 

Exhibit 10.2

 

EXECUTION VERSION

 

 



 

INDENTURE

 

by and between

 

GCIC CLO II LLC,
Issuer

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY,
NATIONAL ASSOCIATION,
Trustee

 

Dated as of December 13, 2018

 

 



 





 

 

 

Table of Contents

 

    Page ARTICLE I        Definitions 2       Section 1.1 Definitions 2 Section
1.2 Usage of Terms 76 Section 1.3 Assumptions as to Assets 77       ARTICLE II
      The Notes 80       Section 2.1 Forms Generally 80 Section 2.2 Forms of
Notes 80 Section 2.3 Authorized Amount; Stated Maturity; Denominations 82
Section 2.4 Execution, Authentication, Delivery and Dating 83 Section 2.5
Registration, Registration of Transfer and Exchange 84 Section 2.6 Mutilated,
Defaced, Destroyed, Lost or Stolen Note 95 Section 2.7 Payment of Principal and
Interest and Other Amounts; Principal and Interest Rights Preserved 96 Section
2.8 Persons Deemed Owners 99 Section 2.9 Cancellation 100 Section 2.10 DTC
Ceases to be Depository 100 Section 2.11 Non-Permitted Holders 101 Section 2.12
Treatment and Tax Certification 103 Section 2.13 Additional Issuance 106      
ARTICLE III      Conditions Precedent 108       Section 3.1 Conditions to
Issuance of Notes on Closing Date 108 Section 3.2 Conditions to Additional
Issuance 111 Section 3.3 Custodianship; Delivery of Collateral Obligations and
Eligible Investments 113       ARTICLE IV      Satisfaction And Discharge 114  
    Section 4.1 Satisfaction and Discharge of Indenture 114 Section 4.2
Application of Trust Money 115 Section 4.3 Repayment of Monies Held by Paying
Agent 115 Section 4.4 Liquidation of Assets 116       ARTICLE V       Remedies
116       Section 5.1 Events of Default 116 Section 5.2 Acceleration of
Maturity; Rescission and Annulment 118 Section 5.3 Collection of Indebtedness
and Suits for Enforcement by Trustee 120 Section 5.4 Remedies 121 Section 5.5
Optional Preservation of Assets 123 Section 5.6 Trustee May Enforce Claims
Without Possession of Notes 125 Section 5.7 Application of Money Collected 125
Section 5.8 Limitation on Suits 125

 

-i-

 

 

Table of Contents

(continued)

 

    Page Section 5.9 Unconditional Rights of Secured Noteholders to Receive
Principal and Interest 126 Section 5.10 Restoration of Rights and Remedies 126
Section 5.11 Rights and Remedies Cumulative 127 Section 5.12 Delay or Omission
Not Waiver 127 Section 5.13 Control by Supermajority of Controlling Class 127
Section 5.14 Waiver of Past Defaults 127 Section 5.15 Undertaking for Costs 128
Section 5.16 Waiver of Stay or Extension Laws 128 Section 5.17 Sale of Assets
128 Section 5.18 Action on the Notes 129       ARTICLE VI      The Trustee 129  
    Section 6.1 Certain Duties and Responsibilities 129 Section 6.2 Notice of
Event of Default 131 Section 6.3 Certain Rights of Trustee 132 Section 6.4 Not
Responsible for Recitals or Issuance of Notes 135 Section 6.5 May Hold Notes 135
Section 6.6 Money Held in Trust 136 Section 6.7 Compensation and Reimbursement
136 Section 6.8 Corporate Trustee Required; Eligibility 137 Section 6.9
Resignation and Removal; Appointment of Successor 137 Section 6.10 Acceptance of
Appointment by Successor 139 Section 6.11 Merger, Conversion, Consolidation or
Succession to Business of Trustee 139 Section 6.12 Co-Trustees 139 Section 6.13
Certain Duties of Trustee Related to Delayed Payment of Proceeds 141 Section
6.14 Authenticating Agents 141 Section 6.15 Withholding 142 Section 6.16
Representative for Secured Noteholders only; Agent for each other Secured Party
and the Holders of the Subordinated Notes 142 Section 6.17 Representations and
Warranties of the Bank 142       ARTICLE VII    Covenants 143       Section 7.1
Payment of Principal and Interest 143 Section 7.2 Maintenance of Office or
Agency 143 Section 7.3 Money for Note Payments to be Held in Trust 144 Section
7.4 Existence of Issuer 146 Section 7.5 Protection of Assets 146 Section 7.6
Opinions as to Assets 148 Section 7.7 Performance of Obligations 148 Section 7.8
Negative Covenants 148

 

-ii-

 

 

Table of Contents

(continued)

 

    Page Section 7.9 Statement as to Compliance 150 Section 7.10 Issuer May
Consolidate, etc., Only on Certain Terms 150 Section 7.11 Successor Substituted
152 Section 7.12 No Other Business 152 Section 7.13 [Reserved] 152 Section 7.14
Annual Rating Review 152 Section 7.15 Reporting 153 Section 7.16 Calculation
Agent 153 Section 7.17 Certain Tax Matters 154 Section 7.18 Effective Date;
Purchase of Additional Collateral Obligations 159 Section 7.19 Representations
Relating to Security Interests in the Assets 162       ARTICLE VIII  
Supplemental Indentures 165       Section 8.1 Supplemental Indentures Without
Consent of Holders of Notes 165 Section 8.2 Supplemental Indentures With Consent
of Holders of Notes 169 Section 8.3 Execution of Supplemental Indentures 171
Section 8.4 Effect of Supplemental Indentures 174 Section 8.5 Reference in Notes
to Supplemental Indentures 174 Section 8.6 Hedge Agreements 174       ARTICLE IX
    Redemption Of Notes 175       Section 9.1 Mandatory Redemption 175 Section
9.2 Optional Redemption 175 Section 9.3 Tax Redemption 178 Section 9.4
Redemption Procedures 179 Section 9.5 Notes Payable on Redemption Date 181
Section 9.6 Special Redemption 182 Section 9.7 Issuer Purchases of Secured Notes
182 Section 9.8 Optional Re-Pricing 184 Section 9.9 Clean-Up Call Redemption 186
      ARTICLE X      Accounts, Accountings And Releases 188       Section 10.1
Collection of Money 188 Section 10.2 Collection Account 188 Section 10.3
Transaction Accounts. 191 Section 10.4 The Revolver Funding Account 193 Section
10.5 Ownership of the Accounts 194 Section 10.6 Reinvestment of Funds in
Accounts; Reports by Trustee 194 Section 10.7 Accountings 195 Section 10.8
Release of Assets 204 Section 10.9 Reports by Independent Accountants 205
Section 10.10 Reports to the Rating Agencies and Additional Recipients 206

 

-iii-

 

 

Table of Contents

(continued)

 

    Page Section 10.11 Procedures Relating to the Establishment of Accounts
Controlled by the Trustee 206 Section 10.12 Section 3(c)(7) Procedures 207
Section 10.13 No Further Reporting Following the Redemption of the Secured Notes
210       ARTICLE XI     Application Of Monies 210       Section 11.1
Disbursements of Monies from Payment Account 210       ARTICLE XII    SALE OF
COLLATERAL OBLIGATIONS;  PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS 218      
Section 12.1 Sales of Collateral Obligations 218 Section 12.2 Purchase of
Additional Collateral Obligations 221 Section 12.3 Conditions Applicable to All
Sale and Purchase Transactions 224       ARTICLE XIII    Noteholders’ Relations
225       Section 13.1 Subordination 225 Section 13.2 Standard of Conduct 226  
    ARTICLE XIV   MISCELLANEOUS 226       Section 14.1 Form of Documents
Delivered to Trustee 226 Section 14.2 Acts of Holders 227 Section 14.3 Notices,
etc., to Trustee, the Issuer, the Collateral Manager, the Initial Purchaser, the
Collateral Administrator, the Paying Agent and each Rating Agency 228 Section
14.4 Notices to Holders; Waiver 230 Section 14.5 Effect of Headings and Table of
Contents 231 Section 14.6 Successors and Assigns 231 Section 14.7 Severability
231 Section 14.8 Benefits of Indenture 231 Section 14.9 Legal Holidays 231
Section 14.10 Governing Law 231 Section 14.11 Submission to Jurisdiction 232
Section 14.12 Waiver of Jury Trial 232 Section 14.13 Counterparts 232 Section
14.14 Acts of Issuer 232 Section 14.15 Confidential Information 233 Section
14.16 Liability of Issuer 234 Section 14.17 Notices to S&P; Rule 17g-5
Procedures 235 Section 14.18 Proceedings 237       ARTICLE XV    Assignment Of
Certain Agreements 237       Section 15.1 Assignment of Collateral Management
Agreement 237

 

-iv-

 

 

Schedules and Exhibits

 

Schedule 1 List of Collateral Obligations Schedule 2 S&P Industry
Classifications Schedule 3 Moody’s Rating Definitions Schedule 4 S&P Recovery
Rate Tables Schedule 5 [Reserved] Schedule 6 Diversity Score Calculation
Schedule 7 Fitch Rating Definitions Schedule 8 S&P Region Diversity Table    
Exhibit   A Forms of Notes   A-1 Form of Global Secured Note   A-2 Form of Rule
144A Global Subordinated Note   A-3 Form of Certificated Secured Note   A-4 Form
of Certificated Subordinated Note     Exhibit   B Forms of Transfer and Exchange
Certificates   B-1 Form of Transferor Certificate for Transfer of Rule 144A
Global Secured Note or Certificated Secured Note to Regulation S Global Secured
Note   B-2 Form of Purchaser Representation Letter for Certificated Secured
Notes   B-3 Form of Transferor Certificate for Transfer of Regulation S Global
Secured Note or Certificated Secured Note to Rule 144A Global Secured Note   B-4
Form of Purchaser Representation Letter for Certificated Subordinated Notes  
B-5 Form of Subordinated Note ERISA Certificate   B-6 Form of Transferee
Certificate of Rule 144A Global Secured Note   B-7 Form of Transferee
Certificate of Temporary Regulation S Global Secured Note or Regulation S Global
Secured Note   B-8 Form of Transferor Certificate for Transfer of Certificated
Subordinated Note to Rule 144A Global Subordinated Note   B-9 Form of Transferee
Certificate of Rule 144A Global Subordinated Note     Exhibit   C Calculation of
LIBOR Exhibit   D Form of Beneficial Ownership Certificate Exhibit   E Form of
NRSRO Certification Exhibit   F Form of Notice of Contribution

 

-v-

 

 

INDENTURE, dated as of December 13, 2018, between GCIC CLO II LLC, a limited
liability company organized under the laws of the State of Delaware (the
“Issuer”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION,
as trustee (herein, together with its permitted successors and assigns in the
trusts hereunder, the “Trustee”).

 

PRELIMINARY STATEMENT

 

The Issuer is duly authorized to execute and deliver this Indenture to provide
for the Notes issuable as provided herein. The Issuer is entering into this
Indenture, and the Trustee is accepting the trusts created hereby, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Issuer in
accordance with the agreement’s terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Holders of the Secured Notes, the Trustee, the Collateral Manager and the
Collateral Administrator (collectively, the “Secured Parties”), all of its
right, title and interest in, to and under, in each case, whether now owned or
existing, or hereafter acquired or arising any and all accounts, chattel paper,
deposit accounts, financial assets, general intangibles, instruments, investment
property, letter-of-credit rights, documents, goods and supporting obligations
and other assets in which the Issuer has an interest and specifically including:
(a) the Collateral Obligations (listed, as of the Closing Date, in Schedule 1 to
this Indenture) which the Issuer causes to be delivered to the Trustee (directly
or through an intermediary or bailee) herewith and all payments thereon or with
respect thereto, and all Collateral Obligations which are delivered to the
Trustee in the future pursuant to the terms hereof and all payments thereon or
with respect thereto, (b) each of the Accounts, and in each case any Eligible
Investments purchased with funds on deposit in any of the Accounts, and all
income from the investment of funds therein, (c) the Collateral Management
Agreement as set forth in Article XV hereof, the Securities Account Control
Agreement, the Master Loan Sale Agreements and the Collateral Administration
Agreement, (d) all Cash or Money delivered to the Trustee (or its bailee) from
any source for the benefit of the Secured Parties or the Issuer, (e) any Equity
Securities received by the Issuer; it being understood that Equity Securities
may not be purchased by the Issuer but it is possible that the Issuer may
receive an Equity Security in connection with an insolvency, bankruptcy,
reorganization, debt restructuring or workout in such case that would be
considered “received in lieu of debts previously contracted with respect to the
Collateral Obligation” under the Volcker Rule, (f) all accounts, chattel paper,
deposit accounts, financial assets, general intangibles, payment intangibles,
instruments, investment property, letter-of-credit rights, securities, money,
documents, goods, commercial tort claims and securities entitlements, and other
supporting obligations (as such terms are defined in the UCC), (g) any other
property otherwise delivered to the Trustee by or on behalf of the Issuer
(whether or not constituting Collateral Obligations, Equity Securities or
Eligible Investments); and (h) all proceeds (as defined in the UCC) and products
with respect to the foregoing (the assets referred to in (a) through (h) are
collectively referred to as the “Assets”).

 

 

 

 

The above Grant is made in trust to secure the Secured Notes, the Issuer’s other
obligations to the Secured Parties under this Indenture, the other Transaction
Documents, and certain other amounts payable by the Issuer as described herein.
Except as set forth in the Priority of Payments and Article XIII of this
Indenture, the Secured Notes are secured by the Grant equally and ratably
without prejudice, priority or distinction between any Secured Note and any
other Secured Note by reason of difference in time of issuance or otherwise. The
Grant is made to secure, in accordance with the priorities set forth in the
Priority of Payments and Article XIII of this Indenture, (i) the payment of all
amounts due on the Secured Notes in accordance with their terms, (ii) the
payment of all other sums (other than in respect of the Subordinated
Notes) payable under this Indenture, (iii) the payment of amounts owing by the
Issuer under the Collateral Management Agreement, the Collateral Administration
Agreement and the Master Loan Sale Agreements and (iv) compliance with the
provisions of this Indenture, all as provided herein (collectively, the “Secured
Obligations”). The foregoing Grant shall, for the purpose of determining the
property subject to the lien of this Indenture, be deemed to include any
securities and any investments granted to the Trustee by or on behalf of the
Issuer, whether or not such securities or investments satisfy the criteria set
forth in the definitions of “Collateral Obligation” or “Eligible Investments”,
as the case may be.

 

The Trustee acknowledges such Grant, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the terms hereof.

 

ARTICLE I

 

Definitions

 

Section 1.1           Definitions 

. Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms. The word “including” shall
mean “including without limitation.” All references herein to designated
“Articles”, “Sections”, “sub-sections” and other subdivisions are to the
designated articles, sections, sub-sections and other subdivisions of this
Indenture. The words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular article,
section, sub-section or other subdivision.

 

“1940 Act”: The United States Investment Company Act of 1940, as amended from
time to time.

 

“ABL Facility”: A lending facility pursuant to which the loans thereunder are
secured by a perfected, first priority security interest in accounts receivable,
inventory, machinery, equipment, real estate, oil and gas reserves, vessels or
periodic revenues, where such collateral security consists of assets generated
or acquired by the related Obligor in its business.

 

“Accountants’ Effective Date AUP Reports”: The meaning specified in
Section 7.18(c)(iii).

 

 -2- 

 

 

“Accountants’ Effective Date Comparison AUP Report”: The meaning specified in
Section 7.18(c)(iii).

 

“Accountants’ Effective Date Recalculation AUP Report”: The meaning specified in
Section 7.18(c)(iii).

 

“Accountants’ Report”: An agreed upon procedures report of the firm or firms
appointed by the Issuer pursuant to Section 10.9(a).

 

“Accounts”: (i) The Payment Account, (ii) the Collection Account, (iii) the
Ramp-Up Account, (iv) the Revolver Funding Account, (v) the Expense Reserve
Account, (vi) the Custodial Account and (vii) the Supplemental Reserve Account.

 

“Accredited Investor”: The meaning set forth in Rule 501(a) under the Securities
Act.

 

“Act” and “Act of the Holders”: The meanings specified in Section 14.2.

 

“Additional Notes”: Any Notes issued pursuant to Section 2.13.

 

“Additional Notes Closing Date”: The closing date for the issuance of any
Additional Notes pursuant to Section 2.13 as set forth in an indenture
supplemental to this Indenture pursuant to Section 8.1(a)(xii).

 

“Adjusted Class Break-even Default Rate”: The rate equal to (a) (i) the Class
Break-even Default Rate multiplied by (ii) (x) the Target Initial Par Amount
divided by (y) the Collateral Principal Amount plus the S&P Collateral Value of
all Defaulted Obligations plus (b) (i) (x) the Collateral Principal Amount plus
the S&P Collateral Value of all Defaulted Obligations minus (y) the Target
Initial Par Amount, divided by (ii) (x) the Collateral Principal Amount plus the
S&P Collateral Value of all Defaulted Obligations multiplied by (y) 1 minus the
Weighted Average S&P Recovery Rate.

 

“Adjusted Collateral Principal Amount”: As of any date of determination, (a) the
Aggregate Principal Balance of the Collateral Obligations (other than Defaulted
Obligations, Deferring Obligations (except Permitted Deferrable Obligations),
Discount Obligations (to the extent set forth in clause (d) below) and
Long-Dated Obligations); plus (b) without duplication, the amounts on deposit in
any Account (including Eligible Investments therein but excluding the Revolver
Funding Account) representing Principal Proceeds; plus (c) the aggregate, for
each Defaulted Obligation and Deferring Obligation (other than Permitted
Deferrable Obligations), of the Defaulted Obligation Balance of such Defaulted
Obligation or Deferring Obligation; plus (d) the aggregate, for such portion of
a Discount Obligation that does not fall into the Excess CCC Adjustment Amount,
of the purchase price, excluding accrued interest, expressed as a percentage of
par and multiplied by the outstanding principal balance thereof, for such
Discount Obligation; minus (e) the Excess CCC Adjustment Amount; plus (f) the
sum of the Long-Dated Obligation Amount for each Long-Dated Obligation; provided
that, with respect to any Collateral Obligation that satisfies more than one of
the definitions of Defaulted Obligation, Deferring Obligation (except Permitted
Deferrable Obligations), Discount Obligation, Long-Dated Obligation or any asset
that falls into the Excess CCC Adjustment Amount, such Collateral Obligation
shall, for the purposes of this definition, be treated as belonging to the
category of Collateral Obligations which results in the lowest Adjusted
Collateral Principal Amount on any date of determination; provided further that
Long-Dated Obligations which are included in the CCC Excess shall be treated as
belonging in both categories as set forth in this definition of Adjusted
Collateral Principal Amount.

 

 -3- 

 

 

“Administrative Expense Cap”: An amount equal on any Payment Date (when taken
together with any Administrative Expenses in the order of priority contained in
the definition thereof paid during the period since the preceding Payment Date
or in the case of the first Payment Date, the period since the Closing Date), to
the sum of (a) 0.02% per annum (prorated for the related Interest Accrual Period
on the basis of a 360-day year and the actual number of days elapsed) of the Fee
Basis Amount at the beginning of the Collection Period relating to such Payment
Date and (b) U.S.$200,000 per annum (prorated for the related Interest Accrual
Period on the basis of a 360-day year consisting of twelve 30-day months);
provided that (1) in respect of any Payment Date after the third Payment Date
following the Closing Date, if the aggregate amount of Administrative Expenses
paid pursuant to Sections 11.1(a)(i)(A), 11.1(a)(ii)(A) and 11.1(a)(iii)(A)
(including any excess applied in accordance with this proviso) on the three
immediately preceding Payment Dates and during the related Collection Periods is
less than the stated Administrative Expense Cap (without regard to any excess
applied in accordance with this proviso) in the aggregate for such three
preceding Payment Dates, then the excess may be applied to the Administrative
Expense Cap with respect to the then-current Payment Date; and (2) in respect of
the third Payment Date following the Closing Date, such excess amount shall be
calculated based on the Payment Dates preceding such Payment Date.

 

“Administrative Expenses”: The fees, expenses (including indemnities) and other
amounts due or accrued with respect to any Payment Date (including, with respect
to any Payment Date, any such amounts that were due and not paid on any prior
Payment Date in accordance with the Priority of Payments) and payable in the
following order by the Issuer: first, to the Trustee pursuant to Section 6.7 and
the other provisions of this Indenture, second, to the Collateral Administrator
pursuant to the Collateral Administration Agreement and the Bank in any of its
other capacities under the Transaction Documents, third, on a pro rata basis,
the following amounts (excluding indemnities) to the following parties: (i) the
Independent accountants, agents (other than the Collateral Manager) and counsel
of the Issuer for fees and expenses; (ii) the Rating Agencies for fees and
expenses (including any annual fee, amendment fees and surveillance fees) in
connection with any rating of the Secured Notes or in connection with the rating
of (or provision of credit estimates in respect of) any Collateral Obligations;
(iii) the Collateral Manager under this Indenture and the Collateral Management
Agreement, including without limitation reasonable expenses of the Collateral
Manager (including fees for its accountants, agents and counsel) incurred in
connection with the purchase or sale of any Collateral Obligations, any other
expenses incurred in connection with the Collateral Obligations and any other
amounts payable pursuant to the Collateral Management Agreement but excluding
the Aggregate Collateral Management Fee; (iv) the Independent Manager for any
fees or expenses due under the management agreement between the Issuer and
Independent Manager; and (v) any other Person in respect of any other fees or
expenses permitted under this Indenture and the documents delivered pursuant to
or in connection with this Indenture (including without limitation the payment
of all legal and other fees and expenses incurred in connection with the
purchase or sale of any Collateral Obligations and any other expenses incurred
in connection with the Collateral Obligations) and the Notes, including but not
limited to, amounts owed to the Issuer pursuant to Section 7.1 and any amounts
due in respect of the listing of the Secured Notes on any stock exchange or
trading system; and fourth, on a pro rata basis, indemnities payable to any
Person pursuant to any Transaction Document; provided that (x) amounts due in
respect of actions taken on or before the Closing Date shall not be payable as
Administrative Expenses but shall be payable only from the Expense Reserve
Account pursuant to this Indenture and (y) for the avoidance of doubt, amounts
that are expressly payable to any Person under the Priority of Payments in
respect of an amount that is stated to be payable as an amount other than as
Administrative Expenses (including, without limitation, interest and principal
in respect of the Notes) shall not constitute Administrative Expenses.

 

 -4- 

 

 

“Affected Class”: Any Class of Secured Notes that, as a result of the occurrence
of a Tax Event described in the definition of “Tax Redemption” has not received
100% of the aggregate amount of principal and interest that would otherwise be
due and payable to such Class on any Payment Date.

 

“Affiliate”: With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is a director, Officer, employee or
general partner (a) of such Person, (b) of any subsidiary or parent company of
such Person or (c) of any Person described in clause (i) above. For the purposes
of this definition, “control” of a Person shall mean the power, direct or
indirect, (x) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Person or (y) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 

“Agent Members”: Members of, or participants in, DTC, Euroclear or Clearstream.

 

“Aggregate Collateral Management Fee”: All accrued and unpaid Collateral
Management Fees, Current Deferred Management Fees, Cumulative Deferred
Management Fees and Collateral Management Fee Shortfall Amounts (including
accrued interest) due and payable to the Collateral Manager.

 

“Aggregate Coupon”: As of any Measurement Date, the sum of the products obtained
by multiplying, in the case of each Fixed Rate Obligation (other than a
Defaulted Obligation or Deferrable Obligation (other than a Permitted Deferrable
Obligation)) (including, for any Permitted Deferrable Obligation, only the
required current cash interest required by the Underlying Instruments thereon),
(i) the stated coupon on such Collateral Obligation expressed as a percentage
and (ii) the outstanding principal balance of such Collateral Obligation.

 

“Aggregate Funded Spread”: As of any Measurement Date, the sum of: (a) in the
case of each Floating Rate Obligation (excluding the unfunded portion of any
Delayed Drawdown Collateral Obligation and Revolving Collateral Obligation) that
bears interest at a spread over a London interbank offered rate based index, (i)
the stated interest rate spread on such Collateral Obligation above such index
as of the immediately preceding Interest Determination Date multiplied by (ii)
the outstanding principal balance of such Collateral Obligation; and (b) in the
case of each Floating Rate Obligation (excluding the unfunded portion of any
Delayed Drawdown Collateral Obligation and Revolving Collateral Obligation) that
bears interest at a spread over an index other than a London interbank offered
rate based index, (i) the excess of the sum of such spread and such index over
LIBOR as of the immediately preceding Interest Determination Date (which spread
or excess may be expressed as a negative percentage) multiplied by (ii) the
outstanding principal balance of each such Collateral Obligation.

 

 -5- 

 

 

For purposes of calculating the Aggregate Funded Spread, (i) such calculation
shall exclude any Deferring Obligation until the obligor thereof has resumed the
payment of cash interest in cash, (ii) with respect to any LIBOR Floor
Obligation, the stated interest rate spread on such Collateral Obligation over
the applicable index shall be deemed to be equal to the sum of (x) the stated
interest rate spread over the applicable index and (y) the excess, if any, of
the specified “floor” rate relating to such Collateral Obligation over LIBOR as
in effect for the current Interest Accrual Period (or portion thereof, in the
case of the first Interest Accrual Period) and (iii) the stated interest rate of
a Collateral Obligation will be excluded from such calculation to the extent the
Issuer or the Collateral Manager has actual knowledge that such payment of
interest will not be made by the obligor thereof during the applicable period.

 

“Aggregate Outstanding Amount”: With respect to any of the Notes as of any date,
the aggregate unpaid principal amount of such Notes Outstanding on such date.

 

“Aggregate Principal Balance”: When used with respect to all or a portion of the
Collateral Obligations or the Assets, the sum of the Principal Balances of all
or of such portion of the Collateral Obligations or Assets, respectively.

 

“Aggregate Risk Adjusted Par Amount”: The amount specified below for the
applicable Interest Accrual Period, listed sequentially, starting with the
Interest Accrual Period commencing on the Closing Date:

 

Interest Accrual
Period  Aggregate Risk Adjusted
Par Amount ($) 1   900,000,000  2   898,095,000  3   896,747,858  4 
 895,402,736  5   894,059,632  6   892,718,542  7   891,379,464  8 
 890,042,395  9   888,707,332  10   887,374,271  11   886,043,209  12 
 884,714,144  13   883,387,073  14   882,061,993  15   880,738,900  16 
 879,417,791  17   878,098,664  18   876,781,516  19   875,466,344 

 

 -6- 

 

 

Interest Accrual
Period  Aggregate Risk Adjusted
Par Amount ($) 20   874,153,145  21   872,841,915  22   871,532,652  23 
 870,225,353  24   868,920,015  25   867,616,635  26   866,315,210  27 
 865,015,737  28   863,718,214  29   862,422,636  30   861,129,002  31 
 859,837,309  32   858,547,553  33   857,259,732  34   855,973,842  35 
 854,689,881  36   853,407,846  37   852,127,735  38   850,849,543  39 
 849,573,269  40   848,298,909  41   847,026,461  42   845,755,921  43 
 844,487,287  44   843,220,556  45   841,955,725  46   840,692,792  47 
 839,431,752  48   838,172,605  49   836,915,346 

 

“Aggregate Unfunded Spread”: As of any Measurement Date, the sum of the products
obtained by multiplying (i) for each Delayed Drawdown Collateral Obligation and
Revolving Collateral Obligation (other than Defaulted Obligations), the related
commitment fee rate then in effect as of such date and (ii) the undrawn
commitments of each such Delayed Drawdown Collateral Obligation and Revolving
Collateral Obligation as of such date.

 

“AIFMD Level 2 Regulation”: The meaning specified in the definition of the term
“E.U. Retention Requirement Laws”.

 

“Alternative Method”: The meaning specified in Section 7.17(l).

 

“Alternative Rate”: The meaning set forth in Exhibit C hereto.

 

 -7- 

 

 

“Asset-backed Commercial Paper”: Commercial paper or other short-term
obligations of a program that primarily issues externally rated commercial paper
backed by assets or exposures held in a bankruptcy-remote, special purpose
entity.

 

“Assets”: The meaning assigned in the Granting Clause hereof.

 

“Assigned Moody’s Rating”: The meaning specified in Schedule 3 hereto.

 

“Assumed Reinvestment Rate”: LIBOR (as determined on the most recent Interest
Determination Date relating to an Interest Accrual Period beginning on a Payment
Date or the Closing Date) minus 0.25% per annum; provided that the Assumed
Reinvestment Rate shall not be less than 0.00%.

 

“Authenticating Agent”: With respect to the Notes or a Class of the Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to Section 6.14 hereof.

 

“Balance”: On any date, with respect to Cash or Eligible Investments in any
account, the aggregate of the (i) current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (ii) principal amount of
interest-bearing corporate and government securities, money market accounts and
repurchase obligations; and (iii) purchase price (but not greater than the face
amount) of non-interest-bearing government and corporate securities and
commercial paper.

 

“Bank”: The Bank of New York Mellon Trust Company, National Association, in its
individual capacity and not as Trustee, or any successor thereto.

 

“Bankruptcy Code”: The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time.

 

“Bankruptcy Law”: The Bankruptcy Code, as amended from time to time, and any
bankruptcy, insolvency, winding up, reorganization or similar law enacted under
the laws of the United States or other applicable jurisdiction.

 

“BDC”: Golub Capital Investment Corporation, a Maryland corporation

 

“Beneficial Ownership Certificate”: The meaning specified in Section 14.2(e).

 

“Benefit Plan Investor”: An employee benefit plan (as defined in Section 3(3) of
ERISA) that is subject to the fiduciary responsibility provisions of Title I of
ERISA, a plan to which Section 4975 of the Code applies or an entity whose
underlying assets include “plan assets” by reason of such an employee benefit
plan’s or a plan’s investment in such entity.

 

“Bond”: A debt security (that is not a loan) that is issued by a corporation,
limited liability company, partnership or trust.

 

 -8- 

 

 

“Bridge Loan”: Any loan or other obligation that (x) is incurred in connection
with a merger, acquisition, consolidation, or sale of all or substantially all
of the assets of a Person or similar transaction and (y) by its terms, is
required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancings (it being understood that any
such loan or debt security that has a nominal maturity date of one year or less
from the incurrence thereof but has a term-out or other provision whereby
(automatically or at the sole option of the obligor thereof) the maturity of the
indebtedness thereunder may be extended to a later date is not a Bridge Loan).

 

“Broadly Syndicated Loan”: A Loan (a) that is part of a credit facility with a
Facility Size on the date of origination thereof at least equal to
U.S.$250,000,000 and (b) as to which, on the date of origination thereof, (i)
Moody’s has either (x) assigned a corporate family rating on an Obligor thereon
or (y) assigned to such credit facility a monitored publicly available rating or
(ii) S&P has either (x) assigned an issuer credit rating to the issuer thereof
or (y) assigned to such credit facility a monitored publicly available rating.

 

“Business Day”: Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or in the city in which the
Corporate Trust Office of the Trustee is located or, for any final payment of
principal, in the relevant place of presentation.

 

“Calculation Agent”: The meaning specified in Section 7.16(a).

 

“Cash”: Such funds denominated in currency of the United States of America as at
the time shall be legal tender for payment of all public and private debts,
including funds standing to the credit of an Account.

 

“CCC Collateral Obligation”: A CCC S&P Collateral Obligation or a CCC Fitch
Collateral Obligation, as the context requires.

 

“CCC Excess”: An amount equal to the greater of (i) the excess of the Principal
Balance of all CCC S&P Collateral Obligations over an amount equal to 17.5% of
the Collateral Principal Amount as of such date of determination; and (ii) the
excess of the Principal Balance of all CCC Fitch Collateral Obligations over an
amount equal to 17.5% of the Collateral Principal Amount as of such date of
determination; provided that, in determining which of the CCC Collateral
Obligations shall be included in the CCC Excess, the CCC Collateral Obligations
with the lowest Market Value (expressed as a percentage of the outstanding
principal balance of such Collateral Obligations as of such date of
determination) shall be deemed to constitute such CCC Excess.

 

“CCC Fitch Collateral Obligation”: A Collateral Obligation (other than a
Defaulted Obligation or a Deferring Obligation) with a Fitch Rating of “CCC+” or
lower; provided that, for purposes of the “CCC Excess”, each Discount Obligation
will be included at its purchase price.

 

“CCC S&P Collateral Obligation”: A Collateral Obligation (other than a Defaulted
Obligation or a Deferring Obligation) with an S&P Rating of “CCC+” or lower.

 

“Certificate of Authentication”: The meaning specified in Section 2.1.

 

“Certificated Notes”: The meaning specified in Section 2.2(b)(iv).

 

 -9- 

 

 

“Certificated Secured Note”: The meaning specified in Section 2.2(b)(iii).

 

“Certificated Security”: The meaning specified in Section 8-102(a)(4) of the
UCC.

 

“Certificated Subordinated Note”: The meaning specified in Section 2.2(b)(iv).

 

“CFR”: The meaning specified in Schedule 3 hereto.

 

“Class”: In the case of the (x) Secured Notes, all of the Secured Notes having
the same Interest Rate, Stated Maturity and class designation and (y)
Subordinated Notes, all of the Subordinated Notes. With respect to any exercise
of voting rights, any Pari Passu Classes of Notes that are entitled to vote on a
matter will vote together as a single Class except as otherwise expressly
provided or in connection with any supplemental indenture that affects one such
Pari Passu Class in a manner that is distinct from its effect on the other Class
or Classes to which it ranks pari passu.

 

“Class A/B Coverage Tests”: The Overcollateralization Ratio Test and the
Interest Coverage Test, each as applied with respect to the Class A Notes and
the Class B Notes.

 

“Class A Notes”: Collectively, the Class A-1 Notes and the Class A-2 Notes.

 

“Class A-1 Notes”: The Class A-1 Senior Secured Floating Rate Notes issued on
the Closing Date pursuant to this Indenture and having the characteristics
specified in Section 2.3.

 

“Class A-2 Notes”: The Class A-2 Senior Secured Fixed Rate Notes issued on the
Closing Date pursuant to this Indenture and having the characteristics specified
in Section 2.3.

 

“Class B Notes”: Collectively, the Class B-1 Notes and the Class B-2 Notes.

 

“Class B-1 Notes”: The Class B-1 Senior Secured Floating Rate Notes issued on
the Closing Date pursuant to this Indenture and having the characteristics
specified in Section 2.3.

 

“Class B-2 Notes”: The Class B-2 Senior Secured Floating Rate Notes issued on
the Closing Date pursuant to this Indenture and having the characteristics
specified in Section 2.3.

 

“Class Break-even Default Rate”: With respect to the Class A-2 Notes (or, if the
Class A-2 Notes are no longer Outstanding, the most senior Class of Secured
Notes Outstanding):

 

(i)          during any S&P CDO Formula Election Period, the rate equal to
(a) 0.161701 plus (b) the product of (x) 2.925789 and (y) the Weighted Average
Floating Spread plus (c) the product of (x) 1.238762 and (y) the Weighted
Average S&P Recovery Rate; or

 

 -10- 

 

 

(ii)         during any S&P CDO Monitor Election Period, the maximum percentage
of defaults, at any time, that the Current Portfolio or the Proposed Portfolio,
as applicable, can sustain, determined through application of the S&P CDO
Monitor, which, after giving effect to S&P’s assumptions on recoveries, defaults
and timing and to the Priority of Payments, will result in sufficient funds
remaining for the payment of such Class or Classes of Notes in full. After any
S&P CDO Monitor Election Date, S&P will provide the Collateral Manager with the
Class Break-even Default Rates for each S&P CDO Monitor input file based upon
the Weighted Average Floating Spread and the Weighted Average S&P Recovery Rate
to be associated with such S&P CDO Monitor input file as selected by the
Collateral Manager (with a copy to the Collateral Administrator) from Section 2
of Schedule 4 or any other Weighted Average Floating Spread and Weighted Average
S&P Recovery Rate selected by the Collateral Manager from time to time.

 

“Class C Coverage Tests”: The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class C Notes.

 

“Class C Notes”: The Class C Secured Deferrable Floating Rate Notes issued on
the Closing Date pursuant to this Indenture and having the characteristics
specified in Section 2.3.

 

“Class D Coverage Tests”: The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class D Notes.

 

“Class D Notes”: The Class D Secured Deferrable Floating Rate Notes issued on
the Closing Date pursuant to this Indenture and having the characteristics
specified in Section 2.3.

 

“Class Default Differential”: With respect to the Class A-2 Notes (or, if the
Class A-2 Notes are no longer Outstanding, the most senior Class of Secured
Notes Outstanding), the rate calculated by subtracting the Class Scenario
Default Rate at such time for such Class of Notes from (x) during any S&P CDO
Formula Election Period, the Adjusted Class Break-even Default Rate or (y)
during any S&P CDO Monitor Election Period, the Class Break-even Default Rate
for such Class of Notes at such time.

 

“Class Scenario Default Rate”: With respect to the Class A-2 Notes (or, if the
Class A-2 Notes are no longer Outstanding, the most senior Class of Secured
Notes Outstanding):

 

(i)          during any S&P CDO Formula Election Period, the rate at such time
equal to (a) 0.329915 plus (b) the product of (x) 1.210322 and (y) the Expected
Portfolio Default Rate minus (c) the product of (x) 0.586627 and (y) the Default
Rate Dispersion plus (d) (x) 2.538684 divided by (y) the Obligor Diversity
Measure plus (e) (x) 0.216729 divided by (y) the Industry Diversity Measure plus
(f) (x) 0.0575539 divided by (y) the Regional Diversity Measure minus (g) the
product of (x) 0.0136662 and (y) the S&P Weighted Average Life; or

 

(ii)         during any S&P CDO Monitor Election Period, an estimate of the
cumulative default rate for the Current Portfolio or the Proposed Portfolio, as
applicable, consistent with S&P’s Initial Rating of such Class of Notes,
determined by the Collateral Manager (which determination shall be made solely
by application of the S&P CDO Monitor at such time).

 

“Clean-Up Call Purchase Price”: The meaning specified in Section 9.9(b).

 

“Clean-Up Call Redemption”: The meaning specified in Section 9.9(a).

 

 -11- 

 

 

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

“Clearing Corporation”: (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of “clearing corporation” under
Section 8-102(a)(5) of the UCC.

 

“Clearing Corporation Security”: Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

 

“Clearstream”: Clearstream Banking, société anonyme, a corporation organized
under the laws of the Duchy of Luxembourg (formerly known as Cedelbank, société
anonyme).

 

“Closing Date”: December 13, 2018.

 

“Closing Date Master Loan Sale Agreement”: An agreement, dated as of the Closing
Date, among the BDC, as seller, the Collateral Manager, as closing date seller,
the Issuer, as buyer, and GCIC Funding LLC, as warehouse borrower.

 

“Closing Date Participation Condition”: A condition satisfied as of any date of
determination if all Closing Date Participation Interests have been elevated to
assignments on or prior to such date.

 

“Closing Date Participation Interests”: Participation arrangements entered into
by the Issuer with the BDC and/or one or more of its subsidiaries to provide for
participation interests in certain Collateral Obligations (whose title is held
by the BDC or a subsidiary thereof) prior to being elevated to a full
assignment.

 

“Code”: The United States Internal Revenue Code of 1986, as amended.

 

“Collateral Administration Agreement”: An agreement dated as of the Closing Date
among the Issuer, the Collateral Manager and the Collateral Administrator, as
amended from time to time in accordance with the terms thereof.

 

“Collateral Administrator”: The Bank of New York Mellon Trust Company, National
Association, in its capacity as collateral administrator under the Collateral
Administration Agreement, and any successor thereto.

 

“Collateral Interest Amount”: As of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds expected to be
received from Defaulted Obligations and Deferring Obligations, but including
Interest Proceeds actually received from Defaulted Obligations and Deferring
Obligations), in each case during the Collection Period in which such date of
determination occurs (or after such Collection Period but on or prior to the
related Payment Date if such Interest Proceeds would be treated as Interest
Proceeds with respect to such Collection Period).

 

 -12- 

 

 

“Collateral Management Agreement”: The agreement dated as of the Closing Date,
between the Issuer and the Collateral Manager relating to the management of the
Collateral Obligations and the other Assets by the Collateral Manager on behalf
of the Issuer, as amended from time to time in accordance with the terms
thereof.

 

“Collateral Management Fee”: The fee payable to the Collateral Manager in
arrears on each Payment Date (prorated for the related Interest Accrual Period)
pursuant to Section 8(a) of the Collateral Management Agreement and Section 11.1
of this Indenture, in an amount equal to 0.35% per annum (calculated on the
basis of the actual number of days in the applicable Collection Period divided
by 360) of the Fee Basis Amount at the beginning of the Collection Period
relating to such Payment Date.

 

“Collateral Management Fee Shortfall Amount”: To the extent the Collateral
Management Fee is not paid on a Payment Date due to insufficient Interest
Proceeds or Principal Proceeds (and such fee was not voluntarily deferred or
waived by the Collateral Manager), the Collateral Management Fee due on such
Payment Date (or the unpaid portion thereof, as applicable). Such amount is
automatically deferred for payment on the succeeding Payment Date, with interest
at the rate specified in the Collateral Management Agreement, as certified to
the Trustee by the Collateral Manager (with a copy to the Collateral
Administrator), in accordance with the Priority of Payments.

 

“Collateral Manager”: GC Advisors LLC, a Delaware limited liability company,
until a successor Person shall have become the Collateral Manager pursuant to
the provisions of the Collateral Management Agreement, and thereafter
“Collateral Manager” shall mean such successor Person.

 

“Collateral Manager Notes”: Any Notes owned by the Collateral Manager, an
Affiliate thereof, or any account, fund, client or portfolio established and
controlled by the Collateral Manager or an Affiliate thereof or for which the
Collateral Manager or an Affiliate thereof acts as the investment adviser or
with respect to which the Collateral Manager or an Affiliate thereof exercises
discretionary control.

 

“Collateral Manager Standard”: The standard of care applicable to the Collateral
Manager set forth in the Collateral Management Agreement.

 

“Collateral Obligation”: A Senior Secured Loan (including, but not limited to,
interests in Broadly Syndicated Loans and Middle Market Loans acquired by way of
a purchase or assignment), or a Participation Interest therein, or a Second Lien
Loan, or a Participation Interest therein, that as of the date of purchase by
the Issuer:

 

(i)          is not a Bond or letter of credit;

 

(ii)         is not (A) an Equity Security or (B) by its terms convertible into
or exchangeable for an Equity Security;

 

(iii)        is not a Synthetic Security;

 

 -13- 

 

 

(iv)        is U.S. Dollar denominated and is neither convertible by the issuer
thereof into, nor payable in, any other currency;

 

(v)         is not (A) a Defaulted Obligation or (B) a Credit Risk Obligation;

 

(vi)        is not a lease (including a finance lease);

 

(vii)       provides for a fixed amount of principal payable in Cash on
scheduled payment dates and/or at maturity and does not by its terms provide for
earlier amortization or prepayment at a price of less than par;

 

(viii)      does not constitute Margin Stock;

 

(ix)         has payments that do not and will not subject the Issuer to
withholding tax or other similar tax (except for withholding or other similar
taxes on commitment fees or similar fees or fees that by their nature are
commitment fees or similar fees) unless the related obligor is required to make
“gross up” payments that ensure that the net amount actually received by the
Issuer (after payment of all such taxes) will equal the full amount that the
Issuer would have received had no such taxes been imposed;

 

(x)          is not a debt obligation whose repayment is subject to substantial
non-credit related risk as determined by the Collateral Manager;

 

(xi)         except for Delayed Drawdown Collateral Obligations and Revolving
Collateral Obligations, is not an obligation pursuant to which any future
advances or payments to the borrower or the Obligor thereof may be required to
be made by the Issuer; provided that the Issuer may be required, as a lender
under the Underlying Instruments, to make customary protective advances or
provide customary indemnities to the agent of the Collateral Obligation (for
which the Issuer may receive a participation interest or other right of
repayment);

 

(xii)        does not have an “f”, “p”, “pi”, “sf” or “t” subscript assigned by
S&P or an “sf” subscript assigned by Moody’s;

 

(xiii)       is not a repurchase obligation, a Zero Coupon Bond, an Unsecured
Loan, a Bridge Loan, a Commercial Real Estate Loan, a Structured Finance
Obligation, a Non-Recourse Obligation, an Interest Only Obligation, a Step-Up
Obligation or a Step-Down Obligation;

 

(xiv)      will not require the Issuer or the pool of Assets to be registered as
an investment company under the 1940 Act;

 

(xv)       is not the subject of an Offer of exchange, or tender by its issuer,
for cash, securities or any other type of consideration other than a Permitted
Offer;

 

(xvi)      has an S&P Rating of at least “CCC-” and a Fitch Rating of at least
“CCC-”;

 

 -14- 

 

 

(xvii)     does not mature after the Stated Maturity of the Secured Notes;

 

(xviii)    other than in the case of a Fixed Rate Obligation, accrues interest
at a floating rate determined by reference to (a) the Dollar prime rate, federal
funds rate or LIBOR or (b) a similar interbank offered rate, commercial deposit
rate or any other index in respect of which the S&P Rating Condition is
satisfied;

 

(xix)       is Registered;

 

(xx)        does not pay interest less frequently than semi-annually;

 

(xxi)       is not an interest in a grantor trust;

 

(xxii)      is purchased at a price of at least equal to 65% of its outstanding
principal balance;

 

(xxiii)     is issued by a Non-Emerging Market Obligor;

 

(xxiv)    if it is a Participation Interest, the Third Party Credit Exposure
Limits are satisfied with respect to the acquisition thereof;

 

(xxv)      is not an obligation of a Portfolio Company;

 

(xxvi)    is not a commodity forward contract;

 

(xxvii)   does not include or support a letter of credit;

 

(xxviii)    if it is a Deferrable Obligation, it (a) is a Permitted Deferrable
Obligation and (b) is not deferring or capitalizing the payment of current cash
pay interest thereon, paying current cash pay interest “in kind” or otherwise
does not have an interest “in kind” balance outstanding with respect to cash pay
interest;

 

(xxix)      is not issued by a sovereign, or by a corporate issuer located in a
country, which sovereign or country on the date on which the obligation is
acquired by the Issuer imposes foreign exchange controls that effectively limit
the availability or use of U.S. Dollars to make when due the scheduled payments
of principal thereof and interest thereon; and

 

(xxx)        is not issued by an Obligor with a most-recently calculated EBITDA
(calculated in accordance with the related Underlying Instruments) of less than
$5,000,000.

 

provided that, notwithstanding anything contained herein to the contrary, any
debt obligation received in exchange for a Collateral Obligation pursuant to the
terms of this Indenture shall be deemed a “Collateral Obligation”; provided,
further that, if any obligation received in exchange for a Collateral Obligation
is a security, the Issuer may acquire such obligation only if it would be
considered “received in lieu of debts previously contracted with respect to the
Collateral Obligation” under the Volcker Rule, and such security will be treated
as an Equity Security for all purposes under the Indenture.

 

 -15- 

 

 

“Collateral Principal Amount”: As of any date of determination, the sum of
(a) the aggregate outstanding principal balance of the Collateral Obligations
(other than Defaulted Obligations, except as otherwise expressly set forth
herein) and (b) without duplication, the amounts on deposit in any Account
(including Eligible Investments therein but excluding the Revolver Funding
Account) representing Principal Proceeds.

 

“Collateral Quality Tests”: A test satisfied on any date of determination on or
after the Effective Date and during the Reinvestment Period if, in the
aggregate, the Collateral Obligations owned (or in relation to a proposed
purchase of a Collateral Obligation on or after the Effective Date, proposed to
be owned) by the Issuer satisfy each of the tests set forth below, calculated in
each case as required by Section 1.3 herein:

 

(i)          the Minimum Floating Spread Test;

 

(ii)         the Minimum Weighted Average Coupon Test;

 

(iii)        the S&P CDO Monitor Test;

 

(iv)        the Maximum Fitch Rating Factor Test;

 

(v)         the Minimum Weighted Average Fitch Recovery Rate Test;

 

(vi)        at any time during the S&P CDO Monitor Election Period, the Minimum
Weighted Average S&P Recovery Rate Test;

 

(vii)       the Minimum Fitch Floating Spread Test; and

 

(viii)      the Weighted Average Life Test.

 

“Collection Account”: The trust account established pursuant to Section 10.2
which consists of the Principal Collection Subaccount and the Interest
Collection Subaccount.

 

“Collection Period”: (i) With respect to the first Payment Date, the period
commencing on the Closing Date and ending at the close of business on the tenth
Business Day prior to the first Payment Date; and (ii) with respect to any other
Payment Date, the period commencing on the day immediately following the prior
Collection Period and ending (a) in the case of the final Collection Period
preceding the latest Stated Maturity of any Class of Notes, on the day of such
Stated Maturity, (b) in the case of the final Collection Period preceding an
Optional Redemption, Tax Redemption or Clean-Up Call Redemption in whole of the
Notes, on the Redemption Date and (c) in any other case, at the close of
business on the tenth Business Day prior to the Payment Date; provided that,
with respect to any Payment Date after the date on which no Secured Notes are
deemed or considered Outstanding, “Collection Period” shall mean the period
commencing on the third Business Day prior to the preceding Payment Date (or in
the case of the first Payment Date following the date in which the Secured Notes
are no longer Outstanding, commencing on the day immediately following the prior
Collection Period) and ending on (but excluding) the third Business Day prior to
such Payment Date.

 

 -16- 

 

 

“Commercial Real Estate Loan”: Any Loan for which the underlying collateral
consists primarily of real property owned by the obligor and is evidenced by a
note or other evidence of indebtedness.

 

“Commodity Exchange Act”: The United States Commodity Exchange Act of 1936, as
amended.

 

“common equity”: Any security that by its terms does not provide for periodic
payments of interest at a stated coupon rate and repayment of principal at a
stated maturity.

 

“Concentration Limitations”: Limitations satisfied on any date of determination
on or after the Effective Date and during the Reinvestment Period if, in the
aggregate, the Collateral Obligations owned (or in relation to a proposed
purchase of a Collateral Obligation on or after the Effective Date, proposed to
be owned) by the Issuer comply with all of the requirements (excluding clause
(x)(b)) set forth below, calculated in each case as required by Section 1.3
herein:

 

(i)          not less than 96.0% of the Collateral Principal Amount may consist
of Senior Secured Loans, Cash and Eligible Investments;

 

(ii)         not more than 4.0% of the Collateral Principal Amount may, in the
aggregate, consist of First-Lien Last-Out Loans and Second Lien Loans;

 

(iii)        not more than 2.5% of the Collateral Principal Amount may consist
of obligations issued by a single Obligor and its Affiliates, except that,
Collateral Obligations issued by up to five Obligors and their respective
Affiliates may each constitute up to 3.0% of the Collateral Principal Amount;

 

(iv)        not more than 1.5% of the Collateral Principal Amount may consist of
First-Lien Last-Out Loans and Second Lien Loans issued by a single Obligor and
its Affiliates;

 

(v)         (x) not more than 17.5% of the Collateral Principal Amount may
consist of CCC S&P Collateral Obligations and (y) not more than 17.5% of the
Collateral Principal Amount may consist of CCC Fitch Collateral Obligations;

 

(vi)        not more than 5.0% of the Collateral Principal Amount may consist of
Fixed Rate Obligations;

 

(vii)       not more than 5.0% of the Collateral Principal Amount may consist of
Current Pay Obligations;

 

(viii)      not more than 5.0% of the Collateral Principal Amount may consist of
DIP Collateral Obligations;

 

 -17- 

 

 

(ix)         not more than 10.0% of the Collateral Principal Amount may consist,
in the aggregate, of unfunded commitments under Delayed Drawdown Collateral
Obligations and unfunded and funded commitments under Revolving Collateral
Obligations;

 

(x)          (a) not more than 5.0% of the Collateral Principal Amount may
consist of Participation Interests and (b) the Third Party Credit Exposure
Limits may not be exceeded with respect to any such Participation Interest;

 

(xi)         not more than 10.0% of the Collateral Principal Amount may have an
S&P Rating derived from a Moody’s Rating as set forth in clause (iii)(a) of the
definition of the term “S&P Rating”;

 

(xii)        (a) all of the Collateral Obligations must be issued by
Non-Emerging Market Obligors; and (b) no more than the percentage listed below
of the Collateral Principal Amount may be issued by Obligors Domiciled in the
country or countries set forth opposite such percentage:

 



% Limit   Country or Countries         15.0%     All countries (in the
aggregate) other than the United States;           15.0%     Canada;          
5.0%     all countries (in the aggregate) other than the United States, Canada
and the United Kingdom;           2.5%     any individual Group I Country;      
    2.0%     all Group II Countries in the aggregate;           2.0%     any
individual Group II Country;           1.5%     all Group III Countries in the
aggregate, except that up to 5.0% of the Collateral Principal Amount,
collectively with all Collateral Obligations issued by Obligors Domiciled in
Group III Countries, may be issued by Obligors Domiciled in the country of
Luxembourg;           0.0%     Greece, Italy, Portugal and Spain in the
aggregate; and           1.0%     any individual country other than the United
States, the United Kingdom, Canada, the Netherlands, any Group I Country, any
Group II Country or any Group III Country.





 

 -18- 

 

 

(xiii)       not more than 12.0% of the Collateral Principal Amount may consist
of Collateral Obligations that are issued by Obligors that belong to any single
S&P Industry Classification, except that (x) the largest S&P Industry
Classification may represent up to 20.0% of the Collateral Principal Amount;
(y) the second-largest S&P Industry Classification may represent up to 17.0% of
the Collateral Principal Amount and (z) the third-largest S&P Industry
Classification may represent up to 15.0% of the Collateral Principal Amount;

 

(xiv)      not more than 5.0% of the Collateral Principal Amount may consist of
Collateral Obligations that pay interest less frequently than quarterly;

 

(xv)       not more than 10.0% of the Collateral Principal Amount may consist of
Collateral Obligations that are Discount Obligations;

 

(xvi)      not more than 2.5% of the Collateral Principal Amount may consist of
Collateral Obligations that are Deferrable Obligations; and

 

(xvii)     not more than 25.0% of the Collateral Principal Amount may consist of
Cov-Lite Loans; provided that, 0% of the Collateral Principal Amount may consist
of Cov-Lite Loans that are First-Lien Last-Out Loans.

 

“Confidential Information”: The meaning specified in Section 14.15(b).

 

“Contribution”: The meaning specified in Section 11.1(e).

 

“Contributor”: The meaning specified in Section 11.1(e).

 

“Controlling Class”: The Class A-1 Notes so long as any Class A-1 Notes are
Outstanding; then the Class A-2 Notes so long as any Class A-2 Notes are
Outstanding; then the Class B Notes so long as any Class B Notes are
Outstanding; then the Class C Notes so long as any Class C Notes are
Outstanding; then the Class D Notes so long as any Class D Notes are
Outstanding; and then the Subordinated Notes.

 

“Controlling Person”: A Person (other than a Benefit Plan Investor) who has
discretionary authority or control with respect to the assets of an entity or
any Person who provides investment advice for a fee (direct or indirect) with
respect to such assets or an affiliate of any such Person. For this purpose, an
“affiliate” of a Person includes any Person, directly or indirectly, through one
or more intermediaries, controlling, controlled by, or under common control with
the Person. “Control,” with respect to a Person other than an individual, means
the power to exercise a controlling influence over the management or policies of
such Person, and “Controlling” shall have the meaning correlative to the
foregoing.

 

“Corporate Trust Office”: The principal corporate trust office of the Trustee,
currently located at (a) for Note transfer purposes and for presentment and
surrender by of the Notes for final payment thereon, The Bank of New York Mellon
Trust Company, National Association, 2001 Bryan Street, 10th Floor, Dallas,
Texas 75201, Attention: Global Corporate Trust—GCIC CLO II LLC and (b) for all
other purposes, The Bank of New York Mellon Trust Company, National Association,
601 Travis Street, 16th Floor, Houston, Texas 77002, e-mail:
Golub@bnymellon.com, Attention: Global Corporate Trust—GCIC CLO II LLC or, in
each case, such other address as the Trustee may designate from time to time by
notice to the Holders, the Collateral Manager and the Issuer or the principal
corporate trust office of any successor Trustee.

 

 -19- 

 

 

“Cov-Lite Loan”: A Collateral Obligation that is an interest in any Loan, the
Underlying Instruments for which (i) do not contain any financial covenants or
(ii) require the borrower to comply with an Incurrence Covenant, but do not
require the borrower to comply with a Maintenance Covenant.

 

“Coverage Tests”: The Overcollateralization Ratio Test and the Interest Coverage
Test, each as applied to each specified Class or Classes of Secured Notes.

 

“Covered Audit Adjustment”: The meaning specified in Section 7.17(l).

 

“Credit Improved Obligation”: (a) If a Restricted Trading Period is not in
effect, any Collateral Obligation that in the Collateral Manager’s commercially
reasonable business judgment has significantly improved in credit quality from
the condition of its credit at the time of purchase which judgment may (but need
not) be based on one or more of the following facts:

 

(i)          it has a market price that is greater than the price that is
warranted by its terms and credit characteristics, or improved in credit quality
since its acquisition by the Issuer;

 

(ii)         the issuer of such Collateral Obligation has shown improved
financial results since the published financial reports first produced after it
was purchased by the Issuer;

 

(iii)        the obligor of such Collateral Obligation since the date on which
such Collateral Obligation was purchased by the Issuer has raised significant
equity capital or has raised other capital that has improved the liquidity or
credit standing of such obligor; or

 

(iv)        with respect to which one or more of the following criteria applies:

 

(A)         such Collateral Obligation has been upgraded or put on a watch list
for possible upgrade by either Rating Agency since the date on which such
Collateral Obligation was acquired by the Issuer;

 

(B)         if such Collateral Obligation is a loan, the Sale Proceeds
(excluding Sale Proceeds that constitute Interest Proceeds) of such loan would
be at least 101% of its purchase price;

 

(C)         if such Collateral Obligation is a loan, the price of such loan has
changed during the period from the date on which it was acquired by the Issuer
to the proposed sale date by a percentage either at least 0.25% more positive,
or 0.25% less negative, as the case may be, than the percentage change in the
average price of the applicable Eligible Loan Index over the same period;

 

 -20- 

 

 

(D)         if such Collateral Obligation is a loan, the spread over the
applicable reference rate for such Collateral Obligation has been decreased in
accordance with the underlying Collateral Obligation since the date of
acquisition by (1) 0.25% or more (in the case of a loan with a spread (prior to
such decrease) less than or equal to 2.00%), (2) 0.375% or more (in the case of
a loan with a spread (prior to such decrease) greater than 2.00% but less than
or equal to 4.00%) or (3) 0.50% or more (in the case of a loan with a spread
(prior to such decrease) greater than 4.00%) due, in each case, to an
improvement in the related borrower’s financial ratios or financial results;

 

(E)         with respect to fixed rate Collateral Obligations, there has been a
decrease in the difference between its yield compared to the yield on the
relevant United States Treasury security of more than 7.5% since the date of
purchase; or

 

(F)         it has a projected cash flow interest coverage ratio (earnings
before interest and taxes divided by cash interest expense as estimated by the
Collateral Manager) of the underlying borrower or other obligor of such
Collateral Obligation that is expected to be more than 1.15 times the current
year’s projected cash flow interest coverage ratio; and

 

(b)          if a Restricted Trading Period is in effect, any Collateral
Obligation:

 

(i)          that in the Collateral Manager’s commercially reasonable business
judgment has significantly improved in credit quality from the condition of its
credit at the time of purchase and with respect to which one or more of the
criteria referred to in clause (a)(iv) above applies, or

 

(ii)         with respect to which a Majority of the Controlling Class vote to
treat such Collateral Obligation as a Credit Improved Obligation.

 

“Credit Risk Obligation”: (a) So long as a Restricted Trading Period is not in
effect, any Collateral Obligation that in the Collateral Manager’s commercially
reasonable business judgment has a significant risk of declining in credit
quality or market value which judgment may (but need not) be based on one or
more of the following facts:

 

(i)          such Collateral Obligation has been downgraded or put on a watch
list for possible downgrade by either Rating Agency since the date on which such
Collateral Obligation was acquired by the Issuer;

 

(ii)         if such Collateral Obligation is a loan, the price of such loan has
changed during the period from the date on which it was acquired by the Issuer
to the proposed sale date by a percentage either at least 0.25% more negative,
or at least 0.25% less positive, as the case may be, than the percentage change
in the average price of an Eligible Loan Index;

 -21- 

 

 

(iii)        if such Collateral Obligation is a loan, the Market Value of such
Collateral Obligation has decreased by at least 1.00% of the price paid by the
Issuer for such Collateral Obligation;

 

(iv)        if such Collateral Obligation is a loan, the spread over the
applicable reference rate for such Collateral Obligation has been increased in
accordance with the underlying Collateral Obligation since the date of
acquisition by (1) 0.25% or more (in the case of a loan with a spread (prior to
such increase) less than or equal to 2.00%), (2) 0.375% or more (in the case of
a loan with a spread (prior to such increase) greater than 2.00% but less than
or equal to 4.00%) or (3) 0.50% or more (in the case of a loan with a spread
(prior to such increase) greater than 4.00%) due, in each case, to a
deterioration in the related borrower’s financial ratios or financial results;

 

(v)         such Collateral Obligation has a projected cash flow interest
coverage ratio (earnings before interest and taxes divided by cash interest
expense as estimated by the Collateral Manager) of the underlying borrower or
other obligor of such Collateral Obligation of less than 1.00 or that is
expected to be less than 0.85 times the current year’s projected cash flow
interest coverage ratio; or

 

(vi)        with respect to fixed rate Collateral Obligations, an increase since
the date of purchase of more than 7.5% in the difference between the yield on
such Collateral Obligation and the yield on the relevant United States Treasury
security; or

 

(b)          if a Restricted Trading Period is in effect:

 

(i)          any Collateral Obligation as to which one or more of the criteria
set forth in (a)(i) through (a)(vi) above applies; or

 

(ii)         with respect to which a Majority of the Controlling Class consents
to treat such Collateral Obligation as a Credit Risk Obligation.

 

“CRR”: The meaning specified in the definition of the term “E.U. Retention
Requirement Laws”.

 

“Cumulative Deferred Management Fee”: All or a portion of the previously
deferred Collateral Management Fees or Collateral Management Fee Shortfall
Amounts (including accrued interest prior to the Payment Date on which the
payment of such Collateral Management Fee Shortfall Amount was deferred by the
Collateral Manager), which may be declared due and payable by the Collateral
Manager on any Payment Date (with written notice to the Trustee and the
Collateral Administrator).

 

“Current Deferred Management Fee”: With respect to a Payment Date, all or a
portion of the Collateral Management Fees or Collateral Management Fee Shortfall
Amounts (including accrued interest), due and owing to the Collateral Manager
the payment of which is voluntarily deferred (for payment on a subsequent
Payment Date), without interest, by the Collateral Manager (with written notice
to the Trustee and the Collateral Administrator).

 

 -22- 

 

 

“Current Pay Obligation”: Any Collateral Obligation (other than a DIP Collateral
Obligation) that would otherwise be treated as a Defaulted Obligation but as to
which no payments are due and payable that are unpaid and with respect to which
the Collateral Manager has certified to the Trustee (with a copy to the
Collateral Administrator) in writing that it believes, in its reasonable
business judgment, that (a) the Obligor or issuer of such Collateral Obligation
is current on all interest payments, principal payments and other amounts due
and payable thereunder and will continue to make scheduled payments of interest
thereon and will pay the principal thereof and all other amounts due and payable
thereunder by maturity or as otherwise contractually due, (b) if the Obligor or
issuer is subject to a bankruptcy proceeding, it has been the subject of an
order of a bankruptcy court that permits it to make the scheduled payments on
such Collateral Obligation and all interest payments, principal payments and
other amounts due and payable thereunder have been paid in Cash when due, (c)
the Collateral Obligation has a Market Value of at least 80% of its par value,
(d) the Collateral Obligation has (A) an S&P Rating of at least “CCC+” (which if
the facility rating of the Obligor has been withdrawn shall for the purposes of
this definition be the facility rating prior to such withdrawal) and a Market
Value of at least 80% of its par value or (B) an S&P Rating of at least “CCC”
(which if the facility rating of the Obligor has been withdrawn shall for the
purposes of this definition be the facility rating prior to such withdrawal) and
its Market Value is at least 85% of its par value (Market Value being
determined, solely for the purposes of clauses (c) and (d), without taking into
consideration clause (iii) of the definition of the term “Market Value”) and (e)
if any of the Secured Notes are then rated by Fitch and no S&P Rating is at such
time available for such Collateral Obligation, the Collateral Obligation has a
Fitch Rating of at least “CCC”.

 

“Current Portfolio”: At any time, the portfolio of Collateral Obligations, Cash
and Eligible Investments representing Principal Proceeds (determined in
accordance with Section 1.3 to the extent applicable) then held by the Issuer.

 

“Custodial Account”: The custodial account established pursuant to
Section 10.3(b).

 

“Custodian”: The meaning specified in the first sentence of Section 3.3(a) with
respect to items of collateral referred to therein, and each entity with which
an Account is maintained, as the context may require, each of which shall be a
Securities Intermediary.

 

“Cut-Off Date”: Each date on or after the Closing Date on which a Collateral
Obligation was or is transferred to the Issuer.

 

“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

 

“Default Rate Dispersion”: As of any date of determination, the number obtained
by (a) summing the products for each Collateral Obligation (other than Defaulted
Obligations) of (i) the absolute value of (x) the S&P Default Rate of such
Collateral Obligation minus (y) the Expected Portfolio Default Rate multiplied
by (ii) the outstanding principal balance at such time of such Collateral
Obligation and (b) dividing such sum by the aggregate outstanding principal
balance on such date of all Collateral Obligations (other than Defaulted
Obligations).

 

 -23- 

 

 

“Defaulted Obligation”: Any Collateral Obligation included in the Assets as to
which:

 

(a)          a default as to the payment of principal and/or interest has
occurred and is continuing with respect to such Collateral Obligation (without
regard to any grace period applicable thereto, or waiver thereof, after the
passage (in the case of a default that in the Collateral Manager’s judgment, as
certified to the Trustee and the Collateral Administrator in writing, is not due
to credit-related causes) of five Business Days or seven calendar days,
whichever is greater, but in no case beyond the passage of any grace period
applicable thereto);

 

(b)          a default known to the Collateral Manager as to the payment of
principal and/or interest has occurred and is continuing on another debt
obligation of the same Obligor or issuer which is senior or pari passu in right
of payment to such Collateral Obligation (in the case of a default that in the
Collateral Manager’s judgment, as certified to the Trustee and the Collateral
Administrator in writing, is not due to credit-related causes) after the passage
of five Business Days or seven calendar days, whichever is greater, but in no
case beyond the passage of any grace period applicable thereto; provided that
both the Collateral Obligation and such other debt obligation are full recourse
obligations of the applicable Obligor or issuer or secured by the same
collateral;

 

(c)          the Obligor, issuer or others have instituted proceedings to have
the Obligor or issuer adjudicated as bankrupt or insolvent or placed into
receivership and such proceedings have not been stayed or dismissed or such
Obligor or issuer has filed for protection under Chapter 11 of the Bankruptcy
Code;

 

(d)          such Collateral Obligation has an S&P Rating of “D,” “SD” or “CC”
or lower or had such rating before such rating was withdrawn or such Collateral
Obligation has a Fitch Rating of “D” or “RD” or had such rating immediately
before such rating was withdrawn;

 

(e)          such Collateral Obligation is junior or pari passu in right of
payment as to the payment of principal and/or interest to another debt
obligation of the same Obligor which has an S&P Rating of “D,” “SD” or “CC” or
lower or had such rating before such rating was withdrawn or another debt
obligation of an Obligor which has a Fitch Rating of “D” or “RD” or had such
rating immediately before such rating was withdrawn; provided that both the
Collateral Obligation and such other debt obligation are full recourse
obligations of the applicable Obligor or secured by the same collateral;

 

(f)          the Collateral Manager has received notice or a Responsible Officer
thereof has actual knowledge that a default has occurred under the Underlying
Instruments and any applicable grace period has expired and the holders of such
Collateral Obligation have accelerated the repayment of the Collateral
Obligation (but only until such acceleration has been rescinded) in the manner
provided in the Underlying Instruments;

 

 -24- 

 



 

(g)           the Collateral Manager has in its reasonable commercial judgment
otherwise declared such debt obligation to be a “Defaulted Obligation” or
determined that such debt obligation will be disposed of in connection with a
“Distressed Exchange”;

 

(h)           such Collateral Obligation is a Participation Interest with
respect to which the Selling Institution has defaulted in any respect in the
performance of any of its payment obligations under the Participation Interest;

 

(i)            such Collateral Obligation is a Participation Interest in a Loan
that would, if such Loan were a Collateral Obligation, constitute a “Defaulted
Obligation” or with respect to which the Selling Institution has an S&P Rating
of “D,” “SD” or “CC” or lower or had such rating before such rating was
withdrawn; or

 

(j)            such Collateral Obligation has, since the date it was acquired by
the Issuer, become subject to an amendment, waiver or modification that had the
effect of reducing the principal amount of such Collateral Obligation;

 

provided that (x) a Collateral Obligation shall not constitute a Defaulted
Obligation pursuant to clauses (b) through (e) above if such Collateral
Obligation (or, in the case of a Participation Interest, the underlying Loan) is
a Current Pay Obligation (provided that the Aggregate Principal Balance of
Current Pay Obligations exceeding 5% of the Collateral Principal Amount will be
treated as Defaulted Obligations), (y) a Collateral Obligation shall not
constitute a Defaulted Obligation pursuant to any of clauses (b), (c), (d), (e)
and (i) above if such Collateral Obligation (or, in the case of a Participation
Interest, the underlying Loan) is a DIP Collateral Obligation (other than a DIP
Collateral Obligation that has an S&P Rating of “SD” or “CC” or lower or a Fitch
Rating of “D” or “RD”) and (z) a Collateral Obligation shall not constitute a
Defaulted Obligation pursuant to clause (j) above if, since the effective date
of such amendment, waiver or modification, such Collateral Obligation has
received a new S&P Rating (in the case of S&P, so long as any Notes are
Outstanding and rated by S&P) or rating or credit estimate (or a confirmation of
a prior S&P Rating, rating or credit estimate, as applicable) assigned by each
Rating Agency then rating the Notes, which S&P Rating or other rating or credit
estimate must be at least “CCC”.

 

Notwithstanding anything in this Indenture to the contrary, the Collateral
Manager shall give the Trustee and the Collateral Administrator prompt written
notice should any Collateral Obligation become a Defaulted Obligation. Until so
notified or until a Responsible Officer of the Trustee obtains actual knowledge
that a Collateral Obligation has become a Defaulted Obligation, the Trustee
shall not be deemed to have any notice or knowledge that a Collateral Obligation
has become a Defaulted Obligation.

 

“Defaulted Obligation Balance”: For any Defaulted Obligation or Deferring
Obligation, the lesser of the (i) S&P Collateral Value of such Defaulted
Obligation or Deferring Obligation and (ii) Fitch Collateral Value of such
Defaulted Obligation or Deferring Obligation.

 

“Deferrable Obligation”: A Collateral Obligation that by its terms permits the
deferral or capitalization of payment of accrued, unpaid interest; provided that
the foregoing shall include any Permitted Deferrable Obligation.

 

 -25- 

 

 

“Deferred Interest”: With respect to the Class C Notes and the Class D Notes,
the meaning specified in Section 2.7(a).

 

“Deferring Obligation”: A Deferrable Obligation that deferring the payment of
the cash interest due thereon and (i) with respect to Collateral Obligations
that have an S&P Rating of at least “BBB-,” has been so deferring the payment of
cash interest due thereon for twelve consecutive months or has deferred payments
of interest in an amount equal to two periodic payments, and (ii) with respect
to Collateral Obligations that have an S&P Rating of “BB+” or below, has been so
deferring the payment of interest for six consecutive months or deferred
payments of interest in an amount equal to one periodic interest payment, which
deferred capitalized interest has not, as of the date of determination, been
paid in Cash.

 

“Delayed Drawdown Collateral Obligation”: A Collateral Obligation that
(a) requires the Issuer to make one or more future advances to the borrower
under the Underlying Instruments relating thereto, (b) specifies a maximum
amount that can be borrowed on one or more fixed borrowing dates, and (c) does
not permit the re-borrowing of any amount previously repaid by the borrower
thereunder; but any such Collateral Obligation will be a Delayed Drawdown
Collateral Obligation only until all commitments by the Issuer to make advances
to the borrower expire or are terminated or are reduced to zero.

 

“Deliver” or “Delivered” or “Delivery”: The taking of the following steps:

 

(i)           in the case of each Certificated Security (other than a Clearing
Corporation Security), Instrument and Participation Interest in which the
underlying loan is represented by an Instrument,

 

(a)causing the delivery of such Certificated Security or Instrument to the
Custodian by registering the same in the name of the Custodian or its affiliated
nominee or by endorsing the same to the Custodian or in blank;

 

(b)causing the Custodian to indicate continuously on its books and records that
such Certificated Security or Instrument is credited to the applicable Account;
and

 

(c)causing the Custodian to maintain continuous possession of such Certificated
Security or Instrument;

 

(ii)          in the case of each Uncertificated Security (other than a Clearing
Corporation Security),

 

(a)causing such Uncertificated Security to be continuously registered on the
books of the issuer thereof to the Custodian; and

 

(b)causing the Custodian to indicate continuously on its books and records that
such Uncertificated Security is credited to the applicable Account;

 

 -26- 

 

 

(iii)in the case of each Clearing Corporation Security,

 

(a)causing the relevant Clearing Corporation to credit such Clearing Corporation
Security to the securities account of the Custodian, and

 

(b)causing the Custodian to indicate continuously on its books and records that
such Clearing Corporation Security is credited to the applicable Account;

 

(iv)         in the case of each security issued or guaranteed by the United
States of America or agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank (“FRB”) (each such security, a
“Government Security”),

 

(a)causing the creation of a Security Entitlement to such Government Security by
the credit of such Government Security to the securities account of the
Custodian at such FRB, and

 

(b)causing the Custodian to indicate continuously on its books and records that
such Government Security is credited to the applicable Account;

 

(v)in the case of each Security Entitlement not governed by clauses (i) through
(iv) above,

 

(a)causing a Securities Intermediary (x) to indicate on its books and records
that the underlying Financial Asset has been credited to the Custodian’s
securities account, (y) to receive a Financial Asset from a Securities
Intermediary or acquire the underlying Financial Asset for a Securities
Intermediary, and in either case, accepting it for credit to the Custodian’s
securities account or (z) to become obligated under other law, regulation or
rule to credit the underlying Financial Asset to a Securities Intermediary’s
securities account,

 

(b)causing such Securities Intermediary to make entries on its books and records
continuously identifying such Security Entitlement as belonging to the Custodian
and continuously indicating on its books and records that such Security
Entitlement is credited to the Custodian’s securities account, and

 

(c)causing the Custodian to indicate continuously on its books and records that
such Security Entitlement (or all rights and property of the Custodian
representing such Security Entitlement) is credited to the applicable Account;

 

 -27- 

 

 

(vi)in the case of Cash or Money,

 

(a)causing the delivery of such Cash or Money to the Trustee for credit to the
applicable Account or to the Custodian,

 

(c)if delivered to the Custodian, causing the Custodian to treat such Cash or
Money as a Financial Asset maintained by such Custodian for credit to the
applicable Account in accordance with the provisions of Article 8 of the UCC or
causing the Custodian to deposit such Cash or Money to a deposit account over
which the Custodian has control (within the meaning of Section 9-104 of the
UCC), and

 

(d)causing the Custodian to indicate continuously on its books and records that
such Cash or Money is credited to the applicable Account; and

 

(vii)        in the case of each general intangible (including any Participation
Interest in which neither the Participation Interest nor the underlying loan is
represented by an Instrument),

 

(a)causing the filing of a Financing Statement in the office of the Secretary of
State of the State of Delaware.

 

In addition, the Collateral Manager on behalf of the Issuer will obtain any and
all consents required by the Underlying Instruments relating to any general
intangibles for the transfer of ownership and/or pledge hereunder (except to the
extent that the requirement for such consent is rendered ineffective under
Section 9-406 of the UCC).

 

“Delivery Certificate”: An Officer’s certificate of the Collateral Manager to
the effect that immediately before the Delivery of the Collateral Obligations:

 

(A)         the information with respect to each Collateral Obligation in the
Schedule of Collateral Obligations is true and correct and such schedule is
complete with respect to each such Collateral Obligation;

 

(B)         each Collateral Obligation in the Schedule of Collateral Obligations
satisfies the requirements of the definition of “Collateral Obligation”; and

 

(C)         the Issuer purchased or entered into each Collateral Obligation in
the Schedule of Collateral Obligations in compliance with Section 12.2.

 

“Determination Date”: The last day of each Collection Period and, for the
purposes of determining whether Interest Proceeds and Principal Proceeds can be
transferred to the Payment Account and applied pursuant to the Priority of
Payments in connection with a Redemption Distribution Date, the Business Day
preceding such Redemption Distribution Date.

 

 -28- 

 

 

“DIP Collateral Obligation”: A loan made to a debtor-in-possession pursuant to
Section 364 of the Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the Bankruptcy Code and fully secured by senior
liens.

 

“Discount Obligation”: Any Collateral Obligation forming part of the Assets
which was purchased (as determined without averaging prices of purchases on
different dates) for less than (a) 85% of its outstanding principal balance, if
such Collateral Obligation has an S&P Rating lower than “B-”, or (b) 80% of its
outstanding principal balance, if such Collateral Obligation has an S&P Rating
of “B-” or higher; provided that (x) such Collateral Obligation shall cease to
be a Discount Obligation at such time as the Market Value (expressed as a
percentage of the par amount of such Collateral Obligation) determined for such
Collateral Obligation on each day during any period of 30 consecutive days since
the acquisition by the Issuer of such Collateral Obligation, equals or exceeds
90% on each such day; (y) any Collateral Obligation that would otherwise be
considered a Discount Obligation, but that is purchased in accordance with the
Investment Criteria with the proceeds of a sale of a Collateral Obligation that
was not a Discount Obligation at the time of its purchase, so long as such
purchased Collateral Obligation (A) is purchased or committed to be purchased
within five Business Days of such sale, (B) is purchased at a purchase price
(expressed as a percentage of the par amount of such Collateral Obligation)
equal to or greater than the sale price of the sold Collateral Obligation, (C)
is purchased at a purchase price (expressed as a percentage of the par amount of
such Collateral Obligation) not less than 65% of its outstanding principal
balance and (D) has an S&P Rating or a Fitch Rating that is equal to or higher
than the S&P Rating or Fitch Rating of the sold Collateral Obligation; and (z)
clause (y) above in this proviso shall not apply to any such Collateral
Obligation at any time on or after the acquisition by the Issuer of such
Collateral Obligation if, as determined at the time of such acquisition, such
application would result in (A) more than 5% of the Collateral Principal Amount
consisting of Collateral Obligations to which such clause (y) has been applied
(or more than 2.5% of the Collateral Principal Amount consisting of Collateral
Obligations to which such clause (y) has been applied if the purchase price of
the Collateral Obligation is less than 75% of the outstanding principal balance
thereof) or (B) the Aggregate Principal Balance of all Collateral Obligations to
which such clause (y) has been applied since the Closing Date being more than
10% of the Reinvestment Target Par Balance.

 

“Distressed Exchange”: In connection with any Collateral Obligation, a
distressed exchange or other debt restructuring has occurred, as reasonably
determined by the Collateral Manager, pursuant to which the Obligor or issuer of
such Collateral Obligation or any affiliate thereof has issued to the holders of
such Collateral Obligation a new debt obligation or security or package of debt
obligations or securities that, in the sole judgment of the Collateral Manager,
amounts to a diminished financial obligation or has the purpose of helping the
Obligor or issuer of such Collateral Obligation avoid imminent default; provided
that each such security or debt obligation (i) shall not be subject to a
“Distressed Exchange” and shall be treated as a Collateral Obligation that is
not a Defaulted Obligation only if (x) such security or debt obligation
satisfies the definition of Collateral Obligation and (y) the aggregate
principal balance of all securities and debt obligations to which this clause
(i) applies or has applied, measured cumulatively from the Closing Date, does
not exceed 25.0% of the Target Initial Par Amount and (ii) in all other cases,
any such (x) debt obligation shall be treated as a Collateral Obligation that is
a Defaulted Obligation and (y) security shall be treated as an Equity Security.

 

 -29- 

 

 

“Distribution Compliance Period”: The 40-day period prescribed by Regulation S
commencing on the later of (a) the date upon which Notes are first offered to
Persons other than the initial Holders and any other distributor (as such term
is defined in Regulation S) of the Notes and (b) the Closing Date.

 

“Distribution Report”: The meaning specified in Section 10.7(b).

 

“Dollar” or “U.S.$”: A dollar or other equivalent unit in such coin or currency
of the United States of America as at the time shall be legal tender for all
debts, public and private.

 

“Domicile” or “Domiciled”: With respect to any Obligor with respect to, or
issuer of, a Collateral Obligation:

 

(a)           its country of organization;

 

(b)           if it is organized in a Tax Jurisdiction, each of such
jurisdiction and the country in which, in the Collateral Manager’s good faith
estimate, a substantial portion of its operations are located or from which a
substantial portion of its revenue is derived, in each case directly or through
subsidiaries (which shall be any jurisdiction and country known at the time of
designation by the Collateral Manager to be the source of the majority of
revenues, if any, of such Obligor or issuer); or

 

(c)           if its payment obligations in respect of such Collateral
Obligation are guaranteed by a person or entity that is organized in the United
States or Canada, then the United States or Canada.

 

“DTC”: The Depository Trust Company, its nominees, and their respective
successors.

 

“Due Date”: Each date on which any payment is due on an Asset in accordance with
its terms.

 

“Effective Date”: The earlier to occur of (i) March 8, 2019 and (ii) the first
date on which the Collateral Manager certifies to the Trustee and the Collateral
Administrator that the Target Initial Par Condition has been satisfied.

 

“Effective Date Certificate”: The meaning specified in Section 7.18(c)(iv).

 

“Effective Date Condition”: The meaning specified in Section 7.18(c).

 

“Effective Date Report”: The meaning specified in Section 7.18(c)(ii).

 

“Eligible Investment Required Ratings”: (a) Such obligation or security has a
short-term credit rating of at least “A-1” from S&P and, in the case of any
obligation or security with a maturity of greater than 60 days, a long-term
credit rating of at least “AA-” by S&P and (b) to the extent that Fitch is
rating any Notes then Outstanding, for obligations or securities (i) with
remaining maturities up to 30 days, such obligation or security has a short-term
credit rating of at least “F1” or a long-term credit rating of at least “A” from
Fitch or (ii) with remaining maturities of more than 30 days but not in excess
of 60 days, such obligation or security has a short-term credit rating of “F1+”
or a long-term credit rating of at least “AA-” from Fitch.

 

 -30- 

 

 

“Eligible Investments”: Either (a) Cash or (b) any Dollar investment that is a
“cash equivalent” for purposes of the loan securitization exclusion under the
Volcker Rule and at the time it is Delivered (directly or through an
intermediary or bailee), is one or more of the following obligations or
securities:

 

(i)            direct Registered obligations of, and Registered obligations the
timely payment of principal and interest on which is fully and expressly
guaranteed by, the United States of America or any agency or instrumentality of
the United States of America the obligations of which are expressly backed by
the full faith and credit of the United States of America and which obligations
of such agency or instrumentality satisfy the Eligible Investment Required
Ratings;

 

(ii)           demand and time deposits in, certificates of deposit of, bank
deposit products of, trust accounts with, bankers’ acceptances issued by, or
federal funds sold by any depository institution or trust company incorporated
under the laws of the United States of America (including the Bank) or any state
thereof and subject to supervision and examination by federal and/or state
banking authorities, in each case payable within 183 days after issuance, so
long as the commercial paper and/or the debt obligations of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment have the Eligible Investment Required
Ratings;

 

(iii)          commercial paper or other short-term obligations (other than
Asset-backed Commercial Paper and extendible commercial paper) with the Eligible
Investment Required Ratings and that either bear interest or are sold at a
discount from the face amount thereof and have a maturity of not more than 183
days from their date of issuance; and

 

(iv)          registered money market funds that have, at all times, credit
ratings of “AAAm” by S&P and, to the extent that Fitch is rating any Notes then
Outstanding, either the highest credit rating assigned by Fitch to the extent
rated by Fitch or otherwise the highest rating assigned by any other NRSRO,
respectively (provided that such equivalent ratings shall comply with each of
Fitch’s and S&P’s then current criteria);

 

provided that (1) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations, other than those referred to in
clause (iv) above, as mature (or are putable at par to the issuer thereof) no
later than the earlier of (a) 60 days from the date of purchase and (b) the
Business Day prior to the next Payment Date unless such Eligible Investments are
issued by the Trustee in its capacity as a banking institution, in which event
such Eligible Investments may mature on such Payment Date; and (2) none of the
foregoing obligations shall constitute Eligible Investments if (a) such
obligation has an “f”, “p”, “pi”, “t” or “sf” subscript assigned to the rating
by S&P, (b) all, or substantially all, of the remaining amounts payable
thereunder consist of interest and not principal payments, (c) payments with
respect to such obligations or proceeds of disposition are subject to
withholding taxes by any jurisdiction unless the payor is required to make
“gross-up” payments that cover the full amount of any such withholding tax on an
after-tax basis, (d) such obligation is secured by real property, (e) such
obligation is purchased at a price greater than 100% of the principal or face
amount thereof, (f) such obligation is subject of a tender offer, voluntary
redemption, exchange offer, conversion or other similar action, (g) in the
Collateral Manager’s judgment, such obligation is subject to material non-credit
related risks, (h) such obligation is a Structured Finance Obligation or (i)
such obligation is represented by a certificate of interest in a grantor trust.
Eligible Investments may include, without limitation, those investments issued
by or made with the Bank or for which the Bank or the Trustee or an Affiliate of
the Bank or the Trustee acts as offeror, is the obligor or depository
institution, or provides services and receives compensation. The Trustee shall
not be responsible for determining or overseeing compliance with the foregoing.

 

 -31- 

 

 

“Eligible Loan Index”: With respect to each Collateral Obligation that is a
Senior Secured Loan or a Second Lien Loan, one of the following indices as
selected by the Collateral Manager in writing delivered to the Trustee and the
Collateral Administrator upon acquisition of such Collateral Obligation: CS
Leveraged Loan Index (formerly CSFB Leveraged Loan Index), the Deutsche Bank
Leveraged Loan Index, the Goldman Sachs/Loan Pricing Corporation Liquid
Leveraged Loan Index, the Banc of America Securities Leveraged Loan Index, the
S&P/LSTA Leveraged Loan Indices or any other loan index for which the Global
Rating Agency Condition has been obtained.

 

“Enforcement Event”: The meaning specified in Section 11.1(a)(iii).

 

“Equity Security”: Any security or debt obligation which at the time of
acquisition, conversion or exchange does not satisfy the requirements of a
Collateral Obligation and is not an Eligible Investment (but in either case not
including any debt obligation received as part of a Distressed Exchange or
otherwise in connection with a restructuring or insolvency); it being understood
that Equity Securities may only be received in connection with an insolvency,
bankruptcy, reorganization, debt restructuring or workout and if, in the
commercially reasonable judgment of the Collateral Manager (not to be called
into question as a result of subsequent events), such Equity Securities would be
considered “in lieu of debts previously contracted” with respect to the
Collateral Obligation under the Volcker Rule.

 

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.

 

“E.U. Retained Interest”: The net economic interest the E.U. Retention Provider
will retain in the securitized exposures (as such term is used in Article 405(1)
of the CRR, Article 51 of the AIFMD Level 2 Regulation and Article 254 of the
Solvency II Level 2 Regulation) pursuant to the terms of the E.U. Risk Retention
Letter, being in an amount of not less than 5% in the form specified in
paragraph (d) of Article 405(1) of the CRR, paragraph (d) of Article 51(1) of
the AIFMD Level 2 Regulation, as each such regulation is in effect as of the
Closing Date, and paragraph (d) of Article 254(2) of the Solvency II Level 2
Regulation, by way of holding, subject to the provisions of the E.U. Risk
Retention Letter, the minimum principal amount of Subordinated Notes required by
the E.U. Retention Requirement Laws, as each such regulation is in effect as of
the Closing Date, being an amount equal to 5% of the nominal value of the
Collateral Obligations.

 

 -32- 

 

 

“E.U. Retention Deficiency”: The failure of the E.U. Retention Provider to hold
the E.U. Retained Interest at such time.

 

“E.U. Retention Provider”: GCIC CLO II Depositor LLC, in its capacity as the
E.U. Retention Provider.

 

“E.U. Retention Requirement Laws”: Collectively, (i) Articles 404-410 of the
European Union Capital Requirements Regulation (Regulation (EU) 575/2013) on
prudential requirements for credit institutions and investment firms and
amending Regulation (EU) No 648/2012, of June 27, 2013 (the “CRR”), as
supplemented by Commission Delegated Regulation (EU) No. 625/2014 of March 13,
2014, together with any final guidance and technical standards published in
relation thereto and the guidelines and related documents previously published
in relation to the preceding risk retention legislation by the European Banking
Authority which continue to apply to the provisions of the CRR, and any
implementing law or regulation in force in any Member State of the European
Union, (ii) Section5, Articles 50-56 (inclusive) of the European Union
Commission Delegated Regulation (EU) 231/2013 implementing Article 17 of
European Union Directive 2011/61/EU on Alternative Investment Fund Managers (the
“AIFMD Level 2 Regulation”), together with any applicable guidance, technical
standards and related documents published by any European regulator in relation
thereto and any implementing law or regulation in force in any Member State of
the European Union, and (iii) Articles 254-257 (inclusive) of European Union
Commission Delegated Regulation (EU) 2015/35 of October 10, 2014 (the “Solvency
II Level 2 Regulation”) supplementing Directive 2009/138/EC on the taking-up and
pursuit of the business of Insurance and Reinsurance (Solvency II) of November
25, 2009, together with any applicable guidance, technical standards and related
documents published by any European regulator in relation thereto and any
implementing law or regulation in force in any Member State of the European
Union.

 

“E.U. Risk Retention Letter”: The letter relating to the retention of net
economic interest by the E.U. Retention Provider, and addressed to the Issuer
and the Trustee.

 

“Euroclear”: Euroclear Bank S.A./N.V.

 

“Event of Default”: The meaning specified in Section 5.1.

 

“Excess CCC Adjustment Amount”: As of any date of determination, an amount equal
to the excess, if any, of (i) the Aggregate Principal Balance of all Collateral
Obligations included in the CCC Excess, over (ii) the sum of the Market Values
of all Collateral Obligations included in the CCC Excess (which for any Discount
Obligation included therein shall not exceed the purchase price thereof);
provided that (x) any Long-Dated Obligation shall be included in clause (i) at
its value in the Long-Dated Obligation Amount and (y) for purposes of this
definition, the Market Value, with respect to each Long-Dated Obligation, shall
not exceed its value in the Long-Dated Obligation Amount.

 

 -33- 

 

 

“Excess Par Amount”: An amount, as of any Determination Date, equal to the
greater of (a) zero and (b) (i) the Adjusted Collateral Principal Amount less
(ii) the Reinvestment Target Par Balance.

 

“Excess Weighted Average Coupon”: A percentage equal as of any date of
determination to a number obtained by multiplying (a) the excess, if any, of the
Weighted Average Coupon over the Minimum Weighted Average Coupon by (b) the
number obtained by dividing the aggregate outstanding principal balance of all
Fixed Rate Obligations by the aggregate outstanding principal balance of all
Floating Rate Obligations.

 

“Excess Weighted Average Floating Spread”: A percentage equal as of any date of
determination to a number obtained by multiplying (a) the excess, if any, of the
Weighted Average Floating Spread over the Minimum Floating Spread by (b) the
number obtained by dividing the aggregate outstanding principal balance of all
Floating Rate Obligations by the aggregate outstanding principal balance of all
Fixed Rate Obligations.

 

“Exchange Act”: The United States Securities Exchange Act of 1934, as amended.

 

“Exercise Notice”: The meaning specified in Section 9.8.

 

“Expected Portfolio Default Rate”: As of any date of determination, the number
obtained by (a) summing the products for each Collateral Obligation (other than
Defaulted Obligations) of (i) the outstanding principal balance on such date of
such Collateral Obligation by (ii) the S&P Default Rate of such Collateral
Obligation and (b) dividing such sum by the aggregate outstanding principal
balance on such date of all Collateral Obligations (other than Defaulted
Obligations).

 

“Expense Reserve Account”: The trust account established pursuant to
Section 10.3(d).

 

“Facility Size”: With respect to any credit facility on any date of
determination, the maximum aggregate principal amount of indebtedness for
borrowed money that is or, in accordance with commitments to extend additional
credit, may become outstanding under the term loan agreement, revolving loan
agreement or other similar credit agreement that governs such credit facility;
provided that, for this purpose, such aggregate principal amount shall include
deposits and reimbursement obligations arising from drawings pursuant to letters
of credit and other similar instruments.

 

“Failed Optional Redemption”: Any announced Optional Redemption (i) with respect
to which notice of redemption has been given pursuant to Section 9.4, (ii) such
notice is no longer capable of being withdrawn pursuant to Section 9.4(c), and
(iii) the Issuer has insufficient funds to pay the Redemption Price due and
payable on the Secured Notes in respect of such announced Optional Redemption on
the related Redemption Date in accordance with the Priority of Payments.

 

“Federal Reserve Board”: The Board of Governors of the Federal Reserve System.

 

 -34- 

 

 

“Fee Basis Amount”: As of any date of determination, the sum of (a) the
Collateral Principal Amount, (b) the aggregate outstanding principal balance of
all Defaulted Obligations and (c) the aggregate amount of all Principal Financed
Accrued Interest.

 

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financing Statements”: The meaning specified in Section 9-102(a)(39) of the
UCC.

 

“First Interest Determination End Date”: January 20, 2019.

 

“First-Lien Last-Out Loan”: A Collateral Obligation that is a Senior Secured
Loan that, prior to an event of default under the applicable Underlying
Instruments, is entitled to receive payments pari passu with other senior
secured loans of the same Obligor, but following an event of default under the
applicable Underlying Instruments, such Collateral Obligation becomes fully
subordinated to other senior secured loans of the same Obligor and is not
entitled to any payments until such other senior secured loans are paid in full.

 

“Fitch”: Fitch Ratings, Inc. and any successor thereto.

 

“Fitch Collateral Value”: With respect to any Defaulted Obligation or Deferring
Obligation, the lesser of (i) the product of the Fitch Recovery Rate of such
Defaulted Obligation or Deferring Obligation multiplied by its principal
balance, in each case, as of the relevant Measurement Date and (ii) the Market
Value of such Defaulted Obligation or Deferring Obligation as of the relevant
Measurement Date; provided that if the Market Value cannot be determined for any
reason, the Fitch Collateral Value shall be determined in accordance with clause
(i) above.

 

“Fitch Rating”: The meaning specified in Schedule 7 hereto.

 

“Fitch Rating Factor”: In respect of any Collateral Obligation, the number set
forth in the table below opposite the Fitch Rating in respect of such Collateral
Obligation:

 

Fitch Rating     Fitch Rating
Factor  AAA   0.19  AA+   0.35  AA   0.64  AA-   0.86  A+   1.17  A   1.58  A- 
 2.25  BBB+   3.19  BBB   4.54  BBB-   7.13  BB+   12.19  BB   17.43  BB- 
 22.80  B+   27.80  B   32.18  B-   40.60  CCC+   62.80  CCC   62.80  CCC- 
 62.80  CC   100.00  C   100.00  D   100.00 

 

 -35- 

 

 

“Fitch Recovery Rate”: The meaning specified in Schedule 7 hereto.

 

“Fitch Test Matrix”: The meaning specified in Schedule 7 hereto.

 

“Fitch Weighted Average Rating Factor”: The number determined by (a) summing the
products of (i) the Principal Balance of each Collateral Obligation multiplied
by (ii) its Fitch Rating Factor, (b) dividing such sum by the aggregate
Principal Balance of all such Collateral Obligations and (c) rounding the result
down to the nearest two decimal places. For the purposes of determining the
Principal Balance and aggregate Principal Balance of Collateral Obligations in
this definition, the Principal Balance of each Defaulted Obligation shall be
excluded.

 

“Fixed Rate Notes”: Any notes issued under the Indenture (or loans entered into
by the Issuer in connection with a Refinancing) that bear a fixed rate of
interest.

 

“Fixed Rate Obligation”: Any Collateral Obligation that bears a fixed rate of
interest.

 

“Floating Rate Notes”: All of the Secured Notes (or loans entered into by the
Issuer in connection with a Refinancing), collectively, other than the Fixed
Rate Notes.

 

“Floating Rate Obligation”: Any Collateral Obligation that bears a floating rate
of interest.

 

“FRB”: The meaning specified in the definition of the terms “Deliver”,
“Delivered” or “Delivery”.

 

“GAAP”: The meaning specified in Section 6.3(j).

 

“Global Note”: The Global Secured Notes and the Rule 144A Global Subordinated
Notes.

 

“Global Rating Agency Condition”: With respect to any action taken or to be
taken by or on behalf of the Issuer, satisfaction of the S&P Rating Condition
(to the extent applicable) together with prior notice to Fitch delivered at
least five Business Days prior to such action (to the extent that Fitch is
rating any Notes then Outstanding).

 

 -36- 

 

 

“Global Secured Note”: Any Regulation S Global Secured Note or Rule 144A Global
Secured Note.

 

“Government Security”: The meaning specified in the definition of the terms
“Deliver”, “Delivered” or “Delivery”.

 

“Grant” or “Granted”: To grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm. A Grant of the Assets, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Assets, and all other Monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

“Group I Country”: The Netherlands, Australia, Japan, Singapore and New Zealand.

 

“Group II Country”: Germany, Ireland, Sweden and Switzerland.

 

“Group III Country”: Austria, Belgium, Denmark, Finland, France, Luxembourg and
Norway.

 

“Incurrence Covenant”: A covenant by any borrower to comply with one or more
financial covenants only upon the occurrence of certain actions of the borrower,
including a debt issuance, dividend payment, share purchase, merger, acquisition
or divestiture.

 

“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

“Independent”: As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, manager, director or Person performing similar
functions. “Independent” when used with respect to any accountant may include an
accountant who audits the books of such Person if in addition to satisfying the
criteria set forth above, the accountant is independent with respect to such
Person within the meaning of Rule 101 of the Code of Professional Conduct of the
American Institute of Certified Public Accountants. For purposes of this
definition, no manager or director of any Person will fail to be Independent
solely because such Person acts as an independent manager or independent
director thereof or of any such Person’s Affiliates.

 

 -37- 

 

 

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee, such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.

 

Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer, the Collateral Manager and their
Affiliates.

 

“Independent Manager”: A natural person who, (A) for the five-year period prior
to his or her appointment as Independent Manager, has not been, and during the
continuation of his or her service as Independent Manager is not: (i) an
employee, director, stockholder, member, manager, partner or officer or direct
or indirect legal or beneficial owner (or a Person who controls, whether
directly, indirectly, or otherwise any of the foregoing) of the Issuer, the
member of the Issuer or any of their respective Affiliates (other than his or
her service as a special member or an independent manager of the Issuer or other
Affiliates that are structured to be “bankruptcy remote”); (ii) a customer,
consultant, creditor, contractor or supplier (or a Person who controls, whether
directly, indirectly, or otherwise any of the foregoing) of the Issuer, the
member of the Issuer or any of their respective Affiliates (other than his or
her service as a special member or an independent manager of the Issuer); (iii)
affiliated with a tax-exempt entity that receives significant contributions from
the member of the Issuer or any of its Affiliates; or (iv) any member of the
immediate family of a person described in clause (i), (ii) or (iii) above (other
than with respect to clause (i), (ii) or (iii) relating to his or her service as
(y) an Independent Manager of the Issuer or (z) an independent manager of any
Affiliate of the Issuer which is a bankruptcy remote limited purpose entity),
and (B) has, (i) prior experience as an Independent Manager for a corporation or
limited liability company whose charter documents required the unanimous consent
of all Independent Managers thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities.

 

“Index Maturity”: With respect to any Class of Secured Notes, the period
indicated with respect to such Class in Section 2.3.

 

“Industry Diversity Measure”: As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each S&P Industry Classification, obtained by dividing (i) the aggregate
outstanding principal balance at such time of all Collateral Obligations (other
than Defaulted Obligations) issued by Obligors that belong to such S&P Industry
Classification by (ii) the aggregate outstanding principal balance at such time
of all Collateral Obligations (other than Defaulted Obligations).

 

“Information”: S&P’s “Credit Estimate Information Requirements” dated April 2011
and any other available information S&P reasonably requests in order to produce
a credit estimate for a particular asset.

 

 -38- 

 

 

“Information Agent”: The Collateral Administrator.

 

“Initial Purchaser”: Wells Fargo Securities, LLC, in its capacity as initial
purchaser of and placement agent for the Offered Notes under the Purchase
Agreement.

 

“Initial Rating”: With respect to the Secured Notes, the rating or ratings, if
any, indicated in Section 2.3.

 

“Initial Subordinated Noteholder”: The Retention Provider, in its capacity as
initial Subordinated Noteholder, together with its respective successors and
assigns.

 

“Institutional Accredited Investor”: An Accredited Investor identified in Rule
501(a)(1), (2), (3) or (7) under the Securities Act.

 

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest Accrual Period”: (i) With respect to the initial Payment Date
following the Closing Date (or, in the case of a Re-Priced Class or a Class that
is subject to Refinancing or Notes issued in connection with an additional
issuance, the first Payment Date following the Re-Pricing Date, the Refinancing
or the date of such additional issuance, respectively), the period from and
including the Closing Date (or, in the case of (x) a Refinancing, the date of
issuance of the replacement notes or debt obligations and (y) a Re-Pricing, the
Re-Pricing Date) to but excluding such Payment Date; and (ii) with respect to
each succeeding Payment Date, the period from and including the immediately
preceding Payment Date to but excluding the following Payment Date (or, in the
case of a Class that is being redeemed on a Partial Redemption Date, to but
excluding such Partial Redemption Date) until the principal of the Secured Notes
is paid or made available for payment.

 

“Interest Collection Subaccount”: The meaning specified in Section 10.2(a).

 

“Interest Coverage Ratio”: For any designated Class or Classes of Secured Notes,
as of any date of determination, the percentage derived from the following
equation: (A – B) / C, where:

 

A = The Collateral Interest Amount as of such date of determination;

 

B = Amounts payable (or expected as of the date of determination to be
payable) on the following Payment Date as set forth in clauses (A) and (B) in
Section 11.1(a)(i); and

 

C = Interest due and payable on the Secured Notes of such Class or Classes and
each Class of Secured Notes that rank senior to or pari passu with such Class or
Classes (excluding Deferred Interest but including any interest on Deferred
Interest with respect to the Class C Notes and the Class D Notes) on such
Payment Date.

 

“Interest Coverage Test”: A test that is satisfied with respect to any Class or
Classes of Secured Notes as of any date of determination on, or subsequent to,
the Determination Date occurring immediately prior to the second Payment Date,
if (i) the Interest Coverage Ratio for such Class or Classes on such date is at
least equal to the Required Interest Coverage Ratio for such Class or Classes or
(ii) such Class or Classes of Secured Notes are no longer outstanding.

 

 -39- 

 

 

“Interest Determination Date”: (a) With respect to the first Interest Accrual
Period (x) for the period from and including the Closing Date to but excluding
the First Interest Determination End Date, the second London Banking Day
preceding the Closing Date and (y) for the period from and including the First
Interest Determination End Date to but excluding the first Payment Date, the
second London Banking Day preceding the First Interest Determination End Date
and (b) with respect to each Interest Accrual Period thereafter, the second
London Banking Day preceding the first day of each Interest Accrual Period;
provided that, in connection with any Refinancing upon a redemption of the
Secured Notes in whole, but not in part, solely with respect to the first
Interest Accrual Period following the related Redemption Date, the Interest
Determination Date for the replacement securities issued in connection with such
Refinancing will be determined by the Collateral Manager in connection with such
Refinancing.

 

“Interest Only Obligation”: Any obligation or security that does not provide in
the related Underlying Instruments for the payment or repayment of a stated
principal amount in one or more installments on or prior to its stated maturity.

 

“Interest Proceeds”: With respect to any Collection Period or Determination
Date, without duplication, the sum of:

 

(i)            all payments of interest and delayed compensation (representing
compensation for delayed settlement) received in Cash by the Issuer during the
related Collection Period on the Collateral Obligations and Eligible
Investments, including the accrued interest received in connection with a sale
thereof during the related Collection Period, less any such amount that
represents Principal Financed Accrued Interest;

 

(ii)           all principal and interest payments received by the Issuer during
the related Collection Period on Eligible Investments purchased with Interest
Proceeds;

 

(iii)          all amendment and waiver fees, late payment fees and other fees
received by the Issuer during the related Collection Period, except for those in
connection with (a) the lengthening of the maturity of the related Collateral
Obligation or (b) except with respect to call premiums or prepayment fees, the
reduction of the par amount of the related Collateral Obligation, in each case,
as determined by the Collateral Manager with notice to the Trustee and the
Collateral Administrator;

 

(iv)          commitment fees and other similar fees received by the Issuer
during such Collection Period in respect of Revolving Collateral Obligations and
Delayed Drawdown Collateral Obligations;

 

(v)           any amounts deposited in the Expense Reserve Account as Interest
Proceeds pursuant to Section 3.1(xi)(B);

 

(vi)          any Principal Proceeds designated by the Collateral Manager (with
notice to the Collateral Administrator) as Interest Proceeds in connection with
any Refinancing of the Secured Notes in whole, up to the Excess Par Amount for
payment on the Redemption Date of such Refinancing; and

 

 -40- 

 

 

(vii)         any Contributions made to the Issuer which are designated as
Interest Proceeds as permitted by this Indenture;

 

provided that any amounts received in respect of any Defaulted Obligation will
constitute Principal Proceeds (and not Interest Proceeds) until the aggregate of
all collections in respect of such Defaulted Obligation since it became a
Defaulted Obligation equals the outstanding principal balance of such Collateral
Obligation at the time it became a Defaulted Obligation; provided further that
capitalized interest shall not constitute Interest Proceeds. Notwithstanding the
foregoing, the Collateral Manager may designate in its discretion (to be
exercised on or before the related Determination Date), on any date after the
first Payment Date, that any portion of Interest Proceeds in a Collection Period
be deemed to be Principal Proceeds so long as the Collateral Manager believes
that such designation will not result in an Event of Default pursuant to clause
(a) of the definition thereof on the next succeeding Payment Date.

 

“Interest Rate”: With respect to each Class of Secured Notes, the per annum
stated interest rate payable on such Class with respect to each Interest Accrual
Period equal to LIBOR for such Interest Accrual Period plus the spread specified
in Section 2.3.

 

“Investment Advisers Act”: The Investment Advisers Act of 1940, as amended.

 

“Investment Criteria”: The criteria specified in Section 12.2.

 

“Investment Criteria Adjusted Balance”: With respect to each Collateral
Obligation, the outstanding principal balance of such Collateral Obligation;
provided that the Investment Criteria Adjusted Balance of any:

 

(i)Deferring Obligation will be the S&P Collateral Value of such Deferring
Obligation;

 

(ii)Defaulted Obligation will be the S&P Collateral Value of such Defaulted
Obligation;

 

(iii)Discount Obligation, will be the product of the (x) purchase price
(expressed as a percentage of par) and (y) the principal balance of such
Collateral Obligation;

 

(iv)Long-Dated Obligation will equal its applicable Long-Dated Obligation
Amount; and

 

(v)Collateral Obligation included in the CCC Excess will be the Market Value of
such Collateral Obligation;

 

provided further that the Investment Criteria Adjusted Balance for any
Collateral Obligation that satisfies more than one of the definitions of
Deferring Obligation, Defaulted Obligation or Discount Obligation and/or is
included in the CCC Excess will be the lowest amount determined pursuant to
clauses (i) – (v) above.

 

“IRS”: The U.S. Internal Revenue Service.

 

 -41- 

 

 

“Issuer”: The Person named as such on the first page of this Indenture until a
successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.

 

“Issuer Order” and “Issuer Request”: A written order or request (which may be a
standing order or request) dated and signed in the name of the Issuer or by a
Responsible Officer of the Issuer or the Issuer or by the Collateral Manager by
a Responsible Officer thereof, on behalf of the Issuer. An order or request
provided in a facsimile, email or other electronic communication by a
Responsible Officer of the Issuer or the Issuer or by a Responsible Officer of
the Collateral Manager on behalf of the Issuer shall constitute an Issuer Order,
in each case except to the extent the Trustee requests otherwise.

 

“Issuer’s Website”: The internet website of the Issuer, initially located at
www.structuredfn.com access to which is limited to Fitch and S&P and to NRSRO’s
that have provided an NRSRO Certification.

 

“Junior Class”: With respect to a particular Class of Notes, each Class of Notes
that is subordinated to such Class, as indicated in Section 2.3.

 

“Knowledgeable Employee”: The meaning set forth in Rule 3c-5(a)(4) promulgated
under the 1940 Act.

 

“LIBOR”: The meaning set forth in Exhibit C hereto.

 

“LIBOR Floor Obligation”: As of any date of determination, a Floating Rate
Obligation (a) the interest in respect of which is paid based on a London
interbank offered rate and (b) that provides that such London interbank offered
rate is (in effect) calculated as the greater of (i) a specified “floor” rate
per annum and (ii) the London interbank offered rate for the applicable interest
period for such Collateral Obligation.

 

“Lien”: Any grant of a security interest in, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing (including
any UCC financing statement or any similar instrument filed against a Person’s
assets or properties).

 

“Loan”: Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or other similar
credit agreement.

 

“London Banking Day”: A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

 

“Long-Dated Obligation”: Any Collateral Obligation (or portion thereof) with a
maturity later than the earliest Stated Maturity of the Notes.

 

 -42- 

 

 

“Long-Dated Obligation Amount”: As of any date of determination, for each
Long-Dated Obligation, an amount equal to the product of the Principal Balance
of such Long-Dated Obligation multiplied by 70%.

 

“Maintenance Covenant”: A covenant by any borrower to comply with one or more
financial covenants during each reporting period, whether or not such borrower
has taken any specified action and includes a covenant that applies only when
the related Loan is funded.

 

“Majority”: With respect to any Class or Classes of Notes, the Holders of more
than 50% of the Aggregate Outstanding Amount of the Notes of such Class or
Classes, as applicable.

 

“Margin Stock”: “Margin Stock” as defined under Regulation U issued by the
Federal Reserve Board, including any debt security which is by its terms
convertible into “Margin Stock.”

 

“Market Value”: With respect to any loans or other assets, the amount
(determined by the Collateral Manager) equal to the product of the Principal
Balance thereof and the price (expressed as a percentage of par) determined in
the following manner:

 

(i)           the bid price determined by the Loan Pricing Corporation, LoanX
Inc., Markit Group Limited or any other nationally recognized pricing service
subscribed to by the Collateral Manager; or

 

(ii)          if the price described in clause (i) is not available or the
Collateral Manager determines in accordance with the Collateral Manager Standard
that such price does not reflect the value of such asset;

 

(A)         the average of the bid prices determined by three broker-dealers
active in the trading of such asset that are Independent (without giving effect
to the last sentence in the definition thereof) from each other and the Issuer
and the Collateral Manager;

 

(B)         if only two such bids can be obtained, the lower of the bid prices
of such two bids; or

 

(C)         if only one such bid can be obtained, and such bid was obtained from
a Qualified Broker/Dealer, such bid; or

 

(iii)         if a value cannot be obtained by the Collateral Manager exercising
reasonable efforts pursuant to the means contemplated by clauses (i) or (ii),
the value determined as the bid side market value of such Collateral Obligation
as reasonably determined by the Collateral Manager (so long as the Collateral
Manager is a Registered Investment Adviser, or has applied to be a Registered
Investment Adviser) consistent with the Collateral Manager Standard and
certified by the Collateral Manager to the Trustee; provided that, the value
determined pursuant to this clause (iii) for any CCC Fitch Collateral Obligation
or CCC S&P Collateral Obligation included in the CCC Excess may not exceed 70%;
or

 

 -43- 

 

 

(iv)         if the Market Value of an asset is not determined in accordance
with clause (i), (ii) or (iii) above, then such Market Value shall be deemed to
be zero until such determination is made in accordance with clause (i), (ii) or
(iii) above.

 

“Master Loan Sale Agreements”: Collectively, the Closing Date Master Loan Sale
Agreement and the Retention Provider Master Loan Sale Agreement.

 

“Material Covenant Default”: A default by an Obligor with respect to any
Collateral Obligation, and subject to any grace periods contained in the related
Underlying Instruments, that gives rise to the right of the lender(s) thereunder
to accelerate the principal of such Collateral Obligation.

 

“Maturity”: With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity or by declaration of acceleration, call for redemption or
otherwise.

 

“Maturity Amendment”: An amendment (other than in connection with an insolvency,
bankruptcy, reorganization, debt restructuring or workout of the Obligor thereof
if the Collateral Manager determines (i) in the case of a Collateral Obligation
that in the Collateral Manager’s determination is likely to become a Defaulted
Obligation, that such amendment in connection therewith would reduce the
likelihood that such Collateral Obligation will become a Defaulted Obligation or
(ii) if such Collateral Obligation is already a Defaulted Obligation, would in
the Collateral Manager’s determination be advisable to increase recovery;
provided that, in either case, the extended maturity date of such Collateral
Obligation would not be later than the earliest Stated Maturity of the Secured
Notes) to the Underlying Instruments governing a Collateral Obligation that
extends the stated maturity of such Collateral Obligation. For the avoidance of
doubt, an amendment that would extend the stated maturity date of any tranche of
the credit facility of which a Collateral Obligation is part, but would not
extend the stated maturity date of the Collateral Obligation held by the Issuer,
does not constitute a Maturity Amendment.

 

“Maximum Fitch Rating Factor Test”: A test that will be satisfied on any date of
determination if the Fitch Weighted Average Rating Factor as at such date is
less than or equal to the applicable level in the Fitch Test Matrix.

 

“Measurement Date”: (i) Any day on which a purchase of a Collateral Obligation
occurs, (ii) any Determination Date, (iii) the date as of which the information
in any Monthly Report is calculated, (iv) with five Business Days prior written
notice, any Business Day requested by either Rating Agency and (v) the Effective
Date.

 

“Merging Entity”: The meaning specified in Section 7.10.

 

“Middle Market Loan”: Any Loan other than a Broadly Syndicated Loan.

 

“Minimum Fitch Floating Spread”: As of any date of determination, the weighted
average spread (expressed as a percentage) applicable to the current Fitch Test
Matrix selected by the Collateral Manager.

 

 -44- 

 

 

“Minimum Fitch Floating Spread Test”: A test that will be satisfied on any date
of determination if the Weighted Average Floating Spread plus the Excess
Weighted Average Coupon equals or exceeds the Minimum Fitch Floating Spread.

 

“Minimum Floating Spread”: The applicable percentage set forth in the definition
of “S&P CDO Monitor” upon the option chosen by the Collateral Manager in
accordance with Section 2 of Schedule 4.

 

“Minimum Floating Spread Test”: The test that is satisfied on any date of
determination if the Weighted Average Floating Spread plus the Excess Weighted
Average Coupon equals or exceeds the Minimum Floating Spread.

 

“Minimum Weighted Average Coupon”: If any of the Collateral Obligations are
Fixed Rate Obligations, 7.00%.

 

“Minimum Weighted Average Coupon Test”: A test that is satisfied on any date of
determination as of which the Collateral Obligations include any Fixed Rate
Obligations if the Weighted Average Coupon plus the Excess Weighted Average
Floating Spread equals or exceeds the Minimum Weighted Average Coupon.

 

“Minimum Weighted Average Fitch Recovery Rate Test”: A test that will be
satisfied on any date of determination if the Weighted Average Fitch Recovery
Rate is greater than or equal to the applicable level in the Fitch Test Matrix.

 

“Minimum Weighted Average S&P Recovery Rate Test”: A test that will be satisfied
on any date of determination, during any S&P CDO Monitor Election Period if the
Weighted Average S&P Recovery Rate for the Class A-2 Notes (or, if the Class A-2
Notes are no longer Outstanding, the most senior Class of Secured Notes
Outstanding) equals or exceeds the Weighted Average S&P Recovery Rate for such
Class selected by the Collateral Manager in connection with the S&P CDO Monitor.

 

“Money”: The meaning specified in Section 1-201(24) of the UCC.

 

“Monthly Report”: The meaning specified in Section 10.7(a).

 

“Monthly Report Determination Date”: The meaning specified in Section 10.7(a).

 

“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.

 

“Moody’s Default Probability Rating”: With respect to any Collateral Obligation,
the rating determined pursuant to Schedule 3 hereto (or such other schedule
provided by Moody’s to the Issuer, the Trustee, the Collateral Administrator and
the Collateral Manager).

 

“Moody’s Derived Rating”: With respect to any Collateral Obligation whose
Moody’s Rating or Moody’s Default Probability Rating cannot otherwise be
determined pursuant to the definitions thereof, the rating determined for such
Collateral Obligation as set forth in Schedule 3 hereto (or such other schedule
provided by Moody’s to the Issuer, the Trustee, the Collateral Administrator and
the Collateral Manager).

 

 -45- 

 

 

“Moody’s Rating”: With respect to any Collateral Obligation, the rating
determined pursuant to Schedule 3 hereto (or such other schedule provided by
Moody’s to the Issuer, the Trustee, the Collateral Administrator and the
Collateral Manager).

 

“Net Exposure Amount”: As of the applicable Cut-Off Date, with respect to any
Collateral Obligation which is a Revolving Collateral Obligation or Delayed
Drawdown Collateral Obligation, the lesser of (i) the aggregate amount of the
then unfunded funding obligations thereunder and (ii) the amount necessary to
cause, on the applicable Cut-Off Date with respect to such Collateral
Obligation, the amount of funds on deposit in the Revolver Funding Account to be
at least equal to the sum of the unfunded funding obligations under all Delayed
Drawdown Collateral Obligations and Revolving Collateral Obligations then
included in the Assets.

 

“Net Purchased Loan Balance”: As of any date of determination, an amount equal
to (a) the sum of (i) the aggregate principal balance of all Collateral
Obligations conveyed by the E.U. Retention Provider to the Issuer prior to such
date, calculated as of the respective Cut-Off Dates of such Collateral
Obligations, and (ii) the aggregate principal balance of all Collateral
Obligations acquired by the Issuer other than from the E.U. Retention Provider
prior to such date minus (b) the aggregate principal balance of all Collateral
Obligations sold to, or otherwise transferred to, the E.U. Retention Provider
prior to such date.

 

“Non-Call Period”: The period from the Closing Date to December 13, 2020.

 

“Non-Emerging Market Obligor”: An Obligor that is Domiciled in (a) the United
States of America, (b) any country that has a foreign currency government bond
rating of at least “Aa3” by Moody’s and a foreign currency issuer credit rating
of at least “AA-” by S&P or (c) a Tax Jurisdiction.

 

“Non-Permitted ERISA Holder”: The meaning specified in Section 2.11(d).

 

“Non-Permitted Holder”: The meaning specified in Section 2.11(b).

 

“Non-Recourse Obligation”: An asset that falls into any one of the following
types of specialized lending, except any obligation that is assigned a rating by
S&P pursuant to clause (i)(a) of the definition of S&P Rating:

 

(a)           Project Finance: a method of funding in which the lender looks
primarily to the revenues generated by a single project, both as the source of
repayment and as security for the exposure. Repayment depends primarily on the
project’s cash flow and on the collateral value of the project’s assets, such as
power plants, chemical processing plants, mines, transportation infrastructure,
environment, and telecommunications infrastructure.

 

(b)           Object Finance: a method of funding the acquisition of physical
assets (e.g. ships, aircraft, satellites, railcars, and fleets) where the
repayment of the exposure is dependent on the cash flows generated by the
specific assets that have been financed and pledged or assigned to the lender. A
primary source of these cash flows might be rental or lease contracts with one
or several third parties.

 

 -46- 

 

 

(c)           Commodities Finance: a structured short-term lending to finance
reserves, inventories, or receivable of exchange-traded commodities (e.g. crude
oil, metals, or crops), where the exposure will be repaid from the proceeds of
the sale of the commodity and the borrower has no independent capacity to repay
the exposure. This is the case when the borrower has no other activities and no
other material assets on its balance sheet.

 

(d)           Income-producing real estate: a method of providing funding to
real estate (such as, office buildings to let, retail space, multifamily
residential buildings, industrial or warehouse space, and hotels) where the
prospects for repayment and recovery on the exposure depend primarily on the
cash flows generated by the asset. The primary source of these cash flows would
generally be lease or rental payments or the sale of the asset.

 

(e)           High-volatility commercial real estate: a financing any of the
land acquisition, development and construction phases for properties of those
types in such jurisdictions, where the source of repayment at origination of the
exposure is either the future uncertain sale of the property or cash flows whose
source of repayment is substantially uncertain (e.g. the property has not yet
been leased to the occupancy rate prevailing in that geographic market for that
type of commercial real estate).

 

“Non-U.S. Beneficial Ownership Certification”: The meaning specified in Section
2.2(b)(i).

 

“Note Interest Amount”: With respect to any Class of Secured Notes and any
Payment Date, the amount of interest for the related Interest Accrual Period
payable in respect of each U.S.$100,000 of outstanding principal amount of such
Class of Secured Notes.

 

“Note Payment Sequence”: The application, in accordance with the Priority of
Payments, of Interest Proceeds or Principal Proceeds, as applicable, in the
following order:

 

(i)            to the payment of principal of the Class A-1 Notes until the
Class A-1 Notes have been paid in full;

 

(ii)           to the payment of principal of the Class A-2 Notes until the
Class A-2 Notes have been paid in full;

 

(iii)          to the payment of principal of the Class B-1 Notes and the Class
B-2 Notes, pro rata based on their respective Aggregate Outstanding Amounts,
until the Class B Notes have been paid in full;

 

(iv)          to the payment of (1) first, any accrued and unpaid interest
(excluding Deferred Interest but including interest on Deferred Interest) on the
Class C Notes and (2) second, to the payment of any Deferred Interest on the
Class C Notes, in each case, until such amounts have been paid in full;

 

(v)           to the payment of principal of the Class C Notes until the Class C
Notes have been paid in full;

 

 -47- 

 

 

(vi)          to the payment of (1) first, any accrued and unpaid interest
(excluding Deferred Interest but including interest on Deferred Interest) on the
Class D Notes and (2) second, to the payment of any Deferred Interest on the
Class D Notes, in each case, until such amounts have been paid in full; and

 

(vii)         to the payment of principal of the Class D Notes, until the Class
D Notes have been paid in full.

 

“Noteholder” or “Holder”: With respect to any Note, the Person whose name
appears on the Register as the registered holder of such Note.

 

“Notes”: Collectively, the Secured Notes and the Subordinated Notes authorized
by, and authenticated and delivered under, this Indenture (as specified in
Section 2.4) or any supplemental indenture (and including any Additional Notes
issued hereunder pursuant to Section 2.13).

 

“NRSRO”: A nationally recognized statistical rating organization registered with
the SEC under the Exchange Act.

 

“NRSRO Certification”: A certification substantially in the form of Exhibit E
executed by a NRSRO in favor of the Issuer that states that such NRSRO has
provided the Issuer with the appropriate certifications under Exchange Act Rule
17g-5(e) and that such NRSRO has access to the Issuer’s Website.

 

“Obligor”: With respect to any Collateral Obligation, any Person or Persons
obligated to make payments pursuant to or with respect to such Collateral
Obligation, including any guarantor thereof, but excluding, in each case, any
such Person that is an obligor or guarantor that is in addition to the primary
obligors or guarantors with respect to the assets, cash flows or credit on which
the related Collateral Obligation is principally underwritten.

 

“Obligor Diversity Measure”: As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each Obligor, obtained by dividing (i) the aggregate outstanding principal
balance at such time of all Collateral Obligations (other than Defaulted
Obligations) issued by such Obligor by (ii) the aggregate outstanding principal
balance at such time of all Collateral Obligations (other than Defaulted
Obligations).

 

“Offer”: The meaning specified in Section 10.8(c).

 

“Offered Notes”: Collectively, the Class A-1 Notes, the Class A-2 Notes and the
Class B-1 Notes.

 

“Offering”: The offering of any Notes by the Issuer on the Closing Date pursuant
to this Indenture and the other Transaction Documents.

 

“Offering Circular”: Each offering circular relating to the offer and sale of
the Notes, including any supplements thereto.

 

 -48- 

 

 

“Officer”: (a) With respect to the Issuer and any limited liability company, any
managing member or manager thereof or any person to whom the rights and powers
of management thereof are delegated in accordance with the limited liability
company agreement of such limited liability company and (b) with respect to the
Collateral Manager, any manager of the Collateral Manager or any duly authorized
officer of the Collateral Manager (as indicated on an incumbency certificate
delivered to the Trustee) with direct responsibility for the administration of
the Collateral Management Agreement and this Indenture and also, with respect to
a particular matter, any other duly authorized officer of the Collateral Manager
to whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

 

“Opinion of Counsel”: A written opinion addressed to the Trustee and, if
required by the terms hereof, each Rating Agency, in form and substance
reasonably satisfactory to the Trustee (and, if so addressed, each Rating
Agency), of an attorney admitted to practice, or a nationally or internationally
recognized and reputable law firm one or more of the partners of which are
admitted to practice, before the highest court of any State of the United States
or the District of Columbia, which attorney or law firm, as the case may be,
may, except as otherwise expressly provided herein, be counsel for the Issuer,
and which attorney or law firm, as the case may be, shall be reasonably
satisfactory to the Trustee. Whenever an Opinion of Counsel is required
hereunder, such Opinion of Counsel may rely on opinions of other counsel who are
so admitted and so satisfactory, which opinions of other counsel shall accompany
such Opinion of Counsel and shall be addressed to the Trustee (and, if required
by the terms hereof, each Rating Agency) or shall state that the Trustee (and,
if required by the terms hereof, each Rating Agency) shall be entitled to rely
thereon.

 

“Optional Redemption”: A redemption of the Notes in accordance with Section 9.2.

 

“Other Plan Law”: Any state, local, federal, non-U.S. or other laws or
regulations that are substantially similar to the prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code.

 

“Outstanding”: With respect to the Notes or the Notes of any specified Class, as
of any date of determination, all of the Notes or all of the Notes of such
Class, as the case may be, theretofore authenticated and delivered under this
Indenture, except:

 

(i)           Notes theretofore canceled by the Registrar or delivered to the
Registrar for cancellation in accordance with the terms of Section 2.9
(including, without limitation and for the avoidance of doubt, pursuant to
Section 9.7);

 

(ii)          Notes or portions thereof for whose payment or redemption funds in
the necessary amount have been theretofore irrevocably deposited with the
Trustee or any Paying Agent in trust for the Holders of such Notes pursuant to
Section 4.1(a)(ii); provided that if such Notes or portions thereof are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;

 

 -49- 

 

 

(iii)         Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such Notes are held by a
“protected purchaser” (within the meaning of Section 8-303 of the UCC); and

 

(iv)         Notes alleged to have been mutilated, destroyed, lost or stolen for
which replacement Notes have been issued as provided in Section 2.6;

 

provided that in determining whether the Holders of the requisite Aggregate
Outstanding Amount of any Class of Notes have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, (a) Notes owned
by the Issuer or (only in the case of a vote on (i) the removal of the
Collateral Manager for “cause” and (ii) the waiver of any event constituting
“cause”, in each case, unless all Notes of such Class are Collateral Manager
Notes) Collateral Manager Notes shall be disregarded and deemed not to be
Outstanding, except that (x) in determining whether the Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent or waiver, only Notes that a Trust Officer of the Trustee
actually knows, based solely on transfer certificates received pursuant to the
terms of Section 2.5, to be so owned shall be so disregarded and (y) if all
Notes of such Class are Collateral Manager Notes, Collateral Manager Notes shall
not be so disregarded and (b) Notes so owned that have been pledged in good
faith shall be regarded as Outstanding if the pledgee establishes to the
reasonable satisfaction of the Trustee the pledgee’s right so to act with
respect to such Notes and that the pledgee is not one of the Persons specified
above.

 

“Overcollateralization Ratio”: With respect to any specified Class or Classes of
Secured Notes as of any date of determination, the percentage derived from:
(i) the Adjusted Collateral Principal Amount on such date divided by (ii) the
Aggregate Outstanding Amount on such date of the Secured Notes of such Class or
Classes (including, in the case of the Class C Notes and the Class D Notes, any
accrued Deferred Interest that remains unpaid), each Priority Class of Secured
Notes and each Pari Passu Class of Secured Notes.

 

“Overcollateralization Ratio Test”: A test that is satisfied with respect to any
designated Class or Classes of Secured Notes as of any date of determination on
which such test is applicable if (i) the Overcollateralization Ratio for such
Class or Classes on such date is at least equal to the Required
Overcollateralization Ratio for such Class or Classes or (ii) such Class or
Classes of Secured Notes is no longer Outstanding.

 

“Pari Passu Class”: With respect to any specified Class of Notes, each Class of
Notes that ranks pari passu to such Class, as indicated in Section 2.3.

 

“Partial Redemption Date”: Any date on which a Refinancing of one or more but
not all Classes of Secured Notes occurs.

 

“Partial Refinancing”: Any Refinancing in connection with an Optional Redemption
of fewer than all Classes of Secured Notes.

 

 -50- 

 

 

“Partial Refinancing Interest Proceeds”: In connection with a Refinancing in
part by Class of one or more Classes of Secured Notes, with respect to each such
Class, Interest Proceeds up to the amount of accrued and unpaid interest on such
Class, but only to the extent that such Interest Proceeds would be available
under the Priority of Payments to pay accrued and unpaid interest on such Class
on the date of a Refinancing of such Class (or, in the case of a Refinancing
occurring on a date other than a Payment Date (without giving effect to clause
(ii) of the definition thereof), only to the extent that the Collateral Manager
determines that such Interest Proceeds would be available under the Priority of
Payments to pay accrued and unpaid interest on such Class on the next Payment
Date, taking into account Scheduled Distributions on the Assets that are
expected to be received prior to the next Determination Date).

 

“Participation Interest”: An undivided 100% participation interest in a loan
that, at the time of acquisition, or the Issuer’s commitment to acquire the
same, satisfies each of the following criteria: (i) such participation would
constitute a Collateral Obligation were it acquired directly, (ii) the seller of
the participation is the lender on the loan, (iii) the aggregate participation
in the loan does not exceed the principal amount or commitment of such loan,
(iv) such participation does not grant, in the aggregate, to the participant in
such participation a greater interest than the seller holds in the loan or
commitment that is the subject of the participation, (v) the entire purchase
price for such participation is paid in full (without the benefit of financing
from the selling institution or its affiliates) at the time of its acquisition
(or, in the case of a participation in a Revolving Collateral Obligation or
Delayed Drawdown Collateral Obligation, at the time of the funding of such
loan), (vi) the participation provides the participant all of the economic
benefit and risk of the whole or part of the loan or commitment that is the
subject of the loan participation, and (vii) such participation is documented
under a Loan Syndications and Trading Association, Loan Market Association or
similar agreement standard for loan participation transactions among
institutional market participants; provided that, any Closing Date Participation
Interest shall be deemed to (a) be a Collateral Obligation for all purposes
under the Indenture (provided that the related Senior Secured Loan or Second
Lien Loan in which such Closing Date Participation Interest is granted satisfies
the definition of Collateral Obligation) and (b) not be a Participation Interest
until the 90th day following the Closing Date if such Closing Date Participation
Interest has not been elevated by such day. For the avoidance of doubt a
Participation Interest shall not include a sub-participation interest in any
loan.

 

“Partner”: The meaning specified in Section 7.17(a).

 

“Partnership Interest”: The meaning specified in Section 7.17(a).

 

“Partnership Representative”: The meaning specified in Section 7.17(l).

 

“Partnership Tax Audit Rules”: The meaning specified in Section 7.17(l).

 

“Paying Agent”: Any Person authorized by the Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer as specified in Section 7.2.

 

“Payment Account”: The payment account of the Trustee established pursuant to
Section 10.3(a).

 

 -51- 

 

 

“Payment Date”: (i) Each of the 20th day of January, April, July and October of
each year (or, if such day is not a Business Day, the next succeeding Business
Day), commencing in April 2019, except that the final Payment Date (subject to
any earlier redemption or payment of the Notes) shall be the latest Stated
Maturity, (ii) each Redemption Date (other than a Redemption Date in connection
with a Failed Optional Redemption or a Redemption Date in connection with a
redemption of Secured Notes in part by Class) and Re-Pricing Date and (iii)
after the date on which no Secured Notes are deemed or considered Outstanding,
any Business Day that the Collateral Manager shall designate as a “Payment Date”
pursuant to Section 11.1(f).

 

“PBGC”: The United States Pension Benefit Guaranty Corporation.

 

“Permitted Deferrable Obligation”: Any Deferrable Obligation that (or the
Underlying Instruments of which) carries a current cash pay interest rate of not
less than (a) in the case of a Floating Rate Obligation, LIBOR plus 1.00% per
annum or (b) in the case of a Fixed Rate Obligation, the zero-coupon swap rate
in a fixed/floating interest rate swap with a term equal to five years.

 

“Permitted Liens”: With respect to the Assets: (i) security interests, liens and
other encumbrances created pursuant to the Transaction Documents, (ii) with
respect to agented Collateral Obligations, security interests, liens and other
encumbrances in favor of the lead agent, the collateral agent or the paying
agent on behalf of all holders of indebtedness of such Obligor under the related
facility, (iii) with respect to any Equity Security, any security interests,
liens and other encumbrances granted on such Equity Security to secure
indebtedness of the related Obligor and/or any security interests, liens and
other rights or encumbrances granted under any governing documents or other
agreement between or among or binding upon the Issuer as the holder of equity in
such Obligor and (iv) security interests, liens and other encumbrances, if any,
which have priority over first priority perfected security interests in the
Collateral Obligations or any portion thereof under the UCC or any other
applicable law.

 

“Permitted Offer”: An Offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting solely of Cash in an amount equal to or
greater than the full face amount of such debt obligation plus any accrued and
unpaid interest and (ii) as to which the Collateral Manager has determined in
its reasonable commercial judgment that the offeror has sufficient access to
financing to consummate the Offer.

 

“Permitted Use”: With respect to any amount on deposit in the Supplemental
Reserve Account, any of the following uses: (i) the transfer of the applicable
portion of such amount to the Collection Account for application as Principal
Proceeds; (ii) the repurchase of Secured Notes of any Class through a tender
offer, in the open market, or in a private negotiated transaction (in each case,
subject to applicable law and the provisions of Section 9.7); (iii) the purchase
of one or more Specified Equity Securities; (iv) after the Non-Call Period, to
pay expenses or other amounts due in connection with an Optional Redemption and
(v) any other application or purpose not specifically prohibited by this
Indenture.

 

“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
statutory trust, trust (including any beneficiary thereof), unincorporated
association or government or any agency or political subdivision thereof.

 

 -52- 

 

 

“Portfolio Company”: Any company that at the time the Loan is acquired by the
Issuer is controlled by the Collateral Manager, an Affiliate thereof, or an
account, fund, client or portfolio established and controlled by the Collateral
Manager or an Affiliate thereof.

 

“Post-Reinvestment Period Settlement Obligation”: The meaning specified in
Section 12.2.

 

“Principal Balance”: Subject to Section 1.3, with respect to (a) any Asset other
than a Revolving Collateral Obligation or Delayed Drawdown Collateral
Obligation, as of any date of determination, the outstanding principal amount of
such Asset (excluding any capitalized interest) and (b) any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, as of any date of
determination, the outstanding principal amount of such Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation (excluding any capitalized
interest), plus (except as expressly set forth herein) any undrawn commitments
that have not been irrevocably reduced or withdrawn with respect to such
Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation;
provided that for all purposes the Principal Balance of any Equity Security or
interest only strip shall be deemed to be zero.

 

“Principal Collection Subaccount”: The meaning specified in Section 10.2(a).

 

“Principal Financed Accrued Interest”: The amount of Principal Proceeds, if any,
applied towards the purchase of accrued interest on a Collateral Obligation.

 

“Principal Proceeds”: With respect to any Collection Period or Determination
Date, all amounts received by the Issuer during the related Collection Period
that do not constitute Interest Proceeds and any other amounts that have been
designated as Principal Proceeds pursuant to the terms of this Indenture.

 

“Priority Category”: With respect to any Collateral Obligation, the applicable
category listed in the table under the heading “Priority Category” in Section
1(b) of Schedule 4.

 

“Priority Class”: With respect to any specified Class of Notes, each Class of
Notes that ranks senior to such Class, as indicated in Section 2.3.

 

“Priority of Payments”: The meaning specified in Section 11.1(a).

 

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Proposed Portfolio”: The portfolio of Collateral Obligations and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Obligation or a proposed reinvestment in an
additional Collateral Obligation, as the case may be.

 

“Prospectus Directive”: European Union Directive 2003/71/EC (as amended,
including by Directive 2010/73/EU), including any relevant implementing measure
in a Relevant Member State.

 

 -53- 

 

 

“Purchase Agreement”: The note purchase agreement dated as of the Closing Date
by and between the Issuer and the Initial Purchaser, as amended from time to
time.

 

“QIB/QP”: Any Person that, at the time of its acquisition, purported acquisition
or proposed acquisition of Notes is both a Qualified Institutional Buyer and a
Qualified Purchaser.

 

“Qualified Broker/Dealer”: Any of Bank of America/Merrill Lynch; The Bank of
Montreal; The Bank of New York Mellon; Barclays Bank plc; BNP Paribas;
Broadpoint Securities; Calyon; Citibank, N.A.; Credit Agricole S.A.; Canadian
Imperial Bank of Commerce; Credit Suisse; Deutsche Bank AG; Dresdner Bank AG; GE
Capital; Goldman Sachs & Co.; Guggenheim Securities LLC; HSBC Bank; Imperial
Capital LLC; Jefferies & Company, Inc.; JPMorgan Chase Bank, N.A.; Key Bank
National Association; Lloyds TSB Bank; Madison Capital; Merrill Lynch, Pierce,
Fenner & Smith Incorporated; Morgan Stanley & Co.; Natixis; NewStar Financial,
Inc.; Northern Trust Company; Royal Bank of Canada; The Royal Bank of Scotland
plc; Société Générale; SunTrust Bank, Inc.; The Toronto-Dominion Bank; UBS AG;
U.S. Bank National Association; and Wells Fargo Bank, National Association, and
any successor or successors to each of the foregoing.

 

“Qualified Institutional Buyer”: The meaning specified in Rule 144A under the
Securities Act.

 

“Qualified Purchaser”: The meaning specified in Section 2(a)(51) of the 1940 Act
and Rule 2a51-1, 2a51-2 or 2a51-3 under the 1940 Act.

 

“Ramp-Up Account”: The trust account established pursuant to Section 10.3(c).

 

“Rating Agency”: Each of Fitch and S&P, or, with respect to Assets generally, if
at any time Fitch or S&P ceases to provide rating services with respect to debt
obligations, any other nationally recognized investment rating agency selected
by the Issuer (or the Collateral Manager on behalf of the Issuer).

 

“Record Date”: With respect to any applicable Payment Date, Redemption Date,
Redemption Distribution Date or Re-Pricing Date, (i) with respect to the Global
Secured Notes and the Rule 144A Global Subordinated Notes, the date one day
prior to such Payment Date, Redemption Date, Redemption Distribution Date or
Re-Pricing Date, as applicable, and (ii) with respect to the Certificated
Secured Notes and the Certificated Subordinated Notes, the last day of the month
immediately preceding such Payment Date, Redemption Date, Redemption
Distribution Date or Re-Pricing Date, as applicable (whether or not a Business
Day) (or, after the date on which no Secured Notes are deemed or considered
Outstanding, the Business Day preceding such Payment Date).

 

“Redemption Date”: Any Business Day specified for a redemption of Notes pursuant
to Article IX (other than a mandatory redemption pursuant to Section 9.1).

 

“Redemption Distribution Date”: The meaning set forth in Section 9.2(j).

 

“Redemption Distribution Direction”: The meaning set forth in Section 10.7(k).

 

 -54- 

 



 

“Redemption Price”: (a) For each Secured Note to be redeemed (x) 100% of the
Aggregate Outstanding Amount of such Secured Note, plus (y) accrued and unpaid
interest thereon (including any defaulted interest and any accrued and unpaid
interest thereon and any Deferred Interest and any accrued and unpaid interest
thereon) to the Redemption Date or Re-Pricing Date, as applicable, and (b) for
each Subordinated Note, (x) if such Subordinated Note is being redeemed in
connection with a liquidation of Assets, its proportional share (based on the
outstanding principal amount of such Subordinated Note) of the amount of the
proceeds of the Assets remaining after giving effect to the Optional Redemption,
Tax Redemption or Clean-Up Call Redemption of the Secured Notes in whole or
after all of the Secured Notes have been repaid in full and payment in full of
(and/or creation of a reserve for) all expenses (including all Aggregate
Collateral Management Fees and Administrative Expenses) of the Issuer or (y) if
such Subordinated Note is being redeemed upon the occurrence of a Refinancing of
all of the Secured Notes, the applicable Subordinated Note Redemption Price;
provided that, in connection with any Re-Pricing, Tax Redemption, Optional
Redemption or Clean-Up Call Redemption of the Secured Notes in whole, holders of
100% of the Aggregate Outstanding Amount of any Class of Secured Notes may elect
to receive less than 100% of the Redemption Price that would otherwise be
payable to the holders of such Class of Secured Notes, and such price shall be
the “Redemption Price”.

 

“Reference Banks”: The meaning specified in Exhibit C hereto.

 

“Refinanced Notes”: Each Class of Secured Notes that are the subject of a
Partial Refinancing.

 

“Refinancing”: A loan or an issuance of replacement securities, whose terms in
each case will be negotiated by the Collateral Manager on behalf of the Issuer,
from one or more financial institutions or purchasers to refinance the Notes in
connection with an Optional Redemption.

 

“Refinancing Proceeds”: The Cash proceeds from a Refinancing.

 

“Refinancing Rate Condition”: With respect to any Partial Refinancing, a
condition that is satisfied for the related Refinanced Notes that are to be
Refinanced by the related Replacement Notes when: (i)(a) the spread over LIBOR
of the Replacement Notes is not greater than the spread over LIBOR of the
Refinanced Notes, if both the Replacement Notes and the Refinanced Notes are
Floating Rate Notes, (b) the Interest Rate of the Replacement Notes is not
greater than the Interest Rate of the Refinanced Notes, if both the Refinanced
Notes and the Replacement Notes are Fixed Rate Notes or (c) the weighted average
interest rate of the Replacement Notes does not exceed the weighted average
interest rate of the Refinanced Notes (measured as of the date of such
Refinancing); (ii) if either (x) the Refinanced Notes are Fixed Rate Notes, and
the Replacement Notes are Floating Rate Notes (in either case in whole or in
part), or (y) the Refinanced Notes are Floating Rate Notes, and the Replacement
Notes are Fixed Rate Notes (in either case in whole or in part), the rate of
interest payable on the Replacement Notes (in the reasonable determination of
the Collateral Manager) is expected to be lower than the rate of interest that
would have been payable on the Refinanced Notes over the expected remaining life
of the Refinanced Notes (in each case determined on a weighted average basis
over such expected remaining life), had such Partial Refinancing not occurred;
(iii) the Issuer and the Trustee have received an officer’s certificate of the
Collateral Manager certifying that the conditions specified in clauses (i) or
(ii) above, as applicable, have been satisfied with respect to such Partial
Refinancing; and (iv) in the case of a Partial Refinancing of the Class A-1
Notes, the Class A-2 Notes, the Class B-1 Notes and/or the Class B-2 Notes
effected under clause (ii) above, if the Global Rating Agency Condition is
satisfied.

 

 -55- 

 

 

“Regional Diversity Measure”: As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each S&P region classification, obtained by dividing (i) the aggregate
outstanding principal balance at such time of all Collateral Obligations (other
than Defaulted Obligations) issued by Obligors that belong to such S&P region
classification by (ii) the aggregate outstanding principal balance at such time
of all Collateral Obligations (other than Defaulted Obligations).

 

“Register” and “Registrar”: The respective meanings specified in Section 2.5(a).

 

“Registered”: In registered form for U.S. federal income tax purposes (or in
registered or bearer form if not a “registration-required obligation” as defined
in Section 163(f)(2)(A) of the Code).

 

“Registered Investment Adviser”: A Person duly registered as an investment
adviser in accordance with and pursuant to Section 203 of the Investment
Advisers Act.

 

“Regulation S”: Regulation S, as amended, under the Securities Act.

 

“Regulation S Global Secured Note”: The meaning specified in Section 2.2(b)(i).

 

“Reinvestment Balance Criteria”: Criteria that shall be satisfied if, excluding
Collateral Obligations being sold but including, without duplication, the
Collateral Obligations being purchased and the anticipated cash proceeds, if
any, of such sale that are not applied to the purchase of such additional
Collateral Obligations, either (1) the Investment Criteria Adjusted Balance is
maintained or increased, (2) the Collateral Principal Amount is greater than or
equal to the Reinvestment Target Par Balance or (3) the Aggregate Principal
Balance of the Collateral Obligations and Eligible Investments constituting
Principal Proceeds is maintained or increased.

 

“Reinvestment Period”: The period from and including the Closing Date to and
including the earliest of (i) January 20, 2023, (ii) the date of the
acceleration of the Maturity of any Class of Secured Notes pursuant to Section
5.2 and (iii) (A) an Optional Redemption in whole from Sale Proceeds and/or
Contributions of Cash pursuant to Section 9.2(b) and (B) a redemption in whole
of the Subordinated Notes pursuant to Section 9.2(c), in each case, in
connection with which all Assets are sold; provided that in the case of clause
(iii), the Collateral Manager notifies the Issuer, the Trustee (who shall notify
the Holders of the Notes) and the Collateral Administrator thereof in writing at
least one Business Day prior to such date.

 

“Reinvestment Target Par Balance”: (x) Solely for purposes of the definition of
Restricted Trading Period, the Aggregate Risk Adjusted Par Amount plus the
Aggregate Outstanding Amount of any Additional Notes issued pursuant to Sections
2.13 and 3.2 or, if greater, the aggregate amount of Principal Proceeds that
result from the issuance of Additional Notes and (y) for all other purposes, as
of any date of determination, the Target Initial Par Amount plus the Aggregate
Outstanding Amount of any Additional Notes issued pursuant to Sections 2.13 and
3.2, or, if greater, the aggregate amount of Principal Proceeds that result from
the issuance of such Additional Notes minus, in each case, the amount of any
reduction in the Aggregate Outstanding Amount of the Notes through the payment
of Principal Proceeds.

 

 -56- 

 

 

“Relevant Member State”: Each member state of the European Economic Area which
has implemented the Prospectus Directive.

 

“Replacement Notes”: The meaning set forth in Section 9.2(d).

 

“Re-Priced Class”: The meaning specified in Section 9.8.

 

“Re-Pricing”: The meaning specified in Section 9.8.

 

“Re-Pricing Date”: The meaning specified in Section 9.8.

 

“Re-Pricing Intermediary”: The meaning specified in Section 9.8.

 

“Re-Pricing Rate”: The meaning specified in Section 9.8(a).

 

“Required Interest Coverage Ratio”: (a) For the Class A Notes and the Class B
Notes (in aggregate and not separately by Class), 120%; (b) for the Class C
Notes, 110%; and (c) for the Class D Notes, 105%.

 

“Required Overcollateralization Ratio”: (a) For the Class A Notes and the Class
B Notes (in aggregate and not separately by Class), 147.9%; (b) for the Class C
Notes, 127.1%; and (c) for the Class D Notes, 117.5%.

 

“Resolution”: With respect to the Issuer, a resolution of the board of directors
of the designated manager of the Issuer.

 

“Responsible Officer”: With respect to any Person, any duly authorized director,
officer or manager of such Person with direct responsibility for the
administration of the applicable agreement and also, with respect to a
particular matter, any other duly authorized director, officer or manager of
such Person to whom such matter is referred because of such director’s,
officer’s or manager’s knowledge of and familiarity with the particular subject.
Each party may receive and accept a certification of the authority of any other
party (which may contain contact information including an email address) as
conclusive evidence of the authority of any Person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

 

“Restricted Trading Period”: Each day during which, both: (i) (a) S&P’s rating
of the Class A-1 Notes or Fitch’s rating of the Class A-1 Notes is one or more
subcategories below its initial rating thereof or has been withdrawn (unless it
has been reinstated) or (b) S&P’s rating of the Class A-2 Notes, the Class B-1
Notes, the Class B-2 Notes, the Class C Notes or the Class D Notes is two or
more subcategories below its initial rating thereof or has been withdrawn
(unless it has been reinstated) and (ii) after giving effect to the applicable
sale and reinvestment in Collateral Obligations, the sum of the aggregate
principal balance of all Collateral Obligations (excluding the Collateral
Obligations being sold) and all Eligible Investments constituting Principal
Proceeds (including, without duplication, the net proceeds of any such sale) is
less than the Reinvestment Target Par Balance; provided however that a Majority
of the Controlling Class may elect to waive the Restricted Trading Period, which
waiver will remain in effect until the earlier of (A) revocation of such waiver
by a Majority of the Controlling Class and (B) further downgrade or withdrawal
of the rating of the Class A-1 Notes, the Class A-2 Notes, the Class B-1 Notes,
the Class B-2 Notes, the Class C Notes or the Class D Notes.

 

 -57- 

 

 

“Retention Basis Amount”: On any date of determination, an amount equal to the
Collateral Principal Amount on such date with the following adjustments: (i)
Defaulted Obligations shall be included in the Collateral Principal Amount and
the principal balances thereof shall be deemed equal to their respective
outstanding principal amounts and (ii) any Equity Security owned by the Issuer
shall be included in the Collateral Principal Amount with a principal balance
determined as follows: (a) in the case of a debt obligation or other debt
security, the principal amount outstanding of such obligation or security, (b)
in the case of an equity security received upon a “debt for equity swap” in
relation to a restructuring or other similar event, the principal amount
outstanding of the debt which was swapped for the equity security and (c) in the
case of any other equity security, the nominal value thereof as determined by
the Collateral Manager.

 

“Retention Provider”: GCIC CLO II Depositor LLC, in its capacity as E.U.
Retention Provider and U.S. Retention Provider.

 

“Retention Provider Master Loan Sale Agreement”: An agreement, dated as of the
Closing Date, among the BDC, as seller, the Retention Provider, as intermediate
seller, and the Issuer, as buyer.

 

“Revolver Funding Account”: The account established pursuant to Section 10.4.

 

“Revolving Collateral Obligation”: Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a loan (including, without
limitation, revolving loans, including funded and unfunded portions of revolving
credit lines, unfunded commitments under specific facilities and other similar
loans and investments) that by its terms may require one or more future advances
to be made to the borrower by the Issuer; provided that any such Collateral
Obligation will be a Revolving Collateral Obligation only until all commitments
to make advances to the borrower expire or are terminated or irrevocably reduced
to zero.

 

“Risk Retention Issuance”: An additional issuance of Notes directed by the
Collateral Manager for purpose of compliance with the U.S. Risk Retention Rules.

 

“Rule 144A”: Rule 144A, as amended, under the Securities Act.

 

“Rule 144A Global Secured Note”: The meaning specified in Section 2.2(b)(ii).

 

“Rule 144A Global Subordinated Note”: The meaning specified in
Section 2.2(b)(ii).

 

“Rule 144A Information”: The meaning specified in Section 7.15.

 

 -58- 

 

 

“Rule 17g-5”: Rule 17g-5 under the Exchange Act.

 

“S&P”: S&P Global Ratings, an S&P Global Ratings Inc. business, and any
successor or successors thereto.

 

“S&P CDO Formula Election Date”: The date designated by the Collateral Manager
upon at least five Business Days’ prior written notice to S&P, the Trustee and
the Collateral Administrator as the date on which the Issuer will cease to
utilize the S&P CDO Monitor in determining compliance with the S&P CDO Monitor
Test.

 

“S&P CDO Formula Election Period”: (i) The period from the Effective Date until
the occurrence of an S&P CDO Monitor Election Date and (ii) thereafter, any date
on and after an S&P CDO Formula Election Date. Only one S&P CDO Formula Election
Date may occur following the Closing Date.

 

“S&P CDO Monitor”: The dynamic, analytical computer model developed by S&P used
to calculate the default frequency in terms of the amount of debt assumed to
default as a percentage of the original principal amount of the Collateral
Obligations consistent with a specified benchmark rating level based upon
certain assumptions (including the applicable Weighted Average S&P Recovery
Rate) and S&P’s proprietary corporate default studies, as may be amended by S&P
from time to time upon notice to the Issuer, the Trustee, the Collateral Manager
and the Collateral Administrator. The model is available at
https://www.sp.sfproducttools.com/sfdist/login.ex. Each S&P CDO Monitor will be
chosen by the Collateral Manager and associated with either (x) a Weighted
Average S&P Recovery Rate and a Weighted Average Floating Spread from Section 2
of Schedule 4 or (y) a Weighted Average S&P Recovery Rate and a Weighted Average
Floating Spread confirmed by S&P; provided that as of any date of determination
the Weighted Average S&P Recovery Rate for the Class A-2 Notes (or, if the Class
A-2 Notes are no longer Outstanding, the most senior Class of Secured Notes
Outstanding) equals or exceeds the Weighted Average S&P Recovery Rate for such
Class chosen by the Collateral Manager and the Weighted Average Floating Spread
equals or exceeds the Weighted Average Floating Spread chosen by the Collateral
Manager.

 

“S&P CDO Monitor Benchmarks”: The Expected Portfolio Default Rate, the Default
Rate Dispersion, the Obligor Diversity Measure, the Industry Diversity Measure,
the Regional Diversity Measure and the S&P Weighted Average Life.

 

“S&P CDO Monitor Election Period”: Any date on and after an S&P CDO Monitor
Election Date so long as no S&P CDO Formula Election Date has occurred since
such S&P CDO Monitor Election Date.

 

“S&P CDO Monitor Non-Model Adjustments”: For purposes of determining compliance
with the S&P CDO Monitor Test in connection with the Effective Date Report, the
Aggregate Funded Spread will be calculated (a) without giving effect to clause
(ii) in the second paragraph thereof and each LIBOR Floor Obligation will be
assumed to bear interest at a rate equal to the stated interest rate spread over
the LIBOR-based index for such Collateral Obligation and (b) without including
any Principal Proceeds that may be designated by the Collateral Manager as
Interest Proceeds.

 

 -59- 

 

 

“S&P CDO Monitor Test”: A test that will be satisfied on any date of
determination after the Effective Date (and, during any S&P CDO Monitor Election
Period, following receipt by the Collateral Manager of the Class Break-even
Default Rates for each S&P CDO Monitor input file (in accordance with the
definition of “Class Break-even Default Rate”)) if, after giving effect to the
sale of a Collateral Obligation or the purchase of a Collateral Obligation, the
Class Default Differential of the Proposed Portfolio with respect to the Class
A-2 Notes (or, if the Class A-2 Notes are no longer Outstanding, the most senior
Class of Secured Notes Outstanding) is positive. The S&P CDO Monitor Test will
be considered to be improved if each Class Default Differential of the Proposed
Portfolio with respect to the Class A-2 Notes (or, if the Class A-2 Notes are no
longer Outstanding, the most senior Class of Secured Notes Outstanding) is
greater than the corresponding Class Default Differential of the Current
Portfolio.

 

“S&P Collateral Value”: With respect to any Defaulted Obligation or Deferring
Obligation, the lesser of (i) the S&P Recovery Amount of such Defaulted
Obligation or Deferring Obligation, as of the relevant Measurement Date and
(ii) the Market Value of such Defaulted Obligation or Deferring Obligation, as
of the relevant Measurement Date.

 

“S&P Default Rate”: With respect to a Collateral Obligation, the default rate as
determined in accordance with Section 3 of Schedule 4 hereto. If the number of
years to maturity is not an integer, the default rate is determined using linear
interpolation.

 

“S&P Distressed Exchange Offer”: An offer by the issuer of a Collateral
Obligation to exchange one or more of its outstanding debt obligations for a
different debt obligation or to repurchase one or more of its outstanding debt
obligations for cash, or any combination thereof; in each case that, in the sole
judgment of the Collateral Manager, amounts to a diminished financial obligation
or has the purpose of helping the issuer of such Collateral Obligation to avoid
imminent default; provided that, an offer by such issuer to exchange
unregistered debt obligations for registered debt obligations shall not be
considered an S&P Distressed Exchange Offer.

 

“S&P Equivalent Diversity Score”: A single number that indicates collateral
concentration in terms of both issuer and industry concentration, calculated as
set forth in Schedule 6 hereto.

 

“S&P Equivalent Weighted Average Rating Factor”: The number determined by
summing the products obtained by multiplying the Principal Balance of each
Collateral Obligation by its S&P Rating Factor, dividing such sum by the
Aggregate Principal Balance of all such Collateral Obligations and then rounding
the result up to the nearest whole number.

 

“S&P Industry Classification”: The S&P Industry Classifications set forth in
Schedule 2 hereto, which industry classifications may be updated at the option
of the Collateral Manager if S&P publishes revised industry classifications.

 

“S&P Rating”: With respect to any Collateral Obligation (excluding Current Pay
Obligations whose issuer has made an S&P Distressed Exchange Offer), as of any
date of determination, the rating determined in accordance with the following
methodology:

 

 -60- 

 

 

(i)       (a) if there is an issuer credit rating of the issuer of such
Collateral Obligation by S&P as published by S&P, or the guarantor which
unconditionally and irrevocably guarantees such Collateral Obligation pursuant
to a form of guaranty that complies with the then-current S&P criteria, then the
S&P Rating shall be such rating (regardless of whether there is a published
rating by S&P on the Collateral Obligations of such issuer held by the Issuer;
provided that private ratings (that is, ratings provided at the request of the
Obligor) may be used for purposes of this definition if the related Obligor has
consented to the disclosure thereof and a copy of such consent has been provided
to S&P) or (b) if there is no issuer credit rating of the issuer by S&P but
(1) there is a senior secured rating on any obligation or security of the
issuer, then the S&P Rating of such Collateral Obligation shall be one
sub-category below such rating; (2) if clause (1) above does not apply, but
there is a senior unsecured rating on any obligation or security of the issuer,
the S&P Rating of such Collateral Obligation shall equal such rating; and (3) if
neither clause (1) nor clause (2) above applies, but there is a subordinated
rating on any obligation or security of the issuer, then the S&P Rating of such
Collateral Obligation shall be one sub-category above such rating;

 

(ii)      with respect to any Collateral Obligation that is a DIP Collateral
Obligation, (a) the S&P Rating thereof shall be the credit rating assigned to
such issue by S&P, or if such DIP Collateral Obligation was assigned a
point-in-time rating by S&P that was withdrawn, such withdrawn rating may be
used for 12 months after the assignment of such rating, and (b) the Collateral
Manager (on behalf of the Issuer) will notify S&P if the Collateral Manager has
actual knowledge of the occurrence of any material amendment or event with
respect to such Collateral Obligation that would, in the reasonable business
judgment of the Collateral Manager, have a material adverse impact on the credit
quality of such Collateral Obligation, including any amortization modifications,
extensions of maturity, reductions of principal amount owed, or non-payment of
timely interest or principal due;

 

(iii)     if there is not a rating by S&P on the issuer or on an obligation of
the issuer, then the S&P Rating may be determined pursuant to clauses
(a) through (c) below:

 

(a)if an obligation of the issuer is publicly rated by Moody’s, then the S&P
Rating will be determined in accordance with the methodologies for establishing
the Moody’s Rating set forth above except that the S&P Rating of such obligation
will be (1) one sub-category below the S&P equivalent of the Moody’s Rating if
such Moody’s Rating is “Baa3” or higher and (2) two sub-categories below the S&P
equivalent of the Moody’s Rating if such Moody’s Rating is “Ba1” or lower;

 

 -61- 

 

 

(b)the S&P Rating may be based on a credit estimate provided by S&P, and in
connection therewith, the Issuer, the Collateral Manager on behalf of the Issuer
or the issuer of such Collateral Obligation shall, prior to or within 30 days
after the acquisition of such Collateral Obligation, apply (and concurrently
submit all available Information in respect of such application) to S&P for a
credit estimate which shall be its S&P Rating; provided that, until the receipt
from S&P of such estimate, such Collateral Obligation shall have an S&P Rating
as determined by the Collateral Manager in its sole discretion if the Collateral
Manager certifies to the Trustee that it believes that such S&P Rating
determined by the Collateral Manager is commercially reasonable and will be at
least equal to such rating; provided further, that if such Information is not
submitted within such 30-day period, then, pending receipt from S&P of such
estimate, the Collateral Obligation shall have (1) the S&P Rating as determined
by the Collateral Manager for a period of up to 90 days after the acquisition of
such Collateral Obligation and (2) an S&P Rating of “CCC-” following such 90-day
period; unless, during such 90-day period, the Collateral Manager has requested
the extension of such period and S&P, in its sole discretion, has granted such
request; provided further, that if the Collateral Obligation has had a public
rating by S&P that S&P has withdrawn or suspended within six months prior to the
date of such application for a credit estimate in respect of such Collateral
Obligation, the S&P Rating in respect thereof shall be “CCC-” pending receipt
from S&P of such estimate, and S&P may elect not to provide such estimate until
a period of six months (or such other period as provided in S&P’s then current
criteria) have elapsed after the withdrawal or suspension of the public rating;
provided further that with respect to any Collateral Obligation for which S&P
has provided a credit estimate, the Collateral Manager (on behalf of the Issuer)
will request that S&P confirm or update such estimate annually (and pending
receipt of such confirmation or new estimate, the Collateral Obligation will
have the prior estimate); provided further that such credit estimate shall
expire 12 months after the acquisition of such Collateral Obligation, following
which such Collateral Obligation shall have an S&P Rating of “CCC-” unless,
during such 12-month period, the Issuer applies for renewal thereof in
accordance with Section 7.14(b) (and concurrently submits all available
Information in respect of such renewal), in which case such credit estimate
shall continue to be the S&P Rating of such Collateral Obligation until S&P has
confirmed or revised such credit estimate, upon which such confirmed or revised
credit estimate shall be the S&P Rating of such Collateral Obligation; provided
further that such confirmed or revised credit estimate shall expire on the next
succeeding 12-month anniversary of the date of the acquisition of such
Collateral Obligation and (when renewed annually in accordance with
Section 7.14(b)) on each 12-month anniversary thereafter; provided further that
the Issuer will submit all available Information in respect of such Collateral
Obligation to S&P notwithstanding that the Issuer is not applying to S&P for a
confirmed or updated credit estimate; provided further that the Issuer will
promptly notify S&P of any material events affecting any such Collateral
Obligation if the Collateral Manager reasonably determines that such notice is
required in accordance with S&P’s publication on credit estimates titled “What
Are Credit Estimates And How Do They Differ From Ratings?” dated April 2011 (as
the same may be amended or updated from time to time); or

 

 -62- 

 

 

(c)with respect to a Collateral Obligation that is not a Defaulted Obligation,
the S&P Rating of such Collateral Obligation will at the election of the Issuer
(at the direction of the Collateral Manager) be “CCC-”; provided that
(i) neither the issuer of such Collateral Obligation nor any of its Affiliates
are subject to any bankruptcy or reorganization proceedings and (ii) the issuer
has not defaulted on any payment obligation in respect of any debt security or
other obligation of the issuer at any time within the two year period ending on
such date of determination, all such debt securities and other obligations of
the issuer that are pari passu with or senior to the Collateral Obligation are
current and the Collateral Manager reasonably expects them to remain current;
provided that the Issuer will submit all available Information in respect of
such Collateral Obligation to S&P as if the Issuer were applying to S&P for a
credit estimate; provided further that the Issuer will promptly notify S&P of
any material events affecting any such Collateral Obligation if the Collateral
Manager reasonably determines that such notice is required in accordance with
S&P’s publication on credit estimates titled “What Are Credit Estimates And How
Do They Differ From Ratings?” dated April 2011 (as the same may be amended or
updated from time to time); or

 

(iv)     with respect to a DIP Collateral Obligation that has no issue rating by
S&P or a Current Pay Obligation that is rated “D” or “SD” by S&P, the S&P Rating
of such DIP Collateral Obligation or Current Pay Obligation, as applicable, will
be, at the election of the Issuer (at the direction of the Collateral Manager),
“CCC-” or the S&P Rating determined pursuant to clause (iii)(b) above; provided
that the Collateral Manager may not determine such S&P Rating pursuant to clause
(iii)(b)(1) above; provided that the Collateral Manager will provide Information
with respect to such DIP Collateral Obligation to S&P, if available;

 

 -63- 

 

 

provided that, for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one sub-category below such assigned rating; provided
further that, for purposes of the determination of the S&P Rating, if (x) the
issuer or Obligor of any Collateral Obligation was a debtor under Chapter 11,
during which time such issuer, Obligor or Selling Institution, as applicable, or
any of its obligations (including any Collateral Obligation) either had an S&P
rating of “SD” or “CC” or lower from S&P or had an S&P rating that was withdrawn
by S&P and (y) such issuer, Obligor or Selling Institution, as applicable, is no
longer a debtor under Chapter 11, then, notwithstanding the fact that such
issuer, Obligor or Selling Institution, as applicable, or any of its obligations
(including any Collateral Obligation) continues to have an S&P rating of “SD” or
“CC” or lower from S&P (or, in the case of any withdrawal, continues to have no
S&P rating), the S&P Rating for any such obligation (including any Collateral
Obligation), issuer, Obligor or Selling Institution, as applicable, shall be
deemed to be “CCC-”, so long as S&P has not taken any rating action with respect
thereto since the date on which the issuer, Obligor or Selling Institution, as
applicable, ceased to be a debtor under Chapter 11; provided further that, (i)
if any issuer, Obligor or Selling Institution, as applicable, has not exited the
applicable bankruptcy proceeding and (ii) the applicable rating assigned by S&P
to such issuer, Obligor or Selling Institution, as applicable, or any of its
obligations (including any Collateral Obligation) has been withdrawn, then the
S&P Rating for such issuer, Obligor or Selling Institution, as applicable, or
any of its obligations (including any Collateral Obligation) shall be deemed to
be such withdrawn S&P rating, so long as S&P has not taken any rating action
with respect thereto since the date on which such S&P rating was withdrawn.

 

The S&P Rating of any Collateral Obligation that is a Current Pay Obligation
whose issuer has made an S&P Distressed Exchange Offer will be determined as
follows:

 

(a)      subject to clause (d) below, if applicable, if the Collateral
Obligation is and will remain senior to the debt obligations on which the
related S&P Distressed Exchange Offer has been made and the issuer is not
subject to a bankruptcy proceeding, the issuer credit rating of the issuer
published by S&P of the Collateral Obligation is below “CCC-” as a result of the
S&P Distressed Exchange Offer and S&P has not published revised ratings
following the completion or withdrawal of the S&P Distressed Exchange Offer and:

 

(i)       there is an issue credit rating published by S&P for the Collateral
Obligation;

 

(A)       the Collateral Obligation has an S&P Recovery Rating of 1+, then the
S&P Rating of such Collateral Obligation will be the higher of (x) three
subcategories below such issue credit rating and (y) “CCC-”;

 

(B)        the Collateral Obligation has an S&P Recovery Rating of 1, then the
S&P Rating of such Collateral Obligation will be the higher of (x) two
subcategories below such issue credit rating and (y) “CCC-”;

 

(C)        the Collateral Obligation has an S&P Recovery Rating of 2, then the
S&P Rating of such Collateral Obligation will be the higher of (x) one
subcategory below such issue credit rating and (y) “CCC-”;

 

 -64- 

 

 

(D)        the Collateral Obligation has an S&P Recovery Rating of 3 or 4, then
the S&P Rating of such Collateral Obligation will be the higher of (x) such
issue credit rating and (y) “CCC-”;

 

(E)        the Collateral Obligation has an S&P Recovery Rating of 5, then the
S&P Rating of such Collateral Obligation will be the higher of (x) one
subcategory above such issue credit rating and (y) “CCC-”;

 

(F)        the Collateral Obligation has an S&P Recovery Rating of 6, then the
S&P Rating of such Collateral Obligation will be the higher of (x) two
subcategories above such issue credit rating and (y) “CCC-”; or

 

(ii)      there is either no issue credit rating or no S&P Recovery Rating for
the Collateral Obligation, then the S&P Rating of such Collateral Obligations
will be “CCC-”.

 

(b)      subject to clause (d) below, if applicable, if the Collateral
Obligation is the debt obligation on which the related S&P Distressed Exchange
Offer has been made, until S&P publishes revised ratings following the
completion or withdrawal of the offer, the S&P Rating of such Collateral
Obligation will be “CCC-”;

 

(c)      subject to clause (d) below, if applicable, if the Collateral
Obligation is subordinate to the debt obligation on which the related S&P
Distressed Exchange Offer has been made, until S&P publishes revised ratings
following the completion or withdrawal of the offer the S&P Rating of such
Collateral Obligation will be “CCC-”

 

(d)      if multiple Collateral Obligations have the same issuer and such issuer
made an S&P Distressed Exchange Offer, the S&P Rating for each such Collateral
Obligation will be determined as follows:

 

(i)        first, an S&P Rating for each such Collateral Obligation will be
determined in accordance with clauses (a), (b) and (c) immediately above;

 

(ii)      second, the S&P Rating for each such Collateral Obligation determined
in accordance with sub-clause (d)(i) above will be converted into “Rating
Points” equivalent pursuant to the table set forth below:

 

 

S&P Rating

  “Rating Points”   “Weighted Average
Rating Points”  AAA   1    1  AA+   2    2  AA   3    3  AA-   4    4  A+   5  
 5  A   6    6  A-   7    7  BBB+   8    8  BBB   9    9  BBB-   10    10  BB+ 
 11    11  BB   12    12  BB-   13    13  B+   14    14  B   15    15  B-   16  
 16  CCC+   17    17  CCC   18    18  CCC-   19    19 

  



 -65- 

 

 

(iii)     third, “Weighted Average Rating Points” for each such Collateral
Obligation will be calculated by dividing “X” by “Y” where:

 

(A)       “X” will equal the sum of each of the products obtained by multiplying
the Rating Points of each such Collateral Obligation by the Aggregate Principal
Balance of such Collateral Obligation, and

 

(B)       “Y” will equal the Aggregate Principal Balance of all the Collateral
Obligations subject to the same S&P Distressed Exchange Offer.

 

fourth, the “Weighted Average Rating Points” determined in accordance with
sub-clause (d)(iii) above will be rounded to the nearest whole number and
converted into an S&P Rating by matching the “Weighted Average Rating Points” of
such Collateral Obligation with the S&P Rating set forth in the table in
sub-clause (d)(ii) above. The S&P Rating that matches the “Weighted Average
Rating Points” for such Collateral Obligations will be the S&P Rating for each
Collateral Obligation for which an S&P Rating is required to be determined
pursuant to this clause (iv).

 

“S&P Rating Condition”: With respect to any action taken or to be taken by or on
behalf of the Issuer, a condition that is satisfied if S&P has confirmed in
writing (including by means of electronic message, facsimile transmission, press
release or posting to its internet website) to the Issuer, the Trustee, the
Collateral Administrator and the Collateral Manager (unless in the form of a
press release or posted to its internet website that does not require the Issuer
and the Trustee to be identified as addressees) that no immediate withdrawal or
reduction with respect to its then-current rating by S&P of any Class of Secured
Notes will occur as a result of such action; provided that such rating condition
shall be deemed inapplicable with respect to such event or circumstance if (i)
S&P has given notice to the effect that it will no longer review events or
circumstances of the type requiring satisfaction of the S&P Rating Condition for
purposes of evaluating whether to confirm the then-current ratings (or initial
ratings) of obligations rated by S&P; or (ii) S&P has communicated to the
Issuer, the Collateral Manager or the Trustee (or their counsel) that it will
not review such event or circumstance for purposes of evaluating whether to
confirm the then-current ratings (or Initial Ratings) of the Notes. In the event
that S&P no longer rates any class of Notes, the S&P Rating Condition shall not
apply to such class.

 

 -66- 

 

 

“S&P Rating Factor”: With respect to each Collateral Obligation, it is the
number set forth in the table below opposite the S&P Rating of such Collateral
Obligation.

 

S&P Rating

 

Rating Factor

 

S&P Rating

 

Rating Factor

AAA   1   BB+   940 AA+   10   BB   1,350 AA   20   BB-   1,766 AA-   40   B+  
2,220 A+   70   B   2,720 A   120   B-   3,490 A-1   180   CCC+   4,770 BBB+  
260   CCC   6,500 BBB   360   CCC-   8,070 BBB-   610   CC+ or lower   10,000

 

“S&P Recovery Amount”: With respect to any Collateral Obligation, an amount
equal to: (a) the applicable S&P Recovery Rate multiplied by (b) the Principal
Balance of such Collateral Obligation.

 

“S&P Recovery Rate”: With respect to a Collateral Obligation, the recovery rate
set forth in Section 1 of Schedule 4 using the Initial Rating of the Class A-2
Notes (or, if the Class A-2 Notes are no longer Outstanding, the most senior
Class of Secured Notes Outstanding) at the time of determination.

 

“S&P Recovery Rating”: With respect to a Collateral Obligation for which an S&P
Recovery Rate is being determined, the “Recovery Rating” assigned by S&P to such
Collateral Obligation based upon the tables set forth in Schedule 4 hereto.

 

“S&P Weighted Average Life”: As of any date of determination with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by dividing (a) the sum of the products of (i) the
number of years (rounded to the nearest one-hundredth thereof) from such date of
determination to the stated maturity of each such Collateral Obligation
multiplied by (ii) the outstanding principal balance of such Collateral
Obligation by (b) the aggregate remaining principal balance at such time of all
Collateral Obligations other than Defaulted Obligations.

 

“Sale”: The meaning specified in Section 5.17(a).

 

“Sale Proceeds”: All proceeds (excluding accrued interest, if any) received with
respect to Assets as a result of sales of such Assets in accordance with Article
XII less any reasonable expenses incurred by the Collateral Manager, the
Collateral Administrator or the Trustee (other than amounts payable as
Administrative Expenses) in connection with such sales. Sale Proceeds will
include Principal Financed Accrued Interest received in respect of such sale.

 

 -67- 

 

 

“Schedule of Collateral Obligations”: The schedule of Collateral Obligations
attached as Schedule 1 hereto, which schedule shall include the issuer,
Principal Balance, coupon/spread, the stated maturity, the S&P Rating (unless
such rating is based on a credit estimate or is a private or confidential rating
from either Rating Agency), Fitch Rating and the S&P Industry Classification for
each Collateral Obligation and the percentage of the aggregate commitment under
each Revolving Collateral Obligation and Delayed Drawdown Collateral Obligation
that is funded, as amended from time to time (without the consent of or any
action on the part of any Person) to reflect the release of Collateral
Obligations pursuant to Article X hereof, the inclusion of additional Collateral
Obligations pursuant to Section 7.18 hereof and the inclusion of additional
Collateral Obligations as provided in Section 12.2 hereof.

 

“Scheduled Distribution”: With respect to any Collateral Obligation, each
payment of principal and/or interest scheduled to be made by the related Obligor
under the terms of such Collateral Obligation (determined in accordance with the
assumptions specified in Section 1.3 hereof) after the related Cut-Off Date, as
adjusted pursuant to the terms of the related Underlying Instruments.

 

“Second Lien Loan”: Any assignment of or Participation Interest in a Loan that:
(a) is not (and cannot by its terms become) subordinate in right of payment to
any other obligation of the Obligor of the Loan but which is subordinated (with
respect to liquidation preferences with respect to pledged collateral but
subject to exceptions for customary permitted liens) to a Senior Secured Loan of
the obligor; and (b) is secured by a valid second-priority perfected security
interest or lien in, to or on specified collateral securing the Obligor’s
obligations under the Second Lien Loan the value of which is adequate (in the
commercially reasonable judgment of the Collateral Manager) to repay the Loan in
accordance with its terms and to repay all other Loans of equal or higher
seniority secured by a lien or security interest in the same collateral.

 

“Section 13 Banking Entity”: An entity that (i) is defined as a “banking entity”
under the Volcker Rule regulations (Section __.2(c)), (ii) provides written
certification that it is a “banking entity” under the Volcker Rule regulations
(Section __.2(c)) thereof to the Issuer and the Trustee (which, in connection
with a supplemental indenture pursuant to this Indenture, shall be provided
within 7 days of notice of such supplemental indenture), and (iii) identifies
the Class or Classes of Notes held by such entity and the outstanding principal
amount thereof. Any holder that does not provide such certification in
connection with a supplemental indenture will be deemed for purposes of such
supplemental indenture not to be a Section 13 Banking Entity. If no entity
provides such certification, then no Section 13 Banking Entities will be deemed
to exist for purposes of any required consent or action under this Indenture.
Any beneficial owner of an interest in a Global Secured Note which has provided
a written certification as described above as to its status as a Section 13
Banking Entity shall provide prompt written notice to the Issuer, the Collateral
Manager and the Trustee of any transfer of such interests.

 

“Secured Noteholders”: The Holders of the Secured Notes.

 

“Secured Notes”: The Class A-1 Notes, the Class A-2 Notes, the Class B-1 Notes,
the Class B-2 Notes, the Class C Notes and the Class D Notes.

 

“Secured Obligations”: The meaning specified in the Granting Clauses.

 

“Secured Parties”: The meaning specified in the Granting Clauses.

 

 -68- 

 

 

“Securities Account Control Agreement”: The Securities Account Control Agreement
dated as of the Closing Date between the Issuer, the Trustee and The Bank of New
York Mellon Trust Company, National Association, as custodian.

 

“Securities Act”: The United States Securities Act of 1933, as amended.

 

“Securities Intermediary”: The meaning specified in Section 8-102(a)(14) of the
UCC.

 

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Selling Institution”: The entity obligated to make payments to the Issuer under
the terms of a Participation Interest.

 

“Senior Secured Debt Instrument”: The meaning specified in Schedule 4 hereto.

 

“Senior Secured Loan”: Any assignment of or Participation Interest in a Loan
that: (a) is not (and cannot by its terms become) subordinate in right of
payment to any other obligation of the Obligor of the Loan (other than with
respect to liquidation, trade claims, capitalized leases or similar
obligations); (b) is secured by a valid first-priority perfected security
interest or lien in, to or on specified collateral securing the Obligor’s
obligations under the Loan; and (c) the value of the collateral securing the
Loan at the time of purchase together with other attributes of the Obligor
(including, without limitation, its general financial condition, ability to
generate cash flow available for debt service and other demands for that cash
flow) is adequate (in the commercially reasonable judgment of the Collateral
Manager) to repay the Loan in accordance with its terms and to repay all other
Loans of equal seniority secured by a first lien or security interest in the
same collateral.

 

“Similar Law”: Any federal, state, local, non-U.S. or other law or regulation
that could cause the underlying assets of the Issuer to be treated as assets of
the investor in any Note (or any interest therein) by virtue of its interest and
thereby subject the Issuer or the Collateral Manager (or other Persons
responsible for the investment and operation of the Issuer’s assets) to Other
Plan Law.

 

“Solvency II Level 2 Regulation”: The meaning specified in the definition of the
term “E.U. Retention Requirement Laws”.

 

“Special Redemption”: The meaning specified in Section 9.6.

 

“Special Redemption Amount”: The meaning specified in Section 9.6.

 

“Special Redemption Date”: The meaning specified in Section 9.6.

 

“Specified Equity Securities”: The securities or interests resulting from the
exercise of an option, warrant, right of conversion, pre-emptive right, rights
offering, credit bid or similar right in connection with the workout or
restructuring of a Collateral Obligation or an equity security or interest
received in connection with the workout or restructuring of a Collateral
Obligation, in each case to the extent such security or interest does not
constitute Margin Stock and in the reasonable judgment of the Collateral Manager
would be considered “received in lieu of debt previously contracted” with
respect to the Collateral Obligations under the Volcker Rule.

 

 -69- 

 

 

“Specified Obligor Information”: The meaning specified in Section 14.15(b).

 

“STAMP”: The meaning specified in Section 2.5.

 

“Standby Directed Investment”: The Morgan Stanley Institutional ILF Treasury
Securities Fund (61747C525) (which for the avoidance of doubt, is an Eligible
Investment) or such other Eligible Investment designated by the Issuer (or the
Collateral Manager on behalf of the Issuer) by written notice to the Trustee.

 

“Stated Maturity”: With respect to (i) the Secured Notes, January 20, 2031 and
(ii) the Subordinated Notes, December 13, 2118.

 

“Step-Down Obligation”: An obligation or security which by the terms of the
related Underlying Instruments provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate) or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant rate of interest at all times after the date of
acquisition by the Issuer shall not constitute a Step-Down Obligation.

 

“Step-Up Obligation”: An obligation or security which by the terms of the
related Underlying Instruments provides for an increase in the per annum
interest rate on such obligation or security, or in the spread over the
applicable index or benchmark rate, solely as a function of the passage of time;
provided that an obligation or security providing for payment of a constant rate
of interest at all times after the date of acquisition by the Issuer shall not
constitute a Step-Up Obligation.

 

“Structured Finance Obligation”: Any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities; provided that
any ABL Facility and loans directly to financial service companies, factoring
businesses, health care providers and other genuine operating businesses do not
constitute Structured Finance Obligations.

 

“Subordinated Note Purchase Agreements”: The agreements to be entered into
between the Issuer and the Initial Subordinated Noteholder, and between the
Issuer and GC Advisors LLC, each as amended from time to time in accordance with
the terms thereof.

 

 -70- 

 

 

“Subordinated Note Redemption Price”: The price for such Subordinated Note, as
determined by the Collateral Manager on the date of a Refinancing, equal to the
following: (a) amounts on deposit in the Principal Collection Subaccount, the
Interest Collection Subaccount and the Revolver Funding Account immediately
prior to such Refinancing plus (b) an amount equal to the sum of the products of
(x) the average of the “bid” and “ask” price for each Collateral Obligation held
by the Issuer (as determined in the sole discretion by the Collateral Manager)
and (y) the principal balance of each such Collateral Obligation (excluding,
solely for purposes of this definition, the unfunded commitments under any
Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation) plus
(c) an amount equal to the sum of the products of (x) the average of the “bid”
and “ask” price of each Revolving Collateral Obligation and Delayed Drawdown
Collateral Obligation minus 100% and (y) the unfunded commitments under each
Revolving Collateral Obligation and Delayed Drawdown Collateral Obligation plus
(d) an amount equal to the accrued interest on the Collateral Obligations (other
than Defaulted Obligations) held by the Issuer immediately prior to such
Refinancing minus (e) the Redemption Price of the Secured Notes minus (f) any
fees and expenses incurred in connection with such Refinancing and the
associated supplemental indenture.

 

“Subordinated Notes”: The subordinated notes issued pursuant to this Indenture
and having the characteristics specified in Section 2.3.

 

“Successor Entity”: The meaning specified in Section 7.10(a).

 

“Supermajority”: With respect to any Class of Notes, the Holders of at least
66-2/3% of the Aggregate Outstanding Amount of the Notes of such Class.

 

“Supplemental Reserve Account”: The trust account established pursuant to
Section 10.3(e).

 

“Synthetic Security”: A security or swap transaction, other than a Participation
Interest, that has payments associated with either payments of interest on
and/or principal of a reference obligation or the credit performance of a
reference obligation.

 

“Target Initial Par Amount”: U.S.$900,000,000.

 

“Target Initial Par Condition”: A condition satisfied as of the Effective Date
if the Aggregate Principal Balance of Collateral Obligations (i) that are held
by the Issuer and (ii) of which the Issuer has committed to purchase on such
date, together with (a) any unreceived Principal Financed Accrued Interest, (b)
the amount of any proceeds of prepayments, maturities or redemptions of
Collateral Obligations purchased by the Issuer prior to such date (other than
any such proceeds that have been reinvested, or committed to be reinvested, in
Collateral Obligations by the Issuer on the Effective Date) and (c) without
duplication of clause (a) or (b) above, amounts designated as Principal Proceeds
and transferred to the Collection Account (other than any such amounts that have
been reinvested or committed to be reinvested in Collateral Obligations, by the
Issuer on the Effective Date) will equal or exceed the Target Initial Par
Amount.

 

“Tax”: Any tax, levy, impost, duty, charge, assessment, deduction, withholding,
or fee of any nature (including interest, penalties and additions thereto)
imposed by any governmental taxing authority.

 

 -71- 

 

 

“Tax Event”: An event that occurs if either (i) (x) one or more Collateral
Obligations that were not subject to withholding tax when the Issuer committed
to purchase them have become subject to withholding tax or the rate of
withholding has increased on one or more Collateral Obligations that were
subject to withholding tax when the Issuer committed to purchase them and (y) in
any Collection Period, the aggregate of the payments subject to withholding tax
on new withholding tax obligations and the increase in payments subject to
withholding tax on increased rate withholding tax obligations, in each case to
the extent not “grossed-up” (on an after-tax basis) by the related obligor,
represent 5% or more of the aggregate amount of Interest Proceeds that have been
received or that is expected to be received for such Collection Period; or (ii)
taxes, fees, assessments, or other similar charges are imposed on the Issuer in
an aggregate amount in any twelve-month period in excess of U.S.$2,000,000,
other than any deduction or withholding for or on account of any tax with
respect to any payment owing in respect of any obligation that at the time of
acquisition, conversion, or exchange does not satisfy the requirements of a
Collateral Obligation.

 

Notwithstanding anything in this Indenture, the Collateral Manager shall give
the Trustee prompt written notice of the occurrence of a Tax Event upon its
discovery thereof. Until the Trustee receives written notice from the Collateral
Manager or otherwise, the Trustee shall not be deemed to have notice or
knowledge to the contrary.

 

“Tax Jurisdiction”: A sovereign jurisdiction that is commonly used as the place
of organization of special purpose vehicles (including, by way of example, the
Cayman Islands, Ireland, Bermuda, Curacao, St. Maarten and the Channel Islands).

 

“Tax Matters Partner”: The meaning specified in Section 7.17(k).

 

“Tax Redemption”: The meaning specified in Section 9.3(a).

 

“Temporary Regulation S Global Secured Note”: The meaning specified in Section
2.2(b)(i).

 

“Third Party Credit Exposure”: As of any date of determination, the sum (without
duplication) of the outstanding Principal Balance of each Collateral Obligation
that consists of a Participation Interest.

 

“Third Party Credit Exposure Limits”: Limits that shall be satisfied if the
Third Party Credit Exposure with counterparties having the ratings below from
S&P do not exceed the percentage of the Collateral Principal Amount specified
below:

 

S&P’s credit rating of
Selling Institution

  Aggregate
Percentage
Limit   Individual
Percentage
Limit  AAA   20%   20% AA+   10%   10% AA   10%   10% AA-   10%   10% A+   5% 
 5% A   5%   5% A- or below   0%   0%

 

 -72- 

 

 

provided that a Selling Institution having an S&P credit rating of “A” must also
have a short-term S&P rating of “A-1” otherwise its “Aggregate Percentage Limit”
and “Individual Percentage Limit” (each as shown above) shall be 0%.

 

“Trading Plan”: The meaning specified in Section 12.2(f).

 

“Trading Plan Period”: The meaning specified in Section 12.2(f).

 

“Transaction Documents”: This Indenture, the Collateral Management Agreement,
the Collateral Administration Agreement, the Securities Account Control
Agreement, the Subordinated Note Purchase Agreements, the Master Loan Sale
Agreements and the Purchase Agreement.

 

“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes.

 

“Transfer Deposit Amount”: On any date of determination with respect to any
Collateral Obligation, an amount equal to the sum of the outstanding principal
balance of such Collateral Obligation, together with accrued interest thereon
through such date of determination, and in connection with any Collateral
Obligation which is a Revolving Collateral Obligation or a Delayed Drawdown
Collateral Obligation, an amount equal to the Net Exposure Amount thereof as of
the applicable Cut-Off Date.

 

“Treasury Regulations”: The United States Department of Treasury regulations
promulgated under the Code.

 

“Trust Officer”: When used with respect to the Trustee, any officer within the
Corporate Trust Office (or any successor group of the Trustee) including any
vice president, assistant vice president or officer of the Trustee customarily
performing functions similar to those performed by the Persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred at the Corporate Trust Office because of such Person’s knowledge of and
familiarity with the particular subject and, in each case, having direct
responsibility for the administration of this transaction.

 

“Trustee”: The meaning specified in the first sentence of this Indenture.

 

“UCC”: The Uniform Commercial Code as in effect in the State of New York or, if
different, the political subdivision of the United States that governs the
perfection of the relevant security interest, as amended from time to time.

 

“Uncertificated Security”: The meaning specified in Section 8-102(a)(18) of the
UCC.

 

“Underlying Instruments”: The loan agreement, credit agreement or other
customary agreement pursuant to which an Asset has been created or issued and
each other agreement that governs the terms of or secures the obligations
represented by such Asset or of which the holders of such Asset are the
beneficiaries.

 

 -73- 

 

 

“United States Tax Person”: A “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“Unregistered Securities”: The meaning specified in Section 5.17(c).

 

“Unsaleable Asset”: (a) Any Defaulted Obligation (during the continuation of an
Event of Default only), Equity Security, obligation received in connection with
a tender offer, voluntary redemption, exchange offer, conversion, restructuring
or plan of reorganization with respect to the Obligor, or other exchange or any
other security or debt obligation that is part of the Assets, in respect of
which the Issuer has not received a payment in Cash during the preceding 12
months or (b) any asset, claim or other property identified in a certificate of
the Collateral Manager as having a Market Value of less than U.S.$1,000, in each
case with respect to which the Collateral Manager certifies to the Trustee that
(x) it has made commercially reasonable efforts to dispose of such Collateral
Obligation for at least 90 days and (y) in its commercially reasonable judgment
such Collateral Obligation is not expected to be saleable for the foreseeable
future.

 

“Unsecured Loan”: A senior unsecured Loan obligation of any Person which is not
(and by its terms is not permitted to become) subordinate in right of payment to
any other debt for borrowed money incurred by the obligor under such Loan.

 

“U.S. Retention Interest”: The “eligible horizontal residual interest” offset,
transferred and allocated by the Collateral Manager (as the “sponsor” for
purposes of the U.S. Risk Retention Rules) to the U.S. Retention Provider.

 

“U.S. Retention Provider”: On the Closing Date, GCIC CLO II Depositor LLC, and
thereafter any successor, assignee or transferee thereof or any Person permitted
under the U.S. Risk Retention Rules to hold the U.S. Retention Interest.

 

“U.S. Risk Retention Rules”: The federal interagency credit risk retention
rules, codified at 17 C.F.R. part 246.

 

“U.S. Person” and “U.S. person”: The meanings specified in Regulation S.

 

“Volcker Rule”: Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Weighted Average Coupon”: As of any Measurement Date, the number obtained by
dividing:

 

(a)      the amount equal to the Aggregate Coupon; by

 

(b)      an amount equal to the aggregate outstanding principal balance of all
Fixed Rate Obligations as of such Measurement Date.

 

 -74- 

 

 

“Weighted Average Fitch Recovery Rate”: As of any date of determination, the
rate (expressed as a percentage) determined by summing the products obtained by
multiplying the Principal Balance of each Collateral Obligation by the Fitch
Recovery Rate in relation thereto and dividing such sum by the aggregate
principal balance of all Collateral Obligations and rounding up to the nearest
0.1 percent. For the purposes of determining the Principal Balance and aggregate
Principal Balance of Collateral Obligations in this definition, the Principal
Balance of each Defaulted Obligation shall be excluded.

 

“Weighted Average Floating Spread”: As of any Measurement Date, the number
obtained by dividing: (a) the amount equal to (A) the Aggregate Funded Spread
plus (B) the Aggregate Unfunded Spread by (b) an amount equal to the aggregate
outstanding principal balance of all Floating Rate Obligations as of such
Measurement Date.

 

“Weighted Average Life”: On any date of determination with respect to any
Collateral Obligation (other than any Defaulted Obligation), the number obtained
by (a) summing the products obtained by multiplying (i) the Average Life at such
time of each such Collateral Obligation by (ii) the outstanding principal
balance of such Collateral Obligation and (b) dividing such sum by the aggregate
outstanding principal balance at such time of all Collateral Obligations
(excluding any Defaulted Obligation); provided, that when determining the
Weighted Average Life of the Collateral Obligations for the Weighted Average
Life Test the Issuer and the Collateral Manager shall only take into account
that portion of the aggregate outstanding principal balance that is equal to or
less than the product of (1) the Reinvestment Target Par Balance and (2) 100.25%
(using the Collateral Obligations that will result in the shortest Weighted
Average Life) and the outstanding aggregate principal balance of all other
Collateral Obligations may be excluded from the calculation thereof.

 

For the purposes of the foregoing, the “Average Life” is, on any date of
determination with respect to any Collateral Obligation, the quotient obtained
by dividing (i) the sum of the products of (a) the number of years (rounded to
the nearest one hundredth thereof) from such date of determination to the
respective dates of each successive Scheduled Distribution of principal of such
Collateral Obligation and (b) the respective amounts of principal of such
Scheduled Distributions by (ii) the sum of all successive Scheduled
Distributions of principal on such Collateral Obligation.

 

“Weighted Average Life Test”: A test satisfied on any date of determination if
the Weighted Average Life of the Collateral Obligations as of such date is less
than or equal to the value in the column entitled “Weighted Average Life Value”
in the table below corresponding to the immediately preceding Payment Date (or,
prior to the first Payment Date, the Closing Date):

 

 -75- 

 

 

 

Weighted Average Life Value Closing Date   8.00  April 20, 2019   7.65  July 20,
2019   7.40  October 20, 2019   7.15  January 20, 2020   6.90  April 20, 2020 
 6.65  July 20, 2020   6.40  October 20, 2020   6.15  January 20, 2021   5.90 
April 20, 2021   5.65  July 20, 2021   5.40  October 20, 2021   5.15  January
20, 2022   4.90  April 20, 2022   4.65  July 20, 2022   4.40  October 20, 2022 
 4.15  January 20, 2023   3.90  April 20, 2023   3.65  July 20, 2023   3.40 
October 20, 2023   3.15  January 20, 2024   2.90  April 20, 2024   2.65  July
20, 2024   2.40  October 20, 2024   2.15  January 20, 2025   1.90  April 20,
2025   1.65  July 20, 2025   1.40  October 20, 2025   1.15  January 20, 2026 
 0.90  April 20, 2026   0.65  July 20, 2026   0.40  October 20, 2026   0.15 
January 20, 2027   0.00 

 

“Weighted Average S&P Recovery Rate”: As of any date of determination, the
number, expressed as a percentage and determined separately for each Class of
Secured Notes, obtained by summing the products obtained by multiplying the
Principal Balance of each Collateral Obligation (excluding any Defaulted
Obligation) by its corresponding recovery rate as determined in accordance with
Section 1 of Schedule 4 hereto, dividing such sum by the Aggregate Principal
Balance of all Collateral Obligations (excluding any Defaulted Obligations), and
rounding to the nearest tenth of a percent.

 

“Zero Coupon Bond”: Any debt security that by its terms (a) does not bear
interest for all or part of the remaining period that it is outstanding, (b)
provides for periodic payments of interest in cash less frequently than
semi-annually or (c) pays interest only at its stated maturity.

 

Section 1.2 Usage of Terms. With respect to all terms in this Indenture, the
singular includes the plural and the plural the singular; words importing any
gender include the other genders; references to “writing” include printing,
typing, lithography and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
amendments, modifications and supplements thereto or any changes therein entered
into in accordance with their respective terms and not prohibited by this
Indenture; references to Persons include their permitted successors and assigns;
and the term “including” means “including without limitation.”

 

 -76- 

 

 

Section 1.3 Assumptions as to Assets. In connection with all calculations
required to be made pursuant to this Indenture with respect to Scheduled
Distributions on any Asset, or any payments on any other assets included in the
Assets, with respect to the sale of and reinvestment in Collateral Obligations,
and with respect to the income that can be earned on Scheduled Distributions on
such Assets and on any other amounts that may be received for deposit in the
Collection Account, the provisions set forth in this Section 1.3 shall be
applied. The provisions of this Section 1.3 shall be applicable to any
determination or calculation that is covered by this Section 1.3, whether or not
reference is specifically made to Section 1.3, unless some other method of
calculation or determination is expressly specified in the particular provision.

 

(a)      All calculations with respect to Scheduled Distributions on the Assets
securing the Notes shall be made on the basis of information as to the terms of
each such Asset and upon reports of payments, if any, received on such Asset
that are furnished by or on behalf of the issuer of such Asset and, to the
extent they are not manifestly in error, such information or reports may be
conclusively relied upon in making such calculations.

 

(b)      For purposes of calculating the Coverage Tests, except as otherwise
specified in the Coverage Tests, such calculations will not include scheduled
interest and principal payments on Defaulted Obligations unless or until such
payments are actually made.

 

(c)      For each Collection Period and as of any date of determination, the
Scheduled Distribution on any Asset (including Current Pay Obligations and DIP
Collateral Obligations but excluding Defaulted Obligations, which, except as
otherwise provided herein, shall be assumed to have Scheduled Distributions of
zero, except to the extent any payments have actually been received) shall be
the sum of (i) the total amount of payments and collections to be received
during such Collection Period in respect of such Asset (including the proceeds
of the sale of such Asset received and, in the case of sales which have not yet
settled, to be received during the Collection Period and not reinvested in
additional Collateral Obligations or Eligible Investments or retained in the
Collection Account for subsequent reinvestment pursuant to Section 12.2) that,
if received as scheduled, will be available in the Collection Account at the end
of the Collection Period and (ii) any such amounts received in prior Collection
Periods that were not disbursed on a previous Payment Date.

 

(d)      Each Scheduled Distribution receivable with respect to an Asset shall
be assumed to be received on the applicable Due Date, and each such Scheduled
Distribution shall be assumed to be immediately deposited in the Collection
Account to earn interest at the Assumed Reinvestment Rate. All such funds shall
be assumed to continue to earn interest until the date on which they are
required to be available in the Collection Account for application, in
accordance with the terms hereof, to payments of principal of or interest on the
Notes or other amounts payable pursuant to this Indenture. For purposes of the
applicable determinations required by Section 10.7(b)(v), Article XII and the
definition of “Interest Coverage Ratio”, the expected interest on the Secured
Notes and Floating Rate Obligations will be calculated using the then current
interest rates applicable thereto.

 

 -77- 

 

 

(e)      References in Section 11.1(a) to calculations and determinations made
on a “pro forma basis” or to the extent such Class of Notes “are the Controlling
Class” shall mean such calculations and determinations after giving effect to
all payments, in accordance with the Priority of Payments described herein, that
precede (in priority of payment) or include the clause in which such calculation
is made.

 

(f)       For purposes of calculating all Concentration Limitations, in both the
numerator and the denominator of any component of the Concentration Limitations,
Defaulted Obligations will be treated as having a Principal Balance equal to the
Defaulted Obligation Balance.

 

(g)      If a Collateral Obligation included in the Assets would be deemed a
Current Pay Obligation but for the applicable percentage limitation in clause
(x) of the proviso to the definition of “Defaulted Obligation”, then the Current
Pay Obligations with the lowest Market Value (expressed as a percentage of the
outstanding principal balance of such Current Pay Obligations as of the date of
determination) shall be deemed Defaulted Obligations. Each such Defaulted
Obligation will be treated as a Defaulted Obligation for all purposes until such
time as the Aggregate Principal Balance of Current Pay Obligations would not
exceed, on a pro forma basis including such Defaulted Obligation, the applicable
percentage of the Collateral Principal Amount.

 

(h)      Except where expressly referenced herein for inclusion in such
calculations, Defaulted Obligations will not be included in the calculation of
the Collateral Quality Tests, the S&P Equivalent Weighted Average Rating Factor
or the S&P Equivalent Diversity Score.

 

(i)       For purposes of calculating compliance with the Investment Criteria,
upon the direction of the Collateral Manager by notice to the Trustee and the
Collateral Administrator, any Eligible Investment representing Principal
Proceeds received upon the sale or other disposition of a Collateral Obligation
shall be deemed to have the characteristics of such Collateral Obligation as of
the date of such sale or other disposition until reinvested in an additional
Collateral Obligation. Such calculations shall be based upon the principal
amount of such Collateral Obligation, except in the case of Defaulted
Obligations and Credit Risk Obligations, in which case the calculations will be
based upon the Principal Proceeds received on the disposition or sale of such
Defaulted Obligation or Credit Risk Obligation.

 

(j)       For the purposes of calculating compliance with each of the
Concentration Limitations all calculations will be rounded to the nearest 0.1%.
All other calculations, unless otherwise set forth herein or the context
otherwise requires, shall be rounded to the nearest ten-thousandth if expressed
as a percentage, and to the nearest one-hundredth if expressed otherwise.

 

(k)      Except as expressly set forth in this Indenture, the “principal
balance” and “outstanding principal balance” of a Revolving Collateral
Obligation or a Delayed Drawdown Collateral Obligation shall include all
unfunded commitments that have not been irrevocably reduced or withdrawn.

 

 -78- 

 

 

(l)       Notwithstanding any other provision of this Indenture to the contrary,
all monetary calculations under this Indenture shall be in Dollars.

 

(m)     Any reference herein to an amount of the Trustee’s or the Collateral
Administrator’s fees calculated with respect to a period at a per annum rate
shall be computed on the basis of the actual number of days in the applicable
Interest Accrual Period divided by 360 and shall be based on the aggregate face
amount of the Assets.

 

(n)      To the extent of any ambiguity in the interpretation of any definition
or term contained herein or to the extent more than one methodology can be used
to make any of the determinations or calculations set forth herein, the
Collateral Manager may direct the Collateral Administrator or the Collateral
Administrator may request direction from the Collateral Manager, as to the
interpretation and/or methodology to be used, and the Collateral Administrator
shall follow such direction, and together with the Trustee, shall be entitled to
conclusively rely thereon without any responsibility or liability therefor.

 

(o)      For purposes of calculating the Collateral Quality Tests, DIP
Collateral Obligations will be treated as having an S&P Recovery Rate equal to
the S&P Recovery Rate for Senior Secured Loans.

 

(p)      For purposes of calculating compliance with any tests under this
Indenture, the trade date (and not the settlement date) with respect to any
acquisition or disposition of a Collateral Obligation or Eligible Investment
shall be used to determine whether and when such acquisition or disposition has
occurred.

 

(q)      For all purposes where expressly used in this Indenture, the “principal
balance” and “outstanding principal balance” shall exclude capitalized interest,
if any.

 

(r)       For purposes of the definition of Collateral Obligation, the reference
to the “purchase” of an obligation shall include the purchase of an obligation
with cash, the receipt of an obligation by the Issuer in connection with a
Contribution and the receipt of a new obligation in connection with the
redemption and re-issuance of an obligation in a cashless roll where the
redemption proceeds with respect to the Collateral Obligation being redeemed are
“rolled” into the new obligation.

 

(s)      For purposes of calculating the Sale Proceeds of a Collateral
Obligation in sale transactions, Sale Proceeds will include any Principal
Financed Accrued Interest received in respect of such sale.

 

(t)      Any direction or Issuer Order required hereunder relating to the
purchase, acquisition, sale, disposition or other transfer of Assets may be in
the form of a trade ticket, confirmation of trade, instruction to post or to
commit to the trade or similar instrument or document or other written
instruction (including by email or other electronic communication) from the
Collateral Manager on which the Trustee and Collateral Administrator may rely.

 

 -79- 

 

 

ARTICLE II

The Notes

 

Section 2.1 Forms Generally. The Notes and the Trustee’s or Authenticating
Agent’s certificate of authentication thereon (the “Certificate of
Authentication”) shall be in substantially the forms required by this Article,
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon, as may be consistent herewith, determined by the Responsible Officers
of the Issuer executing such Notes as evidenced by their execution of such
Notes. Any portion of the text of any Note may be set forth on the reverse
thereof, with an appropriate reference thereto on the face of the Note.

 

Section 2.2 Forms of Notes. (a) The forms of the Notes, including the forms of
Certificated Secured Notes, Certificated Subordinated Notes, Temporary
Regulation S Global Secured Notes, Regulation S Global Secured Notes, Rule 144A
Global Secured Notes and Rule 144A Global Subordinated Notes, shall be as set
forth in the applicable part of Exhibit A hereto.

 

(b)      Secured Notes and Subordinated Notes.

 

(i)       The Notes of each Class of Secured Notes sold to Qualified Purchasers
that are not U.S. persons in offshore transactions (as defined in Regulation S)
in reliance on Regulation S that are Qualified Purchasers shall each be issued
initially in the form of one temporary global Secured Note per Class in
definitive, fully registered form without interest coupons substantially in the
applicable form attached as Exhibit A-1 hereto (each, a “Temporary Regulation S
Global Secured Note”), which shall be deposited on the Closing Date on behalf of
the purchasers of such Secured Notes represented thereby with the Trustee, at
its Corporate Trust Office, as custodian for, and registered in the name of a
nominee of, DTC for the account of designated agents holding on behalf of
Euroclear and/or Clearstream. Prior to the end of the Distribution Compliance
Period, beneficial interests in each Temporary Regulation S Global Secured Note
may be held only through Euroclear or Clearstream. After the expiration of the
Distribution Compliance Period, beneficial interests in a Temporary Regulation S
Global Secured Note shall be exchanged for an interest in one permanent global
note per Class in definitive, fully registered form without interest coupons
substantially in the applicable form attached as Exhibit A-1 hereto (each, a
“Regulation S Global Secured Note”), and shall be deposited on behalf of the
subscribers for such Secured Notes represented thereby with the Trustee as
custodian for, and registered in the name of a nominee of, DTC for the
respective accounts of Euroclear and Clearstream, duly executed by the Issuer
and authenticated by the Trustee as hereinafter provided. During the
Distribution Compliance Period, distributions due in respect of a beneficial
interest in a Temporary Regulation S Global Secured Note shall only be made upon
delivery to the Trustee by Euroclear or Clearstream, as applicable, of a
certificate (a “Non-U.S. Beneficial Ownership Certification”) to the effect that
Euroclear or Clearstream, as applicable, has received a certificate
substantially in the form of Exhibit B-7 hereto. After the expiration of the
Distribution Compliance Period, distributions due in respect of any beneficial
interests in a Temporary Regulation S Global Secured Note shall not be made to
the holders of such beneficial interests unless exchange for a beneficial
interest in the Regulation S Global Secured Note is improperly withheld or
refused.

 

 -80- 

 

 

(ii)      The Notes of each Class sold to Persons that are QIB/QPs shall each be
issued initially in the form of one permanent global Secured Note per Class in
definitive, fully registered form without interest coupons substantially in the
applicable form attached as Exhibit A-1 hereto, in the case of the Secured Notes
(each, a “Rule 144A Global Secured Note”) and in the form of one permanent
global Subordinated Note in definitive, fully registered form without interest
coupons substantially in the applicable form attached as Exhibit A-2 hereto, in
the case of the Subordinated Notes (each, a “Rule 144A Global Subordinated
Note”) and shall be deposited on behalf of the subscribers for such Notes
represented thereby with the Trustee as custodian for, and registered in the
name of Cede & Co., a nominee of, DTC, duly executed by the Issuer and
authenticated by the Trustee as hereinafter provided.

 

(iii)     The Secured Notes sold to persons that, at the time of the
acquisition, purported acquisition or proposed acquisition of any such Secured
Note, are Institutional Accredited Investors (that are not Qualified
Institutional Buyers) or Accredited Investors shall be issued in the form of
definitive, fully registered notes without coupons substantially in the
applicable form attached as Exhibit A-3 hereto (a “Certificated Secured
Note”) which shall be registered in the name of the beneficial owner or a
nominee thereof, duly executed by the Issuer and authenticated by the Trustee as
hereinafter provided.

 

(iv)     The Subordinated Notes sold to U.S. Persons that are Accredited
Investors (that are not Qualified Institutional Buyers) and either Qualified
Purchasers, Knowledgeable Employees with respect to the Issuer, Collateral
Manager, or a corporation, partnership, limited liability company or other
entity (other than a trust), each shareholder, partner, member or other equity
owner of which is either a Qualified Purchaser or a Knowledgeable Employee with
respect to the Issuer or the Collateral Manager and shall be issued in the form
of definitive, fully registered notes without coupons substantially in the form
attached as Exhibit A-4 hereto (each, a “Certificated Subordinated Note” and,
together with the Certificated Secured Notes, “Certificated Notes”) which shall
be registered in the name of the beneficial owner or a nominee thereof, duly
executed by the Issuer and authenticated by the Trustee as hereinafter provided.

 

(v)      The aggregate principal amount of the Regulation S Global Secured
Notes, the Rule 144A Global Secured Notes and the Rule 144A Global Subordinated
Notes may from time to time be increased or decreased by adjustments made on the
records of the Trustee or DTC or its nominee, as the case may be, as hereinafter
provided.

 

 -81- 

 

 

(c)      Book Entry Provisions. This Section 2.2(c) shall apply only to Global
Secured Notes deposited with or on behalf of DTC.

 

The provisions of the “Operating Procedures of the Euroclear System” of
Euroclear and the “Terms and Conditions Governing Use of Participants” of
Clearstream, respectively, will be applicable to the Global Secured Notes and
the Rule 144A Global Subordinated Notes insofar as interests in such Global
Secured Notes and Rule 144A Global Subordinated Notes are held by the Agent
Members of Euroclear or Clearstream, as the case may be.

 

Agent Members shall have no rights under this Indenture with respect to any
Global Secured Notes or Rule 144A Global Subordinated Notes held on their behalf
by the Trustee, as custodian for DTC, and DTC may be treated by the Issuer, the
Trustee, and any agent of the Issuer or the Trustee as the absolute owner of
such Note for all purposes whatsoever. Notwithstanding the foregoing, nothing
herein shall prevent the Issuer, the Trustee, or any agent of the Issuer or the
Trustee from giving effect to any written certification, proxy or other
authorization furnished by DTC or impair, as between DTC and its Agent Members,
the operation of customary practices governing the exercise of the rights of a
Holder of any Note.

 

Section 2.3 Authorized Amount; Stated Maturity; Denominations. The aggregate
principal amount of Secured Notes and Subordinated Notes that may be
authenticated and delivered under this Indenture is limited to U.S.$908,195,000
aggregate principal amount of Notes (except for (i) Deferred Interest with
respect to the Class C Notes and the Class D Notes, (ii) Notes authenticated and
delivered upon registration of transfer of, or in exchange for, or in lieu of,
other Notes pursuant to Section 2.5, Section 2.6 or Section 8.5 of this
Indenture or (iii) Additional Notes issued in accordance with Sections 2.13 and
3.2).

 

Such Notes shall be divided into the Classes, having the designations, original
principal amounts and other characteristics as follows:

 

Notes

 



Class Designation  A-1   A-2   B-1   B-2   C   D   Subordinated  Original
Principal Amount  U.S.$490,000,000   U.S.$38,500,000   U.S.$18,000,000  
U.S.$27,000,000   U.S.$95,000,000   U.S.$60,000,000   U.S.$179,695,000  Stated
Maturity   January 20, 2031    January 20, 2031    January 20, 2031    January
20, 2031    January 20, 2031    January 20, 2031    December 13, 2118  Fixed
Rate Note   No    Yes    No    No    No    No    N/A  Interest Rate   LIBOR +
1.48%    4.665%   LIBOR + 2.25%    LIBOR + 1.75%    LIBOR + 2.30%    LIBOR +
2.75%    N/A  Floating Rate Note   Yes    No    Yes    Yes    Yes    Yes    N/A 
Index   LIBOR    N/A    LIBOR    LIBOR    LIBOR    LIBOR    N/A  Index Maturity 
 3 month    N/A    3 month    3 month    3 month    3 month    N/A  Spread1 
 1.48%   N/A    2.25%   1.75%   2.30%   2.75%   N/A  Initial Rating(s):      
                             S&P   “AAA(sf)”    “AAA(sf)”    “AA(sf)”  
 “AA(sf)”    “A(sf)”    “BBB-(sf)”    N/A  Fitch   “AAAsf”    N/A    N/A  
 N/A    N/A    N/A    N/A  Priority Classes   None    A-1    A-1, A-2    A-1,
A-2    A-1. A-2, B-1, B-2    A-1, A-2, B-1, B-2, C    A-1, A-2, B-1, B-2, C, D 
Pari Passu Classes   None    None    B-2    B-1    None    None    None  Junior
Classes   A-2, B-1, B-2, C, D, Subordinated     B-1, B-2, C, D, Subordinated   
 C, D, Subordinated     C, D, Subordinated     D, Subordinated     Subordinated
    None  Interest Deferrable   No    No    No    No    Yes    Yes    N/A 



 



 

1 The spread over LIBOR for each Class of Secured Notes (other than the Class
A-1 Notes) is subject to reduction pursuant to Section 9.8.

 

 -82- 

 

 

The Secured Notes shall be issued in minimum denominations of U.S.$250,000 and
integral multiples of U.S.$1.00 in excess thereof. The Subordinated Notes shall
be issued in minimum denominations of U.S.$2,100,000 and integral multiples of
U.S.$1.00 in excess thereof. Notes shall only be transferred or resold in
compliance with the terms of this Indenture.

 

Section 2.4 Execution, Authentication, Delivery and Dating. The Notes shall be
executed on behalf of the Issuer by one of its respective Officers. The
signature of such Officer on the Notes may be manual or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at the
time of execution the Officers of the Issuer shall bind the Issuer
notwithstanding the fact that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Notes executed by the Issuer to the Trustee or
the Authenticating Agent for authentication and the Trustee or the
Authenticating Agent, upon Issuer Order (which shall be deemed to be provided
upon delivery of such executed Notes), shall authenticate and deliver such Notes
as provided herein and not otherwise.

 

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. All
other Notes that are authenticated after the Closing Date for any other purpose
under this Indenture shall be dated the date of their authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced. If any Note is divided into more than one Note in
accordance with this Article II, the original principal amount of such Note
shall be proportionately divided among the Notes delivered in exchange therefor
and shall be deemed to be the original aggregate principal amount of such
subsequently issued Notes.

 

 -83- 

 

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
authorized signatories, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.

 

Section 2.5 Registration, Registration of Transfer and Exchange. (a) The Issuer
shall cause the Notes to be Registered and shall cause to be kept a register
(the “Register”) at the office of the Trustee in which, subject to such
reasonable regulations as it may prescribe, the Issuer shall provide for the
registration of Notes and the registration of transfers of Notes. The Trustee is
hereby initially appointed registrar (the “Registrar”) for the purpose of
registering Notes and transfers of such Notes with respect to the Register
maintained in the United States as herein provided. Upon any resignation or
removal of the Registrar, the Issuer shall promptly appoint a successor or, in
the absence of such appointment, assume the duties of Registrar.

 

If a Person other than the Trustee is appointed by the Issuer as Registrar, the
Issuer will give the Trustee prompt written notice of the appointment of a
Registrar and of the location, and any change in the location, of the Register,
and the Trustee shall have the right to inspect the Register at all reasonable
times and to obtain copies thereof and the Trustee shall have the right to rely
upon a certificate executed on behalf of the Registrar by an Officer thereof as
to the names and addresses of the Holders of the Notes and the principal or face
amounts and numbers of such Notes. Upon written request at any time the
Registrar shall provide to the Issuer, the Collateral Manager, the Initial
Purchaser or any Holder a current list of Holders as reflected in the Register.

 

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes of any authorized denomination and of a like aggregate principal or
face amount. At any time, the Issuer, the Collateral Manager or the Initial
Purchaser may request a list of Holders from the Trustee.

 

In addition, when permitted under this Indenture, the Issuer, the Trustee and
the Collateral Manager shall be entitled to rely conclusively upon any
certificate of ownership provided to the Trustee by a beneficial owner of a Note
(including a Beneficial Ownership Certificate) and/or other forms of reasonable
evidence of such ownership as to the names and addresses of such beneficial
owner and the Classes, principal amounts and CUSIP numbers of Notes beneficially
owned thereby. At any time, upon request of the Issuer, the Collateral Manager
or the Initial Purchaser, the Trustee shall provide such requesting Person a
copy of each Beneficial Ownership Certificate that the Trustee has received
unless directed otherwise; provided, however, the Trustee shall have no
obligation or duty to verify information with respect to such Beneficial
Ownership Certificate and shall only be required to retain copies of such
documents presented to it.

 

 -84- 

 

  

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency. Whenever any
Note is surrendered for exchange, the Issuer shall execute, and the Trustee
shall authenticate and deliver, the Notes that the Holder making the exchange is
entitled to receive.

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer, evidencing the same debt
(to the extent they evidence debt), and entitled to the same benefits under this
Indenture as the Notes surrendered upon such registration of transfer or
exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
a form reasonably satisfactory to the Registrar, duly executed by the Holder
thereof or such Holder’s attorney duly authorized in writing with such signature
guaranteed by an “eligible guarantor institution” meeting the requirements of
the Registrar, which requirements include membership or participation in the
Securities Transfer Agents Medallion Program (“STAMP”) or such other “signature
guarantee program” as may be determined by the Registrar in addition to, or in
substitution for, STAMP, all in accordance with the Exchange Act.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee may require payment of a sum sufficient to
cover any transfer, tax or other governmental charge payable in connection
therewith. The Registrar or the Trustee shall be permitted to request such
evidence reasonably satisfactory to it documenting the identity and/or
signatures of the transferor and transferee.

 

(b)          No Note may be sold or transferred (including, without limitation,
by pledge or hypothecation) unless such sale or transfer is exempt from the
registration requirements of the Securities Act, is exempt from the registration
requirements under applicable state securities laws and will not cause the
Issuer to become subject to the requirement that it register as an investment
company under the 1940 Act.

 

(c)          No transfer of any Subordinated Note (or any interest therein) will
be effective if after giving effect to such transfer 25% or more of the
Aggregate Outstanding Amount of the Subordinated Notes would be held by Persons
who have represented that they are Benefit Plan Investors. For purposes of these
calculations and all other calculations required by this sub-section, (A) any
Notes of the Issuer held by a Person (other than a Benefit Plan Investor) who is
a Controlling Person, the Trustee, the Collateral Manager, the Retention
Provider, the Initial Purchaser or any of their respective affiliates (other
than those interests held by a Benefit Plan Investor) shall be disregarded and
not treated as Outstanding and (B) an “affiliate” of a Person shall include any
Person, directly or indirectly through one or more intermediaries, controlling,
controlled by or under common control with the Person, and “control” with
respect to a Person other than an individual shall mean the power to exercise a
controlling influence over the management or policies of such Person. The
Trustee shall be entitled to rely exclusively upon the information set forth in
the face of the transfer certificates received pursuant to the terms of this
Section 2.5 and only Notes that a Trust Officer of the Trustee actually knows to
be so held shall be so disregarded. In addition, no Rule 144A Global
Subordinated Notes (other than Rule 144A Global Subordinated Notes purchased
from the Issuer as part of the initial offering or on the Closing Date) may be
held by or transferred to a Benefit Plan Investor or Controlling Person and each
beneficial owner of a Rule 144A Global Subordinated Note acquiring its interest
in the Subordinated Notes in the initial offering on the Closing Date shall
provide to the Issuer a written certification in the form of Exhibit B-5
attached hereto.

 

 -85- 

 

 

(d)          Each subsequent transferee of a Note, by acceptance of such Note or
an interest in such Note, shall be deemed to have agreed to comply with Section
2.12.

 

(e)          Notwithstanding anything contained herein to the contrary, the
Trustee shall not be responsible for ascertaining whether any transfer complies
with, or for otherwise monitoring or determining compliance with, the
registration provisions of or any exemptions from the Securities Act, applicable
state securities laws or the applicable laws of any other jurisdiction, ERISA,
the Code, the 1940 Act, or the terms hereof; provided that if a certificate is
specifically required by the terms of this Section 2.5 to be provided to the
Trustee by a prospective transferor or transferee, the Trustee shall be under a
duty to receive and examine the same to determine whether or not the certificate
substantially conforms on its face to the applicable requirements of this
Indenture and shall promptly notify the party delivering the same and the Issuer
if such certificate does not comply with such terms.

 

(f)          [Reserved.]

 

(g)         Transfers of Global Secured Notes shall only be made in accordance
with Section 2.2(b) and this Section 2.5(g).

 

 

 -86- 

 

 

(i)          Rule 144A Global Secured Note to Temporary Regulation S Global
Secured Note or Regulation S Global Secured Note.   If a holder of a beneficial
interest in a Rule 144A Global Secured Note deposited with DTC wishes at any
time to exchange its interest in such Rule 144A Global Secured Note for, during
the Distribution Compliance Period, an interest in a corresponding Temporary
Regulation S Global Secured Note, or after the Distribution Compliance Period,
to transfer its interest in such Rule 144A Global Secured Note to a Person who
wishes to take delivery thereof in the form of an interest in the corresponding
Regulation S Global Secured Note, such holder (provided that such holder or, in
the case of a transfer, the transferee is a Qualified Purchaser that is not a
U.S. person and is acquiring such interest in an offshore transaction (as
defined in Regulation S)) may, subject to the immediately succeeding sentence
and the rules and procedures of DTC, exchange or transfer, or cause the exchange
or transfer of, such interest for an equivalent beneficial interest in the
corresponding Temporary Regulation S Global Secured Note or Regulation S Global
Secured Note, as applicable. Upon receipt by the Registrar of (A) instructions
given in accordance with DTC’s procedures from an Agent Member directing the
Registrar to credit or cause to be credited a beneficial interest in the
corresponding Temporary Regulation S Global Secured Note or Regulation S Global
Secured Note, as applicable, but not less than the minimum denomination
applicable to such holder’s Notes, in an amount equal to the beneficial interest
in the Rule 144A Global Secured Note to be exchanged or transferred, (B) a
written order given in accordance with DTC’s procedures containing information
regarding the participant account of DTC and the Euroclear or Clearstream
account to be credited with such increase, (C) a certificate in the form of
Exhibit B-1 attached hereto given by the holder of such beneficial interest
stating that the exchange or transfer of such interest has been made in
compliance with the transfer restrictions applicable to the Global Secured
Notes, including that the holder or the transferee, as applicable, is a
Qualified Purchaser that is not a U.S. person, and is acquiring such interest in
an offshore transaction pursuant to and in accordance with Regulation S and
(D) a written certification in the form of Exhibit B-7 attached hereto given by
the transferee in respect of such beneficial interest stating, among other
things, that such transferee is a Qualified Purchaser that is not a U.S. person
purchasing such beneficial interest in an offshore transaction pursuant to
Regulation S, then the Registrar shall approve the instructions at DTC to reduce
the principal amount of the Rule 144A Global Secured Note and to increase the
principal amount of the Temporary Regulation S Global Secured Note or the
Regulation S Global Secured Note, as applicable, by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Secured Note to be
exchanged or transferred, and to credit or cause to be credited to the
securities account of the Agent Member specified in such instructions a
beneficial interest in the corresponding Temporary Regulation S Global Secured
Note or Regulation S Global Secured Note, as applicable, equal to the reduction
in the principal amount of the Rule 144A Global Secured Note.

 

 -87- 

 

 

(ii)         Temporary Regulation S Global Secured Note or Regulation S Global
Secured Note to Rule 144A Global Secured Note.   If a holder of a beneficial
interest in, during the Distribution Compliance Period, a Temporary Regulation S
Global Secured Note or, after the Distribution Compliance Period, a Regulation S
Global Secured Note, as applicable, deposited with DTC wishes at any time to
exchange its interest in such Temporary Regulation S Global Secured Note or
Regulation S Global Secured Note, as applicable, for an interest in the
corresponding Rule 144A Global Secured Note or to transfer its interest in such
Temporary Regulation S Global Secured Note or such Regulation S Global Secured
Note, as applicable, to a Person who wishes to take delivery thereof in the form
of an interest in the corresponding Rule 144A Global Secured Note, such holder
may, subject to the immediately succeeding sentence and the rules and procedures
of Euroclear, Clearstream and/or DTC, as the case may be, exchange or transfer,
or cause the exchange or transfer of, such interest for an equivalent beneficial
interest in the corresponding Rule 144A Global Secured Note. Upon receipt by the
Registrar of (A) instructions from Euroclear, Clearstream and/or DTC, as the
case may be, directing the Registrar to cause to be credited a beneficial
interest in the corresponding Rule 144A Global Secured Note in an amount equal
to the beneficial interest in such Temporary Regulation S Global Secured Note or
such Regulation S Global Secured Note, as applicable, but not less than the
minimum denomination applicable to such holder’s Notes to be exchanged or
transferred, such instructions to contain information regarding the participant
account with DTC to be credited with such increase, (B) a certificate in the
form of Exhibit B-3 attached hereto given by the holder of such beneficial
interest and stating, among other things, that, in the case of a transfer, the
Person transferring such interest in such Temporary Regulation S Global Secured
Note or such Regulation S Global Secured Note, as applicable, reasonably
believes that the Person acquiring such interest in a Rule 144A Global Secured
Note is a Qualified Purchaser and a Qualified Institutional Buyer, is obtaining
such beneficial interest in a transaction meeting the requirements of Rule 144A
and in accordance with any applicable securities laws of any state of the United
States or any other jurisdiction and (C) a written certification in the form of
Exhibit B-6 attached hereto given by the transferee in respect of such
beneficial interest stating, among other things, that such transferee is a
Qualified Institutional Buyer and a Qualified Purchaser, then the Registrar will
approve the instructions at DTC to reduce, or cause to be reduced, the Temporary
Regulation S Global Secured Note or the Regulation S Global Secured Note, as
applicable, by the aggregate principal amount of the beneficial interest in the
Temporary Regulation S Global Secured Note or the Regulation S Global Secured
Note, as applicable, to be transferred or exchanged and the Registrar shall
instruct DTC, concurrently with such reduction, to credit or cause to be
credited to the securities account of the Agent Member specified in such
instructions a beneficial interest in the corresponding Rule 144A Global Secured
Note equal to the reduction in the principal amount of the Temporary Regulation
S Global Secured Note or the Regulation S Global Secured Note, as applicable.

 

(iii)        Global Secured Note to Certificated Secured Note.   Subject to
Section 2.10(a), if a holder of a beneficial interest in a Global Secured Note
(other than a Temporary Regulation S Global Secured Note) deposited with DTC
wishes at any time to transfer its interest in such Global Secured Note to a
Person who wishes to take delivery thereof in the form of a corresponding
Certificated Secured Note, such holder may, subject to the immediately
succeeding sentence and the rules and procedures of Euroclear, Clearstream
and/or DTC, as the case may be, transfer, or cause the transfer of, such
interest for a Certificated Secured Note. Upon receipt by the Registrar of
(A) certificates substantially in the form of Exhibit B-2 attached hereto
executed by the transferee and (B) appropriate instructions from DTC, if
required, the Registrar will approve the instructions at DTC to reduce, or cause
to be reduced, the Global Secured Note by the aggregate principal amount of the
beneficial interest in the Global Secured Note to be transferred, record the
transfer in the Register in accordance with Section 2.5(a) and upon execution by
the Issuer and authentication and delivery by the Trustee, deliver one or more
corresponding Certificated Secured Notes, registered in the names specified in
the instructions described in clause (B) above, in principal amounts designated
by the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in such Global Secured Note
transferred by the transferor), and in authorized denominations.

 

 -88- 

 

 

(iv)        Temporary Regulation S Global Secured Note to Regulation S Global
Secured Note.   Interests in a Temporary Regulation S Global Secured Note may be
exchanged after the Distribution Compliance Period for interests in a Regulation
S Global Secured Note. Until so exchanged in full and except as provided
therein, the Temporary Regulation S Global Secured Note, and the Notes evidenced
thereby, shall in all respects be entitled to the same benefits under this
Indenture as the Regulation S Global Secured Note and Rule 144A Global Secured
Note authenticated and delivered hereunder.

 

(v)         Distribution Compliance Period.   Prior to the termination of the
Distribution Compliance Period with respect to the issuance of the Notes,
transfers of interests in the Temporary Regulation S Global Secured Notes to
U.S. persons (as defined in Regulation S) shall be limited to transfers made
pursuant to the provisions of clause (ii) above.

 

(h)          Transfers of Certificated Secured Notes shall only be made in
accordance with Section 2.2(b) and this Section 2.5(h).

 

(i)          Certificated Secured Notes to Global Secured Notes.   If a holder
of a Certificated Secured Note wishes at any time to transfer such Certificated
Secured Note to a Person who wishes to take delivery thereof in the form of a
beneficial interest in a corresponding Global Secured Note, such holder may,
subject to the immediately succeeding sentence and the rules and procedures of
Euroclear, Clearstream and/or DTC, as the case may be, exchange or transfer, or
cause the exchange or transfer of, such Certificated Secured Note for a
beneficial interest in a corresponding Global Secured Note. Upon receipt by the
Registrar of (A) a Holder’s Certificated Secured Note properly endorsed for
assignment to the transferee, (B) a certificate substantially in the form of
Exhibit B-1 or Exhibit B-3 (as applicable) attached hereto executed by the
transferor and a certificate substantially in the form of Exhibit B-6 or B-7 (as
applicable) attached hereto executed by the transferee, (C) instructions given
in accordance with Euroclear, Clearstream or DTC’s procedures, as the case may
be, from an Agent Member to instruct DTC to cause to be credited a beneficial
interest in the applicable Global Secured Notes in an amount equal to the
Certificated Secured Notes to be transferred or exchanged, and (D) a written
order given in accordance with DTC’s procedures containing information regarding
the Agent Member’s account at DTC and/or Euroclear or Clearstream to be credited
with such increase, the Registrar shall cancel such Certificated Secured Note in
accordance with Section 2.9, record the transfer in the Register in accordance
with Section 2.5(a) and approve the instructions at DTC, concurrently with such
cancellation, to credit or cause to be credited to the securities account of the
Agent Member specified in such instructions a beneficial interest in the
corresponding Global Secured Note equal to the principal amount of the
Certificated Secured Note transferred or exchanged.

 

 -89- 

 

 

(ii)         Certificated Secured Notes to Certificated Secured Notes.   Upon
receipt by the Registrar of (A) a Holder’s Certificated Secured Note properly
endorsed for assignment to the transferee, and (B) certificates substantially in
the form of Exhibit B-2 attached hereto executed by the transferee, the
Registrar shall cancel such Certificated Secured Note in accordance with
Section 2.9, record the transfer in the Register in accordance with
Section 2.5(a) and upon execution by the Issuer and authentication and delivery
by the Trustee, deliver one or more Certificated Secured Notes bearing the same
designation as the Certificated Secured Note endorsed for transfer, registered
in the names specified in the assignment described in clause (A) above, in
principal amounts designated by the transferee (the aggregate of such principal
amounts being equal to the aggregate principal amount of the Certificated
Secured Note surrendered by the transferor), and in authorized denominations.

 

(i)          Transfers and exchanges of Subordinated Notes shall only be made in
accordance with Section 2.2(b) and this Section 2.5(i).

 

(i)          Certificated Subordinated Note to Certificated Subordinated Note.
  Upon receipt by the Registrar of (A) a Holder’s Certificated Subordinated Note
properly endorsed for assignment to the transferee, and (B) certificates in the
form of Exhibits B-4 and B-5 attached hereto given by the transferee of such
Certificated Subordinated Note, the Registrar shall cancel such Certificated
Subordinated Note in accordance with Section 2.9, record the transfer in the
Register in accordance with Section 2.5(a) and upon execution by the Issuer and
authentication and delivery by the Trustee, deliver one or more Certificated
Subordinated Notes bearing the same designation as the Certificated Subordinated
Note endorsed for transfer, registered in the names specified in the assignment
described in clause (A) above, in principal amounts designated by the transferee
(the aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Subordinated Note surrendered by the transferor), and
in authorized denominations.

 

(ii)         Rule 144A Global Subordinated Note to Certificated Subordinated
Note.   Subject to Section 2.10(a), if a holder of a beneficial interest in a
Rule 144A Global Subordinated Note deposited with DTC wishes at any time to
transfer its interest in such Rule 144A Global Subordinated Note to a Person who
wishes to take delivery thereof in the form of a corresponding Certificated
Subordinated Note, such holder may, subject to the immediately succeeding
sentence and the rules and procedures of Euroclear, Clearstream and/or DTC, as
the case may be, transfer, or cause the transfer of, such interest for a
Certificated Subordinated Note. Upon receipt by the Registrar of (A)
certificates substantially in the form of Exhibits B-4 and B-5 attached hereto
executed by the transferee and (B) appropriate instructions from DTC, if
required, the Registrar will approve the instructions at DTC to reduce, or cause
to be reduced, the Rule 144A Global Subordinated Note by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Subordinated Note to
be transferred, record the transfer in the Register in accordance with
Section 2.5(a) and upon execution by the Issuer and authentication and delivery
by the Trustee, deliver one or more corresponding Certificated Subordinated
Notes, registered in the names specified in the instructions described in clause
(B) above, in principal amounts designated by the transferee (the aggregate of
such principal amounts being equal to the aggregate principal amount of the
interest in such Rule 144A Global Subordinated Note transferred by the
transferor), and in authorized denominations.

 

 -90- 

 

 

(iii)        Certificated Subordinated Notes to Rule 144A Global Subordinated
Notes.   If a holder of a Certificated Subordinated Note wishes at any time to
transfer such Certificated Subordinated Note to a Person who wishes to take
delivery thereof in the form of a beneficial interest in a corresponding Rule
144A Global Subordinated Note, such holder may, subject to the immediately
succeeding sentence and the rules and procedures of Euroclear, Clearstream
and/or DTC, as the case may be, exchange or transfer, or cause the exchange or
transfer of, such Certificated Subordinated Note for a beneficial interest in a
corresponding Rule 144A Global Subordinated Note. Upon receipt by the Registrar
of (A) a Holder’s Certificated Subordinated Note properly endorsed for
assignment to the transferee, (B) a certificate substantially in the form of
Exhibit B-8 attached hereto executed by the transferor and a certificate
substantially in the form of Exhibit B-9 attached hereto executed by the
transferee, (C) instructions given in accordance with Euroclear, Clearstream or
DTC’s procedures, as the case may be, from an Agent Member to instruct DTC to
cause to be credited a beneficial interest in the applicable Rule 144A Global
Subordinated Note in an amount equal to the Certificated Subordinated Notes to
be transferred or exchanged, and (D) a written order given in accordance with
DTC’s procedures containing information regarding the Agent Member’s account at
DTC and/or Euroclear or Clearstream to be credited with such increase, the
Registrar shall cancel such Certificated Subordinated Note in accordance with
Section 2.9, record the transfer in the Register in accordance with
Section 2.5(a) and approve the instructions at DTC, concurrently with such
cancellation, to credit or cause to be credited to the securities account of the
Agent Member specified in such instructions a beneficial interest in the
corresponding Rule 144A Global Subordinated Note equal to the principal amount
of the Certificated Subordinated Note transferred or exchanged.

 

(j)          If Notes are issued upon the transfer, exchange or replacement of
Notes bearing the applicable legends set forth in the applicable part of
Exhibit A hereto, and if a request is made to remove such applicable legend on
such Notes, the Notes so issued shall bear such applicable legend, or such
applicable legend shall not be removed, as the case may be, unless there is
delivered to the Trustee and the Issuer such satisfactory evidence, which may
include an Opinion of Counsel acceptable to them, as may be reasonably required
by the Issuer (and which shall by its terms permit reliance by the Trustee), to
the effect that neither such applicable legend nor the restrictions on transfer
set forth therein are required to ensure that transfers thereof comply with the
provisions of the Securities Act, the 1940 Act, ERISA or the Code. Upon
provision of such satisfactory evidence, the Trustee or its Authenticating
Agent, at the written direction of the Issuer shall, after due execution by the
Issuer authenticate and deliver Notes that do not bear such applicable legend.

 

 -91- 

 

 

(k)          Each Person who becomes a beneficial owner of Notes represented by
an interest in a Global Secured Note or a Rule 144A Global Subordinated Note
will be deemed to have represented and agreed as follows:

 

(i)          In connection with the purchase of such Notes: (A) none of the
Issuer, the Collateral Manager, the Initial Purchaser, the Trustee, the
Collateral Administrator, the Retention Provider or any of their respective
Affiliates is acting as a fiduciary or financial or investment adviser for such
beneficial owner; (B) such beneficial owner is not relying (for purposes of
making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Issuer, the Collateral Manager,
the Trustee, the Collateral Administrator, the Initial Purchaser, the Retention
Provider or any of their respective Affiliates other than any statements in the
final Offering Circular for such Notes, and such beneficial owner has read and
understands such final Offering Circular; (C) such beneficial owner has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent it has deemed necessary and has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to this Indenture) based upon its own judgment and upon any
advice from such advisors as it has deemed necessary and not upon any view
expressed by the Issuer, the Collateral Manager, the Trustee, the Collateral
Administrator, Initial Purchaser, the Retention Provider or any of their
respective Affiliates; (D) such beneficial owner is either (1) (in the case of a
beneficial owner of an interest in a Rule 144A Global Secured Note or Rule 144A
Global Subordinated Note)  both (a) a “qualified institutional buyer” (as
defined under Rule 144A under the Securities Act) that is not a broker-dealer
which owns and invests on a discretionary basis less than U.S.$25,000,000 in
securities of issuers that are not affiliated persons of the dealer and is not a
plan referred to in paragraph (a)(1)(d) or (a)(1)(e) of Rule 144A under the
Securities Act or a trust fund referred to in paragraph (a)(1)(f) of Rule 144A
under the Securities Act that holds the assets of such a plan, if investment
decisions with respect to the plan are made by beneficiaries of the plan and (b)
a Qualified Purchaser for purposes of Section 3(c)(7) of the 1940 Act (or a
corporation, partnership, limited liability company or other entity (other than
a trust), each shareholder, partner, member or other equity owner of which is a
Qualified Purchaser) or (2) (in the case of a beneficial owner of an interest in
a Regulation S Global Secured Note) a Qualified Purchaser that is not a “U.S.
person” as defined in Regulation S and is acquiring the Notes in an offshore
transaction (as defined in Regulation S) in reliance on the exemption from
registration provided by Regulation S; (E) such beneficial owner is acquiring
its interest in such Notes for its own account; (F) such beneficial owner was
not formed for the purpose of investing in such Notes; (G) such beneficial owner
understands that the Issuer may receive a list of participants holding interests
in the Notes from one or more book-entry depositories; (H) such beneficial owner
will hold and transfer at least the minimum denomination of such Notes; (I) such
beneficial owner is a sophisticated investor and is purchasing the Notes with a
full understanding of all of the terms, conditions and risks thereof, and is
capable of and willing to assume those risks; and (J) such beneficial owner will
provide notice of the relevant transfer restrictions to subsequent transferees.

 

 -92- 

 

 

(ii)         Each Person who acquires a Secured Note or any interest therein
will be required or deemed to represent, warrant and agree that (A) if such
Person is, or is acting on behalf of, a Benefit Plan Investor, its acquisition,
holding and disposition of such interest do not and will not constitute or
result in a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code, and (B) if such Person is, or is acting on behalf of,
a governmental, church, non-U.S. or other plan which is subject to any Other
Plan Law, such Person’s acquisition, holding and disposition of such Note will
not constitute or result in a non-exempt violation of any such Other Plan Law.

 

(iii)        With respect to a Rule 144A Global Subordinated Note or any
interest therein (1) if it is a purchaser of Rule 144A Global Subordinated Notes
from the Issuer as part of the initial offering on the Closing Date, it will be
required to represent and warrant (a) whether or not it is, or is acting on
behalf of, a Benefit Plan Investor, (b) whether or not it is a Controlling
Person and (c) (i) if it is, or is acting on behalf of, a Benefit Plan Investor,
that its acquisition, holding and disposition of such Subordinated Notes will
not constitute or result in a non-exempt prohibited transaction under Section
406 of ERISA or Section 4975 of the Code or (ii) if it is, or is acting on
behalf of, a governmental, church, non-U.S. plan or other plan, (x) it is not,
and for so long as it holds such Subordinated Notes or interest therein will not
be, subject to Similar Law and (y) its acquisition, holding and disposition of
such Subordinated Notes will not constitute or result in a non-exempt violation
of any Other Plan Law and (2) each purchaser or subsequent transferee, as
applicable, of an interest in a Rule 144A Global Subordinated Note other than
from the Issuer as part of the initial offering on the Closing Date, on each day
from the date on which such beneficial owner acquires its interest in such
Subordinated Notes through and including the date on which such beneficial owner
disposes of its interest in such Subordinated Notes, will be deemed to have
represented and agreed that (a) it is not, and is not acting on behalf of, a
Benefit Plan Investor or a Controlling Person and (b) if it is, or is acting on
behalf of, a governmental, church, non-U.S. or other plan, (x) it is not, and
for so long as it holds such Subordinated Notes or interest therein will not be,
subject to Similar Law and (y) its acquisition, holding and disposition of such
Subordinated Notes will not constitute or result in a non-exempt violation of
any Other Plan Law.

 

(iv)        Such beneficial owner understands that such Notes are being offered
only in a transaction not involving any public offering in the United States
within the meaning of the Securities Act, such Notes have not been and will not
be registered under the Securities Act, and, if in the future such beneficial
owner decides to offer, resell, pledge or otherwise transfer such Notes, such
Notes may be offered, resold, pledged or otherwise transferred only in
accordance with the provisions of this Indenture and the legend on such Notes.
Such beneficial owner acknowledges that no representation has been made as to
the availability of any exemption under the Securities Act or any state
securities laws for resale of such Notes. Such beneficial owner understands that
the Issuer has not been registered as an “investment company” under the 1940 Act
and is exempt from registration as such by virtue of Section 3(c)(7) of the 1940
Act.

 

 -93- 

 

 

(v)         Such beneficial owner is aware that, except as otherwise provided
herein, any Secured Notes being sold to it in reliance on Regulation S will be
represented by one or more Regulation S Global Secured Notes and that beneficial
interests therein may be held only through DTC for the respective accounts of
Euroclear or Clearstream.

 

(vi)        Such beneficial owner will provide notice to each Person to whom it
proposes to transfer any interest in the Notes of the transfer restrictions and
representations set forth in this Section 2.5, including the Exhibits referenced
herein.

 

(vii)       Such beneficial owner is obtaining such beneficial interest in
compliance with certain restrictions imposed during the Distribution Compliance
Period.

 

(viii)      Such beneficial owner acknowledges and agrees to the representations
and restrictions set forth in Section 2.12.

 

(l)          Each Person who becomes an owner of a Certificated Secured Note
will be required to make the representations and agreements set forth in
Exhibit B-2. Each Person who purchases an interest in a Rule 144A Global
Subordinated Note from the Issuer as part of the initial offering on the Closing
Date will be required to make the representations and agreements set forth in
Exhibit B-5. Each Person who becomes an owner of a Certificated Subordinated
Note (including a transfer of an interest in a Rule 144A Global Subordinated
Note to a transferee acquiring a Subordinated Note in certificated form) will be
required to make the representations and agreements set forth in Exhibit B-4 and
Exhibit B-5.

 

(m)          Any purported transfer of a Note not in accordance with this
Section 2.5 shall be null and void and shall not be given effect for any purpose
whatsoever.

 

(n)          To the extent required by the Issuer, as determined by the Issuer
or the Collateral Manager on behalf of the Issuer, the Issuer may, upon written
notice to the Trustee, impose additional transfer restrictions on the Notes to
comply with the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 and other similar laws
or regulations, including, without limitation, requiring each transferee of a
Note to make representations to the Issuer in connection with such compliance.

 

(o)          The Registrar, the Trustee and the Issuer shall be entitled to
conclusively rely on the information set forth on the face of any transferor and
transferee certificate delivered pursuant to this Section 2.5 and shall be able
to presume conclusively the continuing accuracy thereof, in each case without
further inquiry or investigation. Notwithstanding anything in this Indenture to
the contrary, the Trustee shall not be required to obtain any certificate
specifically required by the terms of this Section 2.5 if the Trustee is not
notified of or in a position to know of any transfer requiring such a
certificate to be presented by the proposed transferor or transferee.

 

 -94- 

 

 

(p)          For the avoidance of doubt, notwithstanding anything in this
Indenture to the contrary, the Initial Purchaser may hold a position in a
Regulation S Global Secured Note prior to the distribution of the applicable
Secured Notes represented by such position.

 

(q)          Neither the Trustee nor the Registrar shall be liable for any delay
in the delivery of directions from the depository and may conclusively rely on,
and shall be fully protected in relying on, such direction as to the names of
the beneficial owners in whose names such Certificated Notes shall be registered
or as to delivery instructions for such Certificated Notes.

 

Section 2.6           Mutilated, Defaced, Destroyed, Lost or Stolen Note.   If
(a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Trustee and the relevant Transfer
Agent evidence to their reasonable satisfaction of the destruction, loss or
theft of any Note, and (b) there is delivered to the Issuer, the Trustee and
such Transfer Agent such security or indemnity as may be required by them to
save each of them harmless, then, in the absence of notice to the Issuer, the
Trustee or such Transfer Agent that such Note has been acquired by a protected
purchaser, the Issuer shall execute and, upon Issuer Order, the Trustee shall
authenticate and deliver to the Holder, in lieu of any such mutilated, defaced,
destroyed, lost or stolen Note, a new Note, of like tenor (including the same
date of issuance) and equal principal or face amount, registered in the same
manner, dated the date of its authentication, bearing interest from the date to
which interest has been paid on the mutilated, defaced, destroyed, lost or
stolen Note and bearing a number not contemporaneously outstanding.

 

If, after delivery of such new Note, a protected purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Issuer, the Transfer Agent and the Trustee shall be entitled to recover such new
Note from the Person to whom it was delivered or any Person taking therefrom,
and shall be entitled to recover upon the security or indemnity provided
therefor to the extent of any loss, damage, cost or expense incurred by the
Issuer, the Trustee and the Transfer Agent in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer in its discretion may, instead of issuing a new Note
pay such Note without requiring surrender thereof except that any mutilated or
defaced Note shall be surrendered.

 

Upon the issuance of any new Note under this Section 2.6, the Issuer may require
the payment by the Holder thereof of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.

 

 -95- 

 

 

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and such new Note shall be entitled,
subject to the second paragraph of this Section 2.6, to all the benefits of this
Indenture equally and proportionately with any and all other Notes of the same
Class duly issued hereunder.

 

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

Section 2.7           Payment of Principal and Interest and Other Amounts;
Principal and Interest Rights Preserved.   (a) The Secured Notes of each Class
shall accrue interest during each Interest Accrual Period at the applicable
Interest Rate and such interest will be payable in arrears on each Payment Date
on the Aggregate Outstanding Amount (and, with respect to the Class C Notes and
the Class D Notes, any Deferred Interest thereon, as applicable, as described
below) thereof on the first day of the related Interest Accrual Period (after
giving effect to payments of principal thereof on such date), except as
otherwise set forth below; provided that, for the avoidance of doubt, with
respect to any payment of interest on a Redemption Date, such interest shall be
determined in accordance with the calculation above solely for the period from,
and including, the first day of such Interest Accrual Period through, but
excluding, such Redemption Date; provided further that, with respect to any
Interest Accrual Period during which a Re-Pricing has occurred, the applicable
Interest Rate of any Re-Priced Class shall reflect the applicable Re-Pricing
Rate from and including, the applicable Re-Pricing Date. For purposes of
determining any Interest Accrual Period, in the case of any Fixed Rate Notes,
(i) for any Payment Date that is not a Redemption Date or a Re-Pricing Date, the
Payment Date shall be assumed to be the 20th day of the relevant month
(irrespective of whether such day is a Business Day) and (ii) for any Payment
Date that is a Redemption Date or a Re-Pricing Date, the Payment Date shall be
the Redemption Date or the Re-Pricing Date, as applicable. Payment of interest
on each Class of Secured Notes (and payments of available Interest Proceeds to
the Holders of the Subordinated Notes) will be subordinated to the payment of
interest on each related Priority Class as provided in Section 11.1. So long as
any Priority Class is Outstanding with respect to the Class C Notes or the Class
D Notes, any payment of interest due on the Class C Notes or the Class D Notes
which is not available to be paid in accordance with the Priority of Payments on
any Payment Date (“Deferred Interest”) shall not be considered “due and payable”
for the purposes of Section 5.1(a) (and the failure to pay such interest shall
not be an Event of Default) until the earliest of (i) the Payment Date on which
funds are available to pay such Deferred Interest in accordance with the
Priority of Payments, (ii) the Redemption Date or the Re-Pricing Date, as
applicable, with respect to the Class C Notes or the Class D Notes, as
applicable and (iii) the Stated Maturity of the Class C Notes or the Class D
Notes, as applicable. Deferred Interest on the Class C Notes or the Class D
Notes, as applicable, shall be payable on the first Payment Date on which funds
are available to be used for such purpose in accordance with the Priority of
Payments, but in any event no later than the earlier of the Payment Date (i)
which is the Redemption Date or Re-Pricing Date, as applicable, with respect to
the Class C Notes or the Class D Notes, as applicable and (ii) which is the
Stated Maturity of the Class C Notes or the Class D Notes, as applicable.
Regardless of whether any Priority Class is Outstanding with respect to the
Class C Notes or the Class D Notes, as applicable, to the extent that funds are
not available on any Payment Date (other than the Redemption Date or Re-Pricing
Date, as applicable, with respect to, or Stated Maturity of, the Class C Notes
or the Class D Notes, as applicable) to pay previously accrued Deferred
Interest, such previously accrued Deferred Interest will not be due and payable
on such Payment Date and any failure to pay such previously accrued Deferred
Interest on such Payment Date will not be an Event of Default. Interest will
cease to accrue on each Secured Note, or in the case of a partial repayment, on
such repaid part, from the date of repayment. To the extent lawful and
enforceable, interest on any interest that is not paid when due on any Class A
Notes, or if no Class A Notes are Outstanding, any Class B Notes, or if no Class
A Notes or Class B Notes are Outstanding, any Class C Notes, or if no Class A
Notes, Class B Notes or Class C Notes are Outstanding, any Class D Notes shall
accrue at the Interest Rate for such Class until paid as provided herein.

 

 -96- 

 

 

(b)          The principal of each Secured Note of each Class matures at par and
is due and payable on the date of the Stated Maturity for such Class, unless
such principal has been previously repaid or unless the unpaid principal of such
Secured Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise. Notwithstanding the foregoing,
the payment of principal of each Class of Secured Notes (and payments of
Principal Proceeds to the Holders of the Subordinated Notes) may only occur in
accordance with the Priority of Payments. Payments of principal on any Class of
Secured Notes, and distributions of Principal Proceeds to Holders of
Subordinated Notes, which are not paid, in accordance with the Priority of
Payments, on any Payment Date (other than the Payment Date which is the Stated
Maturity of such Class of Notes or any Redemption Date or Re-Pricing Date, as
applicable), because of insufficient funds therefor shall not be considered “due
and payable” for purposes of Section 5.1(a) until the Payment Date on which such
principal may be paid in accordance with the Priority of Payments or all
Priority Classes with respect to such Class have been paid in full.

 

(c)           Principal payments on the Notes will be made in accordance with
the Priority of Payments and Article IX.

 

(d)          The Issuer shall require the previous delivery of properly
completed and signed applicable tax certifications (generally, in the case of
U.S. federal income tax, an IRS Form W-9 (or applicable successor form) in the
case of a United States Tax Person or the appropriate IRS Form W-8 (or
applicable successor form) in the case of a Person that is not a United States
Tax Person) or other certification acceptable to it to enable the Issuer, the
Trustee and any Paying Agent to determine their duties and liabilities with
respect to any taxes or other charges that they may be required to pay, deduct
or withhold from payments in respect of such Note or the Holder or beneficial
owner of such Note under any present or future law or regulation of the United
States, any other jurisdiction or any political subdivision thereof or taxing
authority therein or to comply with any reporting or other requirements under
any such law or regulation and to determine if payments by the Issuer are
subject to withholding. The Issuer shall not be obligated to pay any additional
amounts to the Holders or beneficial owners of the Notes as a result of
deduction or withholding for or on account of any present or future taxes,
duties, assessments or governmental charges with respect to the Notes. Nothing
herein shall be construed to obligate the Paying Agent or the Trustee to
determine the duties or liabilities of the Issuer or any other paying agent with
respect to any tax certification or withholding requirements, or any tax
certification or withholding requirements of any jurisdiction, political
subdivision or taxing authority outside the United States.

 

 -97- 

 

 

(e)          Payments in respect of interest on and principal of any Secured
Note and any payment with respect to any Subordinated Note shall be made by the
Trustee in Dollars to DTC or its designee with respect to a Global Secured Note
or Rule 144A Global Subordinated Note and to the Holder or its nominee with
respect to a Certificated Note, by wire transfer, as directed by the Holder, in
immediately available funds to a Dollar account maintained by DTC or its nominee
with respect to a Global Secured Note or a Rule 144A Global Subordinated Note,
and to the Holder or its nominee with respect to a Certificated Note; provided
that in the case of a Certificated Note (1) the Holder thereof shall have
provided written wiring instructions to the Trustee on or before the related
Record Date and (2) if appropriate instructions for any such wire transfer are
not received by the related Record Date, then such payment shall be made by
check drawn on a U.S. bank mailed to the address of the Holder specified in the
Register. Upon final payment due on the Maturity of a Note, the Holder thereof
shall present and surrender such Note at the Corporate Trust Office of the
Trustee or at the office of any Paying Agent on or prior to such Maturity;
provided that if the Trustee and the Issuer shall have been furnished such
security or indemnity as may be required by them to save each of them harmless
and an undertaking thereafter to surrender such certificate, then, in the
absence of notice to the Issuer or the Trustee that the applicable Note has been
acquired by a protected purchaser, such final payment shall be made without
presentation or surrender. Neither the Issuer, the Trustee, the Collateral
Manager, nor any Paying Agent will have any responsibility or liability for any
aspects of the records (or for maintaining, supervising or reviewing such
records) maintained by DTC, Euroclear, Clearstream or any of the Agent Members
relating to or for payments made thereby on account of beneficial interests in a
Global Secured Note or Rule 144A Global Subordinated Note. In the case where any
final payment of principal and interest is to be made on any Secured Note (other
than on the Stated Maturity thereof) or any final payment is to be made on any
Subordinated Note (other than on the Stated Maturity thereof), the Trustee, in
the name and at the expense of the Issuer shall prior to the date on which such
payment is to be made, mail (by first class mail, postage prepaid) to the
Persons entitled thereto at their addresses appearing on the Register a notice
which shall specify the date on which such payment will be made, the amount of
such payment per U.S.$1,000 original principal amount of Secured Notes, original
principal amount of Subordinated Notes and the place where such Notes may be
presented and surrendered for such payment.

 

(f)          Payments of principal to Holders of the Secured Notes of each Class
shall be made in the proportion that the Aggregate Outstanding Amount of the
Secured Notes of such Class registered in the name of each such Holder on the
applicable Record Date bears to the Aggregate Outstanding Amount of all Secured
Notes of such Class on such Record Date. Payments to the Holders of the
Subordinated Notes from Interest Proceeds and Principal Proceeds shall be made
in the proportion that the Aggregate Outstanding Amount of the Subordinated
Notes registered in the name of each such Holder on the applicable Record Date
bears to the Aggregate Outstanding Amount of all Subordinated Notes on such
Record Date.

 

 -98- 

 

 

(g)          Interest accrued with respect to the Floating Rate Notes shall be
calculated on the basis of the actual number of days elapsed in the applicable
Interest Accrual Period divided by 360. Interest accrued with respect to any
Class of Fixed Rate Notes shall be computed on the basis of a 360-day year
consisting of twelve 30-day months.

 

(h)          All reductions in the principal amount of a Note (or one or more
predecessor Notes) effected by payments of installments of principal made on any
Payment Date, Redemption Date or Re-Pricing Date, as applicable, shall be
binding upon all future Holders of such Note and of any Note issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof,
whether or not such payment is noted on such Note.

 

(i)          Notwithstanding any other provision of this Indenture, the
obligations of the Issuer under the Notes and this Indenture are limited
recourse obligations of the Issuer, payable solely from the Assets and following
realization of the Assets, and application of the proceeds thereof in accordance
with this Indenture, all obligations of and any claims against the Issuer
hereunder or in connection herewith after such realization shall be extinguished
and shall not thereafter revive. No recourse shall be had against any officer,
director, manager, partner, member, employee, shareholder, authorized Person or
incorporator of the Issuer, the Collateral Manager, the Retention Provider or
their respective Affiliates, successors or assigns for any amounts payable under
the Notes or this Indenture. It is understood that the foregoing provisions of
this paragraph (i) shall not (i) prevent recourse to the Assets for the sums due
or to become due under any security, instrument or agreement which is part of
the Assets or (ii) constitute a waiver, release or discharge of any indebtedness
or obligation evidenced by the Notes or secured by this Indenture until such
Assets have been realized. It is further understood that the foregoing
provisions of this paragraph (i) shall not limit the right of any Person to name
the Issuer as a party defendant in any Proceeding or in the exercise of any
other remedy under the Notes or this Indenture, so long as no judgment in the
nature of a deficiency judgment or seeking personal liability shall be asked for
or (if obtained) enforced against any such Person or entity. The Subordinated
Notes are not secured hereunder.

 

(j)          Subject to the foregoing provisions of this Section 2.7, each Note
delivered under this Indenture and upon registration of transfer of or in
exchange for or in lieu of any other Note shall carry the rights to unpaid
interest and principal (or other applicable amount) that were carried by such
other Note.

 

Section 2.8          Persons Deemed Owners.   The Issuer, the Trustee, and any
agent of the Issuer or the Trustee shall treat as the owner of each Note the
Person in whose name such Note is registered on the Register on the applicable
Record Date for the purpose of receiving payments of principal of and interest
on such Note and on any other date for all other purposes whatsoever (whether or
not such Note is overdue), and none of the Issuer, the Trustee or any agent of
the Issuer or the Trustee shall be affected by notice to the contrary.

 

 -99- 

 

 

Section 2.9          Cancellation.  All Notes surrendered for payment,
cancellation pursuant to Section 9.7, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall be promptly canceled by the Trustee
and may not be reissued or resold. No Note may be surrendered (including any
surrender in connection with any abandonment, gift, donation or other cause or
event) except for payment as provided herein, for cancellation pursuant to
Section 9.7 or for registration of transfer, exchange or redemption in
accordance with Article IX hereof (in the case of a Special Redemption or a
mandatory redemption, only to the extent that such Special Redemption or
mandatory redemption results in payment in full of the applicable Class of
Notes), or for replacement in connection with any Note deemed lost or stolen.
Any Notes surrendered for cancellation as permitted by this Section 2.9 shall,
if surrendered to any Person other than the Trustee, be delivered to the
Trustee. No Notes shall be authenticated in lieu of or in exchange for any Notes
canceled as provided in this Section 2.9, except as expressly permitted by this
Indenture. All canceled Notes held by the Trustee shall be destroyed or held by
the Trustee in accordance with its standard retention policy unless the Issuer
shall direct by an Issuer Order received prior to destruction that they be
returned to it.

 

Section 2.10          DTC Ceases to be Depository.   (a) A Global Secured Note
or Rule 144A Global Subordinated Note deposited with DTC pursuant to
Section 2.2 shall be transferred in the form of a corresponding Certificated
Note to the beneficial owners thereof only if (A) such transfer complies with
Section 2.5 of this Indenture and (B) either (x) (i) DTC notifies the Issuer
that it is unwilling or unable to continue as depository for such Global Secured
Note or Rule 144A Global Subordinated Note or (ii) DTC ceases to be a Clearing
Agency registered under the Exchange Act and, in each case, a successor
depository is not appointed by the Issuer within 90 days after such event or
(y) an Event of Default has occurred and is continuing and such transfer is
requested by any beneficial owner of an interest in such Global Secured Note or
Rule 144A Global Subordinated Note.

 

(b)          Any Global Secured Note or Rule 144A Global Subordinated Note that
is transferable in the form of a corresponding Certificated Note to the
beneficial owner thereof pursuant to this Section 2.10 shall be surrendered by
DTC to the Corporate Trust Office to be so transferred, in whole or from time to
time in part, without charge, and the Issuer shall execute and the Trustee shall
authenticate and deliver, upon such transfer of each portion of such Global
Secured Note or Rule 144A Global Subordinated Note, an equal aggregate principal
amount of definitive physical certificates (pursuant to the instructions of
DTC) in authorized denominations. Any Certificated Note delivered in exchange
for an interest in a Global Secured Note or Rule 144A Global Subordinated Note
shall, except as otherwise provided by Section 2.5, bear the legends set forth
in the applicable Exhibit A and shall be subject to the transfer restrictions
referred to in such legends.

 

(c)          Subject to the provisions of paragraph (b) of this Section 2.10,
the Holder of a Global Secured Note or Rule 144A Global Subordinated Note may
grant proxies and otherwise authorize any Person, including Agent Members and
Persons that may hold interests through Agent Members, to take any action which
such Holder is entitled to take under this Indenture or the Notes.

 

(d)          In the event of the occurrence of any of the events specified in
clause (B) of sub-section (a) of this Section 2.10, the Issuer will promptly
make available to the Trustee a reasonable supply of Certificated Notes.

 

 -100- 

 

 

If Certificated Notes are not so issued by the Issuer to such beneficial owners
of interests in Global Secured Notes or Rule 144A Global Subordinated Notes as
required by sub-section (a) of this Section 2.10, the Issuer expressly
acknowledges that the beneficial owners shall be entitled to pursue any remedy
that the Holders of a Global Secured Note or Rule 144A Global Subordinated Note
would be entitled to pursue in accordance with Article V of this Indenture (but
only to the extent of such beneficial owner’s interest in the Global Secured
Note or Rule 144A Global Subordinated Note) as if corresponding Certificated
Notes had been issued; provided that the Trustee shall be entitled to rely upon
any certificate of ownership provided by such beneficial owners (including a
certificate in the form of Exhibit D) and/or other forms of reasonable evidence
of such ownership.

 

Neither the Trustee nor the Registrar shall be liable for any delay in the
delivery of directions from the depository and may conclusively rely on, and
shall be fully protected in relying on, such direction as to the names of the
beneficial owners in whose names such Certificated Notes shall be registered or
as to delivery instructions for such Certificated Notes.

 

Section 2.11          Non-Permitted Holders.   (a) Notwithstanding anything to
the contrary elsewhere herein, (x) any transfer of a beneficial interest in any
Secured Note to a U.S. person that is not a QIB/QP (other than a U.S. person
that is (i) an Institutional Accredited Investor and is also a Qualified
Purchaser (or a corporation, partnership, limited liability company or other
entity (other than a trust), each shareholder, partner, member or other equity
owner of which is a Qualified Purchaser) or (ii) with respect to Certificated
Secured Notes, an Accredited Investor that is also a Knowledgeable Employee with
respect to the Issuer or the Collateral Manager (or a corporation, partnership,
limited liability company or other entity (other than a trust), each
shareholder, partner, member or other equity owner of which is a Qualified
Purchaser affiliated with the Collateral Manager and/or a Knowledgeable Employee
with respect to the Issuer or the Collateral Manager)) and (y) any transfer of a
beneficial interest in any Subordinated Note to a U.S. person that is not a
Qualified Institutional Buyer, an Institutional Accredited Investor or an
Accredited Investor that is also (i) a Knowledgeable Employee with respect to
the Issuer or the Collateral Manager, (ii) a Qualified Purchaser or (iii) a
corporation, partnership, limited liability company or other entity (other than
a trust), each shareholder, partner, member or other equity owner of which is
either a Qualified Purchaser affiliated with the Collateral Manager and/or a
Knowledgeable Employee with respect to the Issuer or Collateral Manager shall be
null and void and any such purported transfer of which the Issuer or the Trustee
shall have notice may be disregarded by the Issuer and the Trustee for all
purposes.

 

 -101- 

 

 

(b)          If (x) any U.S. person that is not a QIB/QP (other than a U.S.
person that is (i) an Institutional Accredited Investor and is also a Qualified
Purchaser (or a corporation, partnership, limited liability company or other
entity (other than a trust), each shareholder, partner, member or other equity
owner of which is a Qualified Purchaser) or (ii) with respect to Certificated
Secured Notes, an Accredited Investor that is also a Knowledgeable Employee with
respect to the Issuer or the Collateral Manager (or a corporation, partnership,
limited liability company or other entity (other than a trust), each
shareholder, partner, member or other equity owner of which is a Qualified
Purchaser affiliated with the Collateral Manager and/or a Knowledgeable Employee
with respect to the Issuer or the Collateral Manager)) shall become the
beneficial owner of an interest in any Secured Note or (y) any U.S. person that
is not a Qualified Institutional Buyer, an Institutional Accredited Investor or
an Accredited Investor that is also (i) a Knowledgeable Employee with respect to
the Issuer or the Collateral Manager, (ii) a Qualified Purchaser or (iii) a
corporation, partnership, limited liability company or other entity (other than
a trust), each shareholder, partner, member or other equity owner of which is
either a Qualified Purchaser affiliated with the Collateral Manager and/or a
Knowledgeable Employee with respect to the Issuer or Collateral Manager shall
become the beneficial owner of an interest in any Subordinated Note (any such
Person a “Non-Permitted Holder”), the acquisition of Notes by such holder shall
be null and void ab initio. The Issuer (or the Collateral Manager on behalf of
the Issuer) shall, promptly after discovery that such person is a Non-Permitted
Holder by the Issuer or the Trustee or upon notice to the Issuer from the
Trustee (if a Trust Officer of the Trustee obtains actual knowledge), send
notice to such Non-Permitted Holder demanding that such Non-Permitted Holder
transfer its interest in the Notes held by such Person to a Person that is not a
Non-Permitted Holder within 30 days after the date of such notice. If such
Non-Permitted Holder fails to so transfer such Notes, the Issuer or the
Collateral Manager acting for the Issuer shall have the right, without further
notice to the Non-Permitted Holder, to sell such Notes or interest in such Notes
to a purchaser selected by the Issuer that is not a Non-Permitted Holder on such
terms as the Issuer may choose. The Issuer, or the Collateral Manager acting on
behalf of the Issuer, may select the purchaser by soliciting one or more bids
from one or more brokers or other market professionals that regularly deal in
securities similar to the Notes and sell such Notes to the highest such bidder;
provided that the Collateral Manager, its Affiliates and accounts, funds,
clients or portfolios established and controlled by the Collateral Manager shall
be entitled to bid in any such sale. However, the Issuer or the Collateral
Manager may select a purchaser by any other means determined by it in its sole
discretion. The Holder of each Note, the Non-Permitted Holder and each other
Person in the chain of title from the Holder to the Non-Permitted Holder, by its
acceptance of an interest in the Notes agrees to cooperate with the Issuer, the
Collateral Manager and the Trustee to effect such transfers. The proceeds of
such sale, net of any commissions, expenses and taxes due in connection with
such sale shall be remitted to the Non-Permitted Holder. The terms and
conditions of any sale under this sub-section shall be determined in the sole
discretion of the Issuer, and none of the Issuer, the Trustee or the Collateral
Manager shall be liable to any Person having an interest in the Notes sold as a
result of any such sale or the exercise of such discretion.

 

(c)          Notwithstanding anything to the contrary elsewhere herein, any
transfer of a beneficial interest in any Subordinated Note to a Person who has
made an ERISA-related representation required by Section 2.5(c) that is
subsequently shown to be false or misleading shall be null and void and any such
purported transfer of which the Issuer or the Trustee shall have notice may be
disregarded by the Issuer and the Trustee for all purposes.

 

 -102- 

 

 

(d)          If any Person shall become the beneficial owner of an interest in
any Note who has made or is deemed to have made a prohibited transaction,
Benefit Plan Investor, Controlling Person, Similar Law or Other Plan Law
representation required by Section 2.5 that is subsequently shown to be false or
misleading or whose beneficial ownership otherwise causes Benefit Plan Investors
to hold 25% or more of the value of the Subordinated Notes (any such Person a
“Non-Permitted ERISA Holder”), the Issuer (or the Collateral Manager on behalf
of the Issuer) shall, promptly after discovery that such Person is a
Non-Permitted ERISA Holder by the Issuer or upon notice from the Trustee (if a
Trust Officer of the Trustee obtains actual knowledge), send notice to such
Non-Permitted ERISA Holder demanding that such Non-Permitted ERISA Holder
transfer all or any portion of the Notes held by such Person to a Person that is
not a Non-Permitted ERISA Holder within 10 days after the date of such notice.
If such Non-Permitted ERISA Holder fails to so transfer such Notes, the Issuer
shall have the right, without further notice to the Non-Permitted ERISA Holder,
to sell such Notes or interest in such Notes to a purchaser selected by the
Issuer that is not a Non-Permitted ERISA Holder on such terms as the Issuer may
choose. The Issuer may select the purchaser by soliciting one or more bids from
one or more brokers or other market professionals that regularly deal in
securities similar to the Notes and selling such Notes to the highest such
bidder. However, the Issuer may select a purchaser by any other means determined
by the Issuer in its sole discretion. The Holder of each Note, the Non-Permitted
ERISA Holder and each other Person in the chain of title from the Holder to the
Non-Permitted ERISA Holder, by its acceptance of an interest in the Notes,
agrees to cooperate with the Issuer and the Trustee to effect such transfers.
The proceeds of such sale, net of any commissions, expenses and taxes due in
connection with such sale shall be remitted to the Non-Permitted ERISA Holder.
The terms and conditions of any sale under this sub-section shall be determined
in the sole discretion of the Issuer, and none of the Issuer, the Trustee or the
Collateral Manager shall be liable to any Person having an interest in the Notes
sold as a result of any such sale or the exercise of such discretion.

 

Section 2.12          Treatment and Tax Certification.   (a) Each Holder
(including, for purposes of this Section 2.12, any beneficial owner of an
interest in a Note) of a Secured Note represents and agrees to treat the Secured
Notes as indebtedness for U.S. federal, state and local income and franchise tax
purposes, except as otherwise required by law.

 

(b)          Each Holder of a Subordinated Note represents and agrees to treat
the Subordinated Notes as equity for U.S. federal, state and local income and
franchise tax purposes.

 

(c)          Each Holder of a Secured Note agrees and understands that the
failure to provide the Issuer and the Trustee (and any of their agents) with the
properly completed and signed tax certifications (generally, in the case of U.S.
federal income tax, an IRS W-9 (or applicable successor form) in the case of a
person that is a United States Tax Person or the appropriate IRS Form W-8 (or
applicable successor form) in the case of a person that is not a United States
Tax Person) may result in withholding from payments in respect of such Note,
including U.S. federal withholding or back-up withholding.

 

(d)          Each Holder of a Subordinated Note represents and warrants that it
is a United States Tax Person, agrees to provide the Issuer and the Trustee (and
any of their agents) with a correct, complete and properly executed IRS Form W-9
(or applicable successor form), and acknowledges that if it fails to provide the
Issuer and the Trustee (and any of their agents) with the properly completed and
signed tax certifications specified above, the acquisition of its interest in
such Note shall be void ab initio.

 

 -103- 

 

 

(e)          Each Holder of a Secured Note agrees to provide the Issuer, the
Trustee and any relevant intermediary with any information or documentation that
is required under FATCA or that the Issuer or relevant intermediary deems
appropriate to enable the Issuer or relevant intermediary to determine their
duties and liabilities with respect to any taxes they may be required to
withhold pursuant to FATCA in respect of such Note or the Holder of such Note.
In addition, each purchaser and subsequent transferee of such Notes (or any
interest therein) understands and acknowledges that the Issuer has the right
under this Indenture to withhold on any Holder of a Note that fails to comply
with FATCA.

 

(f)          Each Holder of a Secured Note that is not a United States Tax
Person represents that either (a) it is not (i) a bank (or an entity affiliated
with a bank) extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of Section
881(c)(3)(A) of the Code), (ii) a “10 percent shareholder” with respect to the
Issuer within the meaning of Section 871(h)(3) or Section 881(c)(3)(D) of the
Code, or (iii) a “controlled foreign corporation” that is related to the Issuer
within the meaning of Section 881(c)(3)(C) of the Code; (b) it is a person that
is eligible for benefits under an income tax treaty with the United States that
eliminates U.S. federal income taxation of U.S. source interest not attributable
to a permanent establishment in the United States; or (c) it has provided an IRS
Form W-8ECI representing that all payments received or to be received by it on
the Notes are effectively connected with the conduct of a trade or business in
the United States.

 

(g)          Each Holder of a Subordinated Note represents, acknowledges and
agrees that:

 

(i)          such Subordinated Note may not be acquired or owned by any person
that is classified for U.S. federal income tax purposes as a partnership,
Subchapter S corporation or grantor trust unless (i) (a) except in the case of
the Retention Provider, none of the direct or indirect beneficial owners of any
interest in such person have or ever will have more than 40% of the value of its
interest in such person attributable to the aggregate interest of such person in
the combined value of the Subordinated Notes (and any other interest treated as
equity in the Issuer for U.S. federal income tax purposes), and (b) it is not
and will not be a principal purpose of the arrangement involving the investment
of such person in any Subordinated Notes and any other equity interests of the
Issuer to permit any partnership to satisfy the 100 partner limitation of
Treasury Regulations Section 1.7704-1(h)(1)(ii) or (ii) such person obtains
written advice of Dechert LLP or an opinion of nationally recognized U.S. tax
counsel reasonably acceptable to the Issuer that such transfer will not cause
the Issuer to be treated as a publicly traded partnership taxable as a
corporation;

 

(ii)         it will not participate in the creation or other transfer of any
financial instrument or contract the value of which is determined in whole or in
part by reference to the Issuer (including the amount of distributions by the
Issuer, the value of the Issuer’s assets, or the results of the Issuer’s
operations) or the Subordinated Notes;

 

 -104- 

 

 

(iii)        it will not acquire, or sell, transfer, assign, participate, pledge
or otherwise dispose of the Subordinated Note or cause the Subordinated Note to
be marketed, (i) on or through an “established securities market” within the
meaning of Section 7704(b)(1) of the Code and Treasury Regulations Section
1.7704-1(b), including without limitation, an interdealer quotation system that
regularly disseminates firm buy or sell quotations or (ii) if such acquisition,
sale, transfer, assignment, participation, pledge or other disposition would
cause the combined number of holders of the Subordinated Notes and any other
equity interests in the Issuer to be more than 88; and

 

(iv)        it acknowledges and agrees that any sale, transfer, assignment,
participation, pledge, or other disposition of the Subordinated Note that would
violate any of the three preceding paragraphs above or otherwise cause the
Issuer to be unable to rely on the “private placement” safe harbor of Treasury
Regulations Section 1.7704-1(h) will be void and of no force or effect, and it
will not transfer any interest in the Subordinated Note to any Person that does
not agree to be bound by the three preceding paragraphs above or by this
paragraph.

 

(h)          Each Holder of a Secured Note that is not a United States Tax
Person represents and acknowledges that it is not and will not become a member
of an “expanded group” (within the meaning of the regulations issued under
Section 385 of the Code) that includes a domestic corporation (as determined for
U.S. federal income tax purposes) if either (i) the Issuer is an entity
disregarded as separate from such domestic corporation for U.S. federal income
tax purposes or (ii) the Issuer is a “controlled partnership” (within the
meaning of the regulations) with respect to such expanded group or an entity
disregarded as separate from such controlled partnerships for U.S. federal
income tax purposes.

 

(i)          Each Holder of a Subordinated Note acknowledges and agrees that,
for so long as the Issuer is classified as a partnership for U.S. federal income
tax purposes, it shall not acquire any Subordinated Notes (or any other interest
treated as equity in the Issuer for U.S. federal income tax purposes) if such
transfer would result in the Issuer being treated as a disregarded entity for
U.S. federal income tax purposes.

 

(j)          Each Holder of a Subordinated Note acknowledges and agrees that,
for so long as the Issuer is disregarded as separate from it for U.S. federal
income tax purposes, a Note may not be transferred by it (except to a person
that is disregarded as separate from such Holder for U.S. federal income tax
purposes), unless it has received written advice of Dechert LLP or an opinion of
nationally recognized U.S. tax counsel reasonably acceptable to the Issuer that
such transfer will not result in the Issuer becoming classified as an
association taxable as a corporation or as a publicly traded partnership taxable
as a corporation for U.S. federal income tax purposes and will not cause the
Issuer to be subject to U.S. federal income tax on a net basis.

 

 -105- 

 

 

(k)          Each Holder of a Subordinated Note acknowledges and agrees that, it
shall not transfer any Secured Note (except to a Person that is disregarded as
separate from it for U.S. federal income tax purposes) if at any time prior to
such transfer the Issuer was disregarded as separate from such Holder for U.S.
federal income tax purposes, unless it shall have received written advice of
Dechert LLP or an opinion of tax counsel of nationally recognized standing in
the United States experienced in such matters that, immediately following such
transfer, such Note and other outstanding Notes of the same Class (other than
any Notes that it holds immediately after such transfer) will be fungible for
U.S. federal income tax purposes.

 

(l)          Each Holder of a Subordinated Note agrees to deliver to the
transferee, with a copy to the Trustee, prior to the transfer of such Note, a
properly completed certificate, in a form reasonably acceptable to the
transferee and the Trustee, stating, under penalty of perjury, the transferor’s
United States taxpayer identification number and that the transferor is not a
foreign person within the meaning of Section 1446(f)(2) of the Code (such
certificate, a “Non-Foreign Status Certificate”). Each Holder of a Subordinated
Note acknowledges that the failure to provide a Non-Foreign Status Certificate
to the transferee may result in withholding on the amount realized on its
disposition of such Note.

 

(m)          Each Holder of a Note agrees that it will indemnify the Issuer, the
Trustee, and their respective agents from any and all damages, cost and expenses
(including any amount of taxes, fees, interest, additions to tax, or penalties)
resulting from the failure by it to comply with its obligations under the Note.
It acknowledges that the indemnification will continue with respect to any
period during which it held such Note, notwithstanding it ceasing to be a Holder
of the Note.

 

Section 2.13         Additional Issuance.   (a) At any time within the
Reinvestment Period, the Issuer may, pursuant to a supplemental indenture in
accordance with Section 8.1 hereof, issue Additional Notes of each Class (on a
pro rata basis with respect to each Class of Notes that are subordinate to the
Class A-1 Notes, except, that a larger proportion of Subordinated Notes may be
issued) and use the proceeds to purchase additional Collateral Obligations or as
otherwise permitted under this Indenture (including Permitted Uses); provided
that the following conditions are met:

 

(i)          the Collateral Manager and the Retention Provider each consent to
such issuance and such issuance is consented to by a Supermajority of the
Subordinated Notes;

 

(ii)         the aggregate principal amount of Additional Notes of any Class
issued in all additional issuances shall not exceed 100% of the respective
original outstanding principal amount of the Notes of such Class;

 

(iii)        the terms of the Notes issued must be identical to the respective
terms of previously issued Notes of the applicable Class (except that the
interest due on additional Secured Notes will accrue from the issue date of such
additional Secured Notes and that the interest rate and prices of such may be
lower (but not higher) than those of the initial Notes of that Class) and such
additional issuance shall not be considered a Refinancing hereunder;

 

 -106- 

 

 

(iv)        unless only additional Subordinated Notes are being issued, the
Global Rating Agency Condition shall have been satisfied;

 

(v)         the net proceeds of the issuance of any additional Subordinated
Notes shall be deposited in the Supplemental Reserve Account and employed in
connection with any Permitted Use; provided that this subclause (v) shall only
apply if such additional Subordinated Notes are the only Notes included in such
additional issuance;

 

(vi)        the proceeds of any Additional Notes (net of fees and expenses
incurred in connection with such issuance) shall be treated as Principal
Proceeds, used to purchase additional Collateral Obligations or as another
Permitted Use;

 

(vii)       to the extent such issuance would be of additional Secured Notes
(other than in connection with a Risk Retention Issuance), the prior written
consent of a Majority of the Controlling Class has been obtained;

 

(viii)      the Overcollateralization Ratio with respect to each Class of Notes
shall not be reduced after giving effect to such issuance;

 

(ix)         written advice from Dechert LLP or an opinion of tax counsel of
nationally recognized standing in the United States experienced in such matters
will be delivered to the Issuer (with a copy to the Trustee), in form and
substance satisfactory to the Collateral Manager, to the effect that (1) such
additional issuance will not result in the Issuer being treated as a publicly
traded partnership taxable as a corporation for U.S. federal income tax purposes
or otherwise subject to U.S. federal income tax on a net basis and (2) any
additional Secured Notes will be characterized as indebtedness for U.S. federal
income tax purposes; provided, however, that the opinion described in this
clause (2) will not be required with respect to any additional Secured Notes
that bear a different CUSIP number (or equivalent identifier) from the Secured
Notes of the same Class that are outstanding at the time of the additional
issuance;

 

(x)          such issuance is accomplished in a manner that allows the
independent accountants of the Issuer to accurately provide the tax information
relating to original issue discount that this Indenture requires to be provided
to the Holders of Secured Notes (including the Additional Notes); and

 

(xi)         an Officer’s certificate of the Issuer shall be delivered to the
Trustee stating that the conditions of this Section 2.13(a) have been satisfied.

 

(b)          The terms and conditions of the Additional Notes of each Class
issued pursuant to this Section 2.13 shall be identical to those of the initial
Notes of that Class (except that the interest due on the Additional Notes that
are Secured Notes shall accrue from the issue date of such Additional Notes and
the interest rate and price of such Additional Notes may be lower (but not
higher) than those of the initial Notes of that Class). Interest on the
Additional Notes that are Secured Notes shall be payable commencing on the first
Payment Date following the issue date of such Additional Notes (if issued prior
to the applicable Record Date). The Additional Notes shall rank pari passu in
all respects with the initial Notes of that Class.

 

 -107- 

 

 

(c)          Except with respect to a Risk Retention Issuance, any Additional
Notes of each Class issued pursuant to this Section 2.13 shall, to the extent
reasonably practicable, be offered first to Holders of that Class in such
amounts as are necessary to preserve their pro rata holdings of Notes of such
Class.

 

(d)          In addition, Additional Notes may be issued in connection with any
Refinancing of the Secured Notes in whole without regard to the restrictions in
this Section 2.13.

 

(e)          For the avoidance of doubt, at any time the Holders of the
Subordinated Notes may make additional capital contributions to the Issuer.

 

ARTICLE III

Conditions Precedent

 

Section 3.1           Conditions to Issuance of Notes on Closing Date.   The
Notes to be issued on the Closing Date may be executed by the Issuer and
delivered to the Trustee for authentication and thereupon the same shall be
authenticated and delivered by the Trustee upon Issuer Order and upon receipt by
the Trustee of the following:

 

(i)          Officers’ Certificate of the Issuer Regarding Corporate Matters.
  An Officer’s certificate of the Issuer (A) evidencing the authorization by
Resolution of the execution and delivery of this Indenture, the Collateral
Management Agreement, the Collateral Administration Agreement, the Master Loan
Sale Agreements and related transaction documents and in each case the
execution, authentication and delivery of the Notes applied for by it and
specifying the Stated Maturity, principal amount and Interest Rate of each Class
of Secured Notes to be authenticated and delivered and the Stated Maturity and
principal amount of Subordinated Notes to be authenticated and delivered and
(B) certifying that (1) the attached copy of the Resolution is a true and
complete copy thereof, (2) such Resolutions have not been rescinded and are in
full force and effect on and as of the Closing Date and (3) the Officers
authorized to execute and deliver such documents hold the offices and have the
signatures indicated thereon.

 

(ii)         Governmental Approvals.   From the Issuer either (A) a certificate
of the Issuer or other official document evidencing the approval or consent of
any governmental body or bodies, at the time having jurisdiction in the
premises, together with an Opinion of Counsel of the Issuer that no other
approval or consent of any governmental body is required for the valid issuance
of the Notes or (B) an Opinion of Counsel of the Issuer that no such approval or
consent of any governmental body is required for the valid issuance of such
Notes except as has been given.

 

 -108- 

 

 

(iii)        U.S. Counsel Opinions.   Opinions of (A) Dechert LLP, special U.S.
counsel to the Issuer, the Collateral Manager, the Retention Provider and
special U.S. tax counsel to the Issuer, (B) Clark Hill PLC, Delaware counsel to
the Issuer and (C) Locke Lord LLP, counsel to the Trustee and Collateral
Administrator, each dated the Closing Date.

 

(iv)        Officers’ Certificate of the Issuer Regarding Indenture.   An
Officer’s certificate of the Issuer stating that, to the best of the signing
Officer’s knowledge, the Issuer is not in default under this Indenture and that
the issuance of the Notes applied for by it will not result in a default or a
breach of any of the terms, conditions or provisions of, or constitute a default
under, its organizational documents, any indenture or other agreement or
instrument to which it is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which it is a party
or by which it may be bound or to which it may be subject; that all conditions
precedent provided herein relating to the authentication and delivery of the
Notes applied for by it have been complied with; and that all expenses due or
accrued with respect to the Offering of such Notes or relating to actions taken
on or in connection with the Closing Date have been paid or reserves therefor
have been made. The Officer’s certificate of the Issuer shall also state that,
to the best of the signing Officer’s knowledge, all of the Issuer’s
representations and warranties contained herein are true and correct as of the
Closing Date.

 

(v)         Transaction Documents.   An executed counterpart of each Transaction
Document.

 

(vi)        Certificate of the Collateral Manager.   An Officer’s certificate of
the Collateral Manager, dated as of the Closing Date, to the effect that
immediately before the Delivery of the Collateral Obligations on the Closing
Date:

 

(A)         the information with respect to each Collateral Obligation in the
Schedule of Collateral Obligations is true and correct and such schedule is
complete with respect to each such Collateral Obligation;

 

(B)         each Collateral Obligation in the Schedule of Collateral Obligations
satisfies the requirements of the definition of “Collateral Obligation”;

 

(C)         the Issuer purchased or entered into each Collateral Obligation in
the Schedule of Collateral Obligations in compliance with Section 12.2; and

 

(D)         the Aggregate Principal Balance of the Collateral Obligations which
the Issuer has purchased, acquired, entered into binding commitments to
purchase, or identified for purchase on or prior to the Closing Date is at least
U.S.$889,892,141.42.

 

 -109- 

 

 

(vii)       Grant of Collateral Obligations.   The Grant pursuant to the
Granting Clauses of this Indenture of all of the Issuer’s right, title and
interest in and to the Collateral Obligations pledged to the Trustee for
inclusion in the Assets on the Closing Date shall be effective, and Delivery of
such Collateral Obligations (including each promissory note and all other
Underlying Instruments related thereto to the extent received by the Issuer) as
contemplated by Section 3.3 shall have been effected.

 

(viii)      Certificate of the Issuer Regarding Assets.   An Officer’s
certificate of the Issuer, dated as of the Closing Date, to the effect that:

 

(A)         in the case of each Collateral Obligation pledged to the Trustee for
inclusion in the Assets, on the Closing Date and immediately prior to the
Delivery thereof (or immediately after Delivery thereof, in the case of clause
(VI)(ii) below) on the Closing Date;

 

(I)         the Issuer is the owner of such Collateral Obligation free and clear
of any liens, claims or encumbrances of any nature whatsoever except for
(i) those which are being released on the Closing Date; (ii) those Granted
pursuant to this Indenture and (iii) any other Permitted Liens;

 

(II)        the Issuer has acquired its ownership in such Collateral Obligation
in good faith without notice of any adverse claim, except as described in clause
(I) above;

 

(III)       the Issuer has not assigned, pledged or otherwise encumbered any
interest in such Collateral Obligation (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released) other than
interests Granted pursuant to this Indenture;

 

(IV)        the Issuer has full right to Grant a security interest in and assign
and pledge such Collateral Obligation to the Trustee;

 

(V)         based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(vi), the information set forth with respect to such
Collateral Obligation in the Schedule of Collateral Obligations is true and
correct;

 

(VI)        (i) based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(vi), each Collateral Obligation included in the Assets
satisfies the requirements of the definition of “Collateral Obligation” and (ii)
the requirements of Section 3.1(vii) have been satisfied;

 

 -110- 

 

 

(VII)       upon the Grant by the Issuer, the Trustee has a first priority
perfected security interest in the Collateral Obligations and other Assets,
except as permitted by this Indenture; and

 

(B)         based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(vi), the Aggregate Principal Balance of the Collateral
Obligations which the Issuer has purchased, acquired, entered into binding
commitments to purchase, or identified for purchase on or prior to the Closing
Date is at least U.S.$889,892,141.42.

 

(ix)         Rating Letter.   An Officer’s certificate of the Issuer to the
effect that attached thereto is a true and correct copy of a letter signed by
each Rating Agency, as applicable, and confirming that each Class of Secured
Notes has been assigned the applicable Initial Rating and that such ratings are
in effect on the Closing Date.

 

(x)          Accounts.   Evidence of the establishment of each of the Accounts.

 

(xi)         Issuer Order for Deposit of Funds into Accounts.   (A) An Issuer
Order signed in the name of the Issuer by a Responsible Officer of the Issuer,
dated as of the Closing Date, authorizing the deposit of U.S.$11,359,703.08 from
the proceeds of the issuance of the Notes into the Ramp-Up Account for use
pursuant to Section 10.3(c) and (B) an Issuer Order signed in the name of the
Issuer by a Responsible Officer of the Issuer, dated as of the Closing Date,
authorizing the deposit of U.S.$1,200,000 from the proceeds of the issuance of
the Notes into the Expense Reserve Account as Interest Proceeds for use pursuant
to Section 10.3(d).

 

(xii)        Other Documents.   Such other documents as the Trustee may
reasonably require; provided that nothing in this clause (xiii) shall imply or
impose a duty on the part of the Trustee to require any other documents.

 

Section 3.2           Conditions to Additional Issuance.   Additional Notes to
be issued on an Additional Notes Closing Date pursuant to Section 2.13 may be
executed by the Issuer and delivered to the Trustee for authentication and
thereupon the same shall be authenticated and delivered to the Issuer by the
Trustee upon Issuer Order (setting forth registration, delivery and
authentication instructions) and upon receipt by the Trustee of the following:

 

(i)          Officers’ Certificates of the Issuer Regarding Corporate Matters.
  An Officer’s certificate of the Issuer (A) evidencing the authorization by
Resolution of the execution and delivery of a supplemental indenture pursuant to
Section 8.1(a)(xii) and the execution, authentication and delivery of the
Additional Notes applied for by it, and specifying the Stated Maturity, the
principal amount and Interest Rate of each Class of such Additional Notes that
are Secured Notes and the Stated Maturity and principal amount of the
Subordinated Notes to be authenticated and delivered and (B) certifying that
(1) the attached copy of such Resolution is a true and complete copy thereof,
(2) such Resolutions have not been rescinded and are in full force and effect on
and as of the Additional Notes Closing Date and (3) the Officers authorized to
execute and deliver such documents hold the offices and have the signatures
indicated thereon.

 

 -111- 

 

 

(ii)         Governmental Approvals.   From the Issuer either (A) a certificate
of the Issuer or other official document evidencing the due authorization,
approval or consent of any governmental body or bodies, at the time having
jurisdiction in the premises, together with an Opinion of Counsel of the Issuer
to the effect that no other authorization, approval or consent of any
governmental body is required for the valid issuance of such Additional Notes or
(B) an Opinion of Counsel of the Issuer to the effect that no such
authorization, approval or consent of any governmental body is required for the
valid issuance of such Additional Notes except as have been given (provided that
the opinion delivered pursuant to Section 3.2(iii) may satisfy the requirement).

 

(iii)        U.S. Counsel Opinions.   Opinions of Dechert LLP, special U.S.
counsel to the Issuer or other counsel acceptable to the Trustee, dated the
Additional Notes Closing Date, in form and substance satisfactory to the Issuer
and the Trustee. An opinion of special tax counsel or tax counsel of nationally
recognized standing in the United States experienced in such matters delivered
pursuant to Section 2.13(a)(ix).

 

(iv)        Officers’ Certificates of Issuer Regarding Indenture.   An Officer’s
certificate of the Issuer stating that the Issuer is not in default under this
Indenture and that the issuance of the Additional Notes applied for by it shall
not result in a default or a breach of any of the terms, conditions or
provisions of, or constitute a default under, its organizational documents, any
indenture or other agreement or instrument to which it is a party or by which it
is bound, or any order of any court or administrative agency entered in any
Proceeding to which it is a party or by which it may be bound or to which it may
be subject; that all conditions precedent provided in this Indenture and the
supplemental indenture pursuant to Section 8.1(a)(xii) relating to the
authentication and delivery of the Additional Notes applied for have been
complied with and that the authentication and delivery of the Additional Notes
is authorized or permitted under this Indenture and the supplemental indenture
entered into in connection with such Additional Notes; and that all expenses due
or accrued with respect to the offering of the Additional Notes or relating to
actions taken on or in connection with the Additional Notes Closing Date have
been paid or reserved. The Officer’s certificate of the Issuer shall also state
that all of its representations and warranties contained herein are true and
correct as of the Additional Notes Closing Date.

 

(v)         Accountants’ Report.   An Accountants’ Report in form and content
satisfactory to the Issuer (A) if applicable, comparing the issuer, Principal
Balance, coupon/spread, Stated Maturity, S&P Rating, Fitch Rating and country of
Domicile with respect to each Collateral Obligation pledged in connection with
the issuance of such Additional Notes and the information provided by the Issuer
with respect to every other asset included in the Assets, by reference to such
sources as shall be specified therein, if additional Assets are pledged directly
in accordance with such Additional Notes issuance and (B) specifying the
procedures undertaken by them to review data and computations relating to the
foregoing statement; provided that if only additional Subordinated Notes are
being issued, no such Accountants’ Report shall be required.

 

 -112- 

 

 

(vi)        [Reserved].

 

(vii)       Global Rating Agency Condition.   Unless only additional
Subordinated Notes are being issued, evidence that the Global Rating Agency
Condition has been satisfied with respect to such issuance of Additional Notes.

 

(viii)      Other Documents.   Such other documents as the Trustee may
reasonably require; provided that nothing in this clause (viii) shall imply or
impose a duty on the Trustee to so require any other documents.

 

Prior to any Additional Notes Closing Date, the Trustee shall provide to the
Holders notice of such issuance of Additional Notes as soon as reasonably
practicable but in no case less than fifteen (15) days prior to the Additional
Notes Closing Date; provided that the Trustee shall receive such notice at least
five (5) Business Days prior to the 15th day prior to such Additional Notes
Closing Date. On or prior to any Additional Notes Closing Date, the Trustee
shall provide to the Holders copies of any supplemental indentures executed as
part of such issuance pursuant to the requirements of Section 8.1.

 

Section 3.3           Custodianship; Delivery of Collateral Obligations and
Eligible Investments.   (a) The Collateral Manager, on behalf of the Issuer,
shall deliver or cause to be delivered to a custodian appointed by the Issuer,
which shall be a Securities Intermediary (the “Custodian”) or the Trustee, as
applicable, all Assets in accordance with the definition of “Deliver.” The
Custodian appointed hereby shall act as custodian for the Issuer and as
custodian, agent and bailee for the Trustee on behalf of the Secured Parties for
purposes of perfecting the Trustee’s security interest in those Assets in which
a security interest is perfected by Delivery of the related Assets to the
Custodian. Initially, the Custodian shall be the Trustee. Any successor
custodian shall be a state or national bank or trust company that (i) has (A)
capital and surplus of at least U.S.$200,000,000 and (B) a credit risk
assessment or senior unsecured rating of at least “BBB+” by S&P and (C) to the
extent that Fitch is rating any Class of Notes then Outstanding, a short-term
credit rating of at least “F1” and a long-term credit rating of at least “A” by
Fitch and (ii) is a Securities Intermediary. Subject to the limited right to
relocate Assets as provided in Section 7.5(b), the Trustee or the Custodian, as
applicable, shall hold (i) all Collateral Obligations, Eligible Investments,
Cash and other investments purchased in accordance with this Indenture and
(ii) any other property of the Issuer otherwise Delivered to the Trustee or the
Custodian, as applicable, by or on behalf of the Issuer, in the relevant Account
established and maintained pursuant to Article X; as to which in each case the
Trustee shall have entered into the Securities Account Control Agreement with
the Custodian providing, inter alia, that the establishment and maintenance of
such Account will be governed by a law of a jurisdiction satisfactory to the
Issuer and the Trustee.

 

 -113- 

 

 

(b)          Each time that the Collateral Manager on behalf of the Issuer
directs or causes the acquisition of any Collateral Obligation, Eligible
Investment or other investment, the Collateral Manager (on behalf of the
Issuer) shall, if the Collateral Obligation, Eligible Investment or other
investment is required to be, but has not already been, transferred to the
relevant Account, cause the Collateral Obligation, Eligible Investment or other
investment to be Delivered to the Custodian to be held in the Custodial Account
(or in the case of any such investment that is not a Collateral Obligation, in
the Account in which the funds used to purchase the investment are held in
accordance with Article X) for the benefit of the Trustee in accordance with
this Indenture. The security interest of the Trustee in the funds or other
property used in connection with the acquisition shall, immediately and without
further action on the part of the Trustee, be released. The security interest of
the Trustee shall nevertheless come into existence and continue in the
Collateral Obligation, Eligible Investment or other investment so acquired,
including all interests of the Issuer in to any contracts related to and
proceeds of such Collateral Obligation, Eligible Investment or other investment.

 

ARTICLE Iv

 

Satisfaction And Discharge

 

Section 4.1           Satisfaction and Discharge of Indenture.   This Indenture
shall be discharged and shall cease to be of further effect except as to
(i) rights of registration of transfer and exchange, (ii) substitution of
mutilated, defaced, destroyed, lost or stolen Notes, (iii) rights of Holders to
receive payments of principal thereof and interest thereon, (iv) the rights and
immunities of the Trustee hereunder and the obligations set forth in Section
4.2, (v) the rights, obligations and immunities of the Collateral Manager
hereunder and under the Collateral Management Agreement, (vi) the rights and
immunities of the Collateral Administrator under the Collateral Administration
Agreement and (vii) the rights of Holders as beneficiaries hereof with respect
to the property deposited with the Trustee and payable to all or any of them
(and the Trustee, on demand of and at the expense of the Issuer, shall execute
proper instruments acknowledging satisfaction and discharge of this
Indenture) when:

 

(a)          either:

 

(i)          all Notes theretofore authenticated and delivered to Holders (other
than (A) Notes which have been mutilated, defaced, destroyed, lost or stolen and
which have been replaced or paid as provided in Section 2.6 and (B) Notes for
whose payment Money has theretofore irrevocably been deposited in trust and
thereafter repaid to the Issuer or discharged from such trust, as provided in
Section 7.3) have been delivered to the Trustee for cancellation; or

 

 -114- 

 





 

(ii)           all Notes not theretofore delivered to the Trustee for
cancellation (A) have become due and payable, or (B) will become due and payable
at their Stated Maturity within one year, or (C) are to be called for redemption
pursuant to Article IX under an arrangement satisfactory to the Trustee for the
giving of notice of redemption by the Issuer pursuant to Section 9.4 and the
Issuer has irrevocably deposited or caused to be deposited with the Trustee, in
trust for such purpose, Cash or non-callable direct obligations of the United
States of America; provided that the obligations are entitled to the full faith
and credit of the United States of America or are debt obligations which are
rated “Aaa” by Moody’s and “AAA” by S&P, in an amount sufficient, as
recalculated in an Accountants’ Report by a firm of Independent certified public
accountants which are nationally recognized, to pay and discharge the entire
indebtedness on such Notes not theretofore delivered to the Trustee for
cancellation, for principal and interest to the date of such deposit (in the
case of Notes which have become due and payable), or to their Stated Maturity or
Redemption Date, as the case may be, and shall have Granted to the Trustee a
valid perfected security interest in such Eligible Investment that is of first
priority and free of any adverse claim, as applicable, and shall have furnished
an Opinion of Counsel with respect thereto; provided that this sub-section (ii)
shall not apply if an election to act in accordance with the provisions of
Section 5.5(a) shall have been made and not rescinded, it being understood that
the requirements of this clause (a) may be satisfied as set forth in Section
5.7.

 

(b)          the Issuer has paid or caused to be paid all other sums then due
and payable hereunder (including, without limitation, any amounts then due and
payable pursuant to the Collateral Administration Agreement and the Collateral
Management Agreement, in each case, without regard to the Administrative Expense
Cap) by the Issuer and no other amounts are scheduled to be due and payable by
the Issuer, it being understood that the requirements of this clause (b) may be
satisfied as set forth in Section 5.7; and

 

(c)          the Issuer has delivered to the Trustee Officers’ certificates and
an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with;

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Trustee, the Collateral Manager and, if
applicable, the Holders, as the case may be, under Sections 2.7, 4.2, 5.4(d),
5.9, 5.18, 6.1, 6.3, 6.6, 6.7, 7.1, 7.3, 13.1, 14.10, 14.11, 14.12 and 14.16
shall survive.

 

Section 4.2           Application of Trust Money. All Cash and obligations
deposited with the Trustee pursuant to Section4.1 shall be held in trust and
applied by it in accordance with the provisions of the Notes and this Indenture,
including, without limitation, the Priority of Payments, to the payment of
principal and interest (or other amounts with respect to the Subordinated
Notes), either directly or through any Paying Agent, as the Trustee may
determine; and such Cash and obligations shall be held in a segregated account
identified as being held in trust for the benefit of the Secured Parties. 

 

Section 4.3           Repayment of Monies Held by Paying Agent. In connection
with the satisfaction and discharge of this Indenture with respect to the Notes,
all Monies then held by any Paying Agent other than the Trustee under the
provisions of this Indenture shall, upon demand of the Issuer, be paid to the
Trustee to be held and applied pursuant to Section 7.3 hereof and in accordance
with the Priority of Payments and thereupon such Paying Agent shall be released
from all further liability with respect to such Monies.  

 

 -115- 

 

 

Section 4.4           Liquidation of Assets. (a) In the event of the liquidation
of the Assets as specified in accordance with Article V and the net proceeds
from such liquidation and all available Cash has been used for the payment of
(or establishment of a reserve for) all Administrative Expenses (in the same
manner and order of priority in the definition thereof), Aggregate Collateral
Management Fees and interest and principal on the Secured Notes so that the
Secured Notes have been redeemed and paid in full, the Subordinated Notes will
become the Controlling Class and the holders of the Subordinated Notes will have
all rights of the holders of the Controlling Class under this Indenture. In
addition, the holders of the Subordinated Notes, as the holders of the
Controlling Class, would be able to cause the satisfaction and discharge of this
Indenture.  

 

(b) To the extent the Assets are liquidated as specified in Article V herein in
any way and the net proceeds from such liquidation and all available Cash has
been used for the payment of (or establishment of a reserve for) all
Administrative Expenses (in the same manner and order of priority in the
definition thereof), Aggregate Collateral Management Fees and interest and
principal on the Secured Notes so that the Secured Notes have been redeemed and
paid in full, any excess amounts shall be paid on the Subordinated Notes
pursuant to Section 11.1(a) and if such amounts are insufficient to pay the
Subordinated Notes in full or there are no excess amounts to pay on the
Subordinated Notes, the Subordinated Notes shall be deemed to be redeemed and
paid in full, unless such Subordinated Notes were previously redeemed or repaid
prior thereto as otherwise described herein.

 

ARTICLE V

 

Remedies

 

Section 5.1           Events of Default. “Event of Default”, wherever used
herein, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body): 

 

(a)          a default in the payment, when due and payable, of (i) any interest
on any Class A Note or any Class B Note (and after the Class A Notes and Class B
Notes are paid in full, a default in the payment, when due and payable, of any
interest on any Secured Note in the Class then comprising the Controlling Class)
and, in each case, the continuation of any such default, for five Business Days
after a Trust Officer of the Trustee has actual knowledge or receives written
notice from any holder of Notes of such payment default or (ii) any principal
of, or interest or Deferred Interest on, or any Redemption Price in respect of,
any Secured Note at its Stated Maturity or any Redemption Date; provided that
the failure to effect any Optional Redemption which is withdrawn by the Issuer
in accordance with this Indenture or with respect to which any Refinancing fails
to occur shall not constitute an Event of Default and provided further that,
solely with respect to clause (i) above, in the case of a failure to disburse
funds due to an administrative error or omission by the Collateral Manager,
Trustee, Collateral Administrator or any Paying Agent, such failure continues
for seven Business Days after a Trust Officer of the Trustee receives written
notice or has actual knowledge of such administrative error or omission;

 

 -116- 

 

 

(b)          the failure on any Payment Date to disburse amounts available in
the Payment Account in excess of U.S.$1,000 in accordance with the Priority of
Payments and continuation of such failure for a period of ten Business Days or,
in the case of a failure to disburse due to an administrative error or omission
by the Trustee, Collateral Administrator or any Paying Agent, such failure
continues for five Business Days after a Trust Officer of the Trustee receives
written notice or has actual knowledge of such administrative error or omission;

 

(c)          the Issuer or the Assets become an investment company required to
be registered under the 1940 Act and such requirement has not been eliminated
after a period of 45 days;

 

(d)          except as otherwise provided in this Section 5.1, a material breach
of any other covenant of the Issuer herein (other than any failure to satisfy
any of the Concentration Limitations, Collateral Quality Tests or Coverage
Tests, or other covenants or agreements for which a specific remedy has been
provided hereunder or any failure to satisfy the requirements of Section 7.18),
or the failure of any material representation or warranty of the Issuer made
herein or in any certificate or other writing delivered pursuant hereto or in
connection herewith to be correct in each case in all material respects when the
same shall have been made which breach or failure has a material adverse effect
on the Holders of the Notes, and the continuation of such breach or failure for
a period of 45 days after notice to the Issuer and the Collateral Manager by the
Trustee (at the direction of a Supermajority of the Controlling Class) or to the
Issuer the Collateral Manager and the Trustee by the Holders of at least a
Supermajority of the Controlling Class in each case, by registered or certified
mail or overnight delivery service, specifying such breach or failure and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder; provided that the delivery of a certificate or other report
which corrects any inaccuracy contained in a previous report or certification
shall be deemed to cure such inaccuracy as of the date of delivery of such
updated report or certificate and any and all inaccuracies arising from
continuation of such initial inaccurate report or certificate and the sale or
other disposition of any asset that did not at the time of its acquisition
satisfy clause (a) of the Investment Criteria shall cure any breach or failure
arising therefrom as of the date of such failure;

 

(e)          the entry of a decree or order by a court having competent
jurisdiction adjudging the Issuer as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of the Issuer under the applicable Bankruptcy Law or any other
applicable law, or appointing a receiver, liquidator, assignee, or sequestrator
(or other similar official) of the Issuer or of any substantial part of its
property, respectively, or ordering the winding up or liquidation of its
affairs, respectively, and the continuance of any such decree or order unstayed
and in effect for a period of 60 consecutive days;

 

 -117- 

 

 

(f)          the institution by the Issuer of Proceedings to have the Issuer
adjudicated as bankrupt or insolvent, or the consent of the Issuer to the
institution of bankruptcy or insolvency Proceedings against the Issuer, or the
filing by the Issuer of a petition or answer or consent seeking reorganization
or relief under the applicable Bankruptcy Law or any other similar applicable
law, or the consent by the Issuer to the filing of any such petition or to the
appointment in a Proceeding of a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Issuer or of any substantial
part of its property, respectively, or the making by the Issuer of an assignment
for the benefit of creditors, or the admission by the Issuer in writing of its
inability to pay its debts generally as they become due, or the taking of any
action by the Issuer in furtherance of any such action; or

 

(g)          on any Measurement Date as of which the Class A-1 Notes are
Outstanding, failure of the percentage equivalent of a fraction, (i) the
numerator of which is equal to (1) the Collateral Principal Amount plus (2) the
aggregate Market Value of all Defaulted Obligations on such date and (ii) the
denominator of which is equal to the Aggregate Outstanding Amount of the Class
A-1 Notes, to equal or exceed 102.5%.

 

Upon a Responsible Officer’s obtaining knowledge of the occurrence of an Event
of Default, each of (i)the Issuer, (ii) the Trustee and (iii) the Collateral
Manager shall notify each other. Upon the occurrence of an Event of Default
known to a Trust Officer of the Trustee, the Trustee shall promptly (and in no
event later than three Business Days thereafter) notify the Noteholders (as
their names appear on the Register), each Paying Agent and each Rating Agency
(unless such Event of Default has been waived as provided in Section 5.14).

 

Section 5.2           Acceleration of Maturity; Rescission and Annulment. (a) If
an Event of Default occurs and is continuing (other than an Event of Default
specified in Section 5.1(e) or (f)), the Trustee may, and shall, upon the
written direction of a Supermajority of the Controlling Class, by notice to the
Issuer and each Rating Agency, declare the principal of all the Secured Notes to
be immediately due and payable, and upon any such declaration such principal,
together with all accrued and unpaid interest thereon, and other amounts payable
hereunder, shall become immediately due and payable. If an Event of Default
specified in Section 5.1(e) or (f) occurs, all unpaid principal, together with
all accrued and unpaid interest thereon, of all the Secured Notes, and other
amounts payable thereunder and hereunder, shall automatically become due and
payable without any declaration or other act on the part of the Trustee or any
Noteholder.  

 

(b)          At any time after such a declaration of acceleration of maturity
has been made and before a judgment or decree for payment of the Money due has
been obtained by the Trustee as hereinafter provided in this Article V, a
Majority of the Controlling Class by written notice to the Issuer and the
Trustee, may rescind and annul such declaration and its consequences if:

 

(i)The Issuer has paid or deposited with the Trustee a sum sufficient to pay:

 

 -118- 

 

 

(A)        all unpaid installments of interest and principal then due on the
Secured Notes (other than any principal amounts due to the occurrence of an
acceleration);

 

(B)         to the extent that the payment of such interest is lawful, interest
upon any Deferred Interest at the applicable Interest Rate; and

 

(C)         all unpaid taxes and Administrative Expenses of the Issuer and other
sums paid or advanced by the Trustee hereunder or by the Collateral
Administrator under the Collateral Administration Agreement or hereunder,
accrued and unpaid Aggregate Collateral Management Fees then due and owing and
any other amounts then payable by the Issuer hereunder prior to such
Administrative Expenses and such Aggregate Collateral Management Fees.

 

(ii)          It has been determined that all Events of Default, other than the
nonpayment of the interest on or principal of the Secured Notes that has become
due solely by such acceleration, have:

 

(A)         been cured; and

 

(I)         in the case of an Event of Default specified in Section 5.1(a) due
to failure to pay interest on the Class A Notes or the Class B Notes or in the
case of an Event of Default specified in Section 5.1(g), the Holders of at least
a Supermajority of the Class A-1 Notes, by written notice to the Trustee, has
agreed with such determination (which agreement shall not be unreasonably
withheld); provided that no Class of Secured Notes (other than the Class A-1
Notes) shall have any rights pursuant to this subclause (I), regardless of
whether any such Class subsequently becomes the Controlling Class; or

 

(II)        in the case of any other Event of Default, the Holders of at least a
Majority of each Class of Secured Notes (voting separately by Class), in each
case, by written notice to the Trustee, has agreed with such determination
(which agreement shall not be unreasonably withheld); or

 

(B)         been waived as provided in Section 5.14.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon. The Trustee shall promptly give written notice of any such
rescission to each Rating Agency.

 

(c)          Notwithstanding anything in this Section 5.2 to the contrary, the
Secured Notes will not be subject to acceleration by the Trustee solely as a
result of the failure to pay any amount due on the Secured Notes that are not of
the Controlling Class other than any failure to pay interest due on the Class B
Notes.

 

 -119- 

 

 

Section 5.3           Collection of Indebtedness and Suits for Enforcement by
Trustee. The Issuer covenants that if a default shall occur in respect of the
payment of any principal of or interest when due and payable on any Secured
Note, the Issuer will, upon demand of the Trustee, pay to the Trustee, for the
benefit of the Holder of such Secured Note, the whole amount, if any, then due
and payable on such Secured Note for principal and interest with interest upon
the overdue principal and, to the extent that payments of such interest shall be
legally enforceable, upon overdue installments of interest, at the applicable
Interest Rate, and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee and
its agents and counsel.

 

If the Issuer fails to pay such amounts forthwith upon such demand, the Trustee,
in its own name and as trustee of an express trust, may, and shall, subject to
the terms of this Indenture (including Section 6.3(e)) upon direction of a
Majority of the Controlling Class, institute a Proceeding for the collection of
the sums so due and unpaid, may prosecute such Proceeding to judgment or final
decree, and may enforce the same against the Issuer or any other obligor upon
the Secured Notes and collect the Monies adjudged or decreed to be payable in
the manner provided by law out of the Assets.

 

If an Event of Default occurs and is continuing, the Trustee may in its
discretion, and shall, subject to the terms of this Indenture (including Section
6.3(e)) upon written direction of the Supermajority of the Controlling Class,
proceed to protect and enforce its rights and the rights of the Secured Parties
by such appropriate Proceedings as the Trustee shall deem most effectual (if no
such direction is received by the Trustee) or as the Trustee may be directed by
the Majority of the Controlling Class, to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement herein or in
aid of the exercise of any power granted herein, or to enforce any other proper
remedy or legal or equitable right vested in the Trustee by this Indenture or by
law.

 

In case there shall be pending Proceedings relative to the Issuer or any other
obligor upon the Secured Notes under the applicable Bankruptcy Law or any other
applicable bankruptcy, insolvency or other similar law, or in case a receiver,
assignee or trustee in bankruptcy or reorganization, liquidator, sequestrator or
similar official shall have been appointed for or taken possession of the Issuer
or its respective property or such other obligor or its property, or in case of
any other comparable Proceedings relative to the Issuer or other obligor upon
the Secured Notes, or the creditors or property of the Issuer or such other
obligor, the Trustee, regardless of whether the principal of any Secured Note
shall then be due and payable as therein expressed or by declaration or
otherwise and regardless of whether the Trustee shall have made any demand
pursuant to the provisions of this Section 5.3, shall be entitled and empowered,
by intervention in such Proceedings or otherwise:

 

(a)          to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Secured Notes upon
direction by a Majority of the Controlling Class and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all reasonable expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of negligence or bad faith) and of the Secured Noteholders allowed in any
Proceedings relative to the Issuer or to the creditors or property of the
Issuer;

 

 -120- 

 

 

(b)          unless prohibited by applicable law and regulations, to vote on
behalf of the Secured Noteholders upon the direction of a Majority of the
Controlling Class, in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
Proceedings or Person performing similar functions in comparable Proceedings;
and

 

(c)          to collect and receive any Monies or other property payable to or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Noteholders and of the Trustee on their behalf; and
any trustee, receiver or liquidator, custodian or other similar official is
hereby authorized by each of the Secured Noteholders to make payments to the
Trustee, and, if the Trustee shall consent to the making of payments directly to
the Secured Noteholders to pay to the Trustee such amounts as shall be
sufficient to cover reasonable compensation to the Trustee, each predecessor
Trustee and their respective agents, attorneys and counsel, and all other
reasonable expenses and liabilities incurred, and all advances made, by the
Trustee and each predecessor Trustee except as a result of negligence or bad
faith.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Secured
Noteholders, any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Notes or any Holder thereof, or to authorize the Trustee
to vote in respect of the claim of any Secured Noteholders, as applicable, in
any such Proceeding except, as aforesaid, to vote for the election of a trustee
in bankruptcy or similar Person.

 

In any Proceedings brought by the Trustee on behalf of the Holders of the
Secured Notes (and any such Proceedings involving the interpretation of any
provision of this Indenture to which the Trustee shall be a party), the Trustee
shall be held to represent all the Holders of the Secured Notes.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 except according to the provisions specified in
Section 5.5(a).

 

Section 5.4           Remedies. (a) If an Event of Default has occurred and is
continuing, and the Secured Notes have been declared due and payable and such
declaration and its consequences have not been rescinded and annulled, the
Issuer agrees that the Trustee may, and shall, subject to the terms of this
Indenture (including Section 6.3(e)), upon written direction of a Supermajority
of the Controlling Class, to the extent permitted by applicable law, exercise
one or more of the following rights, privileges and remedies:

 

 -121- 

 

 

(i)            institute Proceedings for the collection of all amounts then
payable on the Secured Notes or otherwise payable under this Indenture, whether
by declaration or otherwise, enforce any judgment obtained, and collect from the
Assets any Monies adjudged due;

 

(ii)           sell or cause the sale of all or a portion of the Assets or
rights or interests therein, at one or more public or private sales called and
conducted in any manner permitted by law and in accordance with Section 5.17
hereof; provided that the Trustee shall promptly give written notice of any such
sale of Assets to each Rating Agency;

 

(iii)          institute Proceedings from time to time for the complete or
partial foreclosure of this Indenture with respect to the Assets;

 

(iv)          exercise any remedies of a secured party under the UCC and take
any other appropriate action to protect and enforce the rights and remedies of
the Trustee and the Holders of the Secured Notes hereunder (including exercising
all rights of the Trustee under the Securities Account Control Agreement); and

 

(v)           exercise any other rights and remedies that may be available at
law or in equity;

 

provided that the Trustee may not sell or liquidate the Assets or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except according
to the provisions of Section 5.5(a).

 

The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation (the cost of which shall be
payable as an Administrative Expense) in structuring and distributing securities
similar to the Secured Notes, which may be the Initial Purchaser, as to the
feasibility of any action proposed to be taken in accordance with this Section
5.4 and as to the sufficiency of the proceeds and other amounts receivable with
respect to the Assets to make the required payments of principal of and interest
on the Secured Notes which opinion shall be conclusive evidence as to such
feasibility or sufficiency.

 

(b)          If an Event of Default as described in Section 5.1(d) hereof shall
have occurred and be continuing the Trustee may, and at the direction of the
Holders of not less than 25% of the Aggregate Outstanding Amount of the
Controlling Class shall, subject to the terms of this Indenture (including
Section 6.3(e)), institute a Proceeding solely to compel performance of the
covenant or agreement or to cure the representation or warranty, the breach of
which gave rise to the Event of Default under Section 5.1(d), and enforce any
equitable decree or order arising from such Proceeding.

 

(c)          Upon any sale, whether made under the power of sale hereby given or
by virtue of judicial Proceedings, any Secured Party may bid for and purchase
the Assets or any part thereof and, upon compliance with the terms of sale, may
hold, retain, possess or dispose of such property in its or their own absolute
right without accountability.

 

 

 -122- 

 

 

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Trustee, or of the Officer making a
sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase Money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Issuer, the Trustee and the Holders of the
Notes, shall operate to divest all right, title and interest whatsoever, either
at law or in equity, of each of them in and to the property sold, and shall be a
perpetual bar, both at law and in equity, against each of them and their
successors and assigns, and against any and all Persons claiming through or
under them.

 

(d)          Notwithstanding any other provision of this Indenture, none of the
Trustee, the Secured Parties or the Noteholders may, prior to the date which is
one year and one day (or if longer, any applicable preference period and one
day) after the payment in full of all Notes, institute against, or join any
other Person in instituting against, the Issuer any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation Proceedings, or other
Proceedings under U.S. federal or state bankruptcy or similar laws. Nothing in
this Section 5.4 shall preclude, or be deemed to stop, the Trustee (i) from
taking any action prior to the expiration of the aforementioned period in (A)
any case or Proceeding voluntarily filed or commenced by the Issuer or (B) any
involuntary insolvency Proceeding filed or commenced by a Person other than the
Trustee, or (ii) from commencing against the Issuer or any of its properties any
legal action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation Proceeding.

 

Section 5.5           Optional Preservation of Assets. (a) Notwithstanding
anything to the contrary herein (but subject to the right of the Collateral
Manager to direct the Trustee to sell Collateral Obligations or Equity
Securities in strict compliance with Section 12.1), if an Event of Default shall
have occurred and be continuing, the Trustee shall retain the Assets securing
the Secured Notes intact, collect and cause the collection of the proceeds
thereof and make and apply all payments and deposits and maintain all accounts
in respect of the Assets and the Notes in accordance with the Priority of
Payments and the provisions of Article X, Article XII and Article XIII unless:

 

(i)            the Trustee, pursuant to Section5.5 (c), determines that the
anticipated proceeds of a sale or liquidation of the Assets (after deducting the
reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due (or, in the case of interest, accrued)
and unpaid on the Secured Notes for principal and interest (including accrued
and unpaid Deferred Interest), and all other amounts payable prior to payment of
principal on such Secured Notes (including amounts due and owing as
Administrative Expenses (without regard to the Administrative Expense Cap) and
due and unpaid Aggregate Collateral Management Fees) and a Supermajority of the
Controlling Class agrees with such determination;

 

 -123- 

 

 

(ii)           in the case of an Event of Default specified in Section 5.1(a)
due to failure to pay interest on the Class A-1 Notes, the Holders of at least a
Supermajority of the Class A-1 Notes (so long as the Class A-1 Notes are
Outstanding) direct the sale and liquidation of the Assets (without regard to
whether another Event of Default has occurred prior, contemporaneously or
subsequent to such Event of Default); provided that no Class of Secured Notes
(other than the Class A-1 Notes) shall have any rights to direct the sale and
liquidation of the Assets pursuant to this clause (ii), regardless of whether
any such Class subsequently becomes the Controlling Class;

 

(iii)          in the case of an Event of Default specified in Section 5.1(g) of
the definition of such term, the Holders of at least a Supermajority of the
Class A-1 Notes direct the sale and liquidation of the Assets (without regard to
whether another Event of Default has occurred prior, contemporaneously or
subsequent to such Event of Default); provided that no Class of Secured Notes
(other than the Class A-1 Notes) will have any rights to direct the sale and
liquidation of the Assets pursuant to the provisions of this Indenture as
described in this clause (iii), regardless of whether any such Class becomes the
Controlling Class; or

 

(iv)          in the case of each other Event of Default, the Holders of at
least a Supermajority of each Class of Secured Notes (in each case, voting
separately by Class) direct the sale and liquidation of the Assets.

 

So long as such Event of Default is continuing, any such retention pursuant to
this Section 5.5(a) may be rescinded at any time when the conditions specified
in clause (i), (ii), (iii) or (iv) exist. In the event that a liquidation of the
Assets is effected pursuant to clause (i), (ii), (iii) or (iv) above, the
Trustee shall use reasonable efforts to notify S&P.

 

(b)          Nothing contained in Section 5.5(a) shall be construed to require
the Trustee to sell the Assets securing the Secured Notes if the conditions set
forth in clause (i), (ii), (iii) or (iv) of Section 5.5(a) are not satisfied.
Nothing contained in Section 5.5(a) shall be construed to require the Trustee to
preserve the Assets securing the Notes if prohibited by applicable law.

 

(c)          In determining whether the condition specified in Section 5.5(a)(i)
exists, the Trustee shall use reasonable efforts to obtain, with the cooperation
of the Collateral Manager, bid prices with respect to each Asset from two
nationally recognized dealers (as specified by the Collateral Manager in
writing) at the time making a market in such Assets and shall compute the
anticipated proceeds of sale or liquidation on the basis of the lower of such
bid prices for each such Asset. In the event that the Trustee, with the
cooperation of the Collateral Manager, is only able to obtain bid prices with
respect to each Asset from one nationally recognized dealer at the time making a
market in such Assets, the Trustee shall compute the anticipated proceeds of the
sale or liquidation on the basis of such one bid price for each such Asset. In
addition, for the purposes of determining issues relating to the execution of a
sale or liquidation of the Assets and the execution of a sale or other
liquidation thereof in connection with a determination whether the condition
specified in Section 5.5(a)(i) exists, the Trustee may retain and conclusively
rely on an opinion of an Independent investment banking firm of national
reputation (the cost of which shall be payable as an Administrative Expense).

 

 -124- 

 

 

(d)          The Trustee shall deliver to the Noteholders and the Collateral
Manager a report stating the results of any determination required pursuant to
Section 5.5(a)(i) no later than 10 days after such determination is made. The
Trustee shall make the determinations required by Section 5.5(a)(i) at the
request of a Supermajority of the Controlling Class at any time during which the
Trustee retains the Assets pursuant to Section 5.5(a)(i).

 

(e)          Prior to the sale of any Assets in connection with Section 5.5(a),
the Trustee shall offer the Collateral Manager or an Affiliate thereof the right
to purchase such Asset at a price equal to the highest bid price received by the
Trustee in accordance with Section 5.5(c) (or if only one bid price is received,
such bid price). The Collateral Manager or an Affiliate thereof shall have the
right to bid on any Assets sold in any sale pursuant to this Section 5.5.

 

Section 5.6           Trustee May Enforce Claims Without Possession of Notes.
All rights of action and claims under this Indenture or under any of the Secured
Notes may be prosecuted and enforced by the Trustee without the possession of
any of the Secured Notes or the production thereof in any trial or other
Proceeding relating thereto, and any such action or Proceeding instituted by the
Trustee shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be applied as set forth in Section 5.7 hereof.

 

Section 5.7           Application of Money Collected. Any Money collected by the
Trustee with respect to the Notes pursuant to this Article V and any Money that
may then be held or thereafter received by the Trustee with respect to the Notes
hereunder shall be applied, subject to Section 13.1 and in accordance with the
provisions of Section 11.1(a)(iii), at the date or dates fixed by the Trustee.
Upon the final distribution of all proceeds of any liquidation effected
hereunder, the provisions of Section 4.1(a) and (b) shall be deemed satisfied
for the purposes of discharging this Indenture pursuant to Article IV.
Furthermore, upon such liquidation and final distribution, the Subordinated
Notes shall be deemed to be redeemed and paid in full, even if amounts paid
pursuant to Section 11.1(a) are insufficient to pay the Subordinated Notes in
full as set forth in Section 4.4(b).

 

Section 5.8           Limitation on Suits. No Holder of any Note shall have any
right to institute any Proceedings, judicial or otherwise, with respect to this
Indenture, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:

 

(a)          such Holder has previously given to the Trustee written notice of
an Event of Default;

 

(b)          the Holders of not less than 25% of the then Aggregate Outstanding
Amount of the Notes of the Controlling Class shall have made written request to
the Trustee to institute Proceedings in respect of such Event of Default in its
own name as Trustee hereunder and such Holder or Holders have provided the
Trustee indemnity reasonably satisfactory to the Trustee against the costs,
expenses (including reasonable attorneys’ fees and expenses) and liabilities to
be incurred in compliance with such request;

 

 -125- 

 

 

(c)          the Trustee, for 30 days after its receipt of such notice, request
and provision of such indemnity, has failed to institute any such Proceeding;
and

 

(d)          no direction inconsistent with such written request has been given
to the Trustee during such 30-day period by a Majority of the Controlling Class;
it being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes of the same Class or to obtain or to seek to obtain
priority or preference over any other Holders of the Notes of the same Class or
to enforce any right under this Indenture, except in the manner herein provided
and for the equal and ratable benefit of all the Holders of Notes of the same
Class subject to and in accordance with Section 13.1 and the Priority of
Payments.

 

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity pursuant to this Section 5.8 from two or more groups of Holders of the
Controlling Class, each representing less than a Majority of the Controlling
Class, the Trustee shall act in accordance with the request specified by the
group of Holders with the greatest percentage of the Aggregate Outstanding
Amount of the Controlling Class, notwithstanding any other provisions of this
Indenture. If all such groups represent the same percentage, the Trustee, in its
sole discretion, may determine what action, if any, shall be taken.

 

Section 5.9           Unconditional Rights of Secured Noteholders to Receive
Principal and Interest. Subject to Section 2.7(i), but notwithstanding any other
provision of this Indenture, the Holder of any Secured Note shall have the
right, which is absolute and unconditional, to receive payment of the principal
of and interest on such Secured Note, as such principal, interest and other
amounts become due and payable in accordance with the Priority of Payments and
Section 13.1, as the case may be, and, subject to the provisions of Section 5.8,
to institute proceedings for the enforcement of any such payment, and such right
shall not be impaired without the consent of such Holder. Holders of Secured
Notes ranking junior to Notes still Outstanding shall have no right to institute
Proceedings or, except as otherwise expressly set forth in Section 5.8(b), to
request the Trustee to institute proceedings for the enforcement of any such
payment until such time as no Secured Note ranking senior to such Secured Note
remains Outstanding, which right shall be subject to the provisions of Section
5.8, and shall not be impaired without the consent of any such Holder.

 

Section 5.10         Restoration of Rights and Remedies. If the Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Noteholder,
then and in every such case the Issuer, the Trustee and the Noteholder shall,
subject to any determination in such Proceeding, be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Trustee and the Noteholder shall continue as though no such
Proceeding had been instituted.

 

 -126- 

 

 

Section 5.11         Rights and Remedies Cumulative. No right or remedy herein
conferred upon or reserved to the Trustee or to the Noteholders is intended to
be exclusive of any other right or remedy, and every right and remedy shall, to
the extent permitted by law, be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

 

Section 5.12         Delay or Omission Not Waiver. No delay or omission of the
Trustee or any Holder of Secured Notes to exercise any right or remedy accruing
upon any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein or of a
subsequent Event of Default. Every right and remedy given by this Article V or
by law to the Trustee or to the Holders of the Secured Notes may be exercised
from time to time, and as often as may be deemed expedient, by the Trustee or by
the Holders of the Secured Notes.

 

Section 5.13         Control by Supermajority of Controlling Class. A
Supermajority of the Controlling Class shall have the right following the
occurrence, and during the continuance, of an Event of Default to cause the
institution of and direct the time, method and place of conducting any
Proceeding for any remedy available to the Trustee or exercising any trust or
power conferred upon the Trustee under this Indenture; provided that:

 

(a)          such direction shall not conflict with any rule of law or with any
express provision of this Indenture;

 

(b)          the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction; provided that subject to Section
6.1, the Trustee need not take any action that it determines might involve it in
liability or expense (unless the Trustee has received the indemnity as set forth
in (c) below);

 

(c)          the Trustee shall have been provided with an indemnity reasonably
satisfactory to it; and

 

(d)          notwithstanding the foregoing, any direction to the Trustee to
undertake a Sale of the Assets shall be by the Holders of Notes representing the
requisite percentage of the Aggregate Outstanding Amount of Notes specified in
Section 5.4 and/or Section 5.5.

 

Section 5.14         Waiver of Past Defaults. Prior to the time a judgment or
decree for payment of the Money due has been obtained by the Trustee, as
provided in this Article V, a Majority of the Controlling Class may on behalf of
the Holders of all the Notes waive any past Default or Event of Default and its
consequences, except a Default:

 

(a)          in the payment of the principal of any Secured Note (which may be
waived only with the consent of the Holder of such Secured Note);

 

(b)          in the payment of interest on any Secured Note (which may be waived
only with the consent of the Holder of such Secured Note);

 

(c)          in respect of a covenant or provision hereof that under Section 8.2
cannot be modified or amended without the waiver or consent of the Holder of
each Outstanding Note materially and adversely affected thereby (which may be
waived only with the consent of each such Holder); or

 

 -127- 

 

 

(d)          in respect of a representation contained in Section 7.19 (which may
be waived only by a Majority of the Controlling Class if the S&P Rating
Condition is satisfied).

 

In the case of any such waiver, the Issuer, the Trustee and the Holders of the
Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or impair any right consequent thereto. The Trustee shall promptly give written
notice of any such waiver to each Rating Agency, the Collateral Manager and each
Holder. Upon any such waiver, such Default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Indenture. But no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereto.

 

Section 5.15         Undertaking for Costs. All parties to this Indenture agree,
and each Holder of any Note by such Holder’s acceptance thereof shall be deemed
to have agreed, that any court may in its discretion require, in any suit for
the enforcement of any right or remedy under this Indenture, or in any suit
against the Trustee for any action taken, or omitted by it as Trustee, the
filing by any party litigant in such suit of an undertaking to pay the costs of
such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; but the provisions of this Section5.15 shall not apply to
any suit instituted by the Trustee, to any suit instituted by any Noteholder, or
group of Noteholders, holding in the aggregate more than 10% of the Aggregate
Outstanding Amount of the Controlling Class, or to any suit instituted by any
Noteholder for the enforcement of the payment of the principal of or interest on
any Note on or after the applicable Stated Maturity (or, in the case of
redemption, on or after the applicable Redemption Date).

 

Section 5.16         Waiver of Stay or Extension Laws. The Issuer covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any valuation, appraisement, redemption or
marshalling law or rights, in each case wherever enacted, now or at any time
hereafter in force, which may affect the covenants set forth in, the performance
of, or any remedies under this Indenture; and the Issuer (to the extent that it
may lawfully do so) hereby expressly waives all benefit or advantage of any such
law or rights, and covenant that it will not hinder, delay or impede the
execution of any power herein granted to the Trustee, but will suffer and permit
the execution of every such power as though no such law had been enacted or
rights created.

 

Section 5.17         Sale of Assets. (a) The power to effect any sale (a “Sale”)
of any portion of the Assets pursuant to Sections 5.4 and 5.5 shall not be
exhausted by any one or more Sales as to any portion of such Assets remaining
unsold, but shall continue unimpaired (subject to Section 5.5(e) in the case of
sales pursuant to Section 5.5) until the entire Assets shall have been sold or
all amounts secured by the Assets shall have been paid. The Trustee may upon
notice to the Noteholders, and shall, upon direction of a Majority of the
Controlling Class, from time to time postpone any Sale by public announcement
made at the time and place of such Sale. The Trustee hereby expressly waives its
rights to any amount fixed by law as compensation for any Sale; provided that
the Trustee shall be authorized to deduct the reasonable costs, charges and
expenses incurred by it in connection with such Sale from the proceeds thereof
notwithstanding the provisions of Section 6.7 or other applicable terms hereof.

 

 -128- 

 

 

(b)          The Trustee may bid for and acquire any portion of the Assets in
connection with a public Sale thereof, and may pay all or part of the purchase
price by crediting against amounts owing on the Secured Notes in the case of the
Assets or other amounts secured by the Assets, all or part of the net proceeds
of such Sale after deducting the reasonable costs, charges and expenses incurred
by the Trustee in connection with such Sale notwithstanding the provisions of
Section 6.7 hereof or other applicable terms hereof. The Secured Notes need not
be produced in order to complete any such Sale, or in order for the net proceeds
of such Sale to be credited against amounts owing on the Notes. The Trustee may
hold, lease, operate, manage or otherwise deal with any property so acquired in
any manner permitted by law in accordance with this Indenture.

 

(c)           If any portion of the Assets consists of securities issued without
registration under the Securities Act (“Unregistered Securities”), the Trustee
may seek an Opinion of Counsel, or, if no such Opinion of Counsel can be
obtained and with the consent of a Majority of the Controlling Class, seek a no
action position from the Securities and Exchange Commission or any other
relevant federal or State regulatory authorities, regarding the legality of a
public or private Sale of such Unregistered Securities.

 

(d)          The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Assets in connection
with a Sale thereof, without recourse, representation or warranty. In addition,
the Trustee is hereby irrevocably appointed the agent and attorney in fact of
the Issuer to transfer and convey its interest in any portion of the Assets in
connection with a Sale thereof, and to take all action necessary to effect such
Sale. No purchaser or transferee at such a sale shall be bound to ascertain the
Trustee’s authority, to inquire into the satisfaction of any conditions
precedent or see to the application of any Monies.

 

Section 5.18         Action on the Notes. The Trustee’s right to seek and
recover judgment on the Notes or under this Indenture shall not be affected by
the seeking or obtaining of or application for any other relief under or with
respect to this Indenture. Neither the lien of this Indenture nor any rights or
remedies of the Trustee or the Noteholders shall be impaired by the recovery of
any judgment by the Trustee against the Issuer or by the levy of any execution
under such judgment upon any portion of the Assets or upon any of the assets of
the Issuer.

 

ARTICLE VI

 

The Trustee

 

Section 6.1           Certain Duties and Responsibilities. (a) Except during the
continuance of an Event of Default known to the Trustee:

 

 -129- 

 

 

(i)          the Trustee undertakes to perform such duties and only such duties
as are specifically set forth herein, and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and

 

(ii)         in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; provided that in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Trustee, the Trustee shall be under
a duty to examine the same to determine whether or not they substantially
conform on their face to the requirements of this Indenture and shall promptly,
but in any event within three Business Days in the case of an Officer’s
certificate furnished by the Collateral Manager, notify the party delivering the
same if such certificate or opinion does not conform. If a corrected form shall
not have been delivered to the Trustee within 15 days after such notice from the
Trustee, the Trustee shall so notify the Noteholders.

 

(b)          In case an Event of Default known to the Trustee has occurred and
is continuing, the Trustee shall, prior to the receipt of directions, if any,
from a Majority of the Controlling Class, or such other percentage as permitted
by this Indenture, exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in its exercise, as a
prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs.

 

(c)          No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

 

(i)          this sub-section shall not be construed to limit the effect of
sub-section (a) of this Section 6.1;

 

(ii)         the Trustee shall not be liable for any error of judgment made in
good faith by a Trust Officer, unless it shall be proven that the Trustee was
negligent in ascertaining the pertinent facts;

 

(iii)        the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Issuer or the Collateral Manager in accordance with this Indenture and/or a
Majority (or such other percentage as may be required by the terms hereof) of
the Controlling Class (or other Class if required or permitted by the terms
hereof), relating to the time, method and place of conducting any Proceeding for
any remedy available to the Trustee, or exercising any trust or power conferred
upon the Trustee, under this Indenture;

 

 -130- 

 

 

(iv)        no provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur any financial or other liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers contemplated hereunder, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity satisfactory to it
against such risk or liability is not reasonably assured to it unless such risk
or liability relates to the performance of its ordinary incidental services,
including mailing of notices under this Indenture; and

 

(v)         in no event shall the Trustee be liable for special, indirect,
punitive or consequential loss or damage (including lost profits) even if the
Trustee has been advised of the likelihood of such damages and regardless of
such action.

 

(d)          For all purposes under this Indenture, the Trustee shall not be
deemed to have notice or knowledge of any Default or Event of Default described
in Sections 5.1(c), (d), (e), or (f) unless a Trust Officer assigned to and
working in the Corporate Trust Office has actual knowledge thereof or unless
written notice of any event which is in fact such an Event of Default or Default
is received by the Trustee at the Corporate Trust Office, and such notice
references the Notes generally, the Issuer, the Assets or this Indenture. For
purposes of determining the Trustee’s responsibility and liability hereunder,
whenever reference is made herein to such an Event of Default or a Default, such
reference shall be construed to refer only to such an Event of Default or
Default of which the Trustee is deemed to have notice as described in this
Section 6.1.

 

(e)          Upon the Trustee receiving written notice from the Collateral
Manager that an event constituting “Cause” as defined in the Collateral
Management Agreement has occurred, the Trustee shall, not later than three
Business Days thereafter, forward such notice to the Noteholders (as their names
appear in the Register).

 

(f)          Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section 6.1.

 

(g)          The Trustee is hereby directed to accept and acknowledge the E.U.
Risk Retention Letter.

 

(h)          The Trustee shall have no duty to monitor or verify whether any
Holder (or beneficial owner) is a Section 13 Banking Entity.

 

Section 6.2           Notice of Event of Default. Promptly (and in no event
later than three Business Days) after the occurrence of any Event of Default
actually known to a Trust Officer of the Trustee or after any declaration of
acceleration has been made or delivered to the Trustee pursuant to Section 5.2,
the Trustee shall transmit by mail to the Collateral Manager, each Rating
Agency, and all Holders, as their names and addresses appear on the Register,
notice of all Event of Defaults hereunder known to the Trustee, unless such
Default shall have been cured or waived.

 

 -131- 

 

 

Section 6.3           Certain Rights of Trustee. Except as otherwise provided in
Section 6.1:

 

(a)          the Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

 

(b)          any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order, as the case may be;

 

(c)          whenever in the administration of this Indenture the Trustee shall
(i) deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer’s certificate or Issuer Order or (ii) be required to
determine the value of any Assets or funds hereunder or the cash flows projected
to be received therefrom, the Trustee may, in the absence of bad faith on its
part, rely on reports of nationally recognized accountants (which may or may not
be the Independent accountants appointed by the Issuer pursuant to Section
10.9), investment bankers or other Persons qualified to provide the information
required to make such determination, including nationally recognized dealers in
Assets of the type being valued, securities quotation services, loan pricing
services and loan valuation agents;

 

(d)          as a condition to the taking or omitting of any action by it
hereunder, the Trustee may consult with counsel and the advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or omitted by it hereunder in good
faith and in reliance thereon;

 

(e)          the Trustee shall be under no obligation to exercise or to honor
any of the rights or powers vested in it by this Indenture at the request or
direction of any of the Holders pursuant to this Indenture, unless such Holders
shall have provided to the Trustee security or indemnity reasonably satisfactory
to it against the costs, expenses (including reasonable attorneys’ fees and
expenses) and liabilities which might reasonably be incurred by it in compliance
with such request or direction;

 

(f)          the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document, but the Trustee, in its discretion, may, and upon the written
direction of a Majority of the Controlling Class or of a Rating Agency shall
(subject to the right hereunder to be indemnified to its reasonable satisfaction
for associated expense and liability), make such further inquiry or
investigation into such facts or matters as it may see fit or as it shall be
directed, and the Trustee shall be entitled, on reasonable prior notice to the
Issuer and the Collateral Manager, to examine the books and records relating to
the Notes and the Assets, personally or by agent or attorney, during the
Issuer’s or the Collateral Manager’s normal business hours; provided that the
Trustee shall, and shall cause its agents to, hold in confidence all such
information, except (i) to the extent disclosure may be required by law or by
any regulatory, administrative or governmental authority and (ii) to the extent
that the Trustee, in its sole discretion, may determine that such disclosure is
consistent with its obligations hereunder; provided further that the Trustee may
disclose on a confidential basis any such information to its agents, attorneys
and auditors in connection with the performance of its responsibilities
hereunder;

 

 -132- 

 

 

(g)          the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys; provided that the Trustee shall not be responsible for any misconduct
or negligence on the part of any agent appointed or attorney appointed, with due
care by it hereunder;

 

(h)          the Trustee shall not be liable for any action it takes or omits to
take in good faith that it reasonably believes to be authorized or within its
rights or powers hereunder, including actions or omissions to act at the
direction of the Collateral Manager;

 

(i)            nothing herein shall be construed to impose an obligation on the
part of the Trustee to monitor, recalculate, evaluate or verify or independently
determine the accuracy of any report, certificate or information received from
the Issuer or Collateral Manager (unless and except to the extent otherwise
expressly set forth herein);

 

(j)            to the extent any defined term hereunder, or any calculation
required to be made or determined by the Trustee hereunder, is dependent upon or
defined by reference to generally accepted accounting principles (as in effect
in the United States) (“GAAP”), the Trustee shall be entitled to request and
receive (and rely upon) instruction from the Issuer or the accountants
identified in the Accountants’ Report (and in the absence of its receipt of
timely instruction therefrom, shall be entitled to obtain from an Independent
accountant at the expense of the Issuer) as to the application of GAAP in such
connection, in any instance;

 

(k)           the Trustee shall not be liable for the actions or omissions of,
or any inaccuracies in the records of, the Collateral Manager, the Issuer, any
Paying Agent (other than the Trustee), DTC, Euroclear, Clearstream, or any other
clearing agency or depository and without limiting the foregoing, the Trustee
shall not be under any obligation to monitor, evaluate or verify compliance by
the Collateral Manager with the terms hereof or of the Collateral Management
Agreement, or to verify or independently determine the accuracy of information
received by the Trustee from the Collateral Manager (or from any selling
institution, agent bank, trustee or similar source) with respect to the Assets;

 

(l)            notwithstanding any term hereof (or any term of the UCC that
might otherwise be construed to be applicable to a “securities intermediary” as
defined in the UCC) to the contrary, none of the Trustee, the Custodian or the
Securities Intermediary shall be under a duty or obligation in connection with
the acquisition or Grant by the Issuer to the Trustee of any item constituting
the Assets, or to evaluate the sufficiency of the documents or instruments
delivered to it by or on behalf of the Issuer in connection with its Grant or
otherwise, or in that regard to examine any Underlying Instrument, in each case,
in order to determine compliance with applicable requirements of and
restrictions on transfer in respect of such Assets;

 

 -133- 

 

 

(m)         in the event the Bank is also acting in the capacity of Paying
Agent, Registrar, Transfer Agent, Custodian, Calculation Agent or Securities
Intermediary, the rights, protections, benefits, immunities and indemnities
afforded to the Trustee pursuant to this Article VI shall also be afforded to
the Bank acting in such capacities; provided that such rights, protections,
benefits, immunities and indemnities shall be in addition to any rights,
immunities and indemnities provided in the Securities Account Control Agreement
or any other documents to which the Bank in such capacity is a party;

 

(n)          any permissive right of the Trustee to take or refrain from taking
actions enumerated herein shall not be construed as a duty;

 

(o)          to the extent permitted by applicable law, the Trustee shall not be
required to give any bond or surety in respect of the execution of this
Indenture or otherwise;

 

(p)          the Trustee shall not be deemed to have notice or knowledge of any
matter unless a Trust Officer has actual knowledge thereof or unless written
notice thereof is received by the Trustee at the Corporate Trust Office and such
notice references the Notes generally, the Issuer or this Indenture. Whenever
reference is made herein to a Default or an Event of Default such reference
shall, insofar as determining any liability on the part of the Trustee is
concerned, be construed to refer only to a Default or an Event of Default of
which the Trustee is deemed to have knowledge in accordance with this paragraph;

 

(q)          the Trustee shall not be responsible for delays or failures in
performance resulting from circumstances beyond its control (such circumstances
include but are not limited to acts of God, strikes, lockouts, riots, acts of
war, loss or malfunctions of utilities, computer (hardware or software) or
communications services);

 

(r)           to help fight the funding of terrorism and money laundering
activities, the Trustee will obtain, verify, and record information that
identifies individuals or entities that establish a relationship or open an
account with the Trustee. The Trustee will ask for the name, address, tax
identification number and other information that will allow the Trustee to
identify the individual or entity who is establishing the relationship or
opening the account. The Trustee may also ask for formation documents such as
articles of incorporation, an offering memorandum, or other identifying
documents to be provided;

 

(s)           to the extent not inconsistent herewith, the rights, protections,
immunities and indemnities afforded to the Trustee pursuant to this Indenture
also shall be afforded to the Bank in each of its capacities under the
Transaction Documents and also to the Collateral Administrator; provided that,
with respect to the Collateral Administrator, such rights, immunities and
indemnities shall be in addition to any rights, immunities and indemnities
provided in the Collateral Administration Agreement;

 

(t)           in making or disposing of any investment permitted by this
Indenture, the Trustee is authorized to deal with itself (in its individual
capacity) or with any one or more of its Affiliates, in each case on an
arm’s-length basis, whether it or such Affiliate is acting as a subagent of the
Trustee or for any third party or dealing as principal for its own account. If
otherwise qualified, obligations of the Bank or any of its Affiliates shall
qualify as Eligible Investments hereunder;

 

 -134- 

 

 

(u)          the Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Trustee’s economic self-interest
for (i) serving as investment adviser, administrator, shareholder, servicing
agent, custodian or subcustodian with respect to certain of the Eligible
Investments, (ii) using Affiliates to effect transactions in certain Eligible
Investments and (iii) effecting transactions in certain Eligible Investments.
Such compensation is not payable or reimbursable under Section 6.7 of this
Indenture;

 

(v)          the Trustee shall have no duty (i) to see to any recording, filing,
or depositing of this Indenture or any supplemental indenture or any financing
statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to maintain any
insurance;

 

(w)         unless the Trustee receives written notice of an error or omission
related to financial information or disbursements provided to Holders within 90
days of Holders’ receipt of the same, the Trustee shall have no liability in
connection with such and, absent direction by the requisite percentage of
Holders entitled to direct the Trustee, no further obligations in connection
thereof;

 

(x)          the Trustee will be under no obligation to (i) confirm or verify
whether the conditions to the Delivery of the Assets have been satisfied or to
determine whether or not a Collateral Obligation is eligible for purchase
hereunder or meets the criteria in the definition thereof or (ii) evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Issuer in connection with the Grant by the Issuer to the Trustee of any item
constituting the Assets or otherwise, or in that regard to examine any
Underlying Instruments, in order to determine compliance with the applicable
requirements of and restrictions on transfer of a Collateral Obligation; and

 

(y)          the Trustee shall have no obligation to determine the Retention
Basis Amount or verify or monitor whether an E.U. Retention Deficiency has
occurred or whether the E.U. Retention Requirement Laws or the U.S. Risk
Retention Rules have been or will be complied with.

 

Section 6.4           Not Responsible for Recitals or Issuance of Notes. The
recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer; and the
Trustee assumes no responsibility for their correctness. The Trustee makes no
representation as to the validity or sufficiency of this Indenture (except as
may be made with respect to the validity of the Trustee’s obligations
hereunder), the Assets or the Notes. The Trustee shall not be accountable for
the use or application by the Issuer of the Notes or the proceeds thereof or any
Money paid to the Issuer pursuant to the provisions hereof.

 

Section 6.5           May Hold Notes. The Trustee, any Paying Agent, Registrar
or any other agent of the Issuer, in its individual or any other capacity, may
become the owner or pledgee of Notes and may otherwise deal with the Issuer or
any of its Affiliates with the same rights it would have if it were not Trustee,
Paying Agent, Registrar or such other agent.

 

 -135- 

 

 

Section 6.6           Money Held in Trust. Money held by the Trustee hereunder
shall be held in trust to the extent required herein. The Trustee shall be under
no liability for interest on any Money received by it hereunder except to the
extent of income or other gain on investments which are deposits in or
certificates of deposit of the Bank in its commercial capacity and income or
other gain actually received by the Trustee on Eligible Investments.

 

Section 6.7           Compensation and Reimbursement. (a) The Issuer agrees:

 

(i)          to pay the Trustee on each Payment Date reasonable compensation, as
set forth in a separate fee schedule, for all services rendered by it hereunder
(which compensation shall not be limited by any provision of law in regard to
the compensation of a trustee of an express trust);

 

(ii)         except as otherwise expressly provided herein, to reimburse the
Trustee in a timely manner upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture or other Transaction Document (including,
without limitation, securities transaction charges and the reasonable
compensation and expenses and disbursements of its agents and legal counsel and
of any accounting firm or investment banking firm employed by the Trustee
pursuant to Section 5.4, 5.5, 6.3(c) or 10.7, except any such expense,
disbursement or advance as may be attributable to its negligence, willful
misconduct or bad faith) but with respect to securities transaction charges,
only to the extent any such charges have not been waived during a Collection
Period due to the Trustee’s receipt of a payment from a financial institution
with respect to certain Eligible Investments, as specified by the Collateral
Manager;

 

(iii)        to indemnify the Trustee and its Officers, directors, employees and
agents for, and to hold them harmless against, any loss, liability or expense
(including reasonable attorney’s fees and expenses) incurred without negligence,
willful misconduct or bad faith on their part, arising out of or in connection
with the acceptance or administration of this trust or the performance of its
duties hereunder, including the costs and expenses of defending themselves
(including reasonable attorney’s fees and costs) against any claim or liability
in connection with the exercise or performance of any of their powers or duties
hereunder and under any other agreement or instrument related hereto; and

 

(iv)        to pay the Trustee reasonable additional compensation together with
its expenses (including reasonable counsel fees) for any collection or
enforcement action taken pursuant to Section 6.13 or Article V, respectively.

 

 -136- 

 

 

(b)          The Trustee shall receive amounts pursuant to this Section 6.7 and
any other amounts payable to it under this Indenture or in any of the
Transaction Documents to which the Trustee is a party only as provided in
Sections 11.1(a)(i), (ii) and (iii) but only to the extent that funds are
available for the payment thereof. Subject to Section 6.9, the Trustee shall
continue to serve as Trustee under this Indenture notwithstanding the fact that
the Trustee shall not have received amounts due it hereunder; provided that
nothing herein shall impair or affect the Trustee’s rights under Section 6.9. No
direction by the Noteholders shall affect the right of the Trustee to collect
amounts owed to it under this Indenture. If, on any date when a fee or an
expense shall be payable to the Trustee pursuant to this Indenture, insufficient
funds are available for the payment thereof, any portion of a fee or an expense
not so paid shall be deferred and payable on such later date on which a fee or
an expense shall be payable and sufficient funds are available therefor.

 

(c)          The Trustee hereby agrees not to cause the filing against the
Issuer or any of its subsidiaries, of a petition in bankruptcy for the
non-payment to the Trustee of any amounts provided by this Section 6.7 until at
least one year and one day, or, if longer, the applicable preference period then
in effect and one day, after the payment in full of all Notes issued under this
Indenture.

 

(d)          The Issuer’s payment obligations to the Trustee under this Section
6.7 shall be secured by the lien of this Indenture payable in accordance with
the Priority of Payments, and shall survive the discharge of this Indenture and
the resignation or removal of the Trustee. When the Trustee incurs expenses
after the occurrence of a Default or an Event of Default under Section 5.1(e) or
Section 5.1(f), the expenses are intended to constitute expenses of
administration under the Bankruptcy Code or any other applicable federal or
state bankruptcy, insolvency or similar law.

 

Section 6.8           Corporate Trustee Required; Eligibility. There shall at
all times be a Trustee hereunder which shall be an Independent organization or
entity organized and doing business under the laws of the United States of
America or of any state thereof, authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least
U.S.$200,000,000, subject to supervision or examination by federal or state
authority, having a rating of at least “BBB+” by S&P and (to the extent that
Fitch is rating any Notes then Outstanding) a short-term credit rating of at
least “F1” or a long-term credit rating of at least “A” by Fitch and having an
office within the United States. If such organization or entity publishes
reports of condition at least annually, pursuant to law or to the requirements
of the aforesaid supervising or examining authority, then for the purposes of
this Section 6.8, the combined capital and surplus of such organization or
entity shall be deemed to be its combined capital and surplus as set forth in
its most recent published report of condition. If at any time the Trustee shall
cease to be eligible in accordance with the provisions of this Section 6.8, it
shall resign immediately in the manner and with the effect hereinafter specified
in this Article VI.

 

Section 6.9           Resignation and Removal; Appointment of Successor. (a) No
resignation or removal of the Trustee and no appointment of a successor Trustee
pursuant to this Article VI shall become effective until the acceptance of
appointment by the successor Trustee under Section 6.10.

 

 -137- 

 

 

(b)          Subject to Section 6.9(a), the Trustee may resign at any time by
giving not less than 30 days’ written notice thereof to the Issuer, the
Collateral Manager, the Holders of the Notes and each Rating Agency. Upon
receiving such notice of resignation, the Issuer shall promptly appoint a
successor trustee or trustees satisfying the requirements of Section 6.8 by
written instrument, in duplicate, executed by a Responsible Officer of the
Issuer, one copy of which shall be delivered to the Trustee so resigning and one
copy to the successor Trustee or Trustees, together with a copy to each Holder
and the Collateral Manager; provided that such successor Trustee shall be
appointed only upon the written consent of a Majority of the Secured Notes of
each Class or, at any time when an Event of Default shall have occurred and be
continuing or when a successor Trustee has been appointed pursuant to Section
6.9(e), by an Act of a Majority of the Controlling Class. If no successor
Trustee shall have been appointed and an instrument of acceptance by a successor
Trustee shall not have been delivered to the Trustee within 30 days after the
giving of such notice of resignation, the resigning Trustee or any Holder, on
behalf of itself and all others similarly situated, may petition any court of
competent jurisdiction for the appointment of a successor Trustee satisfying the
requirements of Section 6.8.

 

(c)          The Trustee may be removed at any time upon 30 days written notice
by Act of a Majority of each Class of Notes or, at any time when an Event of
Default shall have occurred and be continuing by an Act of a Majority of the
Controlling Class, delivered to the Trustee and to the Issuer.

 

(d)          If at any time:

 

(i)            the Trustee shall cease to be eligible under Section 6.8 and
shall fail to resign after written request therefor by the Issuer or by any
Holder; or

 

(ii)           the Trustee shall become incapable of acting or shall be adjudged
as bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation;

 

then, in any such case (subject to Section 6.9(a)), (A) the Issuer, by Issuer
Order, may remove the Trustee, or (B) subject to Section 5.15, any Holder may,
on behalf of itself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

 

(e)          If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Trustee for any reason
(other than resignation), the Issuer, by Issuer Order, shall promptly appoint a
successor Trustee. If the Issuer shall fail to appoint a successor Trustee
within 30 days after such resignation, removal or incapability or the occurrence
of such vacancy, a successor Trustee may be appointed by a Majority of the
Controlling Class by written instrument delivered to the Issuer and the retiring
Trustee. The successor Trustee so appointed shall, forthwith upon its acceptance
of such appointment, become the successor Trustee and supersede any successor
Trustee proposed by the Issuer. If no successor Trustee shall have been so
appointed by the Issuer or a Majority of the Controlling Class and shall have
accepted appointment in the manner hereinafter provided, subject to Section
5.15, the Trustee or any Holder may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Trustee.

 

 -138- 

 

 

 

(f)          The Issuer shall give prompt notice of each resignation and each
removal of the Trustee and each appointment of a successor Trustee by mailing
written notice of such event by first class mail, postage prepaid, to the
Collateral Manager, to each Rating Agency and to the Holders of the Notes as
their names and addresses appear in the Register. Each notice shall include the
name of the successor Trustee and the address of its Corporate Trust Office. If
the Issuer fails to mail such notice within ten days after acceptance of
appointment by the successor Trustee, the successor Trustee shall cause such
notice to be given at the expense of the Issuer. If the Bank shall resign or be
removed as Trustee, the Bank shall also resign or be removed as Custodian,
Paying Agent, Calculation Agent, Collateral Administrator, Registrar and any
other capacity in which the Bank is then acting pursuant to this Indenture or
any other Transaction Document.

 

Section 6.10         Acceptance of Appointment by Successor. Every successor
Trustee appointed hereunder shall meet the requirements of Section 6.8 and shall
execute, acknowledge and deliver to the Issuer and the retiring Trustee an
instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring Trustee; but, on request of the Issuer or a Majority
of any Class of Secured Notes or the successor Trustee, such retiring Trustee
shall, upon payment of its charges then unpaid, execute and deliver an
instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee, and shall duly assign, transfer and deliver to
such successor Trustee all property and Money held by such retiring Trustee
hereunder. Upon request of any such successor Trustee, the Issuer shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor Trustee all such rights, powers and trusts.

 

Section 6.11         Merger, Conversion, Consolidation or Succession to Business
of Trustee. Any organization or entity into which the Trustee may be merged or
converted or with which it may be consolidated, or any organization or entity
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any organization or entity succeeding to all or
substantially all of the corporate trust business of the Trustee, shall be the
successor of the Trustee hereunder; provided that such organization or entity
shall be otherwise qualified and eligible under this Article VI, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto. In case any of the Notes has been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation to such authenticating Trustee may adopt such authentication and
deliver the Notes so authenticated with the same effect as if such successor
Trustee had itself authenticated such Notes.

 

Section 6.12         Co-Trustees. At any time or times, the Issuer and the
Trustee shall have power to appoint one or more Persons to act as co-trustee
(subject to written notice to the Rating Agencies), jointly with the Trustee, of
all or any part of the Assets, with the power to file such proofs of claim and
take such other actions pursuant to Section 5.6 herein and to make such claims
and enforce such rights of action on behalf of the Holders, as such Holders
themselves may have the right to do, subject to the other provisions of this
Section 6.12. 

 -139- 

 

 

The Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Issuer does not join in such appointment within 15 days after
the receipt by it of a request to do so, the Trustee shall have the power to
make such appointment.

 

Should any written instrument from the Issuer be required by any co-trustee so
appointed, more fully confirming to such co-trustee such property, title, right
or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer. The Issuer agrees to pay, to the
extent funds are available therefor under Section 11.1(a)(i)(A), for any
reasonable fees and expenses in connection with such appointment.

 

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

 

(a)           the Notes shall be authenticated and delivered and all rights,
powers, duties and obligations hereunder in respect of the custody of
securities, Cash and other personal property held by, or required to be
deposited or pledged with, the Trustee hereunder, shall be exercised solely by
the Trustee;

 

(b)           the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by the appointment
of a co-trustee shall be conferred or imposed upon and exercised or performed by
the Trustee or by the Trustee and such co-trustee jointly as shall be provided
in the instrument appointing such co-trustee;

 

(c)           the Trustee at any time, by an instrument in writing executed by
it, with the concurrence of the Issuer evidenced by an Issuer Order, may accept
the resignation of or remove any co-trustee appointed under this Section 6.12,
and in case an Event of Default has occurred and is continuing, the Trustee
shall have the power to accept the resignation of, or remove, any such
co-trustee without the concurrence of the Issuer. A successor to any co-trustee
so resigned or removed may be appointed in the manner provided in this Section
6.12;

 

(d)           no co-trustee hereunder shall be personally liable by reason of
any act or omission of the Trustee hereunder;

 

(e)           the Trustee shall not be liable by reason of any act or omission
of a co-trustee; and

 

(f)            any Act of the Holders delivered to the Trustee shall be deemed
to have been delivered to each co-trustee.

 

The Issuer shall notify each Rating Agency of the appointment of a co-trustee
hereunder.

 

 -140- 

 

 

Section 6.13         Certain Duties of Trustee Related to Delayed Payment of
Proceeds. If the Trustee shall not have received a payment with respect to any
Asset on its Due Date, (a) the Trustee shall promptly notify the Issuer and the
Collateral Manager in writing or electronically and (b) unless within three
Business Days (or the end of the applicable grace period for such payment, if
any) after such notice (x) such payment shall have been received by the Trustee
or (y) the Issuer, in its absolute discretion (but only to the extent permitted
by Section 10.2(a)), shall have made provision for such payment satisfactory to
the Trustee in accordance with Section 10.2(a), the Trustee shall, not later
than the Business Day immediately following the last day of such period and in
any case upon request by the Collateral Manager, request the issuer of such
Asset, the trustee under the related Underlying Instrument or a paying agent
designated by either of them, as the case may be, to make such payment not later
than three Business Days after the date of such request. If such payment is not
made within such time period, the Trustee, subject to the provisions of clause
(iv) of Section 6.1(c), shall take such reasonable action as the Collateral
Manager shall direct. Any such action shall be without prejudice to any right to
claim a Default or Event of Default under this Indenture. If the Issuer or the
Collateral Manager requests a release of an Asset and/or delivers an additional
Collateral Obligation in connection with any such action under the Collateral
Management Agreement or under this Indenture, such release and/or substitution
shall be subject to Section 10.8 and Article XII of this Indenture, as the case
may be. Notwithstanding any other provision hereof, the Trustee shall deliver to
the Issuer or its designee any payment with respect to any Asset or any
additional Collateral Obligation received after the Due Date thereof to the
extent the Issuer previously made provisions for such payment satisfactory to
the Trustee in accordance with this Section 6.13 and such payment shall not be
deemed part of the Assets.

 

Section 6.14         Authenticating Agents. Upon the request of the Issuer, the
Trustee shall, and if the Trustee so chooses the Trustee may, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5, as fully to all intents and
purposes as though each such Authenticating Agent had been expressly authorized
by such Sections to authenticate such Notes. For all purposes of this Indenture,
the authentication of Notes by an Authenticating Agent pursuant to this Section
6.14 shall be deemed to be the authentication of Notes by the Trustee.

 

Any Person into which any Authenticating Agent may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
consolidation or conversion to which any Authenticating Agent shall be a party,
or any Person succeeding to the corporate trust business of any Authenticating
Agent, shall be the successor of such Authenticating Agent hereunder, without
the execution or filing of any further act on the part of the parties hereto or
such Authenticating Agent or such successor Person.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Trustee may at any time terminate
the agency of any Authenticating Agent by giving written notice of termination
to such Authenticating Agent and the Issuer. Upon receiving such notice of
resignation or upon such a termination, the Trustee shall, upon the written
request of the Issuer, promptly appoint a successor Authenticating Agent and
shall give written notice of such appointment to the Issuer.

 

 -141- 

 

 

Unless the Authenticating Agent is also the same entity as the Trustee, the
Issuer agrees to pay to each Authenticating Agent from time to time reasonable
compensation for its services, and reimbursement for its reasonable expenses
relating thereto as an Administrative Expense. The provisions of Sections 2.8,
6.4 and 6.5 shall be applicable to any Authenticating Agent.

 

Section 6.15         Withholding. The Trustee is hereby authorized and directed
to retain from amounts otherwise distributable to any Holder sufficient funds
for the payment of any such tax that is legally owed or required to be withheld
by the Issuer (but such authorization shall not prevent the Trustee from
contesting any such tax in appropriate Proceedings and withholding payment of
such tax, if permitted by law, pending the outcome of such Proceedings) or may
be withheld because of a failure by a Holder to provide any required information
and to timely remit such amounts to the appropriate taxing authority. The amount
of any withholding tax imposed with respect to any Note shall be treated as Cash
distributed to the relevant Holder at the time it is withheld by the Trustee. If
there is a reasonable possibility that withholding is required by applicable law
with respect to a distribution, the Paying Agent or the Trustee may, in its sole
discretion, withhold such amounts in accordance with this Section 6.15. If any
Holder or beneficial owner wishes to apply for a refund of any such withholding
tax, the Trustee shall reasonably cooperate with such Person in providing
readily available information so long as such Person agrees to reimburse the
Trustee for any out-of-pocket expenses incurred. Nothing herein shall impose an
obligation on the part of the Trustee to determine the amount of any tax or
withholding obligation on the part of the Issuer or in respect of the Notes.

 

Section 6.16         Representative for Secured Noteholders only; Agent for each
other Secured Party and the Holders of the Subordinated Notes. With respect to
the security interest created hereunder, the delivery of any item of Asset to
the Trustee is to the Trustee as representative of the Secured Noteholders and
agent for each other Secured Party and the Holders of the Subordinated Notes. In
furtherance of the foregoing, the possession by the Trustee of any Asset, and
the endorsement to or registration in the name of the Trustee of any Asset
(including without limitation as entitlement holder of the Custodial Account)
are all undertaken by the Trustee in its capacity as representative of the
Secured Noteholders, and agent for each other Secured Party and the Holders of
the Subordinated Notes.

 

Section 6.17         Representations and Warranties of the Bank. The Bank hereby
represents and warrants as follows:

 

(a)          Organization. The Bank has been duly organized and is validly
existing as a national banking association with trust powers under the laws of
the United States and has the power to conduct its business and affairs as a
trustee, paying agent, registrar, transfer agent, custodian, calculation agent
and securities intermediary.

 

(b)          Authorization; Binding Obligations. The Bank has the corporate
power and authority to perform the duties and obligations of Trustee, Paying
Agent, Registrar, Transfer Agent, Custodian, Calculation Agent, Collateral
Administrator and Securities Intermediary under this Indenture. The Bank has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Indenture, and all of the documents required to be executed
by the Bank pursuant hereto. This Indenture has been duly authorized, executed
and delivered by the Bank and constitutes the legal, valid and binding
obligation of the Bank enforceable in accordance with its terms subject, as to
enforcement, (i) to the effect of bankruptcy, insolvency or similar laws
affecting generally the enforcement of creditors’ rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency or similar event
applicable to the Bank and (ii) to general equitable principles (whether
enforcement is considered in a proceeding at law or in equity).

 

 -142- 

 

 

(c)          Eligibility. The Bank is eligible under Section 6.8 to serve as
Trustee hereunder.

 

(d)          No Conflict. Neither the execution, delivery and performance of
this Indenture, nor the consummation of the transactions contemplated by this
Indenture, is prohibited by, or requires the Bank to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, judgment, order, writ, injunction or decree that is binding upon the
Bank.

 

ARTICLE VII

 

Covenants

 

Section 7.1           Payment of Principal and Interest. The Issuer will duly
and punctually pay the principal of and interest on the Secured Notes, in
accordance with the terms of such Notes and this Indenture pursuant to the
Priority of Payments. The Issuer will, to the extent funds are available
pursuant to the Priority of Payments, duly and punctually pay all required
distributions on the Subordinated Notes, in accordance with the Subordinated
Notes and this Indenture.

 

Amounts properly withheld under the Code or other applicable law by any Person
from a payment under a Note shall be considered as having been paid by the
Issuer to the relevant Holder for all purposes of this Indenture.

 

Section 7.2           Maintenance of Office or Agency. The Issuer hereby
appoints the Trustee as a Paying Agent for payments on the Notes, and appoints
the Trustee as Transfer Agent at its applicable Corporate Trust Office as the
Issuer’s agent where Notes may be surrendered for registration of transfer or
exchange. The Issuer hereby appoints CT Corporation System as its agent upon
whom process or demands may be served in any action arising out of or based on
this Indenture or the transactions contemplated hereby in the Borough of
Manhattan, the City of New York.

 

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided that (x) the Issuer will maintain in the Borough of
Manhattan, the City of New York, an office or agency where notices and demands
to or upon the Issuer in respect of the Notes and this Indenture may be served
and, subject to any laws or regulations applicable thereto, an office or agency
outside of the United States where Notes may be presented for payment; and (y)
no paying agent shall be appointed in a jurisdiction which subjects payments on
the Notes to withholding tax solely as a result of such Paying Agent’s
activities. The Issuer shall at all times maintain a duplicate copy of the
Register at the Corporate Trust Office. The Issuer shall give prompt written
notice to the Trustee, each Rating Agency and the Holders of the appointment or
termination of any such agent and of the location and any change in the location
of any such office or agency.

 

 -143- 

 

 

If at any time the Issuer shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Trustee with the address thereof,
presentations and surrenders may be made (subject to the limitations described
in the preceding paragraph) at, notices and demands may be served on the Issuer,
and Notes may be presented and surrendered for payment to the appropriate Paying
Agent at its main office, and the Issuer hereby appoints the same as its agent
to receive such respective presentations, surrenders, notices and demands.

 

Section 7.3           Money for Note Payments to be Held in Trust. All payments
of amounts due and payable with respect to any Notes that are to be made from
amounts withdrawn from the Payment Account shall be made on behalf of the Issuer
by the Trustee or a Paying Agent with respect to payments on the Notes.

 

When the Issuer shall have a Paying Agent that is not also the Registrar, it
shall furnish, or cause the Registrar to furnish, no later than the fifth
calendar day after each Record Date a list, if necessary, in such form as such
Paying Agent may reasonably request, of the names and addresses of the Holders
and of the certificate numbers of individual Notes held by each such Holder.

 

Whenever the Issuer shall have a Paying Agent other than the Trustee, it shall,
on or before the Business Day next preceding each Payment Date and any
Redemption Date, as the case may be, direct the Trustee to deposit on such
Payment Date or such Redemption Date, as the case may be, with such Paying
Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account), such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Issuer shall
promptly notify the Trustee of its action or failure so to act. Any Monies
deposited with a Paying Agent (other than the Trustee) in excess of an amount
sufficient to pay the amounts then becoming due on the Notes with respect to
which such deposit was made shall be paid over by such Paying Agent to the
Trustee for application in accordance with Article XI.

 

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order with written notice
thereof to the Trustee; provided that so long as the Notes of any Class are
rated by a Rating Agency, with respect to any additional or successor Paying
Agent, either (i) such Paying Agent has a long-term debt rating of “A+” or
higher by S&P or a short-term debt rating of “A-1” by S&P and (to the extent
that Fitch is rating any Notes then Outstanding) a short-term crediting rating
of at least “F1” or a long-term rating of at least “A” by Fitch or (ii) the
Global Rating Agency Condition is satisfied. If such successor Paying Agent
ceases to have a long-term debt rating of “A+” or higher by S&P or a short-term
debt rating “A-1” by S&P and (to the extent that Fitch is rating any Notes then
Outstanding) a short-term credit rating of at least “F1” or a long-term rating
of at least “A” by Fitch, the Issuer shall promptly remove such Paying Agent and
appoint a successor Paying Agent. The Issuer shall not appoint any Paying Agent
that is not, at the time of such appointment, a depository institution or trust
company subject to supervision and examination by federal and/or state and/or
national banking authorities. The Issuer shall cause each Paying Agent other
than the Trustee to execute and deliver to the Trustee an instrument in which
such Paying Agent shall agree with the Trustee and if the Trustee acts as Paying
Agent, it hereby so agrees, subject to the provisions of this Section 7.3, that
such Paying Agent will:

 

 -144- 

 



 

(a)          allocate all sums received for payment to the Holders of Notes and
the Issuer for which it acts as Paying Agent on each Payment Date and any
Redemption Date among such Holders in the proportion specified in the applicable
Distribution Report to the extent permitted by applicable law;

 

(b)          hold all sums held by it for the payment of amounts due with
respect to the Notes and otherwise to the Issuer in trust for the benefit of the
Persons entitled thereto until such sums shall be paid to such Persons or
otherwise disposed of as herein provided and pay such sums to such Persons as
herein provided;

 

(c)          if such Paying Agent is not the Trustee, immediately resign as a
Paying Agent and forthwith pay to the Trustee all sums held by it in trust for
the payment of Notes and otherwise to the Issuer if at any time it ceases to
meet the standards set forth above required to be met by a Paying Agent at the
time of its appointment;

 

(d)          if such Paying Agent is not the Trustee, immediately give the
Trustee notice of any default by the Issuer in the making of any payment
required to be made; and

 

(e)          if such Paying Agent is not the Trustee, during the continuance of
any such default, upon the written request of the Trustee, forthwith pay to the
Trustee all sums so held in trust by such Paying Agent.

 

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Issuer or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Issuer or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such Money.

 

Except as otherwise required by applicable law, any Money deposited with the
Trustee or any Paying Agent in trust for any payment on any Note and remaining
unclaimed for two years after such amount has become due and payable shall be
paid to the Issuer on Issuer Order; and the Holder of such Note shall
thereafter, as an unsecured general creditor, look only to the Issuer for
payment of such amounts (but only to the extent of the amounts so paid to the
Issuer) and all liability of the Trustee or such Paying Agent with respect to
such trust Money shall thereupon cease. The Trustee or such Paying Agent, before
being required to make any such release of payment, may, but shall not be
required to, adopt and employ, at the expense of the Issuer any reasonable means
of notification of such release of payment, including, but not limited to,
mailing notice of such release to Holders whose Notes have been called but have
not been surrendered for redemption or whose right to or interest in Monies due
and payable but not claimed is determinable from the records of any Paying
Agent, at the last address of record of each such Holder.

 

 -145- 

 

 

Section 7.4           Existence of Issuer. (a) The Issuer shall, to the maximum
extent permitted by applicable law, maintain in full force and effect its
existence and rights as a limited liability company organized under the laws of
the State of Delaware and shall obtain and preserve its qualification to do
business as a limited liability company in each jurisdiction in which such
qualifications are or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes, or any of the Assets; provided that
the Issuer shall be entitled to change its jurisdiction of formation from the
State of Delaware to any other jurisdiction reasonably selected by the Issuer so
long as (i) the Issuer has received a legal opinion (upon which the Trustee may
conclusively rely) to the effect that such change is not disadvantageous in any
material respect to the Holders, (ii) written notice of such change shall have
been given to the Trustee by the Issuer, which notice shall be promptly
forwarded by the Trustee to the Holders, the Collateral Manager and to each
Rating Agency, (iii) the Global Rating Agency Condition is satisfied and (iv) on
or prior to the 15th Business Day following receipt of such notice the Trustee
shall not have received written notice from a Majority of the Controlling Class
objecting to such change.

 

(b)         The Issuer (i) shall ensure that all limited liability company or
other formalities regarding its existence (including, if required, holding
regular meetings of its manager(s) and member(s), or other similar, meetings)
are followed and (ii) shall not have any employees (other than its managers to
the extent they are employees). The Issuer shall not take any action, or conduct
its affairs in a manner, that is likely to result in its separate existence
being ignored or in its assets and liabilities being substantively consolidated
with any other Person in a bankruptcy, reorganization or other insolvency
proceeding. Without limiting the foregoing, (A) the Issuer shall not have any
subsidiaries; and (B) (x) the Issuer shall not (1) except as contemplated by the
Offering Circular, the Collateral Management Agreement or the Issuer’s limited
liability company agreement, engage in any transaction with any member that
would constitute a conflict of interest or (2) make distributions other than in
accordance with the terms of this Indenture and the Issuer’s limited liability
company agreement and (y) the Issuer shall (1) maintain books and records
separate from any other Person, (2) maintain its accounts separate from those of
any other Person, (3) not commingle its assets with those of any other Person,
(4) conduct its own business in its own name, (5) maintain separate financial
statements, (6) pay its own liabilities out of its own funds, (7) maintain an
arm’s length relationship with its Affiliates, (8) use separate stationery,
invoices and checks, (9) hold itself out as a separate Person, (10) correct any
known misunderstanding regarding its separate identity and (11) have at least
one manager that is Independent of the Collateral Manager.

 

Section 7.5          Protection of Assets. (a) The Collateral Manager on behalf
of the Issuer will cause the taking of such action within the Collateral
Manager’s control as is reasonably necessary in order to maintain the perfection
and priority of the security interest of the Trustee in the Assets; provided
that the Collateral Manager shall be entitled to rely on any Opinion of Counsel
delivered pursuant to Section 7.6 and any opinion delivered on the Closing Date
to determine what actions are reasonably necessary, and shall be fully protected
in so relying on such an Opinion of Counsel, unless the Collateral Manager has
actual knowledge that the procedures described in any such Opinion of Counsel
are no longer adequate to maintain such perfection and priority. The Issuer
shall from time to time execute and deliver all such supplements and amendments
hereto and file or authorize the filing of all such Financing Statements,
continuation statements, instruments of further assurance and other instruments,
and shall take such other action as may be necessary or advisable or desirable
to secure the rights and remedies of the Holders of the Secured Notes hereunder
and to:

 

 -146- 

 

 

(i)          Grant more effectively all or any portion of the Assets;

 

(ii)         maintain, preserve and perfect any Grant made or to be made by this
Indenture including, without limitation, the first priority nature of the lien
or carry out more effectively the purposes hereof;

 

(iii)        perfect, publish notice of or protect the validity of any Grant
made or to be made by this Indenture (including, without limitation, any and all
actions necessary or desirable as a result of changes in law or regulations);

 

(iv)        enforce any of the Assets or other instruments or property included
in the Assets;

 

(v)         preserve and defend title to the Assets and the rights therein of
the Trustee and the Holders of the Secured Notes in the Assets against the
claims of all Persons and parties; or

 

(vi)        pay or cause to be paid any and all taxes levied or assessed upon
all or any part of the Assets.

 

The Issuer hereby designates the Trustee as its agent and attorney in fact to
prepare and file and hereby authorizes the filing of any Financing Statement,
continuation statement and all other instruments, and take all other actions,
required pursuant to this Section 7.5. Such designation shall not impose upon
the Trustee, or release or diminish, the Issuer’s and the Collateral Manager’s
obligations under this Section 7.5. The Issuer further authorizes and shall
cause the Issuer’s counsel to file without the Issuer’s signature a Financing
Statement that names the Issuer as debtor and the Trustee, on behalf of the
Secured Parties, as secured party and that describes “all personal property of
the Debtor now owned or hereafter acquired” as the Assets in which the Trustee
has a Grant.

 

(b)         The Trustee shall not, except in accordance with Section 5.5 or
Section 10.8(a), (b) and (c), as applicable, permit the removal of any portion
of the Assets or transfer any such Assets from the Account to which it is
credited, or cause or permit any change in the Delivery made pursuant to
Section 3.3 with respect to any Assets, if, after giving effect thereto, the
jurisdiction governing the perfection of the Trustee’s security interest in such
Assets is different from the jurisdiction governing the perfection at the time
of delivery of the most recent Opinion of Counsel pursuant to Section 7.6 (or,
if no Opinion of Counsel has yet been delivered pursuant to Section 7.6, the
Opinion of Counsel delivered at the Closing Date) unless the Trustee shall have
received an Opinion of Counsel to the effect that the lien and security interest
created by this Indenture with respect to such property and the priority thereof
will continue to be maintained after giving effect to such action or actions.

 



 -147- 

 

 

Section 7.6          Opinions as to Assets. Within the six-month period
preceding the fifth anniversary of the Closing Date (and every five years
thereafter), the Issuer shall furnish to the Trustee and the Rating Agencies an
Opinion of Counsel either (i) stating that, in the opinion of such counsel, such
action has been taken (including without limitation with respect to the filing
of any Financing Statements and continuation statements) as is necessary to
maintain the lien and security interest created by this Indenture and reciting
the details of such action or (ii) describing the filing of any Financing
Statements and continuation statements that shall, in the opinion of such
counsel, be required to maintain the lien and security interest of this
Indenture.

 

Section 7.7           Performance of Obligations. (a) The Issuer shall not take
any action, and will use its best efforts not to permit any action to be taken
by others, that would release any Person from any of such Person’s covenants or
obligations under any instrument included in the Assets, except in the case of
enforcement action taken with respect to any Defaulted Obligation in accordance
with the provisions hereof and actions by the Collateral Manager under the
Collateral Management Agreement and in conformity therewith or with this
Indenture, as applicable, or as otherwise required hereby or deemed necessary or
advisable by the Collateral Manager in accordance with the Collateral Management
Agreement.

 

(b)         The Issuer shall notify S&P and Fitch within 10 Business Days after
it has received notice from any Noteholder or the Issuer of any material breach
of any Transaction Document, following any applicable cure period for such
breach.

 

Section 7.8           Negative Covenants. (a) The Issuer will not, from and
after the Closing Date:

 

(i)          sell, transfer, exchange or otherwise dispose of, or pledge,
mortgage, hypothecate or otherwise encumber (or permit such to occur or suffer
such to exist), any part of the Assets, except as expressly permitted by this
Indenture and the Collateral Management Agreement;

 

(ii)         claim any credit on, make any deduction from, or dispute the
enforceability of payment of the principal or interest payable (or any other
amount) in respect of the Notes (other than amounts withheld or deducted in
accordance with the Code or any applicable laws of any other applicable
jurisdiction);

 

(iii)        (A) incur or assume or guarantee any indebtedness, other than the
Notes, this Indenture and the transactions contemplated hereby or (B)(1) issue
any additional class of Notes except in accordance with Sections 2.13 and 3.2 or
(2) issue any additional limited liability company interests, except in
accordance with the Issuer’s limited liability company agreement, other than in
connection with a Refinancing;

 

 -148- 

 

 

(iv)        (A) permit the validity or effectiveness of this Indenture or any
Grant hereunder to be impaired, or permit the lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Indenture or the Notes except as may be permitted hereby or by the Collateral
Management Agreement, (B) except as permitted by this Indenture, permit any
lien, charge, adverse claim, security interest, mortgage or other encumbrance
(other than the lien of this Indenture) to be created on or extend to or
otherwise arise upon or burden any part of the Assets, any interest therein or
the proceeds thereof, or (C) except as permitted by this Indenture, take any
action that would permit the lien of this Indenture not to constitute a valid
first priority security interest in the Assets;

 

(v)         amend the Collateral Management Agreement except pursuant to the
terms thereof and Article XV of this Indenture;

 

(vi)        dissolve or liquidate in whole or in part, except as permitted
hereunder or required by applicable law;

 

(vii)       pay any distributions other than in accordance with the Priority of
Payments;

 

(viii)      permit the formation of any subsidiaries;

 

(ix)         conduct business under any name other than its own;

 

(x)          have any employees (other than its managers to the extent they are
employees);

 

(xi)         sell, transfer, exchange or otherwise dispose of Assets, or enter
into an agreement or commitment to do so or enter into or engage in any business
with respect to any part of the Assets, except as expressly permitted by both
this Indenture and the Collateral Management Agreement;

 

(xii)        fail to maintain an Independent Manager under the Issuer’s limited
liability company agreement; and

 

(xiii)       elect, or take any other action, to be treated as an association
taxable as a corporation for U.S. federal income tax purposes.

 

(b)         The Issuer will not invest any of its assets in “securities” as such
term is defined in the 1940 Act, and will keep all of its assets in Cash.

 

(c)         The Issuer shall not be party to any agreements without including
customary “non-petition” and “limited recourse” provisions therein (and shall
not amend or eliminate such provisions in any agreement to which it is party),
except for any agreements related to the purchase and sale of any Assets which
contain customary (as determined by the Collateral Manager in its sole
discretion) purchase or sale terms or which are documented using customary (as
determined by the Collateral Manager in its sole discretion) loan trading
documentation.

 

 -149- 

 

 

(d)         Notwithstanding anything contained herein to the contrary, the
Issuer may not acquire any of the Secured Notes; provided that this Section
7.8(d) shall not be deemed to limit an optional or mandatory redemption pursuant
to the terms of this Indenture or the purchase of Secured Notes pursuant to
Section 9.7 hereof.

 

(e)         The Issuer shall not acquire or hold any Collateral Obligation or
Eligible Investment that is a debt obligation in bearer form unless the
Collateral Obligation or Eligible Investment is not required to be in registered
form under Section 163(f)(2)(A) of the Code.

 

Section 7.9          Statement as to Compliance. On or before September in each
calendar year commencing in 2019, or immediately if there has been a Default
under this Indenture and prior to the issuance of any Additional Notes pursuant
to Section 2.13, the Issuer shall deliver to the Trustee (to be forwarded by the
Trustee to the Collateral Manager, the Collateral Administrator, each Noteholder
making a written request therefor and each Rating Agency) an Officer’s
certificate of the Issuer that, having made reasonable inquiries of the
Collateral Manager, and to the best of the knowledge, information and belief of
the Issuer, there did not exist, as at a date not more than five days prior to
the date of the certificate, nor had there existed at any time prior thereto
since the date of the last certificate (if any), any Default hereunder or, if
such Default did then exist or had existed, specifying the same and the nature
and status thereof, including actions undertaken to remedy the same, and that
the Issuer has complied with all of its obligations under this Indenture or, if
such is not the case, specifying those obligations with which it has not
complied.

 

Section 7.10        Issuer May Consolidate, etc., Only on Certain Terms. The
Issuer (the “Merging Entity”) shall not consolidate or merge with or into any
other Person or transfer or convey all or substantially all of its assets to any
Person, unless permitted by United States and Delaware law and unless:

 

(a)          the Merging Entity shall be the surviving entity, or the Person (if
other than the Merging Entity) formed by such consolidation or into which the
Merging Entity is merged or to which all or substantially all of the assets of
the Merging Entity are transferred (the “Successor Entity”) (A) if the Merging
Entity is the Issuer, shall be a company organized and existing under the laws
of the State of Delaware or such other jurisdiction approved by a Majority of
the Controlling Class; provided that no such approval shall be required in
connection with any such transaction undertaken solely to effect a change in the
jurisdiction of formation pursuant to Section 7.4, and (B) shall expressly
assume, by an indenture supplemental hereto and an omnibus assumption agreement,
executed and delivered to the Trustee, each Holder, the Collateral Manager and
the Collateral Administrator, the due and punctual payment of the principal of
and interest on all Secured Notes, the payments of the Subordinated Notes and
the performance and observance of every covenant of this Indenture and of each
other Transaction Document on its part to be performed or observed, all as
provided herein or therein, as applicable;

 

 -150- 

 

 

(b)         each Rating Agency shall have been notified in writing of such
consolidation or merger and the Trustee shall have received written confirmation
from each Rating Agency that its then-current ratings issued with respect to the
Secured Notes then rated by each Rating Agency will not be reduced or withdrawn
as a result of the consummation of such transaction;

 

(c)          if the Merging Entity is not the Successor Entity, the Successor
Entity shall have agreed with the Trustee (i) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Merging Entity with respect to its Affiliates and (ii) not to consolidate or
merge with or into any other Person or transfer or convey the Assets or all or
substantially all of its assets to any other Person except in accordance with
the provisions of this Section 7.10;

 

(d)         if the Merging Entity is not the Successor Entity, the Successor
Entity shall have delivered to the Trustee and each Rating Agency an Officer’s
certificate and an Opinion of Counsel each stating that such Person is duly
organized, validly existing and in good standing in the jurisdiction in which
such Person is organized; that such Person has sufficient power and authority to
assume the obligations set forth in sub-section (a) above and to execute and
deliver an indenture supplemental hereto for the purpose of assuming such
obligations; that such Person has duly authorized the execution, delivery and
performance of a supplemental indenture hereto for the purpose of assuming such
obligations and that such supplemental indenture is a valid, legal and binding
obligation of such Person, enforceable in accordance with its terms, subject
only to bankruptcy, reorganization, insolvency, moratorium and other laws
affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); if the Merging Entity is the Issuer, that,
immediately following the event which causes such Successor Entity to become the
successor to the Issuer, (i) such Successor Entity has title, free and clear of
any lien, security interest or charge, other than the lien and security interest
of this Indenture and any other Permitted Liens, to the Assets securing all of
the Secured Notes and (ii) the Trustee continues to have a valid perfected first
priority security interest in the Assets securing all of the Secured Notes; and
in each case as to such other matters as the Trustee or any Noteholder may
reasonably require; provided that nothing in this clause shall imply or impose a
duty on the Trustee to require such other documents;

 

(e)         immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;

 

(f)          the Merging Entity shall have notified each Rating Agency of such
consolidation, merger, transfer or conveyance and shall have delivered to the
Trustee and each Noteholder an Officer’s certificate and an Opinion of Counsel
each stating that such consolidation, merger, transfer or conveyance and such
supplemental indenture comply with this Article VII and that all conditions
precedent in this Article VII relating to such transaction have been complied
with;

 

 -151- 

 

 

(g)         the Merging Entity shall have delivered to the Trustee an Opinion of
Counsel stating that after giving effect to such transaction, the Issuer (or, if
applicable, the Successor Entity) (i) will not be required to register as an
investment company under the 1940 Act and (ii) will not be treated as an
association or a publicly traded partnership, in each case, that is taxable as a
corporation for U.S. federal income tax purposes or otherwise subject to U.S.
federal income tax on a net basis;

 

(h)         after giving effect to such transaction, the outstanding stock of
the Merging Entity (or, if applicable, the Successor Entity) will not be
beneficially owned within the meaning of the 1940 Act by any U.S. Person; and

 

(i)          the fees, costs and expenses of the Trustee (including any
reasonable legal fees and expenses) associated with the matters addressed in
this Section 7.10 shall have been paid by the Merging Entity (or, if applicable,
the Successor Entity) or otherwise provided for to the satisfaction of the
Trustee.

 

Section 7.11       Successor Substituted. Upon any consolidation or merger, or
transfer or conveyance of all or substantially all of the assets of the Issuer
in accordance with Section 7.10 in which the Merging Entity is not the surviving
entity, the Successor Entity shall succeed to, and be substituted for, and may
exercise every right and power of, the Merging Entity under this Indenture with
the same effect as if such Person had been named as the Issuer herein. In the
event of any such consolidation, merger, transfer or conveyance, the Person
named as the “Issuer” in the first paragraph of this Indenture or any successor
which shall theretofore have become such in the manner prescribed in this
Article VII may be dissolved, wound up and liquidated at any time thereafter,
and such Person thereafter shall be released from its liabilities as obligor and
maker on all the Notes and from its obligations under this Indenture and the
other Transaction Documents to which it is a party.

 

Section 7.12        No Other Business. The Issuer shall not have any employees
(other than its directors to the extent they are employees) and shall not engage
in any business or activity other than issuing, selling, paying and redeeming
the Notes and any Additional Notes issued pursuant to this Indenture, acquiring,
holding, selling, exchanging, redeeming and pledging, solely for its own
account, the Assets and other incidental activities thereto, including entering
into the Transaction Documents to which it is a party. The Issuer may amend, or
permit the amendment of, its certificate of formation and its limited liability
company agreement only if such amendment would satisfy the Global Rating Agency
Condition.

 

Section 7.13        [Reserved].

 

Section 7.14        Annual Rating Review. (a) So long as any of the Secured
Notes of any Class remain Outstanding, on or before December 31 in each year
commencing in 2019, the Issuer shall obtain and pay for an annual review of the
rating of each such Class of Secured Notes from each Rating Agency, as
applicable. The Issuer shall promptly notify the Trustee and the Collateral
Manager in writing (and the Trustee shall promptly provide the Holders with a
copy of such notice) if at any time the then-current rating of any such Class of
Secured Notes has been, or is known will be, changed or withdrawn.

 

 -152- 

 

 

(b)         The Issuer shall obtain and pay for an annual review of (i) any
Collateral Obligation which has an S&P Rating derived as set forth in clause
(iii)(b) of the definition of the term “S&P Rating” and (ii) to the extent that
Fitch is rating any Notes then outstanding, any middle market loan that has a
Fitch Rating determined pursuant to clause (e) under the heading “Fitch Rating”
in Schedule 7.

 

Section 7.15        Reporting. At any time when the Issuer is not subject to
Section 13 or 15(d) of the Exchange Act and are not exempt from reporting
pursuant to Rule 12g3 - 2(b) under the Exchange Act, upon the request of a
Holder or beneficial owner of a Note, the Issuer shall promptly furnish or cause
to be furnished Rule 144A Information to such Holder or beneficial owner, to a
prospective purchaser of such Note designated by such Holder or beneficial
owner, or to the Trustee for delivery upon an Issuer Order to such Holder or
beneficial owner or a prospective purchaser designated by such Holder or
beneficial owner, as the case may be, in order to permit compliance by such
Holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note. “Rule 144A Information” shall be such information
as is specified pursuant to Rule 144A(d)(4) under the Securities Act (or any
successor provision thereto).

 

Section 7.16       Calculation Agent. (a) The Issuer hereby agrees that for so
long as any Secured Notes remain Outstanding there will at all times be an agent
appointed (which does not control or is not controlled or under common control
with the Issuer or its Affiliates or the Collateral Manager or its Affiliates)
to calculate LIBOR in respect of each Interest Accrual Period (or, in the case
of the first Interest Accrual Period commencing on the Closing Date) in
accordance with the terms of Exhibit C hereto (the “Calculation Agent”). The
Issuer hereby appoints the Collateral Administrator as Calculation Agent. The
Calculation Agent may be removed by the Issuer or the Collateral Manager, on
behalf of the Issuer, as described below in clause (b) of this Section 7.16, at
any time. If the Calculation Agent is unable or unwilling to act as such or is
removed by the Issuer or the Collateral Manager, on behalf of the Issuer, in
respect of any Interest Accrual Period, the Issuer or the Collateral Manager, on
behalf of the Issuer, will promptly appoint a replacement Calculation Agent
which does not control or is not controlled by or under common control with the
Issuer or its Affiliates or the Collateral Manager or its Affiliates. The
Calculation Agent may not resign its duties or be removed without a successor
having been duly appointed.

 

(b)         The Calculation Agent shall be required to agree (and the Collateral
Administrator as Calculation Agent does hereby agree) that, as soon as possible
after 11:00 a.m. London time on each Interest Determination Date, but in no
event later than 11:00 a.m. New York time on the London Banking Day immediately
following each Interest Determination Date, the Calculation Agent will calculate
the Interest Rate applicable to each Class of Floating Rate Notes during the
related Interest Accrual Period (or portion thereof) and the Note Interest
Amount (in each case, rounded to the nearest cent, with half a cent being
rounded upward) payable on the related Payment Date in respect of such Class of
Floating Rate Notes in respect of the related Interest Accrual Period. At such
time, the Calculation Agent will communicate such rates and amounts to the
Issuer, the Trustee, each Paying Agent, the Collateral Manager, Euroclear and
Clearstream. The Calculation Agent will also specify to the Issuer the
quotations upon which the foregoing rates and amounts are based, and in any
event the Calculation Agent shall notify the Issuer before 5:00 p.m. (New York
time) on every Interest Determination Date if it has not determined and is not
in the process of determining any such Interest Rate or Note Interest Amount
together with its reasons therefor. The Calculation Agent’s determination of the
foregoing rates and amounts for any Interest Accrual Period will (or portion
thereof) (in the absence of manifest error) be final and binding upon all
parties. The Calculation Agent and the Trustee shall have no responsibility or
liability for the selection of an alternative base rate (including an
Alternative Rate) or determination thereof, or any liability for any failure or
delay in performing its duties hereunder as a result of the unavailability of a
reference rate as described herein.

 

 -153- 

 

 

Section 7.17        Certain Tax Matters. (a) For so long as the Subordinated
Notes and any other interest that is treated as equity in the Issuer is held by
a single owner for U.S. federal income tax purposes, the Issuer shall treat
itself as disregarded as separate from such owner for such purposes, and in all
our situations the Issuer shall treat itself as a partnership (other than a
publicly traded partnership), and each Holder or beneficial owner of a
Subordinated Note (or any interest therein) or any other interest that is
treated as equity in the Issuer for U.S. federal income tax purposes (each such
Note or interest, a “Partnership Interest”, and each such Holder or beneficial
owner, a “Partner”) shall not take or permit any action that is inconsistent
with such treatment. Sections 7.17(i), (j), (k) and (l) will apply only for so
long as the Issuer is treated as a partnership for U.S. federal income tax
purposes.

 

(b)         The Issuer shall treat (i) the Secured Notes as indebtedness of the
Issuer for U.S. federal, state and local income and franchise tax purposes,
except as otherwise required by law and (ii) the Subordinated Notes as equity in
the Issuer for U.S. federal, state and local income and franchise tax purposes.

 

(c)         The Issuer shall file, or cause to be filed, any tax returns,
including information tax returns, required by any governmental authority, and
the Paying Agent shall be authorized to file any information tax returns as
required by any governmental authority.

 

(d)         If the Issuer has purchased an interest and the Issuer is aware that
such interest is a “reportable transaction” within the meaning of Section 6011
of the Code, and a Holder of a Subordinated Note (or any other Note that is
required to be treated as equity for U.S. federal income tax purposes) requests
in writing information about any such transactions in which the Issuer is an
investor, the Issuer shall provide, or cause its Independent accountants to
provide, such information it has reasonably available that is required to be
obtained by such Holder under the Code as soon as practicable after such
request.

 

(e)         Notwithstanding anything herein to the contrary, the Collateral
Manager, the Issuer, the Trustee, the Collateral Administrator, the Initial
Purchaser, the Retention Provider, the Holders and beneficial owners of the
Notes and each employee, representative or other agent of those Persons, may
disclose to any and all Persons, without limitation of any kind, the U.S. tax
treatment and tax structure of the transactions contemplated by this Indenture
and all materials of any kind, including opinions or other tax analyses, that
are provided to those Persons. This authorization to disclose the U.S. tax
treatment and tax structure does not permit disclosure of information
identifying the Collateral Manager, the Issuer, the Trustee, the Collateral
Administrator, the Initial Purchaser, each Retention Provider or any other party
to the transactions contemplated by this Indenture, the Offering or the pricing
(except to the extent such information is relevant to U.S. tax structure or tax
treatment of such transactions).

 

 -154- 

 

 

(f)          Upon the Issuer’s receipt of a request of a Holder of a Secured
Note or written request of a Person certifying that it is an owner of a
beneficial interest in a Secured Note (including, in each case, Holders and
beneficial owners of any Additional Notes issued hereunder) for the information
described in Treasury Regulations Section 1.1275-3(b)(1)(i) that is applicable
to such Note, the Issuer will cause its Independent certified public accountants
to provide promptly to the Trustee and such requesting Holder or owner of a
beneficial interest in such a Note all of such information. Any additional
issuance of Notes shall be accomplished in a manner that will allow the
Independent certified public accountants of the Issuer to accurately calculate
original issue discount income to holders of the Additional Notes. Upon request
by the Independent accountants, the Trustee shall provide to the Independent
accountants information reasonably available to it as reasonably requested by
the Independent accountants to comply with this Section 7.17, including
information contained in the Register.

 

(g)         If required to prevent the withholding and imposition of United
States income tax on payments made to the Issuer, the Issuer shall deliver or
cause to be delivered an IRS Form W-9 or applicable successor form certifying as
to the United States Tax Person status of the Issuer (or, if applicable, the
United States Tax Person status of the person from whom the Issuer is
disregarded as separate for U.S. federal income tax purposes) to the issuer or
obligor of or counterparty with respect to an Asset at the time such Asset is
purchased or entered into by the Issuer and thereafter prior to the obsolescence
or expiration of such form.

 

(h)         [Reserved.]

 

(i)          If so requested by a Majority of the Subordinated Notes, and if
such Holders agree to reimburse the Issuer for all costs associated with such
election, the Issuer is authorized to make (or hire accountants to make) an
election under Section 754 of the Code.

 

(j)          (i)          The Tax Matters Partner shall establish and maintain
or cause to be established and maintained on the books and records of the Issuer
an individual capital account for each Partner in accordance with Section 704(b)
of the Code and Treasury Regulations Section 1.704-1(b)(2)(iv).

 

 -155- 

 

 

(ii)         For capital account purposes, all items of income, gain, loss and
deduction shall be allocated among the Partners in a manner such that, if the
Issuer were dissolved, its affairs wound up, its assets sold for their
respective “book values” (within the meaning of Treasury Regulations Section
1.704-1(b)(2)(iv)) and its liabilities satisfied in full (except that
nonrecourse liabilities with respect to an asset shall be satisfied only to the
extent that such nonrecourse liabilities do not exceed the book value of such
asset) and its assets distributed to the Partners in accordance with their
respective capital account balances immediately after making such allocation,
such distributions would, as nearly as possible, be equal to the distributions
that would be made pursuant to the provisions of this Indenture. Any special
allocations provided for in Section 7.17(j)(iv)-(vii) shall be taken into
account for capital account purposes. For U.S. federal, state and local income
tax purposes, items of income, gain, loss, deduction and credit shall be
allocated to the Partners in accordance with the allocations of the
corresponding items for capital account purposes under this Section 7.17(j),
except that items with respect to which there is a difference between tax and
book basis will be allocated in accordance with Section 704(c) of the Code and
Treasury Regulations Section 1.704-1(b)(4)(i).

 

(iii)        The provisions of this Section 7.17(j) relating to the maintenance
of capital accounts are intended to comply with Treasury Regulations Section
1.704-1(b) and shall be interpreted and applied in a manner consistent with such
regulations. The Tax Matters Partner shall be authorized to make appropriate
amendments to the allocations of items pursuant to this Section 7.17(j) if
necessary in order to comply with Section 704 of the Code or the appropriate
provisions of Treasury Regulations.

 

(iv)        Notwithstanding any other provision set forth in this Section
7.17(j), no item of deduction or loss shall be allocated to a Partner to the
extent the allocation would cause a negative balance in the Partner’s capital
account (after taking into account the adjustments, allocations and
distributions described in Treasury Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6)) that exceeds the amount that such Partner
would be required to reimburse the Issuer pursuant to this Indenture or under
applicable law. In the event some but not all of the Partners would have such
excess capital account deficits as a consequence of such an allocation of loss
or deduction, the limitation set forth in this Section 7.17(j)(iv) shall be
applied on a Partner by Partner basis so as to allocate the maximum permissible
deduction or loss to each such Partner under Treasury Regulations Section
1.704-1(b)(2)(ii)(d). In the event any loss or deduction is specially allocated
to a Partner pursuant to either of the two preceding sentences, an equal amount
of income of the Issuer shall be specially allocated to such Partner prior to
any allocation pursuant to Section 7.17(j)(ii).

 

(v)         In the event any Partner unexpectedly receives any adjustments,
allocations, or distributions described in Treasury Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6), items of Issuer income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate as quickly as possible any deficit balance in its capital account in
excess of that permitted under Section 7.17(j)(iv) created by such adjustments,
allocations or distributions. Any special allocations of items of income or gain
pursuant to this Section 7.17(j)(v) shall be taken into account in computing
subsequent allocations pursuant to this Section 7.17(j)(v) so that the net
amount of any items so allocated and all other items allocated to each Partner
pursuant to this Section 7.17(j)(v) shall, to the extent possible, be equal to
the net amount that would have been allocated to each such Partner pursuant to
the provisions of this Section 7.17(j) if such unexpected adjustments,
allocations or distributions had not occurred.

 

 -156- 

 

 

(vi)        In the event the Issuer incurs any nonrecourse liabilities, income
and gain shall be allocated in accordance with the “minimum gain chargeback”
provisions of Treasury Regulations Sections 1.704-1(b)(4)(iv) and 1.704-2.

 

(vii)       The capital accounts of the Partners shall be adjusted in accordance
with Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to reflect the fair
market value of Issuer property whenever a Partnership Interest is relinquished
to the Issuer, whenever an additional Person becomes a Partner as permitted
under this Indenture, upon any termination of the Issuer within the meaning of
Section 708 of the Code, and when the Issuer is liquidated as permitted under
this Indenture, and shall be adjusted in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(e) in the case of a distribution of any property
(other than cash).

 

(k)         The Initial Subordinated Noteholder will be the initial “partnership
representative” (as defined in Section 6223 of the Code, after amendment by P.L.
114-74) (the “Tax Matters Partner”) and may designate the Tax Matters Partner
from time to time from among any willing Holder of Subordinated Notes (including
itself and any of its Affiliates) with respect to any taxable year of the Issuer
during which the Initial Subordinated Noteholder or any of its Affiliates holds
or has held any Subordinated Notes (and if such designee is not eligible under
the Code to be the Tax Matters Partner, it shall be the agent and
attorney-in-fact of the Tax Matters Partner); provided, that during any other
period or if the Initial Subordinated Noteholder declines to so designate a Tax
Matters Partner, the Issuer (after consultation with the Collateral Manager)
shall designate the Tax Matters Partner from among any Holder of Subordinated
Notes (excluding the Initial Subordinated Noteholder and its Affiliates) (and if
such designee is not eligible under the Code to be the Tax Matters Partner, it
shall be the agent and attorney-in-fact of the Tax Matters Partner). The Tax
Matters Partner (or, if applicable, its agent and attorney-in- fact) shall sign
the Issuer’s tax returns and is authorized to make tax elections on behalf of
the Issuer in its reasonable discretion, to determine the amount and
characterization of any allocations or tax items described in this Section 7.17
in its reasonable discretion, and to take all actions and do such things as
required or as it shall deem appropriate under the Code, at the Issuer’s sole
expense, including representing the Issuer before taxing authorities and courts
in tax matters affecting the Issuer and the Partners. Any action taken by the
Tax Matters Partner in connection with audits of the Issuer under the Code will,
to the extent permitted by law, be binding upon the Partners. Each such Partner
agrees that it will treat any Issuer item on such Partner’s income tax returns
consistently with the treatment of the item on the Issuer’s tax return and that
such Partner will not independently act with respect to tax audits or tax
litigation affecting the Issuer, unless previously authorized to do so in
writing by the Tax Matters Partner (or, if applicable, its agent and
attorney-in-fact), which authorization may be withheld in the complete
discretion of the Tax Matters Partner (or, if applicable, its agent and
attorney-in fact). The Issuer will, to the fullest extent permitted by law,
reimburse and indemnify the Tax Matters Partner and any agent and
attorney-in-fact of such Tax Matters Partner in connection with any expenses
reasonably incurred in connection with its performance of its duties as or on
behalf of the Tax Matters Partner. For the avoidance of doubt, any indemnity or
reimbursement provided pursuant to the immediately foregoing sentence shall be
treated as an Administrative Expense pursuant to the definition thereof.

 

 -157- 

 

 

(l)          For taxable years beginning in 2018, the Tax Matters Partner shall
be the “partnership representative” for purposes of Section 6223 of the Code, as
amended by the Bipartisan Budget Act of 2015 (the “Partnership Representative”)
(or, if not eligible to be the Partnership Representative, as agent-in-fact of
the Partnership Representative). If the IRS, in connection with an audit
governed by the tax audit rules that apply to partnerships for taxable years
beginning in 2018 that are contemplated by the Bipartisan Budget Act of 2015
(the “Partnership Tax Audit Rules”), proposes an adjustment greater than $25,000
in the amount of any item of income, gain, loss, deduction or credit of the
Issuer, or any Partner’s distributive share thereof, and such adjustment results
in an “imputed underpayment” as described in Section 6225(b) of the Code, as
amended by the Bipartisan Budget Act of 2015, together with any guidance issued
thereunder or successor provisions (a “Covered Audit Adjustment”), the
Partnership Representative will use commercially reasonable efforts (taking into
account whether the Partnership Representative has received any needed
information on a timely basis from the Partners), to apply the alternative
method provided by Section 6226 of the Code, as amended by the Bipartisan Budget
Act of 2015, together with any guidance issued thereunder or successor
provisions (the “Alternative Method”). In the event the proposed adjustment is
equal to or less than $25,000, the Partnership Representative may in its sole
discretion elect to have the Issuer pay such adjustment. To the extent that the
Partnership Representative does not (or is unable to) elect the Alternative
Method with respect to a Covered Audit Adjustment and such Covered Audit
Adjustment is material as to the Issuer (determined in the Partnership
Representative’s sole discretion), the Partnership Representative shall use
commercially reasonable efforts to (i) to the extent not economically or
administratively burdensome or onerous, make reasonable modifications available
under Sections 6225(c)(3), (4) and (5) of the Code, as amended by the Bipartisan
Budget Act of 2015, together with any guidance issued thereunder or successor
provisions, to the extent that such modifications are available (taking into
account whether the Partnership Representative has received any needed
information on a timely basis from the Partners) and would reduce any taxes
payable by the Issuer with respect to the Covered Audit Adjustment, and (ii) if
reasonably requested by a Partner, provide to such Partner available information
allowing such Partner to file an amended U.S. federal income tax return, as
described in Section 6225(c)(2) of the Code, as amended by the Bipartisan Budget
Act of 2015, together with any guidance issued thereunder or successor
provisions, to the extent that such amended return and payment of any related
U.S. federal income taxes would reduce any taxes payable by the Issuer with
respect to the Covered Audit Adjustment (after taking into account any
modifications described in clause (i)). Similar procedures shall be followed in
connection with any state or local income tax audit governed by the Partnership
Tax Audit Rules. Any U.S. federal income taxes (and any related interest and
penalties) paid by the Issuer (or any diminution in distributable proceeds
resulting from an adjustment under Partnership Tax Audit Rules) may be allocated
in the reasonable discretion of the Partnership Representative to those Partners
to whom such amounts are specifically attributable (whether as a result of their
status, actions, inactions or otherwise), as determined in the reasonable
discretion of the Partnership Representative. The Partnership Representative
shall not elect or cause any election to be made to apply the Partnership Tax
Audit Rules to the Issuer prior to the generally applicable effective date of
such legislation, unless the Partnership Representative, in good faith,
reasonably determines that such an election would be in the best interests of
the Issuer and all Holders of the Notes. Each Partner hereby agrees to take any
and all actions, and to furnish any and all information, requested by the
Partnership Representative to permit the Issuer to minimize any tax liability
that would otherwise be imposed on the Issuer under Section 6225 of the Code, or
any successor provision, including (if requested by the Partnership
Representative) by (i) filing amended tax returns to take into account any
adjustment to the amount of any item of income, gain, loss, deduction, or credit
of the Partner, or of any Person’s distributive share thereof, and (ii)
providing the Issuer with any information necessary for the Issuer to (x)
establish the amount of any tax liability resulting from any such adjustment and
(y) elect (in accordance with Section 6226 of the Code, or any successor
provision) for each Partner to take any such adjustment into account directly.
Each Partner acknowledges and agrees that it will be liable for all taxes and
related interest, additional amounts and penalties and other liabilities
including reasonable administrative costs resulting from or otherwise
attributable to the Partner’s allocable share (determined with respect to the
applicable adjustment period) of the tax items affected by any applicable audit
adjustment.

 

 -158- 

 

 

Section 7.18        Effective Date; Purchase of Additional Collateral
Obligations. (a) The Issuer will use commercially reasonable efforts to
purchase, on or before the Effective Date, Collateral Obligations (i) such that
the Target Initial Par Condition is satisfied and (ii) that satisfy, as of the
Effective Date, the Concentration Limitations, the Collateral Quality Tests and
the Coverage Tests.

 

(b)         During the period from the Closing Date to and including the
Effective Date, the Issuer will use the following funds to purchase additional
Collateral Obligations in the following order: (i) to pay for the principal
portion of any Collateral Obligation, first, any amounts on deposit in the
Ramp-Up Account, and second, any Principal Proceeds on deposit in the Collection
Account and (ii) to pay for accrued interest on any such Collateral Obligation,
first, any amounts on deposit in the Ramp-Up Account and second, any Principal
Proceeds on deposit in the Collection Account. In addition, the Issuer will use
commercially reasonable efforts to acquire such Collateral Obligations that will
satisfy, on the Effective Date, the Concentration Limitations, the Collateral
Quality Tests and each Overcollateralization Ratio Test.

 

(c)         Within 30 calendar days after the Effective Date (but in any event,
prior to the Determination Date relating to the first Payment Date), the Issuer
shall provide, or (at the Issuer’s expense) cause the Collateral Manager to
provide, the following documents:

 

 -159- 

 

 

(i)          to each Rating Agency (in the case of delivery to S&P, via email to
CDOEffectiveDatePortfolios@spglobal.com, and in the case of delivery to Fitch,
via email to cdo.surveillance@fitchratings.com), a report identifying Collateral
Obligations and a Microsoft Excel file (“Excel Default Model Input File”) that
provides all of the inputs required to determine whether the S&P CDO Monitor
Test has been satisfied and the Collateral Manager shall provide a Microsoft
Excel file including, at a minimum, the following data with respect to each
Collateral Obligation: LoanX identification number, CUSIP number (if any), name
of Obligor, coupon, spread (if applicable), LIBOR floor (if any), legal final
maturity date, average life, outstanding principal balance, Principal Balance,
identification as a Cov-Lite Loan or otherwise, identification as a First-Lien
Last-Out Loan or otherwise, settlement date, the purchase price with respect to
any Collateral Obligation the purchase of which has not settled, S&P Industry
Classification and S&P Recovery Rate, and requesting that S&P reaffirm its
Initial Ratings of the Secured Notes;

 

(ii)         to the Trustee and each Rating Agency (in the case of delivery to
S&P, via email to CDOEffectiveDatePortfolios@spglobal.com, and in the case of
delivery to Fitch, via email to cdo.surveillance@fitchratings.com) a report,
prepared by the Collateral Administrator (the “Effective Date Report”), (A)
setting forth the issuer, principal balance, coupon/spread, Stated Maturity, S&P
Rating and country of Domicile with respect to each Collateral Obligation as of
the Effective Date and (B) calculating as of the Effective Date the level of
compliance with, or satisfaction or non-satisfaction of (1) each
Overcollateralization Ratio Test, (2) the Collateral Quality Tests (excluding
the S&P CDO Monitor Test), (3) the Concentration Limitations and (4) the Target
Initial Par Condition;

 

(iii)        to the Trustee and the Collateral Manager, (A) an Accountants’
Report comparing, as of the Effective Date, the issuer, Principal Balance,
coupon/spread, stated maturity, S&P Rating and country of Domicile with respect
to each Collateral Obligation by reference to such sources as shall be specified
therein (such report, the “Accountants’ Effective Date Comparison AUP Report”)
and (B) an Accountants’ Report performing agreed upon procedures as of the
Effective Date including recalculating and comparing the following items in the
Effective Date Report: (1) each Overcollateralization Ratio Test, the Collateral
Quality Tests (excluding the S&P CDO Monitor Test) and the Concentration
Limitations, and (2) whether the Target Initial Par Condition is satisfied (such
report, the “Accountants’ Effective Date Recalculation AUP Report” and together
with the Accountants’ Effective Date Comparison AUP Report, the “Accountants’
Effective Date AUP Reports”), with both Accountants’ Effective Date AUP Reports
containing a statement specifying the procedures undertaken by them to review
data and computations relating to such Accountants’ Effective Date AUP Reports;
and

 

(iv)        to the Trustee and each Rating Agency (in the case of delivery to
S&P, via email to CDOEffectiveDatePortfolios@spglobal.com, and in the case of
delivery to Fitch, via email to cdo.surveillance@fitchratings.com) an Officer’s
certificate of the Issuer (the “Effective Date Certificate”) certifying as to
the level of compliance with, or satisfaction or non-satisfaction of, (1) each
Overcollateralization Ratio Test, (2) the Collateral Quality Tests (excluding
the S&P CDO Monitor Test), (3) the Concentration Limitations, and (4) the Target
Initial Par Condition, in each case, as of the Effective Date.

 

 -160- 

 

 

If (v) the Issuer or the Collateral Manager, as the case may be, provides the
foregoing Accountants’ Effective Date AUP Reports to the Trustee with the
results of the items set forth in subclause (iii)(B) above, and such results do
not indicate any failure of any such tested item, (w) the Issuer delivers the
Effective Date Certificate to the Trustee and causes the Collateral
Administrator to make available to the Rating Agencies (i) a report identifying
the Collateral Obligations and (ii) the Effective Date Report, (x) the
Collateral Manager certifies to S&P (which may be in the form of an e-mail) that
as of the Effective Date the S&P CDO Monitor Test is satisfied (testing as
though an S&P CDO Formula Election Period were in effect and taking into account
the S&P CDO Monitor Non-Model Adjustments), (y) the Collateral Manager provides
to S&P an electronic copy of the Current Portfolio used to generate the passing
test result and (z) the Collateral Manager certifies that the Closing Date
Participation Condition is satisfied, a written confirmation from S&P of its
Initial Ratings of the Secured Notes shall be deemed to have been provided (the
“Effective Date Condition”). For the avoidance of doubt, the Effective Date
Certificate and the Effective Date Report shall not include or refer to the
Accountants’ Effective Date AUP Reports. In accordance with SEC Release No.
34-72936, Form 15-E, only in its complete and unedited form which includes the
Accountants’ Effective Date Comparison AUP Report as an attachment, will be
provided by the Independent accountants to the Issuer and Information Agent who
will post such Form 15-E on the 17g-5 website. Copies of the Accountants’
Effective Date Recalculation AUP Report or any other agreed upon procedures
report provided by the Independent accountants to the Issuer will not be
provided to any other party including the Rating Agencies or posted on the 17g-5
website (other than as provided in any access letter between such Person and the
accountants).

 

(d)         If, by the Determination Date relating to the first Payment Date
(unless the Effective Date Condition is satisfied) S&P has not provided written
confirmation of its Initial Ratings of the Secured Notes then the Collateral
Manager, on behalf of the Issuer, shall instruct the Trustee in writing to
transfer amounts from the Interest Collection Subaccount to the Principal
Collection Subaccount (and with such funds the Issuer shall purchase additional
Collateral Obligations) in an amount sufficient to obtain from S&P a
confirmation of its Initial Ratings of the Secured Notes (provided that the
amount of such transfer would not result in default in the payment of interest
with respect to the Class A Notes or the Class B Notes); provided that, in the
alternative, the Collateral Manager on behalf of the Issuer may take such other
action, including but not limited to, a Special Redemption and/or transferring
amounts from the Interest Collection Subaccount to the Principal Collection
Subaccount as Principal Proceeds (for use in a Special Redemption), sufficient
to obtain from S&P a confirmation of its Initial Ratings of the Secured Notes.

 

(e)         The failure of the Issuer to satisfy the requirements of this
Section 7.18 will not constitute an Event of Default unless such failure
constitutes an Event of Default under Section 5.1(d) hereof and the Issuer, or
the Collateral Manager acting on behalf of the Issuer, has acted in bad faith.
Of the proceeds of the issuance of the Notes which are not applied to pay for
the purchase of Collateral Obligations acquired by the Issuer on the Closing
Date an amount equal to U.S.$11,359,703.08 will be deposited in the Ramp-Up
Account on the Closing Date. At the direction of the Issuer (or the Collateral
Manager on behalf of the Issuer), the Trustee shall apply amounts held in the
Ramp-Up Account to purchase additional Collateral Obligations from the Closing
Date to and including the Effective Date as described in clause (b) above. If on
the Effective Date, any amounts on deposit in the Ramp-Up Account have not been
applied to purchase Collateral Obligations, such amounts shall be applied as
described in Section 10.3(c).

 

 -161- 

 

 

(f)          Weighted Average S&P Recovery Rate. The Collateral Manager may, at
any time after the Closing Date upon at least 5 Business Days’ prior written
notice to S&P, the Trustee and the Collateral Administrator, elect to utilize
the S&P CDO Monitor in determining compliance with the S&P CDO Monitor Test (the
effective date specified by the Collateral Manager for such election, the “S&P
CDO Monitor Election Date”). On or prior to the later of (x) the S&P CDO Monitor
Election Date and (y) the Effective Date, the Collateral Manager shall elect the
Weighted Average S&P Recovery Rate that shall apply on and after such date to
the Collateral Obligations for purposes of determining compliance with the
Minimum Weighted Average S&P Recovery Rate Test, and the Collateral Manager will
so notify the Trustee and the Collateral Administrator. Thereafter, at any time
during any S&P CDO Monitor Election Period on written notice to the Trustee, the
Collateral Administrator and S&P, the Collateral Manager may elect a different
Weighted Average S&P Recovery Rate to apply to the Collateral Obligations;
provided, that if (i) the Collateral Obligations are currently in compliance
with the Weighted Average S&P Recovery Rate case then applicable to the
Collateral Obligations but the Collateral Obligations would not be in compliance
with the Weighted Average S&P Recovery Rate case to which the Collateral Manager
desires to change, then such changed case shall not apply or (ii) the Collateral
Obligations are not currently in compliance with the Weighted Average S&P
Recovery Rate case then applicable to the Collateral Obligations and would not
be in compliance with any other Weighted Average S&P Recovery Rate case, the
Weighted Average S&P Recovery Rate to apply to the Collateral Obligations shall
be the lowest Weighted Average S&P Recovery Rate in Section 2 of Schedule 4. If
the Collateral Manager does not notify the Trustee and the Collateral
Administrator that it will alter the Weighted Average S&P Recovery Rate in the
manner set forth above, the Weighted Average S&P Recovery Rate chosen as of the
S&P CDO Monitor Election Date or the Effective Date, as applicable, shall
continue to apply.

 

Section 7.19        Representations Relating to Security Interests in the
Assets. (a) The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder):

 

(i)          The Issuer owns each Asset free and clear of any lien, claim or
encumbrance of any Person, other than such as are created under, or permitted
by, this Indenture and any other Permitted Liens.

 

 -162- 

 

 

(ii)         Other than the security interest Granted to the Trustee pursuant to
this Indenture, except as permitted by this Indenture, the Issuer has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Assets. The Issuer has not authorized the filing of and is not aware
of any Financing Statements against the Issuer that include a description of
collateral covering the Assets other than any Financing Statement relating to
the security interest granted to the Trustee hereunder or that has been
terminated; the Issuer is not aware of any judgment, PBGC liens or tax lien
filings against the Issuer.

 

(iii)        All Assets constitute Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), uncertificated securities (as defined in
Section 8-102(a)(18) of the UCC), Certificated Securities or security
entitlements to financial assets resulting from the crediting of financial
assets to a “securities account” (as defined in Section 8-501(a) of the UCC).

 

(iv)        All Accounts constitute “securities accounts” under
Section 8-501(a) of the UCC.

 

(v)         This Indenture creates a valid and continuing security interest (as
defined in Section 1 - 201(37) of the UCC) in such Assets in favor of the
Trustee, for the benefit and security of the Secured Parties, which security
interest is prior to all other liens, claims and encumbrances (except as
permitted otherwise herein), and is enforceable as such against creditors of and
purchasers from the Issuer.

 

(b)          The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute Instruments:

 

(i)          Either (x) the Issuer has caused or will have caused, within ten
days after the Closing Date, the filing of all appropriate Financing Statements
in the proper office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Instruments granted to the
Trustee, for the benefit and security of the Secured Parties or (y) (A) all
original executed copies of each promissory note or mortgage note that
constitutes or evidences the Instruments have been delivered to the Trustee or
the Issuer has received written acknowledgement from a custodian that such
custodian is holding the mortgage notes or promissory notes that constitute
evidence of the Instruments solely on behalf of the Trustee and for the benefit
of the Secured Parties and (B) none of the Instruments that constitute or
evidence the Assets has any marks or notations indicating that they are pledged,
assigned or otherwise conveyed to any Person other than the Trustee, for the
benefit of the Secured Parties.

 

(ii)         The Issuer has received all consents and approvals required by the
terms of the Assets to the pledge hereunder to the Trustee of its interest and
rights in the Assets.

 

 -163- 

 

 

(c)         The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to the Assets that constitute Security
Entitlements:

 

(i)          All of such Assets have been and will have been credited to one of
the Accounts which are securities accounts within the meaning of
Section 8-501(a) of the UCC. The Securities Intermediary for each Account has
agreed to treat all assets credited to such Accounts as “financial assets”
within the meaning of Section 8-102(a)(9) the UCC.

 

(ii)         The Issuer has received all consents and approvals required by the
terms of the Assets to the pledge hereunder to the Trustee of its interest and
rights in the Assets.

 

(iii)        (x) The Issuer has caused or will have caused, within ten days
after the Closing Date, the filing of all appropriate Financing Statements in
the proper office in the appropriate jurisdictions under applicable law in order
to perfect the security interest granted to the Trustee, for the benefit and
security of the Secured Parties, hereunder and (y) (A) the Issuer has delivered
to the Trustee a fully executed Securities Account Control Agreement pursuant to
which the Custodian has agreed to comply with all instructions originated by the
Trustee relating to the Accounts without further consent by the Issuer or
(B) the Issuer has taken all steps necessary to cause the Custodian to identify
in its records the Trustee as the Person having a security entitlement against
the Custodian in each of the Accounts.

 

(iv)        The Accounts are not in the name of any Person other than the Issuer
or the Trustee. The Issuer has not consented to the Custodian to comply with the
entitlement order (as defined in Section 8-102(a)(8) of the UCC) of any Person
other than the Trustee (and the Issuer prior to a notice of exclusive control
being provided by the Trustee).

 

(d)         The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute general
intangibles:

 

(i)          The Issuer has caused or will have caused, within ten days after
the Closing Date, the filing of all appropriate Financing Statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Assets granted to the Trustee, for
the benefit and security of the Secured Parties, hereunder.

 

(ii)         The Issuer has received, or will receive, all consents and
approvals required by the terms of the Assets to the pledge hereunder to the
Trustee of its interest and rights in the Assets.

 

 -164- 

 

 

(e)         The Issuer agrees to notify the Collateral Manager and each Rating
Agency promptly if it becomes aware of the breach of any of the representations
and warranties contained in this Section 7.19 and shall not, without
satisfaction of the S&P Rating Condition, waive any of the representations and
warranties in this Section 7.19 or any breach thereof.

 

ARTICLE VIII

Supplemental Indentures

 

Section 8.1          Supplemental Indentures Without Consent of Holders of
Notes. (a) Without the consent of the Holders of any Notes (except as may be
expressly required below) but with the written consent of the Collateral
Manager, at any time and from time to time subject to Section 8.3 and without an
Opinion of Counsel being provided to the Issuer or the Trustee as to whether any
Class of Notes would be materially and adversely affected thereby (except as may
be expressly required below), the Issuer and the Trustee may enter into one or
more indentures supplemental hereto, in form satisfactory to the Trustee, for
any of the following purposes:

 

(i)          to evidence the succession of another Person to the Issuer and the
assumption by any such successor Person of the covenants of the Issuer herein
and in the Notes;

 

(ii)         to add to the covenants of the Issuer or the Trustee for the
benefit of the Secured Parties, or to surrender any right or power herein
conferred upon the Issuer;

 

(iii)        to convey, transfer, assign, mortgage or pledge any property to or
with the Trustee or add to the conditions, limitations or restrictions on the
authorized amount, terms and purposes of the issue, authentication and delivery
of the Notes;

 

(iv)        to evidence and provide for the acceptance of appointment hereunder
by a successor Trustee and to add to or change any of the provisions of this
Indenture as shall be necessary to facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of Sections
6.9, 6.10 and 6.12 hereof;

 

(v)         to correct or amplify the description of any property at any time
subject to the lien of this Indenture, or to better assure, convey and confirm
unto the Trustee any property subject or required to be subjected to the lien of
this Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations, whether pursuant to
Section 7.5 or otherwise) or to subject to the lien of this Indenture any
additional property;

 

(vi)        to modify the restrictions on and procedures for resales and other
transfers of Notes to reflect any changes in ERISA or other applicable law or
regulation (or the interpretation thereof) or to enable the Issuer to rely upon
any exemption from registration under the Securities Act or the 1940 Act or
otherwise comply with any applicable securities law;

 

 -165- 

 

 

(vii)       to remove restrictions on resale and transfer of Notes to the extent
not required under clause (vi) above;

 

(viii)      to make such changes (including the removal and appointment of any
listing agent) as shall be necessary or advisable in order for the Secured Notes
to be or remain listed on an exchange, including Euronext Dublin;

 

(ix)         to correct or supplement any inconsistent or defective provisions
herein, to cure any ambiguity, omission or errors herein; provided that,
notwithstanding anything herein to the contrary and without regard to any other
consent requirement specified herein, any supplemental indenture to be entered
into pursuant to this clause (ix) may also provide for any corrective measures
or ancillary amendments to the Indenture to give effect to such supplemental
indenture as if it had been effective as of the Closing Date;

 

(x)          to conform the provisions of this Indenture to the Offering
Circular; provided that, notwithstanding anything herein to the contrary and
without regard to any other consent requirement specified herein, any
supplemental indenture to be entered into pursuant to this clause (x) may also
provide for any corrective measures or ancillary amendments to the Indenture to
give effect to such supplemental indenture as if it had been effective as of the
Closing Date;

 

(xi)         to take any action necessary, advisable, or helpful to prevent the
Issuer, the Trustee or the holders of any Notes from being subject to (or to
otherwise reduce) withholding or other taxes, fees or assessments;

 

(xii)        (A) with the consent or at the direction of a Supermajority of the
Subordinated Notes (and, in the case of an additional issuance of Secured Notes
(other than in connection with a Risk Retention Issuance), a Majority of the
Controlling Class), to permit the Issuer to issue Additional Notes of any one or
more existing Classes of Notes; or (B) with the consent or at the direction of a
Majority of the Subordinated Notes to permit the Issuer (1) to issue a
replacement loan or securities or other indebtedness in connection with a
Refinancing, including any modification necessary to (I) reflect the Refinancing
of fixed rate Notes with floating rate Notes or vice versa, (II) establish a
non-call period and, if applicable, prohibit future Refinancing and Re-Pricing
of any class of refinancing obligations or (III) in the case of a Refinancing of
all Classes of Secured Notes (a) modify the Weighted Average Life Test or (b)
extend the Reinvestment Period, and to make such other changes as shall be
necessary to facilitate a Refinancing or (2) to make such changes as shall be
necessary to facilitate the Issuer to effect a Re-Pricing;

 

 -166- 

 

 

(xiii)       to modify the procedures herein relating to compliance with Rule
17g-5 of the Exchange Act;

 

(xiv)      to accommodate the issuance of the Notes in book-entry form through
the facilities of the depository or otherwise;

 

(xv)       to take any action necessary or advisable to prevent the Issuer or
the pool of Assets from being required to register under the 1940 Act, or to
avoid any requirement that the Collateral Manager or any Affiliate consolidate
the Issuer on its financial statements for financial reporting purposes
(provided that no Holders are materially adversely affected thereby);

 

(xvi)      to reduce the permitted minimum denomination of the Secured Notes;

 

(xvii)     to modify Section 3.3 or Section 7.19 to conform with applicable law;

 

(xviii)    to evidence any waiver or elimination by any Rating Agency of any
requirement or condition of such Rating Agency set forth herein;

 

(xix)       to conform to ratings criteria and other guidelines (including,
without limitation, any alternative methodology published by either of the
Rating Agencies) relating to collateral debt obligations in general published by
either of the Rating Agencies;

 

(xx)        to modify any defined term in Section 1.1 or any Schedule to this
Indenture that begins with or includes the word “Fitch” or “S&P” (other than the
defined terms “Global Rating Agency Condition” and “S&P Rating Condition”);

 

(xxi)       to change the name of the Issuer in connection with the change in
name or identity of the Collateral Manager or as otherwise required pursuant to
a contractual obligation or to avoid the use of a trade name or trademark in
respect of which the Issuer does not have a license;

 

(xxii)      to amend, modify or otherwise accommodate changes to this Indenture
to comply with any rule or regulation enacted by regulatory agencies of the
United States federal government, Relevant Member State of the European Economic
Area, stock exchange authority, listing agent, transfer agent or additional
registrar after the Closing Date that are applicable to the Notes; provided
that, other than in connection with an amendment solely to comply with the U.S.
Risk Retention Rules to permit a Refinancing, if a Majority of any Class of
Notes notifies the Trustee in accordance with this Indenture that such
supplemental indenture materially and adversely affects such Holders, the
Trustee shall not execute any such supplemental indenture without the consent of
a Majority of such Class of Notes;

 

 -167- 

 

 

(xxiii)     to amend, modify or otherwise change the provisions of this
Indenture so that (A) the Issuer is not a “covered fund” under the Volcker Rule,
(B) the Secured Notes are not considered to constitute “ownership interests”
under the Volcker Rule or (C) ownership of the Secured Notes will otherwise be
exempt from the Volcker Rule; provided that the consent to such supplemental
indenture has been obtained from a Supermajority of the Section 13 Banking
Entities (voting as a single class);

 

(xxiv)    to permit the Issuer to enter into any additional agreements not
expressly prohibited by this Indenture as well as any amendment, modification or
waiver thereof if the Issuer determines that such additional agreement,
amendment, modification or waiver would not, upon or after becoming effective,
materially and adversely affect the rights or interests of holders of any Class
of Notes; provided that (A) any such additional agreement shall include
customary limited recourse and non-petition provisions; (B) the consent to such
supplemental indenture has been obtained from a Majority of the Controlling
Class and (C) the Trustee receives an opinion of counsel with respect to whether
the interests of holders of any Class of Notes would be materially and adversely
affected (which opinion may be supported as to factual (including financial and
capital markets) matters by any relevant certificates and other documents
necessary or advisable in the judgment of counsel delivering the opinion);

 

(xxv)     to modify (A) the Collateral Quality Tests or the definitions related
thereto, (B) any of the Investment Criteria, (C) the requirements regarding the
Issuer (or the Collateral Manager on the Issuer’s behalf) voting in favor of a
Maturity Amendment or (D) the Coverage Tests or the definitions related thereto
or the calculation thereof, so long as (I) the Collateral Manager certifies that
no Class of Secured Notes would be materially and adversely affected thereby and
(II) a Majority of the Controlling Class consents to such modification;

 

(xxvi)    to modify any provision to facilitate an exchange of one obligation
for another obligation of the same Obligor that has substantially identical
terms except transfer restrictions, including to effect any serial designation
relating to the exchange; provided that no such supplemental indenture shall be
required to facilitate any exchange of one obligation for another in accordance
with Article XII hereof;

 

(xxvii)   to modify or amend any component of the Concentration Limitations and
the definitions related thereto which affect the calculation thereof so long as
the Collateral Manager certifies that no Class of Secured Notes would be
materially and adversely affected thereby, a Majority of the Controlling Class
consents to such modification and the Global Rating Agency Condition is
satisfied;

 

(xxviii)    to make any necessary or advisable changes to the Indenture in
connection with the adoption of an Alternative Rate; or

 

 -168- 

 

 

(xxix)      to make any modification determined by the Collateral Manager
necessary or advisable to comply with U.S. Risk Retention Rules, including
(without limitation) in connection with a Refinancing, Optional Redemption,
Re-Pricing, additional issuance of Notes or material amendment to any of the
Transaction Documents; provided that a Majority of the Controlling Class has not
objected to such modification within 15 Business Days of notice of such
supplemental indenture.

 

The provisions regarding deemed consent described in the second paragraph in
Section 8.2 below shall apply in the case of any supplemental indenture entered
into in accordance with this Section 8.1 to the extent such supplemental
indenture requires the consent of holders of any Class of Notes (other than the
Class A-1 Notes).

 

Section 8.2          Supplemental Indentures With Consent of Holders of Notes.
Subject to the provisions of Section 8.1 and the provisions in this Section 8.2,
with the consent (which consent may be deemed as set forth herein, except in the
case of the Class A-1 Notes) of a Majority of the Secured Notes of each Class
materially and adversely affected thereby, if any, and if the Subordinated Notes
are materially and adversely affected thereby, a Majority of the Subordinated
Notes, the Trustee and the Issuer, with the written consent of the Collateral
Manager, may execute one or more supplemental indentures to add provisions to,
or change in any manner or eliminate any provisions of, this Indenture or modify
in any manner the rights of the Holders of the Notes of any Class under this
Indenture; provided that without the consent (which consent may be deemed as set
forth herein, except in the case of the Class A-1 Notes) of each Holder of each
Outstanding Note of each Class materially and adversely affected thereby, no
such supplemental indenture described above may:

 

(i)          change the Stated Maturity of the principal of or the due date of
any installment of interest on any Secured Note, reduce the principal amount
thereof or the rate of interest thereon, other than in connection with a
Re-Pricing or in connection with the adoption of an Alternative Rate, or, except
as otherwise expressly permitted by this Indenture, the Redemption Price with
respect to any Note, or change the earliest date on which Notes of any Class may
be redeemed, change the provisions of this Indenture relating to the application
of proceeds of any Assets to the payment of principal of or interest on the
Secured Notes or distributions on the Subordinated Notes or change any place
where, or the coin or currency in which, Notes or the principal thereof or
interest or any distribution thereon is payable, or impair the right to
institute suit for the enforcement of any such payment on or after the Stated
Maturity thereof (or, in the case of redemption, on or after the applicable
Redemption Date);

 

(ii)         reduce the percentage of the Aggregate Outstanding Amount of
Holders of each Class whose consent is required for the authorization of any
such supplemental indenture or for any waiver of compliance with certain
provisions of this Indenture or certain defaults hereunder or their consequences
provided for herein;

 

 -169- 

 

 

(iii)        impair or adversely affect the Assets except as otherwise permitted
herein;

 

(iv)        except as otherwise permitted by this Indenture, permit the creation
of any lien ranking prior to or on a parity with the lien of this Indenture with
respect to any part of the Assets or terminate such lien on any property at any
time subject hereto or deprive the Holder of any Secured Note of the security
afforded by the lien of this Indenture;

 

(v)         reduce the percentage of the Aggregate Outstanding Amount of Holders
of any Class of Secured Notes whose consent is required to request the Trustee
to preserve the Assets or rescind the Trustee’s election to preserve the Assets
pursuant to Section 5.5 or to sell or liquidate the Assets pursuant to
Section 5.4 or 5.5;

 

(vi)        modify any of the provisions of (x) this Section 8.2, except to
increase the percentage of Outstanding Class A-1 Notes, Class A-2 Notes, Class
B-1 Notes, Class B-2 Notes, Class C Notes, Class D Notes or Subordinated Notes
the consent of the Holders of which is required for any such action or to
provide that certain other provisions of this Indenture cannot be modified or
waived without the consent of the Holder of each Class A-1 Note Outstanding,
Class A-2 Note Outstanding, Class B-1 Note Outstanding, Class B-2 Note
Outstanding, Class C Note Outstanding, Class D Note Outstanding or Subordinated
Note Outstanding and affected thereby or (y) Section 8.1 or Section 8.3;

 

(vii)       modify the definition of the term “Outstanding” or the Priority of
Payments set forth in Section 11.1(a); or

 

(viii)      modify any of the provisions of this Indenture in such a manner as
to affect the calculation of the amount of any payment of interest or principal
on any Secured Note or any amount available for distribution to the Subordinated
Notes, or to affect the rights of the Holders of any Secured Notes to the
benefit of any provisions for the redemption of such Secured Notes contained
herein.

 

Notwithstanding anything herein to the contrary, and solely for purposes related
to any holder consent required with respect to any proposed supplemental
indenture pursuant to Sections 8.1 and 8.2, except in the case of the Class A-1
Notes, a holder shall be deemed to have provided consent to any amendment or
modification undertaken pursuant to such section if (i) such holder
affirmatively provides written consent or (ii) such holder fails to deliver a
written objection (including via e-mail to the address provided in the notice of
supplemental indenture) on or prior to 10 Business Days following notice by the
Trustee of such supplemental indenture.

 

Notwithstanding any other provision relating to supplemental indentures herein,
at any time after the expiration of the Non-Call Period, if any Class of Notes
has been or contemporaneously with the effectiveness of any supplemental
indenture will be paid in full in accordance with this Indenture as so
supplemented or amended, the written consent of any Holder of any Note of such
Class will not be required with respect to such supplemental indenture.

 

 -170- 

 

 

Section 8.3          Execution of Supplemental Indentures. (a) The Collateral
Manager shall not be bound to follow any amendment or supplement to this
Indenture unless it has consented thereto in accordance with this Article VIII.
No amendment to this Indenture will be effective against the Collateral
Administrator if such amendment would adversely affect the Collateral
Administrator, including, without limitation, any amendment or supplement that
would increase the duties or liabilities of, or adversely change the economic
consequences to, the Collateral Administrator, unless the Collateral
Administrator otherwise consents in writing.

 

(b)         Notwithstanding anything to the contrary in Section 8.3(g) below, in
the case of any supplemental indenture described in Section 8.1(a)(viii), any
supplemental indenture described in Section 8.1(a)(xii)(A) in relation to an
additional issuance of Subordinated Notes only, any supplemental indenture
described in Section 8.1(a)(xii)(B)(1) effecting a Refinancing or any
supplemental indenture to which the Holders of each Outstanding Note of each
Class have provided their consent, (i) such supplemental indenture shall not be
subject to the satisfaction of the Global Rating Agency Condition, (ii) except
in the case of a supplemental indenture described in Section 8.1(a)(xii)(B)(1)
effecting a Refinancing, the Trustee shall not be required to provide notice of
such supplemental indenture to any Rating Agency and (iii) the Trustee shall not
be required to request written confirmation from any Rating Agency that the
Global Rating Agency Condition has been satisfied. Notwithstanding the
foregoing, the Trustee shall subsequently provide to S&P a copy of any
supplemental indenture described in the immediately preceding sentence.

 

(c)         Notwithstanding anything herein to the contrary, no supplemental
indenture, or other modification or amendment of the Indenture, may become
effective without the consent of the holders of each Note of each Outstanding
Class unless such supplemental indenture or other modification or amendment
would not, in the reasonable judgment of the Issuer in consultation with legal
counsel experienced in such matters, as certified by the Issuer to the Trustee
(upon which certification the Trustee may conclusively rely), (i) result in the
Issuer being treated as an association or publicly traded partnership taxable as
a corporation for U.S. federal income tax purpose or otherwise subject to U.S.
federal income tax on a net basis or (ii) have a material adverse effect on the
U.S. tax treatment of the Issuer or the U.S. tax consequences to the holder of
any Class of Notes outstanding at the time of such supplemental indenture or
other modification or amendment thereto.

 

 -171- 

 

 

(d)         The Trustee may conclusively rely on an Opinion of Counsel (which
may be supported as to factual (including financial and capital markets) matters
by any relevant certificates and other documents necessary or advisable in the
judgment of counsel delivering the opinion) or a Responsible Officer’s
certificate of the Collateral Manager as to whether the interests of any holder
of Notes would be materially and adversely affected by the modifications set
forth in any supplemental indenture, it being expressly understood and agreed
that the Trustee shall have no obligation to make any determination as to the
satisfaction of the requirements related to any supplemental indenture which may
form the basis of such Opinion of Counsel or such Responsible Officer’s
certificate; provided that if a Majority of the holders of any Class of Notes
have provided written notice to the Trustee at least one Business Day prior to
the execution of such supplemental indenture that such Class would be materially
and adversely affected thereby, the Trustee shall not be entitled to rely on an
opinion of counsel or a Responsible Officer’s certificate of the Collateral
Manager as to whether or not the Holders of such Class would be materially and
adversely affected by such supplemental indenture and shall not enter into such
supplemental indenture without the consent of a Majority (or Supermajority or
each Holder, as applicable) of such Class. Such determination by such Class as
to whether the interests of any Holder have been materially and adversely
affected shall be conclusive and binding on all present and future Holders. The
Trustee shall not be liable for any determination made in good faith and in
reliance upon an Opinion of Counsel or such a Responsible Officer’s certificate
delivered to the Trustee as described herein.

 

(e)         The Trustee shall join in the execution of any such supplemental
indenture and to make any further appropriate agreements and stipulations which
may be therein contained, but the Trustee shall not be obligated to enter into
any such supplemental indenture which affects the Trustee’s own rights, duties,
liabilities or immunities under this Indenture or otherwise.

 

(f)          In executing or accepting the additional trusts created by any
supplemental indenture permitted by this Article VIII or the modifications
thereby of the trusts created by this Indenture, the Trustee shall be entitled
to receive, and (subject to Sections 6.1 and 6.3) shall be fully protected in
relying upon, an Opinion of Counsel stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture and that all
conditions precedent thereto have been satisfied. The Trustee shall not be
liable for any reliance made in good faith upon such an Opinion of Counsel. Such
determination shall, in each case, be conclusive and binding on all present and
future Holders and beneficial owners.

 

 -172- 

 

 

(g)         At the cost of the Issuer, for so long as any Notes shall remain
Outstanding, not later than 10 days prior to the execution of any proposed
supplemental indenture pursuant to Section 8.1 and not later than 7 days prior
to the execution of any proposed supplemental indenture pursuant to Section 8.2,
the Trustee shall deliver to the Collateral Manager, the Collateral
Administrator and the Noteholders a copy of such proposed supplemental
indenture; provided that, for any party entitled to receive notice, this
provision will be deemed satisfied (1) upon the written waiver of such party to
receipt of such notice and (2) in the case of the holders, the simultaneous
payment in full of the Notes held by such holders pursuant to the proposed
supplemental indenture. It shall not be necessary for the Holders of the
requisite Notes to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient, if the consent of any holder to such
proposed supplemental indenture is required, that such holder shall approve the
substance thereof. Except as otherwise provided in Section 8.1, if any Class of
Secured Notes is then Outstanding and is rated by a Rating Agency, the Trustee
shall enter into any such supplemental indenture only if, as a result of such
supplemental indenture, the Global Rating Agency Condition is satisfied. At the
cost of the Issuer, for so long as any Class of Secured Notes shall remain
Outstanding and such Class is rated by a Rating Agency, the Trustee shall
provide to such Rating Agency a copy of any proposed supplemental indenture at
least 7 days prior to the execution thereof by the Trustee (unless such period
is waived by the applicable Rating Agency). Following such deliveries by the
Trustee, if any changes are made to such proposed supplemental indenture other
than to correct typographical errors or to adjust formatting, then at the cost
of the Issuer, for so long as any Notes shall remain Outstanding, not later than
3 days prior to the execution of such proposed supplemental indenture (provided
that the execution of such proposed supplemental indenture shall not in any case
occur earlier than the date 10 days or 7 days, as applicable, after the initial
distribution of such proposed supplemental indenture pursuant to the first
sentence of this Section 8.3(g)), the Trustee shall deliver to the Collateral
Manager, the Collateral Administrator, the Noteholders and the Rating Agencies a
copy of such supplemental indenture as revised, indicating the changes that were
made. Any failure of the Trustee to publish or deliver such notices, or any
defect therein, shall not in any way impair or affect the validity of any such
supplemental indenture. In the case of a supplemental indenture to be entered
into pursuant to Section 8.1(a)(xii)(B), the foregoing notice periods shall not
apply and a copy of the proposed supplemental indenture shall be included in the
notice of Optional Redemption given to each holder of Secured Notes under
Section 9.2; and, upon execution of the supplemental indenture, at the cost of
the Issuer, a copy thereof shall be delivered to each Rating Agency and each
Holder of Notes.

 

(h)         It shall not be necessary for any Act of the Holders to approve the
particular form of any proposed supplemental indenture, but it shall be
sufficient, if the consent of any Holders to such proposed supplemental
indenture is required, that such Act shall approve the substance thereof.

 

(i)          At any time during or after the Reinvestment Period, at the written
direction of any Holder or Holders of Subordinated Notes, substantially in the
form of Exhibit F (solely for Contributions of Cash or Eligible Investments),
but without any amendment to the Indenture, satisfaction of the Global Rating
Agency Condition or the consent of any other holder of Notes (i) such Holder may
make a Contribution of Cash, Eligible Investments or Collateral Obligations or
(ii) solely with respect to Holders of Certificated Subordinated Notes, such
Holder may designate (prior to the Determination Date) all or a specified
portion of amounts that would otherwise be distributed on such Payment Date to
such Holder or Holders of Subordinated Notes be retained by the Trustee in the
Supplemental Reserve Account as a Contribution and be available for reinvestment
in additional Collateral Obligations and other Permitted Uses as directed by the
applicable Contributor, so long as the Collateral Manager consents to such
Permitted Use(s) (or, if no direction is given by the Contributor, at the
Collateral Manager’s reasonable discretion).

 

(j)          Notwithstanding anything herein to the contrary, without the prior
written consent of a Supermajority of the Section 13 Banking Entities (voting as
a single class), no supplemental indenture, or other modification or amendment
of this Indenture shall modify any of (i) the definitions of “Assets,”
“Concentration Limitations,” “Eligible Investments,” “Participation Interest,”
or “Section 13 Banking Entity,” or (ii) the criteria required to enter into a
hedge agreement.

 

 -173- 

 

 

(k)         Unless the Trustee and the Issuer are notified within 10 Business
Days after notice by the Trustee to the holders of a proposed supplemental
indenture by a Majority of any Class from whom consent is not being requested
(other than the Class A-1 Notes) that the holders of such Class giving such
notice believe that they will be materially and adversely affected by the
proposed supplemental indenture, the interests of such Class (other than the
Class A-1 Notes) will be deemed for all purposes to not be materially and
adversely affected by such proposed supplemental indenture.

 

Section 8.4          Effect of Supplemental Indentures. Upon the execution of
any supplemental indenture under this Article VIII, this Indenture shall be
modified in accordance therewith, and such supplemental indenture shall form a
part of this Indenture for all purposes; and every Holder of Notes theretofore
and thereafter authenticated and delivered hereunder shall be bound thereby.

 

Section 8.5          Reference in Notes to Supplemental Indentures. Notes
authenticated and delivered as part of a transfer, exchange or replacement
pursuant to Article II of Notes originally issued hereunder after the execution
of any supplemental indenture pursuant to this Article VIII may, and if required
by the Issuer shall, bear a notice as to any matter provided for in such
supplemental indenture. If the Issuer shall so determine, new Notes, so modified
as to conform in the opinion of the Issuer to any such supplemental indenture,
may be prepared and executed by the Issuer and authenticated and delivered by
the Trustee in exchange for Outstanding Notes.

 

Section 8.6          Hedge Agreements. The Issuer and the Trustee shall not
enter into any supplemental indenture that permits the Issuer to enter into a
hedge agreement unless the Global Rating Agency Condition is satisfied with
respect thereto and the Issuer obtains (a) a certification from the Collateral
Manager that (i) the written terms of the derivative directly relate to the
Collateral Obligations and the Notes and (ii) such derivative reduces the
interest rate and/or foreign exchange risks related to the Collateral
Obligations and the Notes, (b) written advice of counsel that such hedge
agreement will not cause any Person to be required to register as a “commodity
pool operator” (within the meaning of the Commodity Exchange Act) with the
Commodity Futures Trading Commission in connection with the Issuer and (c) the
consent of a Majority of the Controlling Class. The Issuer shall provide Fitch
with written notice of any supplemental indenture that permits the Issuer to
enter into a hedge agreement, and the Issuer shall only enter into such hedge
agreement with a counterparty that has the minimum ratings required by Fitch at
the time the Issuer enters into such hedge agreement, unless Fitch provides
written confirmation that such counterparty is not required to have such minimum
ratings.

 

 -174- 

 

 



ARTICLE IX

Redemption Of Notes

 

Section 9.1       Mandatory Redemption. If a Coverage Test is not met on any
Determination Date on which such Coverage Test is applicable, the Issuer shall
apply available amounts in the Payment Account to make payments on the Secured
Notes pursuant to the Priority of Payments.



 

Section 9.2       Optional Redemption. (a) The Secured Notes shall be redeemable
by the Issuer at the written direction of a Majority of the Subordinated Notes
(and in the case of a Refinancing, with the consent of the Collateral Manager
and the U.S. Retention Provider) as follows: (i) the Secured Notes shall be
redeemed in whole in order of seniority (with respect to all Classes of Secured
Notes) but not in part on any Business Day after the end of the Non-Call Period
from Sale Proceeds, Contributions of Cash and/or Refinancing Proceeds or
(ii) the Secured Notes shall be redeemed in part by Class from Refinancing
Proceeds, Contributions of Cash and/or Partial Refinancing Interest Proceeds on
any Business Day after the end of the Non-Call Period as long as the Class of
Secured Notes to be redeemed represents not less than the entire Class of such
Secured Notes. In connection with any such redemption, the Secured Notes shall
be redeemed at the applicable Redemption Price and a Majority of Subordinated
Notes must provide the above described written direction (and the Collateral
Manager the above described consent in the case of a Refinancing) to the Issuer
and the Trustee not later than 10 days (or such shorter period of time as the
Trustee and the Collateral Manager find reasonably acceptable) prior to the
Business Day on which such redemption is to be made; provided that all Secured
Notes to be redeemed must be redeemed simultaneously.

 

(b)      Upon receipt of a notice of any redemption of Secured Notes in whole
pursuant to Section 9.2(a)(i), the Collateral Manager in its sole discretion
shall direct the sale (and the manner thereof) of all or part of the Collateral
Obligations and other Assets such that the proceeds from such sale and all other
funds available for such purpose in the Collection Account and the Payment
Account will be at least sufficient to pay the Redemption Price of the Secured
Notes to be redeemed and to pay all Administrative Expenses (regardless of the
Administrative Expense Cap) and Aggregate Collateral Management Fees due and
payable under the Priority of Payments. If such proceeds of such sale and all
other funds available for such purpose in the Collection Account and the Payment
Account would not be sufficient to redeem all Secured Notes and to pay such fees
and expenses, the Secured Notes may not be redeemed. The Collateral Manager, in
its sole discretion, may effect the sale of all or any part of the Collateral
Obligations or other Assets through the direct sale of such Collateral
Obligations or other Assets or by participation, merger or other arrangement.

 

(c)       The Subordinated Notes may be redeemed, for the relevant Redemption
Price, on any Business Day on or after the redemption (including in connection
with a Refinancing of all Classes of Secured Notes) or repayment of all of the
Secured Notes, at the written direction of a Majority of the Subordinated Notes
delivered to the Trustee and the Collateral Manager on behalf of the Issuer at
least five Business Days prior to the designated Business Day on which the
Subordinated Notes are to be redeemed (which direction may be given in
connection with a direction to redeem the Secured Notes or at any time after the
Secured Notes have been redeemed or repaid in full).

 

 -175- 

 

 

(d)       In addition to (or in lieu of) a sale of Collateral Obligations and/or
Eligible Investments in the manner provided in Section 9.2(b), the Secured Notes
may be redeemed on any Business Day after the expiration of the Non-Call Period
in whole from Refinancing Proceeds, Contributions of Cash and/or Sale Proceeds
or in part by Class from Refinancing Proceeds, Contributions of Cash and/or
Partial Refinancing Interest Proceeds as provided in Section 9.2(a)(ii) by a
Refinancing (such securities, the “Replacement Notes”); provided that the terms
of such Refinancing and any financial institutions acting as lenders thereunder
or purchasers thereof must be acceptable to the Collateral Manager and a
Majority of the Subordinated Notes and such Refinancing otherwise satisfies the
conditions described below.

 

(e)       In the case of a Refinancing upon a redemption of the Secured Notes in
whole but not in part pursuant to Section 9.2(a)(i), such Refinancing will be
effective only if (i) the Refinancing Proceeds, any amounts in the Supplemental
Reserve Account, all or a specified (as directed by Holders of Certificated
Subordinated Notes entitled to receive such Interest Proceeds and as determined
by the Issuer, or the Collateral Manager on behalf of the Issuer) portion of
Interest Proceeds that are otherwise payable pursuant to Section 11.1(a)(i)(P),
all Sale Proceeds, if any, from the sale of Collateral Obligations and Eligible
Investments in accordance with the procedures set forth herein, Contributions of
Cash and all other available funds will be at least sufficient to redeem
simultaneously the Secured Notes then required to be redeemed, in whole but not
in part (subject to any election to receive less than 100% of Redemption Price
as noted below), and to pay all accrued and unpaid Administrative Expenses
(regardless of the Administrative Expense Cap), including, without limitation,
the reasonable fees, costs, charges and expenses incurred by the Trustee and the
Collateral Administrator (including reasonable attorneys’ fees and expenses) in
connection with such Refinancing, (ii) the Refinancing Proceeds, any amounts in
the Supplemental Reserve Account, all or a specified (as directed by Holders of
Certificated Subordinated Notes entitled to receive such Interest Proceeds and
as determined by the Issuer, or the Collateral Manager on behalf of the Issuer)
portion of Interest Proceeds that is otherwise payable pursuant to Section
11.1(a)(i)(P), all Sale Proceeds, if any, Contributions of Cash and other
available funds are used (to the extent necessary) to make such redemption,
(iii) the agreements relating to the Refinancing contain limited recourse and
non-petition provisions equivalent (mutatis mutandis) to those contained in
Section 13.1(b) and Section 2.7(i) and (iv) the Collateral Manager and the U.S.
Retention Provider each consents to such Refinancing.

 

 -176- 

 

 

(f)        In the case of a Refinancing upon a redemption of the Secured Notes
in part by Class pursuant to Section 9.2(a)(ii), such Refinancing will be
effective only if: (i) notice is provided to S&P and Fitch, (ii) the Refinancing
Proceeds, the Partial Refinancing Interest Proceeds, Contributions of Cash, any
amounts in the Supplemental Reserve Account and all or a specified (as directed
by Holders of Certificated Subordinated Notes entitled to receive such Interest
Proceeds and as determined by the Issuer, or the Collateral Manager on behalf of
the Issuer) portion of Interest Proceeds that are otherwise payable pursuant to
Section 11.1(a)(i)(P) will be at least sufficient to pay in full the aggregate
Redemption Price of the entire Class or Classes of Secured Notes subject to
Refinancing, (iii) the Refinancing Proceeds, the Partial Refinancing Interest
Proceeds, Contributions of Cash, any amounts in the Supplemental Reserve Account
and all or a specified (as directed by Holders of Certificated Subordinated
Notes entitled to receive such Interest Proceeds and as determined by the
Issuer, or the Collateral Manager on behalf of the Issuer) portion of Interest
Proceeds that is otherwise payable pursuant to Section 11.1(a)(i)(P) are used
(to the extent necessary) to make such redemption, (iv) the agreements relating
to the Refinancing contain limited recourse and non-petition provisions
equivalent (mutatis mutandis) to those contained in Section 13.1(b) and Section
2.7(i), (v) the aggregate principal amount of any obligations providing the
Refinancing is equal to the aggregate principal amount of the Secured Notes
being redeemed with the proceeds of such obligations, (vi) the stated maturity
of each class of obligations providing the Refinancing is the same as the
corresponding Stated Maturity of each Class of Secured Notes being refinanced;
provided that, the stated maturity of a class of obligations providing the
Refinancing may be later (but in no case earlier) than the corresponding Stated
Maturity of a Class of Notes being refinanced if the Global Rating Agency
Condition is satisfied with respect to each Class of Secured Notes not subject
to the Refinancing, (vii) the reasonable fees, costs, charges and expenses
incurred in connection with such Refinancing have been paid or will be
adequately provided for from the Refinancing Proceeds (except for expenses owed
to Persons that the Collateral Manager informs the Trustee will be paid solely
as Administrative Expenses payable in accordance with this Indenture; provided
that any such fees and expenses due to the Trustee and determined by the
Collateral Manager to be paid in accordance with the Priority of Payments shall
not be subject to the Administrative Expense Cap), (viii) the Refinancing Rate
Condition is satisfied, (ix) the obligations providing the Refinancing are
subject to the Priority of Payments and do not rank higher in priority pursuant
to the Priority of Payments than the Class of Secured Notes being refinanced,
(x) the voting rights, consent rights, redemption rights and all other rights of
the obligations providing the Refinancing are the same as the rights of the
corresponding Class of Secured Notes being refinanced (except that, at the
Issuer’s election, the non-call period with respect to the obligations providing
the Refinancing may be extended or decreased as it applies to a subsequent
Refinancing or redemption of any such class), (xi) the Collateral Manager and
the U.S. Retention Provider each consents to such Refinancing, (xii) the Issuer
has received written advice from Dechert LLP or an opinion of counsel of
nationally recognized standing that (A) such Refinancing will not result in the
Issuer being treated as a publicly traded partnership taxable as a corporation
for U.S. federal income tax purposes and (B) such Refinancing will not result in
the Issuer being subject to U.S. federal income tax on a net basis and (xiii)
the Issuer (or the Collateral Manager on behalf of the Issuer) has provided an
Officer’s certificate to the Trustee certifying that the conditions to such
Refinancing have been satisfied.

 

(g)       The Holders of the Subordinated Notes will not have any cause of
action against the Issuer, the Collateral Manager, the Collateral Administrator
or the Trustee for any failure to obtain a Refinancing. If a Refinancing is
obtained meeting the requirements specified above as certified by the Collateral
Manager, the Issuer and the Trustee (at the direction of the Issuer) shall amend
this Indenture to the extent necessary to reflect the terms of the Refinancing
and no further consent for such amendments shall be required from the Holders of
Notes other than a Majority of the Subordinated Notes directing the redemption.
The Trustee shall not be obligated to enter into any amendment that, in its
view, adversely affects its duties, obligations, liabilities or protections
hereunder, and the Trustee shall be entitled to conclusively rely upon an
Opinion of Counsel as to matters of law (which may be supported as to factual
(including financial and capital markets) matters by any relevant certificates
and other documents necessary or advisable in the judgment of counsel delivering
such Opinion of Counsel) provided by the Issuer to the effect that such
amendment meets the requirements specified above and is permitted under this
Indenture (except that such officer or counsel shall have no obligation to
certify or opine as to the sufficiency of the Refinancing Proceeds, or the
sufficiency of the Accountants’ Report).

 

 -177- 

 

 

(h)       In the event of any redemption pursuant to this Section 9.2, the
Issuer shall, at least 10 days (in the case of an Optional Redemption of the
Secured Notes) (or such shorter period of time as the Trustee and the Collateral
Manager find reasonably acceptable) or 5 Business Days (in the case of an
Optional Redemption of the Subordinated Notes) (or such shorter period of time
as the Trustee and the Collateral Manager find reasonably acceptable) prior to
the Redemption Date, notify the Trustee in writing of such Redemption Date, the
applicable Record Date, the principal amount of Notes to be redeemed on such
Redemption Date and the applicable Redemption Price (which Redemption Price
shall be the Redemption Price to be paid in the event no Redemption Distribution
Date occurs and which may be decreased as a result of payments on Redemption
Distribution Dates to the extent that such payment reduces the amount of
interest that accrues on one or more Classes of Notes); provided that failure to
effect any Optional Redemption which is withdrawn by the Issuer in accordance
with this Indenture or with respect to which a Refinancing fails to occur shall
not constitute an Event of Default.

 

(i)        In connection with any Optional Redemption of the Secured Notes in
whole, Holders of 100% of the Aggregate Outstanding Amount of any Class of
Secured Notes may elect to receive less than 100% of the Redemption Price that
would otherwise be payable to the Holders of such Class of Secured Notes.

 

(j)        In connection with an Optional Redemption of all Classes of Secured
Notes, a Majority of the Subordinated Notes may direct the Issuer (who shall
give written notice to the Trustee no less than 4 Business Days prior to such
date) to distribute amounts on deposit in the Collection Account to pay a
portion of the Redemption Price pursuant to the Priority of Payments on one or
more Business Days prior to the Redemption Date (any such date a “Redemption
Distribution Date”). The Collateral Manager may elect to distribute Interest
Proceeds, Principal Proceeds or both on such Redemption Distribution Date
pursuant to the applicable Priority of Payments. To the extent the Collateral
Manager does not elect to distribute amounts pursuant to Section 11.1(a)(i),
holders of Notes shall not be entitled to receive any amounts on account of
accrued and unpaid interest on such date.

 

Section 9.3        Tax Redemption. (a) The Notes shall be redeemed in whole but
not in part on any Business Day (any such redemption, a “Tax Redemption”) at
their applicable Redemption Price at the written direction (delivered to the
Trustee) of (x) a Majority of any Affected Class or (y) a Majority of the
Subordinated Notes, in either case following the occurrence and continuation of
a Tax Event.

 

 -178- 

 

 

(b)       In connection with any Tax Redemption, Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Notes may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to the
Holders of such Class of Secured Notes.

 

(c)       Upon its receipt of such written direction directing a Tax Redemption,
the Trustee shall promptly notify the Collateral Manager, the Holders and each
Rating Agency thereof.

 

(d)       If an Officer of the Collateral Manager obtains actual knowledge of
the occurrence of a Tax Event, the Collateral Manager shall promptly notify the
Issuer, the Collateral Administrator and the Trustee thereof, and upon receipt
of such notice the Trustee shall promptly notify the Holders of the Notes and
each Rating Agency thereof

 

Section 9.4        Redemption Procedures. (a) In the event of any redemption
pursuant to Section 9.2, the written direction of the Holders of the
Subordinated Notes (and in the case of a Refinancing, the consent of the
Collateral Manager and the U.S. Retention Provider) required thereby shall be
provided to the Issuer, the Trustee and the Collateral Manager not later than 10
days (or such shorter period of time as the Trustee and the Collateral Manager
find reasonably acceptable) prior to the Business Day on which such redemption
is to be made (which date shall be designated in such notice). In the event of
any redemption pursuant to Section 9.2 or 9.3, a notice of redemption shall be
given by the Trustee by overnight delivery service (or through the applicable
procedures of DTC), postage prepaid, mailed not later than 4 Business Days prior
to the applicable Redemption Date, to each Holder of Notes, at such Holder’s
address in the Register.

 

(b)       All notices of redemption delivered pursuant to Section 9.4(a) shall
state:

 

(i)        the applicable Redemption Date;

 

(ii)       the Redemption Price of the Notes to be redeemed;

 

(iii)      all of the Secured Notes that are to be redeemed are to be redeemed
in full and that interest on such Secured Notes shall cease to accrue on the
Business Day specified in the notice;

 

(iv)      the place or places where Notes are to be surrendered for payment of
the Redemption Price, which shall be the office or agency of the Issuer to be
maintained as provided in Section 7.2; and

 

(v)       if all Secured Notes are being redeemed, whether the Subordinated
Notes are to be redeemed in full on such Redemption Date and, if so, the place
or places where the Subordinated Notes are to be surrendered for payment of the
Redemption Price, which shall be the office or agency of the Issuer to be
maintained as provided in Section 7.2.

 

 -179- 

 

 

(c)       The Issuer may withdraw any such notice of redemption delivered
pursuant to Section 9.2 up to the Business Day prior to the proposed Redemption
Date by written notice to the Trustee. The Issuer shall provide Fitch notice of
any withdrawal.

 

(d)       Notice of redemption pursuant to Section 9.2 or 9.3 shall be given by
the Issuer or, upon an Issuer Order, by the Trustee in the name and at the
expense of the Issuer. Failure to give notice of redemption, or any defect
therein, to any Holder of any Note selected for redemption shall not impair or
affect the validity of the redemption of any other Notes.

 

(e)       Unless Refinancing Proceeds are being used to redeem the Secured Notes
in whole or in part, in the event of any redemption pursuant to Section 9.2 or
9.3, no Secured Notes may be optionally redeemed unless (i) at least five
Business Days before the scheduled Redemption Date the Collateral Manager shall
have furnished to the Trustee evidence, in a form reasonably satisfactory to the
Trustee (which may be in the form of a certificate of a Responsible Officer of
the Collateral Manager), that the Collateral Manager on behalf of the Issuer has
entered into a binding agreement or agreements with a financial or other
institution or institutions whose short-term unsecured debt obligations (other
than such obligations whose rating is based on the credit of a Person other than
such institution) are rated, or guaranteed by a Person whose short-term
unsecured debt obligations are rated, at least “A-1” by S&P to purchase
(directly or by participation, merger or other arrangement), not later than the
Business Day immediately preceding the scheduled Redemption Date in immediately
available funds, all or part of the Assets at a purchase price at least
sufficient, together with the Eligible Investments maturing, redeemable or
putable to the issuer thereof at par on or prior to the scheduled Redemption
Date, to pay all Administrative Expenses (regardless of the Administrative
Expense Cap) and Aggregate Collateral Management Fees payable in connection with
such Optional Redemption or Tax Redemption, in each case, as applicable and in
accordance with the Priority of Payments, and redeem the applicable Class of
Notes on the scheduled Redemption Date (and after giving effect to payment on
any applicable Redemption Distribution Dates) at the applicable Redemption Price
(or, such other amount that the Holders of such Class have elected to receive,
where Holders of such Class have elected to receive less than 100% of the
Redemption Price that would otherwise be payable to the Holders of such Class),
or (ii) prior to selling any Collateral Obligations and/or Eligible Investments,
the Collateral Manager shall certify to the Trustee that, in its judgment, the
aggregate sum of (A) expected proceeds from the sale of Eligible Investments,
and (B) the Market Value of each Collateral Obligation shall exceed the sum of
(x) the aggregate Redemption Price (or in the case of any Class of Secured
Notes, such other amount that the Holders of such Class have elected to receive,
where Holders of such Class have elected to receive less than 100% of the
Redemption Price that would otherwise be payable to the Holders of such Class)
of the applicable Class of Secured Notes and (y) all Administrative Expenses
(regardless of the Administrative Expense Cap) and Aggregate Collateral
Management Fees payable in connection with such Optional Redemption or Tax
Redemption, in each case, as applicable and in accordance with the Priority of
Payments (after giving effect to payments on any Redemption Distribution Date).
Any certification delivered by the Collateral Manager pursuant to this
Section 9.4(e) shall include (1) the prices of, and expected proceeds from, the
sale (directly or by participation, merger or other arrangement) of any
Collateral Obligations and/or Eligible Investments and (2) all calculations
required by this Section 9.4(e). Any holder of Notes, the Collateral Manager or
any of their Affiliates or accounts managed thereby or by their respective
Affiliates shall have the right, subject to the same terms and conditions
afforded to other bidders, to bid on Assets to be sold as part of an Optional
Redemption or Tax Redemption.

 

 -180- 

 

 

(f)       If a Class or Classes of Secured Notes is redeemed in connection with
a Refinancing in part by Class, Refinancing Proceeds, together with Partial
Refinancing Interest Proceeds, and/or Contributions of Cash, shall be used to
pay the Redemption Price(s) of such Class or Classes of Secured Notes without
regard to the Priority of Payments.

 

Section 9.5       Notes Payable on Redemption Date.   (a) Notice of redemption
pursuant to Section 9.4 having been given as aforesaid, the Notes to be redeemed
shall, on the Redemption Date, subject to Section 9.4(e) and the Issuer’s right
to withdraw any notice of redemption pursuant to Section 9.4(c), become due and
payable at the Redemption Price therein specified, and from and after the
Redemption Date (unless the Issuer shall default in the payment of the
Redemption Price and accrued interest) all such Notes that are Secured Notes
shall cease to bear interest on the Redemption Date. Upon final payment on a
Note to be so redeemed, the Holder shall present and surrender such Note at the
place specified in the notice of redemption on or prior to such Redemption Date;
provided that if there is delivered to the Issuer and the Trustee such security
or indemnity as may be required by them to save such party harmless and an
undertaking thereafter to surrender such Note, then, in the absence of notice to
the Issuer or the Trustee that the applicable Note has been acquired by a
protected purchaser, such final payment shall be made without presentation or
surrender. Payments of interest on Secured Notes so to be redeemed which are
payable on or prior to the Redemption Date shall be payable to the Holders of
such Secured Notes, or one or more predecessor Notes, registered as such at the
close of business on the relevant Record Date according to the terms and
provisions of Section 2.7(e).

 

(b)       If any Secured Note called for redemption shall not be paid upon
surrender thereof for redemption, the principal thereof shall, until paid, bear
interest from the Redemption Date at the applicable Interest Rate for each
successive Interest Accrual Period such Secured Note remains Outstanding;
provided that the reason for such non-payment is not the fault of such
Noteholder.

 

 -181- 

 

 

Section 9.6        Special Redemption. Principal payments on the Secured Notes
shall be made in part in accordance with the Priority of Payments on any Payment
Date (i) during the Reinvestment Period, if the Collateral Manager at its sole
discretion notifies the Trustee at least five Business Days prior to the
applicable Special Redemption Date that it has been unable, for a period of at
least 20 consecutive Business Days, to identify additional Collateral
Obligations that are deemed appropriate by the Collateral Manager in its sole
discretion and which would satisfy the Investment Criteria in sufficient amounts
to permit the investment or reinvestment of all or a portion of the funds then
in the Collection Account that are to be invested in additional Collateral
Obligations or (ii) after the Effective Date unless the Effective Date Condition
is satisfied, if the Collateral Manager notifies the Trustee that a redemption
is required pursuant to Section 7.18 in order to obtain from S&P written
confirmation of its Initial Ratings of the Secured Notes (in each case, a
“Special Redemption”). On the first Payment Date (and all subsequent Payment
Dates) identified by the Collateral Manager for the Special Redemption (in the
case of a Special Redemption described in clause (i) above) or Payment Date (and
all subsequent Payment Dates) following the Collection Period in which such
notice is given (in the case of a Special Redemption described in clause (ii)
above) (any such initial date a “Special Redemption Date”), the amount in the
Collection Account representing as applicable either (1) Principal Proceeds
which the Collateral Manager has determined cannot be reinvested in additional
Collateral Obligations or (2) Interest Proceeds and Principal Proceeds available
therefor in accordance with the Priority of Payments on each Payment Date until
the Issuer obtains confirmation from S&P of its Initial Ratings of the Secured
Notes (such amount, a “Special Redemption Amount”) will be available to be
applied in accordance with the Priority of Payments. Notice of payments pursuant
to this Section 9.6 shall be given not less than (x) in the case of a Special
Redemption described in clause (i) above, three Business Days prior to the
applicable Special Redemption Date and (y) in the case of a Special Redemption
described in clause (ii) above, one Business Day prior to the Special Redemption
Date, in each case by facsimile, email transmission or first class mail, postage
prepaid, to each Holder of Secured Notes affected thereby at such Holder’s
facsimile number, email address or mailing address in the Register and to each
Rating Agency.

 

Section 9.7        Issuer Purchases of Secured Notes. Notwithstanding anything
to the contrary in this Indenture, the Issuer may conduct purchases of the
Secured Notes, in whole or in part, in accordance with, and subject to, the
terms and conditions of this Section 9.7. Notwithstanding the provisions of
Section 10.2 (or any other terms hereof to the contrary), amounts in the
Principal Collection Subaccount and/or the Supplemental Reserve Account may be
disbursed for purchases of Secured Notes in accordance with the provisions
described in this Section 9.7. Upon written instruction by the Issuer, the
Trustee shall cancel any such purchased Secured Notes surrendered to it or, in
the case of any Global Secured Notes, the Trustee shall decrease the aggregate
outstanding principal amount of such Global Secured Notes in its records by the
full par amount of the purchased Secured Notes, and instruct DTC or its nominee,
as the case may be, to conform its records. In connection with any such
cancellation of an interest in a Global Secured Note, the Issuer (or other
beneficial owner of such interest) shall reasonably cooperate with the Trustee
in connection with such cancellation, including without limitation, surrendering
such interest and providing any necessary instructions to DTC. The cancellation
(and/or decrease, as applicable) of any such surrendered Secured Notes shall be
taken into account for purposes of all relevant calculations thereafter made
pursuant to the terms of this Indenture.

 

No purchases of the Secured Notes by the Issuer may occur unless each of the
following conditions is satisfied:

 

(i)       such purchases of Secured Notes shall occur in the following
sequential order of priority: first, the Class A-1 Notes, until the Class A-1
Notes are retired in full; second, the Class A-2 Notes, until the Class A-2
Notes are retired in full; third, the Class B-1 Notes and the Class B-2 Notes,
pro rata, based on Aggregate Outstanding Amounts, until the Class B-1 Notes and
the Class B-2 Notes are retired in full; fourth, the Class C Notes until the
Class C Notes are retired in full; and fifth, the Class D Notes until the Class
D Notes are retired in full;

 

 -182- 

 

 

(ii)       (A) each such purchase of Secured Notes of any Class shall be made
pursuant to an offer made to all Holders and beneficial owners of the Secured
Notes of such Class, by notice to such Holders and beneficial owners, which
notice shall specify the purchase price (as a percentage of par) at which such
purchase will be effected, the maximum amount of Principal Proceeds that will be
used to effect such purchase and the length of the period during which such
offer will be open for acceptance, (B) each such Holder or beneficial owner of a
Secured Note shall have the right, but not the obligation, to accept such offer
in accordance with its terms and (C) if the aggregate outstanding principal
amount of Notes of the relevant Class held by the Holders or beneficial owners
who accept such offer exceeds the amount of Principal Proceeds specified in such
offer, a portion of the Notes of each accepting Holder and beneficial owner
shall be purchased (subject to the minimum denominations and the applicable
procedures of DTC) pro rata based on the respective principal amount held by
each such Holder or beneficial owner;

 

(iii)      each such purchase shall be effected only at prices discounted from
par;

 

(iv)      each such purchase of Secured Notes shall occur during the
Reinvestment Period and shall be effected with Principal Proceeds;

 

(v)       each Coverage Test is satisfied immediately prior to each such
purchase and will be satisfied, maintained or improved after giving effect to
such purchase;

 

(vi)      to the extent that Sale Proceeds are used to consummate any such
purchase, either (I) each requirement or test, as the case may be, of the
Concentration Limitations and the Collateral Quality Tests (except the S&P CDO
Monitor Test) will be satisfied after giving effect to such purchase or (II) if
any such requirement or test was not satisfied immediately prior to such sale,
such requirement or test will be maintained or improved after giving effect to
such purchase;

 

(vii)     no Event of Default shall have occurred and be continuing;

 

(viii)      each such purchase will otherwise be conducted in accordance with
applicable law;

 

(ix)      the Trustee shall have received an Officer’s certificate of the
Collateral Manager to the effect that the conditions in the foregoing clauses
(i) through (viii) have been satisfied; and

 

(x)       notice of each such purchase shall be provided to the Rating Agencies.

 

 -183- 

 

 

Any Secured Notes to be purchased shall be surrendered to the Trustee for
cancellation in accordance with Section 2.9. Upon receipt of the Officer’s
certificate described in preceding sub-clause (ix), the Trustee shall disburse
any available amount in the Principal Collection Subaccount on any Business Day
pursuant to Issuer instruction (or the Collateral Manager acting on behalf of
the Issuer), which instruction shall identify that such disbursement is for the
purchase of Secured Notes pursuant to and in accordance with this Section 9.7.

 

Section 9.8        Optional Re-Pricing. On any Business Day after the Non-Call
Period, at the direction of a Majority of the Subordinated Notes and with the
consent of the Collateral Manager and the U.S. Retention Provider, the Issuer
shall reduce the spread over LIBOR or the fixed Interest Rate, as applicable,
with respect to any Class of Secured Notes, other than the Class A-1 Notes (such
reduction with respect to any such Class of Notes, a “Re-Pricing” and any Class
of Secured Notes to be subject to a Re-Pricing, a “Re-Priced Class”); provided
that the Issuer shall not effect any Re-Pricing unless each condition specified
below is satisfied with respect thereto. For the avoidance of doubt, no terms of
any Secured Notes other than the Interest Rate applicable thereto may be
modified or supplemented in connection with a Re-Pricing. In connection with any
Re-Pricing, the Issuer may engage a broker-dealer (the “Re-Pricing
Intermediary”) upon the recommendation and subject to the approval of a Majority
of the Subordinated Notes and such Re-Pricing Intermediary shall assist the
Issuer in effecting the Re-Pricing.

 

At least 20 days (or such shorter period reasonably acceptable to the Trustee
and the Collateral Manager) prior to the Business Day fixed by a Majority of the
Subordinated Notes for any proposed Re-Pricing (the “Re-Pricing Date”), the
Issuer (or the Re-Pricing Intermediary on behalf of the Issuer) shall deliver a
notice in writing (with a copy to the Collateral Manager, the Trustee and each
Rating Agency) to each Holder of the proposed Re-Priced Class, which notice
shall:

 

(a)       specify the proposed Re-Pricing Date and the revised spread over LIBOR
or the fixed Interest Rate, as applicable, to be applied with respect to such
Class (the “Re-Pricing Rate”);

 

(b)       request each Holder of the Re-Priced Class to approve the proposed
Re-Pricing; and

 

(c)       specify the price at which Notes of any Holder of the Re-Priced Class
which does not approve the Re-Pricing may be sold and transferred pursuant to
the following paragraph, which, for purposes of such Re-Pricing, shall be the
Redemption Price after giving effect on a pro forma basis to all payments to be
made pursuant to the Priority of Payments on the Re-Pricing Date.

 

 -184- 

 

 

In the event any Holders of the Re-Priced Class do not deliver written consent
to the proposed Re-Pricing on or before the date that is not more than 5
Business Days after such notice, the Issuer, or the Re-Pricing Intermediary on
behalf of the Issuer, shall deliver written notice thereof to the consenting
Holders of the Re-Priced Class, specifying the aggregate principal amount of the
Notes of the Re-Priced Class held by such non-consenting Holders, and shall
request each such consenting Holder provide written notice to the Issuer, the
Trustee, the Collateral Manager and the Re-Pricing Intermediary if such Holder
would like to purchase all or any portion of the Notes of the Re-Priced Class
held by the non-consenting Holders (each such notice, an “Exercise Notice”)
within five Business Days after receipt of such notice (subject to the minimum
denomination and applicable procedures of DTC). In the event the Issuer shall
receive Exercise Notices with respect to more than the aggregate principal
amount of the Notes of the Re-Priced Class held by non-consenting Holders, the
Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, shall cause the
sale and transfer of such Notes, without further notice to the non-consenting
Holders thereof (for settlement on the Re-Pricing Date) to the Holders
delivering Exercise Notices with respect thereto, pro rata based on the
aggregate principal amount of the Notes such Holders indicated an interest in
purchasing pursuant to their Exercise Notices (subject to the minimum
denomination and applicable procedures of DTC). In the event the Issuer shall
receive Exercise Notices with respect to less than the aggregate principal
amount of the Notes of the Re-Priced Class held by non-consenting Holders, the
Issuer, or the Re-Pricing Intermediary on behalf of the Issuer (subject to the
minimum denomination and applicable procedures of DTC), shall cause the sale and
transfer of such Notes, without further notice to the non-consenting Holders
thereof, for settlement on the Re-Pricing Date to the Holders delivering
Exercise Notices with respect thereto, and any excess Notes of the Re-Priced
Class held by non-consenting Holders shall be sold (for settlement on the
Re-Pricing Date) to a transferee designated by the Re-Pricing Intermediary on
behalf of the Issuer. All sales of Notes to be effected pursuant to this
paragraph shall be made at a price equal to the aggregate principal amount of
such Notes together with any accrued and unpaid interest thereon, including any
Deferred Interest and any accrued and unpaid interest on such Deferred Interest,
in each case after giving effect on a pro forma basis to all payments to be made
pursuant to the Priority of Payments on the Re-Pricing Date, and shall be
effected only if the related Re-Pricing is effected in accordance with the
provisions of this Indenture described in this Section 9.8. The Holder of each
Secured Note, by its acceptance of an interest in the Secured Notes, agrees to
sell and transfer its Secured Notes in accordance with the provisions of this
Indenture described in this Section 9.8 and agrees to cooperate with the Issuer,
the Re-Pricing Intermediary and the Trustee to effect such sales and transfers.
The Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, shall
deliver written notice to the Trustee and the Collateral Manager not later than
five Business Days prior to the proposed Re-Pricing Date confirming that the
Issuer has received written commitments to purchase all Notes of the Re-Priced
Class held by non-consenting Holders. For the avoidance of doubt, such
Re-Pricing will apply to all the Notes of the Re-Priced Class, including the
Notes of the Re-Priced Class held by non-consenting Holders.

 

The Issuer shall not effect any proposed Re-Pricing unless: (i) with the consent
of the Majority of the Subordinated Notes, the Collateral Manager and the U.S.
Retention Provider, the Issuer and the Trustee shall have entered into a
supplemental indenture dated as of the Re-Pricing Date solely to decrease the
spread over LIBOR or the fixed Interest Rate, as applicable, with respect to the
Re-Priced Class; (ii) the Issuer (or the Re-Pricing Intermediary on behalf of
the Issuer) confirms in writing that all Notes of the Re-Priced Class held by
non-consenting Holders have been sold and transferred pursuant to clause (c)
above; (iii) each Rating Agency shall have been notified of such Re-Pricing;
(iv) all expenses of the Issuer and the Trustee (including the fees of the
Re-Pricing Intermediary and fees of counsel) incurred in connection with the
Re-Pricing shall not exceed the amount of Interest Proceeds available after
taking into account all amounts required to be paid pursuant to the Priority of
Payments on the subsequent Payment Date prior to distributions to the Holders of
the Subordinated Notes, unless such expenses shall have been paid (including
from proceeds of the additional issuance of Subordinated Notes) or shall be
adequately provided for by an entity other than the Issuer; and (v) the Issuer
has received written advice from Dechert LLP or an opinion of counsel of
nationally recognized standing that (A) such Re-Pricing will not result in the
Issuer being treated as a publicly traded partnership taxable as a corporation
for U.S. federal income tax purposes and (B) such Re-Pricing will not result in
the Issuer being subject to U.S. federal income tax on a net basis.

 

 -185- 

 

 

If notice has been received by the Trustee from the Collateral Manager pursuant
to this Indenture, notice of a Re-Pricing shall be given by the Trustee by first
class mail, postage prepaid, mailed not less than three Business Days prior to
the proposed Re-Pricing Date, to each Holder of Notes of the Re-Priced Class at
the address in the Register (with a copy to the Collateral Manager), specifying
the applicable Re-Pricing Date and Re-Pricing Rate. Notice of Re-Pricing shall
be given by the Trustee at the expense of the Issuer. Failure to give a notice
of Re-Pricing, or any defect therein, to any Holder of any Re-Priced Class shall
not impair or affect the validity of the Re-Pricing or give rise to any claim
based upon such failure or defect. Any notice of a Re-Pricing may be withdrawn
by a Majority of the Subordinated Notes on or prior to the Business Day prior to
the scheduled Re-Pricing Date by written notice to the Issuer, the Trustee, and
the Collateral Manager for any reason. Upon receipt of such notice of
withdrawal, the Trustee shall send such notice to the Holders of Notes and each
Rating Agency.

 

The Issuer shall direct the Trustee to segregate payments and take other
reasonable steps to effect the Re-Pricing and the Trustee shall have the
authority to take such actions as may be directed by the Issuer or the
Collateral Manager as the Issuer (or the Re-Pricing Intermediary on behalf of
the Issuer) or Collateral Manager shall deem necessary or desirable to effect a
Re-Pricing. In order to give effect to the Re-Pricing, the Issuer shall, to the
extent necessary, obtain and assign a separate CUSIP or CUSIPs to the Notes of
each Class held by such consenting or non-consenting Holder(s). The Trustee
shall be entitled to receive, and shall be fully protected in relying upon an
Opinion of Counsel stating that the Re-Pricing is authorized or permitted by
this Indenture and that all conditions precedent thereto have been complied
with. The Trustee may request and rely on an Issuer Order providing direction
and any additional information requested by the Trustee in order to effect a
Re-Pricing.

 

Section 9.9        Clean-Up Call Redemption.

 

(a)       At the written direction of either a Majority of the Subordinated
Notes or the Collateral Manager in its sole discretion (which direction shall be
given so as to be received by the Issuer, the Trustee, each Rating Agency and,
in the case of such direction delivered by a Majority of the Subordinated Notes,
the Collateral Manager not later than 30 days prior to the proposed Redemption
Date specified in such direction), the Secured Notes will be subject to
redemption by the Issuer, in whole but not in part (a “Clean-Up Call
Redemption”), at the Redemption Price therefor, on any Business Day after the
Non-Call Period if the Collateral Principal Amount is less than 20.0% of the
Target Initial Par Amount.

 

 -186- 

 

 

(b)       Upon receipt of notice directing the Issuer to effect a Clean-Up Call
Redemption and subject to any transfer restriction, the Issuer (or, at the
written direction and expense of the Issuer, the Trustee on behalf of the
Issuer) will offer to the Collateral Manager, the holders of the Subordinated
Notes and any other Person identified by the Issuer or the Collateral Manager
the right to bid to purchase the Collateral Obligations at a price not less than
the Clean-Up Call Purchase Price. Any Clean-Up Call Redemption is subject to (i)
the sale of the Collateral Obligations by the Issuer to the highest bidder
therefor (it being understood that any such sale of Collateral Obligations may
consist of multiple transactions in which Collateral Obligations are sold in
groups or on an individual basis, or any combination of the two, or as an entire
pool, as determined by the Collateral Manager) on or prior to the third Business
Day immediately preceding the related Redemption Date, for a purchase price in
cash (the “Clean-Up Call Purchase Price”) payable prior to or on the Redemption
Date at least equal to the greater of (1) the sum of (a) the sum of the
Redemption Price of the Secured Notes, plus (b) the aggregate of all other
amounts owing by the Issuer on the date of such redemption that are payable in
accordance with the Priority of Payments prior to distributions in respect of
the Subordinated Notes, minus (c) all other Assets available for application in
accordance with the Priority of Payments on the Redemption Date and (2) the
Market Value of such Assets being purchased, and (ii) the receipt by the Trustee
from the Collateral Manager, prior to such purchase, of certification from the
Collateral Manager that the sum so received satisfies clause (i). Upon receipt
by the Trustee of the certification referred to in the preceding sentence, the
Trustee (pursuant to written direction from, and at the expense of, the Issuer)
and the Issuer shall take all actions necessary to sell, assign and transfer the
Assets to the applicable holder of Subordinated Notes, the Collateral Manager or
such other Person upon payment in immediately available funds of the Clean-Up
Call Purchase Price. The Trustee shall deposit such payment into the applicable
sub-account of the Collection Account in accordance with the instructions of the
Collateral Manager.

 

(c)       Upon receipt from a Majority of the Subordinated Notes or the
Collateral Manager of a direction in writing to effect a Clean-Up Call
Redemption, the Issuer shall set the related Redemption Date (as specified in
the direction delivered pursuant to clause (a) above) and the Record Date for
any redemption pursuant to this Section 9.9 and give written notice thereof to
the Trustee (which shall forward such notice to the Holders), the Collateral
Administrator, the Collateral Manager and each Rating Agency not later than 15
Business Days prior to the proposed Redemption Date.

 

(d)       Any notice of Clean-Up Call Redemption may be withdrawn by the Issuer
up to two Business Days prior to the related scheduled Redemption Date by
written notice to the Trustee, each Rating Agency and the Collateral Manager
only if amounts equal to the Clean-Up Call Purchase Price are not received in
full in immediately available funds by the third Business Day immediately
preceding such Redemption Date. Notice of any such withdrawal of a notice of
Clean-Up Call Redemption shall be given by the Trustee at the expense of the
Issuer to each Holder of Notes to be redeemed at such Holder’s address in the
Register, by overnight courier guaranteeing next day delivery not later than the
second Business Day prior to the related scheduled Redemption Date.

 

(e)       On the Redemption Date related to any Clean-Up Call Redemption, the
Clean-Up Call Purchase Price shall be distributed pursuant to the Priority of
Payments.

 

 -187- 

 

 

ARTICLE X

Accounts, Accountings And Releases

 

Section 10.1      Collection of Money. (a) Except as otherwise expressly
provided herein, the Trustee may demand payment or delivery of, and shall
receive and collect, directly and without intervention or assistance of any
fiscal agent or other intermediary, all Money and other property payable to or
receivable by the Trustee pursuant to this Indenture, including all payments due
on the Assets, in accordance with the terms and conditions of such Assets. The
Trustee shall segregate and hold all such Money and property received by it in
trust for the Holders of the Notes and shall apply it as provided herein. Each
Account shall be established and maintained (I) with a federal or
state-chartered depository institution (x) rated at least “A” and “A-1” by S&P
(or at least “A+” by S&P if such institution has no short-term rating) and (y)
which has a short-term credit rating of at least “F1” or a long term credit
rating of at least “A” by Fitch or (II) in segregated trust accounts with the
corporate trust department of a federal or state-chartered deposit institution
rated at least “BBB+” by S&P and which has a short-term credit rating of at
least “F1” or a long-term credit rating of at least “A” by Fitch and is subject
to regulations regarding fiduciary funds on deposit similar to Title 12 of the
Code of Federal Regulation Section 9.10(b). Such institution shall have a
combined capital and surplus of at least U.S.$200,000,000. All Cash deposited in
the Accounts shall be invested only in Eligible Investments or Collateral
Obligations in accordance with the terms of this Indenture. To avoid the
consolidation of the Assets of the Issuer with the general assets of the Bank
under any circumstances, the Trustee shall comply, and shall cause the Custodian
to comply, with all law applicable to it as a national bank with trust powers
holding segregated trust assets in a fiduciary capacity.

 

(b)       If any institution described in Section 10.1(a) above falls below the
requirements specified in Section 10.1(a)(I) or (II), the assets held in such
Account shall be moved by the Issuer within 30 calendar days to another
institution that has ratings that satisfy such requirements.

 

Section 10.2     Collection Account. (a) In accordance with this Indenture and
the Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian two segregated trust
subaccounts, one of which will be designated the “Interest Collection
Subaccount” and one of which will be designated the “Principal Collection
Subaccount” (and which together will comprise the Collection Account), each held
in the name of the Issuer subject to the lien of the Trustee, for the benefit of
the Secured Parties and each of which shall be maintained with the Custodian in
accordance with the Securities Account Control Agreement. The Trustee shall from
time to time deposit into the Interest Collection Subaccount, in addition to the
deposits required pursuant to Section 10.6(a), immediately upon receipt thereof
or upon transfer from the Payment Account, all Interest Proceeds (unless
simultaneously reinvested in additional Collateral Obligations in accordance
with Article XII or in Eligible Investments). The Trustee shall deposit
immediately upon receipt thereof or upon transfer from the Expense Reserve
Account or Revolver Funding Account all other amounts remitted to the Collection
Account into the Principal Collection Subaccount, including in addition to the
deposits required pursuant to Section 10.6(a), (i) any funds designated as
Principal Proceeds by the Collateral Manager in accordance with this Indenture
and (ii) all other Principal Proceeds (unless simultaneously reinvested in
additional Collateral Obligations in accordance with Article XII or in Eligible
Investments). The Issuer may, but under no circumstances shall be required to,
deposit from time to time into the Collection Account, in addition to any amount
required hereunder to be deposited therein, such Monies received from external
sources for the benefit of the Secured Parties or the Issuer (other than
payments on or in respect of the Collateral Obligations, Eligible Investments or
other existing Assets) as the Issuer deems, in its sole discretion, to be
advisable and to designate them as Interest Proceeds or Principal Proceeds. All
Monies deposited from time to time in the Collection Account pursuant to this
Indenture shall be held by the Trustee as part of the Assets and shall be
applied to the purposes herein provided. Subject to Section 10.2(d), amounts in
the Collection Account shall be reinvested pursuant to Section 10.6(a).

 

 -188- 

 

 

(b)       The Trustee, within one Business Day after receipt of any distribution
or other proceeds in respect of the Assets which are not Cash, shall so notify
the Issuer and the Issuer (or the Collateral Manager on behalf of the Issuer)
shall use its commercially reasonable efforts to, within five Business Days
after receipt of such notice from the Trustee (or as soon as practicable
thereafter), sell such distribution or other proceeds for Cash in an arm’s
length transaction and deposit the proceeds thereof in the Collection Account;
provided that the Issuer (i) need not sell such distributions or other proceeds
if it delivers an Issuer Order or an Officer’s certificate to the Trustee
certifying that such distributions or other proceeds constitute Collateral
Obligations, Equity Securities or Eligible Investments or (ii) may otherwise
retain such distribution or other proceeds for up to two years from the date of
receipt thereof if it delivers an Officer’s certificate to the Trustee
certifying that (x) it will sell such distribution within such two-year period
and (y) retaining such distribution is not otherwise prohibited by this
Indenture.

 

(c)       At any time when reinvestment is permitted pursuant to Article XII,
the Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, withdraw
funds on deposit in the Principal Collection Subaccount representing Principal
Proceeds (together with any Principal Financed Accrued Interest) and reinvest
(or invest, in the case of funds referred to in Section 7.18) such funds in
additional Collateral Obligations, in each case in accordance with the
requirements of Article XII and such Issuer Order and the purchase price for
such Collateral Obligations (including accrued interest and other accrued
amounts for such additional Collateral Obligations) may be paid on or following
the settlement thereof as directed in an Issuer Order. At any time, the
Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, withdraw
funds on deposit in the Principal Collection Subaccount representing Principal
Proceeds and deposit such funds in the Revolver Funding Account to meet funding
requirements on Delayed Drawdown Collateral Obligations or Revolving Collateral
Obligations.

 

 -189- 

 

 

(d)       The Collateral Manager on behalf of the Issuer may by Issuer Order
direct the Trustee to, and upon receipt of such Issuer Order the Trustee shall,
pay from amounts on deposit in the Collection Account on any Business Day during
any Interest Accrual Period (i) any amount required to exercise a warrant or
right to acquire loan assets or securities held in the Assets in accordance with
such Issuer Order; provided that, so long as any Notes Outstanding are rated by
S&P and (solely with respect to the Class A-1 Notes) Fitch, (A) if such payment
is made from Interest Proceeds, in the reasonable judgment of the Collateral
Manager, such payment will not cause an Event of Default due to a default in the
payment, when due and payable, of any interest on any Class A Note or any Class
B Note, (B) if such payment is made from Principal Proceeds to acquire
securities, unless such Principal Proceeds were designated as such pursuant to a
Contribution, (x) the aggregate amount of all payments made pursuant to this
clause (i) shall not exceed 5.0% of the Target Initial Par Amount after giving
effect to such payment and (y) the Adjusted Collateral Principal Amount is
greater than or equal to the Reinvestment Target Par Balance after giving effect
to such payment and (C) notice thereof is provided to each Rating Agency, (ii)
any amount required to make customary protective advances or provide customary
indemnities to the agent of the Collateral Obligation (for which the Issuer may
receive a participation interest or other right of repayment) as may be required
by the Issuer as a lender under the Underlying Instruments; and (iii) from
Interest Proceeds only, any Administrative Expenses (such payments to be counted
against the Administrative Expense Cap for the applicable period and to be
subject to the order of priority as stated in the definition of Administrative
Expenses); provided that the aggregate Administrative Expenses paid pursuant to
this Section 10.2(d) during any Collection Period shall not exceed the
Administrative Expense Cap for the related Payment Date; provided further that
the Trustee shall be entitled (but not required) without liability on its part,
to refrain from making any such payment of an Administrative Expense pursuant to
this Section 10.2 on any day other than a Payment Date if, in its reasonable
determination, the payment of such amount is likely to leave insufficient funds
available to pay in full each of the items described in Section 11.1(a)(i)(A) as
reasonably anticipated to be or become due and payable on the next Payment Date,
taking into account the Administrative Expense Cap.

 

(e)       The Trustee shall transfer to the Payment Account, from the Collection
Account for application pursuant to Section 11.1(a), on the Business Day
immediately preceding each Payment Date and on any Redemption Date or Redemption
Distribution Date and, in the case of proceeds received in connection with a
Refinancing of the Secured Notes in whole, on the date of receipt thereof, the
amount set forth to be so transferred in the Distribution Report for such
Payment Date or the Redemption Distribution Direction for such Redemption
Distribution Date.

 

(f)       The Collateral Manager on behalf of the Issuer may by Issuer Order
direct the Trustee to, and upon receipt of such Issuer Order the Trustee shall,
(i) transfer from amounts on deposit in the Interest Collection Subaccount to
the Principal Collection Subaccount, amounts necessary for application pursuant
to Section 7.18(d) and/or (ii) apply amounts in the Principal Collection
Subaccount to the purchase of Secured Notes pursuant to Section 9.7.

 

(g)       In connection with a Refinancing in part by Class of one or more
Classes of Secured Notes, the Collateral Manager on behalf of the Issuer may
direct the Trustee to apply Partial Refinancing Interest Proceeds from the
Interest Collection Subaccount on the date of a Refinancing of one or more
Classes of Secured Notes to the payment of the Redemption Price(s) of the Class
or Classes of Secured Notes subject to Refinancing without regard to the
Priority of Payments.

 

 -190- 

 

 

Section 10.3      Transaction Accounts.

 

(a)       Payment Account. In accordance with this Indenture and the Securities
Account Control Agreement, the Issuer shall, prior to the Closing Date, cause
the Trustee to establish at the Custodian a single, segregated non-interest
bearing trust account held in the name of the Issuer subject to the lien of the
Trustee, for the benefit of the Secured Parties, which shall be designated as
the Payment Account, which shall be maintained with the Custodian in accordance
with the Securities Account Control Agreement. Except as provided in
Section 11.1(a), the only permitted withdrawal from or application of funds on
deposit in, or otherwise to the credit of, the Payment Account shall be to pay
amounts due and payable on the Notes in accordance with their terms and the
provisions of this Indenture and, upon Issuer Order, to pay Administrative
Expenses, fees and other amounts due and owing to the Collateral Manager under
the Collateral Management Agreement and other amounts specified herein, each in
accordance with the Priority of Payments. The Issuer shall not have any legal,
equitable or beneficial interest in the Payment Account other than in accordance
with this Indenture (including the Priority of Payments) and the Securities
Account Control Agreement. Amounts in the Payment Account shall remain
uninvested.

 

(b)       Custodial Account. In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of the Issuer subject to the
lien of the Trustee, for the benefit of the Secured Parties, which shall be
designated as the Custodial Account, which shall be maintained with the
Custodian in accordance with the Securities Account Control Agreement. All
Collateral Obligations shall be credited to the Custodial Account. The only
permitted withdrawals from the Custodial Account shall be in accordance with the
provisions of this Indenture. The Trustee agrees to give the Issuer immediate
notice if (to the actual knowledge of a Trust Officer of the Trustee) the
Custodial Account or any assets or securities on deposit therein, or otherwise
to the credit of the Custodial Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. The Issuer shall
not have any legal, equitable or beneficial interest in the Custodial Account
other than in accordance with this Indenture and the Priority of Payments.
Amounts in the Custodial Account shall remain uninvested.

 

(c)       Ramp-Up Account. In accordance with this Indenture and the Securities
Account Control Agreement, the Issuer shall, prior to the Closing Date, cause
the Trustee to establish at the Custodian a single, segregated non-interest
bearing trust account held in the name of the Issuer subject to the lien of the
Trustee, for the benefit of the Secured Parties, which shall be designated as
the Ramp-Up Account, which shall be maintained with the Custodian in accordance
with the Securities Account Control Agreement. The Issuer shall direct the
Trustee to deposit $11,359,703.08 to the Ramp-Up Account on the Closing Date. In
connection with any purchase of an additional Collateral Obligation, the Trustee
will apply amounts held in the Ramp-Up Account as provided by Section 7.18(b).
On the Effective Date or upon the occurrence of an Event of Default (and
excluding any proceeds that will be used to settle binding commitments entered
into prior to such date), the Trustee will deposit any remaining amounts in the
Ramp-Up Account into the Principal Collection Subaccount as Principal Proceeds.
Any income earned on amounts deposited in the Ramp-Up Account will be deposited
in the Interest Collection Subaccount as Interest Proceeds.

 

 -191- 

 

 

(d)       Expense Reserve Account. In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of the Issuer subject to the
lien of the Trustee, for the benefit of the Secured Parties, which shall be
designated as the Expense Reserve Account, which shall be maintained with the
Custodian in accordance with the Securities Account Control Agreement. The
Issuer shall direct the Trustee to deposit $1,200,000 to the Expense Reserve
Account. On any Business Day from the Closing Date to and including the
Determination Date relating to the first Payment Date, the Trustee shall apply
funds from the Expense Reserve Account, as directed by the Collateral Manager,
to pay expenses of the Issuer incurred in connection with establishment of the
Issuer, the structuring and consummation of the Offering and the issuance of the
Notes or to the Collection Account as Interest Proceeds or Principal Proceeds.
By the Determination Date relating to the first Payment Date, all funds in the
Expense Reserve Account (after deducting any expenses paid on such Determination
Date) will be deposited in the Collection Account as Interest Proceeds or
Principal Proceeds, as designated by the Collateral Manager, and the Expense
Reserve Account will be closed. Any income earned on amounts deposited in the
Expense Reserve Account will be deposited in the Interest Collection Subaccount
as Interest Proceeds as it is received.

 

(e)       Supplemental Reserve Account. In accordance with this Indenture and
the Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of the Issuer subject to the
lien of the Trustee, for the benefit of the Secured Parties, which shall be
designated as the “Supplemental Reserve Account,” which shall be held by the
Custodian in accordance with the Securities Account Control Agreement.
Contributions of Cash or Eligible Investments, any amounts in connection with an
additional issuance of Subordinated Notes only and amounts designated for
deposit into the Supplemental Reserve Account pursuant to Section 11.1(a)(i)(L)
will be deposited into the Supplemental Reserve Account and transferred to the
Collection Account at the written direction of the Collateral Manager to the
Trustee for a Permitted Use designated by the applicable Contributor or the
Collateral Manager, as applicable, in such written direction.

 

(f)       [Reserved.]

 

 -192- 

 

 

Section 10.4     The Revolver Funding Account. Upon the purchase or acquisition
of any Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation
identified by written notice to the Trustee, funds in an amount equal to the
undrawn portion of such obligation shall be withdrawn at the direction of the
Collateral Manager from the Principal Collection Subaccount and deposited by the
Trustee in a single, segregated trust account established (in accordance with
this Indenture and the Securities Account Control Agreement) at the Custodian
and held in the name of the Issuer subject to the lien of the Trustee, for the
benefit of the Secured Parties (the “Revolver Funding Account”). Upon initial
purchase or acquisition of any such obligations, funds deposited in the Revolver
Funding Account in respect of any Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation will be treated as part of the purchase price
therefor. Amounts on deposit in the Revolver Funding Account will be invested in
overnight funds that are Eligible Investments selected by the Collateral Manager
pursuant to Section 10.6 and earnings from all such investments will be
deposited in the Interest Collection Subaccount as Interest Proceeds.

 

The Issuer shall, at all times maintain sufficient funds on deposit in the
Revolver Funding Account such that the sum of the amount of funds on deposit in
the Revolver Funding Account shall be at least equal to the sum of the unfunded
funding obligations under all such Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations then included in the Assets. Funds shall be
deposited in the Revolver Funding Account upon the purchase of any Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation and upon the
receipt by the Issuer of any Principal Proceeds with respect to a Revolving
Collateral Obligation as directed by the Collateral Manager on behalf of the
Issuer. In the event of any shortfall in the Revolver Funding Account, the
Collateral Manager (on behalf of the Issuer) may direct the Trustee to, and the
Trustee thereafter shall, transfer funds in an amount equal to such shortfall
from the Principal Collection Subaccount to the Revolver Funding Account.

 

Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) will be treated as Principal Proceeds and will be available
at the direction of the Collateral Manager solely to cover any drawdowns on the
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations;
provided that any excess of (A) the amounts on deposit in the Revolver Funding
Account over (B) the sum of the unfunded funding obligations under all Delayed
Drawdown Collateral Obligations and Revolving Collateral Obligations that are
included in the Assets (which excess may occur for any reason, including upon
(i) the sale or maturity of a Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation, (ii) the occurrence of an event of default with
respect to any such Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation or (iii) any other event or circumstance which results in
the irrevocable reduction of the undrawn commitments under such Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation) may be transferred by
the Trustee (at the written direction of the Collateral Manager on behalf of the
Issuer) from time to time as Principal Proceeds to the Principal Collection
Subaccount.

 

 -193- 

 

 

Section 10.5      Ownership of the Accounts. For the avoidance of doubt, the
Accounts (including income, if any, earned on the investments of funds in such
account) will be owned by the Issuer, for federal income tax purposes. The
Issuer is required to provide to the Trustee (i) an IRS Form W-9 or appropriate
IRS Form W-8 no later than the Closing Date, and (ii) any additional IRS forms
(or updated versions of any previously submitted IRS forms) or other
documentation upon the reasonable request of the Trustee as may be necessary (i)
to reduce or eliminate the imposition of U.S. withholding taxes and (ii) to
permit the Trustee to fulfill its tax reporting obligations under applicable law
with respect to the Accounts or any amounts paid to the Issuer. If any IRS form
or other documentation previously delivered becomes inaccurate in any respect,
the Issuer shall timely provide to the Trustee accurately updated and complete
versions of such IRS forms or other documentation. The Bank, both in its
individual capacity and in its capacity as Trustee, shall have no liability to
the Issuer or any other person in connection with any tax withholding amounts
paid or withheld from the Accounts pursuant to applicable law arising from the
Issuer’s failure to timely provide an accurate, correct and complete IRS Form
W-9, an appropriate IRS Form W-8 or such other documentation contemplated under
this paragraph. For the avoidance of doubt, no funds shall be invested with
respect to such Accounts absent the Trustee having first received (i) the
requisite written investment direction with respect to the investment of such
funds, and (ii) the IRS forms and other documentation required by this
paragraph.

 

Section 10.6       Reinvestment of Funds in Accounts; Reports by Trustee. (a) By
Issuer Order (which may be in the form of standing instructions), the Issuer (or
the Collateral Manager on behalf of the Issuer) shall at all times direct the
Trustee to, and, upon receipt of such Issuer Order, the Trustee shall, invest
all funds on deposit in the Collection Account, the Ramp-Up Account, the
Revolver Funding Account, the Expense Reserve Account and the Supplemental
Reserve Account, as so directed in Eligible Investments having stated maturities
no later than the Business Day preceding the next Payment Date (or such shorter
maturities expressly provided herein). If prior to the occurrence of an Event of
Default, the Issuer shall not have given any such investment directions, the
Trustee shall seek instructions from the Collateral Manager within three
Business Days after transfer of any funds to such accounts. If the Trustee does
not thereafter receive written instructions from the Collateral Manager within
five Business Days after transfer of such funds to such accounts, it shall
invest and reinvest the funds held in such accounts, as fully as practicable, in
the Standby Directed Investment. If after the occurrence of an Event of Default,
the Issuer shall not have given such investment directions to the Trustee for
three consecutive days, the Trustee shall invest and reinvest such Cash as fully
as practicable in the Standby Directed Investment. Except to the extent
expressly provided otherwise herein, all interest and other income from such
investments shall be deposited in the Interest Collection Subaccount, any gain
realized from such investments shall be credited to the Principal Collection
Subaccount upon receipt, and any loss resulting from such investments shall be
charged to the Principal Collection Subaccount. The Trustee shall not in any way
be held liable by reason of any insufficiency of such accounts which results
from any loss relating to any such investment; provided that nothing herein
shall relieve the Bank of (i) its obligations or liabilities under any security
or obligation issued by the Bank or any Affiliate thereof or (ii) liability for
any loss resulting from gross negligence, willful misconduct or fraud on the
part of the Bank or any Affiliate thereof.

 

(b)       The Trustee agrees to give the Issuer immediate notice if any Account
or any funds on deposit in any Account, or otherwise to the credit of an
Account, shall become subject to any writ, order, judgment, warrant of
attachment, execution or similar process.

 

 -194- 

 

 

(c)       The Trustee shall supply, in a timely fashion, to the Issuer, each
Rating Agency and the Collateral Manager any information regularly maintained by
the Trustee that the Issuer, the Rating Agencies or the Collateral Manager may
from time to time reasonably request with respect to the Assets, the Accounts
and the other Assets and provide any other requested information reasonably
available to the Trustee by reason of its acting as Trustee hereunder and
required to be provided by Section 10.7 or to permit the Collateral Manager to
perform its obligations under the Collateral Management Agreement or the
Issuer’s obligations hereunder that have been delegated to the Collateral
Manager. The Trustee shall promptly forward to the Collateral Manager copies of
notices and other writings received by it from the obligor or issuer of any
Asset or from any Clearing Agency with respect to any Asset which notices or
writings advise the holders of such Asset of any rights that the holders might
have with respect thereto (including, without limitation, requests to vote with
respect to amendments or waivers and notices of prepayments and redemptions) as
well as all periodic financial reports received from such obligor or issuer and
Clearing Agencies with respect to such issuer.

 

Section 10.7      Accountings.

 

(a)       Monthly. Not later than the 20th calendar day (or, if such day is not
a Business Day, on the next succeeding Business Day) of each calendar month
(other than January, April, July and October in each year) and commencing in
February 2019, the Issuer shall compile and make available (or cause to be
compiled and made available) to each Rating Agency, the Trustee, the Collateral
Manager, the Initial Purchaser, any Holder shown on the Register of a Note and
any beneficial owner of a Note who has delivered a Beneficial Ownership
Certificate to the Trustee a monthly report on a settlement date basis (except
as otherwise expressly provided in this Indenture) (each such report a “Monthly
Report”). As used herein, the “Monthly Report Determination Date” with respect
to any calendar month will be the tenth Business Day prior to the 20th calendar
day of such calendar month. The Monthly Report for a calendar month shall
contain the following information with respect to the Collateral Obligations and
Eligible Investments included in the Assets, and shall be determined as of the
Monthly Report Determination Date for such calendar month:

 

(i)         Aggregate Principal Balance of Collateral Obligations, the aggregate
outstanding principal balance of Collateral Obligations, the aggregate unfunded
commitments of the Collateral Obligations, any capitalized interest on the
Collateral Obligations and Eligible Investments representing Principal Proceeds.

 

(ii)        Adjusted Collateral Principal Amount of Collateral Obligations.

 

(iii)       Collateral Principal Amount of Collateral Obligations.

 

(iv)       A list of Collateral Obligations, including, with respect to each
such Collateral Obligation, the following information:

 

(A)       The obligor thereon (including the issuer ticker, if any);

 

(B)       The CUSIP, LoanX-ID (if any) or security identifier thereof;

 

(C)       The Principal Balance thereof, the outstanding principal balance
thereof (in each case, other than any accrued interest that was purchased with
Principal Proceeds (but excluding any capitalized interest)) and any unfunded
commitment pertaining thereto;

 

 -195- 

 

 

(D)       The percentage of the aggregate Collateral Principal Amount
represented by such Collateral Obligation;

 

(E)       (x) The related interest rate or spread (in the case of a LIBOR Floor
Obligation, calculated both with and without regard to the applicable specified
“floor” rate per annum), (y) if such Collateral Obligation is a LIBOR Floor
Obligation, the related LIBOR floor and (z) the identity of any Collateral
Obligation that is not a LIBOR Floor Obligation and for which interest is
calculated with respect to any index other than LIBOR;

 

(F)       The stated maturity thereof;

 

(G)       The related S&P Industry Classification;

 

(H)       The S&P Rating;

 

(I)        The Fitch Rating;

 

(J)        The country of Domicile;

 

(K)       An indication as to whether each such Collateral Obligation is (1) a
Senior Secured Loan, (2) a Second Lien Loan, (3) a Defaulted Obligation, (4) a
Delayed Drawdown Collateral Obligation, (5) a Revolving Collateral Obligation,
(6) a Participation Interest (indicating the related Selling Institution, if
applicable, and its ratings by each Rating Agency), (7) a Permitted Deferrable
Obligation, (8) a Fixed Rate Obligation, (9) a Current Pay Obligation, (10) a
DIP Collateral Obligation, (11) a Discount Obligation, (12) a Discount
Obligation purchased in the manner described in clause (y) of the proviso to the
definition “Discount Obligation”, (13) a Cov-Lite Loan, (14) a First-Lien
Last-Out Loan, (15) a Long-Dated Obligation or (16) a Broadly Syndicated Loan
or, if not a Broadly Syndicated Loan, a Middle Market Loan;

 

(L)       With respect to each Collateral Obligation that is a Discount
Obligation purchased in the manner described in clause (y) of the proviso to the
definition “Discount Obligation”;

 

(I)       the identity of the Collateral Obligation (including whether such
Collateral Obligation was classified as a Discount Obligation at the time of its
original purchase) the proceeds of whose sale are used to purchase the purchased
Collateral Obligation;

 

 -196- 

 

 

(II)       the purchase price (as a percentage of par) of the purchased
Collateral Obligation and the sale price (as a percentage of par) of the
Collateral Obligation the proceeds of whose sale are used to purchase the
purchased Collateral Obligation; and

 

(III)      the Aggregate Principal Balance of Collateral Obligations that have
been excluded from the definition of “Discount Obligation” and relevant
calculations indicating whether such amount is in compliance with the
limitations described in clauses (z)(A) and (z)(B) of the proviso to the
definition of “Discount Obligation.”

 

(M)      The Principal Balance of each Cov-Lite Loan and the Aggregate Principal
Balance of all Cov-Lite Loans;

 

(N)       The Fitch Recovery Rate;

 

(O)       The S&P Recovery Rate; and

 

(P)        The date of the credit estimate of such Collateral Obligation.

 

(v)        If the Monthly Report Determination Date occurs on or after the
Effective Date and prior to the last day of the Reinvestment Period, for each of
the limitations and tests specified in the definitions of Concentration
Limitations and Collateral Quality Tests, (1) the result (including, during any
S&P CDO Formula Election Period, calculation of each of the S&P CDO Monitor
Benchmarks), (2) the related minimum or maximum test level and (3) a
determination as to whether such result satisfies the related test.

 

(vi)       The calculation of each of the following:

 

(A)      Each Interest Coverage Ratio (and setting forth the percentage required
to satisfy each Interest Coverage Test);

 

(B)       Each Overcollateralization Ratio (and setting forth the percentage
required to satisfy each Overcollateralization Ratio Test);

 

(C)      The Weighted Average Coupon; and

 

(D)      The Weighted Average Floating Spread.

 

(vii)        The calculation specified in Section 5.1(g).

 

(viii)        For each Account, a schedule showing the beginning balance, each
credit or debit specifying the nature, source and amount, and the ending
balance.

 

 -197- 

 

 

(ix)         A schedule showing for each of the following the beginning balance,
the amount of Interest Proceeds received from the date of determination of the
immediately preceding Monthly Report, and the ending balance for the current
Measurement Date:

 

(A)       Interest Proceeds from Collateral Obligations; and

 

(B)       Interest Proceeds from Eligible Investments.

 

(x)          Purchases, payments, and sales:

 

(A)       The identity, Principal Balance and outstanding principal balance (in
each case other than any accrued interest that was purchased with Principal
Proceeds (but excluding any capitalized interest)), unfunded commitment (if
any), capitalized interest (if any), Principal Proceeds and Interest Proceeds
received, and date for each Collateral Obligation that was released for sale or
disposition pursuant to Section 12.1 since the last Monthly Report Determination
Date and whether such Collateral Obligation was a Credit Risk Obligation or a
Credit Improved Obligation, and whether the sale of such Collateral Obligation
was a discretionary sale and; and

 

(B)       The identity, Principal Balance and outstanding principal balance (in
each case other than any accrued interest that was purchased with Principal
Proceeds (but excluding any capitalized interest)), unfunded commitment (if
any), capitalized interest (if any) and Principal Proceeds and Interest Proceeds
expended to acquire each Collateral Obligation acquired pursuant to Section 12.2
since the last Monthly Report Determination Date.

 

(xi)         The identity of each Defaulted Obligation, the Fitch Collateral
Value, S&P Collateral Value and Market Value of each such Defaulted Obligation
and date of default thereof.

 

(xii)        The identity of each Collateral Obligation with an S&P Rating of
“CCC+” or below and/or the Fitch Rating of “CCC+” or below and the Market Value
of each such Collateral Obligation.

 

(xiii)       The identity of each Deferring Obligation, the Fitch Collateral
Value, S&P Collateral Value and Market Value of each Deferring Obligation, and
the date on which interest was last paid in full in Cash thereon.

 

(xiv)       The identity of each Current Pay Obligation, the Market Value of
each such Current Pay Obligation, and the percentage of the Collateral Principal
Amount comprised of Current Pay Obligations.

 

(xv)        The Aggregate Principal Balance, measured cumulatively from the
Closing Date onward, of all Collateral Obligations that would have been acquired
through a Distressed Exchange but for the operation of the proviso in the
definition of “Distressed Exchange”, all as reported to the Trustee by the
Collateral Manager.

 

 -198- 

 

 

(xvi)       Calculation of the S&P Equivalent Weighted Average Rating Factor.

 

(xvii)      The percentage of the Collateral Principal Amount comprised of
Broadly Syndicated Loans (which percentage shall be reflected on the summary
page of the Monthly Report).

 

(xviii)     A copy of the notice provided by the Collateral Manager pursuant to
Section 12.2(f) hereof setting forth the details of any Trading Plan (including,
the proposed amendments and/or proposed investments identified by the Collateral
Manager for acquisition or entry, as applicable, as part of such Trading Plan
(which details shall be reported on a dedicated page of the Monthly Report)) and
the occurrence of the event, if any, described in clause (y) of the proviso to
Section 12.2(f).

 

(xix)        Based solely on the confirmation given by the Issuer, or the
Collateral Manager on behalf of the Issuer, to the Collateral Administrator and
the Trustee (for the benefit of the Holders), on which the Collateral
Administrator and the Trustee may conclusively rely, a statement as to whether
the E.U. Retention Provider has confirmed it is in compliance with the
requirements set forth in paragraph 1 of the E.U. Risk Retention Letter.

 

(xx)         The S&P Equivalent Weighted Average Rating Factor and S&P
Equivalent Diversity Score.

 

(xxi)        For each Account, (i) the name of the financial institution that
holds such Account; and (ii) the applicable ratings by S&P and Fitch required
under Section 10.1(a) for such institution.

 

(xxii)       Such other information as any Rating Agency or the Collateral
Manager may reasonably request.

 

For each instance in which the Market Value is reported pursuant to the
foregoing, the Monthly Report shall also indicate the manner in which such
Market Value was determined and the source(s) (if applicable) used in such
determination, as provided by the Collateral Manager.

 

 -199- 

 

 

Upon receipt of each Monthly Report, the Trustee shall (a) if the relevant
Monthly Report Determination Date occurred on or prior to the last day of the
Reinvestment Period, notify the Issuer (who shall notify S&P) if such Monthly
Report indicates that the S&P CDO Monitor Test has not been satisfied as of the
relevant Measurement Date and (b) compare the information contained in such
Monthly Report to the information contained in its records with respect to the
Assets and shall, within three Business Days after receipt of such Monthly
Report, notify the Issuer, the Collateral Administrator, the Rating Agencies and
the Collateral Manager if the information contained in the Monthly Report does
not conform to the information maintained by the Trustee with respect to the
Assets. If any discrepancy exists, the Collateral Administrator and the Issuer,
or the Collateral Manager on behalf of the Issuer, shall attempt to resolve the
discrepancy. If such discrepancy cannot be promptly resolved, the Trustee shall
within ten (10) Business Days notify the Collateral Manager who shall, on behalf
of the Issuer, request that the Independent accountants appointed by the Issuer
pursuant to Section 10.9 perform agreed upon procedures on such Monthly Report
and the Trustee’s records to determine the cause of such discrepancy. If such
review reveals an error in the Monthly Report or the Trustee’s records, the
Monthly Report or the Trustee’s records shall be revised accordingly and, as so
revised, shall be utilized in making all calculations pursuant to this Indenture
and notice of any error in the Monthly Report shall be sent as soon as
practicable by the Issuer to all recipients of such report which may be
accomplished by making a notation of such error in the subsequent Monthly
Report.

 

(b)       Payment Date Accounting. The Issuer shall render an accounting (each a
“Distribution Report”), determined as of the close of business on each
Determination Date preceding a Payment Date, and shall make available such
Distribution Report to the Trustee, the Collateral Manager, the Initial
Purchaser, each Rating Agency, any Holder shown on the Register of a Note and
any beneficial owner of a Note who has delivered a Beneficial Ownership
Certificate to the Trustee not later than the Business Day preceding the related
Payment Date. The Distribution Report shall contain the following information:

 

(i)       the information required to be in the Monthly Report pursuant to
Section 10.7(a), provided that such Payment Date is not also a Re-Pricing Date
or Redemption Date for an Optional Redemption, Tax Redemption, Clean-Up Call
Redemption or Refinancing in each case in whole but not in part;

 

(ii)       (a) the Aggregate Outstanding Amount of the Secured Notes of each
Class at the beginning of the Interest Accrual Period and such amount as a
percentage of the original Aggregate Outstanding Amount of the Secured Notes of
such Class, (b) the amount of principal payments to be made on the Secured Notes
of each Class on the next Payment Date, the amount of any Deferred Interest on
the Class C Notes and the Class D Notes and the Aggregate Outstanding Amount of
the Secured Notes of each Class after giving effect to the principal payments,
if any, on the next Payment Date and such amount as a percentage of the original
Aggregate Outstanding Amount of the Secured Notes of such Class and (c) the
Aggregate Outstanding Amount of the Subordinated Notes at the beginning of the
Interest Accrual Period and such amount as a percentage of the original
Aggregate Outstanding Amount of the Subordinated Notes, the amount of payments,
if any, to be made on the Subordinated Notes on the next Payment Date, and the
Aggregate Outstanding Amount of the Subordinated Notes after giving effect to
such payments, if any, on the next Payment Date and such amount as a percentage
of the original Aggregate Outstanding Amount of the Subordinated Notes;

 

 -200- 

 

 

(iii)       the Interest Rate and accrued interest for each applicable Class of
Secured Notes for such Payment Date;

 

(iv)       the amounts payable pursuant to each clause of Section 11.1(a)(i) and
each clause of Section 11.1(a)(ii) or each clause of Section 11.1(a)(iii), as
applicable, on the related Payment Date;

 

(v)        for the Collection Account:

 

(A)       the Balance on deposit in the Collection Account at the end of the
related Collection Period (or, with respect to the Interest Collection
Subaccount, the next Business Day);

 

(B)       the amounts payable from the Collection Account to the Payment
Account, in order to make payments pursuant to Section 11.1(a)(i) and
Section 11.1(a)(ii) on the next Payment Date (net of amounts which the
Collateral Manager intends to re-invest in additional Collateral Obligations
pursuant to Article XII); and

 

(C)       the Balance remaining in the Collection Account immediately after all
payments and deposits to be made on such Payment Date; and

 

(vi)       [reserved];

 

(vii)      such other information as the Collateral Manager may reasonably
request.

 

Each Distribution Report shall constitute instructions to the Trustee to
withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Distribution Report in the manner specified and in accordance with
the priorities established in Section 11.1 and Article XIII.

 

(c)       Interest Rate Notice. The Issuer (or the Collateral Administrator on
behalf of the Issuer) shall include in the Monthly Report a notice setting forth
the Interest Rate for each Class of Secured Notes for the Interest Accrual
Period preceding the next Payment Date.

 

(d)       Failure to Provide Accounting. If the Trustee shall not have received
any accounting provided for in this Section 10.7 on the first Business Day after
the date on which such accounting is due to the Trustee, the Trustee shall
notify the Collateral Manager who shall use all reasonable efforts to obtain
such accounting by the applicable Payment Date. To the extent the Collateral
Manager is required to provide any information or reports pursuant to this
Section 10.7 as a result of the failure of the Issuer to provide such
information or reports, the Collateral Manager shall be entitled to retain an
Independent certified public accountant in connection therewith and the
reasonable costs incurred by the Collateral Manager for such Independent
certified public accountant shall be paid by the Issuer.

 

 -201- 

 

 

(e)       Required Content of Certain Reports. Each Monthly Report and each
Distribution Report sent to any Holder or beneficial owner of an interest in a
Note shall contain, or be accompanied by, the following notices:

 

The Notes may be beneficially owned only by Persons that (a) in the case of the
Secured Notes (i) are Qualified Purchasers that are not U.S. persons (within the
meaning of Regulation S under the United States Securities Act of 1933, as
amended) and are purchasing their beneficial interest in an offshore transaction
(as defined in Regulation S) or (ii) are (x) Qualified Institutional Buyers, (y)
Institutional Accredited Investors or (z) Accredited Investors and (A) Qualified
Purchasers (in the case of (x) and (y) above) or Knowledgeable Employees with
respect to the Issuer or the Collateral Manager (with respect to (z) above) or
(B) corporations, partnerships, limited liability companies or other entities
(other than trusts) each shareholder, partner, member or other equity owner of
which is either a Qualified Purchaser affiliated with the Collateral Manager
and/or a Knowledgeable Employee with respect to the Issuer or the Collateral
Manager or (b) in the case of the Subordinated Notes, are (x) Qualified
Institutional Buyers, (y) Institutional Accredited Investors or (z) Accredited
Investors and either (A) Qualified Purchasers (in the case of (x) and (y) above)
or Knowledgeable Employees with respect to the Issuer or the Collateral Manager
(in the case of (z) above) or (B) corporations, partnerships, limited liability
companies or other entities (other than trusts) each shareholder, partner,
member or other equity owner of which is either a Qualified Purchaser affiliated
with the Collateral Manager and/or a Knowledgeable Employee with respect to the
Issuer or Collateral Manager and (c) in the case of clauses (a) and (b), can
make the representations set forth in Section 2.5 of this Indenture or the
appropriate Exhibit to this Indenture. The Issuer has the right to compel any
beneficial owner of an interest in Rule 144A Global Secured Notes that does not
meet the qualifications set forth in the preceding sentence to sell its interest
in such Notes, or may sell such interest on behalf of such owner, pursuant to
Section 2.11.

 

Each holder receiving this report agrees to keep all non-public information
herein confidential and not to use such information for any purpose other than
its evaluation of its investment in the Notes; provided that any holder may
provide such information on a confidential basis to any prospective purchaser of
such holder’s Notes that is permitted by the terms of this Indenture to acquire
such holder’s Notes and that agrees to keep such information confidential in
accordance with the terms of this Indenture.

 

(f)       Initial Purchaser Information. The Issuer and the Initial Purchaser,
or any successor to the Initial Purchaser, may post the information contained in
a Monthly Report or Distribution Report to a password-protected internet site
accessible only to the Holders of the Notes and to the Collateral Manager.

 

(g)       Distribution of Reports. The Trustee will make the Monthly Report, the
Distribution Report, any Redemption Distribution Direction and any notices or
communications required to be delivered to the Holders in accordance with this
Indenture available via its internet website. The Trustee’s internet website
shall initially be located at
https://gctinvestorreporting.bnymellon.com/Home.jsp. The Trustee shall have the
right to change the way such statements are distributed in order to make such
distribution more convenient and/or more accessible to the above parties and the
Trustee shall provide timely and adequate notification to all above parties
regarding any such changes. As a condition to access to the Trustee’s internet
website, the Trustee may require registration and the acceptance of a
disclaimer. The Trustee shall be entitled to rely on but shall not be
responsible for the content or accuracy of any information provided in the
Monthly Report and the Distribution Report which the Trustee disseminates in
accordance with this Indenture and may affix thereto any disclaimer it deems
appropriate in its reasonable discretion.

 

 -202- 

 

 

(h)       In the event that the Trustee receives instructions to effect a
securities transaction as contemplated in 12 CFR 12.1, the Issuer acknowledges
that, upon its written request and at no additional cost, it has the right to
receive notification from the Trustee after the completion of such transaction
as contemplated in 12 CFR 12.4(a) or (b), the Issuer agrees that, absent a
specific request, such notification shall not be provided by the Trustee hereof
and, in lieu of such notifications, the Trustee shall make available each
Monthly Report and Distribution Report in the manner required by this Indenture.

 

(i)       The Trustee is authorized to make available to Intex Solutions, Inc.
each Monthly Report and Distribution Report.

 

(j)       “Fair Value” Report. The Issuer authorizes and directs the Trustee to
make available to Holders via the Trustee’s internet website any “fair value”
report provided to the Trustee by the Issuer for posting in connection with the
U.S. Risk Retention Rules and provided to the Trustee for posting to the
website. Notwithstanding anything herein to the contrary, it is understood and
agreed that the Trustee (i) has not participated in the preparation of any such
report or the information contained therein and (ii) is not responsible for, and
is not making any representation concerning, the accuracy or completeness of
such report or the information contained therein, including, without limitation,
in respect of the fair value of any Notes identified therein or any assumptions,
discount factors or other variables used to determine any such fair value.

 

(k)       Redemption Distribution Direction. The Issuer shall render an
accounting (each a “Redemption Distribution Direction”), determined as of the
close of business on each Determination Date preceding a Redemption Distribution
Date, and shall make available such Redemption Distribution Direction available
to the Collateral Manager and the Trustee setting forth the amounts payable
pursuant to each applicable clause of Section 11.1(a)(i) and Section
11.1(a)(ii), as applicable, on the related Redemption Distribution Date. Each
Redemption Distribution Direction shall constitute instructions to the Trustee
to withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Redemption Distribution Direction in the manner specified and in
accordance with the priorities established in Section 11.1 and Article XIII. No
Redemption Distribution Direction will be required to be reviewed by the
Independent accountants appointed pursuant to this Indenture.

 

 -203- 

 

 

Section 10.8      Release of Assets. (a) Subject to Article XII, the Issuer may,
by Issuer Order executed by an Officer of the Collateral Manager, delivered to
the Trustee at least one Business Day prior to the settlement date for any sale
of an Asset certifying that the sale of such Asset is being made in accordance
with Section 12.1 hereof and such sale complies with all applicable requirements
of Section 12.1 (which certification shall be deemed to be made upon delivery of
such Issuer Order or trade continuation in respect of such sale) (provided that
if an Enforcement Event has occurred and is continuing, neither the Issuer nor
the Collateral Manager (on behalf of the Issuer) may direct the Trustee to
release or cause to be released such Asset from the lien of this Indenture
pursuant to a sale under Section 12.1(e), Section 12.1(f) or Section 12.1(g)
unless the sale of such Asset is permitted pursuant to Section 12.3(c)), direct
the Trustee to release or cause to be released such Asset from the lien of this
Indenture and, upon receipt of such Issuer Order, the Trustee shall deliver any
such Asset, if in physical form, duly endorsed to the broker or purchaser
designated in such Issuer Order or, if such Asset is a Clearing Corporation
Security, cause an appropriate transfer thereof to be made, in each case against
receipt of the sales price therefor as specified by the Collateral Manager in
such Issuer Order; provided that the Trustee may deliver any such Asset in
physical form for examination in accordance with industry custom.

 

(b)       Subject to the terms of this Indenture, the Trustee shall upon an
Issuer Order (i) deliver any Asset, and release or cause to be released such
Asset from the lien of this Indenture, which is set for any mandatory call or
redemption or payment in full to the appropriate payor or paying agent, as
applicable, on or before the date set for such call, redemption or payment, in
each case against receipt of the call or redemption price or payment in full
thereof and (ii) provide notice thereof to the Collateral Manager.

 

(c)       Upon receiving actual notice of any Offer or any request for a waiver,
direction, consent, amendment or other modification or action with respect to
any Asset, the Trustee on behalf of the Issuer shall notify the Collateral
Manager of any Asset that is subject to a tender offer, voluntary redemption,
exchange offer, conversion or other similar action (an “Offer”) or such request.
Unless the Notes have been accelerated following an Event of Default, the
Collateral Manager may, by Issuer Order, direct (x) the Trustee to accept or
participate in or decline or refuse to participate in such Offer and, in the
case of acceptance or participation, to release from the lien of this Indenture
such Asset in accordance with the terms of the Offer against receipt of payment
therefor, or (y) the Issuer or the Trustee to agree to or otherwise act with
respect to such consent, direction, waiver, amendment, modification or action;
provided that in the absence of any such direction, the Trustee shall not
respond or react to such Offer or request.

 

(d)       As provided in Section 10.2(a), the Trustee shall deposit any proceeds
received by it from the disposition or replacement of an Asset in the applicable
subaccount of the Collection Account, unless simultaneously applied to the
purchase of additional Collateral Obligations or Eligible Investments as
permitted under and in accordance with the requirements of this Article X and
Article XII.

 

(e)       The Trustee shall, upon receipt of an Issuer Order at such time as
there are no Secured Notes Outstanding and all obligations of the Issuer
hereunder have been satisfied, release any remaining Assets from the lien of
this Indenture.

 

(f)       Any security, Collateral Obligation or amounts that are released
pursuant to Section 10.8(a), (b) or (c) shall be released from the lien of this
Indenture.

 

 -204- 

 

 

(g)       Any amounts paid from the Payment Account to the Holders of the
Subordinated Notes in accordance with the Priority of Payments shall be released
from the lien of this Indenture.

 

Section 10.9      Reports by Independent Accountants. (a) At the Closing Date,
the Issuer shall appoint one or more firms of Independent certified public
accountants of recognized international reputation for purposes of reviewing and
delivering the reports or certificates of such accountants required by this
Indenture, which may be the firm of Independent certified public accountants
that performs accounting services for the Issuer or the Collateral Manager. The
Issuer may remove any firm of Independent certified public accountants at any
time without the consent of any Holder of Notes. Upon any resignation by such
firm or removal of such firm by the Issuer, the Issuer (or the Collateral
Manager on behalf of the Issuer) shall promptly appoint by Issuer Order
delivered to the Trustee and each Rating Agency a successor thereto that shall
also be a firm of Independent certified public accountants of recognized
international reputation, which may be a firm of Independent certified public
accountants that performs accounting services for the Issuer or the Collateral
Manager. If the Issuer shall fail to appoint a successor to a firm of
Independent certified public accountants which has resigned within 30 days after
such resignation, the Issuer shall promptly notify the Trustee of such failure
in writing. If the Issuer shall not have appointed a successor within ten days
thereafter, the Trustee shall promptly notify the Collateral Manager, who shall
appoint a successor firm of Independent certified public accountants of
recognized international reputation. The fees of such Independent certified
public accountants and its successor shall be payable by the Issuer. In the
event such firm requires the Trustee and/or the Collateral Administrator to
agree to the procedures performed by such firm, the Issuer hereby directs the
Trustee and/or the Collateral Administrator to so agree, which acknowledgment or
agreement may include, among other things, (i) acknowledgment of the
responsibility for the sufficiency of the procedures to be performed by the
Independent accountants for its purposes, (ii) releases by the Trustee (on
behalf of itself and the Holders) of claims against the Independent accountants
and acknowledgement of other limitations of liability in favor of the
Independent accountants and (iii) restrictions or prohibitions on the disclosure
of information or documents provided to it by such firm of Independent
accountants (including to the Holders). It is understood and agreed that the
Trustee and/or the Collateral Administrator will deliver such letter of
agreement in conclusive reliance on the foregoing direction of the Issuer, and
neither the Trustee nor the Collateral Administrator shall make any inquiry or
investigation as to, and shall have no obligation in respect of, the
sufficiency, validity or correctness of such procedures. The Trustee and the
Collateral Administrator shall not be required to make any such agreements that
adversely affect the Bank in its individual capacity.

 

(b)       On or before December 31 of each year commencing in 2019, the Issuer
shall cause to be delivered to the Trustee, the Collateral Manager and each
Holder of the Notes upon written request therefor and subject to the execution
of an agreement with the Independent certified public accountants, a report from
a firm of Independent certified public accountants for each Distribution Report
occurring in January and July of each year (i) indicating that such firm has
performed agreed-upon procedures to recalculate certain of the calculations
within those Distribution Reports (excluding the S&P CDO Monitor Test) have been
performed in accordance with the applicable provisions of this Indenture and
(ii) listing the Aggregate Principal Balance of the Assets and the Aggregate
Principal Balance of the Collateral Obligations securing the Secured Notes as of
the relevant Determination Dates; provided that in the event of a conflict
between such firm of Independent certified public accountants and the Issuer
with respect to any matter in this Section 10.9, the determination by such firm
of Independent public accountants shall be conclusive.

 

 -205- 

 

 

(c)        Upon the written request of the Trustee, or any Holder of a
Subordinated Note (and subject to the execution of an agreement with the firm of
Independent certified public accountants), the Issuer will cause the firm of
Independent certified public accountants appointed pursuant to
Section 10.9(a) to provide any Holder of Subordinated Notes with all of the
information required to be provided by the Issuer or pursuant to Section 7.17 or
assist the Issuer in the preparation thereof.

 

Section 10.10     Reports to the Rating Agencies and Additional Recipients. In
addition to the information and reports specifically required to be provided to
each Rating Agency pursuant to the terms of this Indenture, the Issuer shall
provide each Rating Agency with all information or reports delivered to the
Trustee hereunder (with the exception of any accountants’ reports or any
Accountants’ Report) and such additional information as either Rating Agency may
from time to time reasonably request (including notification to the Rating
Agencies of any modification of any loan document relating to a DIP Collateral
Obligation or any release of collateral thereunder not permitted by such loan
documentation but excluding any accountants’ reports or any Accountants’
Report). With respect to credit estimates, the Issuer shall provide notification
to S&P of any material modification that would result in substantial changes to
the terms of any loan document relating to a Collateral Obligation or any
release of collateral thereunder not permitted by such loan documentation if the
Collateral Manager reasonably determines that such notice is required in
accordance with S&P’s publication on credit estimates titled “What Are Credit
Estimates And How Do They Differ From Ratings?” dated April 2011 (as the same
may be amended or updated from time to time); provided that the Issuer (or the
Collateral Manager on behalf of the Issuer) shall also provide Fitch with a copy
of any amendment documenting any such material modification. Within 10 Business
Days after the Effective Date, together with each Monthly Report and on each
Payment Date, the Issuer shall provide to the Rating Agencies, via e-mail in
accordance with Section 14.3(a), a Microsoft Excel file of the Excel Default
Model Input File and, with respect to each Collateral Obligation, the name of
each obligor or issuer thereof, the CUSIP number thereof (if applicable) and the
Priority Category thereof. In accordance with SEC Release No. 34-72936, Form
15-E, only in its complete and unedited form which includes the Accountants’
Effective Date Comparison AUP Report as an attachment, will be provided by the
Independent accountants to the Issuer and the Information Agent who will post
such Form 15-E, except for the redaction of any sensitive information by the
Issuer, on the 17g-5 website. Copies of the Accountants’ Effective Date
Recalculation AUP Report or any other agreed-upon procedures report provided by
the Independent accountants to the Issuer will not be provided to any other
party including the Rating Agencies or posted on the 17g-5 website (other than
as provided in any access letter between such Person and the accountants).

 

Section 10.11     Procedures Relating to the Establishment of Accounts
Controlled by the Trustee. Notwithstanding anything else contained herein, the
Trustee agrees that with respect to each of the Accounts, it will cause each
Securities Intermediary establishing such accounts to enter into a securities
account control agreement and, if the Securities Intermediary is the Bank, shall
cause the Bank to comply with the provisions of such securities account control
agreement. The Trustee shall have the right to open such subaccounts of any such
account as it deems necessary or appropriate for convenience of administration.

 

 -206- 

 

 

Section 10.12    Section 3(c)(7) Procedures. For so long as any Notes are
Outstanding, the Issuer shall do the following:

 

(a)       Notification. Each Monthly Report sent or caused to be sent by the
Issuer to the Noteholders will include a notice to the following effect:

 

“The Investment Company Act of 1940, as amended (the “1940 Act”), requires that
all holders of the outstanding securities of the Issuer that are U.S. persons
(as defined in Regulation S) be “Qualified Purchasers” (“Qualified Purchasers”)
as defined in Section 2(a)(51)(A) of the 1940 Act and related rules. Under the
rules, the Issuer must have a “reasonable belief” that all holders of its
outstanding securities that are “U.S. persons” (as defined in Regulation S),
including transferees, are Qualified Purchasers. Consequently, all sales and
resales of the Notes in the United States or to “U.S. persons” (as defined in
Regulation S) must be made solely to purchasers that are Qualified Purchasers.
Each purchaser of a Secured Note in the United States who is a “U.S. person” (as
defined in Regulation S) (such Note a “Restricted Secured Note”) will be deemed
(or required, as the case may be) to represent at the time of purchase that: (i)
the purchaser is a Qualified Purchaser who is either (x) an institutional
accredited investor (“IAI”) within the meaning of Rule 501(a)(1), (2), (3) or
(7) under the Securities Act of 1933, as amended (the “Securities Act”) or (y) a
qualified institutional buyer as defined in Rule 144A under the Securities Act
(“QIB”); (ii) the purchaser is acting for its own account or the account of
another Qualified Purchaser and QIB/IAI (as applicable); (iii) the purchaser is
not formed for the purpose of investing in the Issuer; (iv) the purchaser, and
each account for which it is purchasing, will hold and transfer at least the
minimum denominations of the Notes specified herein; (v) the purchaser
understands that the Issuer may receive a list of participants holding positions
in securities from one or more book-entry depositories; and (vi) the purchaser
will provide written notice of the foregoing, and of any applicable restrictions
on transfer, to any subsequent transferees. The Restricted Secured Notes may
only be transferred to another Qualified Purchaser and QIB/IAI (as applicable)
and all subsequent transferees are deemed to have made representations (i)
through (vi) above. Each purchaser of a Subordinated Note in the United States
who is a “U.S. person” (as defined in Regulation S) (such Note a “Restricted
Subordinated Note”) will be required to represent at the time of purchase that:
(a) the purchaser is a Qualified Purchaser who is either (x) an accredited
investor (“AI”) within the meaning of Rule 501 under the Securities Act or (y) a
QIB; (b) the purchaser is acting for its own account or the account of another
Qualified Purchaser and QIB/AI (as applicable); (c) the purchaser is not formed
for the purpose of investing in the Issuer; (d) the purchaser, and each account
for which it is purchasing, will hold and transfer at least the minimum
denominations of the Notes specified herein; (e) the purchaser understands that
the Issuer may receive a list of participants holding positions in securities
from one or more book-entry depositories; and (f) the purchaser will provide
written notice of the foregoing, and of any applicable restrictions on transfer,
to any subsequent transferees. The Restricted Subordinated Notes may only be
transferred to another Qualified Purchaser and QIB/AI (as applicable) and all
subsequent transferees are deemed to have made representations (a) through (f)
above.”

 

 -207- 

 

 

“The Issuer directs that the recipient of this notice, and any recipient of a
copy of this notice, provide a copy to any Person having an interest in this
Note as indicated on the books of DTC or on the books of a participant in DTC or
on the books of an indirect participant for which such participant in DTC acts
as agent.”

 

“The Indenture provides that if, notwithstanding the restrictions on transfer
contained therein, the Issuer determines that any holder of, or beneficial owner
of an interest in a Restricted Secured Note or a Restricted Subordinated Note is
a “U.S. person” (as defined in Regulation S) who is determined not to have been
a Qualified Purchaser at the time of acquisition of such Restricted Secured Note
or Restricted Subordinated Note, as applicable, or beneficial interest therein,
the Issuer may require, by notice to such Holder or beneficial owner, that such
Holder or beneficial owner sell all of its right, title and interest to such
Restricted Secured Note or a Restricted Subordinated Note, as applicable, (or
any interest therein) to a Person that is either (x) in the case of the Secured
Notes, not a “U.S. person” (as defined in Regulation S) or (y) a Qualified
Purchaser who is either an IAI (or, in the case of the Subordinated Notes,
another AI) or a QIB (as applicable), with such sale to be effected within 30
days after notice of such sale requirement is given. If such holder or
beneficial owner fails to effect the transfer required within such 30-day
period, (i) the Issuer or the Collateral Manager acting for the Issuer, without
further notice to such holder, shall and is hereby irrevocably authorized by
such holder or beneficial owner, to cause its Restricted Secured Note or
Restricted Subordinated Note, as applicable, or beneficial interest therein to
be transferred in a commercially reasonable sale (conducted by the Collateral
Manager in accordance with Article 9 of the UCC as in effect in the State of New
York as applied to securities that are sold on a recognized market or that may
decline speedily in value) to a Person that certifies to the Trustee, the Issuer
and the Collateral Manager, in connection with such transfer, that such Person
meets the qualifications set forth in clauses (x) and (y) above and (ii) pending
such transfer, no further payments will be made in respect of such Restricted
Secured Note or Restricted Subordinated Note, as applicable, or beneficial
interest therein held by such holder or beneficial owner.”

 

(b)       DTC Actions. The Issuer will direct DTC to take the following steps in
connection with the Global Secured Notes:

 

(i)       The Issuer will direct DTC to include the marker “3c7” in the DTC
20-character security descriptor and the 48-character additional descriptor for
the Global Secured Notes in order to indicate that sales are limited to
Qualified Purchasers.

 

(ii)       The Issuer will direct DTC to cause each physical deliver order
ticket that is delivered by DTC to purchasers to contain the 20-character
security descriptor. The Issuer will direct DTC to cause each deliver order
ticket that is delivered by DTC to purchasers in electronic form to contain a
“3c7” indicator and a related user manual for participants. Such user manual
will contain a description of the relevant restrictions imposed by Section
3(c)(7).

 

 -208- 

 

 

(iii)       On or prior to the Closing Date, the Issuer will instruct DTC to
send a Section 3(c)(7) Notice to all DTC participants in connection with the
offering of the Global Secured Notes.

 

(iv)       In addition to the obligations of the Registrar set forth in Section
2.5, the Issuer will from time to time (upon the request of the Trustee) make a
request to DTC to deliver to the Issuer a list of all DTC participants holding
an interest in the Global Secured Notes.

 

(v)       The Issuer will cause each CUSIP number obtained for a Global Note to
have a fixed field containing “3c7” and “144A” indicators, as applicable,
attached to such CUSIP number.

 

(c)       Bloomberg Screens, Etc. The Issuer will from time to time request all
third-party vendors to include on screens maintained by such vendors appropriate
legends regarding Rule 144A and Section 3(c)(7) under the 1940 Act restrictions
on the Global Secured Notes. Without limiting the foregoing, the Initial
Purchaser will request that each third-party vendor include the following
legends on each screen containing information about the Notes:

 

(i)        Bloomberg.

 

(A)       “Iss’d Under 144A/3c7”, to be stated in the “Note Box” on the bottom
of the “Security Display” page describing the Global Secured Notes;

 

(B)       a flashing red indicator stating “See Other Available Information”
located on the “Security Display” page;

 

(C)       a link to an “Additional Security Information” page on such indicator
stating that the Global Secured Notes are being offered in reliance on the
exception from registration under Rule 144A of the Securities Act of 1933 to
Persons that are both (i) “Qualified Institutional Buyers” as defined in Rule
144A under the Securities Act and (ii) “Qualified Purchasers” as defined under
Section 2(a)(51) of the 1940 Act, as amended; and

 

(D)       a statement on the “Disclaimer” page for the Global Secured Notes that
the Notes will not be and have not been registered under the Securities Act of
1933, as amended, that the Issuer has not been registered under the 1940 Act, as
amended, and that the Global Secured Notes may only be offered or sold in
accordance with Section 3(c)(7) of the 1940 Act, as amended.

 

 -209- 

 

 

(ii)       Reuters.

 

(A)       a “144A – 3c7” notation included in the security name field at the top
of the Reuters Instrument Code screen;

 

(B)       a “144A3c7Disclaimer” indicator appearing on the right side of the
Reuters Instrument Code screen; and

 

(C)       a link from such “144A3c7Disclaimer” indicator to a disclaimer screen
containing the following language: “These Notes may be sold or transferred only
to Persons who are both (i) Qualified Institutional Buyers, as defined in Rule
144A under the Securities Act, and (ii) Qualified Purchasers, as defined under
Section 3(c)(7) under the U.S. Investment Company Act of 1940.”

 

Section 10.13     No Further Reporting Following the Redemption of the Secured
Notes. Notwithstanding any other provision of this Indenture to the contrary,
except with respect to (i) Section 4.1 or the satisfaction and discharge of this
Indenture and (ii) if at such time 100% of the Aggregate Outstanding Amount of
the Subordinated Notes are not owned by the BDC, the Retention Provider or any
Affiliate thereof, Article VIII, from and after the date on which no Secured
Notes are deemed or considered Outstanding, all requirements herein that the
Issuer, Collateral Manager or Trustee deliver or cause to be delivered any
reports, compliance certificates or opinions to any party shall be deemed
deleted and have no further force or effect.

 

ARTICLE XI

Application Of Monies

 

Section 11.1      Disbursements of Monies from Payment Account. (a)
Notwithstanding any other provision herein, but subject to the other
sub-sections of this Section 11.1 and to Section 13.1, on each Payment Date and,
if elected by the Collateral Manager, on each Redemption Distribution Date, the
Trustee shall disburse amounts transferred from the Collection Account to the
Payment Account pursuant to Section 10.2 in accordance with the following
priorities (the “Priority of Payments”); provided that, unless an Enforcement
Event has occurred and is continuing, (x) amounts transferred from the Interest
Collection Subaccount shall be applied solely in accordance with
Section 11.1(a)(i); and (y) amounts transferred from the Principal Collection
Subaccount shall be applied solely in accordance with Section 11.1(a)(ii).

 

(i)       On each Payment Date other than any Stated Maturity, unless an
Enforcement Event has occurred and is continuing and, if elected by the
Collateral Manager, on each Redemption Distribution Date, Interest Proceeds on
deposit in the Collection Account, to the extent received on or before the
related Determination Date (or if such Determination Date is not a Business Day,
the next succeeding Business Day) and that are transferred into the Payment
Account, shall be applied in the following order of priority:

 

(A)       to the payment of (1) first, taxes and governmental fees owing by the
Issuer and (2) second, the accrued and unpaid Administrative Expenses, in the
priority stated in the definition thereof, up to the Administrative Expense Cap
(except as otherwise expressly provided in connection with any Optional
Redemption or Tax Redemption);

 

 -210- 

 

 

(B)       to the payment to the Collateral Manager of (i) any accrued and unpaid
Collateral Management Fee due on such Payment Date (including any interest
accrued on any Collateral Management Fee Shortfall Amount) minus the amount of
any Current Deferred Management Fee, if any, and (ii) any Cumulative Deferred
Management Fee requested to be paid at the option of the Collateral Manager;
provided that Interest Proceeds shall only be used to make payments with respect
to the Cumulative Deferred Management Fee pursuant to this clause (B) to the
extent such Interest Proceeds are not needed to pay the amounts referred to in
any of clauses (C) through (L) below (on a pro forma basis after giving effect
to such proposed payment of the Cumulative Deferred Management Fee);

 

(C)       to the payment of accrued and unpaid interest (including defaulted
interest and interest thereon) on the Class A-1 Notes;

 

(D)       to the payment of accrued and unpaid interest (including defaulted
interest and interest thereon) on the Class A-2 Notes;

 

(E)       to the payment of accrued and unpaid interest (including defaulted
interest and interest thereon) on the Class B-1 Notes and the Class B-2 Notes
allocated in proportion to the amounts of accrued and unpaid interest payable on
each such Class;

 

(F)       if either of the Class A/B Coverage Tests is not satisfied on the
related Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class A/B Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (F);

 

(G)       to the payment of accrued and unpaid interest on the Class C Notes
(excluding Deferred Interest but including interest thereon);

 

(H)       if either of the Class C Coverage Tests is not satisfied on the
related Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class C Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (H);

 

(I)       to the payment of any Deferred Interest on the Class C Notes;

 

 -211- 

 

 

(J)       to the payment of accrued and unpaid interest on the Class D Notes
(excluding Deferred Interest but including interest thereon);

 

(K)       if either of the Class D Coverage Tests is not satisfied on the
related Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class D Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (K);

 

(L)       to the payment of any Deferred Interest on the Class D Notes;

 

(M)     if, with respect to any Payment Date following the Effective Date S&P
has not yet confirmed its Initial Ratings of the Secured Notes and the Effective
Date Condition is not satisfied, amounts available for distribution pursuant to
this clause (M) shall be used for application in accordance with the Note
Payment Sequence on such Payment Date in an amount sufficient to obtain from S&P
confirmation of its Initial Ratings of the Secured Notes;

 

(N)       to the payment of (1) first, any Administrative Expenses not paid
pursuant to clause (A)(2) above due to the limitation contained therein (in the
same manner and order of priority stated therein) and (2) second, any Cumulative
Deferred Management Fee not paid pursuant to clause (B)(ii) above due to the
limitations contained therein (in the same manner and order of priority stated
therein);

 

(O)      during the Reinvestment Period, at the direction of the Collateral
Manager, to the Supplemental Reserve Account; and

 

(P)       any remaining Interest Proceeds to be paid to the Holders of the
Subordinated Notes.

 

(ii)       On each Payment Date other than any Stated Maturity, unless an
Enforcement Event has occurred and is continuing and, if elected by the
Collateral Manager, on each Redemption Distribution Date, Principal Proceeds on
deposit in the Collection Account that are received on or before the related
Determination Date (or if such Determination Date is not a Business Day, the
next succeeding Business Day) and that are transferred to the Payment Account
(which will not include (i) amounts required to meet funding requirements with
respect to Delayed Drawdown Collateral Obligations and Revolving Collateral
Obligations that are deposited in the Revolver Funding Account or (ii) during
the Reinvestment Period, Principal Proceeds that have previously been reinvested
in Collateral Obligations or Principal Proceeds which the Issuer has entered
into any commitment to reinvest in Collateral Obligations) shall be applied in
the following order of priority:

 

 -212- 

 

 

(A)       to pay the amounts referred to in clauses (A) through (E) of Section
11.1(a)(i) (and in the same manner and order of priority stated therein), but
only to the extent not paid in full thereunder; provided that Principal Proceeds
shall only be used to make payments with respect to the Cumulative Deferred
Management Fee pursuant to Section 11.1(a)(i)(B) to the extent such Principal
Proceeds are not needed to pay the amounts referred to in clause (B) below;

 

(B)       to pay the amounts referred to in clause (F) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder and to the extent necessary
to cause the Coverage Tests that are applicable on such Payment Date with
respect to the Class A Notes and the Class B Notes to be met as of the related
Determination Date on a pro forma basis after giving effect to any payments made
through this clause (B);

 

(C)       to pay the amounts referred to in clause (G) of Section 11.1(a)(i)
(and in the same manner and order of priority stated therein) to the extent not
paid in full thereunder, only to the extent that the Class C Notes are the
Controlling Class;

 

(D)       to pay the amounts referred to in clause (H) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder and to the extent necessary
to cause the Coverage Tests that are applicable on such Payment Date with
respect to the Class C Notes to be met as of the related Determination Date;

 

(E)       to pay the amounts referred to in clause (I) of Section 11.1(a)(i)
(and in the same manner and order of priority stated therein) to the extent not
paid in full thereunder, only to the extent that the Class C Notes are the
Controlling Class;

 

(F)       to pay the amounts referred to in clause (J) of Section 11.1(a)(i)
(and in the same manner and order of priority stated therein) to the extent not
paid in full thereunder, only to the extent that the Class D Notes are the
Controlling Class;

 

(G)       to pay the amounts referred to in clause (K) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder and to the extent necessary
to cause the Coverage Tests that are applicable on such Payment Date with
respect to the Class D Notes to be met as of the related Determination Date;

 

(H)       to pay the amounts referred to in clause (L) of Section 11.1(a)(i)
(and in the same manner and order of priority stated therein) to the extent not
paid in full thereunder, only to the extent that the Class D Notes are the
Controlling Class;

 

 -213- 

 

 

(I)        if, with respect to any Payment Date following the Effective Date,
S&P has not yet confirmed its Initial Ratings of the Secured Notes and the
Effective Date Condition is not satisfied, amounts available for distribution
pursuant to this clause (I) shall be used for application in accordance with the
Note Payment Sequence on such Payment Date in an amount sufficient to obtain
from S&P confirmation of its Initial Ratings of the Secured Notes;

 

(J)        if such Payment Date is a Redemption Date (other than a Special
Redemption Date) or a Redemption Distribution Date, to make payments in
accordance with the Note Payment Sequence;

 

(K)       if such Payment Date is a Special Redemption Date occurring in
connection with a Special Redemption described in clause (i) of the first
sentence of Section 9.6, to make payments in the amount of the Special
Redemption Amount at the election of the Collateral Manager, in accordance with
the Note Payment Sequence;

 

(L)       during the Reinvestment Period, at the discretion of the Collateral
Manager either (x) to the Collection Account as Principal Proceeds to invest in
Eligible Investments (pending the purchase of additional Collateral Obligations)
and/or to purchase additional Collateral Obligations or (y) if the reinvestment
of such Principal Proceeds would, in the sole determination of the Collateral
Manager, cause (or would be likely to cause) an E.U. Retention Deficiency, to
make payments in accordance with the Note Payment Sequence in an amount
determined by the Collateral Manager in its sole discretion (and for the
avoidance of doubt such payment shall not result in a termination of the
Reinvestment Period);

 

(M)     after the Reinvestment Period, to make payments in accordance with the
Note Payment Sequence;

 

(N)       after the Reinvestment Period, to pay the amounts referred to in
clause (N) of Section 11.1(a)(i) only to the extent not already paid (in the
same manner and order of priority stated therein); and

 

(O)       any remaining proceeds to be paid to the Holders of the Subordinated
Notes.

 

On any Stated Maturity, the Trustee shall pay the net proceeds from the
liquidation of the Assets and all available Cash, but only after the payment of
(or establishment of a reserve for) all Administrative Expenses (in the same
manner and order of priority stated in the definition thereof), Aggregate
Collateral Management Fees, and interest and principal on the Secured Notes, to
the Holders of the Subordinated Notes in final payment of such Subordinated
Notes (such payments to be made in accordance with the priority set forth in
Section 11.1(a)(iii)).

 

 -214- 

 

 

For the avoidance of doubt, to the extent that on any Redemption Distribution
Date the Collateral Manager does not direct any payments to be made pursuant to
Section 11.1(a)(i), no payments will be required to be made pursuant to Section
11.1(a)(ii)(A)-(G).

 

(iii)      Notwithstanding the provisions of the foregoing Sections
11.1(a)(i) and 11.1(a)(ii) (other than the last paragraph thereof), on (x) the
Stated Maturity of the Notes, (y) on a Redemption Date occurring with respect to
a Failed Optional Redemption, or (z) if the maturity of the Secured Notes has
been accelerated following an Event of Default and has not been rescinded in
accordance with the terms herein (clause (z), an “Enforcement Event”), pursuant
to Section 5.7, proceeds in respect of the Assets will be applied in the
following order of priority:

 

(A)       to the payment of (1) first, taxes and governmental fees owing by the
Issuer and (2) second, the accrued and unpaid Administrative Expenses, in the
priority stated in the definition thereof, up to the Administrative Expense Cap
(provided that if a liquidation of the Assets has commenced, the Administrative
Expense Cap shall not apply);

 

(B)       to the payment of the Aggregate Collateral Management Fees due and
payable (including any accrued and unpaid interest thereon) to the Collateral
Manager until such amount has been paid in full, other than any Cumulative
Deferred Management Fee, to the extent not already paid;

 

(C)       to the payment of accrued and unpaid interest (including defaulted
interest and interest thereon) on the Class A-1 Notes;

 

(D)       to the payment of principal of the Class A-1 Notes, until the
Class A-1 Notes have been paid in full;

 

(E)       to the payment of accrued and unpaid interest (including defaulted
interest and interest thereon) on the Class A-2 Notes;

 

(F)       to the payment of principal of the Class A-2 Notes, until the Class
A-2 Notes have been paid in full;

 

(G)       to the payment of accrued and unpaid interest (including defaulted
interest and interest thereon) on the Class B-1 Notes and the Class B-2 Notes
allocated in proportion to the amounts of accrued and unpaid interest payable on
each such Class;

 

(H)       to the payment of principal of the Class B-1 Notes and the Class B-2
Notes, pro rata based on their respective Aggregate Outstanding Amounts, until
the Class B Notes have been paid in full;

 

 -215- 

 

 

(I)        to the payment of accrued and unpaid interest (excluding Deferred
Interest but including interest on Deferred Interest) on the Class C Notes;

 

(J)        to the payment of any Deferred Interest on the Class C Notes;

 

(K)       to the payment of principal of the Class C Notes, until the Class C
Notes have been paid in full;

 

(L)       to the payment of accrued and unpaid interest (excluding Deferred
Interest but including interest on Deferred Interest) on the Class D Notes;

 

(M)      to the payment of any Deferred Interest on the Class D Notes;

 

(N)       to the payment of principal of the Class D Notes until the Class D
Notes have been paid in full;

 

(O)       to the payment of (in the same manner and order of priority stated
therein) any Administrative Expenses not paid pursuant to clause (A)(2) above
due to the limitation contained therein;

 

(P)       any Cumulative Deferred Management Fee to the extent not already paid;
and

 

(Q)       to pay the balance to the Holders of the Subordinated Notes.

 

If any declaration of acceleration has been rescinded in accordance with the
provisions herein, proceeds in respect of the Assets will be applied in
accordance with Section 11.1(a)(i) or (ii), as applicable.

 

(b)       If on any Payment Date the amount available in the Payment Account is
insufficient to make the full amount of the disbursements required by the
Distribution Report, the Trustee shall make the disbursements called for in the
order and according to the priority set forth under Section 11.1(a) above,
subject to Section 13.1, to the extent funds are available therefor.

 

(c)       In connection with the application of funds to pay Administrative
Expenses of the Issuer in accordance with Section 11.1(a)(i),
Section 11.1(a)(ii) and Section 11.1(a)(iii), the Trustee shall remit such
funds, to the extent available (and subject to the order of priority set forth
in the definition of “Administrative Expenses”), as directed and designated in
an Issuer Order (which may be in the form of standing instructions, including
standing instructions to pay Administrative Expenses in such amounts and to such
entities as indicated in the Distribution Report in respect of such Payment
Date) delivered to the Trustee no later than the Business Day prior to each
Payment Date.

 

 -216- 

 

 

(d)       The Collateral Manager may, in its sole discretion, elect to
irrevocably waive payment of any or all of any Collateral Management Fee
otherwise due on any Payment Date by notice to the Issuer, the Collateral
Administrator and the Trustee no later than the Determination Date immediately
prior to such Payment Date in accordance with the terms of Section 8(b) of the
Collateral Management Agreement. Any such Collateral Management Fee, once
waived, shall not thereafter become due and payable and any claim of the
Collateral Manager therein shall be extinguished.

 

(e)       At any time during or after the Reinvestment Period, any Holder of
Subordinated Notes may (i) make a Contribution of Cash, Eligible Investments or
Collateral Obligations or (ii) solely in the case of Certificated Subordinated
Notes, in accordance with Section 8.3(i), designate any portion of Interest
Proceeds or Principal Proceeds that would otherwise be distributed on its
Subordinated Notes in accordance with Section 11.1(a)(i)(P) or Section
11.1(a)(ii)(O), to be a contribution to the Issuer (a “Contribution” and each
such Person, a “Contributor”); provided that a Notice of Contribution in the
form of Exhibit F (solely for Contributions of Cash or Eligible Investments) is
provided. The Collateral Manager, on behalf of the Issuer, may accept or reject
any Contribution in its sole discretion and shall notify the Trustee and the
Collateral Administrator of any such acceptance. Each accepted Contribution of
Cash or Eligible Investments shall be deposited into the Supplemental Reserve
Account and may be withdrawn at the written direction of the Collateral Manager.
Contributions of Cash or Eligible Investments may only be used for a Permitted
Use or Permitted Uses as directed by the applicable Contributor at the time such
Contribution is made, so long as the Collateral Manager consents to such
Permitted Use(s) (or, if no direction is given by the Contributor, at the
Collateral Manager’s reasonable discretion). No Contribution of Cash or Eligible
Investments or portion thereof will be returned to any applicable holder of
Subordinated Notes at any time. For administrative convenience any Contributions
or transfers of Cash, Eligible Investments or Collateral Obligations made
through one or more intermediate related entities or Affiliates of the Initial
Subordinated Noteholder may instead be made on a net basis directly into the
Issuer, and by bypassing such intermediate related entity or Affiliate. The
value received by the Issuer in Cash, Eligible Investments and/or in the form of
Collateral Obligations will not be affected by the elimination of such
intermediate steps. In the case of any such payment made to the Issuer in the
form of a combination of Cash and Collateral Obligations, the Cash portion of
such payment shall be an amount equal to the total payment required to be made
to the Issuer reduced by an amount equal to the fair market value as determined
by the Collateral Manager as of the date of Contribution of the Collateral
Obligations and Eligible Investments Contributed or transferred to the Issuer in
respect of such payment. For the avoidance of doubt, any acquisition of a
Collateral Obligation by the Issuer pursuant to an “in-kind” Contribution from
any holder of Subordinated Notes shall be subject to satisfaction of the
Investment Criteria in connection therewith.

 

(f)       Notwithstanding any other provision of this Indenture to the contrary,
from and after the date on which no Secured Notes are deemed or considered to be
Outstanding, (i) by 12:00 PM New York time, upon three Business Days prior
notice to the Trustee, the Collateral Manager may designate any Business Day as
a “Payment Date” for purposes of this Section 11.1 and distribute any Interest
Proceeds or Principal Proceeds in accordance with the Priority of Payments and
(ii) no further Monthly Reports or Distribution Reports shall be required to be
prepared.

 

 -217- 

 

 

ARTICLE XII

SALE OF COLLATERAL OBLIGATIONS;
PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS

 

Section 12.1       Sales of Collateral Obligations. Subject to the satisfaction
of the conditions specified in Section 12.3, the Collateral Manager on behalf of
the Issuer may (except as otherwise specified in this Section 12.1) direct the
Trustee to sell and the Trustee shall sell on behalf of the Issuer in the manner
directed by the Collateral Manager any Collateral Obligation or Equity Security
if, as certified by the Collateral Manager (which certification shall be deemed
to be provided upon delivery of an Issuer Order or trade confirmation in respect
of such sale), such sale meets the requirements of any one of paragraphs
(a) through (l) of this Section 12.1 (subject in each case to any applicable
requirement of disposition under Section 12.1(h) and provided that if an
Enforcement Event has occurred and is continuing, the Collateral Manager may not
direct the Trustee to sell any Collateral Obligation or Equity Security pursuant
to Section 12.1(e), Section 12.1(f) or Section 12.1(g)), except as authorized by
Section 12.1(h). For purposes of this Section 12.1, the Sale Proceeds of a
Collateral Obligation sold by the Issuer shall include any Principal Financed
Accrued Interest received in respect of such sale.

 

(a)       Credit Risk Obligations. The Collateral Manager may direct the Trustee
to sell any Credit Risk Obligation at any time without restriction.

 

(b)       Credit Improved Obligations. The Collateral Manager may direct the
Trustee to sell any Credit Improved Obligation at any time without restriction.

 

(c)       Defaulted Obligations. The Collateral Manager may direct the Trustee
to sell any Defaulted Obligation at any time without restriction.

 

(d)       Equity Securities. The Collateral Manager may direct the Trustee to
sell any Equity Security at any time without restriction and shall use its
commercially reasonable efforts to effect the sale of any Equity Security,
regardless of price within 45 days after receipt, if such Equity Security
constitutes Margin Stock, unless such sale is prohibited by applicable law, in
which case such Equity Security shall be sold as soon as such sale is permitted
by applicable law.

 

(e)       Optional Redemption. After the Issuer has notified the Trustee of an
Optional Redemption of the Notes in accordance with Section 9.2, if necessary to
effect such Optional Redemption, the Collateral Manager shall direct the Trustee
to sell (which sale may be through participation or other arrangement) all or a
portion of the Collateral Obligations if the requirements of Article IX
(including the certification requirements of Section 9.4(e)(ii), if
applicable) are satisfied. If any such sale is made through participations, the
Issuer shall use reasonable efforts to cause such participations to be converted
to assignments within six months after the sale.

 

 -218- 

 

 

(f)       Tax Redemption. After a Majority of an Affected Class or a Majority of
the Subordinated Notes has directed (by a written direction delivered to the
Trustee) a Tax Redemption, the Collateral Manager shall, if necessary to effect
such Tax Redemption, direct the Trustee to sell (which sale may be through
participation or other arrangement) of all or a portion of the Collateral
Obligations if the requirements of Article IX (including the certification
requirements of Section 9.4(e)(ii), if applicable) are satisfied. If any such
sale is made through participations, the Issuer shall use reasonable efforts to
cause such participations to be converted to assignments within six months after
the sale.

 

(g)       Discretionary Sales. During the Reinvestment Period, the Collateral
Manager may direct the Trustee to sell any Collateral Obligation at any time
other than during a Restricted Trading Period if, commencing with the first
calendar year after the Closing Date, total sales pursuant to this Section
12.1(g) (measured by the par amount of all Collateral Obligations disposed of)
during the preceding 12-month period do not exceed 30% of the Collateral
Principal Amount (measured as of the first day of such 12-month period);
provided that for purposes of determining the percentage of Collateral
Obligations sold pursuant to this Section 12.1(g) during any such period, the
amount of Collateral Obligations so sold shall be reduced to the extent of any
purchases of (or irrevocable commitments to purchase) Collateral Obligations of
the same Obligor (which are pari passu or senior to such sold Collateral
Obligations) occurring within 45 Business Days of such sale, so long as any such
sale pursuant to this Section 12.1(g) of a Collateral Obligation was entered
into with the intention of purchasing such Collateral Obligations of the same
Obligor.

 

(h)       Mandatory Sales. The Collateral Manager on behalf of the Issuer shall
use its commercially reasonable efforts to effect the sale of any Collateral
Obligation that (i) no longer meets the criteria described in clause (ix) of the
definition of “Collateral Obligation”, within 18 months after the failure of
such Collateral Obligation to meet any such criteria and (ii) no longer meets
the criteria described in clause (viii) of the definition of “Collateral
Obligation” within 45 days after the failure of such Collateral Obligation to
meet either such criteria.

 

(i)       Unsaleable Assets. After the Reinvestment Period:

 

(i)       Notwithstanding any other restriction in this Section 12.1, at the
direction of the Collateral Manager, the Trustee, at the expense of the Issuer,
shall conduct an auction of Unsaleable Assets in accordance with the procedures
described in clause (ii). The Trustee may retain an agent to perform the
obligations set forth in this Section 12.1(i).

 

(ii)       Promptly after receipt of written notice from the Collateral Manager
of an auction of Unsaleable Assets, the Trustee will forward a notice in the
Issuer’s name (prepared by the Collateral Manager) to the Holders and each
Rating Agency, setting forth in reasonable detail a description of each
Unsaleable Asset and the following auction procedures:

 

 -219- 

 

 

(A)       Any Holder may submit a written bid to purchase one or more Unsaleable
Assets no later than the date specified in the auction notice (which shall be at
least 15 Business Days after the date of such notice).

 

(B)       Each bid must include an offer to purchase for a specified amount of
cash on a proposed settlement date no later than 20 Business Days after the date
of the auction notice.

 

(C)       If no Holder submits such a bid, unless delivery in kind is not
legally or commercially practicable and subject to any transfer restrictions
(including minimum denominations), the Trustee shall provide notice thereof to
each Holder and offer to deliver (at no cost to the Trustee or Holder) a pro
rata portion of each unsold Unsaleable Asset to the Holders of the Class with
the highest priority that provide delivery instructions to the Trustee on or
before the date specified in such notice. To the extent that minimum
denominations do not permit a pro rata distribution, the Trustee shall
distribute the Unsaleable Assets on a pro rata basis to the extent possible and
the Issuer or the Collateral Manager shall select by lottery the Holder to whom
the remaining amount will be delivered. The Issuer and the Trustee (at the
direction of the Issuer or the Collateral Manager on behalf of the Issuer) shall
use commercially reasonable efforts to effect delivery of such interests.

 

(D)       If no such Holder provides delivery instructions to the Trustee, the
Trustee shall promptly notify the Collateral Manager and offer to deliver (at no
cost to the Trustee) the Unsaleable Asset to the Collateral Manager. If the
Collateral Manager declines such offer, the Collateral Manager (on behalf of the
Issuer) shall direct action to dispose of the Unsaleable Asset, which may be by
donation to a charity, abandonment or other means, and the Trustee (at no
expense to the Trustee) shall take such action as so directed.

 

(E)       The Trustee shall have no duty, obligation or responsibility with
respect to the sale of any Unsaleable Asset other than upon the instruction of
the Collateral Manager.

 

(j)          The Collateral Manager may direct the Trustee at any time without
restriction to sell any Collateral Obligation that (i) has a Material Covenant
Default or (ii) becomes subject to a proposed Maturity Amendment that fails to
satisfy the criteria required hereunder to allow the Issuer (or the Collateral
Manager on the Issuer’s behalf) to vote in favor of such Maturity Amendment.

 

 -220- 

 

 

(k)       After the Collateral Manager has notified the Issuer and the Trustee
of a Clean-Up Call Redemption in accordance with Section ‎9.9, the Collateral
Obligations may be sold in accordance with the provisions of Section ‎9.9
without regard to the limitations in this Section ‎12.1 by directing the Trustee
to effect such sale; provided that the Sale Proceeds therefrom are used for the
purposes specified in Section ‎9.9 (and applied pursuant to the Priority of
Payments).

 

(l)       Required Sales. In the event that the Collateral Manager and the
Issuer receive an Opinion of Counsel of national reputation experienced in such
matters that the Issuer’s ownership of any specific “Asset” would cause the
Issuer to be unable to comply with the loan securitization exclusion from the
definition of “covered fund” under the Volcker Rule, then the Collateral
Manager, on behalf of the Issuer, will be required to take commercially
reasonable efforts to sell such “Asset” and will not purchase or otherwise
receive any additional “Asset” of the type identified in such Opinion of
Counsel.

 

Section 12.2     Purchase of Additional Collateral Obligations. On any date
during the Reinvestment Period, the Collateral Manager on behalf of the Issuer
may, subject to the other requirements in this Indenture, direct the Trustee to
invest Principal Proceeds, proceeds of Additional Notes issued pursuant to
Sections 2.13 and 3.2, amounts on deposit in the Supplemental Reserve Account
and Principal Financed Accrued Interest, and the Trustee shall invest such
Principal Proceeds and other amounts in accordance with such direction. After
the Reinvestment Period, the Collateral Manager shall not direct the Trustee to
invest any amounts on behalf of the Issuer; provided that cash on deposit on any
Account (other than the Payment Account) may be invested in Eligible Investments
following the Reinvestment Period. During the Reinvestment Period, such proceeds
may be used to purchase additional Collateral Obligations subject to the
requirement that each of the following criteria (such criteria, collectively,
the “Investment Criteria”) is satisfied as of the date the Collateral Manager
commits on behalf of the Issuer to make such purchase, in each case as
determined by the Collateral Manager after giving effect to such purchase and
all other sales or purchases previously or simultaneously committed to; provided
that the criteria set forth in clauses (b) and (c) below need only be satisfied
with respect to purchases of Collateral Obligations occurring on or after the
Effective Date.

 

(a)       such obligation is a Collateral Obligation;

 

(b)       either (A) each requirement or test, as the case may be, of the
Concentration Limitations and the Collateral Quality Tests (except, in the case
of an additional Collateral Obligation purchased with the proceeds from the sale
of a Credit Risk Obligation, a Defaulted Obligation or an Equity Security, the
S&P CDO Monitor Test) will be satisfied or (B) if any such requirement or test
was not satisfied immediately prior to such investment, such requirement or test
will be maintained or improved after giving effect to the investment;

 

(c)       each Coverage Test will be satisfied, or if not satisfied, such
Coverage Test will be maintained or improved;

 

 -221- 

 

 

(d)       (i) in the case of an additional Collateral Obligation purchased with
the proceeds from the sale of a Credit Risk Obligation or a Defaulted
Obligation, either (A) the aggregate outstanding principal balance of all
additional Collateral Obligations purchased with the proceeds from such sale
will at least equal the Sale Proceeds from such sale or (B) the Reinvestment
Balance Criteria will be satisfied, (ii) in the case of the use of Sale Proceeds
of Credit Improved Obligations, either (A) the aggregate outstanding principal
balance of all Collateral Obligations purchased with such Sale Proceeds will be
greater than or equal to the Investment Criteria Adjusted Balance of the
disposed Collateral Obligations, (B) after giving effect to such purchase, the
Adjusted Collateral Principal Amount will be maintained or increased (when
compared to the Adjusted Collateral Principal Amount immediately prior to such
sale) or (C) after giving effect to such reinvestment of such Sale Proceeds, the
Adjusted Collateral Principal Amount will be greater than (or equal to) the
Reinvestment Target Par Balance and (iii) in the case of any other purchase of
additional Collateral Obligations purchased with the proceeds from the sale of
any other Collateral Obligation, the Collateral Manager shall use commercially
reasonable efforts to ensure that after giving effect to such purchase, the
Reinvestment Balance Criteria will be satisfied; and

 

(e)       the date on which the Issuer (or the Collateral Manager on behalf of
the Issuer) commits to purchase such Collateral Obligation occurs during the
Reinvestment Period.

 

If the Issuer has entered into a written trade ticket or other written binding
commitment to purchase a Collateral Obligation during the Reinvestment Period
which purchase is not scheduled to settle prior to the end of the Reinvestment
Period (such Collateral Obligation, a “Post-Reinvestment Period Settlement
Obligation”), such Post-Reinvestment Period Settlement Obligation shall be
treated as having been purchased by the Issuer prior to the end of the
Reinvestment Period for purposes of the Investment Criteria, and Principal
Proceeds received after the end of the Reinvestment Period may be applied to the
payment of the purchase price of such Post-Reinvestment Period Settlement
Obligation. Not later than the Business Day immediately preceding the end of the
Reinvestment Period, the Collateral Manager shall deliver to the Trustee a
schedule of Collateral Obligations purchased by the Issuer with respect to which
purchases the trade date has occurred but the settlement date has not yet
occurred and shall certify to the Trustee (which certification will be deemed to
be made upon delivery of such schedule) that sufficient Principal Proceeds are
available (including for this purpose, cash on deposit in the Principal
Collection Subaccount as well as any Principal Proceeds that will be received by
the Issuer from the sale of Collateral Obligations for which the trade date has
already occurred but the settlement date has not yet occurred) to effect the
settlement of such Collateral Obligations.

 

 -222- 

 

 

(f)       Trading Plan Period. During the Reinvestment Period and for purposes
of calculating compliance with the Investment Criteria, at the election of the
Collateral Manager in its sole discretion, any proposed investment (whether a
single Collateral Obligation or a group of Collateral Obligations) identified by
the Collateral Manager as such at the time when compliance with the Investment
Criteria is required to be calculated (a “Trading Plan”) may be evaluated after
giving effect to all sales and reinvestments proposed to be entered into, in
each case, within the ten Business Days following the date of determination of
such compliance (such period, the “Trading Plan Period”); provided that (v) no
Trading Plan may result in the purchase of Collateral Obligations having an
Aggregate Principal Balance that exceeds 7.5% of the Collateral Principal Amount
as of the first day of the Trading Plan Period, (w) no Trading Plan Period may
include a Determination Date (x) no more than one Trading Plan may be in effect
at any time during a Trading Plan Period and (y) if, on two occasions, the
Investment Criteria are satisfied prospectively after giving effect to a Trading
Plan but are not satisfied upon the expiry of the related Trading Plan Period,
the Investment Criteria shall not at any time thereafter be evaluated by giving
effect to a Trading Plan unless either (i) the Global Rating Agency Condition is
satisfied with respect to such Trading Plan or (ii) a Majority of the
Controlling Class waives the requirement that the Global Rating Agency Condition
be satisfied with respect to such Trading Plan. Notice shall be provided to S&P
upon failure of a Trading Plan pursuant to the foregoing clause (y). For the
avoidance of doubt, following the satisfaction of the Global Rating Agency
Condition or the waiver thereof pursuant to clause (y) of the proviso in the
previous sentence, further satisfaction of the Global Rating Agency Condition
shall only be required if, on two additional occasions, the Investment Criteria
are satisfied prospectively after giving effect to a Trading Plan but are not
satisfied upon the expiry of the related Trading Plan Period. The Collateral
Manager shall provide prior written notice to each Rating Agency of any Trading
Plan, which notice shall specify the proposed investments identified by the
Collateral Manager for acquisition as part of such Trading Plan.

 

(g)       Certification by Collateral Manager. Not later than the Cut-Off Date
for any Collateral Obligation purchased in accordance with this Section 12.2,
the Collateral Manager shall deliver by e-mail or other electronic transmission
to the Trustee and the Collateral Administrator an Officer’s certificate of the
Collateral Manager certifying that such purchase complies with this Section 12.2
and Section 12.3 (which certification shall be deemed to be provided upon
delivery of an Issuer Order or trade confirmation in respect of such purchase).

 

The Investment Criteria will not be required to be satisfied in connection with
any commitment to purchase a Collateral Obligation which purchase is scheduled
to settle following the Redemption Date in connection with a Refinancing of the
Secured Notes in whole with respect to which notice of redemption has been given
as set forth in Section 9.4 (and will instead be required to comply with the
terms of this Indenture as amended in connection with such Refinancing).

 

(h)       Investment in Eligible Investments. Cash on deposit in any Account
(other than the Payment Account) may be invested at any time (including
following the Reinvestment Period) in Eligible Investments in accordance with
Article X.

 

(i)        Maturity Amendments. The Issuer (or the Collateral Manager on the
Issuer’s behalf) may not vote in favor of a Maturity Amendment unless, as
determined by the Collateral Manager:

 

 -223- 

 

 

(i)       (A) the Weighted Average Life Test will be satisfied after giving
effect to such Maturity Amendment or (B) if the Weighted Average Life Test was
not satisfied immediately prior to giving effect to such Maturity Amendment, the
level of compliance with the Weighted Average Life Test will be improved or
maintained after giving effect to such Maturity Amendment, in each case after
giving effect to any Trading Plan in effect during the applicable Trading Plan
Period and

 

(ii)       the following conditions are met: (A) the extended maturity date of
such Collateral Obligation would not be later than the earliest Stated Maturity
of the Secured Notes and (B) after giving effect to such Maturity Amendment, the
aggregate principal balance of all Collateral Obligations that have been subject
to Maturity Amendments will not exceed 5.0% of the Collateral Principal Amount.

 

Section 12.3      Conditions Applicable to All Sale and Purchase Transactions.
(a) Any transaction effected under this Article XII or in connection with the
acquisition or disposition of any Asset shall be conducted on an arm’s length
basis and, if effected with a Person Affiliated with the Collateral Manager (or
with an account or portfolio for which the Collateral Manager or any of its
Affiliates serves as investment adviser), shall be effected on terms no less
favorable to the Issuer than would be the case if such Person were not so
Affiliated; provided that in the case of any Collateral Obligation sold or
otherwise transferred to a Person so Affiliated, the value thereof shall be the
mid-point between the “bid” and “ask” prices to the extent such prices are
obtained from a nationally recognized independent pricing service or, if
unavailable or determined by the Collateral Manager to be unreliable, the fair
market value of such Collateral Obligation as reasonably determined by the
Collateral Manager (so long as the Collateral Manager is a Registered Investment
Adviser) consistent with the Collateral Manager Standard, and such Affiliate
shall acquire such Collateral Obligation for a price equal to the value so
determined; provided further that an aggregate amount of Collateral Obligations
not exceeding 15% of the Net Purchased Loan Balance may be sold or otherwise
transferred to the Retention Provider pursuant to this Indenture at a price
greater than the value determined pursuant to the immediately preceding proviso,
but no greater than the Transfer Deposit Amount of any such Collateral
Obligation (and to the extent such price exceeds the fair market value of any
such Collateral Obligation, such excess shall be deemed to be a capital
contribution from the Retention Provider to the Issuer); provided further that,
the Trustee shall have no responsibility to oversee compliance with this
paragraph by the other parties. Notwithstanding anything contained in this
Article XII to the contrary, after the Closing Date, the Issuer shall not
acquire any Collateral Obligation from an Affiliate of the Collateral Manager
unless (i) such transfer is from the BDC pursuant to the Master Loan Sale
Agreements, (ii) such transfer is from an Affiliate of the BDC or the Collateral
Manager that is a bankruptcy-remote special purpose vehicle or (iii) such
transfer is made in accordance with the first proviso of this paragraph and
other terms that the Collateral Manager determines, based upon advice of
counsel, would not adversely impact the conclusions set forth in the Opinion of
Counsel relating to bankruptcy matters delivered by Dechert LLP, on the Closing
Date.

 

 -224- 

 

 

(b)       Upon any acquisition of a Collateral Obligation pursuant to this
Article XII, all of the Issuer’s right, title and interest to the Asset or
Assets shall be Granted to the Trustee pursuant to this Indenture, such Asset or
Assets shall be Delivered to the Custodian, and, if applicable, the Custodian
shall receive such Asset or Assets. The Trustee shall also receive, not later
than the Cut-Off Date, an Officer’s certificate of the Issuer containing the
statements set forth in a Delivery Certificate; provided that such requirement
shall be satisfied, and such statements shall be deemed to have been made by the
Issuer, in respect of such acquisition by the delivery to the Trustee of a trade
ticket pursuant to Section 1.3(t).

 

(c)       Notwithstanding anything contained in this Article XII or Article V to
the contrary, the Issuer shall have the right to effect any sale of any Asset or
purchase of any Collateral Obligation (1) with the consent of Noteholders
evidencing at least (i) with respect to purchases during the Reinvestment Period
and sales during or after the Reinvestment Period, 75% of the Aggregate
Outstanding Amount of each Class of Notes and (ii) with respect to purchases
after the Reinvestment Period, 100% of the Aggregate Outstanding Amount of each
Class of Notes and (2) of which each Rating Agency and the Trustee have been
notified.

 

(d)       Notwithstanding anything contained in this Article XII or Article V to
the contrary, upon the occurrence and during the continuance of an Enforcement
Event, the Issuer shall not have the right to effect any sale of any Asset or
purchase of any Collateral Obligation without the consent of a Majority of the
Controlling Class.

 

ARTICLE XIII

Noteholders’ Relations

 

Section 13.1       Subordination.   (a) Anything in this Indenture or the Notes
to the contrary notwithstanding, the Holders of each Class of Notes that
constitute a Junior Class agree for the benefit of the Holders of the Notes of
each Priority Class with respect to such Junior Class that such Junior Class
shall be subordinate and junior to the Notes of each such Priority Class to the
extent and in the manner expressly set forth in the Priority of Payments. In the
event one or more Holder(s) cause(s) the filing of a petition in bankruptcy
against the Issuer prior to the expiration of the period set forth in clause (b)
of this Section 13.1, any claim(s) that such Holder(s) have against the Issuer
(including under all Notes of any Class held by such Holder(s)) or with respect
to any Assets (including any proceeds thereof) shall, notwithstanding anything
to the contrary in the Priority of Payments and notwithstanding any objection
to, or rescission of, such filing, be fully subordinate in right of payment to
the claims of each Holder (and each other secured creditor of the Issuer) that
does not seek to cause any such filing, with such subordination being effective
until all Notes (and each claim of each other secured creditor) held by each
Holder of any Note that does not seek to cause any such filing are paid in full
in accordance with the Priority of Payments set forth herein (after giving
effect to such subordination). The foregoing sentence shall constitute a
“subordination agreement” within the meaning of Section 510(a) of the U.S.
Bankruptcy Code.

 

(b)       The Holders of each Class of Notes and beneficial owners of each Class
of Notes agree, for the benefit of all Holders of each Class of Notes and
beneficial owners of each Class of Notes, not to cause the filing of a petition
in bankruptcy, insolvency or a similar proceeding in the United States or any
other jurisdiction against the Issuer until the payment in full of all Notes and
the expiration of a period equal to one year and one day or, if longer, the
applicable preference period then in effect plus one day, following such payment
in full.

 

 -225- 

 

 

(c)       The Issuer shall timely file an answer and any other appropriate
pleading objecting to (i) the institution of any Proceeding in bankruptcy,
insolvency or other similar proceeding in the United States or any other
jurisdiction to have the Issuer adjudicated as bankrupt or insolvent or (ii) the
filing of any petition seeking relief, reorganization, arrangement, adjustment
or composition of or in respect of the Issuer under applicable Bankruptcy Law or
other applicable law.  The reasonable fees, costs, charges and expenses incurred
by the Issuer (including reasonable attorneys’ fees and expenses) in connection
with taking any such action shall be payable as “Administrative Expenses.”

 

Section 13.2      Standard of Conduct. In exercising any of its or their voting
rights, rights to direct and consent or any other rights as a Holder under this
Indenture, a Holder or Holders shall not have any obligation or duty to any
Person or to consider or take into account the interests of any Person and shall
not be liable to any Person for any action taken by it or them or at its or
their direction or any failure by it or them to act or to direct that an action
be taken, without regard to whether such action or inaction benefits or
adversely affects any Holder, the Issuer, or any other Person, except for any
liability to which such Holder may be subject to the extent the same results
from such Holder’s taking or directing an action, or failing to take or direct
an action, in bad faith or in violation of the express terms of this Indenture.

 

ARTICLE XIV

MISCELLANEOUS

 

Section 14.1      Form of Documents Delivered to Trustee. In any case where
several matters are required to be certified by, or covered by an opinion of,
any specified Person, it is not necessary that all such matters be certified by,
or covered by the opinion of, only one such Person, or that they be so certified
or covered by only one document, but one such Person may certify or give an
opinion with respect to some matters and one or more other such Persons as to
other matters, and any such Person may certify or give an opinion as to such
matters in one or several documents.

 

Any certificate or opinion of an Officer of the Issuer or the Collateral Manager
may be based, insofar as it relates to legal matters, upon a certificate or
opinion of, or representations by, counsel (provided that such counsel is a
nationally or internationally recognized and reputable law firm, one or more of
the partners of which are admitted to practice before the highest court of any
State of the United States or the District of Columbia which law firm may,
except as otherwise expressly provided herein, be counsel for the Issuer),
unless such Officer knows, or should know, that the certificate or opinion or
representations with respect to the matters upon which such certificate or
opinion is based are erroneous. Any such certificate of an Officer of the Issuer
or the Collateral Manager or Opinion of Counsel may be based, insofar as it
relates to factual matters, upon a certificate or opinion of, or representations
by, the Issuer, the Collateral Manager or any other Person (on which the Trustee
shall be entitled to rely), stating that the information with respect to such
factual matters is in the possession of the Issuer, the Collateral Manager or
such other Person, unless such Officer of the Issuer or the Collateral Manager
or such counsel knows that the certificate or opinion or representations with
respect to such matters are erroneous. Any Opinion of Counsel may also be based,
insofar as it relates to factual matters, upon a certificate or opinion of, or
representations by, an Officer of the Collateral Manager or the Issuer, stating
that the information with respect to such matters is in the possession of the
Collateral Manager or the Issuer, unless such counsel knows that the certificate
or opinion or representations with respect to such matters are erroneous.

 

 -226- 

 

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the Issuer,
then notwithstanding that the satisfaction of such condition is a condition
precedent to the Issuer’s right to make such request or direction, the Trustee
shall be protected in acting in accordance with such request or direction if it
does not have knowledge of the occurrence and continuation of such Default or
Event of Default as provided in Section 6.1(d).

 

The Bank (in any capacity under the Transaction Documents) agrees to accept and
act upon instructions or directions pursuant to the Transaction Documents sent
by unsecured email or facsimile transmission or other similar unsecured
electronic methods; provided that any Person providing such instructions or
directions shall provide to the Bank an incumbency certificate listing
authorized persons designated to provide such instructions or directions, which
incumbency certificate shall be amended whenever a person is added or deleted
from the listing. If such person elects to give the Bank email or facsimile
instructions (or instructions by a similar electronic method) and the Bank in
its discretion elects to act upon such instructions, the Bank’s reasonable
understanding of such instructions shall be deemed controlling. The Bank shall
not be liable for any losses, costs or expenses arising directly or indirectly
from the Bank’s reliance upon and compliance with such instructions
notwithstanding such instructions conflicting with or being inconsistent with a
subsequent written instruction. Any Person providing such instructions agrees to
assume all risks arising out of the use of such electronic methods to submit
instructions and directions to the Bank, including without limitation the risk
of the Bank acting on unauthorized instructions accompanied by an incumbency
certificate, and the risk of interception and misuse by third parties. Any
Person providing such instructions acknowledges and agrees that there may be
more secure methods of transmitting such instructions than the method(s)
selected by such Person and agrees that the security procedures (if any) to be
followed in connection with such Person’s transmission of such instructions
provide to it a commercially reasonable degree of protection in light of its
particular needs and circumstances.

 

Section 14.2 Acts of Holders. (a) Any request, demand, authorization, direction,
notice, consent, waiver or other action provided by this Indenture to be given
or taken by Holders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Holders in person or by an agent
duly appointed in writing; and, except as herein otherwise expressly provided,
such action shall become effective when such instrument or instruments are
delivered to the Trustee, and, where it is hereby expressly required, to the
Issuer. Such instrument or instruments (and the action or actions embodied
therein and evidenced thereby) are herein sometimes referred to as the “Act” of
the Holders signing such instrument or instruments. Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and conclusive in favor of the Trustee and the
Issuer, if made in the manner provided in this Section 14.2.

 

 -227- 

 

 

(b)       The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Trustee reasonably
deems sufficient.

 

(c)       The principal amount or face amount, as the case may be, and
registered numbers of Notes held by any Person, and the date of such Person’s
holding the same, shall be proved by the Register or shall be provided by
certification by such Holder.

 

(d)       Any request, demand, authorization, direction, notice, consent, waiver
or other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of such and of every Note issued upon the registration
thereof or in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

 

(e)       Notwithstanding anything herein to the contrary, a holder of a
beneficial interest in a Global Note will have the right to receive access to
reports on the Trustee’s website and will be entitled to exercise rights to
vote, give consents and directions which holders of the related Class of Notes
are entitled to give under this Indenture upon delivery of a beneficial
ownership certificate in the form of Exhibit D (a “Beneficial Ownership
Certificate”) to the Trustee which certifies (i) that such Person is a
beneficial owner of an interest in a Global Note, (ii) the amount and Class of
Notes so owned, and (iii) that such Person will notify the Trustee when it sells
all or a portion of its beneficial interest in such Class of Notes. A separate
Beneficial Ownership Certificate must be delivered each time any such vote,
consent or direction is given; provided that, nothing shall prevent the Trustee
from requesting additional information and documentation with respect to any
such beneficial owner; provided further that the Trustee shall be entitled to
conclusively rely on the accuracy and the currency of each Beneficial Ownership
Certificate and shall not be required to obtain any further information in this
regard.

 

Section 14.3      Notices, etc., to Trustee, the Issuer, the Collateral Manager,
the Initial Purchaser, the Collateral Administrator, the Paying Agent and each
Rating Agency. (a) Any request, demand, authorization, direction, instruction,
order, notice, consent, waiver or Act of Noteholders or other documents or
communication provided or permitted by this Indenture to be made upon, given,
e-mailed or furnished to, or filed with:

 

(i)       the Trustee shall be sufficient for every purpose hereunder if made,
given, furnished or filed in writing to and mailed, by certified mail, return
receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery, by electronic mail, or by facsimile in legible
form, to the Trustee addressed to it at its applicable Corporate Trust Office,
or at any other address previously furnished in writing to the other parties
hereto by the Trustee, and executed by a Responsible Officer of the entity
sending such request, demand, authorization, direction, instruction, order,
notice, consent, waiver or other document; provided that any demand,
authorization, direction, instruction, order, notice, consent, waiver or other
document sent to The Bank of New York Mellon Trust Company, National Association
(in any capacity hereunder) will be deemed effective only upon receipt thereof
by The Bank of New York Mellon Trust Company, National Association;

 

 -228- 

 

 

(ii)       the Issuer shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Issuer addressed to it at c/o Puglisi &
Associates, 850 Library Avenue, Suite 204, Newark, Delaware 19711 or at any
other address previously furnished in writing to the other parties hereto by the
Issuer, with a copy to the Collateral Manager at its address below;

 

(iii)       the Initial Purchaser shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by telecopy in legible form, addressed to
Wells Fargo Securities, LLC, Duke Energy Center, 550 South Tryon Street, 5th
Floor, MAC D1086-051, Charlotte, North Carolina 28202, facsimile no. (704)
715-0067, Attention: Mary Katherine DuBose, or at any other address previously
furnished in writing to the Issuer and the Trustee by the Initial Purchaser;

 

(iv)       the Collateral Administrator shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Collateral Administrator addressed to it at the Corporate Trust Office or at any
other address previously furnished in writing to the other parties hereto;

 

(v)       the Collateral Manager shall be sufficient for every purpose hereunder
if in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Collateral
Manager addressed to it at 666 Fifth Avenue, 18th Floor, New York, New York
10103, or at any other address previously furnished in writing to the parties
hereto;

 

(vi)       the Rating Agencies shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing and mailed, first
class postage prepaid, hand delivered, sent by overnight courier service to each
Rating Agency addressed to it at, in the case of Fitch, by email to
cdo.surveillance@fitchratings.com, and in the case of S&P, Standard & Poor’s, 55
Water Street, 41st Floor, New York, New York 10041-0003 or by facsimile in
legible form to facsimile no.: (212) 438-2655, Attention: Structured Credit –
CDO Surveillance or by electronic copy to CDO_Surveillance@spglobal.com;
provided that (x) in respect of any application for a credit estimate by S&P in
respect of a Collateral Obligation, Information must be submitted to
creditestimates@spglobal.com, (y) in respect of any document or notice sent to
S&P pursuant to Section 7.18(c), such document or notice must be submitted to
CDOEffectiveDatePortfolios@spglobal.com and (z) in respect of any request to S&P
relating to the S&P CDO Monitor, such request must be submitted to
CDOMonitor@spglobal.com; and

 

 -229- 

 

 

(b)       If any provision herein calls for any notice or document to be
delivered simultaneously to the Trustee and any other Person, the Trustee’s
receipt of such notice or document shall entitle the Trustee to assume that such
notice or document was delivered to such other Person or entity unless otherwise
expressly specified herein.

 

(c)       Notwithstanding any provision to the contrary contained herein or in
any agreement or document related thereto, any report, statement or other
information required to be provided by the Issuer or the Trustee may be provided
by providing access to a website containing such information.

 

Section 14.4      Notices to Holders; Waiver. Except as otherwise expressly
provided herein, where this Indenture provides for notice to Holders of any
event,

 

(a)       such notice shall be sufficiently given to Holders if in writing and
mailed, first class postage prepaid, or by overnight delivery service (or, in
the case of Holders of Global Secured Notes, e-mailed to DTC), to each Holder
affected by such event, at the address of such Holder as it appears in the
Register, not earlier than the earliest date and not later than the latest date
prescribed for the giving of such notice; and

 

(b)       such notice shall be in the English language.

 

Such notices will be deemed to have been given on the date of such mailing.

 

Notwithstanding clause (a) above, a Holder may give the Trustee a written notice
that it is requesting that notices to it be given by electronic mail or by
facsimile transmissions and stating the electronic mail address or facsimile
number for such transmission. Thereafter, the Trustee shall give notices to such
Holder by electronic mail or facsimile transmission, as so requested; provided
that if such notice also requests that notices be given by mail, then such
notice shall also be given by mail in accordance with clause (a) above. Notices
for Holders may also be posted to the Trustee’s internet website.

 

Subject to the requirements of Section 14.15, the Trustee will deliver to the
Holders any information or notice relating to this Indenture requested to be so
delivered by at least 25% of the Holders of any Class of Notes (by Aggregate
Outstanding Amount), at the expense of the Issuer; provided that the Trustee may
decline to send any such notice that it reasonably determines to be contrary to
(i) any of the terms of this Indenture, (ii) any duty or obligation that the
Trustee may have hereunder or (iii) applicable law. The Trustee may require the
requesting Holders to comply with its standard verification policies in order to
confirm Noteholder status.

 

 -230- 

 

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders. In case by reason of the suspension of regular mail
service as a result of a strike, work stoppage or similar activity or by reason
of any other cause it shall be impracticable to give such notice by mail of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

Section 14.5      Effect of Headings and Table of Contents. The Article and
Section headings herein (including those used in cross-references herein) and
the Table of Contents are for convenience only and shall not affect the
construction hereof.

 

Section 14.6      Successors and Assigns. All covenants and agreements herein by
the Issuer shall bind its successors and assigns, whether so expressed or not.

 

Section 14.7      Severability. If any term, provision, covenant or condition of
this Indenture or the Notes, or the application thereof to any party hereto or
any circumstance, is held to be unenforceable, invalid or illegal (in whole or
in part) for any reason (in any relevant jurisdiction), the remaining terms,
provisions, covenants and conditions of this Indenture or the Notes, modified by
the deletion of the unenforceable, invalid or illegal portion (in any relevant
jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Indenture or the Notes, as the case may be, so
long as this Indenture or the Notes, as the case may be, as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Indenture or the Notes, as the case may be, will not substantially impair the
respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

 

Section 14.8      Benefits of Indenture. Except as otherwise expressly set forth
in this Indenture, nothing herein or in the Notes, expressed or implied, shall
give to any Person, other than the parties hereto and their successors
hereunder, the Collateral Manager, the Collateral Administrator, the Holders of
the Notes and (to the extent provided herein) the other Secured Parties any
benefit or any legal or equitable right, remedy or claim under this Indenture.

 

Section 14.9      Legal Holidays. If the date of any Payment Date, Redemption
Date or Stated Maturity shall not be a Business Day, then notwithstanding any
other provision of the Notes or this Indenture, payment need not be made on such
date, but may be made on the next succeeding Business Day with the same force
and effect as if made on the nominal date of any such Payment Date, Redemption
Date or Stated Maturity date.

 

Section 14.10     Governing Law. This Indenture shall be construed in accordance
with, and this Indenture and any matters arising out of or relating in any way
whatsoever to this Indenture (whether in contract, tort or otherwise), shall be
governed by, the law of the State of New York.

 

 -231- 

 

 

Section 14.11     Submission to Jurisdiction. With respect to any suit, action
or proceedings relating to this Indenture or any matter between the parties
arising under or in connection with this Indenture (“Proceedings”), each party
irrevocably: (i) submits to the non-exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and the United
States District Court for the Southern District of New York, and any appellate
court from any thereof; and (ii) waives any objection which it may have at any
time to the laying of venue of any Proceedings brought in any such court, waives
any claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have any jurisdiction over such party. Nothing herein precludes
any of the parties from bringing Proceedings in any other jurisdiction, nor will
the bringing of Proceedings in any one or more jurisdictions preclude the
bringing of Proceedings in any other jurisdiction.

 

Section 14.12     Waiver of Jury Trial. EACH OF THE ISSUER, THE HOLDERS AND THE
TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED
HEREBY. Each party hereby (i) certifies that no representative, agent or
attorney of the other has represented, expressly or otherwise, that the other
would not, in the event of a Proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it has been induced to enter into this Indenture by,
among other things, the mutual waivers and certifications in this paragraph.

 

Section 14.13     Counterparts. This Indenture (and each amendment, modification
and waiver in respect of it) may be executed and delivered in counterparts
(including by e-mail (.pdf) or facsimile transmission), each of which will be
deemed an original, and all of which together constitute one and the same
instrument. Delivery of an executed counterpart signature page of this Indenture
by e-mail (.pdf) or facsimile shall be effective as delivery of a manually
executed counterpart of this Indenture.

 

Section 14.14     Acts of Issuer. Any report, information, communication,
request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given or performed by the Issuer shall
be effective if given or performed by the Issuer or by the Collateral Manager on
the Issuer’s behalf.

 

The Issuer agrees to coordinate with the Collateral Manager with respect to any
communication to a Rating Agency and to comply with the provisions of this
Section 14.14 and Section 14.16, unless otherwise agreed to in writing by the
Collateral Manager.

 

 -232- 

 

 

Section 14.15     Confidential Information. (a) The Trustee, the Collateral
Administrator and each Holder or beneficial owner of Notes will maintain the
confidentiality of all Confidential Information in accordance with procedures
adopted by such Person in good faith to protect Confidential Information of
third parties delivered to such Person; provided that such Person may deliver or
disclose Confidential Information to: (i) such Person’s directors, trustees,
officers, employees, agents, attorneys and affiliates who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 14.15 and to the extent such disclosure is reasonably
required for the administration of this Indenture, the matters contemplated
hereby or the investment represented by the Notes; (ii) such Person’s legal
advisors, financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 14.15 and to the extent such disclosure is reasonably
required for the administration of this Indenture, the matters contemplated
hereby or the investment represented by the Notes; (iii) any other Holder or
beneficial owner of Notes, or any of the other parties to this Indenture, the
Collateral Management Agreement or the Collateral Administration Agreement;
(iv) except for Specified Obligor Information, any Person of the type that would
be, to such Person’s knowledge, permitted to acquire Notes in accordance with
the requirements of Section 2.5 hereof to which such Person sells or offers to
sell any such Note or any part thereof; (v) except for Specified Obligor
Information, any other Person from which such former Person offers to purchase
any security of the Issuer; (vi) any federal or state or other regulatory,
governmental or judicial authority having jurisdiction over such Person;
(vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about the investment portfolio of such Person, reinsurers and
liquidity and credit providers that agree to hold confidential the Confidential
Information substantially in accordance with this Section 14.15; (viii)  Fitch
or S&P (subject to Section 14.16); (ix) any other Person with the consent of the
Issuer and the Collateral Manager; or (x) any other Person to which such
delivery or disclosure may be necessary or appropriate (A) to effect compliance
with any law, rule, regulation or order applicable to such Person, (B) in
response to any subpoena or other legal process (unless prohibited by applicable
law, rule, order or decree or other requirement having the force of law), (C) in
connection with any litigation to which such Person is a party (unless
prohibited by applicable law, rule, order or decree or other requirement having
the force of law), (D) if an Event of Default has occurred and is continuing, to
the extent such Person may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under the Notes or this Indenture or (E) in the Trustee’s or
Collateral Administrator’s performance of its obligations under this Indenture,
the Collateral Administration Agreement or other transaction document related
thereto; and provided that delivery to the Holders or beneficial owners of Notes
or to the accountants by the Trustee or the Collateral Administrator of any
report of information required by the terms of this Indenture to be provided to
Holders or beneficial owners of Notes or to the accountants shall not be a
violation of this Section 14.15. Each Holder or beneficial owner of Notes will,
by its acceptance of its Note, be deemed to have agreed, except as set forth in
clauses (vi), (vii) and (x) above, that it shall use the Confidential
Information for the sole purpose of making an investment in the Notes or
administering its investment in the Notes; and that the Trustee and the
Collateral Administrator shall neither be required nor authorized to disclose to
Holders or beneficial owners of Notes any Confidential Information in violation
of this Section 14.15. In the event of any required disclosure of the
Confidential Information by such Holder or beneficial owner, such Holder or
beneficial owner will, by its acceptance of its Note, be deemed to have agreed
to use reasonable efforts to protect the confidentiality of the Confidential
Information. Each Holder or beneficial owner of a Note, by its acceptance of a
Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 14.15 (subject to Section 7.17(e)).

 

 -233- 

 

 

(b)       For the purposes of this Section 14.15, (A) “Confidential Information”
means information delivered to the Trustee, the Collateral Administrator or any
Holder or beneficial owner of Notes by or on behalf of the Issuer in connection
with and relating to the transactions contemplated by or otherwise pursuant to
this Indenture (including, without limitation, information relating to
Obligors); provided that such term does not include information that: (i) was
publicly known or otherwise known to the Trustee, the Collateral Administrator
or such Holder or beneficial owner prior to the time of such disclosure;
(ii) subsequently becomes publicly known through no act or omission by the
Trustee, the Collateral Administrator, any Holder or beneficial owner of Notes
or any Person acting on behalf of the Trustee, the Collateral Administrator or
any Holder or beneficial owner of Notes; (iii) otherwise is known or becomes
known to the Trustee, the Collateral Administrator or any Holder or beneficial
owner of Notes other than (x) through disclosure by the Issuer or (y) to the
knowledge of the Trustee, the Collateral Administrator, a Holder or a beneficial
owner of Notes, as the case may be, in each case after reasonable inquiry, as a
result of the breach of a fiduciary duty to the Issuer or a contractual duty to
the Issuer; or (iv) is allowed to be treated as non-confidential by consent of
the Issuer; and (B) “Specified Obligor Information” means Confidential
Information relating to Obligors that is not otherwise included in the Monthly
Reports or Distribution Reports.

 

(c)       Notwithstanding the foregoing, the Trustee and the Collateral
Administrator may disclose Confidential Information to the extent disclosure
thereof may be required by law or by any regulatory or governmental authority
and the Trustee and the Collateral Administrator may disclose on a confidential
basis any Confidential Information to its agents, attorneys and auditors in
connection with the performance of its responsibilities hereunder.

 

Section 14.16     Liability of Issuer. Communications with the Rating Agencies.
If the Issuer shall receive any written or oral communication from any Rating
Agency (or any of their respective officers, directors or employees) with
respect to the transactions contemplated hereby or under the Transaction
Documents or in any way relating to the Notes, the Issuer agrees to refrain from
communicating with such Rating Agency and to promptly (and, in any event, within
one Business Day) notify the Collateral Manager of such communication. The
Issuer agrees that in no event shall it engage in any oral or written
communication with respect to the transactions contemplated hereby or under the
Transaction Documents or in any way relating to the Notes with any Rating Agency
(or any of their respective officers, directors or employees) without the
participation of the Collateral Manager, unless otherwise agreed to in writing
by the Collateral Manager. For the avoidance of doubt, nothing in this Section
14.16 shall prohibit the Trustee from making available on its internet website
the Monthly Reports, Distribution Reports and other notices or documentation
relating to the Notes or this Indenture. For the avoidance of doubt, the
Accountants’ Reports or reports prepared by the Independent accountants pursuant
to this Indenture (or information received, orally or in writing, about the
contents of such reports) shall not be disclosed or distributed to the Rating
Agencies. In accordance with SEC Release No. 34-72936, Form 15-E, only in its
complete and unedited form which includes the Accountants’ Effective Date
Comparison AUP Report as an attachment, will be provided by the Independent
accountants to the Issuer who will post such Form 15-E on the 17g-5 website.

 

 -234- 

 

 

Section 14.17     Notices to S&P; Rule 17g-5 Procedures. (a) To enable the
Rating Agencies to comply with their obligations under Rule 17g-5, the Issuer
shall post on a password-protected internet website, at the same time such
information is provided to the Rating Agencies, all information (which shall not
include any Effective Date Report, Accountants’ Report or report prepared by the
Independent accountants pursuant to this Indenture) the Issuer provides to the
Rating Agencies for the purposes of determining the initial credit rating of the
Notes or undertaking credit rating surveillance of the Notes. In the case of
information provided for the purposes of undertaking credit rating surveillance
of the Notes, such information shall be posted on a password protected internet
website in accordance with the procedures set forth in Section 14.17(b).

 

(b)       To the extent that a Rating Agency makes an inquiry or initiates
communications with the Issuer, the Collateral Manager, the Collateral
Administrator or the Trustee that is relevant to such Rating Agency’s credit
rating surveillance of the Secured Notes, all responses to such inquiries or
communications from such Rating Agency shall be formulated in writing by the
responding party or its representative or advisor and shall be provided to the
Information Agent who shall promptly forward such written response to the
Issuer’s Website in accordance with the procedures set forth in Section 14.17(d)
and the Collateral Administration Agreement and such responding party or its
representative or advisor may provide such response to such Rating Agency and to
the extent that any of the Issuer, the Collateral Manager, the Collateral
Administrator or the Trustee is required to provide any information to, or
communicate with, any Rating Agency in accordance with its obligations under
this Indenture or the Collateral Management Agreement, the Issuer, the
Collateral Manager, the Collateral Administrator or the Trustee, as applicable
(or their respective representatives or advisors), shall provide such
information or communication to the Information Agent by e-mail at
GCICCLOII@bnymellon.com, which the Information Agent shall promptly forward to
the Issuer’s Website in accordance with the procedures set forth in Section
14.17(d) and the Collateral Administration Agreement.

 

(c)       Subject to Section 14.16 hereof, the Issuer, the Collateral Manager,
the Collateral Administrator and the Trustee (and their respective
representatives and advisors) shall be permitted (but shall not be required) to
orally communicate with the Rating Agencies regarding any Collateral Obligation
or the Notes; provided, that such party summarizes the information provided to
the Rating Agencies in such communication and provides the Information Agent
with such summary in accordance with the procedures set forth in this
Section 14.17 and the Collateral Administration Agreement within one Business
Day of such communication taking place. The Information Agent shall forward such
summary to the Issuer’s Website in accordance with the procedures set forth in
Section 14.17(d).

 

 -235- 

 

 

(d)       All information to be made available to the Rating Agencies pursuant
to this Section 14.17 shall be forwarded by the Information Agent for posting on
the Issuer’s Website pursuant to the Collateral Administration Agreement.
Information will be posted on the same Business Day of receipt provided that
such information is received by 12:00 p.m. (Eastern time) or, if received after
12:00 p.m. (Eastern time), on the next Business Day. The Information Agent shall
have no obligation or duty to verify, confirm or otherwise determine whether the
information being delivered is accurate, complete, conforms to the transaction
or otherwise is or is not anything other than what it purports to be. In the
event that any information is delivered or posted in error, the Issuer may
remove it from the Issuer’s Website. None of the Trustee, the Collateral
Manager, the Collateral Administrator and the Information Agent shall have
obtained or shall be deemed to have obtained actual knowledge of any information
solely due to receipt and posting to the Issuer’s Website. Access to the
Issuer’s Website will be provided by the Issuer to (A) any NRSRO (other than the
Rating Agencies) upon receipt by the Issuer and the Information Agent of an
NRSRO Certification in the form of Exhibit E hereto (which may be submitted
electronically via the Issuer’s Website) and (B) the Rating Agencies, without
submission of an NRSRO Certification.

 

(e)       None of the Issuer, the Trustee, or the Collateral Manager shall be
responsible or liable for any delays caused by the failure of the Information
Agent to forward the applicable response to the Issuer’s Website.

 

(f)       Notwithstanding the requirements of this Section 14.17, neither the
Trustee nor the Collateral Administrator shall have any obligation to engage in,
or respond to, any inquiry or oral communications from any Rating Agency.
Neither the Trustee nor the Collateral Administrator shall be responsible for
maintaining the Issuer’s Website, posting information on the Issuer’s Website or
assuring that the Issuer’s Website complies with the requirements of this
Indenture, Rule 17g-5, or any other law or regulation. In no event shall the
Trustee, the Information Agent or the Collateral Administrator be deemed to make
any representation as to the content of the Issuer’s Website (other than with
respect to the Information Agent, to the extent such content was prepared by the
Information Agent) or with respect to compliance by the Issuer’s Website with
this Indenture, Rule 17g-5 or any other law or regulation.

 

(g)       In connection with providing access to the Issuer’s Website, the
Issuer may require registration and the acceptance of a disclaimer. The
Information Agent shall not be liable for the dissemination of information in
accordance with the terms of this Indenture and the Collateral Administration
Agreement and makes no representations or warranties as to the accuracy or
completeness of such information being made available, and assumes no
responsibility for such information. The Information Agent shall not be liable
for its failure to make any information available to the Rating Agencies or
NRSROs unless such information was delivered to the Information Agent at the
email address set forth herein, with a subject heading of “GCIC CLO II LLC” and
sufficient detail to indicate that such information is required to be posted on
the Issuer’s Website.

 

(h)       Notwithstanding anything therein to the contrary, the maintenance by
the Trustee of the website described in Section 10.7(g) shall not be deemed as
compliance by or on behalf of the Issuer with Rule 17g-5 or other law or
regulation related thereto.

 

(i)       Notwithstanding anything to the contrary in this Indenture (including,
without limitation, Section 5.1), any failure by the Issuer or any other Person
to comply with the provisions of this Section 14.17 shall not constitute an
Event of Default or breach of this Indenture, the Collateral Management
Agreement or any other agreement, and the Holders and the holders of any
beneficial interests in the Notes shall have no rights with respect thereto or
under this Section 14.17. This Section 14.17 may be amended or modified by
agreement of the Collateral Manager, the Issuer, the Trustee, the Information
Agent and the Rating Agencies, without the consent of any Noteholders or any
other Person.

 

 -236- 

 

 

(j)       In accordance with SEC Release No. 34-72936, Form 15-E, only in its
complete and unedited form, will be provided by the Independent accountants to
the Issuer who will post such Form 15-E on the 17g-5 website.

 

Section 14.18     Proceedings. Each purchaser, beneficial owner and subsequent
transferee of a Note will be deemed by its purchase to acknowledge and agree as
follows: (i) (a) the express terms of this Indenture govern the rights of the
Noteholders to direct the commencement of a Proceeding against any person, (b)
this Indenture contains limitations on the rights of the Noteholders to direct
the commencement of any such Proceeding, and (c) each Noteholder shall comply
with such express terms if it seeks to direct the commencement of any such
Proceeding; (ii) there are no implied rights under this Indenture to direct the
commencement of any such Proceeding; and (iii) notwithstanding any provision of
this Indenture, or any provision of the Notes, or of the Collateral
Administration Agreement or of any other agreement, the Issuer shall be under no
duty or obligation of any kind to the Noteholders, or any of them, to institute
any legal or other proceedings of any kind, against any person or entity,
including, without limitation, the Trustee, the Collateral Manager, the
Collateral Administrator or the Calculation Agent.

 

ARTICLE XV

Assignment Of Certain Agreements

 

Section 15.1     Assignment of Collateral Management Agreement. (a) The Issuer
hereby acknowledges that its Grant pursuant to the first Granting Clause hereof
includes all of the Issuer’s estate, right, title and interest in, to and under
the Collateral Management Agreement, including (i) the right to give all
notices, consents and releases thereunder, (ii) the right to give all notices of
termination and to take any legal action upon the breach of an obligation of the
Collateral Manager thereunder, including the commencement, conduct and
consummation of proceedings at law or in equity, (iii) the right to receive all
notices, accountings, consents, releases and statements thereunder and (iv) the
right to do any and all other things whatsoever that the Issuer is or may be
entitled to do thereunder; provided that notwithstanding anything herein to the
contrary, the Trustee shall not have the authority to exercise any of the rights
set forth in (i) through (iv) above or that may otherwise arise as a result of
the Grant until the occurrence of an Event of Default hereunder and such
authority shall terminate at such time, if any, as such Event of Default is
cured or waived. From and after the occurrence and continuance of an Event of
Default, the Collateral Manager shall continue to perform and be bound by the
provisions of the Collateral Management Agreement and this Indenture applicable
thereto.

 

(b)       The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of the Collateral Management
Agreement, nor shall any of the obligations contained in the Collateral
Management Agreement be imposed on the Trustee at any time, including following
the resignation or removal of the Collateral Manager.

 

 -237- 

 

 

(c)       Upon the retirement of the Notes, the payment of all amounts required
to be paid pursuant to the Priority of Payments and the release of the Assets
from the lien of this Indenture, this assignment and all rights herein assigned
to the Trustee for the benefit of the Noteholders shall cease and terminate and
all the estate, right, title and interest of the Trustee in, to and under the
Collateral Management Agreement shall revert to the Issuer and no further
instrument or act shall be necessary to evidence such termination and reversion.

 

(d)       The Issuer represents that, as of the date hereof, the Issuer has not
executed any other assignment of the Collateral Management Agreement.

 

(e)       The Issuer agrees that this assignment is irrevocable, and that it
will not take any action which is inconsistent with this assignment or make any
other assignment inconsistent herewith. The Issuer will, from time to time,
execute all instruments of further assurance and all such supplemental
instruments with respect to this assignment as may be necessary to continue and
maintain the effectiveness of such assignment.

 

(f)       The Issuer hereby agrees, and hereby undertakes to obtain the
agreement and consent of the Collateral Manager in the Collateral Management
Agreement, to the following:

 

(i)       The Collateral Manager shall consent to the provisions of this
assignment and agree to perform any provisions of this Indenture applicable to
the Collateral Manager subject to the terms (including the Collateral Manager
Standard) of the Collateral Management Agreement.

 

(ii)       The Collateral Manager shall acknowledge that the Issuer is assigning
all of its right, title and interest in, to and under the Collateral Management
Agreement to the Trustee as representative of the Noteholders and the Collateral
Manager shall agree that all of the representations, covenants and agreements
made by the Collateral Manager in the Collateral Management Agreement are also
for the benefit of the Trustee.

 

(iii)       The Collateral Manager shall deliver to the Trustee copies of all
notices, statements, communications and instruments delivered or required to be
delivered by the Collateral Manager to the Issuer pursuant to the Collateral
Management Agreement.

 

 -238- 

 

 

(iv)       Except as otherwise set forth herein and therein (including pursuant
to Section 8 of the Collateral Management Agreement), the Collateral Manager
shall continue to serve as Collateral Manager under the Collateral Management
Agreement notwithstanding that the Collateral Manager shall not have received
amounts due it under the Collateral Management Agreement because sufficient
funds were not then available hereunder to pay such amounts in accordance with
the Priority of Payments set forth under Section 11.1. The Collateral Manager
agrees not to cause the filing of a petition in bankruptcy against the Issuer
for the nonpayment of the fees or other amounts payable by the Issuer to the
Collateral Manager under the Collateral Management Agreement until the payment
in full of all Notes issued under this Indenture and the expiration of a period
equal to one year and a day, or, if longer, the applicable preference period and
one day, following such payment. Nothing in this Section 15.1 shall preclude, or
be deemed to stop, the Collateral Manager (i) from taking any action prior to
the expiration of the aforementioned period in (A) any case or Proceeding
voluntarily filed or commenced by the Issuer or (B) any involuntary insolvency
Proceeding filed or commenced by a Person other than the Collateral Manager, or
(ii) from commencing against the Issuer or any of its properties any legal
action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceeding.

 

(v)       Except with respect to transactions contemplated by Section 5 of the
Collateral Management Agreement, if the Collateral Manager determines that it or
any of its Affiliates has a conflict of interest between the Holder of any Note
and any other account or portfolio for which the Collateral Manager or any of
its Affiliates is serving as investment adviser which relates to any action to
be taken with respect to any Asset, then the Collateral Manager will give
written notice briefly describing such conflict and the action it proposes to
take to the Trustee, who shall promptly forward such notice to the relevant
Holder. The provisions of this clause (vi) shall not apply to any transaction
permitted by the terms of the Collateral Management Agreement.

 

(vi)       On each Measurement Date on which the S&P CDO Monitor Test is used,
the Collateral Manager on behalf of the Issuer will measure compliance under
such test.

 

(g)       The Issuer and the Trustee agree that the Collateral Manager shall be
a third party beneficiary of this Indenture, and shall be entitled to rely upon
and enforce such provisions of this Indenture to the same extent as if it were a
party hereto.

 

(h)       Upon a Trust Officer of the Trustee receiving written notice from the
Collateral Manager that an event constituting “Cause” as defined in the
Collateral Management Agreement has occurred, the Trustee shall, not later than
two Business Days thereafter, forward such notice to the Noteholders (as their
names appear in the Register).

 

[Signature Pages Follow]

 

 -239- 

 

 

IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.

 

  GCIC CLO II LLC,   as Issuer         By: Golub Capital Investment Corporation,
its designated manager         By: /s/ Ross A. Teune     Name: Ross A. Teune    
Title: Chief Financial Officer

 

 

 

 

  The Bank of New York Mellon Trust Company, NATIONAL ASSOCIATION,   as Trustee
        By: /s/ Letha Glover     Name: Letha Glover     Title: Vice President

 

 

 

Schedule 1

 

List of Collateral Obligations

 

 S-1-1 

 

 

Schedule 2
S&P Industry Classifications

 

Asset Type
Code

  Description 1020000   Energy Equipment and Services 1030000   Oil, Gas and
Consumable Fuels 1033403   Mortgage Real Estate Investment Trusts (REITs)
2020000   Chemicals 2030000   Construction Materials 2040000   Containers and
Packaging 2050000   Metals and Mining 2060000   Paper and Forest Products
3020000   Aerospace and Defense 3030000   Building Products 3040000  
Construction & Engineering 3050000   Electrical Equipment 3060000   Industrial
Conglomerates 3070000   Machinery 3080000   Trading Companies and Distributors
3110000   Commercial Services and Supplies 3210000   Air Freight and Logistics
3220000   Airlines 3230000   Marine 3240000   Road and Rail 3250000  
Transportation Infrastructure 4011000   Auto Components 4020000   Automobiles
4110000   Household Durables 4120000   Leisure Products 4130000   Textiles,
Apparel and Luxury Goods 4210000   Hotels, Restaurants and Leisure 4300001  
Entertainment 4300002   Interactive Media and Services 4310000   Media 4410000  
Distributors 4420000   Internet and Catalog Retail 4430000   Multiline Retail
4440000   Specialty Retail 5020000   Food and Staples Retailing 5110000  
Beverages 5120000   Food Products 5130000  

Tobacco

 



 S-2-1 

 

 

Asset Type

  Description 5210000   Household Products 5220000   Personal Products 6020000  
Healthcare Equipment and Supplies 6030000   Healthcare Providers and Services
6110000   Biotechnology 6120000   Pharmaceuticals 7011000   Banks 7020000  
Thrifts and Mortgage Finance 7110000   Diversified Financial Services 7120000  
Consumer Finance 7130000   Capital Markets 7210000   Insurance 7310000   Real
Estate Management and Development 7311000   Equity Real Estate Investment Trusts
(REITs) 8030000   IT Services 8040000   Software 8110000   Communications
Equipment 8120000   Technology Hardware, Storage and Peripherals 8130000  
Electronic Equipment, Instruments and Components 8210000   Semiconductors and
Semiconductor Equipment 9020000   Diversified Telecommunication Services 9030000
  Wireless Telecommunication Services 9520000   Electric Utilities 9530000   Gas
Utilities 9540000   Multi-Utilities 9550000   Water Utilities 9551701  
Diversified Consumer Services 9551702   Independent Power and Renewable
Electricity Producers 9551727   Life Sciences Tools & Services 9551729   Health
Care Technology 9612010   Professional Services 1000-1099   Reserved

 

PROJECT FINANCE Asset Type   Description PF1   Project finance:  Industrial
equipment PF2   Project finance:  Leisure and gaming PF3   Project
finance:  Natural resources and mining PF4   Project finance:  Oil and gas PF5  
Project finance:  Power PF6   Project finance:  Public finance and real estate
PF7   Project finance:  Telecommunications PF8   Project finance: Transport
PF1000-PF1099   Reserved



 



 S-2-2 

 

 

Schedule 3

 

Moody’s Rating Definitions

 

For purposes of this Schedule 3 and this Indenture, the terms “Assigned Moody’s
Rating” and “CFR” mean:

 

Assigned Moody’s Rating

 

The monitored publicly available rating or the estimated rating expressly
assigned to a debt obligation (or facility) by Moody’s that addresses the full
amount of the principal and interest promised.

 

CFR

 

With respect to an obligor of a Collateral Obligation, if such obligor has a
corporate family rating by Moody’s, then such corporate family rating; provided
that if such obligor does not have a corporate family rating by Moody’s but any
entity in the obligor’s corporate family does have a corporate family rating,
then the CFR is such corporate family rating.

 

For purposes of this Indenture, the terms Moody’s Default Probability Rating,
Moody’s Rating and Moody’s Derived Rating, have the meanings under the
respective headings below.

 

With respect to any Collateral Obligation as of any date of determination, the
rating determined in accordance with the following methodology:

 

MOODY’S DEFAULT PROBABILITY RATING

 

(i)        With respect to a Collateral Obligation, if the obligor of such
Collateral Obligation has a CFR, then such CFR;

 

(ii)       With respect to a Collateral Obligation if not determined pursuant to
clause (i) above, if the obligor of such Collateral Obligation has one or more
senior unsecured obligations with an Assigned Moody’s Rating, then the Assigned
Moody’s Rating on any such obligation as selected by the Collateral Manager in
its sole discretion;

 

(iii)      With respect to a Collateral Obligation if not determined pursuant to
clauses (i) or (ii) above, if the obligor of such Collateral Obligation has one
or more senior secured obligations with an Assigned Moody’s Rating, then the
Moody’s rating that is one subcategory lower than the Assigned Moody’s Rating on
any such senior secured obligation as selected by the Collateral Manager in its
sole discretion;

 

 S-3-1 

 

 

(iv)      With respect to a Collateral Obligation if not determined pursuant to
clauses (i), (ii) or (iii) above, if a rating estimate has been assigned to such
Collateral Obligation by Moody’s upon the request of the Issuer, the Collateral
Manager or an Affiliate of the Collateral Manager, then the Moody’s Default
Probability Rating is such rating estimate (subject to any applicable rating
estimate adjustment) as long as such rating estimate or a renewal for such
rating estimate has been issued or provided by Moody’s in each case within the
15 month period preceding the date on which the Moody’s Default Probability
Rating is being determined; provided that if such rating estimate has been
issued or provided by Moody’s for a period (x) longer than 12 months but not
beyond 15 months, the Moody’s Default Probability Rating will be one subcategory
lower than such rating estimate and (y) beyond 15 months, the Moody’s Default
Probability Rating will be deemed to be “Caa3”;

 

(v)       With respect to any DIP Collateral Obligation, the Moody’s Default
Probability Rating of such Collateral Obligation shall be the rating which is
one subcategory below the Assigned Moody’s Rating of such DIP Collateral
Obligation;

 

(vi)       With respect to a Collateral Obligation if not determined pursuant to
any of clauses (i) through (v) above and at the election of the Collateral
Manager, the Moody’s Derived Rating; and

 

(vii)       With respect to a Collateral Obligation if not determined pursuant
to any of clauses (i) through (vi) above, the Collateral Obligation will be
deemed to have a Moody’s Default Probability Rating of “Caa3.”

 

MOODY’S RATING

 

(i)          With respect to a Collateral Obligation that is a Senior Secured
Loan:

 

(A)       if such Collateral Obligation has an Assigned Moody’s Rating, such
Assigned Moody’s Rating;

 

(B)       if such Collateral Obligation does not have an Assigned Moody’s Rating
but the obligor of such Collateral Obligation has a CFR, then the Moody’s rating
that is one subcategory higher than such CFR;

 

(C)       if neither clause (A) nor (B) above apply, if such Collateral
Obligation does not have an Assigned Moody’s Rating but the obligor of such
Collateral Obligation has one or more senior unsecured obligations with an
Assigned Moody’s Rating, then the Moody’s rating that is two subcategories
higher than the Assigned Moody’s Rating on any such obligation as selected by
the Collateral Manager in its sole discretion;

 

(D)       if none of clauses (A) through (C) above apply, at the election of the
Collateral Manager, the Moody’s Derived Rating; and

 

(E)       if none of clauses (A) through (D) above apply, the Collateral
Obligation will be deemed to have a Moody’s Rating of “Caa3”; and

 

(ii)         With respect to a Collateral Obligation other than a Senior Secured
Loan:

 

(A)       if such Collateral Obligation has an Assigned Moody’s Rating, such
Assigned Moody’s Rating;

 

 S-3-2 

 

 

(B)       if such Collateral Obligation does not have an Assigned Moody’s Rating
but the obligor of such Collateral Obligation has one or more senior unsecured
obligations with an Assigned Moody’s Rating, then the Assigned Moody’s Rating on
any such obligation as selected by the Collateral Manager in its sole
discretion;

 

(C)       if neither clause (A) nor (B) above apply, if such Collateral
Obligation does not have an Assigned Moody’s Rating but the obligor of such
Collateral Obligation has a CFR, then the Moody’s rating that is one subcategory
lower than such CFR;

 

(D)       if none of clauses (A), (B) or (C) above apply, if such Collateral
Obligation does not have an Assigned Moody’s Rating but the obligor of such
Collateral Obligation has one or more subordinated debt obligations with an
Assigned Moody’s Rating, then the Moody’s rating that is one subcategory higher
than the Assigned Moody’s Rating on any such obligation as selected by the
Collateral Manager in its sole discretion;

 

(E)       if none of clauses (A) through (D) above apply, at the election of the
Collateral Manager, the Moody’s Derived Rating; and

 

(F)       if none of clauses (A) through (E) above apply, the Collateral
Obligation will be deemed to have a Moody’s Rating of “Caa3.”

 

MOODY’S DERIVED RATING

 

With respect to a Collateral Obligation whose Moody’s Rating or Moody’s Default
Probability Rating cannot otherwise be determined pursuant to the definitions
thereof, such Moody’s Rating or Moody’s Default Probability Rating shall be
determined as set forth below:

 

(i)       By using one of the methods provided below:

 

(A)       if such Collateral Obligation is rated by S&P, then the Moody’s Rating
and Moody’s Default Probability Rating (as applicable) of such Collateral
Obligation will be determined, at the election of the Collateral Manager, in
accordance with the methodology set forth in the following table below:

 

 

Type of Collateral
Obligation

 

S&P Rating (Public
and Monitored)

 

Collateral
Obligation Rated
by S&P

 

Number of
Subcategories
Relative to
Moody’s
Equivalent of
S&P Rating

Not Structured Finance Obligation   > “BBB-”   Not a Loan or Participation
Interest in Loan   -1

 

 S-3-3 

 

 

 

Type of Collateral
Obligation

 

S&P Rating (Public
and Monitored)

 

Collateral
Obligation Rated
by S&P

 

Number of
Subcategories
Relative to
Moody’s
Equivalent of
S&P Rating

Not Structured Finance Obligation   <“BB+”   Not a Loan or Participation
Interest in Loan   -2 Not Structured Finance Obligation       Loan or
Participation Interest in Loan   -2



 

(B)       if such Collateral Obligation is not rated by S&P but another security
or obligation of the obligor has a public and monitored rating by S&P (a
“parallel security”), then the rating of such parallel security will at the
election of the Collateral Manager be determined in accordance with the table
set forth in subclause (i)(A) above, and the Moody’s Derived Rating for purposes
of the definitions of Moody’s Rating and Moody’s Default Probability Rating (as
applicable) of such Collateral Obligation will be determined in accordance with
the methodology set forth in the following table (for such purposes treating the
parallel security as if it were rated by Moody’s at the rating determined
pursuant to this subclause (i)(B)):

 

Obligation Category of Rated
Obligation

 

Rating of Rated
Obligation

 

Number of Subcategories
Relative to Rated
Obligation Rating

Senior secured obligation   greater than or equal to B2   -1 Senior secured
obligation   less than B2   -2 Subordinated obligation   greater than or equal
to B3   +1 Subordinated obligation   less than B3   0

 

or

 

(C)       if such Collateral Obligation is a DIP Collateral Obligation, no
Moody’s Derived Rating may be determined based on a rating by S&P or any other
rating agency.

 

(ii)       If not determined pursuant to clause (i) above and such Collateral
Obligation is not rated by Moody’s or S&P and no other security or obligation of
the issuer of such Collateral Obligation is rated by Moody’s or S&P, and if
Moody’s has been requested by the Issuer, the Collateral Manager or the issuer
of such Collateral Obligation to assign a rating or rating estimate with respect
to such Collateral Obligation but such rating or rating estimate has not been
received, pending receipt of such rating or rating estimate, the Moody’s Derived
Rating of such Collateral Obligation for purposes of the definitions of Moody’s
Rating or Moody’s Default Probability Rating shall be (A) “B3” if the Collateral
Manager certifies to the Trustee and the Collateral Administrator that the
Collateral Manager believes that such rating or rating estimate shall be at
least “B3” and if the Aggregate Principal Balance of Collateral Obligations
determined pursuant to this clause (ii)(A) and clause (i) above does not exceed
5% of the Collateral Principal Amount or (B) otherwise, “Caa3.”

 

 S-3-4 

 

 

For purposes of the definitions of “Moody’s Default Probability Rating”,
“Moody’s Derived Rating” and “Moody’s Rating”, any credit estimate assigned by
Moody’s shall expire one year from the date such estimate was issued; provided
that, for purposes of any calculation under this Indenture, if Moody’s fails to
renew for any reason a credit estimate for a previously acquired Collateral
Obligation thereunder on or before such one-year anniversary (which may be
extended at Moody’s option to the extent the annual audited financial statements
for the Obligor have not yet been received), after the Issuer or the Collateral
Manager on the Issuer’s behalf has submitted to Moody’s all information that the
Issuer or the Collateral Manager believed in good faith was required to provide
such renewal, (1) the Issuer for a period of 60 days will continue using the
previous credit estimate assigned by Moody’s with respect to such Collateral
Obligation until such time as Moody’s renews the credit estimate for such
Collateral Obligation and (2) after 60 days but before Moody’s renews the credit
estimate for such Collateral Obligation, the Collateral Obligation will be
deemed to have a Moody’s rating of “Caa3.”

 

 S-3-5 

 

 

Schedule 4

 

S&P RECOVERY RATE TABLES

 

1.       

 

(a) (i) If a Collateral Obligation has an S&P Recovery Rating, the S&P Recovery
Rate for such Collateral Obligation shall be determined as follows (taking into
account, for any Collateral Obligation with an S&P Recovery Rating of “1”
through “6”, the recovery range indicated in the S&P published report therefor):

 

S&P
Recovery
Rating
of a
Collateral
Obligation   Recovery
Estimate
(%)* from
S&P
published
reports**   Initial Liability Rating          “AAA”   “AA”   “A”   “BBB”  
“BB”   “B” and
below   1+    100    75.00%   85.00%   88.00%   90.00%   92.00%   95.00%  1  
 95    70.00%   80.00%   84.00%   87.50%   91.00%   95.00%  1    90    65.00% 
 75.00%   80.00%   85.00%   90.00%   95.00%  2    85    62.50%   72.50% 
 77.50%   83.00%   88.00%   92.00%  2    80    60.00%   70.00%   75.00% 
 81.00%   86.00%   89.00%  2    75    55.00%   65.00%   70.50%   77.00% 
 82.50%   84.00%  2    70    50.00%   60.00%   66.00%   73.00%   79.00%   79.00%
 3    65    45.00%   55.00%   61.00%   68.00%   73.00%   74.00%  3    60  
 40.00%   50.00%   56.00%   63.00%   67.00%   69.00%  3    55    35.00% 
 45.00%   51.00%   58.00%   63.00%   64.00%  3    50    30.00%   40.00% 
 46.00%   53.00%   59.00%   59.00%  4    45    28.50%   37.50%   44.00% 
 49.50%   53.50%   54.00%  4    40    27.00%   35.00%   42.00%   46.00% 
 48.00%   49.00%  4    35    23.50%   30.50%   37.50%   42.50%   43.50%   44.00%
 4    30    20.00%   26.00%   33.00%   39.00%   39.00%   39.00%  5    25  
 17.50%   23.00%   28.50%   32.50%   33.50%   34.00%  5    20    15.00% 
 20.00%   24.00%   26.00%   28.00%   29.00%  5    15    10.00%   15.00% 
 19.50%   22.50%   23.50%   24.00%  5    10    5.00%   10.00%   15.00%   19.00% 
 19.00%   19.00%  6    5    3.50%   7.00%   10.50%   13.50%   14.00%   14.00%
 6    0    2.00%   4.00%   6.00%   8.00%   9.00%   9.00%            Recovery
rate

 

*         The recovery estimate from S&P’s published reports for a given loan is
rounded down to the nearest 5%.

 

**       If a recovery estimate is not available from S&P’s published reports
for a given loan with an S&P Recovery Rating of ‘1’ through ‘6’, the lower
estimate for the applicable recovery rating will be assumed.

 

(ii)       If (x) a Collateral Obligation does not have an S&P Recovery Rating
and such Collateral Obligation is a senior unsecured loan or second lien loan
and (y) the issuer of such Collateral Obligation has issued another debt
instrument that is outstanding and senior to such Collateral Obligation (a
“Senior Secured Debt Instrument”)  that has an S&P Recovery Rating, the S&P
Recovery Rate for such Collateral Obligation shall be determined as follows:

 

 S-4-1 

 

 

For Collateral Obligations Domiciled in Group A

 

S&P Recovery Rating
of the Senior Secured
Debt Instrument   Initial Liability Rating      “AAA”   “AA”   “A”   “BBB”  
“BB”   “B” and below   1+    18%   20%   23%   26%   29%   31%  1    18%   20% 
 23%   26%   29%   31%  2    18%   20%   23%   26%   29%   31%  3    12%   15% 
 18%   21%   22%   23%  4    5%   8%   11%   13%   14%   15%  5    2%   4%   6% 
 8%   9%   10%  6    -%   -%   -%   -%   -%   -%       Recovery rate

 

For Collateral Obligations Domiciled in Group B

 

S&P Recovery Rating
of the Senior Secured
Debt Instrument   Initial Liability Rating      “AAA”   “AA”   “A”   “BBB”  
“BB”   “B” and below   1+    13%   16%   18%   21%   23%   25%  1    13%   16% 
 18%   21%   23%   25%  2    13%   16%   18%   21%   23%   25%  3    8%   11% 
 13%   15%   16%   17%  4    5%   5%   5%   5%   5%   5%  5    2%   2%   2% 
 2%   2%   2%  6    -%   -%   -%   -%   -%   -%       Recovery rate

 

For Collateral Obligations Domiciled in Group C

 

S&P Recovery Rating
of the Senior Secured
Debt Instrument   Initial Liability Rating      “AAA”   “AA”   “A”   “BBB”  
“BB”   “B” and below   1+    10%   12%   14%   16%   18%   20%  1    10%   12% 
 14%   16%   18%   20%  2    10%   12%   14%   16%   18%   20%  3    5%   7% 
 9%   10%   11%   12%  4    2%   2%   2%   2%   2%   2%  5    -%   -%   -%   -% 
 -%   -%  6    -%   -%   -%   -%   -%   -%       Recovery rate

 

 S-4-2 

 

 

(iii)       If (x) a Collateral Obligation does not have an S&P Recovery Rating
and such Collateral Obligation is a subordinated loan or subordinated bond and
(y) the issuer of such Collateral Obligation has issued a Senior Secured Debt
Instrument that has an S&P Recovery Rating, the S&P Recovery Rate for such
Collateral Obligation shall be determined as follows:

 

For Collateral Obligations Domiciled in Groups A and B

 

S&P Recovery Rating
of the Senior Secured
Debt Instrument   Initial Liability Rating      “AAA”   “AA”   “A”   “BBB”  
“BB”   “B” and below   1+    8%   8%   8%   8%   8%   8%  1    8%   8%   8% 
 8%   8%   8%  2    8%   8%   8%   8%   8%   8%  3    5%   5%   5%   5%   5% 
 5%  4    2%   2%   2%   2%   2%   2%  5    -%   -%   -%   -%   -%   -%  6  
 -%   -%   -%   -%   -%   -%       Recovery rate

 

For Collateral Obligations Domiciled in Group C

 

S&P Recovery Rating
of the Senior Secured
Debt Instrument   Initial Liability Rating      “AAA”   “AA”   “A”   “BBB”  
“BB”   “B” and below   1+    5%   5%   5%   5%   5%   5%  1    5%   5%   5% 
 5%   5%   5%  2    5%   5%   5%   5%   5%   5%  3    2%   2%   2%   2%   2% 
 2%  4    -%   -%   -%   -%   -%   -%  5    -%   -%   -%   -%   -%   -%  6  
 -%   -%   -%   -%   -%   -%       Recovery rate

 

 S-4-3 

 

 

(b)       If a recovery rate cannot be determined using clause (a), the recovery
rate shall be determined using the following table.

 

Recovery rates for Obligors Domiciled in Group A, B or C:

 

Priority Category  Initial Liability Rating     “AAA”   “AA”   “A”   “BBB”  
“BB”   “B” and
“CCC”  Senior Secured Loans (other than First-Lien Last-Out Loans)     Group A 
 50%   55%   59%   63%   75%   79% Group B   39%   42%   46%   49%   60%   63%
Group C   17%   19%   27%   29%   31%   34% Senior Secured Loans (Cov-Lite
Loans), Senior Secured Bonds     Group A   41%   46%   49%   53%   63%   67%
Group B   32%   35%   39%   41%   50%   53% Group C   17%   19%   27%   29% 
 31%   34% Second Lien Loans, First-Lien Last-Out Loans, Unsecured Loans,
Cov-Lite Loans*, Senior Unsecured Bonds     Group A   18%   20%   23%   26% 
 29%   31% Group B   13%   16%   18%   21%   23%   25% Group C   10%   12% 
 14%   16%   18%   20% Subordinated Loans, Subordinated Bonds     Group A   8% 
 8%   8%   8%   8%   8% Group B   8%   8%   8%   8%   8%   8% Group C   5%   5% 
 5%   5%   5%   5%     Recovery rate

 

Group A: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany,
Hong Kong, Ireland, Israel, Japan, Luxembourg, The Netherlands, Norway, Poland,
Portugal, Singapore, Spain, Sweden, Switzerland, U.K. and United States of
America

Group B: Brazil, Dubai International Finance Centre, Greece, Italy, Mexico,
South Africa, Turkey and United Arab Emirates

Group C: India, Indonesia, Kazakhstan, Russia, Ukraine and Vietnam

 

Notwithstanding the foregoing, for purposes of determining the S&P Recovery Rate
of a Collateral Obligation that is a Senior Secured Loan (including any Cov-Lite
Loan) secured solely or primarily by common stock or other equity interests,
such Collateral Obligation shall be deemed to be an Unsecured Loan.

 

*Solely for the purpose of determining the S&P Recovery Rate for such loan, the
Aggregate Principal Balance of all First-Lien Last-Out Loans, Unsecured Loans
and Second Lien Loans that, in the aggregate, represent up to 15% of the
Collateral Principal Amount shall have the S&P Recovery Rate specified for
First-Lien Last-Out Loans, Unsecured Loans and Second Lien Loans in the table
above and the Aggregate Principal Balance of all First-Lien Last-Out Loans,
Unsecured Loans and Second Lien Loans in excess of 15% of the Collateral
Principal Amount shall have the S&P Recovery Rate specified for Subordinated
Loans in the table above.

 S-4-4 

 

 

2.       S&P CDO Monitor

 



Liability
Rating  “AAA”   “AA”   “A”   “BBB-”   “BB”  Weighted   35.00    40.00    45.00  
 50.00    55.00  Average S&P   35.10    40.10    45.10    50.10    55.10 
Recovery Rate   35.20    40.20    45.20    50.20    55.20      35.30    40.30  
 45.30    50.30    55.30      35.40    40.40    45.40    50.40    55.40    
 35.50    40.50    45.50    50.50    55.50      35.60    40.60    45.60  
 50.60    55.60      35.70    40.70    45.70    50.70    55.70      35.80  
 40.80    45.80    50.80    55.80      35.90    40.90    45.90    50.90  
 55.90      36.00    41.00    46.00    51.00    56.00      36.10    41.10  
 46.10    51.10    56.10      36.20    41.20    46.20    51.20    56.20    
 36.30    41.30    46.30    51.30    56.30      36.40    41.40    46.40  
 51.40    56.40      36.50    41.50    46.50    51.50    56.50      36.60  
 41.60    46.60    51.60    56.60      36.70    41.70    46.70    51.70  
 56.70      36.80    41.80    46.80    51.80    56.80      36.90    41.90  
 46.90    51.90    56.90      37.00    42.00    47.00    52.00    57.00    
 37.10    42.10    47.10    52.10    57.10      37.20    42.20    47.20  
 52.20    57.20      37.30    42.30    47.30    52.30    57.30      37.40  
 42.40    47.40    52.40    57.40      37.50    42.50    47.50    52.50  
 57.50      37.60    42.60    47.60    52.60    57.60      37.70    42.70  
 47.70    52.70    57.70      37.80    42.80    47.80    52.80    57.80    
 37.90    42.90    47.90    52.90    57.90      38.00    43.00    48.00  
 53.00    58.00      38.10    43.10    48.10    53.10    58.10      38.20  
 43.20    48.20    53.20    58.20      38.30    43.30    48.30    53.30  
 58.30      38.40    43.40    48.40    53.40    58.40      38.50    43.50  
 48.50    53.50    58.50      38.60    43.60    48.60    53.60    58.60    
 38.70    43.70    48.70    53.70    58.70      38.80    43.80    48.80  
 53.80    58.80      38.90    43.90    48.90    53.90    58.90      39.00  
 44.00    49.00    54.00    59.00      39.10    44.10    49.10    54.10  
 59.10      39.20    44.20    49.20    54.20    59.20      39.30    44.30  
 49.30    54.30    59.30      39.40    44.40    49.40    54.40    59.40    
 39.50    44.50    49.50    54.50    59.50      39.60    44.60    49.60  
 54.60    59.60      39.70    44.70    49.70    54.70    59.70      39.80  
 44.80    49.80    54.80    59.80      39.90    44.90    49.90    54.90  
 59.90      40.00    45.00    50.00    55.00    60.00      40.10    45.10  
 50.10    55.10    60.10      40.20    45.20    50.20    55.20    60.20    
 40.30    45.30    50.30    55.30    60.30      40.40    45.40    50.40  
 55.40    60.40      40.50    45.50    50.50    55.50    60.50 

 

 S-4-5 

 

 



Liability
Rating   “AAA”   “AA”   “A”   “BBB-”   “BB”       40.60    45.60    50.60  
 55.60    60.60        40.70    45.70    50.70    55.70    60.70        40.80  
 45.80    50.80    55.80    60.80        40.90    45.90    50.90    55.90  
 60.90        41.00    46.00    51.00    56.00    61.00        41.10    46.10  
 51.10    56.10    61.10        41.20    46.20    51.20    56.20    61.20      
 41.30    46.30    51.30    56.30    61.30        41.40    46.40    51.40  
 56.40    61.40        41.50    46.50    51.50    56.50    61.50        41.60  
 46.60    51.60    56.60    61.60        41.70    46.70    51.70    56.70  
 61.70        41.80    46.80    51.80    56.80    61.80        41.90    46.90  
 51.90    56.90    61.90        42.00    47.00    52.00    57.00    62.00      
 42.10    47.10    52.10    57.10    62.10        42.20    47.20    52.20  
 57.20    62.20        42.30    47.30    52.30    57.30    62.30        42.40  
 47.40    52.40    57.40    62.40        42.50    47.50    52.50    57.50  
 62.50        42.60    47.60    52.60    57.60    62.60        42.70    47.70  
 52.70    57.70    62.70        42.80    47.80    52.80    57.80    62.80      
 42.90    47.90    52.90    57.90    62.90        43.00    48.00    53.00  
 58.00    63.00        43.10    48.10    53.10    58.10    63.10        43.20  
 48.20    53.20    58.20    63.20        43.30    48.30    53.30    58.30  
 63.30        43.40    48.40    53.40    58.40    63.40        43.50    48.50  
 53.50    58.50    63.50        43.60    48.60    53.60    58.60    63.60      
 43.70    48.70    53.70    58.70    63.70        43.80    48.80    53.80  
 58.80    63.80        43.90    48.90    53.90    58.90    63.90        44.00  
 49.00    54.00    59.00    64.00        44.10    49.10    54.10    59.10  
 64.10        44.20    49.20    54.20    59.20    64.20        44.30    49.30  
 54.30    59.30    64.30        44.40    49.40    54.40    59.40    64.40      
 44.50    49.50    54.50    59.50    64.50        44.60    49.60    54.60  
 59.60    64.60        44.70    49.70    54.70    59.70    64.70        44.80  
 49.80    54.80    59.80    64.80        44.90    49.90    54.90    59.90  
 64.90        45.00    50.00    55.00    60.00    65.00        45.10    50.10  
 55.10    60.10    65.10        45.20    50.20    55.20    60.20    65.20      
 45.30    50.30    55.30    60.30    65.30        45.40    50.40    55.40  
 60.40    65.40        45.50    50.50    55.50    60.50    65.50        45.60  
 50.60    55.60    60.60    65.60        45.70    50.70    55.70    60.70  
 65.70        45.80    50.80    55.80    60.80    65.80        45.90    50.90  
 55.90    60.90    65.90        46.00    51.00    56.00    61.00    66.00      
 46.10    51.10    56.10    61.10    66.10        46.20    51.20    56.20  
 61.20    66.20        46.30    51.30    56.30    61.30    66.30 

 



 S-4-6 

 

 

Liability
Rating   “AAA”   “AA”   “A”   “BBB-”   “BB”       46.40    51.40    56.40  
 61.40    66.40        46.50    51.50    56.50    61.50    66.50        46.60  
 51.60    56.60    61.60    66.60        46.70    51.70    56.70    61.70  
 66.70        46.80    51.80    56.80    61.80    66.80        46.90    51.90  
 56.90    61.90    66.90        47.00    52.00    57.00    62.00    67.00      
 47.10    52.10    57.10    62.10    67.10        47.20    52.20    57.20  
 62.20    67.20        47.30    52.30    57.30    62.30    67.30        47.40  
 52.40    57.40    62.40    67.40        47.50    52.50    57.50    62.50  
 67.50        47.60    52.60    57.60    62.60    67.60        47.70    52.70  
 57.70    62.70    67.70        47.80    52.80    57.80    62.80    67.80      
 47.90    52.90    57.90    62.90    67.90        48.00    53.00    58.00  
 63.00    68.00        48.10    53.10    58.10    63.10    68.10        48.20  
 53.20    58.20    63.20    68.20        48.30    53.30    58.30    63.30  
 68.30        48.40    53.40    58.40    63.40    68.40        48.50    53.50  
 58.50    63.50    68.50        48.60    53.60    58.60    63.60    68.60      
 48.70    53.70    58.70    63.70    68.70        48.80    53.80    58.80  
 63.80    68.80        48.90    53.90    58.90    63.90    68.90        49.00  
 54.00    59.00    64.00    69.00        49.10    54.10    59.10    64.10  
 69.10        49.20    54.20    59.20    64.20    69.20        49.30    54.30  
 59.30    64.30    69.30        49.40    54.40    59.40    64.40    69.40      
 49.50    54.50    59.50    64.50    69.50        49.60    54.60    59.60  
 64.60    69.60        49.70    54.70    59.70    64.70    69.70        49.80  
 54.80    59.80    64.80    69.80        49.90    54.90    59.90    64.90  
 69.90        50.00    55.00    60.00    65.00    70.00             55.10  
 60.10    65.10    70.10             55.20    60.20    65.20    70.20           
 55.30    60.30    65.30    70.30             55.40    60.40    65.40    70.40 
           55.50    60.50    65.50    70.50             55.60    60.60  
 65.60    70.60             55.70    60.70    65.70    70.70             55.80  
 60.80    65.80    70.80             55.90    60.90    65.90    70.90           
 56.00    61.00    66.00    71.00             56.10    61.10    66.10    71.10 
           56.20    61.20    66.20    71.20             56.30    61.30  
 66.30    71.30             56.40    61.40    66.40    71.40             56.50  
 61.50    66.50    71.50             56.60    61.60    66.60    71.60           
 56.70    61.70    66.70    71.70             56.80    61.80    66.80    71.80 
           56.90    61.90    66.90    71.90             57.00    62.00  
 67.00    72.00             57.10    62.10    67.10    72.10 

 



 S-4-7 

 

 

Liability
Rating   “AAA”   “AA”   “A”   “BBB-”   “BB”           57.20    62.20    67.20  
 72.20             57.30    62.30    67.30    72.30             57.40    62.40  
 67.40    72.40             57.50    62.50    67.50    72.50             57.60  
 62.60    67.60    72.60             57.70    62.70    67.70    72.70           
 57.80    62.80    67.80    72.80             57.90    62.90    67.90    72.90 
           58.00    63.00    68.00    73.00             58.10    63.10  
 68.10    73.10             58.20    63.20    68.20    73.20             58.30  
 63.30    68.30    73.30             58.40    63.40    68.40    73.40           
 58.50    63.50    68.50    73.50             58.60    63.60    68.60    73.60 
           58.70    63.70    68.70    73.70             58.80    63.80  
 68.80    73.80             58.90    63.90    68.90    73.90             59.00  
 64.00    69.00    74.00             59.10    64.10    69.10    74.10           
 59.20    64.20    69.20    74.20             59.30    64.30    69.30    74.30 
           59.40    64.40    69.40    74.40             59.50    64.50  
 69.50    74.50             59.60    64.60    69.60    74.60             59.70  
 64.70    69.70    74.70             59.80    64.80    69.80    74.80           
 59.90    64.90    69.90    74.90             60.00    65.00    70.00    75.00 

 

For purposes of calculating the Collateral Quality Tests, DIP Collateral
Obligations will be treated as having an S&P Recovery Rate equal to the S&P
Recovery Rate for Senior Secured Loan.

 

The applicable weighted average spread will be the spread between 2.50% and
7.00% (in increments of .01%) without exceeding the Weighted Average Floating
Spread (determined for purposes of this definition as if all Discount
Obligations instead constituted Collateral Obligations that are not Discount
Obligations) as of such Measurement Date.

 

 S-4-8 

 

 

3.       S&P Default Rate.

 

 

Maturity (years)

    S&P Rating      “AAA”    “AA+”    “AA”    “AA-”    “A+”    “A”    “A-”  
 “BBB+”    “BBB”    “BBB-”  0   0.00000000000000    0.00000000000000  
 0.00000000000000    0.00000000000000    0.00000000000000    0.00000000000000  
 0.00000000000000    0.00000000000000    0.00000000000000    0.00000000000000 
1    0.00003249168014    0.00008324133473    0.00017658665685  
 0.00049442537636    0.00100435283385    0.00198335724928    0.00305284013092  
 0.00403669389141    0.00461619431140    0.00524293676951  2  
 0.00015699160323    0.00036996201042    0.00073622429264    0.00139938458667  
 0.00257399573659    0.00452472002175    0.00667328704185    0.00892888699405  
 0.01091718533602    0.01445988981952  3    0.00041483816094  
 0.00091325396687    0.00172278071294    0.00276840924859    0.00474538444138  
 0.00770505273372    0.01100045166236    0.01484174712870    0.01895695617364  
 0.02702053897092  4    0.00084783735367    0.00176280787635  
 0.00317752719845    0.00464897370222    0.00755268739144    0.01158808027690  
 0.01613532092160    0.02186031844418    0.02867799361424    0.04229668376188 
5    0.00149745582951    0.00296441043902    0.00513748509964  
 0.00708173062555    0.01102407117753    0.01621845931443    0.02213969353901  
 0.03000396020915    0.03994693333519    0.05969442574039  6  
 0.00240402335808    0.00455938301677    0.00763414909529    0.01009969303017  
 0.01517930050335    0.02162162838004    0.02903924108898    0.03924150737171  
 0.05258484100533    0.07867653829083  7    0.00360598844688  
 0.00658408410672    0.01069265583311    0.01372767418503    0.02002861319041  
 0.02780489164645    0.03682872062425    0.04950544130466    0.06639096774184  
 0.09877441995809  8    0.00513925203265    0.00906952567554  
 0.01433135028927    0.01798206028262    0.02557255249779    0.03475933634592  
 0.04547803679069    0.06070419602795    0.08116014268566    0.11959163544802 
9    0.00703659581067    0.01204112355275    0.01856168027847  
 0.02287090497830    0.03180245322497    0.04246223104848    0.05493831311597  
 0.07273225514177    0.09669462876962    0.14080159863536  10  
 0.00932721558018    0.01551858575581    0.02338835025976    0.02839429962031  
 0.03870134053607    0.05087961844696    0.06514747149521    0.08547803540196  
 0.11281151957447    0.16214168796922  11    0.01203636450979  
 0.01951593238045    0.02880967203295    0.03454495951708    0.04624506060805  
 0.05996888869754    0.07603506151831    0.09882975172219    0.12934675905433  
 0.18340556287277  12    0.01518510638111    0.02404163416342  
 0.03481805774334    0.04130896444852    0.05440351149008    0.06968118682835  
 0.08752624592744    0.11267955488484    0.14615674128289    0.20443491679272 
13    0.01879017477837    0.02909885294571    0.04140060854110  
 0.04866659574161    0.06314188127197    0.07996356467179    0.09954495300396  
 0.12692626165773    0.16311827279155    0.22511145500583  14  
 0.02286393094556    0.03468576536752    0.04853975984763    0.05659321964303  
 0.07242183059306    0.09076083242049    0.11201626713245    0.14147698429601  
 0.18012750134259    0.24534954734253  15    0.02741441064319  
 0.04079595071314    0.05621395127849    0.06506017556120    0.08220257939344  
 0.10201709768991    0.12486815855274    0.15624793193058    0.19709825519910  
 0.26508976972438  16    0.03244544875941    0.04741882448743  
 0.06439829575802    0.07403563681456    0.09244187501892    0.11367700243875  
 0.13803266284923    0.17116461299395    0.21396010509223    0.28429339437018 
17    0.03795686957738    0.05454010071015    0.07306522817054  
 0.08348542006155    0.10309683146543    0.12568668220692    0.15144661780260  
 0.18616162353298    0.23065635817821    0.30293779563441  18  
 0.04394473036551    0.06214226778788    0.08218511899319    0.09337372717552  
 0.11412463860794    0.13799447984096    0.16505205534227    0.20118216540699  
 0.24714211642608    0.32101268824753  19    0.05040160622073  
 0.07020506494637    0.09172684273858    0.10366380975952    0.12548314646638  
 0.15055144894628    0.17879633320753    0.21617740303414    0.26338247665982  
 0.33851709269878  20    0.05731690474411    0.07870594841153  
 0.10165829471868    0.11431855172602    0.13713133355595    0.16331168219788  
 0.19263207693491    0.23110573813940    0.27935091127019    0.35545691796023 
21    0.06467720005315    0.08762053868981    0.11194685266377  
 0.12530096944489    0.14902967068053    0.17623249751025    0.20651698936614  
 0.24593205864939    0.29502784323211    0.37184305725693  22  
 0.07246657674287    0.09692304233146    0.12255978214336    0.13657463200185  
 0.16114039259518    0.18927451178181    0.22041357278348    0.26062699982603  
 0.31039941302623    0.38768990320407  23    0.08066697561510  
 0.10658664340514    0.13346458660563    0.14810400624971    0.17342769013874  
 0.20240162811085    0.23428879835930    0.27516624211807    0.32545642561659  
 0.40301420123877  24    0.08925853423660    0.11658386153875  
 0.14462930424521    0.15985473272686    0.18585783500387    0.21558095845599  
 0.24811374891951    0.28952986021038    0.34019346068715    0.41783417301371 
25    0.09821991660962    0.12688687477491    0.15602275489727  
 0.17179383930879    0.19839924848505    0.22878269995493    0.26186325396763  
 0.30370173060440    0.35460812735415    0.43216885327770  26  
 0.10752862740247    0.13746780665156    0.16761474080616    0.18388989978303  
 0.21102252449299    0.24197997968242    0.27551553032431    0.31766900011297  
 0.36870044445001    0.44603759426533  27    0.11716130726647  
 0.14829897785967    0.17937620549285    0.19611314451375    0.22370041596552  
 0.25514867959937    0.28905183739534    0.33142161435353    0.38247232845686  
 0.45945970060372  28    0.12709400674022    0.15935312356895  
 0.19127935510379    0.20843553008938    0.23640779262780    0.26826725084491  
 0.30245615277997    0.34495190323981    0.39592717273876    0.47245416525357 
29    0.13730243710320    0.17060357806895    0.20329774661513  
 0.22083077440588    0.24912157691632    0.28131652434167    0.31571487147424  
 0.35825421926124    0.40906950354635    0.48503948316705  30  
 0.14776219728465    0.18202442877234    0.21540634713369    0.23327436309552  
 0.26182066381869    0.29427952288898    0.32881653013776    0.37132462374109  
 0.42190470013462    0.49723352433811       Default Rate 

 

 S-4-9 

 

 

Maturity (years)    S&P Rating     “BB+”    “BB”    “BB-”    “B+”    “B”  
 “B-”    “CCC+”    “CCC”    “CCC-”  0    0.00000000000000    0.00000000000000  
 0.00000000000000    0.00000000000000    0.00000000000000    0.00000000000000  
 0.00000000000000    0.00000000000000    0.00000000000000  1  
 0.01051626951540    0.02109451063219    0.02600238218261    0.03221175349449  
 0.07848052027128    0.10882127346154    0.15688600485092    0.20494983870945  
 0.25301274610780  2    0.02499656454519    0.04644347602378  
 0.05872070298984    0.07597534275765    0.14781993688588    0.20010197918490  
 0.28039819269931    0.34622676009875    0.40104827389528  3  
 0.04296728984267    0.07475880167357    0.09536299437344    0.12379110105596  
 0.20934989256384    0.27616831728107    0.37429808873546    0.44486182623555  
 0.49823180926143  4    0.06375706489973    0.10488372919304  
 0.13369966912307    0.17163869422120    0.26396576049049    0.33956728434721  
 0.44585490662468    0.51602827454518    0.56644893859712  5  
 0.08664543568793    0.13586821436722    0.17214556293531    0.21748448101304  
 0.31246336178428    0.39272129824310    0.50135334884654    0.56922984826034  
 0.61661406997870  6    0.11095356236080    0.16697806761620  
 0.20966482949668    0.26041061250789    0.35559617193298    0.43770644618830  
 0.54540770782673    0.61035699119403    0.65491579211460  7  
 0.13609032486632    0.19767400297576    0.24563596164635    0.30011114045302  
 0.39406428304708    0.47619999931623    0.58122985959186    0.64312999141532  
 0.68512299997909  8    0.16156889823197    0.22757944125466  
 0.27972842394960    0.33660307587399    0.42849804714584    0.50951512801740  
 0.61102368657078    0.66995611089592    0.70963159373549  9  
 0.18700580837749    0.25644677999303    0.31180555451716    0.37006268488077  
 0.45945037340867    0.53866495002890    0.63630625959677    0.69243071475508  
 0.73001158997065  10    0.21211084035732    0.28412675027236  
 0.34185383793706    0.40073439438302    0.48739741129612    0.56442783804416  
 0.65813447581021    0.71163564980709    0.74731800853184  11  
 0.23667314094497    0.31054264263660    0.36993387616211    0.42888152616124  
 0.51274446097825    0.58740339226248    0.67725700377843    0.72832114376329  
 0.76227639665042  12    0.26054665876636    0.33566967587371  
 0.39614763984459    0.45476089725285    0.53583430552170    0.60805677528899  
 0.69421439889161    0.74301912258474    0.77539705473005  13  
 0.28363659558653    0.35951905665999    0.42061729215497    0.47861083876451  
 0.55695611742152    0.62675242871282    0.70940493338196    0.75611514630921  
 0.78704696564217  14    0.30588762208959    0.38212599668453  
 0.44347194216901    0.50064658739768    0.57635391124606    0.64377917518522  
 0.72312812694716    0.76789484926254    0.79749592477526  15  
 0.32727407180692    0.40354090885716    0.46483968141201    0.52105958011379  
 0.59423406584219    0.65936872217181    0.73561381419564    0.77857439457102  
 0.80694660997118  16    0.34779203545341    0.42382307208110  
 0.48484305663441    0.54001868607450    0.61077176721927    0.67370926400653  
 0.74704179108008    0.78832075169049    0.81555448782805  17  
 0.36745314020415    0.44303616519638    0.50359672594052    0.55767228363735  
 0.62611639818625    0.68695550071172    0.75755527500643    0.79726540401237  
 0.82344119393145  18    0.38627975067186    0.46124518847755  
 0.52120646691784    0.57415059395658    0.64039598203907    0.69923605651349  
 0.76727026109433    0.80551375832039    0.83070366542031  19  
 0.40430132963573    0.47851439829326    0.53776899540229    0.58956796989869  
 0.65372081561665    0.71065901445795    0.77628212466144    0.81315170523112  
 0.83742047206234  20    0.42155172182601    0.49490597076921  
 0.55337224854383    0.60402499985314    0.66618642723567    0.72131608316220  
 0.78467035300329    0.82025026616334    0.84365627512204  21  
 0.43806715861018    0.51047918266808    0.56809591468229    0.61761037378072  
 0.67787598227180    0.73128576554444    0.79250198989996    0.82686893791883  
 0.84946501826992  22    0.45388481719360    0.52528995390171  
 0.58201207638061    0.63040250473015    0.68886224172514    0.74063579446157  
 0.79983418248194    0.83305813869936    0.85489224805959  23  
 0.46904180090904    0.53939063874386    0.59518588675300    0.64247092133036  
 0.69920916125231    0.74942502551257    0.80671609361297    0.83886102557309  
 0.85997682859142  24    0.48357443564838    0.55282998463208  
 0.60767623324921    0.65387745604166    0.70897320184886    0.75770492428590  
 0.81319035960797    0.84431486609666    0.86475222861870  25  
 0.49751780111272    0.56565320087529    0.61953636423910    0.66467725632041  
 0.71820440936178    0.76552074772016    0.81929421763250    0.84945208922783  
 0.86924750263494  26    0.51090543460914    0.57790209665155  
 0.63081446667744    0.67491964477911    0.72694730840340    0.77291249247078  
 0.82506038981922    0.85430110229233    0.87348804983309  27  
 0.52376916018026    0.58961526000669    0.64155419082782    0.68464885182201  
 0.73524164682987    0.77991566402222    0.83051778577124    0.85888693491442  
 0.87749620956371  28    0.53613900757325    0.60082825839927  
 0.65179512243902    0.69390464113840    0.74312301943161    0.78656190650205  
 0.83569206768834    0.86323175320733    0.88129173477942  29  
 0.54804319456997    0.61157384762435    0.66157320515020    0.70272284536398  
 0.75062339353433    0.79287952316911    0.84060611023618    0.86735527538576  
 0.88489217319288  30    0.55950815306984    0.62188218039284  
 0.67092111705074    0.71113582641990    0.75777155452562    0.79889391025997  
 0.84528037876516    0.87127511150820    0.88831317771650       Default Rate

 

 S-4-10 

 

 

Schedule 5

 

[Reserved]

 

 S-5-1 

 

 

Schedule 6

 

S&P EQUIVALENT DIVERSITY SCORE CALCULATION

 

The S&P Equivalent Diversity Score is calculated as follows:

 

(a)       An “Issuer Par Amount” is calculated for each issuer of a Collateral
Obligation, and is equal to the Aggregate Principal Balance of all Collateral
Obligations issued by that issuer and all affiliates.

 

(b)       An “Average Par Amount” is calculated by summing the Issuer Par
Amounts for all issuers, and dividing by the number of issuers.

 

(c)       An “Equivalent Unit Score” is calculated for each issuer, and is equal
to the lesser of (x) one and (y) the Issuer Par Amount for such issuer divided
by the Average Par Amount.

 

(d)       An “Aggregate Industry Equivalent Unit Score” is then calculated for
each of the S&P’s industry classification groups, shown on Schedule 2, and is
equal to the sum of the Equivalent Unit Scores for each issuer in such industry
classification group.

 

(e)       An “Industry Diversity Score” is then established for each S&P
industry classification group, shown on Schedule 2, by reference to the
following table for the related Aggregate Industry Equivalent Unit Score;
provided that if any Aggregate Industry Equivalent Unit Score falls between any
two such scores, the applicable Industry Diversity Score will be the lower of
the two Industry Diversity Scores:

 

Aggregate       Aggregate       Aggregate       Aggregate      Industry  
Industry   Industry   Industry   Industry   Industry   Industry   Industry 
Equivalent   Diversity   Equivalent   Diversity   Equivalent   Diversity  
Equivalent   Diversity  Unit Score   Score   Unit Score   Score   Unit Score  
Score   Unit Score   Score                                  0.0000    0.0000  
 5.0500    2.7000    10.1500    4.0200    15.2500    4.5300   0.0500    0.1000  
 5.1500    2.7333    10.2500    4.0300    15.3500    4.5400   0.1500    0.2000  
 5.2500    2.7667    10.3500    4.0400    15.4500    4.5500   0.2500    0.3000  
 5.3500    2.8000    10.4500    4.0500    15.5500    4.5600   0.3500    0.4000  
 5.4500    2.8333    10.5500    4.0600    15.6500    4.5700   0.4500    0.5000  
 5.5500    2.8667    10.6500    4.0700    15.7500    4.5800   0.5500    0.6000  
 5.6500    2.9000    10.7500    4.0800    15.8500    4.5900   0.6500    0.7000  
 5.7500    2.9333    10.8500    4.0900    15.9500    4.6000   0.7500    0.8000  
 5.8500    2.9667    10.9500    4.1000    16.0500    4.6100   0.8500    0.9000  
 5.9500    3.0000    11.0500    4.1100    16.1500    4.6200   0.9500    1.0000  
 6.0500    3.0250    11.1500    4.1200    16.2500    4.6300   1.0500    1.0500  
 6.1500    3.0500    11.2500    4.1300    16.3500    4.6400   1.1500    1.1000  
 6.2500    3.0750    11.3500    4.1400    16.4500    4.6500   1.2500    1.1500  
 6.3500    3.1000    11.4500    4.1500    16.5500    4.6600   1.3500    1.2000  
 6.4500    3.1250    11.5500    4.1600    16.6500    4.6700   1.4500    1.2500  
 6.5500    3.1500    11.6500    4.1700    16.7500    4.6800   1.5500    1.3000  
 6.6500    3.1750    11.7500    4.1800    16.8500    4.6900   1.6500    1.3500  
 6.7500    3.2000    11.8500    4.1900    16.9500    4.7000   1.7500    1.4000  
 6.8500    3.2250    11.9500    4.2000    17.0500    4.7100   1.8500    1.4500  
 6.9500    3.2500    12.0500    4.2100    17.1500    4.7200 

 



 S-6-1 

 

 

Aggregate       Aggregate       Aggregate       Aggregate      Industry  
Industry   Industry   Industry   Industry   Industry   Industry   Industry 
Equivalent   Diversity   Equivalent   Diversity   Equivalent   Diversity  
Equivalent   Diversity  Unit Score   Score   Unit Score   Score   Unit Score  
Score   Unit Score   Score                                  1.9500    1.5000  
 7.0500    3.2750    12.1500    4.2200    17.2500    4.7300   2.0500    1.5500  
 7.1500    3.3000    12.2500    4.2300    17.3500    4.7400   2.1500    1.6000  
 7.2500    3.3250    12.3500    4.2400    17.4500    4.7500   2.2500    1.6500  
 7.3500    3.3500    12.4500    4.2500    17.5500    4.7600   2.3500    1.7000  
 7.4500    3.3750    12.5500    4.2600    17.6500    4.7700   2.4500    1.7500  
 7.5500    3.4000    12.6500    4.2700    17.7500    4.7800   2.5500    1.8000  
 7.6500    3.4250    12.7500    4.2800    17.8500    4.7900   2.6500    1.8500  
 7.7500    3.4500    12.8500    4.2900    17.9500    4.8000   2.7500    1.9000  
 7.8500    3.4750    12.9500    4.3000    18.0500    4.8100   2.8500    1.9500  
 7.9500    3.5000    13.0500    4.3100    18.1500    4.8200   2.9500    2.0000  
 8.0500    3.5250    13.1500    4.3200    18.2500    4.8300   3.0500    2.0333  
 8.1500    3.5500    13.2500    4.3300    18.3500    4.8400   3.1500    2.0667  
 8.2500    3.5750    13.3500    4.3400    18.4500    4.8500   3.2500    2.1000  
 8.3500    3.6000    13.4500    4.3500    18.5500    4.8600   3.3500    2.1333  
 8.4500    3.6250    13.5500    4.3600    18.6500    4.8700   3.4500    2.1667  
 8.5500    3.6500    13.6500    4.3700    18.7500    4.8800   3.5500    2.2000  
 8.6500    3.6750    13.7500    4.3800    18.8500    4.8900   3.6500    2.2333  
 8.7500    3.7000    13.8500    4.3900    18.9500    4.9000   3.7500    2.2667  
 8.8500    3.7250    13.9500    4.4000    19.0500    4.9100   3.8500    2.3000  
 8.9500    3.7500    14.0500    4.4100    19.1500    4.9200   3.9500    2.3333  
 9.0500    3.7750    14.1500    4.4200    19.2500    4.9300   4.0500    2.3667  
 9.1500    3.8000    14.2500    4.4300    19.3500    4.9400   4.1500    2.4000  
 9.2500    3.8250    14.3500    4.4400    19.4500    4.9500   4.2500    2.4333  
 9.3500    3.8500    14.4500    4.4500    19.5500    4.9600   4.3500    2.4667  
 9.4500    3.8750    14.5500    4.4600    19.6500    4.9700   4.4500    2.5000  
 9.5500    3.9000    14.6500    4.4700    19.7500    4.9800   4.5500    2.5333  
 9.6500    3.9250    14.7500    4.4800    19.8500    4.9900   4.6500    2.5667  
 9.7500    3.9500    14.8500    4.4900    19.9500    5.0000   4.7500    2.6000  
 9.8500    3.9750    14.9500    4.5000             4.8500    2.6333    9.9500  
 4.0000    15.0500    4.5100             4.9500    2.6667    10.0500    4.0100  
 15.1500    4.5200           

 

(f)       The S&P Equivalent Diversity Score is then calculated by summing each
of the Industry Diversity Scores for each S&P’s industry classification group
shown on Schedule 2.

 

(g)       For purposes of calculating the S&P Equivalent Diversity Score,
affiliated issuers in the same Industry are deemed to be a single issuer except
as otherwise agreed to by S&P.

 

 S-6-2 

 

 

Schedule 7

FITCH RATING DEFINITIONS

 

“Fitch Rating” means, with respect to any Collateral Obligation, as of any date
of determination, the rating determined in accordance with the following
methodology:

 

(a)       if Fitch has issued an issuer default rating or an assigned credit
opinion with respect to the issuer of such Collateral Obligation, or the
guarantor which unconditionally and irrevocably guarantees such Collateral
Obligation, then the Fitch Rating will be such issuer default rating (regardless
of whether there is a published rating by Fitch on the Collateral Obligations of
such Obligor held by the Issuer) or assigned credit opinion;

 

(b)       if Fitch has not issued an issuer default rating with respect to the
issuer or guarantor of such Collateral Obligation but Fitch has issued an
outstanding long term financial strength rating with respect to such Obligor,
the Fitch Rating of such Collateral Obligation will be one sub category below
such rating;

 

(c)       if a Fitch Rating cannot be determined pursuant to clause (a) or (b),
but

 

(i)       Fitch has issued a senior unsecured rating on any obligation or
security of the issuer of such Collateral Obligation, then the Fitch Rating of
such Collateral Obligation will equal such rating; or

 

(ii)       Fitch has not issued a senior unsecured rating on any obligation or
security of the issuer of such Collateral Obligation but Fitch has issued a
senior rating, senior secured rating or a subordinated secured rating on any
obligation or security of the issuer of such Collateral Obligation, then the
Fitch Rating of such Collateral Obligation will (x) equal such rating if such
rating is “BBB-” or higher and (y) be one sub category below such rating if such
rating is “BB+” or lower, or

 

(iii)       Fitch has not issued a senior unsecured rating or a senior rating,
senior secured rating or a subordinated secured rating on any obligation or
security of the issuer of such Collateral Obligation but Fitch has issued a
subordinated, junior subordinated or senior subordinated rating on any
obligation or security of the issuer of such Collateral Obligation, then the
Fitch Rating of such Collateral Obligation will be (x) one sub category above
such rating if such rating is “B+” or higher and (y) two sub categories above
such rating if such rating is “B” or lower;

 

(d)       if a Fitch Rating cannot be determined pursuant to clause (a), (b) or
(c) and

 

(i)       Moody’s has issued a publicly available corporate family rating for
the issuer of such Collateral Obligation, then, subject to subclause (viii)
below, the Fitch Rating of such Collateral Obligation will be the Fitch
equivalent of such Moody’s rating;

 

(ii)       Moody’s has not issued a publicly available corporate family rating
for the issuer of such Collateral Obligation but has issued a publicly available
long term issuer rating for such issuer, then, subject to subclause (viii)
below, the Fitch Rating of such Collateral Obligation will be the Fitch
equivalent of such Moody’s rating;

 

 S-7-1 

 

 

(iii)       Moody’s has not issued a publicly available corporate family rating
for the issuer of such Collateral Obligation but Moody’s has issued a publicly
available outstanding insurance financial strength rating for such issuer, then,
subject to subclause (viii) below, the Fitch Rating of such Collateral
Obligation will be one sub category below the Fitch equivalent of such Moody’s
rating;

 

(iv)       Moody’s has not issued a publicly available corporate family rating
for the issuer of such Collateral Obligation but has issued publicly available
outstanding corporate issue ratings for such issuer, then, subject to subclause
(viii) below, the Fitch Rating of such Collateral Obligation will be (x) if such
corporate issue rating relates to senior unsecured obligations of such issuer,
the Fitch equivalent of the Moody’s rating for such issue, if there is no such
corporate issue ratings relating to senior unsecured obligations of the issuer
then (y) if such corporate issue rating relates to senior, senior secured or
subordinated secured obligations of such issuer, (1) one sub category below the
Fitch equivalent of such Moody’s rating if such obligations are rated “Ba1” or
above or “Ca” by Moody’s or (2) two sub categories below the Fitch equivalent of
such Moody’s rating if such obligations are rated “Ba2” or below but above “Ca”
by Moody’s, or if there is no such publicly available corporate issue rating
relating to senior unsecured, senior, senior secured or subordinated secured
obligations of the issuer then (z) if such corporate issue rating relates to
subordinated, junior subordinated or senior subordinated obligations of such
issuer, (1) one sub category above the Fitch equivalent of such Moody’s rating
if such obligations are rated “B1” or above by Moody’s or (2) two sub categories
above the Fitch equivalent of such Moody’s rating if such obligations are rated
“B2” or below by Moody’s;

 

(v)       S&P has issued a publicly available issuer credit rating for the
issuer of such Collateral Obligation, then, subject to subclause (viii) below,
the Fitch Rating of such Collateral Obligation will be the Fitch equivalent of
such S&P rating;

 

(vi)       S&P has not issued a publicly available issuer credit rating for the
issuer of such Collateral Obligation but S&P has issued a publicly available
outstanding insurance financial strength rating for such issuer, then, subject
to subclause (viii) below, the Fitch Rating of such Collateral Obligation will
be one sub category below the Fitch equivalent of such S&P rating;

 

(vii)       S&P has not issued a publicly available issuer credit rating for the
issuer of such Collateral Obligation but has issued publicly available
outstanding corporate issue ratings for such issuer, then, subject to subclause
(viii) below, the Fitch Rating of such Collateral Obligation will be (x) if such
corporate issue rating relates to senior unsecured obligations of such issuer,
the Fitch equivalent of the S&P rating for such issue, if there is no such
corporate issue ratings relating to senior unsecured obligations of the issuer
then (y) if such corporate issue rating relates to senior, senior secured or
subordinated secured obligations of such issuer, (1) the Fitch equivalent of
such S&P rating if such obligations are rated “BBB-” or above by S&P or (2) one
sub category below the Fitch equivalent of such S&P rating if such obligations
are rated “BB+” or below by S&P, or if there is no such publicly available
corporate issue rating relating to senior unsecured, senior, senior secured or
subordinated secured obligations of the issuer then (z) if such corporate issue
rating relates to subordinated, junior subordinated or senior subordinated
obligations of such issuer, (1) one sub category above the Fitch equivalent of
such S&P rating if such obligations are rated “B+” or above by S&P or (2) two
sub categories above the Fitch equivalent of such S&P rating if such obligations
are rated “B” or below by S&P; and

 

 S-7-2 

 

 

(viii)       both Moody’s and S&P provide a public rating of the issuer of such
Collateral Obligation or a corporate issue of such issuer, then the Fitch Rating
will be the lowest of the Fitch Ratings determined pursuant to any of the
subclauses of this clause (d); and

 

(e)       if a rating cannot be determined pursuant to clauses (a) through (d)
then, (i) at the discretion of the Collateral Manager, the Fitch Rating may be
based on a credit opinion provided by Fitch, and in connection therewith, the
Issuer, the Collateral Manager on behalf of the Issuer or the Obligor of such
Collateral Obligation will, prior to or within thirty (30) days after the
acquisition of such Collateral Obligation, apply to Fitch for a credit opinion
(which shall be the Fitch Rating of such Collateral Obligation) and a recovery
rating with respect to such Collateral Obligation; provided that, until the
receipt from Fitch of such credit opinion, such Collateral Obligation will have
a Fitch Rating of (x) “B-” if the Collateral Manager certifies to the Trustee
that it believes that the credit opinion will be at least equal to such rating,
or (y) otherwise, the rating specified as applicable thereto by Fitch pending
receipt of such credit opinion; provided further that, such credit opinion shall
expire 12 months after the acquisition of such Collateral Obligation, following
which such Collateral Obligation shall have a Fitch Rating of “CCC” unless,
during such 12-month period, the Issuer applies for renewal thereof in
accordance with Section 7.14(b), in which case such credit opinion will continue
to be the Fitch Rating of such Collateral Obligation until Fitch has confirmed
or revised such credit opinion, upon which such confirmed or revised credit
opinion will be the Fitch Rating of such Collateral Obligation; or (ii) the
Issuer may assign a Fitch Rating of “CCC” or lower to such Collateral Obligation
which is not in default;

 

provided that, (x) on the Closing Date, if any rating described above is (i) on
rating watch negative or negative credit watch, the rating will be the Fitch
Rating as determined above adjusted down by one subcategory, or (ii) on outlook
negative, the rating will be the Fitch Rating as determined above, and (y) after
the Closing Date, if any rating described above is (i) on rating watch negative
or negative credit watch, the rating will be the Fitch Rating as determined
above adjusted down by one subcategory, or (ii) on outlook negative, the rating
will not be adjusted; provided further that, the Fitch Rating may be updated by
Fitch from time to time as indicated in the “CLOs and Corporate CDOs Rating
Criteria” report issued by Fitch and available at www.fitchratings.com. For the
avoidance of doubt, the Fitch Rating takes into account adjustments for assets
that are on rating watch negative or negative credit watch, as well as negative
outlook prior to determining the issue rating or in the determination of the
lower of the Moody’s and S&P rating public ratings.

 

 S-7-3 

 

 

Fitch Equivalent Ratings

 

Fitch Rating

 

Moody’s rating

 

S&P rating

AAA   Aaa   AAA AA+   Aa1   AA+ AA   Aa2   AA AA-   Aa3   AA- A+   A1   A+ A  
A2   A A-   A3   A- BBB+   Baa1   BBB+ BBB   Baa2   BBB BBB-   Baa3   BBB- BB+  
Ba1   BB+ BB   Ba2   BB BB-   Ba3   BB- B+   B1   B+ B   B2   B B-   B3   B-
CCC+   Caa1   CCC+ CCC   Caa2   CCC CCC-   Caa3   CCC- CC   Ca   CC C   C   C

 

Fitch IDR Equivalency Map from Corporate Ratings

 

Rating Type   Rating Agency(s)   Issue Rating   Mapping Rule Corporate Family
Rating LT Issuer Rating   Moody’s   NA   0 Issuer Credit Rating   S&P   NA   0
Senior unsecured   Fitch, Moody’s, S&P   Any   0 Senior,
Senior secured or
Subordinated secured   Fitch, S&P   “BBB-” or above   0   Fitch, S&P   “BB+” or
below   -1   Moody’s   “Ba1” or above   -1   Moody’s   “Ba2” or below   -2  
Moody’s   “Ca”   -1 Subordinated,
Junior subordinated or
Senior subordinated   Fitch, Moody’s, S&P   “B+”, “B1” or above   1   Fitch,
Moody’s, S&P   “B”, “B2” or below   2

 

 S-7-4 

 

 

The following steps are used to calculate the Fitch IDR equivalent ratings:

 

1Public or private Fitch-issued IDR or Fitch credit opinions.

 

2If Fitch has not issued an IDR, but has an outstanding Long-Term Financial
Strength Rating, then the IDR equivalent is one rating lower.

 

3If Fitch has not issued an IDR, but has outstanding corporate issue ratings,
then the IDR equivalent is calculated using the mapping in the table above.

 

4If Fitch does not rate the issuer or any associated issuance, then determine a
Moody’s and S&P equivalent to Fitch’s IDR pursuant to steps 5 and 6.

 

5aA public Moody’s-issued Corporate Family Rating (CFR) is equivalent in
definition terms to the Fitch IDR. If Moody’s has not issued a CFR, but has an
outstanding LT issuer Rating, then this is equivalent to the Fitch IDR.

 

5bIf Moody’s has not issued a CFR, but has an outstanding insurance financial
strength rating, then the Fitch IDR equivalent is one rating lower.

 

5cIf Moody’s has not issued a CFR, but has outstanding corporate issue ratings,
then the Fitch IDR equivalent is calculated using the mapping in the table
above.

 

6aA public S&P-issued Issuer Credit Rating (ICR) is equivalent in terms of
definition to the Fitch IDR.

 

6bIf S&P has not issued an ICR, but has an outstanding insurance financial
strength rating, then the Fitch IDR equivalent is one rating lower.

 

6cIf S&P has not issued an ICR, but has outstanding corporate issue ratings,
then the Fitch IDR equivalent is calculated using the mapping in the table
above.

 

7If both Moody’s and S&P provide a public rating on the issuer or an issue, the
lower of the two Fitch IDR equivalent ratings will be used in PCM. Otherwise the
sole public Fitch IDR equivalent rating from Moody’s or S&P will be applied.

 

“Fitch Recovery Rate” means, with respect to a Collateral Obligation, the
recovery rate determined in accordance with paragraphs (a) to (c) below or (in
any case) such other recovery rate as Fitch may notify the Collateral Manager
from time to time:

 

(a)       if such Collateral Obligation has a public Fitch recovery rating, or a
recovery rating is assigned by Fitch in the context of provision by Fitch of a
credit opinion to the Collateral Manager, the recovery rate corresponding to
such recovery rating in the table below (unless a specific recovery rate
(expressed as a percentage) is provided by Fitch in which case such recovery
rate shall be used):

 

Fitch recovery rating  Fitch recovery rate %  RR1   95  RR2   80 

 

 S-7-5 

 

 

Fitch recovery rating  Fitch recovery rate %  RR3   60  RR4   40  RR5   20  RR6 
 5 

 

(b)       if such Collateral Obligation is a DIP Collateral Obligation and has
neither a public Fitch recovery rating, nor a recovery rating assigned to it by
Fitch in the context of provision by Fitch of a credit opinion, the Issuer or
the Collateral Manager on behalf of the Issuer shall apply to Fitch for a Fitch
recovery rating; provided that the Fitch recovery rating in respect of such DIP
Collateral Obligation shall be considered to be “RR3” pending provision by Fitch
of such Fitch recovery rating, and the recovery rate applicable to such DIP
Collateral Obligation shall be the recovery rate corresponding to such Fitch
recovery rating in the table above; and

 

(c)       if such Collateral Obligation has no public Fitch recovery rating and
no recovery rating is assigned by Fitch in the context of provision by Fitch of
a credit opinion to the Collateral Manager, the recovery rate applicable will be
the rate determined in accordance with the table below, for purposes of which
the Collateral Obligation will be categorized as “Strong Recovery” if it is a
Senior Secured Loan, “Moderate Recovery” if it is a senior unsecured bond and
otherwise “Weak Recovery,” and will fall into the country group corresponding to
the country in which the Obligor thereof is Domiciled:

 

   Group 1   Group 2   Group 3  Strong Recovery   80    70    35  Moderate
Recovery   45    45    25  Weak
Recovery   20    20    5 

 

Group 1: Australia, Bermuda, Canada, Cayman Islands, New Zealand, Puerto Rico,
United States.

 

Group 2: Austria, Barbados, Belgium, Czech Republic, Denmark, Estonia, Finland,
France, Germany, Gibraltar, Hong Kong, Iceland, Ireland, Israel, Italy, Japan,
Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Netherlands, Norway,
Poland, Portugal, Singapore, Slovakia, Slovenia, South Korea, Spain, Sweden,
Switzerland, Taiwan, United Kingdom.

 

Group 3: Albania, Argentina, Asia Others, Bahamas, Bosnia and Herzegovina,
Brazil, Bulgaria, Chile, China, Colombia, Costa Rica, Croatia, Cyprus, Dominican
Republic, Eastern Europe Others, Ecuador, Egypt, El Salvador, Greece, Guatemala,
Hungary, India, Indonesia, Iran, Jamaica, Kazakhstan, Liberia, Macedonia,
Malaysia, Malta, Marshall Islands, Mauritius, Mexico, Middle East and North
Africa Others, Moldova, Morocco, Other Central America, Other South America,
Other Sub Saharan Africa, Pakistan, Panama, Peru, Philippines, Qatar, Romania,
Russia, Saudi Arabia, Serbia and Montenegro, South Africa, Thailand, Tunisia,
Turkey, Ukraine, Uruguay, Venezuela, Vietnam.

 

 S-7-6 

 

 

Fitch Test Matrix

 

Subject to the provisions provided below, on or after the Effective Date, the
Collateral Manager will have the option to elect which of the cases set forth in
the matrix below (the “Fitch Test Matrix”) shall be applicable for purposes of
the Maximum Fitch Rating Factor Test, the Minimum Weighted Average Fitch
Recovery Rate Test and the Minimum Fitch Floating Spread Test. For any given
case:

 

(a)       the applicable value for determining satisfaction of the Maximum Fitch
Rating Factor Test will be the value set forth in the column header (or linear
interpolation between two adjacent columns, as applicable) of the row-column
combination in the Fitch Test Matrix selected by the Collateral Manager;

 

(b)       the applicable value for determining satisfaction of the Minimum Fitch
Floating Spread Test will be the percentage set forth in the row header (or
linear interpolation between two adjacent rows as applicable) of the row-column
combination in the Fitch Test Matrix selected by the Collateral Manager; and

 

(c)       the applicable value for determining satisfaction of the Minimum
Weighted Average Fitch Recovery Rate Test will be the value in the intersection
cell (or linear interpolation between two adjacent rows and/or two adjacent
columns, as applicable) of the row-column combination in the Fitch Test Matrix
selected by the Collateral Manager in relation to (a) and (b) above.

 

On the Effective Date, the Collateral Manager will be required to elect which
case shall apply initially by written notice to the Issuer and Fitch.
Thereafter, on two Business Days’ notice to the Issuer and Fitch, the Collateral
Manager may elect to have a different case apply, provided that the Maximum
Fitch Rating Factor Test, the Minimum Weighted Average Fitch Recovery Rate Test
and the Minimum Fitch Floating Spread Test applicable to the case to which the
Collateral Manager desires to change are satisfied after giving effect to such
change or, in the case of any tests that are not satisfied, the Issuer’s level
of compliance with such tests is improved after giving effect to the application
of the different case.

  

     Maximum Fitch Weighted Average Rating Factor

Minimum
Fitch Floating
Spread

    30    32    34    36    38    40    42    44    46    48    50  3.25% 
 59.10%   62.00%   64.40%   66.70%   69.10%   71.50%   74.00%   76.30%   78.30% 
 80.10%   81.90% 3.35%   58.45%   61.35%   63.85%   66.20%   68.60%   71.00% 
 73.45%   75.75%   77.90%   79.75%   81.55% 3.45%   57.80%   60.70%   63.30% 
 65.70%   68.10%   70.50%   72.90%   75.20%   77.50%   79.40%   81.20% 3.55% 
 57.15%   60.10%   62.80%   65.20%   67.55%   70.00%   72.35%   74.75%   77.05% 
 79.00%   80.80% 3.65%   56.50%   59.50%   62.30%   64.70%   67.00%   69.50% 
 71.80%   74.30%   76.60%   78.60%   80.40% 3.75%   55.80%   58.85%   61.65% 
 64.15%   66.50%   69.00%   71.35%   73.80%   76.10%   78.20%   80.00% 3.85% 
 55.10%   58.20%   61.00%   63.60%   66.00%   68.50%   70.90%   73.30%   75.60% 
 77.80%   79.60% 3.95%   54.40%   57.55%   60.45%   63.10%   65.50%   67.90% 
 70.35%   72.70%   75.10%   77.35%   79.20% 4.05%   53.70%   56.90%   59.90% 
 62.60%   65.00%   67.30%   69.80%   72.10%   74.60%   76.90%   78.80% 4.15% 
 53.05%   56.25%   59.25%   62.05%   64.45%   66.80%   69.25%   71.60%   74.05% 
 76.40%   78.40% 4.25%   52.40%   55.60%   58.60%   61.50%   63.90%   66.30% 
 68.70%   71.10%   73.50%   75.90%   78.00% 4.35%   51.70%   54.90%   58.00% 
 60.90%   63.40%   65.80%   68.15%   70.55%   72.95%   75.40%   77.65% 4.45% 
 51.00%   54.20%   57.40%   60.30%   62.90%   65.30%   67.60%   70.00%   72.40% 
 74.90%   77.30% 4.55%   50.30%   53.55%   56.75%   59.65%   62.40%   64.80% 
 67.10%   69.55%   72.00%   74.45%   76.85% 4.65%   49.60%   52.90%   56.10% 
 59.00%   61.90%   64.30%   66.60%   69.10%   71.60%   74.00%   76.40% 4.75% 
 48.95%   52.25%   55.50%   58.45%   61.35%   63.85%   66.20%   68.65%   71.10% 
 73.50%   75.95% 4.85%   48.30%   51.60%   54.90%   57.90%   60.80%   63.40% 
 65.80%   68.20%   70.60%   73.00%   75.50%

 

 S-7-7 

 

 

     Maximum Fitch Weighted Average Rating Factor

Minimum
Fitch Floating
Spread

    30    32    34    36    38    40    42    44    46    48    50  4.95% 
 47.65%   50.95%   54.25%   57.35%   60.30%   62.95%   65.35%   67.70%   70.15% 
 72.50%   75.00% 5.05%   47.00%   50.30%   53.60%   56.80%   59.80%   62.50% 
 64.90%   67.20%   69.70%   72.00%   74.50% 5.15%   46.35%   49.75%   53.00% 
 56.25%   59.25%   62.00%   64.45%   66.75%   69.20%   71.55%   74.00% 5.25% 
 45.70%   49.20%   52.40%   55.70%   58.70%   61.50%   64.00%   66.30%   68.70% 
 71.10%   73.50% 5.35%   45.15%   48.60%   51.80%   55.10%   58.10%   60.95% 
 63.50%   65.85%   68.20%   70.65%   73.05% 5.45%   44.60%   48.00%   51.20% 
 54.50%   57.50%   60.40%   63.00%   65.40%   67.70%   70.20%   72.60% 5.55% 
 43.95%   47.35%   50.60%   53.85%   56.95%   59.85%   62.55%   64.95%   67.25% 
 69.70%   72.10% 5.65%   43.30%   46.70%   50.00%   53.20%   56.40%   59.30% 
 62.10%   64.50%   66.80%   69.20%   71.60% 5.75%   42.65%   46.10%   49.40% 
 52.60%   55.80%   58.75%   61.55%   64.05%   66.35%   68.75%   71.15% 5.85% 
 42.00%   45.50%   48.80%   52.00%   55.20%   58.20%   61.00%   63.60%   65.90% 
 68.30%   70.70% 5.95%   40.30%   44.85%   48.20%   51.40%   54.60%   57.65% 
 60.50%   63.15%   65.50%   67.85%   70.25% 6.05%   38.60%   44.20%   47.60% 
 50.80%   54.00%   57.10%   60.00%   62.70%   65.10%   67.40%   69.80% 6.15% 
 36.90%   43.60%   47.00%   50.25%   53.45%   56.55%   59.50%   62.25%   64.65% 
 67.00%   69.45% 6.25%   35.20%   43.00%   46.40%   49.70%   52.90%   56.00% 
 59.00%   61.80%   64.20%   66.60%   69.10% Weighted Average Fitch Recovery Rate

 

 S-7-8 

 

 

Schedule 8

S&P REGION CLASSIFICATION TABLE

 

Region
Code

  Region Name   Country
Code   Country Name 17   Africa: Eastern   253   Djibouti 17   Africa: Eastern  
291   Eritrea 17   Africa: Eastern   251   Ethiopia 17   Africa: Eastern   254  
Kenya 17   Africa: Eastern   252   Somalia 17   Africa: Eastern   249   Sudan 12
  Africa: Southern   247   Ascension 12   Africa: Southern   267   Botswana 12  
Africa: Southern   266   Lesotho 12   Africa: Southern   230   Mauritius 12  
Africa: Southern   264   Namibia 12   Africa: Southern   248   Seychelles 12  
Africa: Southern   27   South Africa 12   Africa: Southern   290   St. Helena 12
  Africa: Southern   268   Swaziland 13   Africa: Sub-Saharan   244   Angola 13
  Africa: Sub-Saharan   226   Burkina Faso 13   Africa: Sub-Saharan   257  
Burundi 13   Africa: Sub-Saharan   225   Cote d’lvoire 13   Africa: Sub-Saharan
  240   Equatorial Guinea 13   Africa: Sub-Saharan   241   Gabonese Republic 13
  Africa: Sub-Saharan   220   Gambia 13   Africa: Sub-Saharan   233   Ghana 13  
Africa: Sub-Saharan   224   Guinea 13   Africa: Sub-Saharan   245  
Guinea-Bissau 13   Africa: Sub-Saharan   231   Liberia 13   Africa: Sub-Saharan
  261   Madagascar 13   Africa: Sub-Saharan   265   Malawi 13   Africa:
Sub-Saharan   223   Mali 13   Africa: Sub-Saharan   222   Mauritania 13  
Africa: Sub-Saharan   258   Mozambique 13   Africa: Sub-Saharan   227   Niger 13
  Africa: Sub-Saharan   234   Nigeria 13   Africa: Sub-Saharan   250   Rwanda 13
  Africa: Sub-Saharan   239   Sao Tome & Principe 13   Africa: Sub-Saharan   221
  Senegal 13   Africa: Sub-Saharan   232   Sierra Leone 13   Africa: Sub-Saharan
  255   Tanzania/Zanzibar 13   Africa: Sub-Saharan   228   Togo 13   Africa:
Sub-Saharan   256   Uganda

 

 S-8-1 

 



 

Region
Code

  Region Name   Country
Code   Country Name 13   Africa: Sub-Saharan   260   Zambia 13   Africa:
Sub-Saharan   263   Zimbabwe 13   Africa: Sub-Saharan   229   Benin 13   Africa:
Sub-Saharan   237   Cameroon 13   Africa: Sub-Saharan   238   Cape Verde Islands
13   Africa: Sub-Saharan   236   Central African Republic 13   Africa:
Sub-Saharan   235   Chad 13   Africa: Sub-Saharan   269   Comoros 13   Africa:
Sub-Saharan   242   Congo-Brazzaville 13   Africa: Sub-Saharan   243  
Congo-Kinshasa 3   Americas: Andean   591   Bolivia 3   Americas: Andean   57  
Colombia 3   Americas: Andean   593   Ecuador 3   Americas: Andean   51   Peru 3
  Americas: Andean   58   Venezuela 4   Americas: Mercosur and Southern Cone  
54   Argentina 4   Americas: Mercosur and Southern Cone   55   Brazil 4  
Americas: Mercosur and Southern Cone   56   Chile 4   Americas: Mercosur and
Southern Cone   595   Paraguay 4   Americas: Mercosur and Southern Cone   598  
Uruguay 1   Americas: Mexico   52   Mexico 2   Americas: Other Central and
Caribbean   1264   Anguilla 2   Americas: Other Central and Caribbean   1268  
Antigua 2   Americas: Other Central and Caribbean   1242   Bahamas 2   Americas:
Other Central and Caribbean   246   Barbados 2   Americas: Other Central and
Caribbean   501   Belize 2   Americas: Other Central and Caribbean   441  
Bermuda 2   Americas: Other Central and Caribbean   284   British Virgin Islands
2   Americas: Other Central and Caribbean   345   Cayman Islands 2   Americas:
Other Central and Caribbean   506   Costa Rica 2   Americas: Other Central and
Caribbean   809   Dominican Republic 2   Americas: Other Central and Caribbean  
503   El Salvador 2   Americas: Other Central and Caribbean   473   Grenada 2  
Americas: Other Central and Caribbean   590   Guadeloupe 2   Americas: Other
Central and Caribbean   502   Guatemala 2   Americas: Other Central and
Caribbean   504   Honduras 2   Americas: Other Central and Caribbean   876  
Jamaica 2   Americas: Other Central and Caribbean   596   Martinique 2  
Americas: Other Central and Caribbean   505   Nicaragua 2   Americas: Other
Central and Caribbean   507   Panama 2   Americas: Other Central and Caribbean  
869   St. Kitts/Nevis 2   Americas: Other Central and Caribbean   758   St.
Lucia 2   Americas: Other Central and Caribbean   784   St. Vincent & Grenadines

 



 S-8-2 

 

 

Region
Code

  Region Name   Country
Code   Country Name 2   Americas: Other Central and Caribbean   597   Suriname 2
  Americas: Other Central and Caribbean   868   Trinidad& Tobago 2   Americas:
Other Central and Caribbean   649   Turks & Caicos 2   Americas: Other Central
and Caribbean   297   Aruba 2   Americas: Other Central and Caribbean   53  
Cuba 2   Americas: Other Central and Caribbean   599   Curacao 2   Americas:
Other Central and Caribbean   767   Dominica 2   Americas: Other Central and
Caribbean   594   French Guiana 2   Americas: Other Central and Caribbean   592
  Guyana 2   Americas: Other Central and Caribbean   509   Haiti 2   Americas:
Other Central and Caribbean   664   Montserrat 101   Americas: U.S. and Canada  
2   Canada 101   Americas: U.S. and Canada   1   USA 7   Asia: China, Hong Kong,
Taiwan   86   China 7   Asia: China, Hong Kong, Taiwan   852   Hong Kong 7  
Asia: China, Hong Kong, Taiwan   886   Taiwan 5   Asia: India, Pakistan and
Afghanistan   93   Afghanistan 5   Asia: India, Pakistan and Afghanistan   91  
India 5   Asia: India, Pakistan and Afghanistan   92   Pakistan 6   Asia: Other
South   880   Bangladesh 6   Asia: Other South   975   Bhutan 6   Asia: Other
South   960   Maldives 6   Asia: Other South   977   Nepal 6   Asia: Other South
  94   Sri Lanka 8   Asia: Southeast, Korea and Japan   673   Brunei 8   Asia:
Southeast, Korea and Japan   855   Cambodia 8   Asia: Southeast, Korea and Japan
  62   Indonesia 8   Asia: Southeast, Korea and Japan   81   Japan 8   Asia:
Southeast, Korea and Japan   856   Laos 8   Asia: Southeast, Korea and Japan  
60   Malaysia 8   Asia: Southeast, Korea and Japan   95   Myanmar 8   Asia:
Southeast, Korea and Japan   850   North Korea 8   Asia: Southeast, Korea and
Japan   63   Philippines 8   Asia: Southeast, Korea and Japan   65   Singapore 8
  Asia: Southeast, Korea and Japan   82   South Korea 8   Asia: Southeast, Korea
and Japan   66   Thailand 8   Asia: Southeast, Korea and Japan   84   Vietnam 8
  Asia: Southeast, Korea and Japan   670   East Timor 105   Asia-Pacific:
Australia and New Zealand   61   Australia 105   Asia-Pacific: Australia and New
Zealand   682   Cook Islands 105   Asia-Pacific: Australia and New Zealand   64
  New Zealand 9   Asia-Pacific: Islands   679   Fiji 9   Asia-Pacific: Islands  
689   French Polynesia

 



 S-8-3 

 

 

Region
Code

  Region Name   Country
Code   Country Name 9   Asia-Pacific: Islands   686   Kiribati 9   Asia-Pacific:
Islands   691   Micronesia 9   Asia-Pacific: Islands   674   Nauru 9  
Asia-Pacific: Islands   687   New Caledonia 9   Asia-Pacific: Islands   680  
Palau 9   Asia-Pacific: Islands   675   Papua New Guinea 9   Asia-Pacific:
Islands   685   Samoa 9   Asia-Pacific: Islands   677   Solomon Islands 9  
Asia-Pacific: Islands   676   Tonga 9   Asia-Pacific: Islands   688   Tuvalu 9  
Asia-Pacific: Islands   678   Vanuatu 15   Europe: Central   420   Czech
Republic 15   Europe: Central   372   Estonia 15   Europe: Central   36  
Hungary 15   Europe: Central   371   Latvia 15   Europe: Central   370  
Lithuania 15   Europe: Central   48   Poland 15   Europe: Central   421   Slovak
Republic 16   Europe: Eastern   355   Albania 16   Europe: Eastern   387  
Bosnia and Herzegovina 16   Europe: Eastern   359   Bulgaria 16   Europe:
Eastern   385   Croatia 16   Europe: Eastern   383   Kosovo 16   Europe: Eastern
  389   Macedonia 16   Europe: Eastern   382   Montenegro 16   Europe: Eastern  
40   Romania 16   Europe: Eastern   381   Serbia 16   Europe: Eastern   90  
Turkey 14   Europe: Russia & CIS   374   Armenia 14   Europe: Russia & CIS   994
  Azerbaijan 14   Europe: Russia & CIS   375   Belarus 14   Europe: Russia & CIS
  995   Georgia 14   Europe: Russia & CIS   8   Kazakhstan 14   Europe: Russia &
CIS   996   Kyrgyzstan 14   Europe: Russia & CIS   373   Moldova 14   Europe:
Russia & CIS   976   Mongolia 14   Europe: Russia & CIS   7   Russia 14  
Europe: Russia & CIS   992   Tajikistan 14   Europe: Russia & CIS   993  
Turkmenistan 14   Europe: Russia & CIS   380   Ukraine 14   Europe: Russia & CIS
  998   Uzbekistan 102   Europe: Western   376   Andorra 102   Europe: Western  
43   Austria

 



 S-8-4 

 

 

Region
Code

  Region Name   Country
Code   Country Name 102   Europe: Western   32   Belgium 102   Europe: Western  
357   Cyprus 102   Europe: Western   45   Denmark 102   Europe: Western   358  
Finland 102   Europe: Western   33   France 102   Europe: Western   49   Germany
102   Europe: Western   30   Greece 102   Europe: Western   354   Iceland 102  
Europe: Western   353   Ireland 102   Europe: Western   101   Isle of Man 102  
Europe: Western   39   Italy 102   Europe: Western   102   Liechtenstein 102  
Europe: Western   352   Luxembourg 102   Europe: Western   356   Malta 102  
Europe: Western   377   Monaco 102   Europe: Western   31   Netherlands 102  
Europe: Western   47   Norway 102   Europe: Western   351   Portugal 102  
Europe: Western   386   Slovenia 102   Europe: Western   34   Spain 102  
Europe: Western   46   Sweden 102   Europe: Western   41   Switzerland 102  
Europe: Western   44   United Kingdom 10   Middle East: Gulf States   973  
Bahrain 10   Middle East: Gulf States   98   Iran 10   Middle East: Gulf States
  964   Iraq 10   Middle East: Gulf States   965   Kuwait 10   Middle East: Gulf
States   968   Oman 10   Middle East: Gulf States   974   Qatar 10   Middle
East: Gulf States   966   Saudi Arabia 10   Middle East: Gulf States   971  
United Arab Emirates 10   Middle East: Gulf States   967   Yemen 11   Middle
East: MENA   213   Algeria 11   Middle East: MENA   20   Egypt 11   Middle East:
MENA   972   Israel 11   Middle East MENA   962   Jordan 11   Middle East: MENA
  961   Lebanon 11   Middle East: MENA   212   Morocco 11   Middle East: MENA  
970   Palestinian Settlements 11   Middle East: MENA   963   Syrian Arab
Republic 11   Middle East: MENA   216   Tunisia 11   Middle East: MENA   1212  
Western Sahara 11   Middle East: MENA   218   Libya

 

 S-8-5 

 

 

EXHIBIT A-1

 

FORM OF GLOBAL SECURED NOTE

 

[RULE 144A][[TEMPORARY] REGULATION S] GLOBAL SECURED NOTE
representing

 

CLASS [A-1][A-2][B-1][B-2][C][D] [SENIOR] SECURED [DEFERRABLE] [FLOATING]
[FIXED] RATE NOTES DUE 2031

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES, AND MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (A) TO A PERSON THAT IS (1) (I) A “QUALIFIED PURCHASER” (AS
DEFINED FOR PURPOSES OF SECTION 3(C)(7) OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “1940 ACT”)) OR (II) SOLELY IN THE CASE OF CERTIFICATED SECURED
NOTES, (X) A “KNOWLEDGEABLE EMPLOYEE” WITH RESPECT TO THE ISSUER OR THE
COLLATERAL MANAGER OR (Y) A CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY
OR OTHER ENTITY (OTHER THAN A TRUST) EACH SHAREHOLDER, PARTNER, MEMBER OR OTHER
EQUITY OWNER OF WHICH IS A QUALIFIED PURCHASER AFFILIATED WITH THE COLLATERAL
MANAGER AND/OR A KNOWLEDGEABLE EMPLOYEE WITH RESPECT TO THE ISSUER OR THE
COLLATERAL MANAGER AND (2) (X) A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) IN RELIANCE ON THE EXEMPTION FROM SECURITIES
ACT REGISTRATION PROVIDED BY SUCH RULE THAT IS NOT A BROKER-DEALER WHICH OWNS
AND INVESTS ON A DISCRETIONARY BASIS LESS THAN U.S.$25 MILLION IN SECURITIES OF
ISSUERS THAT ARE NOT AFFILIATED PERSONS OF THE DEALER AND IS NOT A PLAN REFERRED
TO IN PARAGRAPH (A)(1)(D) OR (A)(1)(E) OF RULE 144A OR A TRUST FUND REFERRED TO
IN PARAGRAPH (A)(1)(F) OF RULE 144A THAT HOLDS THE ASSETS OF SUCH A PLAN, IF
INVESTMENT DECISIONS WITH RESPECT TO THE PLAN ARE MADE BY THE BENEFICIARIES OF
THE PLAN, (Y) SOLELY IN THE CASE OF CERTIFICATED SECURED NOTES, AN INSTITUTIONAL
“ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT) (AN “IAI”) OR (Z) SOLELY IN THE CASE OF CERTIFICATED SECURED
NOTES, ANOTHER “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(A) UNDER THE
SECURITIES ACT) THAT IS ALSO A KNOWLEDGEABLE EMPLOYEE WITH RESPECT TO THE ISSUER
OR THE COLLATERAL MANAGER OR AN ENTITY OWNED EXCLUSIVELY BY QUALIFIED PURCHASERS
AFFILIATED WITH THE COLLATERAL MANAGER AND/OR KNOWLEDGEABLE EMPLOYEES WITH
RESPECT TO THE ISSUER OR THE COLLATERAL MANAGER OR (B) TO A PERSON THAT IS A
QUALIFIED PURCHASER AND NOT A “U.S. PERSON” (AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT) AND IS ACQUIRING THIS SECURED NOTE IN RELIANCE ON THE
EXEMPTION FROM SECURITIES ACT REGISTRATION PROVIDED BY SUCH REGULATION, AND IN
EACH CASE IN COMPLIANCE WITH THE CERTIFICATION AND OTHER REQUIREMENTS SPECIFIED
IN THE INDENTURE REFERRED TO HEREIN AND IN COMPLIANCE WITH ANY APPLICABLE
SECURITIES LAW OF ANY APPLICABLE JURISDICTION.

 



 A-1-1 

 

 

[THIS NOTE IS A TEMPORARY REGULATION S GLOBAL SECURED NOTE FOR PURPOSES OF
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”). NEITHER THIS TEMPORARY REGULATION S GLOBAL SECURED NOTE NOR
ANY INTEREST HEREIN MAY BE OFFERED, SOLD OR DELIVERED, EXCEPT AS PERMITTED UNDER
THE INDENTURE REFERRED TO BELOW.

 

DURING THE DISTRIBUTION COMPLIANCE PERIOD, NO BENEFICIAL OWNERS OF THIS
TEMPORARY REGULATION S GLOBAL SECURED NOTE SHALL BE ENTITLED TO RECEIVE PAYMENTS
OF PRINCIPAL OR INTEREST HEREON UNLESS THE REQUIRED CERTIFICATIONS HAVE BEEN
DELIVERED PURSUANT TO THE TERMS OF THE INDENTURE. AFTER THE EXPIRATION OF THE
DISTRIBUTION COMPLIANCE PERIOD, DISTRIBUTIONS DUE IN RESPECT OF ANY BENEFICIAL
INTERESTS IN THIS TEMPORARY REGULATION S GLOBAL SECURED NOTE SHALL NOT BE MADE
TO THE BENEFICIAL OWNERS UNLESS EXCHANGE FOR A BENEFICIAL INTEREST IN THE
REGULATION S GLOBAL SECURED NOTE IS IMPROPERLY WITHHELD OR REFUSED.]1

 

THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF
AN INTEREST IN A NOTE THAT IS A U.S. PERSON AND IS NOT BOTH (A) A QUALIFIED
PURCHASER OR, IN THE CASE OF CERTIFICATED SECURED NOTES, (1) A “KNOWLEDGEABLE
EMPLOYEE” WITH RESPECT TO THE ISSUER OR THE COLLATERAL MANAGER, (2) OR A
CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER ENTITY (OTHER THAN
A TRUST) EACH SHAREHOLDER, PARTNER, MEMBER OR OTHER EQUITY OWNER OF WHICH IS A
QUALIFIED PURCHASER AFFILIATED WITH THE COLLATERAL MANAGER AND/OR A
“KNOWLEDGEABLE EMPLOYEE” WITH RESPECT TO THE ISSUER OR THE COLLATERAL MANAGER
AND (B) A QUALIFIED INSTITUTIONAL BUYER, OR, IN THE CASE OF CERTIFICATED SECURED
NOTES AN IAI OR ANOTHER “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(A) UNDER
THE SECURITIES ACT) MEETING THE REQUIREMENTS OF CLAUSE (A)(1) OR (2) ABOVE, TO
SELL ITS INTEREST IN THE NOTE, OR MAY SELL SUCH INTEREST ON BEHALF OF SUCH
OWNER.

 



 



1Insert in the case of Temporary Regulation S Global Secured Notes only.

 



 A-1-2 

 

 

EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL BE REQUIRED OR DEEMED TO
REPRESENT AND WARRANT THAT (A) IF IT IS, OR IS ACTING ON BEHALF OF, A BENEFIT
PLAN INVESTOR, ITS ACQUISITION, HOLDING AND DISPOSITION OF SUCH NOTES WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND
(B) IF IT IS, OR IS ACTING ON BEHALF OF, A GOVERNMENTAL, CHURCH, NON-U.S. OR
OTHER PLAN WHICH IS SUBJECT TO ANY STATE, LOCAL, OTHER FEDERAL OR NON-U.S. LAW
OR REGULATION THAT IS SUBSTANTIALLY SIMILAR TO THE PROHIBITED TRANSACTION
PROVISIONS OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE (ANY SUCH LAW OR
REGULATION, AN “OTHER PLAN LAW”), ITS ACQUISITION, HOLDING AND DISPOSITION OF
SUCH NOTES WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF ANY SUCH
OTHER PLAN LAW. “BENEFIT PLAN INVESTOR” MEANS A BENEFIT PLAN INVESTOR, AS
DEFINED IN SECTION 3(42) OF ERISA AND 29 C.F.R. SECTION 2510.3-101, AND INCLUDES
(A) AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF TITLE I OF ERISA)
THAT IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY PROVISIONS OF ERISA, (B) A PLAN
THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR (C) ANY ENTITY WHOSE UNDERLYING
ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY SUCH EMPLOYEE BENEFIT PLAN’S OR
PLAN’S INVESTMENT IN THE ENTITY.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, OR FROM TIME TO
TIME IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE.

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

Each holder OR BENEFICIAL OWNER OF A SECURED Note (OR any interest therein) will
be deemed to have represented and agreed to treat the Notes as indebtedness for
U.S. federal, state and local income and franchise tax purposes, EXCEPT AS
OTHERWISE REQUIRED BY LAW.

 



 A-1-3 

 

 

The failure to provide the Issuer and the Trustee (and any of their agents) with
the properly completed and signed tax certifications (generally, in the case of
U.S. federal income tax, an Internal Revenue Service Form W-9 (or applicable
successor form) in the case of a person that is a “United States Person” within
the meaning of section 7701(a)(30) of the Code or the appropriate Internal
Revenue Service Form W-8 (or applicable successor form) in the case of a person
that is not a “United States Person” within the meaning of section 7701(a)(30)
of the Code) may result in withholding from payments in respect of THIS Note,
including U.S. federal withholding or back-up withholding.

 

Each holder OR BENEFICIAL OWNER of this Note that is not a “United States TAX
Person” will be deemed to HAVE REPRESENTED THAT either (a) it is not (I) a bank
(OR AN ENTITY AFFILIATED WITH A BANK) extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business (within
the meaning of section 881(c)(3)(A) of the Code), (II) A “10 PERCENT
SHAREHOLDER” WITH RESPECT TO THE ISSUER WITHIN THE MEANING OF SECTION 871(H)(3)
OR SECTION 881(C)(3)(D) OF THE CODE, OR (III) A “CONTROLLED FOREIGN CORPORATION”
THAT IS RELATED TO THE ISSUER WITHIN THE MEANING OF SECTION 881(C)(3)(C) OF THE
CODE; (b) it is a person that is eligible for benefits under an income tax
treaty with the United States that eliminates U.S. federal income taxation of
U.S. source interest not attributable to a permanent establishment in the United
States; or (c) it has provided an IRS Form W-8ECI representing that all payments
received or to be received by it on the Notes are effectively connected with the
conduct of a trade or business in the United States.

 

Each holder OR BENEFICIAL OWNER of THIS Note (OR any interest therein) THAT IS
NOT A UNITED STATES TAX PERSON will be deemed to HAVE representED and
ACKNOWLEDGED that it is not and will not beCOME a member of an “expanded group”
(within the meaning of THE Regulations ISSUED under Section 385 of the Code)
that includes a DOMESTIC corporation (as determined for U.S. federal income tax
purposes) if EITHER (i) the Issuer is AN ENTITY DISREGARDED AS SEPARATE FROM
SUCH DOMESTIC CORPORATION FOR U.S. FEDERAL INCOME TAX PURPOSES OR (II) THE
ISSUER IS a “controlled partnership” (within the meaning of the Regulations)
with respect to such expanded group OR AN ENTITY DISREGARDED AS SEPARATE FROM
SUCH CONTROLLED PARTNERSHIP for U.S. federal income tax purposes.

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE WILL BE DEEMED TO HAVE AGREED TO
PROVIDE THE ISSUER AND ANY RELEVANT INTERMEDIARY WITH ANY INFORMATION OR
DOCUMENTATION THAT IS REQUIRED UNDER FATCA OR THAT THE ISSUER OR RELEVANT
INTERMEDIARY DEEMS APPROPRIATE TO ENABLE THE ISSUER OR RELEVANT INTERMEDIARY TO
DETERMINE THEIR DUTIES AND LIABILITIES WITH RESPECT TO ANY TAXES THEY MAY BE
REQUIRED TO WITHHOLD PURSUANT TO FATCA IN RESPECT OF SUCH NOTE OR THE HOLDER OF
SUCH NOTE OR BENEFICIAL INTEREST THEREIN. IN ADDITION, EACH PURCHASER AND
SUBSEQUENT TRANSFEREE OF SUCH NOTES (OR ANY INTEREST THEREIN) WILL BE DEEMED TO
HAVE UNDERSTOOD AND ACKNOWLEDGED THAT THE ISSUER HAS THE RIGHT UNDER THIS
INDENTURE TO WITHHOLD ON ANY HOLDER OR ANY BENEFICIAL OWNER OF AN INTEREST IN A
NOTE THAT FAILS TO COMPLY WITH FATCA.

 



 A-1-4 

 

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE
DEEMED TO HAVE AGREED THAT IT WILL INDEMNIFY THE ISSUER, THE TRUSTEE, AND THEIR
RESPECTIVE AGENTS FROM ANY AND ALL DAMAGES, COST AND EXPENSES (INCLUDING ANY
AMOUNT OF TAXES, FEES, INTEREST, ADDITIONS TO TAX, OR PENALTIES) RESULTING FROM
THE FAILURE BY IT TO COMPLY WITH ITS OBLIGATIONS UNDER THE NOTE. IT ACKNOWLEDGES
THAT THE INDEMNIFICATION WILL CONTINUE WITH RESPECT TO ANY PERIOD DURING WHICH
IT HELD SUCH NOTE (OR ANY INTEREST THEREIN), NOTWITHSTANDING IT CEASING TO BE A
HOLDER OF THE NOTE.

 

EACH PURCHASER OR TRANSFEREE OF THIS NOTE OR ANY INTEREST IN THIS NOTE WILL BE
REQUIRED, OR, BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE, WILL BE
DEEMED, TO REPRESENT AND WARRANT THAT: (A) IT HAS SUCH KNOWLEDGE AND EXPERIENCE
IN FINANCIAL AND BUSINESS MATTERS TO BE CAPABLE OF MAKING ITS OWN INDEPENDENT
EVALUATION OF THE REASONABLENESS AND ACCURACY OF THE INFORMATION CONTAINED UNDER
THE “CREDIT RISK RETENTION” SECTION HEADING IN THE OFFERING CIRCULAR; (B) IT
UNDERSTANDS THE INHERENT LIMITATIONS OF THE INFORMATION CONTAINED UNDER THE
“CREDIT RISK RETENTION” SECTION HEADING IN THE OFFERING CIRCULAR AND HAS BEEN
AFFORDED AN OPPORTUNITY TO REQUEST AND TO REVIEW, AND HAS RECEIVED, ALL
ADDITIONAL INFORMATION CONSIDERED BY IT TO BE NECESSARY TO VERIFY THE ACCURACY
OF, OR TO SUPPLEMENT THE INFORMATION UNDER, THE “CREDIT RISK RETENTION” SECTION
HEADING IN THE OFFERING CIRCULAR; (C) IT APPROVES THE USE OF THE METHODOLOGY,
INPUTS AND ASSUMPTIONS DESCRIBED UNDER THE “CREDIT RISK RETENTION” SECTION
HEADING IN THE OFFERING CIRCULAR; (D) IT HAS MADE ITS OWN INDEPENDENT DECISION
REGARDING AN INVESTMENT IN THE NOTES WITHOUT RELIANCE UPON, OR USE OF, IN ANY
MANNER WHATSOEVER THE INFORMATION CONTAINED UNDER THE “CREDIT RISK RETENTION”
SECTION HEADING IN THE OFFERING CIRCULAR; AND (E) IT UNDERSTANDS THAT THE ISSUER
AND COLLATERAL MANAGER ARE RELYING ON THE FOREGOING AS A MATERIAL INDUCEMENT TO
ENTER THIS TRANSACTION AND OTHERWISE WOULD NOT ENGAGE IN THIS TRANSACTION.

 

[THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE
AND YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY WRITING TO THE ISSUER.]2

 



 



2Applicable only to the Class B-2 Notes, the Class C Notes and the Class D
Notes.

 

 A-1-5 

 

 

GCIC CLO II LLC

[RULE 144A][[TEMPORARY] REGULATION S] GLOBAL SECURED NOTE
representing


CLASS [A-1][A-2][B-1][B-2][C][D] [SENIOR] SECURED [DEFERRABLE]
[FLOATING][FIXED] RATE NOTES DUE 2031

 

[R][S]-[_]   CUSIP No.:  [_] Up to U.S.$[  ]

ISIN: [_]

 

GCIC CLO II LLC, a limited liability company organized under the laws of the
State of Delaware (the “Issuer”), for value received, hereby promises to pay to
CEDE & CO. or registered assigns, upon presentation and surrender of this Note
(except as otherwise permitted by the Indenture referred to below), the
principal sum as indicated on Schedule A on January 20, 2031, or, if such day is
not a Business Day, the next succeeding Business Day (the “Stated Maturity”)
except as provided below and in the Indenture. The obligations of the Issuer
under this Note and the Indenture are limited recourse obligations of the Issuer
payable solely from the Assets in accordance with the Indenture, and following
realization of the Assets in accordance with the Indenture, all claims of
Noteholders shall be extinguished and shall not thereafter revive.

 

The Issuer promises to pay interest, if any, on the 20th day of January, April,
July and October in each year, commencing April 2019 (or, if such day is not a
Business Day, the next succeeding Business Day), at the rate equal to [LIBOR
plus [1.48][2.25][1.75][2.30][2.75]]3 [4.665]4 % per annum on the unpaid
principal amount hereof until the principal hereof is paid or duly provided
for[; provided that such interest rate is subject to reduction in connection
with a Re-Pricing pursuant to the terms of Section 9.8 of the Indenture]5.
[Interest shall be computed on the basis of the actual number of days elapsed in
the applicable Interest Accrual Period divided by 360.]6 [Interest shall be
computed on the basis of a 360-day year consisting of twelve 30-day months.]7
The interest so payable on any Payment Date will, as provided in the Indenture,
be paid to the Person in whose name this Note (or one or more predecessor Notes)
is registered at the close of business on the Record Date for such interest,
which shall be the date one day (whether or not a Business Day) prior to such
Payment Date.

 



 



3Applicable only to the Class A-1 Notes, the Class B-1 Notes, the Class B-2
Notes, the Class C Notes and the Class D Notes.

4Applicable only to the Class A-2 Notes.

5Applicable only to the Class A-2 Notes, the Class B-1 Notes, the Class B-2
Notes, the Class C Notes and the Class D Notes.

6Applicable only to the Class A-1 Notes, the Class B-1 Notes, the Class B-2
Notes, the Class C Notes and the Class D Notes.

7Applicable only to the Class A-2 Notes.

 



 A-1-6 

 

 

Interest will cease to accrue on each Class [A-1][A-2][B-1][B-2][C][D] Note, or
in the case of a partial repayment, on such repaid part, from the date of
repayment or Stated Maturity unless payment of principal is improperly withheld
or unless a default is otherwise made with respect to such payments. The
principal of this Class [A-1][A-2][B-1][B-2][C][D] Note shall be payable on the
first Payment Date on which funds are permitted to be used for such purpose in
accordance with the Priority of Payments. The principal of each Class
[A-1][A-2][B-1][B-2][C][D] Note shall be payable no later than the Stated
Maturity unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

[If any Priority Class is Outstanding with respect to the Class [C][D] Notes,
any interest on the Class [C][D] Notes that is not paid when due by operation of
the Priority of Payments will be deferred. Any interest so deferred will be
added to the principal balance of the Class [C][D] Notes, and thereafter,
interest will accrue on the aggregate outstanding principal amount of the Class
[C][D] Notes, as so increased.]8

 

Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their authorized
signatories, this Note shall not be entitled to any benefit under the Indenture
or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class [A-1][A-2][B-1][B-2][C][D]
[Senior] Secured [Deferrable] [Floating][Fixed] Rate Notes due 2031 (the “Class
[A-1][A-2][B-1][B-2][C][D] Notes” and, together with the other classes of Notes
issued under the Indenture, the “Notes”) issued under an indenture dated as of
December 13, 2018 (the “Indenture”) between the Issuer and The Bank of New York
Mellon Trust Company, National Association, as trustee (the “Trustee”, which
term includes any successor trustee as permitted under the Indenture). Reference
is hereby made to the Indenture and all indentures supplemental thereto for a
statement of the respective rights, limitations of rights, duties and immunities
thereunder of the Issuer, the Trustee and the Holders of the Notes and the terms
upon which the Notes are, and are to be, authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

This Note is subject to optional redemption as specified in the Indenture. In
the case of any optional redemption of Class [A-1][A-2][B-1][B-2][C][D] Notes,
interest and principal installments whose Payment Date is on or prior to the
Redemption Date will be payable to the Holders of such Notes, or one or more
predecessor Class [A-1][A-2][B-1][B-2][C][D] Notes, registered as such at the
close of business on the relevant Record Date.

 

Transfers of this [Rule 144A][[Temporary] Regulation S] Global Secured Note
shall be limited to transfers of such Global Secured Note in whole, or from time
to time in part, to a nominee of DTC or to a successor of DTC or such
successor’s nominee.

 

[Prior to the end of the Distribution Compliance Period, beneficial interests in
this Temporary Regulation S Global Secured Note may be held only through
Euroclear or Clearstream.]9

 



 



8Applicable only to the Class C Notes and the Class D Notes.

9Applicable only to Temporary Regulation S Global Secured Notes.

 



 A-1-7 

 

 

[Interests in this [Rule 144A][Regulation S] Global Secured Note will be
transferable in accordance with DTC’s rules and procedures in use at such time,
and to transferees acquiring Certificated Secured Notes or to a transferee
taking an interest in a [Rule 144A][Regulation S] Global Secured Note, subject
to and in accordance with the restrictions set forth in the Indenture.] 10

 

If (a) a redemption occurs because any Coverage Test is not satisfied as set
forth in Section 9.1 of the Indenture, (b) a redemption occurs because a
Majority of the Subordinated Notes provides written direction to this effect
(and in the case of a Refinancing, with the consent of the Collateral Manager
and the U.S. Retention Provider) as set forth in Section 9.2 of the Indenture,
(c) a Special Redemption occurs (x) during the Reinvestment Period, if the
Collateral Manager is unable, for a period of at least 20 consecutive Business
Days, to identify additional Collateral Obligations in sufficient amounts to
permit the investment or reinvestment of all or a portion of the funds then in
the Collection Account or (y) after the Effective Date, due to the failure to
obtain Rating Agency confirmation of the Initial Ratings of the Secured Notes,
each as set forth in Section 9.6 of the Indenture, (d) a redemption occurs
because a Majority of an Affected Class or a Majority of the Subordinated Notes
so direct the Trustee following the occurrence of a Tax Event as set forth in
Section 9.3 of the Indenture or (e) a redemption occurs because a Majority of
the Subordinated Notes or the Collateral Manager provides written direction to
this effect as set forth in Section 9.9 of the Indenture, then in each case this
Note may be redeemed in the manner, under the conditions and with the effect
provided in the Indenture. In connection with any redemption pursuant to clauses
(b) or (d), Holders of 100% of the Aggregate Outstanding Amount of any Class of
Secured Notes may elect to receive less than 100% of the Redemption Price that
would otherwise be payable to such Holders of such Class of Secured Notes.

 

The Issuer, the Trustee, and any agent of the Issuer or the Trustee may treat
the Person in whose name this Note is registered as the owner of such Note on
the Register on the applicable Record Date for the purpose of receiving payments
of principal of and interest on such Note and on any other date for all other
purposes whatsoever (whether or not such Note is overdue), and neither the
Issuer nor the Trustee nor any agent of the Issuer or the Trustee shall be
affected by notice to the contrary.

 

If an Event of Default shall occur and be continuing, the Class
[A-1][A-2][B-1][B-2][C][D] Notes may become or be declared due and payable in
the manner and with the effect provided in the Indenture.

 

[Interests in this [Rule 144A][Regulation S] Global Secured Note may be
exchanged for an interest in, or transferred to a transferee taking an interest
in, the corresponding [Regulation S or, solely during the Distribution
Compliance Period, Temporary Regulation S][Rule 144A] Global Secured Note
subject to the restrictions as set forth in the Indenture. This [Rule
144A][Regulation S] Global Secured Note is subject to mandatory exchange for
Certificated Notes under the limited circumstances set forth in the
Indenture.]11

 



 



10Applicable only to Rule 144A and permanent Regulation S Global Secured Notes.

11Applicable only to Rule 144A and permanent Regulation S Global Secured Notes.

 



 A-1-8 

 

 

[After the expiration of the Distribution Compliance Period, beneficial
interests in this Temporary Regulation S Global Note shall be exchanged for an
interest in a Regulation S Global Note in accordance with the terms of the
Indenture. Prior to the termination of the Distribution Compliance Period,
transfers of interests in this Temporary Regulation S Global Note to U.S.
persons (as defined in Regulation S) shall be subject to and in accordance with
the restrictions set forth in the Indenture.]12

 

Upon redemption, exchange of or increase in any interest represented by this
[Rule 144A][[Temporary] Regulation S] Global Secured Note, this [Rule
144A][[Temporary] Regulation S] Global Secured Note shall be endorsed on
Schedule A hereto to reflect the reduction of or increase in the principal
amount evidenced hereby.

 

The Class [A-1][A-2][B-1][B-2][C][D] Notes will be issued in minimum
denominations of $250,000 and integral multiples of $1.00 in excess thereof.

 

Title to Notes shall pass by registration in the Register kept by the Registrar
which initially is the Trustee, acting through its Corporate Trust Office.

 

No service charge shall be made for registration of transfer or exchange of this
Note, but the Issuer or the Trustee may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith. The
Registrar or the Trustee shall be permitted to request such evidence reasonably
satisfactory to it documenting the identity and/or the signature of the
transferor and the transferee.

 

Each holder and beneficial owner of this Note, by its acceptance of this Note,
hereby agrees that it shall not institute against, or join any other Person in
instituting against the Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under
U.S. federal or state bankruptcy laws or any similar laws until at least one
year and one day after payment in full of the Notes, or, if longer, the
applicable preference period then in effect plus one day following such payment
in full.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

 



 



12Applicable only to Temporary Regulation S Global Secured Notes.

 

 A-1-9 

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of December 13, 2018.

 

  GCIC CLO II LLC       By: Golub Capital Investment Corporation,     its
designated manager         By:        Name:     Title:    

 

 A-1-10 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

Dated as of December 13, 2018.

 

  THE BANK OF NEW YORK MELLON TRUST
COMPANY, NATIONAL ASSOCIATION,   as Trustee       By:       Authorized Signatory

 

 A-1-11 

 

 

SCHEDULE A

 

SCHEDULE OF EXCHANGES OR REDEMPTIONS

 

The following exchanges, redemptions of or increase in the whole or a part of
the Notes represented by this [Rule 144A][[Temporary] Regulation S] Global
Secured Note have been made:

 



Date
Exchange / 
Redemption
/ increase
made  Original
principal amount
of this [Rule
144A]
[[Temporary]
Regulation S]
Global Secured
Note   Part of principal
amount of this
[Rule 144A]
[[Temporary]
Regulation S]
Global Secured
Note exchanged
/ redeemed / 
increased   Remaining
principal amount
of this [Rule 144A]
[[Temporary]
Regulation S]
Global Secured
Note following
such
exchange /
redemption / 
increase   Notation made by
or on behalf of the
Issuer    $[_]                                                                  
                                                                             
                                                                               
                                                                              
                              



 

 A-1-12 

 

 

EXHIBIT A-2

FORM OF RULE 144A GLOBAL SUBORDINATED NOTE

 

RULE 144A GLOBAL SUBORDINATED NOTE
representing

 

SUBORDINATED NOTES DUE 2118

 

THIS SUBORDINATED NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES, AND MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY TO A PERSON THAT IS (1) A “QUALIFIED PURCHASER” (AS
DEFINED FOR PURPOSES OF SECTION 3(C)(7) OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “1940 ACT”)) AND (2) A “QUALIFIED INSTITUTIONAL BUYER” (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN RELIANCE ON THE EXEMPTION FROM
SECURITIES ACT REGISTRATION PROVIDED BY SUCH RULE THAT IS NOT A BROKER-DEALER
WHICH OWNS AND INVESTS ON A DISCRETIONARY BASIS LESS THAN U.S.$25 MILLION IN
SECURITIES OF ISSUERS THAT ARE NOT AFFILIATED PERSONS OF THE DEALER AND IS NOT A
PLAN REFERRED TO IN PARAGRAPH (A)(1)(D) OR (A)(1)(E) OF RULE 144A OR A TRUST
FUND REFERRED TO IN PARAGRAPH (A)(1)(F) OF RULE 144A THAT HOLDS THE ASSETS OF
SUCH A PLAN, IF INVESTMENT DECISIONS WITH RESPECT TO THE PLAN ARE MADE BY THE
BENEFICIARIES OF THE PLAN, AND IN COMPLIANCE WITH THE CERTIFICATION AND OTHER
REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO HEREIN AND IN COMPLIANCE
WITH ANY APPLICABLE SECURITIES LAW OF ANY APPLICABLE JURISDICTION.

 



 

A-2-1

 

 

 

(1) EACH PERSON WHO PURCHASES AN INTEREST IN THIS NOTE FROM THE ISSUER AS PART
OF THE INITIAL OFFERING WILL BE REQUIRED TO REPRESENT AND WARRANT IN WRITING TO
THE TRUSTEE (A) WHETHER OR NOT, FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST
HEREIN, IT IS, OR IS ACTING ON BEHALF OF, A BENEFIT PLAN INVESTOR, (B) WHETHER
OR NOT, FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN, IT IS A
CONTROLLING PERSON AND (C) THAT (I) IF IT IS, OR IS ACTING ON BEHALF OF, A
BENEFIT PLAN INVESTOR, ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE
WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER
SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”) OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) AND (II) IF IT IS, OR IS ACTING ON BEHALF OF, A GOVERNMENTAL, CHURCH,
NON-U.S. OR OTHER PLAN, (X) IT IS NOT, AND FOR SO LONG AS IT HOLDS THIS NOTE OR
AN INTEREST HEREIN IT WILL NOT BE, SUBJECT TO ANY FEDERAL, STATE, LOCAL NON-U.S.
OR OTHER LAW OR REGULATION THAT COULD CAUSE THE UNDERLYING ASSETS OF THE ISSUER
TO BE TREATED AS ASSETS OF THE INVESTOR IN ANY NOTE (OR INTEREST THEREIN) BY
VIRTUE OF ITS INTEREST AND THEREBY SUBJECT THE ISSUER OR THE COLLATERAL MANAGER
(OR OTHER PERSONS RESPONSIBLE FOR THE INVESTMENT AND OPERATION OF THE ISSUER’S
ASSETS) TO LAWS OR REGULATIONS THAT ARE SUBSTANTIALLY SIMILAR TO THE PROHIBITED
TRANSACTION PROVISIONS OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
(“SIMILAR LAW”) AND (Y) ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE
WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF ANY APPLICABLE STATE,
LOCAL, OTHER FEDERAL OR NON-U.S. LAWS OR REGULATIONS THAT ARE SUBSTANTIALLY
SIMILAR TO THE PROHIBITED TRANSACTION PROVISIONS OF SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE (“OTHER PLAN LAW”) AND (2) EACH PURCHASER OR SUBSEQUENT
TRANSFEREE, AS APPLICABLE, OF AN INTEREST IN THIS NOTE OTHER THAN FROM THE
ISSUER AS PART OF THE INITIAL OFFERING, ON EACH DAY FROM THE DATE ON WHICH SUCH
BENEFICIAL OWNER ACQUIRES ITS INTEREST IN SUCH SUBORDINATED NOTES THROUGH AND
INCLUDING THE DATE ON WHICH SUCH BENEFICIAL OWNER DISPOSES OF ITS INTEREST IN
SUCH SUBORDINATED NOTES, WILL BE DEEMED TO HAVE REPRESENTED AND AGREED THAT (A)
IT IS NOT, AND IS NOT ACTING ON BEHALF OF, A BENEFIT PLAN INVESTOR OR A
CONTROLLING PERSON AND (B) IF IT IS, OR IS ACTING ON BEHALF OF, A GOVERNMENTAL,
CHURCH, NON-U.S. OR OTHER PLAN, (X) IT IS NOT, AND FOR SO LONG AS IT HOLDS SUCH
NOTES OR INTEREST THEREIN WILL NOT BE, SUBJECT TO SIMILAR LAW AND (Y) ITS
ACQUISITION, HOLDING AND DISPOSITION OF SUCH NOTES WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT VIOLATION OF ANY OTHER PLAN LAW. “BENEFIT PLAN INVESTOR” MEANS A
BENEFIT PLAN INVESTOR, AS DEFINED IN SECTION 3(42) OF ERISA AND 29 C.F.R.
SECTION 2510.3-101, AND INCLUDES (A) AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN
SECTION 3(3) OF TITLE I OF ERISA) THAT IS SUBJECT TO THE FIDUCIARY
RESPONSIBILITY PROVISIONS OF ERISA, (B) A PLAN THAT IS SUBJECT TO SECTION 4975
OF THE CODE OR (C) ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY
REASON OF ANY SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY.
“CONTROLLING PERSON” MEANS A PERSON (OTHER THAN A BENEFIT PLAN INVESTOR) WHO HAS
DISCRETIONARY AUTHORITY OR CONTROL WITH RESPECT TO THE ASSETS OF THE ISSUER OR
ANY PERSON WHO PROVIDES INVESTMENT ADVICE FOR A FEE (DIRECT OR INDIRECT) WITH
RESPECT TO SUCH ASSETS, OR ANY AFFILIATE OF ANY SUCH PERSON. AN “AFFILIATE” OF A
PERSON INCLUDES ANY PERSON, DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARIES, CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH THE
PERSON. “CONTROL” WITH RESPECT TO A PERSON OTHER THAN AN INDIVIDUAL MEANS THE
POWER TO EXERCISE A CONTROLLING INFLUENCE OVER THE MANAGEMENT OR POLICIES OF
SUCH PERSON.

 

NO TRANSFER OF A SUBORDINATED NOTE OR ANY INTEREST THEREIN WILL BE PERMITTED IF
IT WOULD CAUSE 25% OR MORE OF THE TOTAL VALUE OF THE SUBORDINATED NOTES TO BE
HELD BY BENEFIT PLAN INVESTORS, DISREGARDING SUBORDINATED NOTES (OR INTERESTS
THEREIN) HELD BY CONTROLLING PERSONS.

 



 

A-2-2

 

 

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE
DEEMED TO HAVE REPRESENTED AND AGREED TO TREAT THE NOTE AS EQUITY FOR U.S.
FEDERAL, STATE AND LOCAL INCOME AND FRANCHISE TAX PURPOSES.

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE
DEEMED TO HAVE REPRESENTED AND WARRANTED THAT ITS IS A UNITED STATES TAX PERSON,
AGREED TO PROVIDE THE ISSUER AND THE TRUSTEE (AND ANY OF THEIR AGENTS) WITH A
CORRECT, COMPLETE AND PROPERLY EXECUTED IRS FORM W-9 (OR APPLICABLE SUCCESSOR
FORM), AND ACKNOWLEDGED THAT IF IT FAILS to provide the Issuer and the Trustee
(and any of their agents) with the properly completed and signed tax
certifications SPECIFIED ABOVE. THE ACQUISITION OF ITS INTEREST IN SUCH NOTE
SHALL BE VOID AB INITIO.

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE
DEEMED TO HAVE REPRESENTED, ACKNOWLEDGED, AND AGREED THAT:

 

(A)       SUCH Note (OR any interestS therein) may not be acquired or owned by
any Person that is classified for U.S. federal income tax purposes as a
partnership, Subchapter S corporation or grantor trust unless (i) (a) except in
the case of the retention provider, none of the direct or indirect beneficial
owners of any interest in such Person have or ever will have more than 40% of
the value of its interest in such Person attributable to the aggregate interest
of such Person in the combined value of the notes (and any OTHER INTEREST
TREATED AS equity in the Issuer FOR U.S. FEDERAL INCOME TAX PURPOSES), and (b)
it is not and will not be a principal purpose of the arrangement involving the
investment of such Person in any subordinated notes and any OTHER equity
interests of the Issuer to permit any partnership to satisfy the 100 partner
limitation of TREASURY REGULATIONS SECTION 1.7704-1(H)(1)(II) or (ii) such
Person obtains WRITTEN ADVICE OF DECHERT LLP OR an opinion of nationally
recognized u.s. tax counsel reasonably acceptable to the issuer that such
transfer will not cause the Issuer to be treated as a publicly traded
partnership taxable as a corporation;

 

(B)       IT WILL NOT PARTICIPATE IN THE CREATION OR OTHER TRANSFER OF ANY
FINANCIAL INSTRUMENT OR CONTRACT THE VALUE OF WHICH IS DETERMINED IN WHOLE OR IN
PART BY REFERENCE TO THE ISSUER (INCLUDING THE AMOUNT OF DISTRIBUTIONS BY THE
ISSUER, THE VALUE OF THE ISSUER’S ASSETS, OR THE RESULTS OF THE ISSUER’S
OPERATIONS) OR THE NOTE;

 



 

A-2-3

 

 

 

(C)       IT WILL NOT ACQUIRE, sell, transfer, assign, participate, pledge or
otherwise dispose of thE Note (OR any interest therein) or cause thE Note (OR
any interest therein) to be marketed, (i) on or through an “established
securities market” within the meaning of section 7704(b)(1) of the Code and
TREASURY REGULATIONS SECTION 1.7704-1(b), including without limitation, an
interdealer quotation system that regularly disseminates firm buy or sell
quotations or (ii) if such acquisition, sale, transfer, assignment,
participation, pledge or other disposition would cause the combined number of
holders of THE notes and any OTHER equity interests in the Issuer to be more
than 88; AND

 

(D)       IT acknowledges and agrees that any sale, transfer, assignment,
participation, pledge, or other disposition of the Note (OR any interest
therein) that would violate any of the three preceding paragraphs above or
otherwise cause the Issuer to be unable to rely on the “private placement” safe
harbor of TREASURY REGULATIONS SECTION 1.7704-1(H) will be void and of no force
or effect, and it will not transfer any interest in the Note to any Person that
does not agree to be bound by the three preceding paragraphs above or by this
paragraph.

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE OR ANY INTEREST THEREIN WILL BE
DEEMED TO HAVE ACKNOWLEDGED AND AGREED THAT, FOR SO LONG AS THE ISSUER IS
CLASSIFIED AS A PARTNERSHIP FOR U.S. FEDERAL INCOME TAX PURPOSES, IT SHALL NOT
ACQUIRE ANY SUCH NOTE (OR ANY OTHER INTEREST TREATED AS EQUITY IN THE ISSUER FOR
U.S. FEDERAL INCOME TAX PURPOSES) IF SUCH TRANSFER WOULD RESULT IN THE ISSUER
BEING TREATED AS A DISREGARDED ENTITY FOR U.S. FEDERAL INCOME TAX PURPOSES.

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE
DEEMED TO HAVE ACKNOWLEDGED AND AGREED THAT, FOR SO LONG AS THE ISSUER IS
DISREGARDED AS SEPARATE FROM IT FOR U.S. FEDERAL INCOME TAX PURPOSES, A NOTE MAY
NOT BE TRANSFERRED BY IT (EXCEPT TO A PERSON THAT IS DISREGARDED AS SEPARATE
FROM SUCH HOLDER OR BENEFICIAL OWNER FOR U.S. FEDERAL INCOME TAX PURPOSES),
UNLESS IT HAS RECEIVED WRITTEN ADVICE OF DECHERT LLP OR AN OPINION OF NATIONALLY
RECOGNIZED U.S. TAX COUNSEL REASONABLY ACCEPTABLE TO THE ISSUER THAT SUCH
TRANSFER WILL NOT RESULT IN THE ISSUER BECOMING CLASSIFIED AS AN ASSOCIATION
TAXABLE AS A CORPORATION OR AS A PUBLICLY TRADED PARTNERSHIP TAXABLE AS A
CORPORATION FOR U.S. FEDERAL INCOME TAX PURPOSES AND WILL NOT CAUSE THE ISSUER
TO BE SUBJECT TO U.S. FEDERAL INCOME TAX ON A NET BASIS.

 



 

A-2-4

 

 

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE
DEEMED TO HAVE ACKNOWLEDGED AND AGREED THAT, it shall NOT TRANSFER any Secured
NOTE (EXCEPT TO A PERSON THAT IS DISREGARDED AS SEPARATE FROM IT FOR U.S.
FEDERAL INCOME TAX PURPOSES) if at any time prior to such transfer the Issuer
was disregarded as separate from such Holder for U.S. federal income tax
purposes, UNLESS IT SHALL HAVE RECEIVED WRITTEN ADVICE OF DECHERT LLP OR AN
OPINION OF TAX COUNSEL OF NATIONALLY RECOGNIZED STANDING IN THE UNITED STATES
EXPERIENCED IN SUCH MATTERS THAT, IMMEDIATELY FOLLOWING SUCH TRANSFER, SUCH NOTE
AND OTHER OUTSTANDING NOTES OF THE SAME CLASS (OTHER THAN ANY NOTES THAT IT
HOLDS IMMEDIATELY AFTER SUCH TRANSFER) WILL BE FUNGIBLE FOR U.S. FEDERAL INCOME
TAX PURPOSES.

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE
DEEMED TO HAVE AGREED TO DELIVER TO THE TRANSFEREE, WITH A COPY TO THE TRUSTEE,
PRIOR TO THE TRANSFER OF SUCH NOTE (OR ANY INTEREST THEREIN), A PROPERLY
COMPLETED CERTIFICATE, IN A FORM REASONABLY ACCEPTABLE TO THE TRANSFEREE AND THE
TRUSTEE, STATING, UNDER PENALTY OF PERJURY, THE TRANSFEROR’S UNITED STATES
TAXPAYER IDENTIFICATION NUMBER AND THAT THE TRANSFEROR IS NOT A FOREIGN PERSON
WITHIN THE MEANING OF SECTION 1446(f)(2) OF THE CODE (SUCH CERTIFICATE, A
“NON-FOREIGN STATUS CERTIFICATE”). EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE
(OR ANY INTEREST THEREIN) WILL BE DEEMED TO HAVE ACKNOWLEDGED THAT THE FAILURE
TO PROVIDE A NON-FOREIGN STATUS CERTIFICATE TO THE TRANSFEREE MAY RESULT IN
WITHHOLDING ON THE AMOUNT REALIZED ON ITS DISPOSITION OF SUCH NOTE.

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE
DEEMED TO HAVE AGREED THAT IT will indemnify the Issuer, the Trustee, and their
respective agents from any and all damages, cost and expenses (including any
amount of taxes, fees, interest, additions to tax, or penalties) resulting from
the failure by IT to comply with its obligations under thE Note. IT ACKNOWLEDGES
THAT The indemnification will continue with respect to any period during which
IT held SUCH Note (OR any interest therein), notwithstanding IT ceasing to be a
holder of the Note.

 

THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF
A SUBORDINATED NOTE WHO HAS MADE OR HAS BEEN DEEMED TO MAKE A PROHIBITED
TRANSACTION, BENEFIT PLAN INVESTOR, CONTROLLING PERSON, SIMILAR LAW OR OTHER
PLAN LAW REPRESENTATION THAT IS SUBSEQUENTLY SHOWN TO BE FALSE OR MISLEADING OR
WHOSE OWNERSHIP OTHERWISE CAUSES A VIOLATION OF THE 25% LIMITATION TO SELL ITS
INTEREST IN THE SUBORDINATED NOTE, OR TO SELL SUCH INTEREST ON BEHALF OF SUCH
OWNER.

 

THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF
AN INTEREST IN A SUBORDINATED NOTE THAT IS A U.S. PERSON AND IS NOT (A) A
QUALIFIED PURCHASER, A KNOWLEDGEABLE EMPLOYEE WITH RESPECT TO THE ISSUER OR A
CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER ENTITY (OTHER THAN
A TRUST) EACH SHAREHOLDER, PARTNER, MEMBER OR OTHER EQUITY OWNER OF WHICH IS
EITHER A KNOWLEDGEABLE EMPLOYEE WITH RESPECT TO THE ISSUER OR A QUALIFIED
PURCHASER AND (B) A QUALIFIED INSTITUTIONAL BUYER OR AN ACCREDITED INVESTOR TO
SELL ITS INTEREST IN THE SUBORDINATED NOTES, OR TO SELL SUCH INTEREST ON BEHALF
OF SUCH OWNER.

 



 

A-2-5

 

 

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, OR FROM TIME TO
TIME IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE.

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.

 

DISTRIBUTIONS OF PRINCIPAL PROCEEDS AND INTEREST PROCEEDS TO THE HOLDER OF THE
SUBORDINATED NOTES REPRESENTED HEREBY ARE SUBORDINATED TO THE PAYMENT ON EACH
PAYMENT DATE OF PRINCIPAL OF AND INTEREST ON THE SECURED NOTES AND THE PAYMENT
OF CERTAIN OTHER AMOUNTS, TO THE EXTENT AND AS DESCRIBED IN THE INDENTURE.

 

EACH PURCHASER OR TRANSFEREE OF THIS NOTE OR ANY INTEREST IN THIS NOTE WILL BE
REQUIRED, OR, BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE, WILL BE
DEEMED, TO REPRESENT AND WARRANT THAT: (A) IT HAS SUCH KNOWLEDGE AND EXPERIENCE
IN FINANCIAL AND BUSINESS MATTERS TO BE CAPABLE OF MAKING ITS OWN INDEPENDENT
EVALUATION OF THE REASONABLENESS AND ACCURACY OF THE INFORMATION CONTAINED UNDER
THE “CREDIT RISK RETENTION” SECTION HEADING IN THE OFFERING CIRCULAR; (B) IT
UNDERSTANDS THE INHERENT LIMITATIONS OF THE INFORMATION CONTAINED UNDER THE
“CREDIT RISK RETENTION” SECTION HEADING IN THE OFFERING CIRCULAR AND HAS BEEN
AFFORDED AN OPPORTUNITY TO REQUEST AND TO REVIEW, AND HAS RECEIVED, ALL
ADDITIONAL INFORMATION CONSIDERED BY IT TO BE NECESSARY TO VERIFY THE ACCURACY
OF, OR TO SUPPLEMENT THE INFORMATION UNDER, THE “CREDIT RISK RETENTION” SECTION
HEADING IN THE OFFERING CIRCULAR; (C) IT APPROVES THE USE OF THE METHODOLOGY,
INPUTS AND ASSUMPTIONS DESCRIBED UNDER THE “CREDIT RISK RETENTION” SECTION
HEADING IN THE OFFERING CIRCULAR; (D) IT HAS MADE ITS OWN INDEPENDENT DECISION
REGARDING AN INVESTMENT IN THE NOTES WITHOUT RELIANCE UPON, OR USE OF, IN ANY
MANNER WHATSOEVER THE INFORMATION CONTAINED UNDER THE “CREDIT RISK RETENTION”
SECTION HEADING IN THE OFFERING CIRCULAR; AND (E) IT UNDERSTANDS THAT THE ISSUER
AND COLLATERAL MANAGER ARE RELYING ON THE FOREGOING AS A MATERIAL INDUCEMENT TO
ENTER THIS TRANSACTION AND OTHERWISE WOULD NOT ENGAGE IN THIS TRANSACTION.

 

 

A-2-6

 

 

 

GCIC CLO II LLC

 

RULE 144A GLOBAL SUBORDINATED NOTE
representing

 

SUBORDINATED NOTES DUE 2118

 

R-1



CUSIP No.: 36165VAN6 Up to U.S.$179,695,000

ISIN: US36165VAN64

 

GCIC CLO II LLC, a limited liability company organized under the laws of the
State of Delaware (the “Issuer”), for value received, hereby promises to pay to
CEDE & CO., or registered assigns, upon presentation and surrender of this Note
(except as otherwise permitted by the Indenture referred to below), the
principal sum as indicated on Schedule A on December 13, 2118, or, if such day
is not a Business Day, the next succeeding Business Day (the “Stated Maturity”)
except as provided below and in the Indenture. The obligations of the Issuer
under this Note and the Indenture are limited recourse obligations of the Issuer
payable solely from the Assets in accordance with the Indenture, and following
realization of the Assets in accordance with the Indenture, all claims of
Noteholders shall be extinguished and shall not thereafter revive. The
Subordinated Notes represent unsecured, subordinated obligations of the Issuer
and are not entitled to security under the Indenture.

 

Payments of Interest Proceeds and Principal Proceeds to the Holders of the
Subordinated Notes are subordinated to payments in respect of other classes of
Notes as set forth in the Indenture and failure to pay such amounts will not
constitute an Event of Default under the Indenture.

 

Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their authorized
signatories, this Note shall not be entitled to any benefit under the Indenture
or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Subordinated Notes due 2118 (the
“Subordinated Notes” and, together with the other classes of Notes issued under
the Indenture, the “Notes”) issued under an indenture dated as of December 13,
2018 (the “Indenture”) between the Issuer and The Bank of New York Mellon Trust
Company, National Association, as trustee (the “Trustee”, which term includes
any successor trustee as permitted under the Indenture). Reference is hereby
made to the Indenture and all indentures supplemental thereto for a statement of
the respective rights, limitations of rights, duties and immunities thereunder
of the Issuer, the Trustee and the Holders of the Notes and the terms upon which
the Notes are, and are to be, authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 



 

A-2-7

 

 

 

This Note may be redeemed, in whole but not in part, (a) on any Business Day on
or after the redemption or repayment in full of the Secured Notes, at the
direction of a Majority of the Subordinated Notes as set forth in Section 9.2 of
the Indenture, or (b) if a Tax Redemption occurs because a Majority of any
Affected Class or a Majority of the Subordinated Notes so direct the Trustee
following the occurrence of a Tax Event as set forth in Section 9.3 of the
Indenture, in the manner, under the conditions and with the effect provided in
the Indenture.

 

Transfers of this Rule 144A Global Subordinated Note shall be limited to
transfers of such Rule 144A Global Subordinated Note in whole, or from time to
time in part, to a nominee of DTC or to a successor of DTC or such successor’s
nominee.

 

Interests in this Rule 144A Global Subordinated Note will be transferable in
accordance with DTC’s rules and procedures in use at such time, and to
transferees acquiring Certificated Subordinated Notes or to a transferee taking
an interest in a Rule 144A Global Subordinated Note, subject to and in
accordance with the restrictions set forth in the Indenture.

 

The Issuer, the Trustee, and any agent of the Issuer or the Trustee may treat
the Person in whose name this Note is registered as the owner of such Note on
the Register on the applicable Record Date for the purpose of receiving payments
of principal of and interest on such Note and on any other date for all other
purposes whatsoever (whether or not such Note is overdue), and neither the
Issuer nor the Trustee nor any agent of the Issuer or the Trustee shall be
affected by notice to the contrary.

 

The Subordinated Notes will be issued in minimum denominations of $2,100,000 and
integral multiples of $1.00 in excess thereof.

 

If an Event of Default shall occur and be continuing, the Notes may become or be
declared due and payable in the manner and with the effect provided in the
Indenture.

 

Interests in this Rule 144A Global Subordinated Note may be exchanged for an
interest in, or transferred to a transferee taking an interest in, the
corresponding Rule 144A Global Subordinated Note subject to the restrictions as
set forth in the Indenture. This Rule 144A Global Subordinated Note is subject
to mandatory exchange for Certificated Notes under the limited circumstances set
forth in the Indenture.

 

Upon redemption, exchange of or increase in any interest represented by this
Rule 144A Global Subordinated Note, this Rule 144A Global Subordinated Note
shall be endorsed on Schedule A hereto to reflect the reduction of or increase
in the principal amount evidenced hereby.

 

Title to Notes shall pass by registration in the Register kept by the Registrar
which initially is the Trustee, acting through its Corporate Trust Office.

 

No service charge shall be made for registration of transfer or exchange of this
Note, but the Issuer or the Trustee may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith. The
Registrar or the Trustee shall be permitted to request such evidence reasonably
satisfactory to it documenting the identity and/or the signature of the
transferor and the transferee.

 



 

A-2-8

 

 

 

Each holder and beneficial owner of this Note, by its acceptance of this Note,
hereby agrees that it shall not institute against, or join any other Person in
instituting against the Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under
U.S. federal or state bankruptcy laws or any similar laws until at least one
year and one day after payment in full of the Notes, or, if longer, the
applicable preference period then in effect plus one day following such payment
in full.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

 

 

A-2-9

 

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of December 13, 2018.

 

  GCIC CLO II LLC   By: Golub Capital Investment Corporation,     its designated
manager

 

  By:       Name:         Title:

 

 

A-2-10

 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

Dated as of December 13, 2018.

 

  THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION,   as Trustee
      By:       Authorized Signatory

 

 

A-2-11

 

 

 

SCHEDULE A

 

SCHEDULE OF EXCHANGES OR REDEMPTIONS

 

The following exchanges, redemptions of or increase in the whole or a part of
the Notes represented by this Rule 144A Global Subordinated Note have been made:

 

Date
exchange/
redemption/
increase made  Original
principal
amount of this
Rule 144A
Global
Subordinated
Note   Part of principal
amount of this Rule
144A Global
Subordinated Note
exchanged /
redeemed / increased   Remaining principal
amount of this Rule
144A Global
Subordinated Note
following such
exchange /
redemption / increase   Notation
made by or
on behalf of
the Issuer     $[_]                                                            
                                                                             
                                                                                
                                                                             
                                   

 

 

A-2-12

 

 

 

EXHIBIT A-3

 

FORM OF CERTIFICATED SECURED NOTE

CERTIFICATED SECURED NOTE
representing


CLASS [A-1][A-2][B-1][B-2][C][D] [SENIOR] SECURED [DEFERRABLE] [FLOATING][FIXED]
RATE NOTES DUE 2031

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES, AND MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (A) TO A PERSON THAT IS (1) (I) A “QUALIFIED PURCHASER” (AS
DEFINED FOR PURPOSES OF SECTION 3(C)(7) OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “1940 ACT”)) OR (II) SOLELY IN THE CASE OF CERTIFICATED SECURED
NOTES, (X) A “KNOWLEDGEABLE EMPLOYEE” WITH RESPECT TO THE ISSUER OR THE
COLLATERAL MANAGER OR (Y) A CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY
OR OTHER ENTITY (OTHER THAN A TRUST) EACH SHAREHOLDER, PARTNER, MEMBER OR OTHER
EQUITY OWNER OF WHICH IS A QUALIFIED PURCHASER AFFILIATED WITH THE COLLATERAL
MANAGER AND/OR A KNOWLEDGEABLE EMPLOYEE WITH RESPECT TO THE ISSUER OR THE
COLLATERAL MANAGER AND (2) (X) A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) IN RELIANCE ON THE EXEMPTION FROM SECURITIES
ACT REGISTRATION PROVIDED BY SUCH RULE THAT IS NOT A BROKER-DEALER WHICH OWNS
AND INVESTS ON A DISCRETIONARY BASIS LESS THAN U.S.$25 MILLION IN SECURITIES OF
ISSUERS THAT ARE NOT AFFILIATED PERSONS OF THE DEALER AND IS NOT A PLAN REFERRED
TO IN PARAGRAPH (A)(1)(D) OR (A)(1)(E) OF RULE 144A OR A TRUST FUND REFERRED TO
IN PARAGRAPH (A)(1)(F) OF RULE 144A THAT HOLDS THE ASSETS OF SUCH A PLAN, IF
INVESTMENT DECISIONS WITH RESPECT TO THE PLAN ARE MADE BY THE BENEFICIARIES OF
THE PLAN, (Y) SOLELY IN THE CASE OF CERTIFICATED SECURED NOTES, AN INSTITUTIONAL
“ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT) (AN “IAI”) OR (Z) SOLELY IN THE CASE OF CERTIFICATED SECURED
NOTES, ANOTHER “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(A) UNDER THE
SECURITIES ACT) THAT IS ALSO A KNOWLEDGEABLE EMPLOYEE WITH RESPECT TO THE ISSUER
OR THE COLLATERAL MANAGER OR AN ENTITY OWNED EXCLUSIVELY BY QUALIFIED PURCHASERS
AFFILIATED WITH THE COLLATERAL MANAGER AND/OR KNOWLEDGEABLE EMPLOYEES WITH
RESPECT TO THE ISSUER OR THE COLLATERAL MANAGER OR (B) TO A PERSON THAT IS A
QUALIFIED PURCHASER AND NOT A “U.S. PERSON” (AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT) AND IS ACQUIRING THIS SECURED NOTE IN RELIANCE ON THE
EXEMPTION FROM SECURITIES ACT REGISTRATION PROVIDED BY SUCH REGULATION, AND IN
EACH CASE IN COMPLIANCE WITH THE CERTIFICATION AND OTHER REQUIREMENTS SPECIFIED
IN THE INDENTURE REFERRED TO HEREIN AND IN COMPLIANCE WITH ANY APPLICABLE
SECURITIES LAW OF ANY APPLICABLE JURISDICTION.

 



 

A-3-1

 

 

 

THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF
AN INTEREST IN A NOTE THAT IS A U.S. PERSON AND IS NOT BOTH (A) A QUALIFIED
PURCHASER OR, IN THE CASE OF CERTIFICATED SECURED NOTES, (1) A “KNOWLEDGEABLE
EMPLOYEE” WITH RESPECT TO THE ISSUER OR THE COLLATERAL MANAGER, OR (2) A
CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER ENTITY (OTHER THAN
A TRUST) EACH SHAREHOLDER, PARTNER, MEMBER OR OTHER EQUITY OWNER OF WHICH IS A
QUALIFIED PURCHASER AFFILIATED WITH THE COLLATERAL MANAGER AND/OR A
“KNOWLEDGEABLE EMPLOYEE” WITH RESPECT TO THE ISSUER OR THE COLLATERAL MANAGER
AND (B) A QUALIFIED INSTITUTIONAL BUYER, OR, IN THE CASE OF CERTIFICATED SECURED
NOTES AN IAI OR ANOTHER “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(A) UNDER
THE SECURITIES ACT) MEETING THE REQUIREMENTS OF CLAUSE (A)(1) OR (2) ABOVE, TO
SELL ITS INTEREST IN THE NOTE, OR MAY SELL SUCH INTEREST ON BEHALF OF SUCH
OWNER.

 

EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL BE REQUIRED OR DEEMED TO
REPRESENT AND WARRANT THAT (A) IF IT IS, OR IS ACTING ON BEHALF OF, A BENEFIT
PLAN INVESTOR, ITS ACQUISITION, HOLDING AND DISPOSITION OF SUCH NOTES WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND
(B) IF IT IS, OR IS ACTING ON BEHALF OF, A GOVERNMENTAL, CHURCH, NON-U.S. OR
OTHER PLAN WHICH IS SUBJECT TO ANY STATE, LOCAL, OTHER FEDERAL OR NON-U.S. LAW
OR REGULATION THAT IS SUBSTANTIALLY SIMILAR TO THE PROHIBITED TRANSACTION
PROVISIONS OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE (ANY SUCH LAW OR
REGULATION, AN “OTHER PLAN LAW”), ITS ACQUISITION, HOLDING AND DISPOSITION OF
SUCH NOTES WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF ANY SUCH
OTHER PLAN LAW. “BENEFIT PLAN INVESTOR” MEANS A BENEFIT PLAN INVESTOR, AS
DEFINED IN SECTION 3(42) OF ERISA AND 29 C.F.R. SECTION 2510.3-101, AND INCLUDES
(A) AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF TITLE I OF ERISA)
THAT IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY PROVISIONS OF ERISA, (B) A PLAN
THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR (C) ANY ENTITY WHOSE UNDERLYING
ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY SUCH EMPLOYEE BENEFIT PLAN’S OR
PLAN’S INVESTMENT IN THE ENTITY.

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 



 

A-3-2

 

 

 

Each holder OR BENEFICIAL OWNER OF A SECURED Note (OR any interest therein) will
be deemed to have represented and agreed to treat the Notes as indebtedness for
U.S. federal, state and local income and franchise tax purposes, EXCEPT AS
OTHERWISE REQUIRED BY LAW.

 

The failure to provide the Issuer and the Trustee (and any of their agents) with
the properly completed and signed tax certifications (generally, in the case of
U.S. federal income tax, an Internal Revenue Service Form W-9 (or applicable
successor form) in the case of a person that is a “United States Person” within
the meaning of section 7701(a)(30) of the Code or the appropriate Internal
Revenue Service Form W-8 (or applicable successor form) in the case of a person
that is not a “United States Person” within the meaning of section 7701(a)(30)
of the Code) may result in withholding from payments in respect of THIS Note,
including U.S. federal withholding or back-up withholding.

 

Each holder OR BENEFICIAL OWNER of this Note that is not a “United States TAX
Person” will be deemed to HAVE REPRESENTED THAT either (a) it is not (I) a bank
(OR AN ENTITY AFFILIATED WITH A BANK) extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business (within
the meaning of section 881(c)(3)(A) of the Code), (II) A “10 PERCENT
SHAREHOLDER” WITH RESPECT TO THE ISSUER WITHIN THE MEANING OF SECTION 871(H)(3)
OR SECTION 881(C)(3)(D) OF THE CODE, OR (III) A “CONTROLLED FOREIGN CORPORATION”
THAT IS RELATED TO THE ISSUER WITHIN THE MEANING OF SECTION 881(C)(3)(C) OF THE
CODE; (b) it is a person that is eligible for benefits under an income tax
treaty with the United States that eliminates U.S. federal income taxation of
U.S. source interest not attributable to a permanent establishment in the United
States; or (c) it has provided an IRS Form W-8ECI representing that all payments
received or to be received by it on the Notes are effectively connected with the
conduct of a trade or business in the United States.

 

Each holder OR BENEFICIAL OWNER of THIS Note (OR any interest therein) THAT IS
NOT A UNITED STATES TAX PERSON will be deemed to HAVE representED and
ACKNOWLEDGED that it is not and will not beCOME a member of an “expanded group”
(within the meaning of THE Regulations ISSUED under Section 385 of the Code)
that includes a DOMESTIC corporation (as determined for U.S. federal income tax
purposes) if EITHER (i) the Issuer is AN ENTITY DISREGARDED AS SEPARATE FROM
SUCH DOMESTIC CORPORATION FOR U.S. FEDERAL INCOME TAX PURPOSES OR (II) THE
ISSUER IS a “controlled partnership” (within the meaning of the Regulations)
with respect to such expanded group OR AN ENTITY DISREGARDED AS SEPARATE FROM
SUCH CONTROLLED PARTNERSHIP for U.S. federal income tax purposes.

 



 

A-3-3

 

 

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE WILL BE DEEMED TO HAVE AGREED TO
PROVIDE THE ISSUER AND ANY RELEVANT INTERMEDIARY WITH ANY INFORMATION OR
DOCUMENTATION THAT IS REQUIRED UNDER FATCA OR THAT THE ISSUER OR RELEVANT
INTERMEDIARY DEEMS APPROPRIATE TO ENABLE THE ISSUER OR RELEVANT INTERMEDIARY TO
DETERMINE THEIR DUTIES AND LIABILITIES WITH RESPECT TO ANY TAXES THEY MAY BE
REQUIRED TO WITHHOLD PURSUANT TO FATCA IN RESPECT OF SUCH NOTE OR THE HOLDER OF
SUCH NOTE OR BENEFICIAL INTEREST THEREIN. IN ADDITION, EACH PURCHASER AND
SUBSEQUENT TRANSFEREE OF SUCH NOTES (OR ANY INTEREST THEREIN) WILL BE DEEMED TO
HAVE UNDERSTOOD AND ACKNOWLEDGED THAT THE ISSUER HAS THE RIGHT UNDER THIS
INDENTURE TO WITHHOLD ON ANY HOLDER OR ANY BENEFICIAL OWNER OF AN INTEREST IN A
NOTE THAT FAILS TO COMPLY WITH FATCA.

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE
DEEMED TO HAVE AGREED THAT IT WILL INDEMNIFY THE ISSUER, THE TRUSTEE, AND THEIR
RESPECTIVE AGENTS FROM ANY AND ALL DAMAGES, COST AND EXPENSES (INCLUDING ANY
AMOUNT OF TAXES, FEES, INTEREST, ADDITIONS TO TAX, OR PENALTIES) RESULTING FROM
THE FAILURE BY IT TO COMPLY WITH ITS OBLIGATIONS UNDER THE NOTE. IT ACKNOWLEDGES
THAT THE INDEMNIFICATION WILL CONTINUE WITH RESPECT TO ANY PERIOD DURING WHICH
IT HELD SUCH NOTE (OR ANY INTEREST THEREIN), NOTWITHSTANDING IT CEASING TO BE A
HOLDER OF THE NOTE.

 

EACH PURCHASER OR TRANSFEREE OF THIS NOTE OR ANY INTEREST IN THIS NOTE WILL BE
REQUIRED, OR, BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE, WILL BE
DEEMED, TO REPRESENT AND WARRANT THAT: (A) IT HAS SUCH KNOWLEDGE AND EXPERIENCE
IN FINANCIAL AND BUSINESS MATTERS TO BE CAPABLE OF MAKING ITS OWN INDEPENDENT
EVALUATION OF THE REASONABLENESS AND ACCURACY OF THE INFORMATION CONTAINED UNDER
THE “CREDIT RISK RETENTION” SECTION HEADING IN THE OFFERING CIRCULAR; (B) IT
UNDERSTANDS THE INHERENT LIMITATIONS OF THE INFORMATION CONTAINED UNDER THE
“CREDIT RISK RETENTION” SECTION HEADING IN THE OFFERING CIRCULAR AND HAS BEEN
AFFORDED AN OPPORTUNITY TO REQUEST AND TO REVIEW, AND HAS RECEIVED, ALL
ADDITIONAL INFORMATION CONSIDERED BY IT TO BE NECESSARY TO VERIFY THE ACCURACY
OF, OR TO SUPPLEMENT THE INFORMATION UNDER, THE “CREDIT RISK RETENTION” SECTION
HEADING IN THE OFFERING CIRCULAR; (C) IT APPROVES THE USE OF THE METHODOLOGY,
INPUTS AND ASSUMPTIONS DESCRIBED UNDER THE “CREDIT RISK RETENTION” SECTION
HEADING IN THE OFFERING CIRCULAR; (D) IT HAS MADE ITS OWN INDEPENDENT DECISION
REGARDING AN INVESTMENT IN THE NOTES WITHOUT RELIANCE UPON, OR USE OF, IN ANY
MANNER WHATSOEVER THE INFORMATION CONTAINED UNDER THE “CREDIT RISK RETENTION”
SECTION HEADING IN THE OFFERING CIRCULAR; AND (E) IT UNDERSTANDS THAT THE ISSUER
AND COLLATERAL MANAGER ARE RELYING ON THE FOREGOING AS A MATERIAL INDUCEMENT TO
ENTER THIS TRANSACTION AND OTHERWISE WOULD NOT ENGAGE IN THIS TRANSACTION.

 

[THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE
AND YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY WRITING TO THE ISSUER.]1

 



 



1Applicable only to the Class B-2 Notes, the Class C Notes and the Class D
Notes.

 

 

A-3-4

 

 

 

GCIC CLO II LLC

 

CERTIFICATED SECURED NOTE
representing


CLASS [A-1][A-2][B-1][B-2][C][D] [SENIOR] SECURED [DEFERRABLE]
[FLOATING][FIXED] RATE NOTES DUE 2031

 

C-[_]   CUSIP No.:  [_] U.S.$ [_]

ISIN: [_]

 

GCIC CLO II LLC, a limited liability company organized under the laws of the
State of Delaware (the “Issuer”), for value received, hereby promises to pay to
[_] or registered assigns, upon presentation and surrender of this Note (except
as otherwise permitted by the Indenture referred to below), the principal sum of
[_] United States Dollars (U.S.$[_]) on January 20, 2031 or, if such day is not
a Business Day, the next succeeding Business Day (the “Stated Maturity”) except
as provided below and in the Indenture. The obligations of the Issuer under this
Note and the Indenture are limited recourse obligations of the Issuer payable
solely from the Assets in accordance with the Indenture, and following
realization of the Assets in accordance with the Indenture, all claims of
Noteholders shall be extinguished and shall not thereafter revive.

 

The Issuer promises to pay interest, if any, on the 20th day of January, April,
July and October in each year, commencing April 2019 (or, if such day is not a
Business Day, the next succeeding Business Day), at the rate equal to [LIBOR
plus [1.48][2.25][1.75][2.30][2.75]]2 [4.665]3% per annum on the unpaid
principal amount hereof until the principal hereof is paid or duly provided
for[; provided that such interest rate is subject to reduction in connection
with a Re-Pricing pursuant to the terms of Section 9.8 of the Indenture]4.
[Interest shall be computed on the basis of the actual number of days elapsed in
the applicable Interest Accrual Period divided by 360.]5 [Interest shall be
computed on the basis of a 360-day year consisting of twelve 30-day months.]6
The interest so payable on any Payment Date will, as provided in the Indenture,
be paid to the Person in whose name this Note (or one or more predecessor Notes)
is registered at the close of business on the Record Date for such interest,
which shall be the last day of the month (whether or not a Business Day)
immediately preceding such Payment Date.

 

Interest will cease to accrue on each Class [A-1][A-2][B-1][B-2][C][D] Note, or
in the case of a partial repayment, on such repaid part, from the date of
repayment or Stated Maturity unless payment of principal is improperly withheld
or unless a default is otherwise made with respect to such payments. The
principal of this Class [A-1][A-2][B-1][B-2][C][D] Note shall be payable on the
first Payment Date on which funds are permitted to be used for such purpose in
accordance with the Priority of Payments. The principal of each Class
[A-1][A-2][B-1][B-2][C][D] Note shall be payable no later than the Stated
Maturity unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 



 



2Applicable only to the Class A-1 Notes, the Class B-1 Notes, the Class B-2
Notes, the Class C Notes and the Class D Notes.

3Applicable only to the Class A-2 Notes.

4Applicable only to the Class A-2 Notes, the Class B-1 Notes, the Class B-2
Notes, the Class C Notes and the Class D Notes.

5Applicable only to the Class A-1 Notes, the Class B-1 Notes, the Class B-2
Notes, the Class C Notes and the Class D Notes.

6Applicable only to the Class A-2 Notes.

 



 

A-3-5

 

 

 

[If any Priority Class is Outstanding with respect to the Class [C][D] Notes,
any interest on the Class [C][D] Notes that is not paid when due by operation of
the Priority of Payments will be deferred. Any interest so deferred will be
added to the principal balance of the Class [C][D] Notes, and thereafter,
interest will accrue on the aggregate outstanding principal amount of the Class
[C][D] Notes, as so increased.]7

 

Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their authorized
signatories, this Note shall not be entitled to any benefit under the Indenture
or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class [A-1][A-2][B-1][B-2][C][D]
[Senior] Secured [Deferrable] [Floating][Fixed] Rate Notes due 2031 (the “Class
[A-1][A-2][B-1][B-2][C][D] Notes” and, together with the other classes of Notes
issued under the Indenture, the “Notes”) issued under an indenture dated as of
December 13, 2018 (the “Indenture”) between the Issuer and The Bank of New York
Mellon Trust Company, National Association, as trustee (the “Trustee”, which
term includes any successor trustee as permitted under the Indenture). Reference
is hereby made to the Indenture and all indentures supplemental thereto for a
statement of the respective rights, limitations of rights, duties and immunities
thereunder of the Issuer, the Trustee and the Holders of the Notes and the terms
upon which the Notes are, and are to be, authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

This Note is subject to optional redemption as specified in the Indenture. In
the case of any optional redemption of Class [A-1][A-2][B-1][B-2][C][D] Notes,
interest and principal installments whose Payment Date is on or prior to the
Redemption Date will be payable to the Holders of such Notes registered as such
at the close of business on the relevant Record Date.

 

This Note may be transferred to a transferee acquiring Certificated Secured
Notes, to a transferee taking an interest in a Rule 144A Global Secured Note or
to a transferee taking an interest in a Regulation S Global Secured Note,
subject to and in accordance with the restrictions set forth in the Indenture.

 



 



7Applicable only to the Class C Notes and the Class D Notes.

 



 

A-3-6

 

 

 

If (a) a redemption occurs because any Coverage Test is not satisfied as set
forth in Section 9.1 of the Indenture, (b) a redemption occurs because a
Majority of the Subordinated Notes provides written direction to this effect
(and in the case of a Refinancing, with the consent of the Collateral Manager
and the U.S. Retention Provider) as set forth in Section 9.2 of the Indenture,
(c) a Special Redemption occurs (x) during the Reinvestment Period, if the
Collateral Manager is unable, for a period of at least 20 consecutive Business
Days, to identify additional Collateral Obligations in sufficient amounts to
permit the investment or reinvestment of all or a portion of the funds then in
the Collection Account or (y) after the Effective Date, due to the failure to
obtain Rating Agency confirmation of the Initial Ratings of the Secured Notes,
each as set forth in Section 9.6 of the Indenture, (d) a redemption occurs
because a Majority of an Affected Class or a Majority of the Subordinated Notes
so direct the Trustee following the occurrence of a Tax Event as set forth in
Section 9.3 of the Indenture or (e) a redemption occurs because a Majority of
the Subordinated Notes or the Collateral Manager provides written direction to
this effect as set forth in Section 9.9 of the Indenture, then in each case this
Note may be redeemed in the manner, under the conditions and with the effect
provided in the Indenture. In connection with any redemption pursuant to clauses
(b) or (d), Holders of 100% of the Aggregate Outstanding Amount of any Class of
Secured Notes may elect to receive less than 100% of the Redemption Price that
would otherwise be payable to such Holders of such Class of Secured Notes.

 

The Issuer, the Trustee, and any agent of the Issuer or the Trustee may treat
the Person in whose name this Note is registered as the owner of such Note on
the Register on the applicable Record Date for the purpose of receiving payments
of principal of and interest on such Note and on any other date for all other
purposes whatsoever (whether or not such Note is overdue), and neither the
Issuer nor the Trustee nor any agent of the Issuer or the Trustee shall be
affected by notice to the contrary.

 

The Class [A-1][A-2][B-1][B-2][C][D] Notes will be issued in minimum
denominations of $250,000 and integral multiples of $1.00 in excess thereof.

 

If an Event of Default shall occur and be continuing, the Class
[A-1][A-2][B-1][B-2][C][D] Notes may become or be declared due and payable in
the manner and with the effect provided in the Indenture.

 

Title to Notes shall pass by registration in the Register kept by the Registrar
which initially is the Trustee, acting through its Corporate Trust Office.

 

No service charge shall be made for registration of transfer or exchange of this
Note, but the Issuer or the Trustee may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith. The
Registrar or the Trustee shall be permitted to request such evidence reasonably
satisfactory to it documenting the identity and/or the signature of the
transferor and the transferee.

 

Each holder and beneficial owner of this Note, by its acceptance of this Note,
hereby agrees that it shall not institute against, or join any other Person in
instituting against the Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under
U.S. federal or state bankruptcy laws or any similar laws until at least one
year and one day after payment in full of the Notes, or, if longer, the
applicable preference period then in effect plus one day following such payment
in full.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

 

 

A-3-7

 

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of December 13, 2018.

 

  GCIC CLO II LLC   By: Golub Capital Investment Corporation,     its designated
manager       By:       Name:         Title:

 

 

A-3-8

 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

Dated as of December 13, 2018.

 

  THE BANK OF NEW YORK MELLON TRUST
COMPANY, NATIONAL ASSOCIATION,   as Trustee       By:     Authorized Signatory

 

 

A-3-9

 

 

 

Assignment Form

 

For value received ___________________________________________

 

does hereby sell, assign, and transfer to

 

___________________________________________

 

___________________________________________
Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

___________________________________________________________

 

___________________________________________________________

 

___________________________________________________________

 

___________________________________________________________

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Trustee with full power of substitution in the premises.

 



Date: _______________   Your Signature         (Sign exactly as your name      
  appears in the security)             Signature Guaranteed*:  

 

*       NOTE: The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Note in every
particular without alteration, enlargement or any change whatsoever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in STAMP or such other “signature guarantee program” as may be
determined by the Registrar in addition to, or in substitution for, STAMP, all
in accordance with the Securities Exchange Act of 1934, as amended.

 

 

A-3-10

 

 

 

EXHIBIT A-4

 

FORM OF CERTIFICATED SUBORDINATED NOTE

 

CERTIFICATED SUBORDINATED NOTE
representing

 

SUBORDINATED NOTES DUE 2118

 

THIS SUBORDINATED NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES, AND MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY TO A PERSON THAT IS (1) (I) A “QUALIFIED PURCHASER”
OR (II) (X) A “KNOWLEDGEABLE EMPLOYEE” WITH RESPECT TO THE ISSUER or THE
COLLATERAL MANAGER OR (Y) A corporation, partnership, limited liability company
or other entity (other than a trust) each shareholder, partner, member or other
equity owner of which is a qualified purchaser AFFILIATED WITH THE COLLATERAL
MANAGER AND/or a Knowledgeable Employee WITH RESPECT TO THE ISSUER OR THE
COLLATERAL MANAGER (IN EACH CASE, AS DEFINED FOR PURPOSES OF SECTION 3(C)(7) OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”)) AND (2) (X) A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) IN RELIANCE ON THE EXEMPTION FROM SECURITIES ACT REGISTRATION PROVIDED BY
SUCH RULE THAT IS NOT A BROKER-DEALER WHICH OWNS AND INVESTS ON A DISCRETIONARY
BASIS LESS THAN U.S.$25 MILLION IN SECURITIES OF ISSUERS THAT ARE NOT AFFILIATED
PERSONS OF THE DEALER AND IS NOT A PLAN REFERRED TO IN PARAGRAPH (A)(1)(D) OR
(A)(1)(E) OF RULE 144A OR A TRUST FUND REFERRED TO IN PARAGRAPH (A)(1)(F) OF
RULE 144A THAT HOLDS THE ASSETS OF SUCH A PLAN, IF INVESTMENT DECISIONS WITH
RESPECT TO THE PLAN ARE MADE BY THE BENEFICIARIES OF THE PLAN, (Y) AN
“INSTITUTIONAL ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR
(7) UNDER THE SECURITIES ACT) (AN “IAI”) OR (Z) ANOTHER “ACCREDITED INVESTOR”
(AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT) THAT IS ALSO A
KNOWLEDGEABLE EMPLOYEE WITH RESPECT TO THE ISSUER OR THE COLLATERAL MANAGER OR
AN ENTITY OWNED EXCLUSIVELY BY QUALIFIED PURCHASERS AFFILIATED WITH THE
COLLATERAL MANAGER AND/OR KNOWLEDGEABLE EMPLOYEES WITH RESPECT TO THE ISSUER OR
THE COLLATERAL MANAGER, AND IN EACH CASE IN COMPLIANCE WITH THE CERTIFICATION
AND OTHER REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO HEREIN AND IN
COMPLIANCE WITH ANY APPLICABLE SECURITIES LAW OF ANY APPLICABLE JURISDICTION.

 



 

A-4-1

 

 

 

EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL BE REQUIRED TO (I) REPRESENT AND
WARRANT IN WRITING TO THE TRUSTEE (1) WHETHER OR NOT, FOR SO LONG AS IT HOLDS
THIS NOTE OR AN INTEREST HEREIN, IT IS, OR IS ACTING ON BEHALF OF, A BENEFIT
PLAN INVESTOR, (2) WHETHER OR NOT, FOR SO LONG AS IT HOLDS THIS NOTE OR AN
INTEREST HEREIN, IT IS A CONTROLLING PERSON AND (3) THAT (A) IF IT IS, OR IS
ACTING ON BEHALF OF, A BENEFIT PLAN INVESTOR, ITS ACQUISITION, HOLDING AND
DISPOSITION OF THIS NOTE WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND (B) IF IT IS, OR IS ACTING ON
BEHALF OF, A GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN, (I) IT IS NOT, AND
FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN IT WILL NOT BE, SUBJECT
TO ANY FEDERAL, STATE, LOCAL NON-U.S. OR OTHER LAW OR REGULATION THAT COULD
CAUSE THE UNDERLYING ASSETS OF THE ISSUER TO BE TREATED AS ASSETS OF THE
INVESTOR IN ANY NOTE (OR INTEREST THEREIN) BY VIRTUE OF ITS INTEREST AND THEREBY
SUBJECT THE ISSUER OR THE COLLATERAL MANAGER (OR OTHER PERSONS RESPONSIBLE FOR
THE INVESTMENT AND OPERATION OF THE ISSUER’S ASSETS) TO LAWS OR REGULATIONS THAT
ARE SUBSTANTIALLY SIMILAR TO THE PROHIBITED TRANSACTION PROVISIONS OF SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE, AND (II) ITS ACQUISITION, HOLDING AND
DISPOSITION OF THIS NOTE WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION
OF ANY APPLICABLE STATE, LOCAL, OTHER FEDERAL OR NON-U.S. LAWS OR REGULATIONS
THAT ARE SUBSTANTIALLY SIMILAR TO THE PROHIBITED TRANSACTION PROVISIONS OF
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE. EACH PURCHASER OR SUBSEQUENT
TRANSFEREE, AS APPLICABLE, OF SUBORDINATED NOTES IN THE FORM OF A CERTIFICATED
NOTE WILL BE REQUIRED TO COMPLETE A BENEFIT PLAN INVESTOR CERTIFICATE
IDENTIFYING ITS STATUS AS A BENEFIT PLAN INVESTOR OR A CONTROLLING PERSON.
“BENEFIT PLAN INVESTOR” MEANS A BENEFIT PLAN INVESTOR, AS DEFINED IN SECTION
3(42) OF ERISA AND 29 C.F.R. SECTION 2510.3-101, AND INCLUDES (A) AN EMPLOYEE
BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF TITLE I OF ERISA) THAT IS SUBJECT TO
THE FIDUCIARY RESPONSIBILITY PROVISIONS OF ERISA, (B) A PLAN THAT IS SUBJECT TO
SECTION 4975 OF THE CODE OR (C) ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN
THE ENTITY. “CONTROLLING PERSON” MEANS A PERSON (OTHER THAN A BENEFIT PLAN
INVESTOR) WHO HAS DISCRETIONARY AUTHORITY OR CONTROL WITH RESPECT TO THE ASSETS
OF THE ISSUER OR ANY PERSON WHO PROVIDES INVESTMENT ADVICE FOR A FEE (DIRECT OR
INDIRECT) WITH RESPECT TO SUCH ASSETS, OR ANY AFFILIATE OF ANY SUCH PERSON. AN
“AFFILIATE” OF A PERSON INCLUDES ANY PERSON, DIRECTLY OR INDIRECTLY THROUGH ONE
OR MORE INTERMEDIARIES, CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH
THE PERSON. “CONTROL” WITH RESPECT TO A PERSON OTHER THAN AN INDIVIDUAL MEANS
THE POWER TO EXERCISE A CONTROLLING INFLUENCE OVER THE MANAGEMENT OR POLICIES OF
SUCH PERSON.

 

NO TRANSFER OF A SUBORDINATED NOTE OR ANY INTEREST THEREIN WILL BE PERMITTED IF
IT WOULD CAUSE 25% OR MORE OF THE TOTAL VALUE OF THE SUBORDINATED NOTES TO BE
HELD BY BENEFIT PLAN INVESTORS, DISREGARDING SUBORDINATED NOTES (OR INTERESTS
THEREIN) HELD BY CONTROLLING PERSONS.

 



 

A-4-2

 

 

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE
DEEMED TO HAVE REPRESENTED AND AGREED TO TREAT THE NOTE AS EQUITY FOR U.S.
FEDERAL, STATE AND LOCAL INCOME AND FRANCHISE TAX PURPOSES.

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE
DEEMED TO HAVE REPRESENTED AND WARRANTED THAT ITS IS A UNITED STATES TAX PERSON,
AGREED TO PROVIDE THE ISSUER AND THE TRUSTEE (AND ANY OF THEIR AGENTS) WITH A
CORRECT, COMPLETE AND PROPERLY EXECUTED IRS FORM W-9 (OR APPLICABLE SUCCESSOR
FORM), AND ACKNOWLEDGED THAT IF IT FAILS to provide the Issuer and the Trustee
(and any of their agents) with the properly completed and signed tax
certifications SPECIFIED ABOVE, THE ACQUISITION OF ITS INTEREST IN SUCH NOTE
SHALL BE VOID AB INITIO.

 

Each holder oR BENEFICIAL OWNER OF THIS NOTE (OR any interest therein) WILL BE
DEEMED TO HAVE REPRESENTED, ACKNOWLEDGED, AND AGREED THAT:

 

(a)       sUCH nOTE (OR ANY INTERESTS THEREIN) may not be acquired or owned by
any Person that is classified for U.S. federal income tax purposes as a
partnership, Subchapter S corporation or grantor trust unless (i) (a) except in
the case of the Retention Provider, none of the direct or indirect beneficial
owners of any interest in such Person have or ever will have more than 40% of
the value of its interest in such Person attributable to the aggregate interest
of such Person in the combined value of the notes (and any OTHER INTEREST
TREATED AS equity in the Issuer FOR U.S. FEDERAL INCOME TAX PURPOSES), and (b)
it is not and will not be a principal purpose of the arrangement involving the
investment of such Person in any subordinated notes and any OTHER equity
interests of the Issuer to permit any partnership to satisfy the 100 partner
limitation of TREASURY REGULATIONS SECTION 1.7704-1(H)(1)(II) or (ii) such
Person obtains WRITTEN ADVICE OF DECHERT LLP OR an opinion of nationally
recognized u.s. tax counsel reasonably acceptable to the issuer that such
transfer will not cause the Issuer to be treated as a publicly traded
partnership taxable as a corporation;

 

(b)       IT WILL NOT PARTICIPATE IN THE CREATION OR OTHER TRANSFER OF ANY
FINANCIAL INSTRUMENT OR CONTRACT THE VALUE OF WHICH IS DETERMINED IN WHOLE OR IN
PART BY REFERENCE TO THE ISSUER (INCLUDING THE AMOUNT OF DISTRIBUTIONS BY THE
ISSUER, THE VALUE OF THE ISSUER’S ASSETS, OR THE RESULTS OF THE ISSUER’S
OPERATIONS) OR THE NOTE;

 



 

A-4-3

 

 

 

(C)       IT WILL NOT ACQUIRE, sell, transfer, assign, participate, pledge or
otherwise dispose of thE Note (OR any interest therein) or cause thE Note (OR
any interest therein) to be marketed, (i) on or through an “established
securities market” within the meaning of section 7704(B)(1) of the Code and
TREASURY REGULATIONS SECTION 1.7704-1(B), including without limitation, an
interdealer quotation system that regularly disseminates firm buy or sell
quotations or (ii) if such acquisition, sale, transfer, assignment,
participation, pledge or other disposition would cause the combined number of
holders of THE notes and any OTHER equity interests in the Issuer to be more
than 88; AND

 

(D)       IT acknowledges and agrees that any sale, transfer, assignment,
participation, pledge, or other disposition of the Note (OR any interest
therein) that would violate any of the three preceding paragraphs above or
otherwise cause the Issuer to be unable to rely on the “private placement” safe
harbor of TREASURY REGULATIONS SECTION 1.7704-1(H) will be void and of no force
or effect, and it will not transfer any interest in the Note to any Person that
does not agree to be bound by the three preceding paragraphs above or by this
paragraph.

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE
DEEMED TO HAVE ACKNOWLEDGED AND AGREED THAT, FOR SO LONG AS THE ISSUER IS
CLASSIFIED AS A PARTNERSHIP FOR U.S. FEDERAL INCOME TAX PURPOSES, IT SHALL NOT
ACQUIRE ANY SUCH NOTE (OR ANY OTHER INTEREST TREATED AS EQUITY IN THE ISSUER FOR
U.S. FEDERAL INCOME TAX PURPOSES) IF SUCH TRANSFER WOULD RESULT IN THE ISSUER
BEING TREATED AS A DISREGARDED ENTITY FOR U.S. FEDERAL INCOME TAX PURPOSES.

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE
DEEMED TO HAVE ACKNOWLEDGED AND AGREED THAT, FOR SO LONG AS THE ISSUER IS
DISREGARDED AS SEPARATE FROM IT FOR U.S. FEDERAL INCOME TAX PURPOSES, A NOTE MAY
NOT BE TRANSFERRED BY IT (EXCEPT TO A PERSON THAT IS DISREGARDED AS SEPARATE
FROM SUCH HOLDER OR BENEFICIAL OWNER FOR U.S. FEDERAL INCOME TAX PURPOSES),
UNLESS IT HAS RECEIVED WRITTEN ADVICE OF DECHERT LLP OR AN OPINION OF NATIONALLY
RECOGNIZED U.S. TAX COUNSEL REASONABLY ACCEPTABLE TO THE ISSUER THAT SUCH
TRANSFER WILL NOT RESULT IN THE ISSUER BECOMING CLASSIFIED AS AN ASSOCIATION
TAXABLE AS A CORPORATION OR AS A PUBLICLY TRADED PARTNERSHIP TAXABLE AS A
CORPORATION FOR U.S. FEDERAL INCOME TAX PURPOSES AND WILL NOT CAUSE THE ISSUER
TO BE SUBJECT TO U.S. FEDERAL INCOME TAX ON A NET BASIS.

 



 

A-4-4

 

 

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE
DEEMED TO HAVE ACKNOWLEDGED AND AGREED THAT, it shall NOT TRANSFER Any Secured
NOTE (EXCEPT TO A PERSON THAT IS DISREGARDED AS SEPARATE FROM IT FOR U.S.
FEDERAL INCOME TAX PURPOSES) if at any time prior to such transfer the issuer
was disregarded as separate from such holder for U.S. federal income tax
purposes, UNLESS IT SHALL HAVE RECEIVED WRITTEN ADVICE OF DECHERT LLP OR AN
OPINION OF TAX COUNSEL OF NATIONALLY RECOGNIZED STANDING IN THE UNITED STATES
EXPERIENCED IN SUCH MATTERS THAT, IMMEDIATELY FOLLOWING SUCH TRANSFER, SUCH NOTE
AND OTHER OUTSTANDING NOTES OF THE SAME CLASS (OTHER THAN ANY NOTES THAT IT
HOLDS IMMEDIATELY AFTER SUCH TRANSFER) WILL BE FUNGIBLE FOR U.S. FEDERAL INCOME
TAX PURPOSES.

 

EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE
DEEMED TO HAVE AGREED TO DELIVER TO THE TRANSFEREE, WITH A COPY TO THE TRUSTEE,
PRIOR TO THE TRANSFER OF SUCH NOTE (OR ANY INTEREST THEREIN), A PROPERLY
COMPLETED CERTIFICATE, IN A FORM REASONABLY ACCEPTABLE TO THE TRANSFEREE AND THE
TRUSTEE, STATING, UNDER PENALTY OF PERJURY, THE TRANSFEROR’S UNITED STATES
TAXPAYER IDENTIFICATION NUMBER AND THAT THE TRANSFEROR IS NOT A FOREIGN PERSON
WITHIN THE MEANING OF SECTION 1446(f)(2) OF THE CODE (SUCH CERTIFICATE, A
“NON-FOREIGN STATUS CERTIFICATE”). EACH HOLDER OR BENEFICIAL OWNER OF THIS NOTE
(OR ANY INTEREST THEREIN) WILL BE DEEMED TO HAVE ACKNOWLEDGED THAT THE FAILURE
TO PROVIDE A NON-FOREIGN STATUS CERTIFICATE TO THE TRANSFEREE MAY RESULT IN
WITHHOLDING ON THE AMOUNT REALIZED ON ITS DISPOSITION OF SUCH NOTE.

 

Each holder OR BENEFICIAL OWNER OF THIS NOTE (OR ANY INTEREST THEREIN) will BE
DEEMED TO HAVE AGREED THAT IT WILL indemnify the Issuer, the Trustee, and their
respective agents from any and all damages, cost and expenses (including any
amount of taxes, fees, interest, additions to tax, or penalties) resulting from
the failure by IT to comply with its obligations under thE Note. IT ACKNOWLEDGES
THAT The indemnification will continue with respect to any period during which
IT held SUCH Note (OR any interest therein), notwithstanding IT ceasing to be a
holder of the Note.

 

THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF
A SUBORDINATED NOTE WHO HAS MADE OR HAS BEEN DEEMED TO MAKE A PROHIBITED
TRANSACTION, BENEFIT PLAN INVESTOR, CONTROLLING PERSON, SIMILAR LAW OR OTHER
PLAN LAW REPRESENTATION THAT IS SUBSEQUENTLY SHOWN TO BE FALSE OR MISLEADING OR
WHOSE OWNERSHIP OTHERWISE CAUSES A VIOLATION OF THE 25% LIMITATION TO SELL ITS
INTEREST IN THE SUBORDINATED NOTE, OR TO SELL SUCH INTEREST ON BEHALF OF SUCH
OWNER.

 



 

A-4-5

 

 

 

THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF
AN INTEREST IN A SUBORDINATED NOTE THAT IS A U.S. PERSON AND IS NOT (A) A
QUALIFIED PURCHASER, A KNOWLEDGEABLE EMPLOYEE WITH RESPECT TO THE ISSUER OR A
CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER ENTITY (OTHER THAN
A TRUST) EACH SHAREHOLDER, PARTNER, MEMBER OR OTHER EQUITY OWNER OF WHICH IS
EITHER A KNOWLEDGEABLE EMPLOYEE WITH RESPECT TO THE ISSUER OR A QUALIFIED
PURCHASER AND (B) A QUALIFIED INSTITUTIONAL BUYER OR AN ACCREDITED INVESTOR TO
SELL ITS INTEREST IN THE SUBORDINATED NOTES, OR TO SELL SUCH INTEREST ON BEHALF
OF SUCH OWNER.

 

DISTRIBUTIONS OF PRINCIPAL PROCEEDS AND INTEREST PROCEEDS TO THE HOLDER OF THE
SUBORDINATED NOTES REPRESENTED HEREBY ARE SUBORDINATED TO THE PAYMENT ON EACH
PAYMENT DATE OF PRINCIPAL OF AND INTEREST ON THE SECURED NOTES AND THE PAYMENT
OF CERTAIN OTHER AMOUNTS, TO THE EXTENT AND AS DESCRIBED IN THE INDENTURE.

 

EACH PURCHASER OR TRANSFEREE OF THIS NOTE OR ANY INTEREST IN THIS NOTE WILL BE
REQUIRED, OR, BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE, WILL BE
DEEMED, TO REPRESENT AND WARRANT THAT: (A) IT HAS SUCH KNOWLEDGE AND EXPERIENCE
IN FINANCIAL AND BUSINESS MATTERS TO BE CAPABLE OF MAKING ITS OWN INDEPENDENT
EVALUATION OF THE REASONABLENESS AND ACCURACY OF THE INFORMATION CONTAINED UNDER
THE “CREDIT RISK RETENTION” SECTION HEADING IN THE OFFERING CIRCULAR; (B) IT
UNDERSTANDS THE INHERENT LIMITATIONS OF THE INFORMATION CONTAINED UNDER THE
“CREDIT RISK RETENTION” SECTION HEADING IN THE OFFERING CIRCULAR AND HAS BEEN
AFFORDED AN OPPORTUNITY TO REQUEST AND TO REVIEW, AND HAS RECEIVED, ALL
ADDITIONAL INFORMATION CONSIDERED BY IT TO BE NECESSARY TO VERIFY THE ACCURACY
OF, OR TO SUPPLEMENT THE INFORMATION UNDER, THE “CREDIT RISK RETENTION” SECTION
HEADING IN THE OFFERING CIRCULAR; (C) IT APPROVES THE USE OF THE METHODOLOGY,
INPUTS AND ASSUMPTIONS DESCRIBED UNDER THE “CREDIT RISK RETENTION” SECTION
HEADING IN THE OFFERING CIRCULAR; (D) IT HAS MADE ITS OWN INDEPENDENT DECISION
REGARDING AN INVESTMENT IN THE NOTES WITHOUT RELIANCE UPON, OR USE OF, IN ANY
MANNER WHATSOEVER THE INFORMATION CONTAINED UNDER THE “CREDIT RISK RETENTION”
SECTION HEADING IN THE OFFERING CIRCULAR; AND (E) IT UNDERSTANDS THAT THE ISSUER
AND COLLATERAL MANAGER ARE RELYING ON THE FOREGOING AS A MATERIAL INDUCEMENT TO
ENTER THIS TRANSACTION AND OTHERWISE WOULD NOT ENGAGE IN THIS TRANSACTION.

 

 

A-4-6

 

 

 

GCIC CLO II LLC

 

CERTIFICATED SUBORDINATED NOTE

representing

 

SUBORDINATED NOTES DUE 2118

 

C-[_]   CUSIP No.:  36165VAP1 U.S.$ [_] ISIN:  US36165VAP13  

 

GCIC CLO II LLC, a limited liability company organized under the laws of the
State of Delaware (the “Issuer”), for value received, hereby promises to pay to
[_], upon presentation and surrender of this Note (except as otherwise permitted
by the Indenture referred to below), the principal sum of [_] United States
Dollars (U.S.$[_]) on December 13, 2118 or, if such day is not a Business Day,
the next succeeding Business Day (the “Stated Maturity”) except as provided
below and in the Indenture.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Assets in accordance
with the Indenture, and following realization of the Assets in accordance with
the Indenture, all claims of Noteholders shall be extinguished and shall not
thereafter revive. The Subordinated Notes represent unsecured, subordinated
obligations of the Issuer and are not entitled to security under the Indenture.

 

Payments of Interest Proceeds and Principal Proceeds to the Holders of the
Subordinated Notes are subordinated to payments in respect of other classes of
Notes as set forth in the Indenture and failure to pay such amounts will not
constitute an Event of Default under the Indenture.

 

Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their authorized
signatories, this Note shall not be entitled to any benefit under the Indenture
or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Subordinated Notes due 2118 (the
“Subordinated Notes” and, together with the other classes of Notes issued under
the Indenture, the “Notes”) issued under an indenture dated as of December 13,
2018 (the “Indenture”) between the Issuer and The Bank of New York Mellon Trust
Company, National Association, as trustee (the “Trustee”, which term includes
any successor trustee as permitted under the Indenture). Reference is hereby
made to the Indenture and all indentures supplemental thereto for a statement of
the respective rights, limitations of rights, duties and immunities thereunder
of the Issuer, the Trustee and the Holders of the Notes and the terms upon which
the Notes are, and are to be, authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 



 

A-4-7

 

 

 

This Note may be redeemed, in whole but not in part, (a) on any Business Day on
or after the redemption or repayment in full of the Secured Notes, at the
direction of a Majority of the Subordinated Notes as set forth in Section 9.2 of
the Indenture, or (b) if a Tax Redemption occurs because a Majority of any
Affected Class or a Majority of the Subordinated Notes so direct the Trustee
following the occurrence of a Tax Event as set forth in Section 9.3 of the
Indenture, in the manner, under the conditions and with the effect provided in
the Indenture.

 

This Note may only be transferred to a transferee acquiring Certificated
Subordinated Notes or an interest in Rule 144A Global Subordinated Notes,
subject to and in accordance with the restrictions set forth in the Indenture.

 

The Issuer, the Trustee, and any agent of the Issuer or the Trustee may treat
the Person in whose name this Note is registered as the owner of such Note on
the Register on the applicable Record Date for the purpose of receiving payments
of principal of and interest on such Note and on any other date for all other
purposes whatsoever (whether or not such Note is overdue), and neither the
Issuer nor the Trustee nor any agent of the Issuer or the Trustee shall be
affected by notice to the contrary.

 

The Subordinated Notes will be issued in minimum denominations of $2,100,000 and
integral multiples of $1.00 in excess thereof.

 

If an Event of Default shall occur and be continuing, the Notes may become or be
declared due and payable in the manner and with the effect provided in the
Indenture.

 

Title to Notes shall pass by registration in the Register kept by the Registrar
which initially is the Trustee, acting through its Corporate Trust Office.

 

No service charge shall be made for registration of transfer or exchange of this
Note, but the Issuer or the Trustee may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith. The
Registrar or the Trustee shall be permitted to request such evidence reasonably
satisfactory to it documenting the identity and/or the signature of the
transferor and the transferee.

 

Each holder and beneficial owner of this Note, by its acceptance of this Note,
hereby agrees that it shall not institute against, or join any other Person in
instituting against the Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under
U.S. federal or state bankruptcy laws or any similar laws until at least one
year and one day after payment in full of the Notes, or, if longer, the
applicable preference period then in effect plus one day following such payment
in full.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

 

 

A-4-8

 

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of December 13, 2018.

 

  GCIC CLO II LLC       By: Golub Capital Investment Corporation,   its
designated manager       By:       Name:     Title:

 

 

A-4-9

 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

Dated as of December 13, 2018.

 

  THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION,   as Trustee
      By:       Authorized Signatory

 

 

A-4-10

 

 

 

Assignment Form

 

For value received ___________________________________________

 

does hereby sell, assign, and transfer to

 

___________________________________________

 

___________________________________________
Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

___________________________________________________________

 

___________________________________________________________

 

___________________________________________________________

 

___________________________________________________________

 

the within Note and does hereby irrevocably constitute and appoint
_____________________ Attorney to transfer the Note on the books of the Trustee
with full power of substitution in the premises.

 

Date: _______________   Your Signature         (Sign exactly as your name      
  appears in the security)             Signature Guaranteed*:  

 

*       NOTE: The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Note in every
particular without alteration, enlargement or any change whatsoever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in STAMP or such other “signature guarantee program” as may be
determined by the Registrar in addition to, or in substitution for, STAMP, all
in accordance with the Securities Exchange Act of 1934, as amended.

 

 

A-4-11

 

 

 

EXHIBIT B-1

 

FORM OF TRANSFEROR CERTIFICATE FOR TRANSFER OF RULE 144A GLOBAL Secured NOTE OR
CERTIFICATED secured NOTE TO REGULATION S GLOBAL Secured NOTE

 

The Bank of New York Mellon Trust Company, National Association, as Trustee

2001 Bryan Street, 10th Floor

Dallas, Texas 75201

Attention: Global Corporate Trust—GCIC CLO II LLC

 

Re:GCIC CLO II LLC (the “Issuer”); Class [A-1][A-2][B-1][B-2][C][D] Notes due
2031 (the “Notes”)

 

Reference is hereby made to the Indenture dated as of December 13, 2018 (the
“Indenture”) between the Issuer and The Bank of New York Mellon Trust Company,
National Association, as Trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

 

This letter relates to U.S. $___________ aggregate principal amount of Notes
which are held in the form of a [Rule 144A Global Secured Note representing
Class [A-1][A-2][B-1][B-2][C][D] Notes with DTC] [Certificated Secured Class
[A-1][A-2][B-1][B-2][C][D] Notes] in the name of _______________ (the
“Transferor”) to effect the transfer of the Notes in exchange for an equivalent
beneficial interest in a Regulation S Global Class [A-1][A-2][B-1][B-2][C][D]
Note.

 

In connection with such transfer, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred to ________________
(the “Transferee”) in accordance with Regulation S under the United States
Securities Act of 1933, as amended (the “Securities Act”) and the transfer
restrictions set forth in the Indenture and the Offering Circular defined in the
Indenture relating to such Notes and that:

 

a.       the offer of the Notes was not made to a person in the United States;

 

b.       at the time the buy order was originated, the Transferee was outside
the United States or the Transferor and any person acting on its behalf
reasonably believed that the Transferee was outside the United States;

 

c.       no directed selling efforts have been made in contravention of the
requirements of Rule 903 or 904 of Regulation S, as applicable;

 

d.       the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act; and

 

e.       the Transferee is a Qualified Purchaser that is not a U.S. Person.

 

The Transferor understands that the Issuer, the Trustee and their counsel will
rely upon the accuracy and truth of the foregoing representations, and the
Transferor hereby consents to such reliance.

 



 

B-1-1

 

 

 

  (Name of Transferor)         By:     Name:   Title:

 

Dated:_________, _____

 

cc:GCIC CLO II LLC
c/o Golub Capital Investment Corporation
666 Fifth Avenue, 18th Floor
New York, New York 10103

 

GCIC CLO II LLC

c/o Puglisi & Associates
850 Library Avenue, Suite 204
Newark, Delaware 19711

 

 

B-1-2

 

 

 

EXHIBIT B-2

 

FORM OF PURCHASER REPRESENTATION LETTER FOR CERTIFICATED SECURED NOTES

 

[DATE]

 

The Bank of New York Mellon Trust Company, National Association, as Trustee

2001 Bryan Street, 10th Floor

Dallas, Texas 75201

Attention: Global Corporate Trust—GCIC CLO II LLC

 

Re:GCIC CLO II LLC (the “Issuer”); Class [A-1][A-2][B-1][B-2][C][D] Notes due
2031 (the “Notes”)

 

Reference is hereby made to the Indenture, dated as of December 13, 2018,
between the Issuer and The Bank of New York Mellon Trust Company, National
Association, as Trustee (as amended from time to time, the “Indenture”).
Capitalized terms not defined in this Certificate shall have the meanings
ascribed to them in the final Offering Circular of the Issuer or the Indenture.

 

This letter relates to U.S.$___________ Aggregate Outstanding Amount of Class
[A-1][A-2][B-1][B-2][C][D] Notes (the “Notes”), in the form of one or more
Certificated Secured Notes to effect the transfer of the Notes to ______________
(the “Transferee”).

 

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that the Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and (ii) pursuant to an
exemption from registration under the United States Securities Act of 1933, as
amended (the “Securities Act”) and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction.

 

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuer and its counsel that it is:

 

(a)       an institutional “accredited investor” as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act who is also a Qualified Purchaser or an
entity owned exclusively by Qualified Purchasers;

 

(b)       acquiring the Notes for its own account (and not for the account of
any other Person) in a minimum denomination of U.S.$250,000 and integral
multiples of U.S.$1.00 in excess thereof; and

 

(c)       not acquiring the Notes during the Distribution Compliance Period from
a transferor that held such Notes in the form of a Temporary Regulation S Global
Secured Note.

 



 

B-2-1

 

 

 

The Transferee further represents, warrants and agrees as follows:

 

1.It understands that the Notes have not been and will not be registered under
the Securities Act, and, if in the future it decides to offer, resell, pledge or
otherwise transfer the Notes, such Notes may be offered, resold, pledged or
otherwise transferred only in accordance with the provisions of the Indenture
and the legends on such Notes, including the requirement for written
certifications. In particular, it understands that the Notes may be transferred
only to a person that is either (a) a “qualified purchaser” (as defined in the
Investment Company Act of 1940, as amended (the “1940 Act”)) or a corporation,
partnership, limited liability company or other entity (other than a trust),
each shareholder, partner, member or other equity owner of which is a “qualified
purchaser” that in each case is either (i) a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act who purchases such Notes in
reliance on the exemption from Securities Act registration provided by Rule 144A
thereunder or (ii) solely in the case of Notes that are issued in the form of
Certificated Notes, an institutional “accredited investor” as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act (who, if not an
institutional “accredited investor,” is also a Knowledgeable Employee with
respect to the Issuer or an entity owned exclusively by Knowledgeable Employees
with respect to the Issuer or the Collateral Manager) or (b) a “qualified
purchaser” that is not a “U.S. person” as defined in Regulation S under the
Securities Act, and is acquiring the Notes in an offshore transaction (as
defined in Regulation S thereunder) in reliance on the exemption from
registration provided by Regulation S thereunder. It acknowledges that no
representation is made as to the availability of any exemption under the
Securities Act or any state securities laws for resale of the Notes.

 

2.In connection with its purchase of the Notes: (i) none of the Issuer, the
Initial Purchaser, the Collateral Manager, the Trustee, the Transferor, the
Collateral Administrator or any of their respective affiliates is acting as a
fiduciary or financial or investment adviser for it; (ii) it is not relying (for
purposes of making any investment decision or otherwise) upon any written or
oral advice, counsel or representations of the Issuer, the Initial Purchaser,
the Collateral Manager, the Trustee, the Transferor, the Collateral
Administrator or any of their respective affiliates other than any statements in
the final Offering Circular for such Notes; (iii) it has read and understands
the final Offering Circular for such Notes (including, without limitation, the
descriptions therein of the structure of the transaction in which the Notes are
being issued and the risks to purchasers of the Notes); (iv) it has consulted
with its own legal, regulatory, tax, business, investment, financial and
accounting advisers to the extent it has deemed necessary, and has made its own
investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Initial Purchaser, the Collateral Manager, the
Trustee, the Transferor, the Collateral Administrator or any of their respective
affiliates; (v) it will hold and transfer at least the minimum denomination of
such Notes; (vi) it was not formed for the purpose of investing in the Notes;
and (vii) it is a sophisticated investor and is purchasing the Notes with a full
understanding of all of the terms, conditions and risks thereof, and it is
capable of assuming and willing to assume those risks.

 



 

B-2-2

 

 

 

3.(i) It is either (a) an institutional “accredited investor” as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act or an “accredited investor”
that is also a Knowledgeable Employee with respect to the Issuer or an entity
owned exclusively by Knowledgeable Employees with respect to the Issuer or the
Collateral Manager and also (x) a “qualified purchaser” for purposes of Section
3(c)(7) of the 1940 Act or (y) a corporation, partnership, limited liability
company or other entity (other than a trust), each shareholder, partner, member
or other equity owner of which is a “qualified purchaser” or (b) a “qualified
purchaser” acquiring the Notes in reliance on the exemption from registration
provided by Regulation S thereunder; (ii) it is acquiring the Notes as principal
solely for its own account for investment and not with a view to the resale,
distribution or other disposition thereof in violation of the Securities Act;
(iii) it is not a (A) partnership, (B) common trust fund, or (C) special trust,
pension, profit sharing or other retirement trust fund or plan in which the
partners, beneficiaries or participants may designate the particular investments
to be made; (iv) it agrees that it shall not hold any Notes for the benefit of
any other person, that it shall at all times be the sole beneficial owner
thereof for purposes of the 1940 Act and all other purposes and that it shall
not sell participation interests in the Notes or enter into any other
arrangement pursuant to which any other person shall be entitled to a beneficial
interest in the distributions on the Notes; (v) it is acquiring its interest in
the Notes for its own account; and (vi) it will hold and transfer at least the
minimum denomination of the Notes and provide notice of the relevant transfer
restrictions to subsequent transferees.

 

4.It represents, warrants and agrees that (a) if it is, or is acting on behalf
of, a Benefit Plan Investor, as defined in Section 3(42) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and 29 C.F.R.
Section 2510.3-101, its acquisition, holding and disposition of such Notes will
not constitute or result in a non-exempt prohibited transaction under Section
406 of ERISA or Section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”), and (b) if it is, or is acting on behalf of, a governmental,
church, non-U.S. or other plan, its acquisition, holding and disposition of such
Notes do not and will not constitute or give rise to a non-exempt violation of
any law or regulation that is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code.

 

5.[At the time of its acquisition of the Notes it is not, and is not acting on
behalf of, a Benefit Plan Investor unless at that time an Opinion of Counsel is
outstanding and applicable to such Note stating that such Note will be treated
as indebtedness for U.S. federal income tax purposes following its transfer, and
such Note is then rated in one of the four highest rating categories by at least
one NRSRO.]20

 

6.Except as otherwise required by law, it will treat the Notes as indebtedness
for U.S. federal, state and local income and franchise tax purposes.

 

7.It agrees and understands that the failure to provide the Issuer and the
Trustee (and any of their agents) with the properly completed and signed tax
certifications (generally, in the case of U.S. federal income tax, an IRS Form
W-9 (or applicable successor form) in the case of a person that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code or the
appropriate IRS Form W-8 (or applicable successor form) in the case of a person
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code) may result in withholding from payments in respect of such Note,
including U.S. federal withholding or back-up withholding.

 



 



20 Insert in the case of the Class C Notes and the Class D Notes only.

 



 

B-2-3

 

 

 

8.It hereby agrees to provide the Issuer, the Trustee and any relevant
intermediary with any information or documentation that is required under
Sections 1471 through 1474 of the Code (“FATCA”) or that the Issuer or relevant
intermediary deems appropriate to enable the Issuer or relevant intermediary to
determine their duties and liabilities with respect to any taxes they may be
required to withhold pursuant to FATCA in respect of a Note or the holder of
such Note or beneficial interest therein. In addition, it will be required or
deemed to understand and acknowledge that the Issuer has the right under the
Indenture to withhold on any holder or any beneficial owner of an interest in a
Note that fails to comply with FATCA.

 

9.If it is not a “United States person” within the meaning of Section
7701(a)(30) of the Code, it represents that either (a) it is not (i) a bank (or
an entity affiliated with a bank) extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business (within the meaning
of Section 881(c)(3)(A) of the Code), (ii) a “10 percent shareholder” with
respect to the Issuer within the meaning of Section 871(h)(3) or Section
881(c)(3)(D) of the Code, or (iii) a “controlled foreign corporation” that is
related to the Issuer within the meaning of Section 881(c)(3)(C) of the Code,
(b) it is a person that is eligible for benefits under an income tax treaty with
the United States that eliminates U.S. federal income taxation of U.S. source
interest not attributable to a permanent establishment in the United States or
(c) it has provided an IRS Form W-8ECI representing that all payments received
or to be received by it on the Notes are effectively connected with the conduct
of a trade or business in the United States.

 

10.If it is not a United States Tax Person, it represents and acknowledges that
it is not and will not become a member of an “expanded group” (within the
meaning of the regulations issued under Section 385 of the Code) that includes a
domestic corporation (as determined for U.S. federal income tax purposes) if
either (i) the Issuer is an entity disregarded as separate from such domestic
corporation for U.S. federal income tax purposes or (ii) the Issuer is a
“controlled partnership” (within the meaning of the regulations) with respect to
such expanded group or an entity disregarded as separate from such controlled
partnership for U.S. federal income tax purposes.

 

11.It agrees that it will indemnify the Issuer, the Trustee, and their
respective agents from any and all damages, cost and expenses (including any
amount of taxes, fees, interest, additions to tax, or penalties) resulting from
the failure by it to comply with its obligations under the Note. It acknowledges
that the indemnification will continue with respect to any period during which
it held such Note, notwithstanding it ceasing to be a Holder of the Note.

 

12.It agrees not to seek to commence in respect of the Issuer, or cause the
Issuer to commence, a bankruptcy proceeding before a year and a day has elapsed
since the payment in full to the holders of the Notes issued pursuant to the
Indenture or, if longer, the applicable preference period (plus one day) then in
effect.

 

13.It acknowledges that, to the extent required by the Issuer, as determined by
the Issuer or the Collateral Manager on behalf of the Issuer, the Issuer may,
upon written notice to the Trustee, impose additional transfer restrictions on
the Notes to comply with the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
“USA Patriot Act”) and other similar laws or regulations, including, without
limitation, requiring each transferee of a Note to make representations to the
Issuer in connection with such compliance.

 

14.It understands that the Issuer, the Trustee and the Initial Purchaser will
rely upon the accuracy and truth of the foregoing representations, and it hereby
consents to such reliance.

 

 

B-2-4

 

 

 

Name of Purchaser: Dated:   ____________________________________   By: Name:
Title:

 

Outstanding principal amount of Class [___] Notes: U.S.$__________

 

Taxpayer identification number:

 

Address for notices: Wire transfer information for payments:       Bank:      
Address:       Bank ABA#:       Account #:     Telephone: FAO:     Facsimile:
Attention:

 

Attention:

 

Denominations of certificates (if more than one):

 

Registered name:

 

cc:GCIC CLO II LLC
c/o Golub Capital Investment Corporation
666 Fifth Avenue, 18th Floor
New York, New York 10103

 

GCIC CLO II LLC

c/o Puglisi & Associates
850 Library Avenue, Suite 204
Newark, Delaware 19711

 

 

B-2-5

 

 

 

EXHIBIT B-3

 

FORM OF TRANSFEROR CERTIFICATE FOR TRANSFER OF REGULATION S GLOBAL SECURED NOTE
OR CERTIFICATED SECURED NOTE TO RULE 144A GLOBAL SECURED NOTE

 

The Bank of New York Mellon Trust Company, National Association, as Trustee

2001 Bryan Street, 10th Floor

Dallas, Texas 75201

Attention: Global Corporate Trust—GCIC CLO II LLC

 

Re:GCIC CLO II LLC (the “Issuer”); Class [A-1][A-2][B-1][B-2][C][D] Notes due
2031 (the “Notes”)

 

Reference is hereby made to the Indenture dated as of December 13, 2018 (the
“Indenture”) between the Issuer and The Bank of New York Mellon Trust Company,
National Association, as Trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

 

This letter relates to U.S. $___________ Aggregate Outstanding Amount of Notes
which are held in the form of a [Regulation S Global Secured Note representing
Class [A-1][A-2][B-1][B-2][C][D] Notes with DTC] [Certificated Secured Class
[A-1][A-2][B-1][B-2][C][D] Notes] in the name of _________________ (the
“Transferor”) to effect the transfer of the Notes in exchange for an equivalent
beneficial interest in a Rule 144A Global Class [A-1][A-2][B-1][B-2][C][D] Note.

 

In connection with such transfer, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred to ___________________
(the “Transferee”) in accordance with (i) the transfer restrictions set forth in
the Indenture and the Offering Circular relating to such Notes and (ii) Rule
144A under the United States Securities Act of 1933, as amended, and it
reasonably believes that the Transferee is purchasing the Notes for its own
account, is a Qualified Purchaser and a Qualified Institutional Buyer and is
obtaining such beneficial interest in a transaction meeting the requirements of
Rule 144A and in accordance with any applicable securities laws of any state of
the United States or any other jurisdiction.

 

The Transferor understands that the Issuer, the Trustee and their respective
counsel will rely upon the accuracy and truth of the foregoing representations,
and the Transferor hereby consents to such reliance.

 

(Name of Transferor)       By:   Name:     Title:

 

Dated: _________, _____

 

 

B-3-1

 

 

 

cc:GCIC CLO II LLC
c/o Golub Capital Investment Corporation
666 Fifth Avenue, 18th Floor
New York, New York 10103

 

GCIC CLO II LLC

c/o Puglisi & Associates
850 Library Avenue, Suite 204
Newark, Delaware 19711

 

 

B-3-2

 

 

 

EXHIBIT B-4

 

FORM OF PURCHASER REPRESENTATION LETTER FOR
CERTIFICATED SUBORDINATED NOTES

 

[DATE]

 

The Bank of New York Mellon Trust Company, National Association, as Trustee

2001 Bryan Street, 10th Floor

Dallas, Texas 75201

Attention: Global Corporate Trust—GCIC CLO II LLC

 

Re: GCIC CLO II LLC (the “Issuer”); Subordinated Notes due 2118

 

Reference is hereby made to the Indenture, dated as of December 13, 2018,
between the Issuer and The Bank of New York Mellon Trust Company, National
Association, as Trustee (as amended from time to time the “Indenture”).
Capitalized terms not defined in this Certificate shall have the meanings
ascribed to them in the final Offering Circular of the Issuer or the Indenture.

 

This letter relates to U.S.$___________ Aggregate Outstanding Amount of
Subordinated Notes (the “Subordinated Notes”) in the form of one or more
certificated Subordinated Notes to effect the transfer of the Subordinated Notes
to ______________ (the “Transferee”).

 

The Transferee hereby represents, warrants and covenants for the benefit of the
Issuer and its counsel that it is:

 

(a)(PLEASE CHECK ONLY ONE)

 

_____a “qualified institutional buyer” as defined in Rule 144A under the United
States Securities Act of 1933, as amended (the “Securities Act”), who is also a
Qualified Purchaser or an entity owned exclusively by Qualified Purchasers and
is acquiring the Subordinated Notes in reliance on the exemption from Securities
Act registration provided by Rule 144A thereunder;

 

_____a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act who is also a Knowledgeable Employee with respect to the Issuer
or an entity owned exclusively by Knowledgeable Employees with respect to the
Issuer or the Collateral Manager and is acquiring the Subordinated Notes in
reliance on the exemption from Securities Act registration provided by Rule 144A
thereunder;

 

_____an institutional “accredited investor” as defined in Rule 501(a)(1), (2),
(3) or (7) under the Securities Act who is also a Qualified Purchaser or an
entity owned exclusively by Qualified Purchasers; or

 

_____an “accredited investor” as defined in Rule 501(a) under the Securities Act
who is also a Knowledgeable Employee with respect to the Issuer or an entity
owned exclusively by Knowledgeable Employees with respect to the Issuer or the
Collateral Manager; and

 



 

B-4-1

 

 

 

(b)acquiring the Subordinated Notes for its own account (and not for the account
of any other Person) in a minimum denomination of U.S.$2,100,000 and integral
multiples of U.S.$1.00 in excess thereof.

 

The Transferee further represents, warrants and agrees as follows:

 

1.It understands that the Subordinated Notes have not been and will not be
registered under the Securities Act, and, if in the future it decides to offer,
resell, pledge or otherwise transfer the Subordinated Notes, such Subordinated
Notes may be offered, resold, pledged or otherwise transferred only in
accordance with the provisions of the Indenture and the legends on such
Subordinated Notes, including the requirement for written certifications. In
particular, it understands that the Subordinated Notes may be transferred only
to either (a) a “qualified purchaser” (as defined in the Investment Company Act
of 1940, as amended (the “1940 Act”)), (b) a “Knowledgeable Employee,” as
defined in Rule 3c-5 promulgated under the 1940 Act with respect to the Issuer
or (c) a corporation, partnership, limited liability company or other entity
(other than a trust) each shareholder, partner, member or other equity owner of
which either is a Qualified Purchaser or is a Knowledgeable Employee with
respect to the Issuer and in the case of (a), (b) and (c) above that is either
(i) a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act who purchases such Subordinated Notes in reliance on the
exemption from Securities Act registration provided by Rule 144A thereunder or
(ii) an “accredited investor” as defined in Rule 501(a) under the Securities Act
(who, if not an institutional “accredited investor,” is also a Knowledgeable
Employee with respect to the Issuer or an entity owned exclusively by
Knowledgeable Employees with respect to the Issuer or the Collateral Manager).
It acknowledges that no representation is made as to the availability of any
exemption under the Securities Act or any state securities laws for resale of
the Subordinated Notes.

 

2.In connection with its purchase of the Subordinated Notes: (i) none of the
Issuer, the Initial Purchaser, the Collateral Manager, the Retention Provider,
the Trustee, the Collateral Administrator or any of their respective affiliates
is acting as a fiduciary or financial or investment adviser for it; (ii) it is
not relying (for purposes of making any investment decision or otherwise) upon
any written or oral advice, counsel or representations of the Issuer, the
Initial Purchaser, the Collateral Manager, the Trustee, the Collateral
Administrator or any of their respective affiliates; (iii) it has consulted with
its own legal, regulatory, tax, business, investment, financial and accounting
advisers to the extent it has deemed necessary, and has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Initial Purchaser, the Collateral Manager, the Trustee, the
Collateral Administrator or any of their respective affiliates; (iv) it will
hold and transfer at least the minimum denomination of such Subordinated Notes;
(v) it was not formed for the purpose of investing in the Subordinated Notes;
and (vi) it is a sophisticated investor and is purchasing the Subordinated Notes
with a full understanding of all of the terms, conditions and risks thereof, and
it is capable of assuming and willing to assume those risks.

 



 

B-4-2

 

 

 

3.(i) It is (A) a “qualified purchaser” for purposes of Section 3(c)(7) of the
1940 Act, (B) a “Knowledgeable Employee” with respect to the Issuer for purposes
of Rule 3c-5 under the 1940 Act, or (C) a corporation, partnership, limited
liability company or other entity (other than a trust) each shareholder,
partner, member or other equity owner of which either is a Qualified Purchaser
or is a Knowledgeable Employee with respect to the Issuer and in the case of
(A), (B) and (C) above that is either (D) a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act who purchases such Subordinated
Notes in reliance on the exemption from Securities Act registration provided by
Rule 144A thereunder or (E) an “accredited investor” as defined in Rule 501(a)
under the Securities Act (who, if not an institutional “accredited investor,” is
also a Knowledgeable Employee with respect to the Issuer or an entity owned
exclusively by Knowledgeable Employees with respect to the Issuer or the
Collateral Manager), (ii) it is acquiring the Subordinated Notes as principal
solely for its own account for investment and not with a view to the resale,
distribution or other disposition thereof in violation of the Securities Act;
(iii) it is not a (A) partnership, (B) common trust fund, or (C) special trust,
pension, profit sharing or other retirement trust fund or plan in which the
partners, beneficiaries or participants may designate the particular investments
to be made; (iv) it agrees that it shall not hold any Subordinated Notes for the
benefit of any other Person, that it shall at all times be the sole beneficial
owner thereof for purposes of the 1940 Act and all other purposes and that it
shall not sell participation interests in the Subordinated Notes or enter into
any other arrangement pursuant to which any other Person shall be entitled to a
beneficial interest in the distributions on the Subordinated Notes; (v) it is
acquiring its interest in the Subordinated Notes for its own account; and (vi)
it will hold and transfer at least the minimum denomination of the Subordinated
Notes and provide notice of the relevant transfer restrictions to subsequent
transferees.

 

4.It acknowledges and agrees that all of the assurances given by it in
certifications required by the Indenture as to its status under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) are correct and are
for the benefit of the Issuer, the Trustee, the Initial Purchaser and the
Collateral Manager. It agrees and acknowledges that none of Issuer or the
Trustee will recognize any transfer of the Subordinated Notes if such transfer
may result in 25% or more of the value of the Subordinated Notes being held by
Benefit Plan Investors, as defined in Section 3(42) of ERISA and 29 C.F.R.
Section 2510.3-101. For purposes of making the 25% determination, the value of
any equity interests held by a Person (other than a Benefit Plan Investor) who
has discretionary authority or control with respect to the assets of the Issuer
or any Person who provides investment advice for a fee (direct or indirect) with
respect to such assets, or any affiliate of any such Person (each, a
“Controlling Person”), is disregarded. An “affiliate” of a Person includes any
Person, directly or indirectly through one or more intermediaries, controlling,
controlled by or under common control with the Person, and “control” with
respect to a Person other than an individual means the power to exercise a
controlling influence over the management or policies of such Person. It further
agrees and acknowledges that the Issuer has the right, under the Indenture, to
compel any beneficial owner of a Subordinated Note who has made or has been
deemed to make a prohibited transaction, Benefit Plan Investor, Controlling
Person, Similar Law or Other Plan Law representation that is subsequently shown
to be false or misleading or whose ownership otherwise causes a violation of the
25% Limitation to sell its interest in the Subordinated Note, or may sell such
interest on behalf of such owner.

 

5.It will treat its Subordinated Notes as equity for U.S. federal, state and
local income and franchise tax purposes.

 



 

B-4-3

 

 

 

6.It represents and warrants that it is a United States Tax Person, agrees to
provide the Issuer and the Trustee (and any of their agents) with a correct,
complete and properly executed IRS Form W-9 (or applicable successor form), and
acknowledges that if it fails to provide the Issuer and the Trustee (and any of
their agents) with the properly completed and signed tax certifications
specified above, the acquisition of its interest in such Note shall be void ab
initio.

 

7.It represents, acknowledges and warrants that:

 

(A)       such Subordinated Note may not be acquired or owned by any person that
is classified for U.S. federal income tax purposes as a partnership, Subchapter
S corporation or grantor trust unless (i) (a) except in the case of the
Retention Provider, none of the direct or indirect beneficial owners of any
interest in such person have or ever will have more than 40% of the value of its
interest in such person attributable to the aggregate interest of such person in
the combined value of the Subordinated Notes (and any other interest treated as
equity in the Issuer for U.S. federal income tax purposes), and (b) it is not
and will not be a principal purpose of the arrangement involving the investment
of such person in any Subordinated Notes and any other equity interests of the
Issuer to permit any partnership to satisfy the 100 partner limitation of
Treasury Regulations Section 1.7704-1(h)(1)(ii) or (ii) such person obtains
written advice of Dechert LLP or an opinion of nationally recognized U.S. tax
counsel reasonably acceptable to the Issuer that such transfer will not cause
the Issuer to be treated as a publicly traded partnership taxable as a
corporation;

 

(B)       it will not participate in the creation or other transfer of any
financial instrument or contract the value of which is determined in whole or in
part by reference to the Issuer (including the amount of distributions by the
Issuer, the value of the Issuer’s assets, or the results of the Issuer’s
operations) or the Subordinated Notes;

 

(C)       it will not acquire, or sell, transfer, assign, participate, pledge or
otherwise dispose of the Subordinated Note (or any interest therein) or cause
such Note (or any interest therein) to be marketed, (i) on or through an
“established securities market” within the meaning of Section 7704(b)(1) of the
Code and Treasury Regulations Section 1.7704-1(b), including without limitation,
an interdealer quotation system that regularly disseminates firm buy or sell
quotations or (ii) if such acquisition, sale, transfer, assignment,
participation, pledge or other disposition would cause the combined number of
holders of the Subordinated Notes and any other equity interests in the Issuer
to be more than 88; and

 

(D)       it acknowledges and agrees that any sale, transfer, assignment,
participation, pledge, or other disposition of the Subordinated Note (or any
interest therein) that would violate any of the three preceding paragraphs above
or otherwise cause the Issuer to be unable to rely on the “private placement”
safe harbor of Treasury Regulations Section 1.7704-1(h) will be void and of no
force or effect, and it will not transfer any interest in the Subordinated Note
to any Person that does not agree to be bound by the three preceding paragraphs
above or by this paragraph.

 



 

B-4-4

 

 

 

8.It acknowledges and agrees that, for so long as the Issuer is classified as a
partnership for U.S. federal income tax purposes, it shall not acquire any
Subordinated Note (or any other interest treated as equity in the Issuer for
U.S. federal income tax purposes) if such transfer would result in the Issuer
being treated as a disregarded entity for U.S. federal income tax purposes.

 

9.It acknowledges and agrees that, for so long as the Issuer is disregarded as
separate from it for U.S. federal income tax purposes, a Note may not be
transferred by it (except to a person that is disregarded as separate from such
holder or beneficial owner for U.S. federal income tax purposes), unless it has
received written advice of Dechert LLP or an opinion of nationally recognized
U.S. tax counsel reasonably acceptable to the Issuer that such transfer will not
result in the Issuer becoming classified as an association taxable as a
corporation or as a publicly traded partnership taxable as a corporation for
U.S. federal income tax purposes and will not cause the Issuer to be subject to
U.S. federal income tax on a net basis.

 

10.It acknowledges and agrees that it shall not transfer any Secured Note
(except to a Person that is disregarded as separate from it for U.S. federal
income tax purposes) if at any time prior to such transfer the Issuer was
disregarded as separate from such Holder for U.S. federal income tax purposes,
unless it shall have received written advice of Dechert LLP or an opinion of tax
counsel of nationally recognized standing in the United States experienced in
such matters that, immediately following such transfer, such Note and other
outstanding Notes of the same Class (other than any Notes that it holds
immediately after such transfer) will be fungible for U.S. federal income tax
purposes.

 

11.It agrees to deliver to the transferee, with a copy to the Trustee, prior to
the transfer of a Subordinated Note (or any interest therein), a properly
completed certificate, in a form reasonably acceptable to the transferee and the
Trustee, stating, under penalty of perjury, the transferor’s United States
taxpayer identification number and that the transferor is not a foreign person
within the meaning of Section 1446(f)(2) of the Code (such certificate, a
“Non-Foreign Status Certificate”). It acknowledges that the failure to provide a
Non-Foreign Status Certificate to the transferee may result in withholding on
the amount realized on its disposition of such Note.

 

12.It agrees that it will indemnify the Issuer, the Trustee, and their
respective agents from any and all damages, cost and expenses (including any
amount of taxes, fees, interest, additions to tax, or penalties) resulting from
the failure by it to comply with its obligations under the Note. It acknowledges
that the indemnification will continue with respect to any period during which
it held such Note (or any interest therein), notwithstanding it ceasing to be a
holder of the Note.

 

13.It agrees not to seek to commence in respect of the Issuer, or cause the
Issuer to commence, a bankruptcy proceeding before a year and a day has elapsed
since the payment in full to the holders of the Notes issued pursuant to the
Indenture or, if longer, the applicable preference period (plus one day) then in
effect.

 

14.It acknowledges that, to the extent required by the Issuer, as determined by
the Issuer or the Collateral Manager on behalf of the Issuer, the Issuer may,
upon notice to the Trustee, impose additional transfer restrictions on the
Subordinated Notes to comply with the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (the “USA Patriot Act”) and other similar laws or regulations, including,
without limitation, requiring each transferee of a Subordinated Note to make
representations to the Issuer in connection with such compliance.

 



 

B-4-5

 

 

 

15.It represents and warrants that ______ (check if applicable) upon acquisition
by it of the Subordinated Notes, the Subordinated Notes will constitute
Collateral Manager Notes; or ______ (check if applicable) upon acquisition by it
of the Subordinated Notes, the Subordinated Notes will not constitute Collateral
Manager Notes.

 

16.It represents and warrants that it is not a member of the public in the
Cayman Islands.

 

17.It understands that the Issuer, the Trustee, the Initial Purchaser and its
respective counsel will rely upon the accuracy and truth of the foregoing
representations, and it hereby consents to such reliance.

 

 

B-4-6

 

 

 

Name of Purchaser:   Dated:       ____________________________________       By:
  Name:   Title:  

 

Outstanding principal amount of Subordinated Notes: U.S.$__________

 

Taxpayer identification number:

 

Address for notices: Wire transfer information for payments:       Bank:      
Address:       Bank ABA#:       Account #:     Telephone: FAO:     Facsimile:
Attention:

 

Attention:

 

Denominations of certificates (if more than one):

 

Registered name:

 

cc:GCIC CLO II LLC
c/o Golub Capital Investment Corporation
666 Fifth Avenue, 18th Floor
New York, New York 10103

 

GCIC CLO II LLC

c/o Puglisi & Associates
850 Library Avenue, Suite 204
Newark, Delaware 19711

 

 

B-4-7

 

 

 

EXHIBIT B-5

 

FORM OF SUBORDINATED NOTE ERISA CERTIFICATE

 

The purpose of this Benefit Plan Investor Certificate (this “Certificate”) is,
among other things, to (i) endeavor to ensure that less than 25% of the value of
the Subordinated Notes issued by GCIC CLO II LLC (the “Issuer”) is held by
“Benefit Plan Investors” as contemplated and defined under Section 3(42) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and the
U.S. Department of Labor’s regulations set forth at 29 C.F.R. Section 2510.3-101
as modified by Section 3(42) of ERISA (the “Plan Asset Regulations”) so that the
Issuer will not be subject to the U.S. federal employee benefits provisions
contained in Section 406 of ERISA or Section 4975 of the Internal Revenue Code
of 1986 (the “Code”), (ii) obtain from you certain representations and
agreements and (iii) provide you with certain related information with respect
to your acquisition, holding or disposition of the Subordinated Notes. By
signing this Certificate, you agree to be bound by its terms.

 

Please be aware that the information contained in this Certificate is not
intended to constitute advice and the examples given below are not intended to
be, and are not, comprehensive. You should contact your own counsel if you have
any questions in completing this Certificate. Capitalized terms not defined in
this Certificate shall have the meanings ascribed to them in the Indenture.

 

Please review the information in this Certificate and check the box(es) that are
applicable to you.

 

If a box is not checked, you are agreeing that the applicable Section does not,
and will not, apply to you. You must check Box 4 if you are acquiring a Global
Subordinated Note other than from the Issuer in the initial offering.

 

1.¨Employee Benefit Plans Subject to ERISA or the Code. We, or the entity on
whose behalf we are acting, are an “employee benefit plan” within the meaning of
Section 3(3) of ERISA that is subject to the fiduciary responsibility provisions
of Title I of ERISA or a “plan” within the meaning of Section 4975(e)(1) of the
Code that is subject to Section 4975 of the Code.

 

Examples: (i) tax qualified retirement plans such as pension, profit sharing and
section 401(k) plans, (ii) welfare benefit plans such as accident, life and
medical plans, (iii) individual retirement accounts or “IRAs” and “Keogh” plans
and (iv) certain tax-qualified educational and savings trusts.

 

2.¨Entity Holding Plan Assets by Reason of Plan Asset Regulations. We, or the
entity on whose behalf we are acting, are an entity or fund whose underlying
assets include “plan assets” by reason of a Benefit Plan Investor’s investment
in such entity.

 

Examples: (i) an insurance company separate account, (ii) a bank collective
trust fund and (iii) a hedge fund or other private investment vehicle where 25%
or more of the value of any class of its equity is held by Benefit Plan
Investors.

 



 

B-5-1

 

 

 

If you check Box 2, please indicate the maximum percentage of the entity or fund
that will constitute “plan assets” for purposes of Title I of ERISA or Section
4975 of the Code: ______%.

 

An entity or fund that cannot provide the foregoing percentage hereby
acknowledges that for purposes of determining whether Benefit Plan Investors own
less than 25% of the value of the Subordinated Notes issued by the Issuer, 100%
of the assets of the entity or fund will be treated as “plan assets.”

 

ERISA and the regulations promulgated thereunder are technical. Accordingly, if
you have any question regarding whether you may be an entity described in this
Section 2, you should consult with your counsel.

 

3.¨Insurance Company General Account. We, or the entity on whose behalf we are
acting, are an insurance company purchasing the Subordinated Notes with funds
from our or their general account (i.e., the insurance company’s corporate
investment portfolio), whose assets, in whole or in part, constitute “plan
assets” for purposes of the Plan Asset Regulations.

 

If you check Box 3, please indicate the maximum percentage of the insurance
company general account that will constitute “plan assets” for purposes of
conducting the 25% test under the Plan Asset Regulations: ____%. IF YOU DO NOT
INCLUDE ANY PERCENTAGE IN THE BLANK SPACE, YOU WILL BE COUNTED AS IF YOU FILLED
IN 100% IN THE BLANK SPACE.

 

4.¨None of Sections (1) Through (3) Above Apply. We, or the entity on whose
behalf we are acting, are a person that does not fall into any of the categories
described in Sections (1) through (3) above.

 

5.No Prohibited Transaction. If we checked any of the boxes in Sections (1)
through (3) above, we represent, warrant and agree that our acquisition, holding
and disposition of the Subordinated Notes do not and will not constitute or give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

 

6.Not Subject to Similar Law and No Violation of Other Plan Law. If we are, or
are acting on behalf of, a governmental, church, non-U.S. or other plan, we
represent, warrant and agree that (a) we are not subject to any federal, state,
local non-U.S. or other law or regulation that could cause the underlying assets
of the Issuer to be treated as assets of the investor in any Note (or interest
therein) by virtue of its interest and thereby subject the Issuer or the
Collateral Manager (or other persons responsible for the investment and
operation of the Issuer’s assets) to laws or regulations that are substantially
similar to the prohibited transaction provisions of Section 406 of ERISA or
Section 4975 of the Code, and (b) our acquisition, holding and disposition of
the Subordinated Notes do not and will not constitute or give rise to a
non-exempt violation of any law or regulation that is substantially similar to
the prohibited transaction provisions of Section 406 of ERISA or Section 4975 of
the Code.

 



 

B-5-2

 

 

 

7.¨Controlling Person. We are, or we are acting on behalf of any of: (i) the
Collateral Manager, (ii) any person that has discretionary authority or control
with respect to the assets of the Issuer, (iii) any person who provides
investment advice for a fee (direct or indirect) with respect to such assets or
(iv) any “affiliate” of any of the above persons. “Affiliate” shall have the
meaning set forth in the Plan Asset Regulations. Any of the persons described in
the first sentence of this Section 7 is referred to in this Certificate as a
“Controlling Person.”

 

Note:         We understand that, for purposes of determining whether Benefit
Plan Investors hold less than 25% of the value of the Subordinated Notes, the
value of any Subordinated Notes held by Controlling Persons (other than Benefit
Plan Investors) are required to be disregarded.

 

Compelled Disposition. We acknowledge and agree that:

 

(i)if any representation that we made hereunder is subsequently shown to be
false or misleading or our beneficial ownership otherwise causes a violation of
the 25% Limitation (a “Non-Permitted ERISA Holder”), the Issuer shall, promptly
after such discovery (or upon notice from the Trustee (if a Trust Officer
obtains actual knowledge) or the Issuer if either of them makes the discovery
(who, in each case, agree to notify the Issuer of such discovery, if any)), send
notice to us demanding that we transfer our interest to a person that is not a
Non-Permitted ERISA Holder within 10 days after the date of such notice;

 

(ii)if we fail to transfer our Subordinated Notes, the Issuer shall have the
right, without further notice to us, to sell our Subordinated Notes or our
interest in the Subordinated Notes, to a purchaser selected by the Issuer that
is not a Non-Permitted ERISA Holder on such terms as the Issuer may choose;

 

(iii)the Issuer may select the purchaser by soliciting one or more bids from one
or more brokers or other market professionals that regularly deal in securities
similar to the Subordinated Notes and selling such securities to the highest
such bidder. However, the Issuer may select a purchaser by any other means
determined by it in its sole discretion;

 

(iv)by our acceptance of an interest in the Subordinated Notes, we agree to
cooperate with the Issuer to effect such transfers;

 

(v)the proceeds of such sale, net of any commissions, expenses and taxes due in
connection with such sale shall be remitted to us; and

 

(vi)the terms and conditions of any sale under this sub-section shall be
determined in the sole discretion of the Issuer, and the Issuer shall not be
liable to us as a result of any such sale or the exercise of such discretion.

 

Required Notification and Agreement. We hereby agree that we (a) will inform the
Issuer and the Trustee of any proposed transfer by us of all or a specified
portion of the Subordinated Notes and (b) will not initiate any such transfer
after we have been informed by the Issuer, the Trustee or the Transfer Agent in
writing that such transfer would cause the 25% Limitation to be exceeded. We
hereby agree and acknowledge that after the Trustee effects any permitted
transfer of Subordinated Notes owned by us to a Benefit Plan Investor or a
Controlling Person or receives notice of any such permitted change of status,
such Subordinated Notes shall be included in future calculations of the 25%
Limitation made pursuant hereto unless the Issuer and the Trustee subsequently
notified that such Subordinated Notes (or such portion), as applicable, would no
longer be deemed to be held by Benefit Plan Investors or Controlling Persons.

 



 

B-5-3

 

 

 

8.Continuing Representation; Reliance. We acknowledge and agree that the
representations contained in this Certificate shall be deemed made on each day
from the date we make such representations through and including the date on
which we dispose of our interests in the Subordinated Notes. We understand and
agree that the information supplied in this Certificate will be used and relied
upon by the Issuer and the Trustee to determine that Benefit Plan Investors own
or hold less than 25% of the value of the Subordinated Notes upon any subsequent
transfer of the Subordinated Notes in accordance with the Indenture.

 

9.Further Acknowledgement and Agreement. We acknowledge and agree that (i) all
of the assurances contained in this Certificate are for the benefit of the
Issuer, the Trustee, the Initial Purchaser and the Collateral Manager as third
party beneficiaries hereof, (ii) copies of this Certificate and any information
contained herein may be provided to the Issuer, the Trustee, the Initial
Purchaser, the Collateral Manager, affiliates of any of the foregoing parties
and to each of the foregoing parties’ respective counsel for purposes of making
the determinations described above and (iii) any acquisition or transfer of the
Subordinated Notes by us that is not in accordance with the provisions of this
Certificate shall be null and void from the beginning, and of no legal effect.

 

10.Future Transfer Requirements.

 

Transferee Letter and its Delivery. We acknowledge and agree that we may not
transfer any Certificated Subordinated Notes to any person unless the Trustee
has received a certificate substantially in the form of this Certificate. Any
attempt to transfer in violation of this section will be null and void from the
beginning, and of no legal effect.

 

Note: Unless you are notified otherwise, the name and address of the Trustee is
as follows:

 

The Bank of New York Mellon Trust Company, National Association, as Trustee

601 Travis Street, 16th Floor

Houston, Texas 77002

Attention: Global Corporate Trust—GCIC CLO II LLC

 

 

B-5-4

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate.

________________________ [Insert Purchaser’s Name]

 

By: Name: Title: Dated: This Certificate relates to U.S.$_________ of
Subordinated Notes

 

 

B-5-5

 

 

 

EXHIBIT B-6

 

FORM OF TRANSFEREE CERTIFICATE OF RULE 144A
GLOBAL Secured NOTE

 

The Bank of New York Mellon Trust Company, National Association, as Trustee

2001 Bryan Street, 10th Floor

Dallas, Texas 75201

Attention: Global Corporate Trust—GCIC CLO II LLC

 

Re:GCIC CLO II LLC (the “Issuer”); Class [A-1][A-2][B-1][B-2][C][D] Notes due
2031

 

Reference is hereby made to the Indenture, dated as of December 13, 2018 (as
amended from time to time the “Indenture”) between the Issuer and The Bank of
New York Mellon Trust Company, National Association, as Trustee. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.

 

This letter relates to U.S.$___________ Aggregate Outstanding Amount of Class
[A-1][A-2][B-1][B-2][C][D] Notes (the “Notes”), which are to be transferred to
the undersigned transferee (the “Transferee”) in the form of a Rule 144A Global
Secured Note of such Class pursuant to Section 2.5(g) of the Indenture.

 

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that the Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and (ii) pursuant to an
exemption from registration under the United States Securities Act of 1933, as
amended (the “Securities Act”) and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction.

 

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuer and its counsel that it is a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act, and is acquiring the
Notes in reliance on the exemption from Securities Act registration provided by
Rule 144A thereunder.

 



 

B-6-1

 

 

 

The Transferee further represents, warrants and agrees as follows:

 

1.       In connection with the purchase of such Notes: (A) none of the Issuer,
the Initial Purchaser, the Collateral Manager, the Trustee, the Collateral
Administrator or any of their respective Affiliates is acting as a fiduciary or
financial or investment adviser for the Transferee; (B) the Transferee is not
relying (for purposes of making any investment decision or otherwise) upon any
advice, counsel or representations (whether written or oral) of the Issuer, the
Initial Purchaser, the Collateral Manager, the Trustee, the Collateral
Administrator or any of their respective Affiliates other than any statements in
the final Offering Circular with respect to such Notes; (C) the Transferee has
read and understands the final Offering Circular for such Notes (including,
without limitation, the descriptions therein of the structure of the transaction
in which the Notes are being issued and the risks to purchasers of the Notes);
(D) the Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent it has deemed
necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Issuer, the Initial Purchaser,
the Collateral Manager, the Trustee, the Collateral Administrator or any of
their respective Affiliates; (E) the Transferee is both (x) a Qualified
Institutional Buyer that is not a broker-dealer which owns and invests on a
discretionary basis less than U.S.$25,000,000 in securities of issuers that are
not affiliated persons of the dealer and is not a plan referred to in paragraph
(a)(1)(d) or (a)(1)(e) of Rule 144A under the Securities Act or a trust fund
referred to in paragraph (a)(1)(f) of Rule 144A under the Securities Act that
holds the assets of such a plan, if investment decisions with respect to the
plan are made by beneficiaries of the plan and (y) a “qualified purchaser” for
purposes of Section 3(c)(7) of the Investment Company Act or an entity owned
exclusively by “qualified purchasers”; (F) the Transferee is acquiring its
interest in such Notes for its own account; (G) the Transferee was not formed
for the purpose of investing in such Notes; (H) the Transferee understands that
the applicable Issuers may receive a list of participants holding interests in
the Notes from one or more book-entry depositories; (I) the Transferee will hold
and transfer at least the minimum denomination of such Notes; (J) the Transferee
is a sophisticated investor and is purchasing the Notes with a full
understanding of all of the terms, conditions and risks thereof, and is capable
of and willing to assume those risks; and (K) the Transferee will provide notice
of the relevant transfer restrictions to subsequent transferees.

 

2.       It understands that such Notes are being offered only in a transaction
not involving any public offering in the United States within the meaning of the
Securities Act, such Notes have not been and will not be registered under the
Securities Act, and, if in the future the Transferee decides to offer, resell,
pledge or otherwise transfer such Notes, such Notes may be offered, resold,
pledged or otherwise transferred only in accordance with the provisions of the
Indenture and the legend on such Notes. The Transferee acknowledges that no
representation has been made as to the availability of any exemption under the
Securities Act or any state securities laws for resale of the Notes. The
Transferee understands that the Issuer has not been registered under the
Investment Company Act, and that the Issuer is excepted from the definition of
an “investment company” by virtue of Section 3(c)(7) of the Investment Company
Act.

 

3.       It will provide notice to each Person to whom it proposes to transfer
any interest in the Notes of the transfer restrictions and representations set
forth in Section 2.5 of the Indenture, including the Exhibits referenced
therein.

 

4.       It is obtaining such beneficial interest in compliance with certain
restrictions imposed during the Distribution Compliance Period.

 

5.       It represents, warrants and agrees that (a) if it is, or is acting on
behalf of, a Benefit Plan Investor, as defined in Section 3(42) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and 29 C.F.R.
Section 2510.3-101, its acquisition, holding and disposition of such Notes will
not constitute or result in a non-exempt prohibited transaction under Section
406 of ERISA or Section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”), and (b) if it is, or is acting on behalf of, a governmental,
church, non-U.S. or other plan, its acquisition, holding and disposition of such
Notes do not and will not constitute or give rise to a non-exempt violation of
any law or regulation that is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code.

 



 

B-6-2

 

 

 

6.       [At the time of its acquisition of the Note it is not, and is not
acting on behalf of, a Benefit Plan Investor unless at that time an Opinion of
Counsel is outstanding and applicable to such Note stating that such Note will
be treated as indebtedness for U.S. federal income tax purposes following its
transfer, and such Note is then rated in one of the four highest rating
categories by at least one NRSRO.]1

 

7.       It agrees not to seek to commence in respect of the Issuer, or cause
the Issuer to commence, a bankruptcy proceeding before a year and a day has
elapsed since the payment in full to the holders of the Notes issued pursuant to
the Indenture or, if longer, the applicable preference period (plus one day)
then in effect.

 

8.       Except as otherwise required by law, it will treat the Notes as
indebtedness for U.S. federal, state and local income and franchise tax
purposes.

 

9.       It agrees and understands that the failure to provide the Issuer and
the Trustee (and any of their agents) with the properly completed and signed tax
certifications (generally, in the case of U.S. federal income tax, an IRS Form
W-9 (or applicable successor form) in the case of a person that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code or the
appropriate IRS Form W-8 (or applicable successor form) in the case of a person
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code) may result in withholding from payments in respect of such Note,
including U.S. federal withholding or back-up withholding.

 

10.       It hereby agrees to provide the Issuer, the Trustee and any relevant
intermediary with any information or documentation that is required under
Sections 1471 through 1474 of the Code (“FATCA”) or that the Issuer or relevant
intermediary deems appropriate to enable the Issuer or relevant intermediary to
determine their duties and liabilities with respect to any taxes they may be
required to withhold pursuant to FATCA in respect of a Note or the holder of
such Note or beneficial interest therein. In addition, it will be required or
deemed to understand and acknowledge that the Issuer has the right under the
Indenture to withhold on any holder or any beneficial owner of an interest in a
Note that fails to comply with FATCA.

 

11.       If it is not a “United States person” within the meaning of Section
7701(a)(30) of the Code, it represents that either (a) it is not (i) a bank (or
an entity affiliated with a bank) extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business (within the meaning
of Section 881(c)(3)(A) of the Code), (ii) a “10 percent shareholder” with
respect to the Issuer within the meaning of Section 871(h)(3) or Section
881(c)(3)(D) of the Code, or (iii) a “controlled foreign corporation” that is
related to the Issuer within the meaning of Section 881(c)(3)(C) of the Code;
(b) it is a person that is eligible for benefits under an income tax treaty with
the United States that eliminates U.S. federal income taxation of U.S. source
interest not attributable to a permanent establishment in the United States or
(c) it has provided an IRS Form W-8ECI representing that all payments received
or to be received by it on the Notes are effectively connected with the conduct
of a trade or business in the United States.

 



 



1 Applicable only to the Class C Notes and the Class D Notes.

 



 

B-6-3

 

 

 

12.       If it is not a United States Tax Person it represents and acknowledges
that it is not and will not become a member of an “expanded group” (within the
meaning of the regulations issued under Section 385 of the Code) that includes a
domestic corporation (as determined for U.S. federal income tax purposes) if
either (i) the Issuer is an entity disregarded as separate from such domestic
corporation for U.S. federal income tax purposes or (ii) the Issuer is a
“controlled partnership” (within the meaning of the regulations) with respect to
such expanded group or an entity disregarded as separate from such controlled
partnership for U.S. federal income tax purposes.

 

13.       It will indemnify the Issuer, the Trustee, and their respective agents
from any and all damages, cost and expenses (including any amount of taxes,
fees, interest, additions to tax, or penalties) resulting from the failure by it
to comply with its obligations under the Note. It acknowledges that the
indemnification will continue with respect to any period during which it held
such Note, notwithstanding it ceasing to be a Holder of the Note.

 

14.       It acknowledges that, to the extent required by the Issuer, as
determined by the Issuer or the Collateral Manager on behalf of the Issuer, the
Issuer may, upon notice to the Trustee, impose additional transfer restrictions
on the Notes to comply with the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
“USA Patriot Act”) and other similar laws or regulations, including, without
limitation, requiring each transferee of a Note to make representations to the
Issuer in connection with such compliance.

 

15.       It understands that the Issuer, the Trustee, the Initial Purchaser and
their respective counsel will rely upon the accuracy and truth of the foregoing
representations, and it hereby consents to such reliance.

 

 

B-6-4

 

 

 

Name of Purchaser: Dated:   _____________________________________ By: Name:
Title:

 

Aggregate Outstanding Amount of Notes: U.S.$__________________

 

cc:GCIC CLO II LLC
c/o Golub Capital Investment Corporation
666 Fifth Avenue, 18th Floor
New York, New York 10103

 

GCIC CLO II LLC

c/o Puglisi & Associates
850 Library Avenue, Suite 204
Newark, Delaware 19711

 

 

B-6-5

 

 

 

EXHIBIT B-7

 

FORM OF TRANSFEREE CERTIFICATE OF Temporary Regulation S Global Secured Note or
REGULATION S GLOBAL SECURED NOTE

 

The Bank of New York Mellon Trust Company, National Association, as Trustee

2001 Bryan Street, 10th Floor

Dallas, Texas 75201

Attention: Global Corporate Trust—GCIC CLO II LLC

 

Re:GCIC CLO II LLC (the “Issuer”); Class [A-1][A-2][B-1][B-2][C][D] Notes due
2031

 

Reference is hereby made to the Indenture dated as of December 13, 2018 (the
“Indenture”) between the Issuer and The Bank of New York Mellon Trust Company,
National Association, as Trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

 

This letter relates to U.S.$___________ Aggregate Outstanding Amount of Class
[A-1][A-2][B-1][B-2][C][D] Notes (the “Notes”), which are to be transferred to
the undersigned transferee (the “Transferee”) in the form of a Regulation S
Global Secured Note of such Class pursuant to Section 2.5(g) of the Indenture.

 

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that the Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and (ii) pursuant to an
exemption from registration under the United States Securities Act of 1933, as
amended (the “Securities Act”) and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction.

 

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuer and its counsel that it is a Qualified Purchaser that is
not a “U.S. person” as defined in Regulation S under the Securities Act, and is
acquiring the Notes in an offshore transaction (as defined in Regulation S) in
reliance on the exemption from Securities Act registration provided by
Regulation S.

 

The Transferee further represents, warrants and agrees as follows:

 

1.       In connection with the purchase of such Notes: (A) none of the Issuer,
the Initial Purchaser, the Collateral Manager, the Trustee, the Collateral
Administrator or any of their respective Affiliates is acting as a fiduciary or
financial or investment adviser for the Transferee; (B) the Transferee is not
relying (for purposes of making any investment decision or otherwise) upon any
advice, counsel or representations (whether written or oral) of the Issuer, the
Initial Purchaser, the Collateral Manager, the Trustee, the Collateral
Administrator or any of their respective Affiliates other than any statements in
the final Offering Circular with respect to such Notes; (C) the Transferee has
read and understands the final Offering Circular for such Notes (including,
without limitation, the descriptions therein of the structure of the transaction
in which the Notes are being issued and the risks to purchasers of the Notes);
(D) the Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent it has deemed
necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Issuer, the Initial Purchaser,
the Collateral Manager, the Trustee, the Collateral Administrator or any of
their respective Affiliates; (E) the Transferee is not a U.S. Person and is
acquiring such Notes in an offshore transaction (as defined in Regulation S) in
reliance on the exemption from registration provided by Regulation S; (F) the
Transferee is acquiring its interest in such Notes for its own account; (G) the
Transferee was not formed for the purpose of investing in such Notes; (H) the
Transferee understands that the applicable Issuers may receive a list of
participants holding interests in the Notes from one or more book-entry
depositories; (I) the Transferee will hold and transfer at least the minimum
denomination of such Notes; (J) the Transferee is a sophisticated investor and
is purchasing the Notes with a full understanding of all of the terms,
conditions and risks thereof, and is capable of and willing to assume those
risks; and (K) the Transferee will provide notice of the relevant transfer
restrictions to subsequent transferees.

 



 

B-7-1

 

 

 

2.       It understands that such Notes are being offered only in a transaction
not involving any public offering in the United States within the meaning of the
Securities Act, such Notes have not been and will not be registered under the
Securities Act, and, if in the future the Transferee decides to offer, resell,
pledge or otherwise transfer such Notes, such Notes may be offered, resold,
pledged or otherwise transferred only in accordance with the provisions of the
Indenture and the legend on such Notes. The Transferee acknowledges that no
representation has been made as to the availability of any exemption under the
Securities Act or any state securities laws for resale of the Notes. The
Transferee understands that the Issuer has not been registered under the
Investment Company Act, and that the Issuer is excepted from the definition of
“investment company” by virtue of Section 3(c)(7) of the Investment Company Act.

 

3.       It is obtaining such beneficial interest in compliance with certain
restrictions imposed during the Distribution Compliance Period.

 

4.       It is aware that, except as otherwise provided in the Indenture, the
Notes being sold to it, if any, in reliance on Regulation S will be represented
by one or more Regulation S Global Secured Notes, and that beneficial interests
therein may be held only through DTC for the respective accounts of Euroclear or
Clearstream.

 

5.       It will provide notice to each Person to whom it proposes to transfer
any interest in the Notes of the transfer restrictions and representations set
forth in Section 2.5 of the Indenture, including the Exhibits referenced
therein.

 

6.       It represents, warrants and agrees that (a) if it is, or is acting on
behalf of, a Benefit Plan Investor, as defined in Section 3(42) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and 29 C.F.R.
Section 2510.3-101, its acquisition, holding and disposition of such Notes will
not constitute or result in a non-exempt prohibited transaction under Section
406 of ERISA or Section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”), and (b) if it is, or is acting on behalf of, a governmental,
church, non-U.S. or other plan, its acquisition, holding and disposition of such
Notes do not and will not constitute or give rise to a non-exempt violation of
any law or regulation that is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code.

 

7.       [At the time of its acquisition of the Note it is not, and is not
acting on behalf of, a Benefit Plan Investor unless at that time an Opinion of
Counsel is outstanding and applicable to such Note stating that such Note will
be treated as indebtedness for U.S. federal income tax purposes following its
transfer, and such Note is then rated in one of the four highest rating
categories by at least one NRSRO.]1

 



 

B-7-2

 

 

 

8.       It agrees not to seek to commence in respect of the Issuer, or cause
the Issuer to commence, a bankruptcy proceeding before a year and a day has
elapsed since the payment in full to the holders of the Notes issued pursuant to
the Indenture or, if longer, the applicable preference period (plus one day)
then in effect.

 

9.       Except as otherwise required by law, it will treat the Notes as
indebtedness for U.S. federal, state and local income and franchise tax
purposes.

 

10.       It agrees and understands that the failure to provide the Issuer and
the Trustee (and any of their agents) with the properly completed and signed tax
certifications (generally, in the case of U.S. federal income tax, an IRS Form
W-9 (or applicable successor form) in the case of a person that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code or the
appropriate IRS Form W-8 (or applicable successor form) in the case of a person
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code) may result in withholding from payments in respect of such Note,
including U.S. federal withholding or back-up withholding.

 

11.       It hereby agrees to provide the Issuer, the Trustee and any relevant
intermediary with any information or documentation that is required under
Sections 1471 through 1474 of the Code (“FATCA”) or that the Issuer or relevant
intermediary deems appropriate to enable the Issuer or relevant intermediary to
determine their duties and liabilities with respect to any taxes they may be
required to withhold pursuant to FATCA in respect of a Note or the holder of
such Note or beneficial interest therein. In addition, it will be required or
deemed to understand and acknowledge that the Issuer has the right under the
Indenture to withhold on any holder or any beneficial owner of an interest in a
Note that fails to comply with FATCA.

 

12.       If it is not a “United States person” within the meaning of Section
7701(a)(30) of the Code, it represents that either (a) it is not (i) a bank (or
an entity affiliated with a bank) extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business (within the meaning
of Section 881(c)(3)(A) of the Code), (ii) a “10 percent shareholder” with
respect to the Issuer within the meaning of Section 871(h)(3) or Section
881(c)(3)(D) of the Code, or (iii) a “controlled foreign corporation” that is
related to the Issuer within the meaning of Section 881(c)(3)(C) of the Code;
(b) it is a person that is eligible for benefits under an income tax treaty with
the United States that eliminates U.S. federal income taxation of U.S. source
interest not attributable to a permanent establishment in the United States or
(c) it has provided an IRS Form W-8ECI representing that all payments received
or to be received by it on the Notes are effectively connected with the conduct
of a trade or business in the United States.

 



 



1 Applicable only to the Class C Notes and the Class D Notes.

 



 

B-7-3

 

 

 

13.       If it is not a United States Tax Person it represents and acknowledges
that it is not and will not become a member of an “expanded group” (within the
meaning of the regulations issued under Section 385 of the Code) that includes a
domestic corporation (as determined for U.S. federal income tax purposes) if
either (i) the Issuer is an entity disregarded as separate from such domestic
corporation for U.S. federal income tax purposes or (ii) the Issuer is a
“controlled partnership” (within the meaning of the regulations) with respect to
such expanded group or an entity disregarded as separate from such controlled
partnership for U.S. federal income tax purposes.

 

14.       It will indemnify the Issuer, the Trustee, and their respective agents
from any and all damages, cost and expenses (including any amount of taxes,
fees, interest, additions to tax, or penalties) resulting from the failure by it
to comply with its obligations under the Note. It acknowledges that the
indemnification will continue with respect to any period during which it held
such Note, notwithstanding it ceasing to be a Holder of the Note.

 

15.       It acknowledges that, to the extent required by the Issuer, as
determined by the Issuer or the Collateral Manager on behalf of the Issuer, the
Issuer may, upon notice to the Trustee, impose additional transfer restrictions
on the Notes to comply with the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
“USA Patriot Act”) and other similar laws or regulations, including, without
limitation, requiring each transferee of a Note to make representations to the
Issuer in connection with such compliance.

 

16.       It understands that the Issuer, the Trustee, the Initial Purchaser and
their respective counsel will rely upon the accuracy and truth of the foregoing
representations, and it hereby consents to such reliance.

 

 

B-7-4

 

 

 

Name of Purchaser: Dated:   ___________________________________ By: Name: Title:

 

Aggregate Outstanding Amount of Notes: U.S.$__________

 

cc:GCIC CLO II LLC
c/o Golub Capital Investment Corporation
666 Fifth Avenue, 18th Floor
New York, New York 10103

 

GCIC CLO II LLC

c/o Puglisi & Associates
850 Library Avenue, Suite 204
Newark, Delaware 19711

 

 

B-7-5

 

 

 

EXHIBIT B-8

 

FORM OF TRANSFEROR CERTIFICATE FOR TRANSFER OF CERTIFICATED SUBORDINATED NOTE TO
RULE 144A GLOBAL SUBORDINATED NOTE

 

The Bank of New York Mellon Trust Company, National Association, as Trustee

2001 Bryan Street, 10th Floor

Dallas, Texas 75201

Attention: Global Corporate Trust—GCIC CLO II LLC

 

Re:GCIC CLO II LLC (the “Issuer”); Subordinated Notes due 2118 (the “Notes”)

 

Reference is hereby made to the Indenture dated as of December 13, 2018 (the
“Indenture”) between the Issuer and The Bank of New York Mellon Trust Company,
National Association, as Trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

 

This letter relates to U.S. $___________ aggregate principal amount of
Subordinated Notes which are held in the form of a Certificated Subordinated
Note in the name of _______________ (the “Transferor”) to effect the transfer of
the Subordinated Notes in exchange for an equivalent beneficial interest in a
Rule 144A Global Subordinated Note.

 

In connection with such transfer, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred to ___________________
(the “Transferee”) in accordance with (i) the transfer restrictions set forth in
the Indenture and the Offering Circular relating to such Subordinated Notes and
(ii) Rule 144A under the United States Securities Act of 1933, as amended, and
it reasonably believes that the Transferee is purchasing the Notes for its own
account, is a Qualified Purchaser and a Qualified Institutional Buyer and is
obtaining such beneficial interest in a transaction meeting the requirements of
Rule 144A and in accordance with any applicable securities laws of any state of
the United States or any other jurisdiction.

 

The Transferor understands that the Issuer, the Trustee and their respective
counsel will rely upon the accuracy and truth of the foregoing representations,
and the Transferor hereby consents to such reliance.

 

  (Name of Transferor)       By:       Name:     Title:

 

Dated: _________, _____

 

cc:GCIC CLO II LLC
c/o Golub Capital Investment Corporation
666 Fifth Avenue, 18th Floor
New York, New York 10103

 

GCIC CLO II LLC

c/o Puglisi & Associates
850 Library Avenue, Suite 204
Newark, Delaware 19711

 

 

B-8-1

 

 

 

EXHIBIT B-9

 

FORM OF TRANSFEREE CERTIFICATE OF RULE 144A
GLOBAL SUBORDINATED NOTE

 

The Bank of New York Mellon Trust Company, National Association, as Trustee

2001 Bryan Street, 10th Floor

Dallas, Texas 75201

Attention: Global Corporate Trust—GCIC CLO II LLC

 

Re:GCIC CLO II LLC (the “Issuer”); Subordinated Notes due 2118

 

Reference is hereby made to the Indenture dated as of December 13, 2018 (the
“Indenture”) between the Issuer and The Bank of New York Mellon Trust Company,
National Association, as Trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

 

This letter relates to U.S.$___________ Aggregate Outstanding Amount of
Subordinated Notes (the “Notes”), which are to be transferred to the undersigned
transferee (the “Transferee”) in the form of a Rule 144A Global Subordinated
Note.

 

In connection with such request, and in respect of such Subordinated Notes, the
Transferee does hereby certify that the Subordinated Notes are being transferred
(i) in accordance with the transfer restrictions set forth in the Indenture and
(ii) pursuant to an exemption from registration under the United States
Securities Act of 1933, as amended (the “Securities Act”) and in accordance with
any applicable securities laws of any state of the United States or any other
jurisdiction.

 

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuer and its counsel that it is a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act, and is acquiring the
Notes in reliance on the exemption from Securities Act registration provided by
Rule 144A thereunder.

 



 

B-9-1

 

 

 

The Transferee further represents, warrants and agrees as follows:

 

1.       In connection with the purchase of such Notes: (A) none of the Issuer,
the Initial Purchaser, the Collateral Manager, the Trustee, the Transferor, the
Collateral Administrator or any of their respective Affiliates is acting as a
fiduciary or financial or investment adviser for the Transferee; (B) the
Transferee is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the Issuer, the Initial Purchaser, the Collateral Manager, the Trustee, the
Transferor, the Collateral Administrator or any of their respective Affiliates
other than any statements in the final Offering Circular with respect to such
Notes; (C) the Transferee has read and understands the final Offering Circular
for such Notes (including, without limitation, the descriptions therein of the
structure of the transaction in which the Notes are being issued and the risks
to purchasers of the Notes); (D) the Transferee has consulted with its own
legal, regulatory, tax, business, investment, financial and accounting advisors
to the extent it has deemed necessary and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisors as it has deemed necessary and not upon any view expressed by the
Issuer, the Initial Purchaser, the Collateral Manager, the Trustee, the
Transferor, the Collateral Administrator or any of their respective Affiliates;
(E) the Transferee is both (x) a Qualified Institutional Buyer that is not a
broker-dealer which owns and invests on a discretionary basis less than
U.S.$25,000,000 in securities of issuers that are not affiliated persons of the
dealer and is not a plan referred to in paragraph (a)(1)(d) or (a)(1)(e) of Rule
144A under the Securities Act or a trust fund referred to in paragraph (a)(1)(f)
of Rule 144A under the Securities Act that holds the assets of such a plan, if
investment decisions with respect to the plan are made by beneficiaries of the
plan and (y) a “qualified purchaser” for purposes of Section 3(c)(7) of the 1940
Act or an entity owned exclusively by “qualified purchasers”; (F) the Transferee
is acquiring its interest in such Notes for its own account; (G) the Transferee
was not formed for the purpose of investing in such Notes; (H) the Transferee
understands that the Issuer may receive a list of participants holding interests
in the Notes from one or more book-entry depositories; (I) the Transferee will
hold and transfer at least the minimum denomination of such Notes; (J) the
Transferee is a sophisticated investor and is purchasing the Notes with a full
understanding of all of the terms, conditions and risks thereof, and is capable
of and willing to assume those risks; and (K) the Transferee will provide notice
of the relevant transfer restrictions to subsequent transferees.

 

2.       It understands that such Notes are being offered only in a transaction
not involving any public offering in the United States within the meaning of the
Securities Act, such Notes have not been and will not be registered under the
Securities Act, and, if in the future the Transferee decides to offer, resell,
pledge or otherwise transfer such Notes, such Notes may be offered, resold,
pledged or otherwise transferred only in accordance with the provisions of the
Indenture and the legend on such Notes. The Transferee acknowledges that no
representation has been made as to the availability of any exemption under the
Securities Act or any state securities laws for resale of the Notes. The
Transferee understands that the Issuer has not been registered under the 1940
Act, and that the Issuer is excepted from the definition of an “investment
company” by virtue of Section 3(c)(7) of the 1940 Act.

 

3.       It will provide notice to each Person to whom it proposes to transfer
any interest in the Notes of the transfer restrictions and representations set
forth in Section 2.5 of the Indenture, including the Exhibits referenced
therein.

 

4.       It is obtaining such beneficial interest in compliance with certain
restrictions imposed during the Distribution Compliance Period.

 

5.       It represents, warrants and agrees that (a) it is not, and is not
acting on behalf of, a Benefit Plan Investor, as defined in Section 3(42) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and 29
C.F.R. Section 2510.3-101, and (b) if it is, or is acting on behalf of, a
governmental, church, non-U.S. or other plan, (x) it is not subject to any
federal, state, local non-U.S. or other law or regulation that could cause the
underlying assets of the Issuer to be treated as assets of the investor in any
Note (or interest therein) by virtue of its interest and thereby subject the
Issuer or the Collateral Manager (or other persons responsible for the
investment and operation of the Issuer’s assets) to laws or regulations that are
substantially similar to the prohibited transaction provisions of Section 406 of
ERISA or Section 4975 of the Code, and (y) its acquisition, holding and
disposition of such Notes do not and will not constitute or give rise to a
non-exempt violation of any law or regulation that is substantially similar to
the prohibited transaction provisions of Section 406 of ERISA or Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”).

 



 

B-9-2

 

 

 

6.       At the time of its acquisition of the Note it is not, and is not acting
on behalf of, a Benefit Plan Investor unless at that time an Opinion of Counsel
is outstanding and applicable to such Note stating that such Note will be
treated as indebtedness for U.S. federal income tax purposes following its
transfer, and such Note is then rated in one of the four highest rating
categories by at least one NRSRO.

 

7.       It agrees not to seek to commence in respect of the Issuer or cause the
Issuer to commence, a bankruptcy proceeding before a year and a day has elapsed
since the payment in full to the holders of the Notes issued pursuant to the
Indenture or, if longer, the applicable preference period (plus one day) then in
effect.

 

8.       It will treat its Subordinated Notes as equity for U.S. federal, state
and local income and franchise tax purposes.

 

9.       It represents and warrants that it is a United States Tax Person,
agrees to provide the Issuer and the Trustee (and any of their agents) with a
correct, complete and properly executed IRS Form W-9 (or applicable successor
form), and acknowledges that if it fails to provide the Issuer and the Trustee
(and any of their agents) with the properly completed and signed tax
certifications specified above, the acquisition of its interest in such Note
shall be void ab initio.

 

10.       It represents, acknowledges and warrants that:

 

(A)       such Subordinated Note may not be acquired or owned by any person that
is classified for U.S. federal income tax purposes as a partnership, Subchapter
S corporation or grantor trust unless (i) (a) except in the case of the
Retention Provider, none of the direct or indirect beneficial owners of any
interest in such person have or ever will have more than 40% of the value of its
interest in such person attributable to the aggregate interest of such person in
the combined value of the Subordinated Notes (and any other interest treated as
equity in the Issuer for U.S. federal income tax purposes), and (b) it is not
and will not be a principal purpose of the arrangement involving the investment
of such person in any Subordinated Notes and any other equity interests of the
Issuer to permit any partnership to satisfy the 100 partner limitation of
Treasury Regulations Section 1.7704-1(h)(1)(ii) or (ii) such person obtains
written advice of Dechert LLP or an opinion of nationally recognized U.S. tax
counsel reasonably acceptable to the Issuer that such transfer will not cause
the Issuer to be treated as a publicly traded partnership taxable as a
corporation;

 

(B)       it will not participate in the creation or other transfer of any
financial instrument or contract the value of which is determined in whole or in
part by reference to the Issuer (including the amount of distributions by the
Issuer, the value of the Issuer’s assets, or the results of the Issuer’s
operations) or the Subordinated Notes;

 

(C)       it will not acquire, or sell, transfer, assign, participate, pledge or
otherwise dispose of the Subordinated Note (or any interest therein) or cause
such Note (or any interest therein) to be marketed, (i) on or through an
“established securities market” within the meaning of Section 7704(b)(1) of the
Code and Treasury Regulations Section 1.7704-1(b), including without limitation,
an interdealer quotation system that regularly disseminates firm buy or sell
quotations or (ii) if such acquisition, sale, transfer, assignment,
participation, pledge or other disposition would cause the combined number of
holders of the Subordinated Notes and any other equity interests in the Issuer
to be more than 88; and

 



 

B-9-3

 

 

 

(D)       it acknowledges and agrees that any sale, transfer, assignment,
participation, pledge, or other disposition of the Subordinated Note (or any
interest therein) that would violate any of the three preceding paragraphs above
or otherwise cause the Issuer to be unable to rely on the “private placement”
safe harbor of Treasury Regulations Section 1.7704-1(h) will be void and of no
force or effect, and it will not transfer any interest in the Subordinated Note
to any Person that does not agree to be bound by the three preceding paragraphs
above or by this paragraph.

 

11.       It acknowledges and agrees that, for so long as the Issuer is
classified as a partnership for U.S. federal income tax purposes, it shall not
acquire any Subordinated Note (or any other interest treated as equity in the
Issuer for U.S. federal income tax purposes) if such transfer would result in
the Issuer being treated as a disregarded entity for U.S. federal income tax
purposes.

 

12.       It acknowledges and agrees that, for so long as the Issuer is
disregarded as separate from it for U.S. federal income tax purposes, a Note may
not be transferred by it (except to a person that is disregarded as separate
from such holder or beneficial owner for U.S. federal income tax purposes),
unless it has received written advice of Dechert LLP or an opinion of nationally
recognized U.S. tax counsel reasonably acceptable to the Issuer that such
transfer will not result in the Issuer becoming classified as an association
taxable as a corporation or as a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes and will not cause the Issuer
to be subject to U.S. federal income tax on a net basis.

 

13.       It acknowledges and agrees that it shall not transfer any Secured Note
(except to a Person that is disregarded as separate from it for U.S. federal
income tax purposes) if at any time prior to such transfer the Issuer was
disregarded as separate from such Holder for U.S. federal income tax purposes,
unless it shall have received written advice of Dechert LLP or an opinion of tax
counsel of nationally recognized standing in the United States experienced in
such matters that, immediately following such transfer, such Note and other
outstanding Notes of the same Class (other than any Notes that it holds
immediately after such transfer) will be fungible for U.S. federal income tax
purposes.

 

14.       It agrees to deliver to the transferee, with a copy to the Trustee,
prior to the transfer of a Subordinated Note (or any interest therein), a
properly completed certificate, in a form reasonably acceptable to the
transferee and the Trustee, stating, under penalty of perjury, the transferor’s
United States taxpayer identification number and that the transferor is not a
foreign person within the meaning of Section 1446(f)(2) of the Code (such
certificate, a “Non-Foreign Status Certificate”). It acknowledges that the
failure to provide a Non-Foreign Status Certificate to the transferee may result
in withholding on the amount realized on its disposition of such Note.

 



 

B-9-4

 

 

 

15.       It agrees that it will indemnify the Issuer, the Trustee, and their
respective agents from any and all damages, cost and expenses (including any
amount of taxes, fees, interest, additions to tax, or penalties) resulting from
the failure by it to comply with its obligations under the Note. It acknowledges
that the indemnification will continue with respect to any period during which
it held such Note (or any interest therein), notwithstanding it ceasing to be a
holder of the Note.

 

16.       It acknowledges that, to the extent required by the Issuer, as
determined by the Issuer or the Collateral Manager on behalf of the Issuer, the
Issuer may, upon notice to the Trustee, impose additional transfer restrictions
on the Notes to comply with the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
“USA Patriot Act”) and other similar laws or regulations, including, without
limitation, requiring each transferee of a Note to make representations to the
Issuer in connection with such compliance.

 

17.       It understands that the Issuer, the Trustee, the Initial Purchaser and
their respective counsel will rely upon the accuracy and truth of the foregoing
representations, and it hereby consents to such reliance.

 

 

B-9-5

 

 

 

Name of Purchaser: Dated:   _____________________________________ By: Name:
Title:

 

Aggregate Outstanding Amount of Notes: U.S.$__________________

 

cc:GCIC CLO II LLC
c/o Golub Capital Investment Corporation
666 Fifth Avenue, 18th Floor
New York, New York 10103

 

GCIC CLO II LLC

c/o Puglisi & Associates
850 Library Avenue, Suite 204
Newark, Delaware 19711

 

 

B-9-6

 

 

 

EXHIBIT C

 

CALCULATION OF LIBOR

 

“LIBOR” means with respect to the Floating Rate Notes for (i) the period from
and including the Closing Date to but excluding the First Interest Determination
End Date, (ii) the period from and including the First Interest Determination
End Date to the first Payment Date and (iii) any subsequent Interest Accrual
Period, the greater of (a) 0.0% and (b) (I) the rate appearing on the Reuters
Screen (the “Screen Rate”) for deposits with a term of the Designated Maturity,
(II) if the rate referred to in clause (I) is temporarily or permanently
unavailable or cannot be obtained from the Reuters Screen for such Designated
Maturity, the Interpolated Screen Rate or (III) if such rate cannot be
determined under clauses (I) or (II), LIBOR shall be determined on the basis of
the rates at which deposits in U.S. Dollars are offered by four major banks in
the London market selected by the Calculation Agent after consultation with the
Collateral Manager (the “Reference Banks”) at approximately 11:00 a.m., London
time, on the Interest Determination Date to prime banks in the London interbank
market for a period approximately equal to such Interest Accrual Period and an
amount approximately equal to the aggregate outstanding principal amount of the
applicable Floating Rate Notes. The Calculation Agent will request the principal
London office of each Reference Bank to provide a quotation of its rate. If at
least two such quotations are provided, LIBOR shall be the arithmetic mean of
such quotations (rounded upward to the next higher 1/100 of a percent). If fewer
than two quotations are provided as requested, LIBOR with respect to such
Interest Accrual Period will be the arithmetic mean of the rates quoted by three
major banks in New York, New York selected by the Calculation Agent after
consultation with the Collateral Manager at approximately 11:00 a.m., New York
Time, on such Interest Determination Date for loans in U.S. Dollars to leading
European banks for a term approximately equal to such Interest Accrual Period
(or, in the case of the period from and including the Closing Date to but
excluding the First Interest Determination End Date, or the period from and
including the First Interest Determination End Date to but excluding the first
Payment Date, the related portion thereof) and an amount approximately equal to
the aggregate outstanding principal amount of the Floating Rate Notes. If the
Calculation Agent is required but is unable to determine a rate in accordance
with at least one of the procedures described above, LIBOR will be LIBOR as
determined on the previous Interest Determination Date. “LIBOR,” when used with
respect to a Collateral Obligation, means the “libor” rate determined in
accordance with the terms of such Collateral Obligation. Notwithstanding
anything in the foregoing, if at any time while any Floating Rate Notes are
outstanding the Collateral Manager reasonably determines that LIBOR is likely to
cease to exist or be reported on the Reuters Screen, the Collateral Manager (on
behalf of the Issuer) may select (with notice to the Trustee, the Calculation
Agent and the Collateral Administrator) an alternative rate, including any
applicable spread adjustments thereto (the “Alternative Rate”) that in its
commercially reasonable judgment is consistent with the successor for LIBOR,
including any applicable spread adjustments thereto, generally being used in the
quarterly pay Floating Rate Obligations included in the Assets or the new issue
collateralized loan obligation market which is (x) proposed or recommended
(whether by letter, protocol, publication of standard terms or otherwise) by the
LSTA or ARRC and (y) not objected to by a Majority of the Controlling Class
within 10 Business Days of notice of such rate and all references herein to
“LIBOR” will mean such Alternative Rate selected by the Collateral Manager;
provided, that the Issuer shall have obtained written advice of Dechert LLP or
an opinion of counsel of nationally recognized standing that such selection will
not result in the Issuer being treated as a publicly traded partnership taxable
as a corporation or otherwise subject to U.S. federal income tax on a net basis.

 



 

C-1

 

 

 

“Designated Maturity” means, with respect to the Secured Notes and each Interest
Determination Date, three months; provided that, with respect to the period from
the Closing Date to but excluding the First Interest Determination End Date, the
Designated Maturity shall be 1.27 months.

 

“Interpolated Screen Rate” means the rate which results from interpolating on a
linear basis between (a) the applicable Screen Rate for the longest period (for
which that Screen Rate is available or can be obtained) which is less than the
Designated Maturity and (b) the applicable Screen Rate for the shortest period
(for which that Screen Rate is available or can be obtained) which exceeds the
Designated Maturity.

 

“Reuters Screen” means Reuters Page LIBOR01 (or such other page that may replace
that page on such service for the purpose of displaying comparable rates) as
reported by Bloomberg Financial Markets Commodities News as of 11:00 a.m.,
London time, on the Interest Determination Date.



 



 

C-2

 

 

 

EXHIBIT D

 

FORM OF BENEFICIAL OWNERSHIP CERTIFICATE

 

The Bank of New York Mellon Trust Company, National Association, as Trustee

601 Travis Street, 16th Floor

Houston, Texas 77002

Attention: Global Corporate Trust—GCIC CLO II LLC

 

The Bank of New York Mellon Trust Company, National Association, as Collateral
Administrator

601 Travis Street, 16th Floor

Houston, Texas 77002

Attention: Global Corporate Trust—GCIC CLO II LLC

 

GCIC CLO II LLC, as Issuer
c/o Golub Capital Investment Corporation
666 Fifth Avenue, 18th Floor
New York, New York 10103

 

c/o Puglisi & Associates
850 Library Avenue, Suite 204
Newark, Delaware 19711

 

Re:Reports Prepared Pursuant to the Indenture, dated as of December 13, 2018,
between GCIC CLO II LLC, as issuer, and The Bank of New York Mellon Trust
Company, National Association, as trustee (as amended from time to time, the
“Indenture”)

 

Ladies and Gentlemen:

 

The undersigned hereby certifies that it is the beneficial owner of
U.S.$______________ in principal amount of the [Class A-1 Senior Secured
Floating Rate] [Class A-2 Senior Secured Fixed Rate] [Class B-1 Senior Secured
Floating Rate] [Class B-2 Senior Secured Floating Rate] [Class C Secured
Deferrable Floating Rate] [Class D Secured Deferrable Floating Rate]
[Subordinated] Notes due [2031] [2118] of GCIC CLO II LLC and hereby requests
the Collateral Administrator and the Trustee grant it access to or deliver to
it, as applicable, and as and when granted or delivered to any Holder or
Noteholder the Indenture and all reports required to be delivered to any Holder
or Noteholder under the Indenture or any Transaction Document. Capitalized terms
used but not defined herein shall have the meaning given them in the Indenture.

 

Unless the option below is checked, the undersigned hereby consents to the
Trustee identifying it as a beneficial owner of Notes if the Trustee has been
requested by the Initial Purchaser, the Issuer or the Collateral Manager to
provide a copy of each Beneficial Ownership Certificate that the Trustee has
received, pursuant to Section 2.5 of the Indenture.

 

____ The undersigned hereby requests confidential treatment of its identity and
requests that the Trustee not identify it as a beneficial owner of Notes or
provide this Beneficial Ownership Certificate if the Trustee has been requested
by the Initial Purchaser, the Issuer or the Collateral Manager to provide a copy
of each Beneficial Ownership Certificate that the Trustee has received, pursuant
to Section 2.5 of the Indenture.

 



 

D-1

 

 

 

In consideration of the physical or electronic signature hereof by the
beneficial owner, the Issuer, the Trustee, the Collateral Manager, or their
respective agents may from time to time communicate or transmit to the
beneficial owner (a) information upon the request of the beneficial owner
pursuant to the Indenture and (b) other information or communications marked or
otherwise identified as confidential (collectively, but subject to the following
sentence, “Confidential Information”). Confidential Information relating to the
Issuer shall not include, however, any information that (i) was publicly known
or otherwise known to the beneficial owner prior to the time of such
communication or transmission; (ii) subsequently becomes publicly known through
no act or omission by the beneficial owner or any Person acting on behalf of
beneficial owner; (iii) otherwise is known or becomes known to the beneficial
owner other than (x) through disclosure by the Issuer or (y) to the knowledge of
the beneficial owner after reasonable inquiry, as a result of the breach of a
fiduciary duty to the Issuer or a contractual duty to the Issuer; or (iv) is
allowed to be treated as non-confidential by consent of the Issuer.

 

The beneficial owner will maintain the confidentiality of all Confidential
Information in accordance with procedures adopted by the beneficial owner in
good faith to protect Confidential Information of third parties delivered to the
beneficial owner; provided that the beneficial owner may deliver or disclose
Confidential Information to: (i) its directors, trustees, officers, employees,
agents, attorneys and affiliates who agree to hold confidential the Confidential
Information substantially in accordance with these terms and to the extent such
disclosure is reasonably required for the administration of the matters
contemplated hereby or the investment represented by the Notes; (ii) its legal
advisors, financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with these
terms and to the extent such disclosure is reasonably required for the matters
contemplated hereby or the investment represented by the Notes; (iii) any other
Holder, or any of the other parties to the Indenture, the Collateral Management
Agreement or the Collateral Administration Agreement; (iv) except for Specified
Obligor Information, any Person of the type that would be, to such Person’s
knowledge, permitted to acquire Notes in accordance with the requirements of
Section 2.5 of the Indenture to which such Person sells or offers to sell any
such Note or any part thereof; (v) except for Specified Obligor Information, any
other Person from which such former Person offers to purchase any security of
the Issuer; (vi) any federal or state or other regulatory, governmental or
judicial authority having jurisdiction over such Person; (vii) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
the investment portfolio of such Person, reinsurers and liquidity and credit
providers that agree to hold confidential the Confidential Information
substantially in accordance with these provisions; (viii) the Rating Agencies
(subject to Section 14.17 of the Indenture); (ix) any other Person with the
consent of the Issuer and the Collateral Manager; or (x) any other Person to
which such delivery or disclosure may be necessary or appropriate (A) to effect
compliance with any law, rule, regulation or order applicable to such Person,
(B) in response to any subpoena or other legal process (unless prohibited by
applicable law, rule, order or decree or other requirement having the force of
law), (C) in connection with any litigation to which such Person is a party
(unless prohibited by applicable law, rule, order or decree or other requirement
having the force of law), (D) if an Event of Default has occurred and is
continuing, to the extent such Person may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under the Notes or the Indenture or (E) in
the Trustee’s or the Collateral Administrator’s performance of its obligations
under this Indenture, the Collateral Administration Agreement or other
transaction document related thereto; and provided that delivery to the Holders
or beneficial owners of Notes or to the accountants by the Trustee or the
Collateral Administrator of any report of information required by the terms of
the Indenture to be provided to Holders or beneficial owners of Notes or to the
accountants shall not be a violation of Section 14.15 of the Indenture. The
beneficial owner agrees that it shall use the Confidential Information for the
sole purpose of making an investment in the Notes or administering its
investment in the Notes; and that the Trustee and the Collateral Administrator
shall neither be required nor authorized to disclose to it any Confidential
Information in violation of these provisions. In the event of any required
disclosure of the Confidential Information by the beneficial owner, it hereby
agrees to use reasonable efforts to protect the confidentiality of the
Confidential Information.

 

Submission of this certificate bearing the beneficial owner’s physical or
electronic signature shall constitute effective delivery hereof. This
certificate shall be construed in accordance with, and this certificate and all
matters arising out of or relating in any way whatsoever (whether in contract,
tort or otherwise) to this certificate shall be governed by, the law of the
State of New York.

 

 

D-2

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed this ____ day of ____________, ______.

 

  [NAME OF BENEFICIAL OWNER]         By:       Name:     Title:   Authorized
Signatory

 

Tel.: _______________   Fax: _______________   Email: _____________  

 

 

D-3

 

 

 

EXHIBIT E

 

FORM OF NRSRO CERTIFICATION

[Date]

 

GCIC CLO II LLC, as Issuer
c/o Golub Capital Investment Corporation
666 Fifth Avenue, 18th Floor
New York, New York 10103

 

c/o Puglisi & Associates
850 Library Avenue
Suite 204
Newark, Delaware 19711

 

The Bank of New York Mellon Trust Company, National Association, as Trustee

601 Travis Street, 16th Floor

Houston, Texas 77002

Attention: Global Corporate Trust—GCIC CLO II LLC

 

Attention:GCIC CLO II LLC

 

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of December 13, 2018 (as amended from time to time,
the “Indenture”), by and between GCIC CLO II LLC, as issuer (the “Issuer”), and
The Bank of New York Trust Company, National Association, as trustee (the
“Trustee”), the undersigned hereby certifies and agrees as follows:

 

1.       The undersigned, a Nationally Recognized Statistical Rating
Organization, has provided the Issuer with the appropriate certifications under
Rule 17g-5(e) as promulgated under the Exchange Act.

 

2.       The undersigned has access to the Issuer’s Website.

 

3.       The undersigned shall be deemed to have recertified to the provisions
herein each time it accesses the Issuer’s Website.

 

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture.

 

 

E-1

 

 

 

IN WITNESS WHEREOF, the undersigned has caused its name to be signed hereto by
its duly authorized signatory, as of the day and year written above.

 

  Nationally Recognized Statistical Rating Organization       Name:   Title:    
  Company:   Phone:   Email:

 

 

E-2

 

 

 

EXHIBIT F

 

FORM OF NOTICE OF CONTRIBUTION

 

The Bank of New York Mellon Trust Company, National Association, as Trustee

601 Travis Street, 16th Floor

Houston, Texas 77002

Attention: Global Corporate Trust—GCIC CLO II LLC

 

GCIC CLO II LLC, as Issuer
c/o Golub Capital Investment Corporation
666 Fifth Avenue, 18th Floor
New York, New York 10103

 

c/o Puglisi & Associates
850 Library Avenue
Suite 204
Newark, Delaware 19711

 

GC ADVISORS LLC, as Collateral Manager

666 Fifth Avenue, 18th Floor
New York, New York 10103

 

Re: Notice of Contribution to GCIC CLO II LLC (the “Issuer”) pursuant to the
Indenture, dated as of December 13, 2018, between the Issuer and The Bank of New
York Mellon Trust Company, National Association, as trustee (as amended from
time to time, the “Indenture”).

 

Ladies and Gentlemen:

 

The undersigned hereby notifies you of its intention to [contribute $[ ] in Cash
or Eligible Investments]1 [contribute $[ ] of the [Interest Proceeds][Principal
Proceeds] that would otherwise be distributed on its Subordinated Notes in
accordance with Section 11.1(a)(i)(P) or Section 11.1(a)(ii)(O) of the
Indenture]2 (the “Contribution”) to the Issuer pursuant to Section 8.3(i) and
Section 11.1(e) of the Indenture. All capitalized terms used but not otherwise
defined herein shall have the meaning given to them in the Indenture.

 

Upon deposit of the Contribution into the Supplemental Reserve Account, the
undersigned hereby directs the Collateral Manager to apply the Contribution as
payment in connection with [insert details, as applicable, regarding the
applicable Permitted Use(s)]3 [The Collateral Manager may apply the Contribution
at its reasonable discretion.]

 

The undersigned hereby requests that the Collateral Manager confirm its
acceptance of the Contribution [and consent to the directed Permitted Use(s)] by
executing and returning a copy of this notice.



 



 



1For any Holder of Subordinated Notes

2For Holders of Certificated Subordinated Notes only.

3Pursuant to Section 11.1(e), the Collateral Manager may be instructed to apply
the Contribution to a Permitted Use. If no instruction is given, the Collateral
Manager may apply the Contribution at its election in its reasonable discretion.

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

F-1

 

 

 

[NAME OF HOLDER]       By:     Name:   Title: Authorized Signatory   Tel.:
__________________       Agreed and Accepted:       GC ADVISORS LLC       By:  
  Name:   Title:  

 



 

F-2

 

 